                  Case 19-12347-BLS             Doc 19       Filed 11/08/19        Page 1 of 449



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                 )
    In re:                                                       ) Chapter 11
                                                                 )
    ARSENAL RESOURCES DEVELOPMENT LLC, et                        ) Case No. 19-12347 (___)
    al.,                                                         )
                                                                 ) (Joint Administration Requested)
                   Debtors.1                                     )
                                                                 )


         DISCLOSURE STATEMENT FOR JOINT PRE-PACKAGED PLAN OF
     REORGANIZATION OF ARSENAL RESOURCES DEVELOPMENT LLC AND ITS
                          DEBTOR AFFILIATES


Dated: November 7, 2019

SIMPSON THACHER & BARTLETT LLP                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
Michael H. Torkin, Esq.                                Pauline K. Morgan, Esq. (No. 3650)
Kathrine A. McLendon, Esq.                             Kara H. Coyle, Esq. (No. 4410)
Nicholas E. Baker, Esq.                                Ashley Jacobs, Esq. (No. 5635)
Edward R. Linden, Esq.                                 Elizabeth Justison, Esq. (No. 5911)
Jamie J. Fell, Esq.                                    Rodney Square
425 Lexington Avenue                                   1000 North King Street
New York, NY 10017                                     Wilmington, Delaware 19801
T: (212) 455-2000                                      T: (302) 571-6600
F: (212) 455-2502                                      F: (302) 571-1253


Proposed Counsel to the Debtors and Debtors in Possession

THE ABOVE CAPTIONED DEBTORS AND DEBTORS IN POSSESSION (COLLECTIVELY,
THE “DEBTORS”) INTEND TO REQUEST THAT THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE (THE “BANKRUPTCY COURT”) SCHEDULE
A HEARING TO APPROVE THIS DISCLOSURE STATEMENT AND CONFIRM THE
ASSOCIATED PLAN OF REORGANIZATION NO LATER THAN DECEMBER 18, 2019, AND
TO ESTABLISH DECEMBER 11, 2019, AS THE DATE BY WHICH OBJECTIONS, IF ANY, TO
THE DISCLOSURE STATEMENT AND CONFIRMATION OF THE PLAN OF
REORGANIZATION MUST BE FILED WITH THE BANKRUPTCY COURT AND SERVED
ON THE DEBTORS. SEE ARTICLES III.A AND VI.A-B OF THIS DISCLOSURE STATEMENT
FOR THE ANTICIPATED TIMETABLE FOR THE CHAPTER 11 CASES, AND PROCESS
AND TIMING TO FILE OBJECTIONS.

1
       The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
       identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC
       (6279); Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal
       Resources Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647);
       Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses
       Gathering LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings,
       LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating,
       LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road
       Ext., Suite 300, Wexford, PA 15090.
         Case 19-12347-BLS    Doc 19       Filed 11/08/19   Page 2 of 449



THIS SOLICITATION OF VOTES (THE “SOLICITATION”) IS BEING COMMENCED
TO OBTAIN ACCEPTANCES OF THE PLAN (DEFINED BELOW) BEFORE THE
FILING OF THE VOLUNTARY CASES (THE “CHAPTER 11 CASES”) UNDER
CHAPTER 11 OF TITLE 11 OF THE UNITED STATES CODE (THE “BANKRUPTCY
CODE”). BECAUSE THE CHAPTER 11 CASES HAVE NOT YET BEEN
COMMENCED, THIS DISCLOSURE STATEMENT HAS NOT, AS OF THE DATE
HEREOF, BEEN APPROVED BY THE BANKRUPTCY COURT AS CONTAINING
ADEQUATE INFORMATION WITHIN THE MEANING OF SECTION 1125(a) OF THE
BANKRUPTCY CODE. FOLLOWING THE COMMENCEMENT OF THE CHAPTER
11 CASES, THE DEBTORS EXPECT TO PROMPTLY SEEK (I) BANKRUPTCY
COURT APPROVAL OF (A) THIS DISCLOSURE STATEMENT AS CONTAINING
ADEQUATE INFORMATION, AND (B) THE SOLICITATION OF VOTES AS BEING
IN COMPLIANCE WITH SECTIONS 1125 AND 1126(b) OF THE BANKRUPTCY
CODE, AND (II) CONFIRMATION OF THE PLAN.



          DISCLOSURE STATEMENT, DATED NOVEMBER 7, 2019

                          Solicitation of Votes on the
                 Joint Pre-Packaged Plan of Reorganization of

  ARSENAL RESOURCES DEVELOPMENT LLC AND ITS DEBTOR AFFILIATES

                 from the holders (“Holders”) of outstanding

                       AEH SELLER NOTES CLAIMS
                      ARDH2 SELLER NOTES CLAIMS
                        ARE TERM LOAN CLAIMS
                       ARDH1 TERM LOAN CLAIMS




         THE DEADLINE TO ACCEPT OR REJECT THE PLAN IS
         5:00 P.M., PREVAILING EASTERN TIME ON NOVEMBER
         7, 2019, UNLESS EXTENDED BY THE DEBTORS (THE
         “VOTING DEADLINE”).

         THE RECORD DATE FOR DETERMINING WHICH
         HOLDERS OF CLAIMS (“CLAIMS”) MAY VOTE ON THE
         PLAN IS NOVEMBER 6, 2019 (THE “VOTING RECORD
         DATE”).

         THE DEBTORS INTEND TO REQUEST THAT THE
         BANKRUPTCY COURT FOR THE DISTRICT OF
         DELAWARE SCHEDULE A HEARING TO APPROVE THIS
         DISCLOSURE STATEMENT AND CONFIRM THE


                                       i
    Case 19-12347-BLS      Doc 19        Filed 11/08/19   Page 3 of 449



    ASSOCIATED PLAN OF REORGANIZATION (THE
    “CONFIRMATION HEARING”) ON DECEMBER 18, 2019,
    AND TO ESTABLISH DECEMBER 11, 2019 AS THE DATE
    BY WHICH OBJECTIONS, IF ANY, TO THE ADEQUACY
    OF    THE     DISCLOSURE    STATEMENT      AND
    CONFIRMATION OF THE PLAN OF REORGANIZATION
    MUST BE FILED WITH THE BANKRUPTCY COURT AND
    SERVED ON THE PARTIES SET FORTH IN ARTICLE VI.B
    OF THIS DISCLOSURE STATEMENT.




              RECOMMENDATION BY THE DEBTORS

The sole member of Arsenal Resources Development LLC (“ARD”) and
the board of directors, members, board of managers, manager, general
partner or managing member, as applicable, of each of its affiliated
Debtors have unanimously approved the transactions contemplated by
the Solicitation and the Plan and recommend that all creditors whose
votes are being solicited submit ballots to accept the Plan.

Pursuant to the RSA (defined below), as of the date hereof, Holders of
100% of the OpCo RBL Claims (defined below) (the “Consenting RBL
Lenders”), Holders of 100% of the Seller Notes Claims (defined below)
(the “Consenting Seller Noteholders”), Holders of 100% of the Term
Loan Claims (defined below) (the “Consenting Term Loan Lenders”)
and Holders of a substantial majority of equity interests in AEH (defined
below) (collectively, the “Consenting Equityholders” and, together with
the Consenting RBL Lenders, the Consenting Seller Noteholders, and the
Consenting Term Loan Lenders, the “Consenting Stakeholders”) already
have agreed to support the transactions contemplated by the Plan and, as
applicable, to vote in favor of the Plan.




                                    ii
         Case 19-12347-BLS   Doc 19     Filed 11/08/19   Page 4 of 449




      THIS DISCLOSURE STATEMENT IS BEING FURNISHED TO THE HOLDERS
OF (A) AEH SELLER NOTES CLAIMS, (B) ARDH2 SELLER NOTES CLAIMS,
(C) ARE TERM LOAN CLAIMS AND (D) ARDH1 TERM LOAN CLAIMS
(COLLECTIVELY, THE “VOTING CLAIMS”). THE DEBTORS RESERVE THE
RIGHT TO AMEND THIS DISCLOSURE STATEMENT WITH RESPECT TO ANY
INDIVIDUAL RECIPIENT. THIS DISCLOSURE STATEMENT DOES NOT
CONSTITUTE AN OFFER TO SELL, OR A SOLICITATION OF AN OFFER TO BUY,
ANY SECURITIES OFFERED HEREBY BY ANY PERSON IN ANY JURISDICTION
IN WHICH IT IS UNLAWFUL FOR SUCH PERSON TO MAKE SUCH AN OFFER OR
SOLICITATION.

     IF YOU ARE A HOLDER OF A VOTING CLAIM, YOU HAVE RECEIVED
THIS DISCLOSURE STATEMENT, THE BALLOT AND THE OTHER ENCLOSED
MATERIALS BECAUSE YOU ARE ENTITLED TO VOTE ON THE PLAN.

     EACH   PERSON     RECEIVING  THIS  DISCLOSURE   STATEMENT
ACKNOWLEDGES THAT (I) SUCH PERSON HAS BEEN AFFORDED AN
OPPORTUNITY TO REQUEST AND REVIEW, AND HAS RECEIVED, ALL
ADDITIONAL INFORMATION CONSIDERED BY IT TO BE NECESSARY TO
VERIFY THE ACCURACY OF, OR TO SUPPLEMENT, THE INFORMATION
CONTAINED HEREIN, (II) SUCH PERSON HAS NOT RELIED ON ANY OTHER
PERSON IN CONNECTION WITH ANY INVESTIGATION OF THE ACCURACY OF
SUCH INFORMATION OR ITS INVESTMENT DECISION AND (III) NO OTHER
PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE
ANY REPRESENTATION CONCERNING THE DEBTORS OR THE NEW ARDH1
EQUITY (DEFINED BELOW) AND, IF GIVEN OR MADE, ANY SUCH OTHER
INFORMATION OR REPRESENTATION SHOULD NOT BE RELIED UPON AS
HAVING BEEN AUTHORIZED BY THE DEBTORS.

    NONE OF THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION (“SEC”), ANY OTHER SECURITIES COMMISSION, INCLUDING
ANY STATE SECURITIES COMMISSION, OR ANY COURT OR REGULATORY
AUTHORITY HAS APPROVED, DISAPPROVED OR RECOMMENDED THE PLAN
OR THE NEW ARDH1 EQUITY NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE PLAN OR
THE ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

     THE SECURITIES ISSUED PURSUANT TO THE PLAN WILL BE SUBJECT
TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR AN EXEMPTION
THEREFROM, AND THE REORGANIZED OPCO DEBTORS CONSTITUENT
DOCUMENTS (DEFINED BELOW). HOLDERS OF NEW ARDH1 EQUITY ISSUED
PURSUANT TO THE PLAN SHOULD BE AWARE THAT THEY MAY BE REQUIRED


                                      iii
         Case 19-12347-BLS   Doc 19    Filed 11/08/19   Page 5 of 449



TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.

     CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING STATEMENTS INCORPORATED BY REFERENCE, AND PROJECTED
FINANCIAL INFORMATION MAY CONSTITUTE “FORWARD-LOOKING
STATEMENTS” AND ARE BASED ON ESTIMATES AND ASSUMPTIONS. ANY
STATEMENTS     THAT    REFER    TO   EXPECTATIONS   OR   OTHER
CHARACTERIZATION OF FUTURE EVENTS, CIRCUMSTANCES OR RESULTS
ARE FORWARD-LOOKING STATEMENTS. THERE CAN BE NO ASSURANCE
THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES.
FORWARD-LOOKING STATEMENTS ARE PROVIDED IN THIS DISCLOSURE
STATEMENT PURSUANT TO THE SAFE HARBOR ESTABLISHED UNDER THE
PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 AND SHOULD BE
EVALUATED IN THE CONTEXT OF THE ESTIMATES, ASSUMPTIONS,
UNCERTAINTIES, AND RISKS DESCRIBED HEREIN.

     FURTHER, YOU ARE CAUTIONED THAT ANY FORWARD-LOOKING
STATEMENTS HEREIN ARE BASED ON ASSUMPTIONS THAT ARE BELIEVED TO
BE REASONABLE, BUT ARE SUBJECT TO A WIDE RANGE OF RISKS IDENTIFIED
IN THIS DISCLOSURE STATEMENT, INCLUDING THOSE SET FORTH UNDER
THE HEADING “RISK FACTORS” IN ARTICLE IX OF THIS DISCLOSURE
STATEMENT. THESE FACTORS SHOULD BE CONSIDERED CAREFULLY AND
READERS SHOULD NOT PLACE UNDUE RELIANCE ON THE FORWARD-
LOOKING STATEMENTS. DUE TO THESE UNCERTAINTIES, READERS CANNOT
BE ASSURED THAT ANY FORWARD-LOOKING STATEMENTS WILL PROVE TO
BE CORRECT. THE DEBTORS ARE UNDER NO OBLIGATION TO (AND
EXPRESSLY DISCLAIM ANY OBLIGATION TO) UPDATE OR ALTER ANY
FORWARD-LOOKING STATEMENTS WHETHER AS A RESULT OF NEW
INFORMATION, FUTURE EVENTS, OR OTHERWISE, UNLESS INSTRUCTED TO
DO SO BY THE BANKRUPTCY COURT.

     IN MAKING A DECISION IN CONNECTION WITH THE PLAN, YOU MUST
RELY ON YOUR OWN EXAMINATION OF THE DEBTORS’ BUSINESS AND THE
TERMS OF THE PLAN, INCLUDING THE MERITS AND RISKS INVOLVED. YOU
SHOULD NOT CONSTRUE THE CONTENTS OF THIS DISCLOSURE STATEMENT
AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL OR TAX ADVICE. YOU
SHOULD CONSULT WITH YOUR OWN LEGAL, BUSINESS, FINANCIAL AND TAX
ADVISORS WITH RESPECT TO ANY SUCH MATTERS CONCERNING THIS
DISCLOSURE STATEMENT, THE PLAN AND THE RESTRUCTURING
TRANSACTIONS    CONTEMPLATED     HEREBY    OR   THEREBY    (THE
“RESTRUCTURING TRANSACTIONS”).

     HOLDERS OF ALLOWED OPCO GENERAL UNSECURED CLAIMS
(DEFINED BELOW) AND ALLOWED UNSECURED CLAIMS AGAINST ARIH
(DEFINED BELOW), IF ANY, WILL NOT BE IMPAIRED BY THE PLAN AND, AS A
RESULT, THE RIGHT OF SUCH HOLDERS TO RECEIVE PAYMENT IN FULL ON


                                      iv
         Case 19-12347-BLS   Doc 19       Filed 11/08/19   Page 6 of 449



ACCOUNT OF EXISTING OBLIGATIONS IS NOT ALTERED BY THE PLAN. WHILE
HOLDERS OF ALLOWED GENERAL UNSECURED CLAIMS AGAINST ARE, AEH,
ARDH1 AND ARDH2 (EACH AS DEFINED BELOW), IF ANY, SHALL BE IMPAIRED
AND SHALL RECEIVE THE TREATMENT SET FORTH IN THE PLAN AND
DESCRIBED IN THIS DISCLOSURE STATEMENT, THE DEBTORS DO NOT
BELIEVE ANY GENERAL UNSECURED CLAIMS AGAINST ARE, AEH, ARDH1 OR
ARDH2 EXIST.

     DURING THE CHAPTER 11 CASES, THE DEBTORS INTEND TO OPERATE
THEIR BUSINESSES IN THE ORDINARY COURSE AND, TO THE EXTENT
APPLICABLE, WILL SEEK AUTHORIZATION FROM THE BANKRUPTCY COURT
TO MAKE PAYMENT IN FULL ON A TIMELY BASIS TO ALL TRADE CREDITORS,
CUSTOMERS AND EMPLOYEES OF THE OPCO DEBTORS (DEFINED BELOW) OF
ALL AMOUNTS DUE PRIOR TO AND DURING THE CHAPTER 11 CASES.

     NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR
APPROVED THE FINANCIAL PROJECTIONS OR THE LIQUIDATION ANALYSIS
HEREIN. THE DEBTORS HAVE NOT AUTHORIZED ANY PERSON TO GIVE ANY
INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, IN
CONNECTION WITH THE PLAN OR THIS DISCLOSURE STATEMENT.

     THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED. NEITHER
THIS DISCLOSURE STATEMENT’S DISTRIBUTION NOR THE PLAN’S
CONSUMMATION WILL, UNDER ANY CIRCUMSTANCE, CREATE ANY
IMPLICATION THAT THE INFORMATION HEREIN IS CORRECT AS OF ANY
TIME AFTER THE DATE HEREOF. THE TERMS OF THE PLAN GOVERN IN THE
EVENT OF ANY INCONSISTENCY WITH THE SUMMARIES IN THIS DISCLOSURE
STATEMENT.

     THE INFORMATION IN THIS DISCLOSURE STATEMENT IS BEING
PROVIDED SOLELY FOR PURPOSES OF VOTING TO ACCEPT OR REJECT THE
PLAN. NOTHING IN THIS DISCLOSURE STATEMENT MAY BE USED BY ANY
PARTY FOR ANY OTHER PURPOSE. IN ANY CONTESTED MATTER OR
ADVERSARY PROCEEDING, THIS DISCLOSURE STATEMENT SHALL NOT
CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY, BUT SHALL BE
DEEMED A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS. ALL
EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO AND
ARE A PART OF THIS DISCLOSURE STATEMENT AS IF SET FORTH IN FULL
HEREIN, AND, FOR THE AVOIDANCE OF DOUBT, CAPITALIZED TERMS USED IN
ANY SUCH EXHIBIT BUT NOT DEFINED THEREIN HAVE THE RESPECTIVE
MEANINGS ASCRIBED TO THEM HEREIN.




                                      v
                      Case 19-12347-BLS                         Doc 19            Filed 11/08/19                Page 7 of 449




                                                          TABLE OF CONTENTS

I. Summary .................................................................................................................................................... 1
II. Background ............................................................................................................................................ 14
   A.      Overview of the Company .............................................................................................................. 14
   B.      Operations ....................................................................................................................................... 15
   C.      The Company’s History .................................................................................................................. 15
   D.      The Company’s Organizational Structure ....................................................................................... 18
   E.      The Company’s Capital Structure ................................................................................................... 19
   F.      Gathering Agreements .................................................................................................................... 21
   G.      Regulation of the Company’s Business .......................................................................................... 23
   H.      Prior and Pending Litigation Proceedings....................................................................................... 23
   I.      Reasons for the Restructuring ......................................................................................................... 23
   J.      Restructuring Support Agreement .................................................................................................. 24
III. Anticipated Events During the Chapter 11 Cases ................................................................................. 26
   A.      Timetable for the Chapter 11 Cases ................................................................................................ 26
   B.      Commencement of the Chapter 11 Cases and First Day Motions .................................................. 27
   C.      Procedural Motions and Retention of Professionals ....................................................................... 29
   D.      Rejection Bar Date .......................................................................................................................... 29
   E.      Automatic Stay................................................................................................................................ 30
IV. Summary of Certain Provisions of the Plan .......................................................................................... 30
   A.      Treatment of Unclassified Claims................................................................................................... 30
   B.      Means for Implementation of the Plan ............................................................................................ 32
   C.      Treatment of Executory Contracts and Unexpired Leases .............................................................. 39
   D.      Conditions Precedent to the Effective Date .................................................................................... 45
   E.      Effects of Confirmation .................................................................................................................. 46
V. Voting Procedures and Requirements .................................................................................................... 52
   A.      Parties Entitled to Vote on the Plan ................................................................................................ 52
   B.      Voting Deadline .............................................................................................................................. 53
   C.      Submission of the Completed Ballots ............................................................................................. 53
   D.      Voting Procedures ........................................................................................................................... 53
   E.      Waivers of Defects, Irregularities, etc. ........................................................................................... 55
VI. Confirmation of the Plan ...................................................................................................................... 56
   A.      Confirmation Hearing ..................................................................................................................... 56
   B.      Objections to Confirmation ............................................................................................................. 56
   C.      Requirements for Confirmation of the Plan .................................................................................... 59


                                                                              vi
                      Case 19-12347-BLS                        Doc 19           Filed 11/08/19                Page 8 of 449



VII. Alternatives to the Plan ....................................................................................................................... 63
   A.      Alternative Plan of Reorganization ................................................................................................. 63
   B.      Sale Under Section 363 of the Bankruptcy Code............................................................................ 63
   C.      Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law ................................................ 63
VIII. Securities Law Matters ....................................................................................................................... 64
   A.      The Solicitation ............................................................................................................................... 64
   B.      Issuance of Securities Pursuant to the Plan ..................................................................................... 64
   C.      Subsequent Transfers of Restricted Securities ................................................................................ 65
IX. Risk Factors .......................................................................................................................................... 67
   A.      Risk Factors Relating to the Company’s Business ......................................................................... 67
   B.      Risk Factors Relating to the New ARDH1 Equity.......................................................................... 81
   C.      Risk Factors Relating to the Bankruptcy Process ........................................................................... 84
   D.      Additional Risk Factors .................................................................................................................. 90
X. Certain U.S. Federal Income Tax Consequences of the Plan ................................................................... 1
XI. Conclusion and Recommendation .......................................................................................................... 1



DISCLOSURE STATEMENT EXHIBITS

Exhibit A         Plan
Exhibit B         RSA
Exhibit C         Structure Chart
Exhibit D         Financial Projections
Exhibit E         Liquidation Analysis




                                                                            vii
              Case 19-12347-BLS            Doc 19        Filed 11/08/19    Page 9 of 449



                                                     I.
                                               SUMMARY

       This Disclosure Statement (as may be amended, supplemented or otherwise modified
from time to time, this “Disclosure Statement”) is being provided to Holders of Claims entitled
to vote on the Plan to provide them with information regarding the Debtors and the proposed
Restructuring Transactions to assist them in making a decision regarding whether or not to vote
in favor of the Joint Pre-Packaged Plan of Reorganization of Arsenal Resources Development
LLC and its Debtor Affiliates substantially in the form attached as Exhibit A hereto (as may be
amended, supplemented or otherwise modified from time to time in accordance with the terms
thereof and/or the RSA, the “Plan”). Unless otherwise noted, capitalized terms used but not
defined herein have the respective meanings ascribed to them in the Plan. All summaries herein
are qualified by reference to the actual terms of the Plan.

        The Debtors hereby transmit this Disclosure Statement for use in the solicitation of the
Holders of AEH Seller Notes Claims, ARDH2 Seller Notes Claims, ARE Term Loan Claims and
ARDH1 Term Loan Claims (collectively, the “Voting Parties”) to vote to accept the Plan. The
Debtors anticipate commencing the Chapter 11 Cases on or prior to November 8, 2019 or at such
other time as agreed by the Debtors (or, collectively, the “Company”) and the Required
Consenting Stakeholders (defined below) in accordance with the RSA. Following
commencement of the Chapter 11 Cases, the Debtors will seek entry of the order confirming the
Plan (“Confirmation”) as soon as practicable. The Plan constitutes a separate plan of
reorganization for each of the Debtors and notwithstanding anything herein, the Plan may be
confirmed and consummated as to each of the Debtors separate from, and independent of,
confirmation and consummation of the Plan as to any other Debtor. Each Debtor reserves the
right to seek confirmation of the Plan pursuant to the “cram down” provisions contained in
section 1129(b) of the Bankruptcy Code with respect to any non-accepting class (each, a
“Class”) of Claims or equity interests (“Equity Interests”).

        The Company is an independent exploration and production company engaged in the
acquisition and development of unconventional natural gas resources in the Appalachian Basin.
For a further description of the Company’s history and operations, see Article II of this
Disclosure Statement, and, for the Structure Chart (defined below), see Exhibit C.

      The Company conducts operations through certain operating subsidiaries (the
“Operating Subsidiaries”) owned, directly and indirectly, by Arsenal Resources Development
LLC (“ARD”). One or more of the OpCo Debtors2 employs the Company’s workforce, owns the
Company’s working interests and corresponding infrastructure, and produces and markets gas for

2
    The following Debtors comprise “OpCo Debtors”: ARD, Arsenal Gas Marketing LLC, Arsenal Midstream
    LLC, Arsenal Water LLC, Ulysses Gathering LLC, Mar Key LLC, Arsenal Resources LLC, River Ridge
    Energy Holdings, LLC, River Ridge Energy, LLC, River Ridge Pennsylvania, LLC, River Ridge Operating,
    LLC, and Seneca-Upshur Petroleum, LLC.

    Arsenal Resources Development Holdings 1 LLC (“ARDH1”) owns ARD, the top OpCo Debtor in the
    corporate organization. Under the Plan, Reorganized ARDH1 will be the new parent of the reorganized OpCo
    Debtors.



                                                     1
              Case 19-12347-BLS             Doc 19       Filed 11/08/19       Page 10 of 449



sale. Accordingly, all of the Company’s vendors, suppliers and other trade creditors contract with
one or more OpCo Debtors (aside from the Gathering Agreement Counterparties,3 as described
below). As set forth in the Structure Chart, the OpCo Debtors are wholly-owned by a series of
holding companies, which have no assets other than the equity interests in their immediate
wholly-owned subsidiary and de minimis cash on hand.4

       As of the date of this Disclosure Statement, the Debtors had outstanding funded
indebtedness in an aggregate principal amount of approximately $506 million:

            A. approximately $117 million in principal amount of secured loans outstanding
               under the RBL Facility (defined below) and a single letter of credit issued and
               currently outstanding in the face amount of approximately $28 million;5

            B. approximately $233 million in principal amount (including interest and fees that
               have been paid-in-kind and capitalized) of secured loans outstanding under the
               Term Loan Facility (defined below) (the “Term Loans”); and

            C. approximately $128 million in principal amount (including interest that has been
               paid-in-kind and capitalized) of secured loans outstanding under the Seller Notes
               (defined below).

     The Company is privately owned with three classes of common units (the “Existing
AEH Equity Interests”) in AEH held by various different financial institutions.

        ARE also has unsecured obligations arising under or related to the Gathering Agreements
(defined below) (collectively with any Claims that may also arise in connection with the
rejection of any of the Gathering Agreements during the Chapter 11 Cases, the “ARE Gathering
Agreement Claims”). ARE is the sole obligor in respect of these Gathering Agreements.
Accordingly, as illustrated in the Structure Chart, any ARE Gathering Agreement Claims are
unsecured obligations and are structurally subordinated to the obligations of the Operating
Subsidiaries and claims arising under each of the RBL Facility, the Term Loan Facility (other
than the ARE Term Loan Claims (defined below) which are unsecured and pari passu with any
ARE Gathering Agreement Claims) and the Seller Notes (other than the AEH Seller Notes
Claims (defined below)).


3
    The following entities comprise “Gathering Agreement Counterparties”: Goff Connector LLC
    (“Fullstream”), Equitrans, L.P. (“EQM”), Stonewall Gas Gathering, LLC (“DTE-SGG”), DTE Appalachia
    Gathering, LLC (“DTE-ASG”, and together with DTE-SGG, “DTE”) and Columbia Gas Transmission, LLC
    (“TCO”).
4
    The following Debtors comprise “HoldCo Debtors”: Arsenal Energy Holdings LLC (“AEH”), Arsenal
    Resources Intermediate Holdings LLC (“ARIH”), Arsenal Resources Energy LLC (“ARE”) and Arsenal
    Resources Development Holdings 2 LLC (“ARDH2”).
5
    In the event this letter of credit is drawn, obligations arising from such draw would become loans outstanding
    under the RBL Facility, constitute OpCo RBL Claims under the Plan and share ratably in the treatment of OpCo
    RBL Claims.



                                                        2
             Case 19-12347-BLS           Doc 19     Filed 11/08/19      Page 11 of 449



        In December 2018, the Company commenced a recapitalization (the “First
Recapitalization”) of its business with a new term loan facility (the “Term Loan Facility”) in
the aggregate principal amount of approximately $220 million, full repayment of approximately
$112 million outstanding under an existing second lien term loan, the extension of senior secured
bank revolving credit facility through 2022 and partial paydown of amounts outstanding under
that credit facility. The First Recapitalization was completed in February 2019 through the
consummation of a pre-packaged plan of reorganization (the “Prior Plan”) of AEH resulting in
the conversion to common equity of approximately $872 million of outstanding subordinated
unsecured notes. Notwithstanding the successful execution of the First Recapitalization, a
combination of industry-wide and Company-specific issues necessitated the contemplated
Restructuring Transactions.

        The Debtors, in consultation with their advisors, have determined that a restructuring is
necessary to significantly reduce funded indebtedness, including secured debt, to address the
Gathering Agreements and the ARE Gathering Agreement Claims, and to improve their capital
structure, obtain access to longer term financing and permit the incremental funding necessary to
implement their business plan, provide appropriate operating liquidity, and position the Debtors
to more effectively compete in their industry. For a further description of the Company’s capital
structure, the First Recapitalization and Prior Plan, the Gathering Agreements and the reasons for
the restructuring, see Article II of this Disclosure Statement.

        The Debtors are pleased that, after extensive, good-faith negotiations with the Consenting
Stakeholders, they have achieved agreement on a consensual restructuring to be implemented
swiftly through a joint pre-packaged chapter 11 plan of reorganization, the primary purpose of
which is to (a) effectuate the conversion of the Term Loans and Seller Notes into 100% of the
equity of reorganized ARDH1 (“Reorganized ARDH1”), the proposed new parent of the
reorganized OpCo Debtors (together with Reorganized ARDH1, the “Reorganized OpCo
Debtors”) (subject to dilution from the New Capital Commitment (defined below)),
(b) consummate the $100 million New Capital Commitment, (c) refinance the Debtors’ existing
RBL Facility with proceeds of the New RBL Facility (defined below) and the New Capital
Commitment, (d) reject and/or consensually amend, assume and/or assign the DTE Gathering
Agreements (defined below),6 (e) liquidate and discharge any remaining Gathering Agreement
claims against ARE and (f) preserve and maintain the ongoing business operations of the
Company with limited interruption.

       The Plan contemplates, among other things, the occurrence of the following
Restructuring Transactions on the effective date of the Plan (the “Effective Date”), pursuant to
and subject to the terms of the Plan and the RSA, which are attached to this Disclosure Statement
as Exhibits A and B, respectively:

    •   Reorganized ARDH1 shall become the new parent of the Reorganized OpCo Debtors.



6
    In addition to reaching agreement on a consensual restructuring with the Consenting Stakeholders, the
    Company has successfully negotiated amendments to two key Gathering Agreements, as further described
    below.



                                                   3
               Case 19-12347-BLS             Doc 19       Filed 11/08/19       Page 12 of 449



     •   Holders of Claims under the RBL Facility (“OpCo RBL Claims”) shall be paid in full in
         cash from proceeds of a new revolving credit facility (the “New RBL Facility”)—which
         New RBL Facility includes an initial borrowing base of not less than $130 million and
         other terms set forth in the related commitment letter, dated November 6, 2019 (the “New
         RBL Facility Commitment Letter”), between ARD and the lenders under the New RBL
         Facility and the term sheet attached thereto—and/or the New Equity Issuance (defined
         below).7

     •   Term Loan Lenders (defined below) shall have their claims exchanged for class A
         common membership interests in Reorganized ARDH1 (“New ARDH1 Class A
         Interests”) as follows:

             o If each Holder of an Allowed Claim in both Classes of Seller Notes Claims
               submits a ballot to accept the Plan, Term Loan Lenders shall receive the following
               number of New ARDH1 Class A Interests on account of both of the Classes of
               Term Loan Claims:8

                      a. 104,080,965 to Chambers Energy Capital II, LP (“CEC II”),

                      b. 12,746,181 to Chambers Energy Capital II TE, LP (“CEC II TE”), and

                      c. 128,321,603 to Mercuria Investments US, Inc. or its affiliates
                         (“Mercuria”); or

             o If each Holder of an Allowed Claim in both Classes of Seller Notes Claims does
               not submit a ballot to accept the Plan, Term Loan Lenders shall receive their pro
               rata share of 196,436,500 New ARDH1 Class A Interests.

         Term Loan Lenders also shall be entitled to receive their ratable share of the ARE
         Available Cash9 on account of their Term Loan Claims.10




7
     In addition, subject to the terms of the RSA, each counterparty to an outstanding Secured Swap Agreement (as
     defined in the credit agreement for the RBL Facility or DIP Facility (defined below), as applicable) as of the
     Effective Date has agreed to maintain such Secured Swap Agreement as outstanding following the Effective
     Date, to be secured as an obligation under the New RBL Facility unless otherwise agreed by such counterparty
     and the applicable Reorganized OpCo Debtor, and such counterparties shall accordingly not have any OpCo
     RBL Claims or Claims under the DIP Facility.
8
     Pursuant to the Term Loan Facility and as further described below, Term Loan Lenders hold Claims against
     both ARDH1 (“ARDH1 Term Loan Claims”) and ARE (“ARE Term Loan Claims”, and together with the
     ARDH1 Term Loan Claims, the “Term Loan Claims”).
9
     “ARE Available Cash” means Cash in an amount equal to $100,000.
10
     Although the Term Loan Lenders are entitled to their ratable share of the ARE Available Cash, the Term Loan
     Lenders have agreed to waive that recovery.



                                                         4
               Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 13 of 449



     •   Seller Noteholders (defined below) shall have their claims converted into New ARDH1
         Class A Interests (subject to the foregoing) as follows:

             o If each Holder of an Allowed Claim in both Classes of Seller Notes Claims11
               submits a ballot to accept the Plan, Seller Noteholders shall receive the following
               number of New ARDH1 Class A Interests:

                     a. 7,570,392 to CEC II,

                     b. 927,101 to CEC II TE,

                     c. 25,780,361 to Chambers Energy Capital III, LP (“CEC III”, and together
                        with CEC II and CEC II TE, “Chambers”), and

                     d. 22,783,397 to LR-Mountaineer Holding, L.P. (“LRMH”); or

             o If each Holder of an Allowed Claim in both Classes of Seller Notes Claims does
               not submit a ballot to accept the Plan, all Seller Notes Claims shall be cancelled,
               released and discharged without any distribution.

     •   The $100 million new capital commitment in Reorganized ARDH1 (“New Capital
         Commitment”) to be provided on the Effective Date by (i) Chambers and/or certain of
         its affiliated funds and/or their respective limited partners and (ii) Mercuria and/or certain
         of its affiliated funds and/or their respective limited partners ((i) and (ii) collectively, the
         “New Capital Parties”) will be consummated in accordance with the RSA in exchange
         for New ARDH1 Class A Interests (the “New Equity Issuance”).

     •   All Equity Interests in the HoldCo Debtors, including all Existing AEH Equity Interests,
         and the Equity Interests in ARDH1 shall be cancelled without any distribution.

     •   On the Effective Date, each of the HoldCo Debtors shall be dissolved.




11
     Pursuant to the Seller Notes, Seller Noteholders hold Claims against both AEH (“AEH Seller Notes Claims”)
     and ARDH2 (“ARDH2 Seller Notes Claims”, and together with the AEH Seller Notes Claims, the “Seller
     Notes Claims”).



                                                      5
              Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 14 of 449



     •   After giving effect to the conversion of the Term Loan Claims and the Seller Notes
         Claims (assuming the Seller Noteholders vote to accept the Plan) and the New Equity
         Issuance, Reorganized ARDH1 will have the following equity ownership:

                       Holder           # (and %) of New ARDH1 Class A Interests to be
                                                distributed on the Effective Date
              Term Loan Lenders                          245,148,749 (53.8%)
              Seller Noteholders                         57,061,251 (12.5%)
              New Capital Parties                        153,846,153 (33.7%)
              Total:                                     456,056,153 (100%)

     •   Unless a Gathering Agreement Counterparty agrees to consensually amend its
         agreement(s), the Plan provides that Holders of Allowed ARE Gathering Agreement
         Claims will receive their ratable share of the ARE Available Cash and that, as a condition
         to the Plan’s effectiveness, the Gathering Agreements either must be amended or be
         rejected, in either case, with the consent of certain of the Consenting Stakeholders.12 As
         further discussed below, (1) the Company ultimately reached a critical deal with each of
         Fullstream and EQM to consensually amend (and assume and assign) their respective
         Gathering Agreements; (2) the remaining Gathering Agreements with DTE remain
         unmodified, and, unless a consensual amendment can be reached with DTE on terms
         satisfactory to the Required Consenting Term/Seller Stakeholders, the DTE-SGG
         Gathering Agreements (defined below) will be rejected effective as of the Petition Date
         (defined below) unless otherwise determined by the Debtors; and (3) the TCO Gathering
         Agreements (defined below) automatically terminates on November 8, 2019.

     •   Beyond the Gathering Agreements, each HoldCo Debtor shall be deemed to have rejected
         each executory contract (an “Executory Contract”) and unexpired lease (an “Unexpired
         Lease”) to which it is a party unless the applicable Debtor assumes and assigns it to
         Reorganized ARDH1 or to another Reorganized OpCo Debtor. Except as otherwise
         provided in the Plan, each of ARDH1 and each OpCo Debtor shall be deemed to have
         assumed each Executory Contract and Unexpired Lease to which it is a party.

     •   General Unsecured Claims:

            o All allowed general unsecured Claims against the OpCo Debtors (the “OpCo
              General Unsecured Claims”) shall be Unimpaired and thus, holders of such
              claims will receive cash equal to their allowed Claims on the Effective Date, as
              and when such claims become due, or on terms agreed with such claim holder.



12
     To the extent that any Gathering Agreement Counterparty and the Debtors agree to amend a Gathering
     Agreement and ARE assumes and assigns the amended agreement, such counterparty will not have Claims
     against ARE subject to treatment under the Plan.



                                                   6
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 15 of 449



           o Except with respect to ARE (the party to the Gathering Agreements) and ARIH
             (an intermediate holding company with no creditors), the Plan provides that
             general unsecured claims against the HoldCo Debtors will receive no recovery.
             That said, the Company is unaware of any creditors at any HoldCo Debtor (other
             than the Gathering Agreement Counterparties and the Voting Parties).

   •   Claims arising under the $90 million debtor-in-possession financing facility of the
       Debtors (the “DIP Facility”) shall be paid in full in cash from proceeds of the New RBL
       Facility and/or the New Equity Issuance. The agreements to provide financing under the
       DIP Facility and the New RBL Facility are pursuant to, and subject to the conditions set
       forth in the New RBL Facility Commitment Letter.

   •   On or as soon as reasonably practicable following the Effective Date, the New Board
       (defined below) is expected to implement a management incentive plan of the
       Reorganized OpCo Debtors (the “MIP”) that will reserve a percentage to be determined
       by the New Board (acting in its sole discretion) of up to 10% of the New ARDH1 Equity
       (which may be in the form of a combination of profits interests and/or full value units
       awards, as determined by the New Board in its sole discretion), on a fully diluted basis, to
       be issued to management and/or other employees of the Reorganized OpCo Debtors after
       the Effective Date at the discretion of the New Board and on terms to be determined by
       the New Board (including with respect to allocation, timing and structure of such
       issuance and the MIP).

   •   The Company has adopted an employee retention program on terms consistent with the
       RSA, which shall be assumed pursuant to the Plan.

   •   The initial board of Reorganized ARDH1 (the “New Board”) will consist of four (4)
       managers: three (3) voting managers, one (1) appointed by each of Chambers, Mercuria
       and LRMH, and one (1) non-voting manager, the CEO of Reorganized ARDH1.

   •   The Plan includes customary releases, exculpatory and injunctive protection, including
       consensual third-party releases in favor of the Released Parties (the “Releases”), which
       includes the Debtors, the reorganized Debtors (the “Reorganized Debtors”), the
       Consenting Stakeholders (in their various capacities), the respective administrative and
       collateral agents, the Holders of the Existing AEH Equity Interests and each of their
       respective related parties.

       Pursuant to and subject to the terms of the RSA, unless the Confirmation Order has been
entered within 75 days of the Petition Date, the Company shall seek approval of bidding
procedures (the “Approved Bidding Procedures”) by such date and conduct a process to sell
substantially all of the Company’s assets.

       Pursuant to the RSA, the Plan may not be withdrawn, amended, or otherwise modified in
a manner inconsistent with the RSA, the restructuring term sheet attached to the RSA, or the Plan
without a waiver by, as of the relevant date, (a) each of the Consenting Term Loan Lenders (the
“Required Consenting Term Loan Lenders”, subject to the proviso in the definition thereof in
the RSA) and (b) each of the Consenting Seller Noteholders (the “Required Consenting Seller


                                                7
                 Case 19-12347-BLS             Doc 19       Filed 11/08/19        Page 16 of 449



Noteholders”, subject to the proviso in the definition thereof in the RSA; and, collectively with
the Required Consenting Term Loan Lenders, the “Required Consenting Term/Seller
Stakeholders”). Certain waivers and amendments also require the consent of Consenting RBL
Lenders holding at least 50.01% of the aggregate outstanding principal amount of the OpCo RBL
Claims that are held by the Consenting RBL Lenders (the “Required Consenting RBL
Lenders”, and, collectively with the Required Consenting Term/Seller Stakeholders, the
“Required Consenting Stakeholders”).

        The supplement to the Plan (the “Plan Supplement”)—which may include, among other
things, the limited liability company operating agreement of Reorganized ARDH1 (the “New
ARDH1 Operating Agreement”, and, together with any other constituent documents of the
Reorganized OpCo Debtors, the “Reorganized OpCo Debtors Constituent Documents”), the
New RBL Credit Agreement, a list of the members of the New Board, and a valuation analysis—
shall be filed with the Bankruptcy Court no later than seven (7) days prior to the deadline to
object to Confirmation of the Plan and may be amended from time to time prior to the Effective
Date consistent with the terms of the Plan and the RSA, as further described in Article V.B of
this Disclosure Statement. Parties may obtain a copy of the Plan Supplement from Prime Clerk,
LLC (the “Voting Agent”) by: (1) calling the Debtors’ restructuring hotline at 844-339-4103
(domestic/toll-free) or 929-247-2934 (international/toll); (2) visiting the Debtors’ restructuring
website, http://cases.primeclerk.com/arsenal or (3) writing to the Voting Agent (as defined
below) at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165.

        The following table summarizes (i) the treatment of Claims and Equity Interests under
the Plan, (ii) which Classes are Impaired by the Plan, (iii) which Classes are entitled to vote on
the Plan and (iv) the estimated amount of Allowed Claims for each Class of Claims. The table is
qualified in its entirety by reference to the full text of the Plan. For a more detailed summary of
other terms and provisions of the Plan, see Article IV of this Disclosure Statement.

                                                                                                        Estimated
           Claim or                                                                                     Amount of
                                                                                             Voting      Allowed
 Class      Equity                           Treatment                           Status
                                                                                             Rights     Claims or
           Interest
                                                                                                        Interests13

     1A   AEH Seller     In accordance with the RSA, on the Effective          Impaired    Entitled to $129.8 million
          Note Claims    Date, in full and final satisfaction, settlement,                   Vote
                         discharge and release of, and in exchange for, all
                         Allowed AEH Seller Notes Claims, the Holders
                         of such Allowed AEH Seller Notes Claims shall
                         be entitled to receive the treatment specified in
                         Article III.C(iv)(1)(B).

     1B AEH General Holders of AEH General Unsecured Claims shall              Impaired Deemed to            $0

13
      The amounts set forth in this table are estimates of the total amount of Allowed Claims for each Class of Claims
      and therefore include principal (including any interest and fees that have been paid-in-kind and capitalized) and
      any accrued and unpaid interest. As a result, these amounts may be different than those estimated amounts of
      principal only (which amounts may include any interest and fees that have been paid-in-kind and capitalized but
      not any accrued and unpaid interest) set forth elsewhere in this Disclosure Statement.



                                                           8
                 Case 19-12347-BLS             Doc 19        Filed 11/08/19        Page 17 of 449




                                                                                                        Estimated
            Claim or                                                                                    Amount of
                                                                                             Voting      Allowed
 Class       Equity                          Treatment                            Status
                                                                                             Rights     Claims or
            Interest
                                                                                                        Interests13
           Unsecured    be cancelled, released and discharged without any                     Reject
            Claims      distribution. The Debtors believe that no Allowed
                        AEH General Unsecured Claims exist.

     1C   AEH Equity    On the Effective Date, all AEH Equity Interests          Impaired Deemed to         N/A
           Interests    shall be cancelled, Holders of AEH Equity                          Reject
                        Interests shall receive no recovery under the Plan
                        and the Reorganized Debtors shall file a
                        certificate of dissolution for AEH, in accordance
                        with Article V.I of the Plan.

     2A     ARIH        All Allowed ARIH General Unsecured Claims               Unimpaired Presumed          $0
            General     shall be Unimpaired by the Plan. The legal,                        to Accept
           Unsecured    equitable and contractual rights of a Holder of an
            Claims      Allowed ARIH General Unsecured Claim are
                        unaltered. The Debtors believe that no Allowed
                        AEH General Unsecured Claims exist.

     2B   ARIH Equity On the Effective Date, all ARIH Equity Interests           Impaired Deemed to         N/A
           Interests  shall be cancelled, Holders of ARIH Equity                           Reject
                      Interests shall receive no recovery under the Plan
                      and the Reorganized Debtors shall file a
                      certificate of dissolution for ARIH, in accordance
                      with Article V.I of the Plan.

     3A      ARE        Within sixty (60) days of the Effective Date, in         Impaired Deemed to Unliquidated
           Gathering    full and final satisfaction, settlement, discharge                 Reject
           Agreement    and release of, and in exchange for, all Allowed
            Claims      ARE Gathering Agreement Claims, each Holder
                        of an Allowed ARE Gathering Agreement Claim
                        shall be entitled to receive its Ratable Share of the
                        ARE Available Cash.

     3B    ARE Term     In accordance with the RSA, on the Effective             Impaired   Entitled to $242.3 million
          Loan Claims   Date, in full and final satisfaction, settlement,                     Vote
                        discharge and release of, and in exchange for, all
                        ARE Term Loan Claims, the Holders of such
                        Allowed ARE Term Loan Claims shall be entitled
                        to receive their Ratable Share of the ARE
                        Available Cash,14 in addition to the treatment
                        specified in Article III.C(v)(1)(B) of the Plan.

     3C ARE General Within sixty (60) days of the Effective Date, in             Impaired Deemed to          $0
         Unsecured full and final satisfaction, settlement, discharge                      Reject
          Claims    and release of, and in exchange for, the Allowed


14
      Notwithstanding any entitlement of the Holders of Allowed ARE Term Loan Claims to receive their Ratable
      Share of ARE Available Cash under the Plan, all Holders of Allowed ARE Term Loan Claims have agreed to
      waive any such distribution in favor of Holders of Claims in Classes 3A and 3C.



                                                           9
              Case 19-12347-BLS              Doc 19       Filed 11/08/19       Page 18 of 449




                                                                                                    Estimated
         Claim or                                                                                   Amount of
                                                                                         Voting      Allowed
Class     Equity                           Treatment                          Status
                                                                                         Rights     Claims or
         Interest
                                                                                                    Interests13
                       ARE General Unsecured Claims, each Holder of
                       an Allowed ARE General Unsecured Claim shall
                       be entitled to receive its Ratable Share of the
                       ARE Available Cash. The Debtors believe that no
                       Allowed ARE General Unsecured Claims exist.

 3D     ARE Equity     On the Effective Date, all ARE Equity Interests       Impaired Deemed to         N/A
         Interests     shall be cancelled, Holders of ARE Equity                       Reject
                       Interests shall receive no recovery under the Plan
                       and the Reorganized Debtors shall file a
                       certificate of dissolution for ARE, in accordance
                       with Article V.I of the Plan.

 4A       ARDH2        In accordance with the RSA, on the Effective          Impaired   Entitled to $129.8 million
        Seller Notes   Date, in full and final satisfaction, settlement,                  Vote
          Claims       discharge and release of, and in exchange for, all
                       Allowed ARDH2 Seller Notes Claims, the
                       Holders of such Allowed ARDH2 Seller Notes
                       Claims shall be entitled to receive the following
                       treatment:
                       (1) If each Holder of an Allowed Claim in each
                           of Classes 1A and 4A submits a ballot to
                           accept the Plan:
                          a 7,570,392 New ARDH1 Class A Interests
                            shall be issued to Chambers Energy
                            Capital II, LP (or its successors or assigns),
                            on account of the Allowed ARDH2 Seller
                            Notes Claims it beneficially owns;
                          b 927,101 New ARDH1 Class A Interests
                            shall be issued to Chambers Energy
                            Capital II TE, LP (or its successors or
                            assigns), on account of the Allowed
                            ARDH2 Seller Notes Claims it beneficially
                            owns;
                          c 25,780,361 New ARDH1 Class A Interests
                            shall be issued to Chambers Energy
                            Capital III, LP (or its successors or
                            assigns), on account of the Allowed
                            ARDH2 Seller Notes Claims it beneficially
                            owns; and
                          d 22,783,397 New ARDH1 Class A Interests
                            shall be issued to LRMH (or its successors
                            or assigns), on account of the Allowed
                            ARDH2 Seller Notes Claims it beneficially
                            owns; or
                       (2) If each Holder of an Allowed Claim in each
                           of Classes 1A and 4A does not submit a


                                                        10
             Case 19-12347-BLS           Doc 19       Filed 11/08/19       Page 19 of 449




                                                                                                Estimated
        Claim or                                                                                Amount of
                                                                                     Voting      Allowed
Class    Equity                        Treatment                          Status
                                                                                     Rights     Claims or
        Interest
                                                                                                Interests13
                        ballot to accept the Plan, all Seller Notes
                        Claims shall be cancelled, released and
                        discharged without any distribution.
                    (3) For the avoidance of doubt, each Holder of
                        an Allowed AEH Seller Notes Claim and an
                        Allowed ARDH2 Seller Notes Claim shall
                        receive only one recovery in full and
                        complete satisfaction of all Seller Notes
                        Claims that may be held by such Holder,
                        which single recovery is specified in Article
                        III.C(iv)(1)(B) of the Plan.

 4B      ARDH2      ARDH2 General Unsecured Claims shall be              Impaired Deemed to          $0
         General    cancelled, released and discharged without any                 Reject
        Unsecured   distribution. The Debtors believe that no Allowed
         Claims     ARDH2 General Unsecured Claims exist.

 4C     ARDH2       On the Effective Date, all ARDH2 Equity              Impaired Deemed to         N/A
         Equity     Interests shall be cancelled, Holders of ARDH2                 Reject
        Interests   Equity Interests shall receive no recovery under
                    the Plan and the Reorganized Debtors shall file a
                    certificate of dissolution for ARDH2, in
                    accordance with Article V.I of the Plan.

 5A ARDH1 Term In accordance with the RSA, on the Effective              Impaired   Entitled to $242.3 million
    Loan Claims Date, in full and final satisfaction, settlement,                     Vote
                discharge and release of, and in exchange for, all
                ARDH1 Term Loan Claims, the Holders of such
                Allowed ARDH1 Term Loan Claims shall be
                entitled to receive the following treatment:
                    (1) If each Holder of an Allowed Claim in each
                        of Classes 1A and 4A submits a ballot to
                        accept the Plan:
                       a 104,080,965 New ARDH1 Class A
                         Interests shall be issued to Chambers
                         Energy Capital II, LP (or its successors or
                         assigns), on account of the ARDH1 Term
                         Loan Claims it beneficially owns;
                       b 12,746,181 New ARDH1 Class A Interests
                         shall be issued to Chambers Energy
                         Capital II TE, LP (or its successors or
                         assigns), on account of the ARDH1 Term
                         Loan Claims it beneficially owns; and
                       c 128,321,603 New ARDH1 Class A
                         Interests shall be issued to Mercuria (or its
                         successors or assigns), on account of the
                         ARDH1 Term Loan Claims it beneficially



                                                    11
              Case 19-12347-BLS             Doc 19        Filed 11/08/19        Page 20 of 449




                                                                                                   Estimated
        Claim or                                                                                   Amount of
                                                                                         Voting     Allowed
Class    Equity                           Treatment                            Status
                                                                                         Rights    Claims or
        Interest
                                                                                                   Interests13
                            owns; or
                     (2) If each Holder of an Allowed Claim in each
                         of Classes 1A and 4A does not submit a
                         ballot to accept the Plan, each Holder of an
                         Allowed ARDH1 Term Loan Claim shall
                         receive its Pro Rata share of 196,436,500
                         New ARDH1 Class A Interests.
                     (3) For the avoidance of doubt, each Holder of an
                         Allowed ARE Term Loan Claim and an
                         Allowed ARDH1 Term Loan Claim shall
                         receive only one recovery in full and
                         complete satisfaction of all Term Loan Claims
                         that may be held by such Holder, which single
                         recovery is specified in Article III.C(v)(1)(B)
                         of the Plan.

 5B      ARDH1       Holders of ARDH1 General Unsecured Claims                Impaired Deemed to       $0
         General     shall be cancelled, released and discharged                        Reject
        Unsecured    without any distribution. The Debtors believe that
         Claims      no Allowed ARDH1 General Unsecured Claims
                     exist.

 5C      ARDH1       On the Effective Date, all ARDH1 Equity                  Impaired Deemed to      N/A
          Equity     Interests shall be cancelled, Holders of ARDH1                     Reject
         Interests   Equity Interests shall receive no recovery under
                     the Plan and the Reorganized Debtors shall file a
                     certificate of dissolution for ARDH1, in
                     accordance with Article V.I of the Plan.

 6A     OpCo RBL     On the Effective Date, in full and final                Unimpaired Presumed $145 million
         Claims      satisfaction, settlement, discharge and release of,                to Accept
                     and in exchange for, all Allowed OpCo RBL
                     Claims, each Holder of an Allowed OpCo RBL
                     Claim shall receive an amount of Cash equal to
                     such Holder’s Allowed OpCo RBL Claim from
                     the proceeds of the New RBL Facility and/or the
                     New Equity Issuance, unless a Holder of an OpCo
                     RBL Claim accepts a less favorable treatment.

 6B       OpCo       Class 6B is Unimpaired by the Plan. In full and         Unimpaired Presumed $40.3 million
         General     final satisfaction, settlement, discharge and                      to Accept
        Unsecured    release of, and in exchange for, any Allowed
         Claims      OpCo General Unsecured Claim, each Holder of
                     an Allowed OpCo General Unsecured Claim may,
                     at the option of the Reorganized OpCo Debtors:
                     (i) receive Cash equal to such Allowed Claim on
                     the later of (x) the Effective Date, and (y) the date
                     payment on account of such Allowed Claim is
                     due, (ii) receive payment on terms as the



                                                        12
               Case 19-12347-BLS             Doc 19       Filed 11/08/19       Page 21 of 449




                                                                                                   Estimated
          Claim or                                                                                 Amount of
                                                                                        Voting      Allowed
Class      Equity                          Treatment                          Status
                                                                                        Rights     Claims or
          Interest
                                                                                                   Interests13
                       Reorganized OpCo Debtors and the Holder
                       thereof may agree, (iii) have such Allowed Claim
                       Reinstated or (iv) receive such treatment so as to
                       render such Allowed Claim “unimpaired” within
                       the meaning of section 1124 of the Bankruptcy
                       Code.

 6C     OpCo Equity On the Effective Date, each OpCo Equity Interest        Unimpaired Presumed       N/A
         Interests  shall be Reinstated and Unimpaired under the                       to Accept
                    Plan.

 7A Other Secured All Allowed Other Secured Claims are                      Unimpaired Presumed        $0
       Claims     Unimpaired by the Plan. In full and final                            to Accept
                  satisfaction, settlement, discharge and release of,
                  and in exchange for, any Other Secured Claim,
                  each Holder of an Allowed Other Secured Claim
                  may, at the option of the Reorganized OpCo
                  Debtors: (i) receive Cash equal to such Allowed
                  Claim on the later of (x) the Effective Date, and
                  (y) the date payment on account of such Allowed
                  Claim is due, (ii) receive payment on terms as the
                  Reorganized OpCo Debtors and the Holder
                  thereof may agree, (iii) have the collateral
                  securing such Allowed Claim conveyed to it, (iv)
                  have such Allowed Claim Reinstated or (v)
                  receive such treatment so as to render such
                  Allowed Claim “unimpaired” within the meaning
                  of section 1124 of the Bankruptcy Code.

 7B Other Priority On the Effective Date, in full and final                 Unimpaired Presumed    $1.7 million
       Claims      satisfaction, settlement, discharge and release of,                 to Accept
                   and in exchange for, the Other Priority Claims, at
                   the option of the Reorganized Debtors, each
                   Allowed Other Priority Claim shall be treated (i)
                   consistent with the provisions of section
                   1129(a)(9) of the Bankruptcy Code or (ii) on such
                   other terms as the Reorganized OpCo Debtors and
                   the Holder thereof may agree.

 7C Intercompany On the Effective Date, in full and final Unimpaired; Presumed                        N/A
        Claims   satisfaction, settlement, discharge and release of, Impaired to Accept;
                 and in exchange for, each Intercompany Claim, at             Deemed to
                 the option of the Reorganized Debtors, each                    Reject
                 Allowed Intercompany Claim shall be (i)
                 Unimpaired and Reinstated or (ii) Impaired and
                 cancelled and released without any distribution.

 7D        Section    Holders of Section 510(b) Claims shall be              Impaired Deemed to       N/A
        510(b) Claims cancelled, released and discharged without any                   Reject
                      distribution. The Debtors believe that no Section



                                                        13
             Case 19-12347-BLS             Doc 19      Filed 11/08/19    Page 22 of 449




                                                                                          Estimated
        Claim or                                                                          Amount of
                                                                                 Voting    Allowed
Class    Equity                           Treatment                     Status
                                                                                 Rights   Claims or
        Interest
                                                                                          Interests13
                   510(b) Claims exist.


         THE DEBTORS BELIEVE THAT THE RESTRUCTURING AND
         COMPROMISE CONTEMPLATED UNDER THE PLAN ARE FAIR
         AND EQUITABLE, WILL MAXIMIZE THE VALUE OF THE
         DEBTORS’ ESTATES AND WILL PROVIDE THE BEST RECOVERY
         TO CLAIM AND EQUITY INTEREST HOLDERS.

         FOR THESE REASONS AND OTHERS DESCRIBED HEREIN, THE
         DEBTORS URGE ALL PARTIES ENTITLED TO VOTE TO TIMELY
         RETURN THEIR BALLOTS AND TO VOTE TO ACCEPT THE
         PLAN.

                                                      II.
                                            BACKGROUND

  A.      Overview of the Company

        The Company is an independent exploration and production company engaged in the
acquisition and development of unconventional natural gas resources in the Appalachian Basin.
The Company has approximately 177,000 net acres in the dry gas window of the Marcellus
Shale, a formation characterized by the U.S. Energy Information Administration as one of the
most prolific natural gas-producing formations in the country.

        The Company creates value by leveraging its technical expertise and local knowledge to
assemble a portfolio of concentrated, high-quality drilling locations, develop its acreage position
safely and efficiently and install midstream infrastructure to support its upstream activities.

        The Company’s asset base represents one of the largest acreage positions in West
Virginia, and the Company believes its geographic concentration positions it to capture cost and
scale efficiencies that give it a competitive advantage over other Appalachian Basin operators.
As of October 31, 2019, the Company has identified more than 949 gross (426 net) potential
drilling locations and approximately 4,100,000 net undeveloped lateral feet in the Company’s
development area.

      The Company’s principal executive offices are located at 6031 Wallace Road Ext., Suite
300, Wexford, Pennsylvania 15090.

       For the year ended December 31, 2018, the Company had total revenues of
$120,186,000. For the six months ended June 30, 2019, the Company had total revenues of
$59,315,000.


                                                      14
               Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 23 of 449



  B.      Operations

       The Company was formed and began operations in 2011.

        As of October 31, 2019, the Company operated 82 producing horizontal wells and five
(5) non-producing horizontal wells. All of those wells are located in West Virginia. In the year
ended December 31, 2018 and the quarter ended September 30, 2019, the Company’s average
net daily production of natural gas was 132.1 million cubic feet per day (“Mmcf/d”) and 144.3
Mmcf/d, respectively.

        The Company’s revenues are derived from the sale of natural gas before the effects of
derivatives. To achieve more predictable cash flows and to reduce its exposure to downward
price fluctuations, the Company uses derivative instruments to hedge future sales prices and
basis differentials on portions of its natural gas production. Its natural gas revenues may vary
significantly from period to period as a result of changes in volumes of production sold or
changes in commodity prices. For more information regarding the commodity derivative
contracts, including the estimated net asset value, see Article II.E.1 of this Disclosure Statement.

  C.      The Company’s History

          1.      The Company’s History and Overview

        The Company’s operations were formed and began in 2011. Through 2013, the Company
had drilled and completed three horizontal test wells in northeastern Barbour County, conducting
numerous tests, including a full-bore geologic core sample, micro-seismic analysis, landing zone
analytics, various drilling equipment configurations, sand concentration tests and general
completion design configurations. With the increase of the Company’s production performance
and reduction of the average cost per lateral foot, combined with the encouraging results of its
third well, the Company shifted focus to consolidation of its acreage footprint.

        In October 2014, the Company completed the acquisition of PDC Mountaineer, LLC
through which it acquired approximately 120,000 net acres to the west of its pre-existing acreage
and largely concentrated in Harrison, Taylor and Barbour Counties and a 50% joint venture
interest in the gathering system that served the existing producing assets. The acquisition added
approximately 40 Mmcf/d of production in the fourth quarter of 2014, as well as 29 operated and
producing horizontal wells and 24 miles of gathering lines.

        In 2015, the Company developed 20 wells within its core position. During that
development period, the Company further refined the technical approach while driving improved
cost efficiencies in drilling and completion activities.

       In November 2016, the Company consolidated Arsenal Midstream LLC through an
exchange of AEH common shares for the 50% interest owned by its joint venture partners and
completed a $160 million capital raise to fund 2017 exploration and production operations
through an issuance of subordinated notes and warrants. In 2017 and 2018, the Company
developed 23 wells, primarily within the Company’s core acreage position. The Company also
advanced plans for full-field upstream and midstream development to optimize value creation
from its existing acreage position. In late 2017, a number of the Company’s leases expired,


                                                15
              Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 24 of 449



causing its net acreage to decline from its high of approximately 212,000 net acres in the dry gas
window of the Marcellus Shale to the current approximately 177,000 net acres in the dry gas
window of the Marcellus Shale.

        Concurrent with the First Recapitalization, the Company initiated a one-rig development
plan. Thereafter, through October 31, 2019, the Company drilled 18 wells, completed 11 wells
and turned eight (8) wells to sales. Due to liquidity constraints, operational activities on the
Company’s six (6) wells, Pritt South pad, were paused after three (3) of six (6) wells were
completed. The Pritt South pad was the Company’s first pad of joint wells to be completed as
part of the Company’s joint development agreement (the “Joint Development Agreement”) for
a joint venture with IOG Resources LLC (“IOG”) that was entered into in connection with the
First Recapitalization. Under the Joint Development Agreement, IOG committed to fund a
portion of the development costs of wells drilled within a designated “area of mutual interest” in
exchange for receiving a portion of the working interests in the associated leases and wellbores.15

        In 2019, the Company also completed the construction of two critical infrastructure
projects, including the Company’s first gathering line in Eastern Harrison County, West Virginia
that provides pipeline access to 11 wells on the Pritt North and South pads and acts as the first
link in the Company’s “Simpson” gathering system and the Neptune water pipeline, which is an
approximate 17 mile, 20” water pipeline that extends through the Company’s western acreage
position and will provide fresh water for future completion activities.




15
     The Company continues to engage with IOG regarding potential modifications to the Joint Development
     Agreement.



                                                   16
                 Case 19-12347-BLS          Doc 19      Filed 11/08/19       Page 25 of 449



         The following graphic illustrates the Company’s acreage position and operations:




            2.       The First Recapitalization and Prior Plan

       On February 14, 2019 (the “Prior Plan Effective Date”), AEH consummated the Prior
Plan that exchanged more than $860 million of subordinated debt for a majority of the equity of
reorganized AEH.16

        As previously discussed, the Prior Plan was the final step in the First Recapitalization
transaction which, in addition to equitizing the subordinated debt under the Prior Plan, included
the Company (a) obtaining $110 million of new capital, (b) refinancing approximately $225
million of revolving and term loans and (c) entering into the joint development drilling program
with IOG (components (a) through (c) were effectuated consensually out of court prior to
consummation of the Prior Plan). AEH was the only debtor under the Prior Plan and, other than
the claims of holders of the subordinated unsecured notes, all claims against AEH were
unimpaired. The First Recapitalization left operations unaffected and trade creditors unimpaired
and was supported by a number of the Company’s lenders. Despite the Company’s efforts, it
was unable to consensually amend any of the Gathering Agreements in connection with the First
Recapitalization.

16
     See In re: Arsenal Energy Holdings LLC (Case No. 19-10226), Order (I) Approving (A) the Adequacy of the
     Disclosure Statement and (B) the Prepetition Solicitation Procedures and (II) Confirming the Pre-Packaged
     Plan of Reorganization of Arsenal Energy Holdings LLC [Docket No. 61] and Final Decree and Order,
     Pursuant to Sections 105(a) and 350(a) of the Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 3022-1,
     Closing Chapter 11 Case and Terminating Claims and Noticing Services [Docket No. 102].



                                                      17
               Case 19-12347-BLS      Doc 19    Filed 11/08/19     Page 26 of 449



       Pursuant to the First Recapitalization, the Company continued to operate principally
through its existing organizational structure. Other than the change to the ownership of AEH, the
remainder of the Company’s corporate structure was maintained and was unaffected by the Prior
Plan.    Importantly, the Company’s trade creditors were not impacted by the First
Recapitalization.

  D.      The Company’s Organizational Structure

          1.      Corporate Structure

       The Company is privately owned and conducts its business through the Operating
Subsidiaries. The Operating Subsidiaries are responsible for substantially all general corporate
functions and employ all of the Company’s active full-time and part-time employees.

       The existing corporate structure chart, which is attached as Exhibit C hereto (the
“Structure Chart”), provides an illustrative representation of the current corporate
organizational structure of the Debtors.

          2.      Employees

        As of October 31, 2019, the Company had approximately 77 full-time employees and 1
part-time employee. None of the Company’s employees are covered by collective bargaining
agreements or represented by an employee union.

          3.      Management

       The Company is managed by a 7-member board of managers at AEH (the “Board”),
which consists of Brian Falik, Jonathan Farmer, Alex Krueger, Xianbing (“Tim”) Luo, Mark
Shoberg, Juan Diego Vargas and Jack Yang. Guy Hoffman and Howard Stern are Board
observers.

       Each of the other Debtors is a member-managed limited liability company.

       The Company’s senior management team consists of the following individuals:

                    Name                                   Position
           Jonathan Farmer         President & CEO
           Allen Goetz             SVP, CFO & CAO
           Jonathan Sheldon        SVP & COO
           Andrew Repine           SVP, Corporate Strategy & Capital Markets
           Craig Lavender          General Counsel




                                               18
                 Case 19-12347-BLS           Doc 19       Filed 11/08/19       Page 27 of 449



     E.     The Company’s Capital Structure

       The Company’s current capital structure is the result of the consummation of the First
Recapitalization (and the Prior Plan) and includes the following material funded debt:

             (a) Indebtedness in an aggregate principal amount of approximately $117 million of
                 secured loans outstanding under the RBL Facility and a single letter of credit
                 issued and currently outstanding in the face amount of approximately $28 million;

             (b) Indebtedness in an aggregate principal amount (including interest and fees that
                 have been paid-in-kind and capitalized) of approximately $233 million of secured
                 loans outstanding under the Term Loan Facility; and

             (c) Indebtedness in an aggregate principal amount (including interest that has been
                 paid-in-kind and capitalized) of approximately $128 million of secured Seller
                 Notes outstanding.

            1.       RBL Facility

        On December 21, 2018, in connection with the First Recapitalization, ARD entered into a
reserve based revolving loan facility (the “RBL Facility”), which provided for an initial
aggregate commitment of $145 million, $50 million of which could be used for the issuance of
letters of credit. Citibank, N.A. acts as the administrative agent (the “RBL Agent”) for the
lenders and other secured parties (the “RBL Lenders”).

       Obligations under the RBL Facility are guaranteed by the other OpCo Debtors and are
secured by a first priority lien on substantially all of the assets of the OpCo Debtors, including
substantially all oil and gas reserves, subject to certain exceptions. Because the RBL Facility has
secured claims against the OpCo Debtors, the RBL Facility is structurally senior to the Term
Loan Facility and the Seller Notes, which only have claims against certain holding companies.
The RBL Facility has a scheduled maturity date of June 21, 2022.

       The RBL Facility is fully drawn and the commitments thereunder have terminated. As of
the date of this Disclosure Statement, there was approximately $117 million17 of aggregate
principal amount outstanding under the RBL Facility, and there was a single letter of credit
outstanding in the face amount of approximately $28 million.18

        Historically the Company has hedged a significant portion of its forecasted natural gas
production to reduce exposure to commodity price fluctuations and provide long-term cash flow
predictability to manage their business. As of October 25, 2019, the estimated fair value of its
commodity derivative contracts was a net asset of approximately $13.0 million. The Company

17
     $45 million of the principal amount under the RBL Facility is expected to be “rolled up” into loans under the
     DIP Facility.
18
     In the event this letter of credit is drawn, obligations arising from such draw would become loans outstanding
     under the RBL Facility, constitute OpCo RBL Claims under the Plan and share ratably in the treatment of OpCo
     RBL Claims.



                                                        19
               Case 19-12347-BLS       Doc 19     Filed 11/08/19      Page 28 of 449



did not post collateral specific to any of their prepetition hedge agreements as they are secured
under the RBL Facility.

       Prior to the date of this Disclosure Statement, RBL Lenders constituting “Required
Lenders” under the RBL Facility and the RBL Agent entered into a forbearance agreement,
including several extensions and amendments thereto, in respect of certain events of default that
had occurred under the RBL Facility. The forbearance agreement will terminate upon the
commencement of the Chapter 11 Cases.

          2.      Term Loan Facility

       In connection with the First Recapitalization and concurrently with the entry into the
RBL Facility, ARDH1 entered into the Term Loan Facility in the aggregate principal amount of
approximately $220 million, with funds affiliated with Chambers and Mercuria as lenders (the
“Term Loan Lenders”) and Chambers Energy Management, LP (the “TL Agent”) as the
administrative agent. The proceeds of the Term Loans were used to refinance loans outstanding
under a pre-existing second-lien term loan facility, repay a substantial portion of the borrowings
under the then-existing reserve based revolving facility, as well as for working capital purposes.

        Obligations under the Term Loan Facility are secured by liens on the assets of ARDH1,
consisting primarily of the equity interests in its wholly-owned subsidiary ARD. The Term Loan
Facility is guaranteed by ARE. The Term Loan Facility is structurally subordinate to the RBL
Facility. The Term Loan Facility has a scheduled maturity date of December 21, 2023.

        As of the date of this Disclosure Statement, there was approximately $233 million of
aggregate principal amount (including interest and fees that have been paid-in-kind and
capitalized) outstanding under the Term Loan Facility. Prior to the date of this Disclosure
Statement, Term Loan Lenders constituting “Required Lenders” under the Term Loan Facility
and the TL Agent entered into a forbearance agreement, including several extensions and
amendments thereto, in respect of certain events of default that had occurred under the Term
Loan Facility. The forbearance agreement will terminate upon the commencement of the Chapter
11 Cases.

          3.      Seller Notes

        On October 14, 2014, AEH issued two seller notes, each in the original principal amount
of approximately $39 million (as amended, supplemented or otherwise modified from time to
time, collectively, the “Seller Notes”), one in favor of PDC Energy, Inc., which was later
assigned to an affiliate of Chambers, and one in favor of an affiliate of LRMH (together, in their
respective capacities as holders of Seller Notes, the “Seller Noteholders”). LRMH serves as the
collateral agent in respect of the Seller Notes. The Company used the proceeds of the Seller
Notes to pay for a portion of the Company’s acquisition of PDC Mountaineer, LLC (now known
as Arsenal Resources LLC).

        Finally, on December 21, 2018, in connection with the First Recapitalization, ARDH2,
the direct parent of ARDH1, became a guarantor of the Seller Notes. ARDH2’s obligations
under the guaranty are secured by a lien on substantially all of its assets, which consists primarily
of a pledge of its equity interest in ARDH1. The Seller Notes also are secured by liens on the


                                                 20
                 Case 19-12347-BLS           Doc 19       Filed 11/08/19       Page 29 of 449



assets of AEH, including a pledge of its equity interest in ARIH. The Seller Notes are
structurally subordinate to the RBL Facility and the Term Loan Facility. The Seller Notes have a
stated maturity of October 14, 2020.

       As of the date of this Disclosure Statement, there was approximately $128 million in
aggregate principal amount (including interest that has been paid-in-kind and capitalized)
outstanding under the Seller Notes. Prior to the date of this Disclosure Statement, the holders of
the Seller Notes entered into a forbearance agreement, including several extensions and
amendments thereto, in respect of certain events of default that had occurred. The forbearance
agreement will terminate upon the commencement of the Chapter 11 Cases.

            4.       Existing Equity Interests

        The Company is privately owned. In connection with the First Recapitalization, AEH
issued three classes of common units, including to holders of certain subordinated notes,
resulting in the substantial dilution of AEH’s then existing equity holders.

     F.     Gathering Agreements

        The Company’s wells are located in four concentrated areas, referred to as the
“Simpson”, “Cherry Run”, “Comet” and “Goff” areas. ARE is party to five transport and
gathering agreements,19 including the TCO Gathering Agreements20 which provide ARE with
pipeline access for the transportation of produced gas to market. Certain of the Gathering
Agreements impose significant minimum volume commitments (“MVCs”) at uneconomic fixed
prices, thereby requiring ARE to pay for pipeline access, whether or not it is fully utilizing that
capacity.21 Importantly, as described above, the obligations under the Gathering Agreements are
structurally subordinate to all of the Debtors’ lenders and trade creditors.22

19
     The following agreements comprise the “Gathering Agreements”: the various gathering and natural gas
     services agreements, amendments and other related documentation between ARE and Fullstream (the
     “Fullstream Gathering Agreements”); the various transportation service agreements, amendments and other
     related documentation between ARE and EQM (the “EQM Gathering Agreements”); the gas gathering
     agreement, amendments and other related documentation between ARE and DTE-SGG (the “DTE-SGG
     Gathering Agreements”); the gas gathering agreement, amendments and other related documentation between
     ARE and DTE-AGS (the “DTE-AGS Gathering Agreements”, and, together with the DTE-SGG Gathering
     Agreement, the “DTE Gathering Agreements”); and the various natural gas transportation service agreements,
     amendments, amendments and other related documentation between ARE and TCO (the “TCO Gathering
     Agreements”).
20
     On October 29, 2019, TCO sent a termination notice to ARE, and provided notice of that event to the Federal
     Energy Regulatory Commission (“FERC”), which termination becomes effective automatically on November
     8, 2019.
21
     In the months leading up to the Petition Date, with liquidity severely constrained, ARE stopped paying for
     unmet MVCs and began negotiations to amend the Gathering Agreements.

22
     The hierarchy and nature of the Company’s existing capital structure was disclosed in the Disclosure Statement
     approved in connection with the First Recapitalization. See In re: Arsenal Energy Holdings LLC (Case No. 19-
     10226), Disclosure Statement for Pre-Packaged Plan of Reorganization of Arsenal Energy Holdings LLC
     [Docket No. 7].



                                                        21
               Case 19-12347-BLS             Doc 19      Filed 11/08/19        Page 30 of 449



        As background, ARE (and its predecessors) entered into the Gathering Agreements at
various periods in the past nine years, when natural gas prices were higher, with the expectation
that such prices would support a more accelerated development plan of the Company’s acreage
position and thereby allow the Company to grow into the MVCs under its Gathering Agreements
via increased drilling. Those MVCs were intended to ensure the ability to transport and market
the Company’s produced gas. Because of the significant decline in natural gas prices,
unforeseen liquidity constraints and uneconomic terms under the Gathering Agreements, ARE
cannot fulfill the volume requirements and other obligations under the Gathering Agreements.
The Company currently is producing approximately 160,000 million British thermal units
(“Mmbtu”) per day (“Mmbtu/d”) with MVCs of more than 500,000 Mmbtu/d (vastly exceeding
the Company’s aggregate production volumes). Moreover, the transportation rates in the
Gathering Agreements were premised on accessing specific local markets with premium pricing
relative to others, but this pricing differential has largely disappeared—making the transportation
rates uneconomic. Accordingly, the Plan provides that as a condition to its effectiveness, the
Gathering Agreements either must be amended to fit within the Company’s current business
plan, or be rejected or assumed, in either case, with the consent of certain of the Consenting
Stakeholders.

        After months of negotiation with the Gathering Agreement Counterparties, the Company
reached agreement to amend its Gathering Agreements with both EQM and Fullstream. The
amendments, which will become effective upon the Effective Date, are in full and final
satisfaction of any and all Claims under their respective Gathering Agreements and have been
approved by the Consenting Stakeholders. Under the amendment with Fullstream, Fullstream
agreed to, among other things, modify midstream rates and eliminate the MVC obligations in
exchange for an acreage dedication. Under the amendment with EQM, EQM agreed to, among
other things, reduce the MVCs in the EQM Gathering Agreements to below 90% of the
Company’s forecasted production from currently producing wells in the Company’s “Goff” and
“Comet” areas. The EQM Gathering Agreements and the Fullstream Gathering Agreements will
be assumed on the Effective Date and assigned to a Reorganized OpCo Debtor.

       TCO sent a termination notice to ARE, and provided notice of that event to FERC, which
termination becomes automatically effective on November 8, 2019. To the extent there are any
executory obligations remaining thereunder, such obligations will be rejected as of the Petition
Date.

       As of the date of this Disclosure Statement, DTE and the Company have been unable to
agree on long-term permanent amendments to the DTE Gathering Agreements. These DTE
Gathering Agreements remain unmodified, and, unless a consensual amendment can be reached
with DTE on terms satisfactory to the Required Consenting Term/Seller Stakeholders, the DTE-
SGG Gathering Agreements will be rejected effective as of the Petition Date.23



23
     The Company also entered into interruptible gathering agreements with DTE-SGG and DTE-AGS for month-
     to-month services on an “IT” basis (i.e., “interruptible”; there are no volume commitments and ARE pays only
     for actual volumes utilized). These interruptible gathering agreements will terminate at month-end unless the
     parties agree extend the termination date.



                                                       22
             Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 31 of 449



  G.      Regulation of the Company’s Business

        The Company is subject to federal, state and, in some cases, local regulation in the
jurisdictions in which it operates. These regulations govern and/or affect many aspects of its
overall business.

        All of the jurisdictions in which the Company owns or operates producing natural gas and
oil properties have statutory provisions regulating the exploration for and production of oil and
natural gas, including provisions related to permits for the drilling of wells, bonding
requirements to drill or operate wells, the location of wells, the method of drilling and casing
wells, the surface use and restoration of properties upon which wells are drilled, sourcing and
disposal of water used in the drilling and completion process, the management and disposal of
wastes generated in various aspects of the Company’s operations, and the abandonment of wells.
The Company’s operations are also subject to various conservation laws and regulations. These
include the regulation of the size of drilling and spacing units or proration units, the number of
wells which may be drilled in an area, as well as regulations that generally restrict or prohibit the
venting or flaring of natural gas, and impose certain requirements regarding the ratability or fair
apportionment of production from fields and individual wells.

        In order to comply with the laws and regulations applicable to its businesses, the
Company has policies, standards and procedures in place for its business activities and with its
third-party vendors and providers. In connection with these laws and regulations, the Company
must obtain and maintain numerous permits, approvals and certificates from various federal,
state and local governmental authorities. Failure to comply with these laws and regulations may
also result in the suspension or termination of the Company’s operations as well as injunctions
limiting or prohibiting its activities. As discussed further in the risk factors in Article IX of this
Disclosure Statement, any future regulatory modifications could have a substantial impact on the
Company’s profitability in the short, medium and long terms.

  H.      Prior and Pending Litigation Proceedings

       In the ordinary course of its business, the Company is party to various legal proceedings,
for example, those brought by current or former employees, customers and competitors, the
outcome of which cannot be predicted with certainty. There is no outstanding material litigation
involving the Company.

        The Company’s policy is to defend vigorously all claims and actions brought against it.
Although the Company intends to continue to defend itself aggressively against all claims
asserted against it, any future claims are subject to the uncertainties attendant to litigation and the
ultimate outcome of any such proceedings cannot be predicted.

  I.      Reasons for the Restructuring

       Like other similarly situated exploration & production (“E&P”) companies, during fiscal
year 2018 the Company found itself in a financially untenable position largely caused by




                                                  23
                Case 19-12347-BLS           Doc 19      Filed 11/08/19   Page 32 of 449



declining gas prices. Consequently, in February 2019 the Company closed on the fully
consensual First Recapitalization and Prior Plan.24

        As a result of drilling and the proved developed producing reserve growth described in
further detail in Article II.C.1 of this Disclosure Statement, the Company anticipated increasing
its availability under the RBL Facility by growing the “borrowing base”. Upon achieving those
results, the Company expected that it would be in a position to use the additional borrowing
capacity to further expand its drilling program and continue to grow its producing production
base.

        Unfortunately, following the Prior Plan Effective Date, the E&P industry’s declining
trend continued through fiscal year 2019. Since the Prior Plan Effective Date, realized gas prices
have been on average 8.1% below futures strip (and the forward looking October 22, 2019 strip
is on average 8.6% lower today than February 14, 2019 strip). Indeed, since the Prior Plan
Effective Date through September 30, 2019, 31 E&P companies have filed for chapter 11
protection. This represents a significant increase compared to the 22 E&P companies that filed
for chapter 11 during the first 9 months of 2018.

       Unfortunately, notwithstanding these achievements and the successful execution of the
First Recapitalization in late-2018 and early-2019, the Company’s business plan was frustrated
by two significant factors: (1) a significant drop in natural gas realized prices, which led to a
material decline in revenue, and (2) a decline in the strip price curve as well as bank pricing to
determine the borrowing base, which led to a stagnating borrowing base under the RBL Facility
and constrained liquidity.

        Moreover, the Company was unable to amend a gas marketing agreement, which would
have freed up approximately $28 million of availability under the RBL Facility by replacing the
outstanding letter of credit currently issued under the RBL Facility. Without access to this
additional liquidity and due to lower commodity prices, the Company curtailed its drilling
program, which created strain on the Company’s forecast and further limited the Company’s
access to capital.

       As a result, despite the Debtors’ substantial efforts to reduce long-term debt, access new
sources of capital and expand their drilling program through the First Recapitalization and the
Prior Plan, the Debtors’ obligations under their existing debt facilities and the Gathering
Agreements became unsustainable. Concurrently, the decline in commodity prices and resulting
impact on revenue led to a dramatic reduction in the Company’s liquidity.

     J.      Restructuring Support Agreement

       On November 6, 2019, after months of negotiations, the Company, with the approval of
the Board, executed a restructuring support agreement (the “RSA”) with the Consenting
Stakeholders, who collectively hold 100% of the Company’s funded debt, including the Holders
of Claims in the Classes entitled to vote on the Plan. Subject to the terms thereof, the RSA
commits the Consenting Stakeholders to, among other things: (i) support and complete the Plan

24
      See In re: Arsenal Energy Holdings LLC (Case No. 19-10226).



                                                       24
            Case 19-12347-BLS        Doc 19     Filed 11/08/19    Page 33 of 449



and the broader Restructuring Transactions in accordance with the RSA and the Plan; (ii) vote
their Claims, as applicable, in favor of the Plan; (iii) not take any action to interfere with
consummation of the Restructuring Transactions; (iv) in the case of the Consenting RBL
Lenders, commit to provide the financing under the $90 million DIP Facility, which consists of a
$45 million new money revolving facility and a refinancing of $45 million outstanding under the
RBL Facility, and the New RBL Facility a $130 million initial borrowing base; and (v) in the
case of the New Capital Parties, provide the $100 million New Capital Commitment. The
transactions contemplated by the RSA represent a comprehensive resolution of extensive and
complex issues relating to the Debtors to be implemented through the Plan.




                                              25
               Case 19-12347-BLS             Doc 19      Filed 11/08/19        Page 34 of 449




                                                       III.
                 ANTICIPATED EVENTS DURING THE CHAPTER 11 CASES

       The Debtors anticipate commencing the Chapter 11 Cases on November 8, 2019 or at
such other time as agreed by the Company and the Required Consenting Stakeholders in
accordance with the RSA. The filing of voluntary petitions for relief under chapter 11 of the
Bankruptcy Code will commence the Chapter 11 Cases, at which time the Debtors will be
afforded the benefits, and become subject to the limitations, of the Bankruptcy Code.

     A.     Timetable for the Chapter 11 Cases

       It is critical that the Debtors emerge from the Chapter 11 Cases as expeditiously as
possible because protracted bankruptcy proceedings will significantly and detrimentally impact
the Company’s relationships with customers, employees, financing counterparties and vendors.

        Accordingly, the Debtors will request that the Bankruptcy Court confirm the Plan as soon
as the Bankruptcy Court will allow and is practicable.

       Accordingly, the Debtors and the Consenting Stakeholders have proposed the following
timeline for the Chapter 11 Cases:

          December 11, 2019                 Plan / Disclosure Statement Objection Deadline

          December 18, 2019                 Combined Hearing on Disclosure Statement /
                                            Confirmation

          December 31, 201925               Plan Effectiveness




25
     The Debtors are consulting with their accounting firm to determine whether the Effective Date should occur on
     December 31, 2019 or January 2, 2020.



                                                       26
                    Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 35 of 449



       In addition to the Debtors’ proposed timeline, the RSA includes the following outside
          26
dates for the achievement of the applicable milestones (capitalized terms as defined in the
RSA), which milestones may be modified, waived or extended as agreed by the Debtors and the
Required Consenting Stakeholders in accordance with the RSA:27

               November 8, 2019               Launch Solicitation

               November 11, 2019              Commencement of the Chapter 11 Cases

                                              Filing of the Plan, the Disclosure Statement and
                                              the Scheduling Motion (seeking to schedule a
               November 11, 2019
                                              Confirmation Hearing no later than December
                                              26, 2019)

               November 16, 2019              Entry of the Interim DIP Order

               December 11, 2019              Entry of the Final DIP Order

                                              Unless entry of the Confirmation Order already
               January 25, 2020               has occurred, entry of an order approving the
                                              Approved Bidding Procedures

               February 9, 2020               Entry of the Confirmation Order

               February 24, 2020 (or, if      Outside Effective Date
               earlier, 15 days after entry
               of the Confirmation Order)


        Achieving the various milestones under the RSA is crucial to reorganizing the Debtors
successfully. The Plan provides that the Effective Date will be the date on which a notice of
effectiveness is filed with the Bankruptcy Court confirming that (a) all conditions in Article IX.A
of the Plan have been satisfied or waived as provided for in Article IX.B and (b) consummation
of the Restructuring Transactions has occurred.

     B.          Commencement of the Chapter 11 Cases and First Day Motions

       The Debtors anticipate that the Company’s business will operate in the ordinary course
during the pendency of the Chapter 11 Cases in the same manner as prior to the date of
commencement of the Chapter 11 Cases (the “Petition Date”), and the Chapter 11 Cases are

26
     Pursuant to the RSA, the Debtors are required to commence the Chapter 11 Cases on or before November 11,
     2019. The dates of the postpetition milestones set forth in this table assume the Chapter 11 Cases are
     commenced on that date, and not before, and therefore are for illustrative purposes only.
27
     The Debtors are entitled to terminate the RSA to the extent the Board determines in good faith that the
     Restructuring Transactions and the Plan would be inconsistent with the exercise of its fiduciary duties or
     applicable law or, in an exercise of its fiduciary duties, the Board determines to pursue an Alternative
     Restructuring Proposal (defined in the RSA).


                                                       27
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 36 of 449



anticipated to have little to no impact on any of the operations of the Company, including with
respect to customers, employees, vendors or other counterparties (except in respect of certain of
the Gathering Agreements, the dissolution of the HoldCo Debtors and the rejection or
assignment by a HoldCo Debtor to a Reorganized OpCo Debtor of an Executory Contracts or
Unexpired Leases to which such HoldCo Debtor is a party, if any).

         To facilitate the prompt and efficient implementation of the Plan through the Chapter 11
Cases, shortly after the Petition Date, the Debtors will seek authority to have the Chapter 11
Cases administered jointly. On the Petition Date, the Debtors will file various motions seeking
relief from the Bankruptcy Court to facilitate a smooth reorganization through the Chapter 11
Cases and minimize any disruptions to the operations of the Company. The following is a brief
overview of the relief the Debtors anticipate requesting to maintain their operations in the
ordinary course.

           1.     First and Second Day Relief

        The Debtors anticipate filing certain motions and applications requesting various types of
“first day” and “second day” relief to enable the Debtors to preserve value and efficiently
administer the Chapter 11 Cases, including, among other things: (a) an order authorizing the
Debtors to enter into the DIP Facility with the lenders, the administrative agent and the issuing
banks thereunder, including to obtain the borrowings thereunder, to use the cash subject to liens
granted in favor of the RBL Lenders, Term Loan Lenders and Seller Noteholders (the
“Prepetition Secured Parties”), if any, pursuant to, respectively, the documents in respect of
each of the RBL Facility, the Term Loan Facility and the Seller Notes (collectively, the
“Prepetition Secured Credit Agreements”) and grant certain adequate protection for any
diminution of value of the Prepetition Secured Parties’ interests in the collateral, if any, securing
the loans under the Prepetition Secured Credit Agreements; (b) an order authorizing the Debtors
to continue using their existing cash management system and existing bank accounts, honor
certain prepetition obligations related thereto, and maintain existing business forms; (c) an order
authorizing the Debtors to pay certain prepetition accrued and unpaid wages, compensation and
other benefits and to continue to honor their benefit programs and policies; (d) an order
authorizing the Debtors to pay certain prepetition taxes, fees and similar charges, including any
such amounts that become due and owing postpetition; (e) an order approving the Debtors’
proposed assurance of postpetition payment to their utility providers and procedures for
resolving disputes regarding adequate assurance of payment to such providers; (f) an order
authorizing the Debtors to honor their obligations under their prepetition insurance program and
bonding program in the ordinary course postpetition; (g) an order authorizing the Debtors to
deliver, in the ordinary course of business, the funds owed to the holders of royalty interests and
working interests as required by the Debtors’ oil and gas leases and related agreements and to
continue to satisfy obligations in connection with these royalty interests and working interests in
the ordinary course and without regard to whether such obligations related to pre- or post-
petition periods; (h) an order authorizing the Debtors to remit and pay in the ordinary course of
business any prepetition and postpetition amounts owing on account of lienable operating
expenses; (i) an order authorizing the Debtors to pay certain prepetition claims of creditors not
otherwise covered by the other “first day” motions; and (j) an order scheduling a combined
hearing on the adequacy of this Disclosure Statement and confirmation of the Plan, fixing the
deadline to object to this Disclosure Statement and the Plan, approving prepetition solicitation


                                                 28
               Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 37 of 449



procedures, approving the form and manner of notice of commencement, combined hearing and
objection deadline, approving notice and objection procedures for the assumption or rejection of
Executory Contracts and Unexpired Leases, conditionally directing the United States Trustee not
to convene a section 341(a) meeting of creditors and waiving the requirement to file statements
of financial affairs and schedules of assets and liabilities. The Debtors intend to request that the
“second day” relief be heard at the Confirmation Hearing.

          2.      Additional Motions

       The Debtors may file, on or after the Petition Date, additional motions seeking relief from
the Bankruptcy Court in order to stabilize the Debtors’ businesses during the pendency of the
Chapter 11 Cases.

        In accordance with the RSA, if the Debtors cannot confirm the Plan within 75 days of the
Petition Date, the Debtors must obtain approval of the Approved Bidding Procedures by such
date and conduct a process to sell substantially all of the Company’s assets.

  C.      Procedural Motions and Retention of Professionals

        The Debtors anticipate filing several other motions that are required or common to
chapter 11 proceedings of similar size and complexity as the Chapter 11 Cases, including
applications to retain various professionals to assist the Debtors in the Chapter 11 Cases,
authorization to continue to utilize and pay non-bankruptcy professionals in the ordinary course
of business and authorization to appoint a claims and noticing agent. In particular, the Debtors
anticipate filing applications, and seeking Bankruptcy Court orders, approving the retention of
various professionals to assist the Debtors in carrying out their duties as debtors in possession
and to represent their interests in the Chapter 11 Cases, including:

            • STB, as restructuring co-counsel;

            • YCST, as Delaware restructuring co-counsel;

            • PJT Partners LP, as investment banker;

            • Alvarez & Marsal, as financial advisor; and

            • Prime Clerk LLC, as administrative advisor, noticing and voting agent.

  D.      Rejection Bar Date

        As set forth in the Plan, each of ARDH1 and each OpCo Debtor shall be deemed to have
assumed each Executory Contract and Unexpired Lease to which it is a party in accordance with,
and subject to, the provisions and requirements of sections 365 and 1123 of the Bankruptcy
Code, without the need for any further notice to or action, order or approval of the Bankruptcy
Court, subject to certain exceptions set forth in the Plan.

      As noted above, the TCO Gathering Agreements terminate automatically on November 8,
2019. In addition, unless a consensual amendment can be reached with DTE on terms


                                                29
               Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 38 of 449



satisfactory to the Required Consenting Term/Seller Stakeholders, the DTE-SGG Gathering
Agreements will be rejected effective as of the Petition Date.

        Accordingly, as set forth in the Plan Proofs of Claim with respect to Claims arising from
the rejection of Executory Contracts or Unexpired Leases, if any, must be filed with the
Bankruptcy Court within 30 days after the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such rejection. Proofs of Claim with respect to
Claims arising from termination of the TCO Gathering Agreements, if any, must be filed with
the Bankruptcy Court within 30 days after the Effective Date. Any Claims arising from the
rejection of an Executory Contract or Unexpired Lease or termination of the TCO Gathering
Agreements not filed within such time(s) will be automatically Disallowed, forever barred from
assertion, and shall not be enforceable against, as applicable, the Debtors, the Reorganized OpCo
Debtors, the Estates, or property of the foregoing parties, without the need for any objection by
the Debtors or the Reorganized OpCo Debtors, as applicable, or further notice to, or action, order
or approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the
rejection of the Executory Contract or Unexpired Lease or the termination of the TCO Gathering
Agreements shall be deemed fully satisfied, released, and discharged, notwithstanding anything
in a Proof of Claim to the contrary.

  E.      Automatic Stay

        The filing of the Debtors’ bankruptcy petitions on the Petition Date will trigger the
immediate imposition of the automatic stay under section 362 of the Bankruptcy Code, which,
with limited exceptions, enjoins all collection efforts and actions by creditors, the enforcement of
liens against property of the Debtors and both the commencement and the continuation of
prepetition litigation against the Debtors. With certain limited exceptions and/or modifications as
permitted by order of the Bankruptcy Court, the automatic stay will remain in effect from the
Petition Date until the Effective Date.

                                                IV.
                  SUMMARY OF CERTAIN PROVISIONS OF THE PLAN

        The following description of the Plan is a brief summary of certain provisions of the Plan.
This summary does not purport to be complete, and other provisions of the Plan are not
summarized herein. This summary, and the other provisions of the Plan not summarized herein,
is subject to, and qualified in its entirety by reference to, the Plan attached hereto as Exhibit A.

  A.      Treatment of Unclassified Claims

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Priority Tax Claims and DIP Facility Claims are not classified and are not entitled to vote on the
Plan.

          1.      Administrative Claims

       Subject to subparagraph (i) below, in full and complete satisfaction, settlement, discharge
and release of each Allowed Administrative Claim (except to the extent that (a) the Holder of
such Allowed Administrative Claim and either the Debtors, with the reasonable consent of the


                                                30
             Case 19-12347-BLS        Doc 19     Filed 11/08/19     Page 39 of 449



Required Consenting Term/Seller Stakeholders, or the Reorganized OpCo Debtors, as
applicable, agree in writing to less favorable treatment or (b) the Holder of such Allowed
Administrative Claim has been paid in full during the Chapter 11 Cases), the Debtors or
Reorganized OpCo Debtors, as applicable, (i) shall pay to each Holder of an Allowed
Administrative Claim Cash in an amount equal to such Allowed Administrative Claim on the
later of (x) the Effective Date, or as soon thereafter as is reasonably practicable and (y) as soon
as practicable after such Allowed Administrative Claim becomes due and payable, (ii) shall
provide such other treatment to render such Allowed Administrative Claim Unimpaired or (iii)
shall provide such other treatment as the Holder of such Allowed Administrative Claim may
agree to or otherwise as permitted by section 1129(a)(9) of the Bankruptcy Code; provided, that
Administrative Claims incurred by the Debtors in the ordinary course of business may be paid in
the ordinary course of business in accordance with such applicable terms and conditions relating
thereto without further notice to or order of the Bankruptcy Court.

       (a)     Professional Fee Claims

        Professionals (a) asserting a Professional Fee Claim shall deliver to the Debtors their
estimates for purposes of the Debtors computing the Professional Fee Reserve Amount no later
than five (5) Business Days prior to the anticipated Effective Date; provided, that, for the
avoidance of doubt, no such estimate shall be deemed to limit the amount of the fees and
expenses that are the subject of a Professional’s final request for payment of Professional Claims
filed with the Bankruptcy Court; provided, further, that, if a Professional does not provide an
estimate, the Debtors may estimate the unpaid and unbilled fees and expenses of such
Professional; and (b) asserting a Professional Fee Claim for services rendered before the
Confirmation Date, for the avoidance of doubt, excluding any claims for Restructuring Expenses,
must file and serve on the Reorganized OpCo Debtors and such other Entities who are
designated by the Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy
Court an application for final allowance of such Professional Fee Claim no later than the
Professional Claims Bar Date; provided, that any Professional who is subject to the Ordinary
Course Professionals Order may continue to receive such compensation and reimbursement of
expenses for services rendered before the Confirmation Date, without further Bankruptcy Court
order, pursuant to the Ordinary Course Professionals Order. For the avoidance of doubt, no fee
applications will be required in respect of services performed by Professionals on and after the
Confirmation Date. Objections to any Professional Fee Claim must be filed and served on the
Reorganized OpCo Debtors and the applicable Professional within thirty (30) days after the
filing of the final fee application with respect to the Professional Fee Claim. Any such objections
that are not consensually resolved may be set for hearing on twenty-one (21) days’ notice.

       (b)     Professional Fee Escrow Account

       On the Effective Date, the Debtors shall establish the Professional Fee Escrow Account
and fund such account with Cash equal to the Professional Fee Reserve Amount. The
Professional Fee Escrow Account shall be maintained in trust for the Professionals. Each Holder
of an Allowed Professional Fee Claim will be paid by the Reorganized OpCo Debtors in Cash
from the Professional Fee Escrow Account within five (5) Business Days of entry of the order
approving such Allowed Professional Fee Claim. If the Professional Fee Escrow Account is
depleted, each Holder of an Allowed Professional Fee Claim will be paid the full amount of such


                                                31
               Case 19-12347-BLS        Doc 19     Filed 11/08/19     Page 40 of 449



Allowed Professional Fee Claim by the Reorganized OpCo Debtors in Cash within five (5)
Business Days of entry of the order approving such Allowed Professional Fee Claim. All
amounts remaining in the Professional Fee Escrow Account after all Allowed Professional Fee
Claims have been paid in full shall revert to Reorganized ARDH1. If the Professional Fee
Escrow Account is insufficient to pay the full amount of all Allowed Professional Fee Claims,
remaining unpaid Allowed Professional Fee Claims will be promptly paid by the Reorganized
OpCo Debtors without any further action or order of the Bankruptcy Court.

          2.      Priority Tax Claims

       On the Effective Date, each Holder of an Allowed Priority Tax Claim will, as determined
by the Debtor, or the Reorganized Debtor, as applicable, be satisfied in accordance with section
1129(a)(9)(C) of the Bankruptcy Code.

          3.      DIP Facility Claims

        The DIP Facility Claims shall be deemed to be Allowed under the Plan. Notwithstanding
anything to the contrary in the Plan, in full and final satisfaction, settlement, release and
discharge of and in exchange for release of all Allowed DIP Facility Claims, on the Effective
Date, the Allowed DIP Facility Claims shall be paid indefeasibly in Cash in full.

          4.      Statutory Fees

        Notwithstanding anything in the Plan to the contrary, on the Effective Date, the Debtors
shall pay, in full, in Cash, any fees due and owing to the U.S. Trustee at the time of Confirmation
pursuant to 28 U.S.C. § 1930(a)(6). On and after the Effective Date, to the extent the Chapter 11
Cases remains open, and for so long as the Reorganized Debtors remain obligated to pay
quarterly fees, the Reorganized Debtors shall file with the Bankruptcy Court quarterly reports in
a form reasonably acceptable to the U.S. Trustee. The Debtors or Reorganized Debtors, as
applicable, shall remain obligated to pay quarterly fees to the U.S. Trustee until the earliest of the
Chapter 11 Cases being closed, dismissed or converted to a case under chapter 7 of the
Bankruptcy Code.

  B.      Means for Implementation of the Plan

          1.      Corporate and Organizational Existence; Reorganized Capital Structure
                  and the New ARDH1 Equity

        Except as otherwise provided in the Plan or any agreement, instrument or other document
incorporated in the Plan or the Plan Supplement, on the Effective Date, each Reorganized OpCo
Debtor shall continue to exist, pursuant to its organizational documents in effect prior to the
Effective Date, except as otherwise set forth in the Plan, without any prejudice to any right to
terminate such existence (whether by merger or otherwise) in accordance with applicable law
after the Effective Date. To the extent such documents are amended on or prior to the Effective
Date, such documents are deemed to be amended pursuant to the Plan without any further notice
to or action, order or approval of the Bankruptcy Court.




                                                 32
               Case 19-12347-BLS      Doc 19     Filed 11/08/19     Page 41 of 449



          2.      Organizational Documents of the Reorganized Debtors

        On the Effective Date, the New ARDH1 Operating Agreement shall become effective
and be deemed to amend and restate the ARDH1 Operating Agreement without the need for any
further notice or approvals. To the extent necessary, the Reorganized OpCo Debtors Constituent
Documents will (i) include, among other things, pursuant to section 1123(a)(6) of the
Bankruptcy Code, a provision prohibiting the issuance of non-voting equity securities, but only
to the extent required by section 1123(a)(6) of the Bankruptcy Code, and (ii) to the extent
necessary or appropriate, include such provisions as may be needed to effectuate and
consummate the Plan and the transactions contemplated in the Plan. After the Effective Date,
each Reorganized OpCo Debtor may amend and restate its Constituent Documents, as permitted
by applicable law and pursuant to the terms contained therein.

          3.      Managers, Directors and Officers of Reorganized Debtors; Corporate
                  Governance

        The New Board shall be selected in accordance with the New ARDH1 Operating
Agreement, effective as of the Effective Date. To the extent not previously disclosed, the
Debtors will disclose prior to or at the Confirmation Hearing, the affiliations of each Person
proposed to serve on the New Board or as an officer of the Reorganized Debtors, and, to the
extent such Person is an insider other than by virtue of being a manager, director or officer, the
nature of any compensation for such Person.

          4.      New RBL Loan Documents

         On the Effective Date, the Reorganized OpCo Debtors shall execute and deliver the New
RBL Credit Agreement and the other New RBL Loan Documents, and shall execute, deliver,
file, record and issue any other related notes, guarantees, deeds of trust, security documents or
instruments (including UCC financing statements), amendments to the foregoing, or agreements
in connection therewith, in each case, without (A) further notice to or order of the Bankruptcy
Court or (B) further act or action under applicable law, regulation, order or rule or the vote,
consent, authorization or approval of any Entity. On the Effective Date, upon the granting of
Liens under the New RBL Loan Documents, (i) the New RBL Agent, on behalf of the lenders
and other secured parties under the New RBL Loan Documents, shall have valid, binding and
enforceable Liens as specified therein and (ii) the Liens granted to secure the obligations arising
thereunder shall be granted in good faith as an inducement to the New RBL Agent, on behalf of
the New RBL Lenders and other secured parties thereunder, to extend credit under the New RBL
Facility and shall be deemed not to constitute a fraudulent conveyance or fraudulent transfer,
shall not otherwise be subject to avoidance, and the priorities of such Liens shall be as set forth
in the New RBL Loan Documents.

       Subject to the terms of the RSA, each counterparty to an outstanding Secured Swap
Agreement (as defined in the RBL Credit Agreement or DIP Credit Agreement, as applicable) as
of the Effective Date has agreed to maintain such Secured Swap Agreement as outstanding
following the Effective Date, to be secured as an obligation under the New RBL Credit
Agreement unless otherwise agreed by such counterparty and the applicable Reorganized OpCo




                                                33
               Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 42 of 449



Debtor, and such counterparties shall accordingly not have any OpCo RBL Claims or DIP
Facility Claims.

       The form of the New RBL Credit Agreement, which shall be filed with the Plan
Supplement, shall be consistent with the RSA and the New RBL Term Sheet, and shall be in
form and substance reasonably acceptable to the Debtors, the Required Consenting Term/Seller
Stakeholders and the New RBL Agent.

          5.      New Equity Issuance

        On the Effective Date, the New Equity Issuance will be consummated, on the terms and
subject to the conditions set forth in the RSA.

          6.      Issuance of New ARDH1 Equity and Related Documents

         The New ARDH1 Equity shall be authorized under the New ARDH1 Constituent
Documents. On the Effective Date, subject to the RSA, (1) the New Capital Parties shall fund
$100 million in exchange for the New Equity Issuance, (2) Reorganized ARDH1 shall execute
the New ARDH1 Constituent Documents, (3) Reorganized ARDH1 shall issue the New ARDH1
Equity to Holders of the ARDH1 Term Loan Claims and Holders of the AEH Seller Notes
Claims (if applicable, pursuant to the Plan) and (4) Reorganized ARDH1 shall be authorized to
reserve New ARDH1 Equity in an amount sufficient to implement the terms of the MIP, in each
case without further notice to or order of the Bankruptcy Court, act or action under applicable
law, regulation, order or rule or the vote, consent, authorization or approval of any Entity subject
to the terms of the Reorganized OpCo Debtors Constituent Documents.

       The issuance and distribution of the New ARDH1 Equity will be made in reliance on the
exemption from registration under the Securities Act provided by section 1145(a) of the
Bankruptcy Code, or section 4(a)(2) of the Securities Act or Regulation D promulgated
thereunder, in each case to the extent applicable, and will be exempt from registration under
applicable securities laws.

          7.      Cancellation of Certain Existing Security Interests

        Upon the full payment or other satisfaction of an Allowed Other Secured Claim, or
promptly thereafter, the Holder of such Allowed Other Secured Claim shall deliver to the
Debtors or Reorganized Debtors (as applicable) any termination statements, instruments of
satisfaction or releases of all security interests with respect to its Allowed Other Secured Claim
that may reasonably be required in order to terminate any related financing statements,
mortgages, mechanic’s liens or lis pendens and take any and all other steps reasonably requested
by the Debtors, the Reorganized Debtors or any administrative agent under the New RBL Loan
Documents that are necessary to cancel and/or extinguish any Liens or security interests securing
such Holder’s Other Secured Claim.




                                                34
               Case 19-12347-BLS        Doc 19     Filed 11/08/19      Page 43 of 449



          8.      Management Incentive Plan

       The MIP shall be implemented by the New Board following the Effective Date, the terms
of which shall be in form and substance as set forth in the Restructuring Term Sheet and in
accordance with the New ARDH1 Constituent Documents.

          9.      Restructuring Transactions

        Following Confirmation, the Debtors and/or the Reorganized Debtors, as applicable, shall
take any actions as may be necessary or appropriate to effect a restructuring of the OpCo
Debtors’ business or the overall organization or capital structure consistent with the terms of the
Plan and the RSA. The actions taken by the Debtors and/or the Reorganized Debtors, as
applicable, to effect the Restructuring Transactions may include: (i) the execution, delivery,
adoption and/or amendment of appropriate agreements or other documents of restructuring,
conversion, disposition, dissolution, liquidation, merger or transfer containing terms that are
consistent with the terms of the Plan and the RSA and any documents contemplated under the
Plan or the RSA and that satisfy the applicable requirements of applicable state law and any
other terms to which the applicable parties may agree; (ii) the execution, delivery, adoption
and/or amendment of appropriate instruments of transfer, assignment, assumption or delegation
of any asset, property, right, liability, debt, or obligation on terms consistent with the terms of the
Plan, the RSA and any documents contemplated under the Plan or the RSA and having any other
terms for which the applicable parties may agree; (iii) the filing of appropriate certificates or
articles of incorporation or formation, reincorporation, merger, conversion, dissolution or other
organizational documents, as applicable, pursuant to applicable state law, including certificates
of dissolution with respect to the HoldCo Debtors; (iv) the execution, delivery, adoption and/or
amendment of all filings, disclosures or other documents necessary to obtain any necessary third-
party approvals and/or (v) all other actions that the Debtors and/or the Reorganized Debtors, as
applicable, determine, with the consent of the Required Consenting Term/Seller Stakeholders, to
be necessary, desirable or appropriate to implement, effectuate and consummate the Plan or the
Restructuring Transactions contemplated by the Plan, including making filings or recordings that
may be required by applicable state law in connection with the Restructuring Transactions. All
matters provided for pursuant to the Plan that would otherwise require approval of the equity
holders, managing members, members, managers, directors, or officers of any Debtor (as of or
prior to the Effective Date) will be deemed to have been so approved and will be in effect prior
to, on or after the Effective Date (as appropriate) pursuant to applicable law, the provisions of the
Reorganized OpCo Debtors Constituent Documents, and without any requirement of further
action by the equity holders, managing members, members, managers, directors or officers of
such Debtors, or the need for any approvals, authorizations, actions or consents of any Person.

          10.     Effectuating Documents; Further Transactions

       On and after the Effective Date, the Reorganized Debtors and the officers and members
of the New Board and any other board of directors or managers of any of the Reorganized
Debtors shall be authorized and (as applicable) directed to issue, execute, deliver, file or record
such agreements, securities, instruments, releases and other documents and take such actions as
may be necessary or appropriate to effectuate, implement and further evidence the terms and
conditions of the Plan and the Restructuring Transactions, including the New RBL Loan


                                                  35
             Case 19-12347-BLS        Doc 19     Filed 11/08/19     Page 44 of 449



Documents and any Constituent Documents of the Reorganized Debtors in the name of and on
behalf of one or more of the Reorganized Debtors, without the need for any approvals,
authorization or consents except those expressly required pursuant to the Plan. The
authorizations and approvals contemplated by Article V.J of the Plan shall be effective
notwithstanding any requirements under non-bankruptcy law.

          11.     Vesting of Assets in the Reorganized Debtors

        Except as provided elsewhere in the Plan, or in the Confirmation Order, on or after the
Effective Date, all property and assets of the Reorganized Debtors’ Estates (including Causes of
Action and Avoidance Actions, but only to the extent such Causes of Action and Avoidance
Actions have not been waived or released pursuant to the terms of the Plan, pursuant to an order
of the Bankruptcy Court, or otherwise) and any property and assets acquired by the OpCo
Debtors pursuant to the Plan, will vest in the Reorganized OpCo Debtors, free and clear of all
Liens or Claims. Except as may be otherwise provided in the Plan, on and after the Effective
Date, the Reorganized OpCo Debtors may operate their businesses and may use, acquire or
dispose of property and compromise or settle any Claims without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules,
other than those restrictions expressly imposed by the Plan, the Confirmation Order or the
Reorganized OpCo Debtors Constituent Documents.

        The Debtors do not believe the HoldCo Debtors have any right to any property or other
assets (including any Causes of Action or Avoidance Actions that have not been waived or
released pursuant to the terms of the Plan, an order of the Bankruptcy Court or otherwise) other
than the ARE Available Cash. Notwithstanding the foregoing, to the extent the HoldCo Debtors
own or otherwise have rights to any property or other assets (including any Causes of Action or
Avoidance Actions), any such property or other assets, and any Allowed ARIH General
Unsecured Claims, will be assigned to and assumed by Reorganized ARDH1 or as Reorganized
ARDH1 may direct, free and clear of all Claims and Liens, except as otherwise provided in
Article VII.A of the Plan with respect to the ARE Available Cash.

          12.     Release of Liens, Claims and Equity Interests

         Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan, concurrently with
the applicable distributions made pursuant to the Plan, all Liens, Claims or Equity Interests in or
against the property of the Estates will be fully released, terminated, extinguished and
discharged, in each case without further notice to or order of the Bankruptcy Court, act or action
under applicable law, regulation, order or rule or the vote, consent, authorization or approval of
any Entity. Any Entity holding such Liens, Claims, or Equity Interests will, if necessary,
pursuant to section 1142 of the Bankruptcy Code, promptly execute and deliver to the
Reorganized Debtors such instruments of termination, release, satisfaction and/or assignment (in
recordable form) as may be reasonably requested by the Reorganized Debtors and shall incur no
liability to any Entity in connection with its execution and delivery of any such instruments.

        On the Effective Date, in exchange for the treatment described in the Plan and as set forth
in Article III.C(iii)(2)(B) and Article III.C(v)(1)(B) of the Plan, the Term Loan Claims shall be


                                                36
               Case 19-12347-BLS        Doc 19       Filed 11/08/19   Page 45 of 449



discharged, the Liens on the Collateral (as defined in the Term Loan Credit Agreement) shall be
released and the Term Loan Documents shall be cancelled and be of no further force or effect.
On the Effective Date, in exchange for the treatment described in the Plan and as set forth in
Article III.C(i)(1)(B) and Article III.C(iv)(1)(B) of the Plan, the Seller Notes Claims shall be
discharged, the Liens on the Collateral (as defined in the Seller Note Documents) shall be
released and the Seller Note Documents in respect thereof shall be cancelled and be of no further
force or effect. On the Effective Date, in exchange for the treatment described in the Plan and as
set forth in Article III.C(vi)(1)(B) of the Plan, the OpCo RBL Claims shall be discharged, the
Liens on the Collateral (as defined in the RBL Documents) shall be released and the RBL
Documents in respect thereof shall be cancelled and be of no further force or effect.

             13.     Cancellation of Stock, Certificates, Instruments and Agreements

        On the Effective Date, except as provided below, all stock, units, instruments,
certificates, agreements and other documents evidencing the Equity Interests of the HoldCo
Debtors will be cancelled, and the obligations of the Debtors thereunder or in any way related
thereto will be fully released, terminated, extinguished and discharged, in each case without
further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation,
order or rule or any requirement of further action, vote or other approval or authorization by any
Person. On the Effective Date, the TL Agent will be released and discharged from any further
responsibility under the Term Loan Credit Agreement and the Loan Documents (as defined
therein). On the Effective Date, the Seller Note Agent will be released and discharged from any
further responsibility under the Seller Note Documents. On the Effective Date, the RBL Agent
will be released and discharged from any further responsibility under the RBL Documents.

             14.     Preservation and Maintenance of Debtors’ Causes of Action

       (a)         Maintenance of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, except as otherwise
provided in Article XI of the Plan or elsewhere in the Plan or the Confirmation Order, or in any
contract, instrument, release or other agreement entered into in connection with the Plan, on and
after the Effective Date, the Reorganized OpCo Debtors shall retain any and all rights to
commence, pursue, litigate or settle, as appropriate, any and all Causes of Action of the Debtors,
whether existing as of the Petition Date or thereafter arising, in any court or other tribunal
including in an adversary proceeding filed in the Chapter 11 Cases. The Reorganized OpCo
Debtors, as the successors in interest to the Debtors and their Estates, may, in their sole and
absolute discretion, and will have the exclusive right to, enforce, sue on, settle, compromise,
transfer or assign (or decline to do any of the foregoing) any or all such Causes of Action,
without notice to or approval from the Bankruptcy Court. The Reorganized OpCo Debtors or
their respective successor(s) may pursue such retained claims, rights or Causes of Action, suits or
proceedings as appropriate, in accordance with the best interests of the Reorganized OpCo
Debtors or their respective successor(s) who hold such rights. Upon the Effective Date, the
Reorganized OpCo Debtors, as applicable, shall be deemed to have released all Preference
Actions held by the OpCo Debtors, if any.




                                                 37
             Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 46 of 449



       (b)      Preservation of All Causes of Action Not Expressly Settled or Released

        Unless a Cause of Action against a Holder of a Claim or an Equity Interest or other Entity
is (A) expressly waived, relinquished, released, compromised or settled in the Plan (including
and for the avoidance of doubt, the releases contained in Article XI of the Plan) or any Final
Order (including the Confirmation Order), or (B) subject to the discharge and injunction
provisions in Article XI of the Plan, and the Confirmation Order, in the case of each of clauses
(A) and (B), the Debtors and the Reorganized Debtors, as applicable, expressly reserve such
Cause of Action for later adjudication and, therefore, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel
(judicial, equitable or otherwise) or laches will apply to such Causes of Action upon or after the
Confirmation of the Plan or the Effective Date of the Plan based on the Plan or the Confirmation
Order. No Entity may rely on the absence of a specific reference in the Plan, the Plan
Supplement or the Disclosure Statement to any Causes of Action against it as any indication that
the Debtors or the Reorganized Debtors will not pursue any and all available Causes of Action
against it. The Debtors and the Reorganized Debtors, as applicable, expressly reserve all rights to
prosecute any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan.

          15.     Exemption from Certain Transfer Taxes

        Pursuant to, and to the fullest extent permitted by, section 1146(a) of the Bankruptcy
Code, any transfers or mortgages from or by the Debtors to the Reorganized Debtors or any other
Person or entity pursuant to the Plan shall not be subject to any document recording tax, stamp
tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax,
personal property transfer tax, sales or use tax, mortgage recording tax, UCC filing or recording
fee, regulatory filing or recording fee or other similar tax or governmental assessment, and the
Confirmation Order shall direct the appropriate state or local governmental officials or agents to
forego the collection of any such tax or governmental assessment and to accept for filing and
recordation any of the following instruments or other documents without the payment of any
such tax or governmental assessment. Such exemption under section 1146(a) of the Bankruptcy
Code specifically applies to (1) the creation of any mortgage, deed of trust, Lien or other security
interest; (2) the making or assignment of any lease or sublease; (3) any Restructuring
Transaction; (4) the issuance, distribution and/or sale of any of the New ARDH1 Equity and any
other securities of the Debtor or the Reorganized Debtor; or (5) the making or delivery of any
deed or other instrument of transfer under, in furtherance of or in connection with the Plan,
including: (a) any merger agreements; (b) agreements of consolidation, restructuring, disposition,
liquidation or dissolution; (c) deeds; (d) bills of sale; or (e) assignments executed in connection
with any Restructuring Transaction occurring under the Plan.

          16.     Certain Tax Matters

        The parties will work together in good faith and will use reasonable best efforts to
structure and implement the Restructuring Transactions and the transactions related thereto in a
tax-efficient and cost-effective manner for the Reorganized Debtors and the Consenting
Stakeholders.



                                                38
               Case 19-12347-BLS       Doc 19     Filed 11/08/19      Page 47 of 449



          17.     Restructuring Expenses

        The Restructuring Expenses incurred, or estimated to be incurred, up to and including the
Effective Date shall be paid in full in Cash on the Effective Date (to the extent not previously
paid during the course of the Chapter 11 Cases) without the requirement to file a fee application
with the Bankruptcy Court and without any requirement for Bankruptcy Court review or
approval; provided, that the Debtors and Reorganized Debtors (as applicable) shall have the right
to review and object to any such Restructuring Expenses on reasonableness grounds. All
Restructuring Expenses to be paid on the Effective Date shall be estimated prior to and as of the
Effective Date and such estimates shall be delivered to the Debtors at least five (5) Business
Days before the anticipated Effective Date; provided, further, that such estimate shall not be
considered an admission or limitation with respect to such Restructuring Expenses. On the
Effective Date, final invoices for all Restructuring Expenses incurred prior to and as of the
Effective Date shall be submitted to the Debtors.

          18.     Distributions

        Except as otherwise provided in the Plan or the Confirmation Order, all Cash necessary
for the Debtors or Reorganized Debtors to make payments required pursuant to the Plan will be
paid from the proceeds of the New Equity Issuance, the New RBL Facility or the Cash balances
of the Debtors or the Reorganized Debtors. Cash payments to be made pursuant to the Plan will
be made by the Reorganized Debtors, as applicable, or any designated Affiliates of the
Reorganized Debtors on their behalf.

  C.      Treatment of Executory Contracts and Unexpired Leases

          1.      ARDH1 and OpCo Debtors Assumption of Executory Contracts and
                  Unexpired Leases

        Except as otherwise provided in the Plan, as of the Effective Date, each of ARDH1 and
each OpCo Debtor shall be deemed to have assumed each Executory Contract and Unexpired
Lease to which it is a party in accordance with, and subject to, the provisions and requirements
of sections 365 and 1123 of the Bankruptcy Code, without the need for any further notice to or
action, order or approval of the Bankruptcy Court, unless such Executory Contract or Unexpired
Lease: (1) was assumed or rejected previously by such Debtor; (2) expired or terminated
pursuant to its own terms prior to the Effective Date; (3) is the subject of a motion to reject filed
on or before the Effective Date; (4) is otherwise identified in the Plan Supplement as an
Executory Contract or Unexpired Lease to be rejected before the Effective Date; or (5) is to be
rejected pursuant to the terms of the Plan. The assumption of Executory Contracts and Unexpired
Leases under the Plan may include the assignment of certain of such contracts to one or more
Reorganized OpCo Debtors. The Confirmation Order will constitute an order of the Bankruptcy
Court approving the above-described assumptions and assignments.

          2.      HoldCo Debtors Rejection of Executory Contracts and Unexpired Leases

        Except as otherwise provided in the Plan, as of the Effective Date, each Holdco Debtor
shall be deemed to have rejected each Executory Contract and Unexpired Lease to which it is a
party in accordance with, and subject to, the provisions and requirements of sections 365 and


                                                 39
               Case 19-12347-BLS       Doc 19     Filed 11/08/19      Page 48 of 449



1123 of the Bankruptcy Code, without the need for any further notice to or action, order or
approval of the Bankruptcy Court, unless such Executory Contract or Unexpired Lease: (1) was
assumed or rejected previously by such HoldCo Debtor; (2) expired or terminated pursuant to its
own terms prior to or effective on the Effective Date; (3) is the subject of a motion to assume
filed on or before the Effective Date; (4) is otherwise identified in the Plan Supplement as an
Executory Contract or Unexpired Lease to be assumed before the Effective Date; or (5) is to be
assumed pursuant to the terms of the Plan. In the case of any Executory Contract or Unexpired
Lease assumed by a HoldCo Debtor, such Executory Contract or Unexpired Lease shall be
assigned to any of the Reorganized OpCo Debtors, as determined by Reorganized ARDH1. For
the avoidance of doubt, (1) unless the DTE-SGG Gathering Agreements are amended
consensually prior to the Confirmation Hearing, on terms satisfactory to the Required
Consenting Term/Seller Stakeholders, such agreements shall be rejected effective as of the
Petition Date; (2) the TCO Gathering Agreements terminated automatically on November 8,
2019, in accordance with a termination notice sent by TCO to ARE on October 29, 2019, and
any Claims arising thereunder, if any, constitute ARE Gathering Agreement Claims, and, for the
avoidance of doubt, to the extent there are any executory obligations remaining thereunder, such
obligations shall be rejected effective as of the Petition Date; (3) the Fullstream Gathering
Agreements shall be assumed on the Effective Date on the terms set forth in Exhibit F to the
RSA and assigned to a Reorganized OpCo Debtor, in full and final satisfaction of any and all
Claims thereunder; and (4) the EQM Gathering Agreements shall be assumed on the Effective
Date on the terms set forth in Exhibit F to the RSA and assigned to a Reorganized OpCo Debtor,
in full and final satisfaction of any and all Claims thereunder.

          3.      Assumption of Executory Contracts and Unexpired Leases

        To the maximum extent permitted by law, to the extent that any provision in any
Executory Contract or Unexpired Lease assumed, or amended and assumed, and, in either case,
potentially assigned, pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption, or amendment and assumption, and, in
either case, the potential assignment of such Executory Contract or Unexpired Lease (including
any “change of control” provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate
such Executory Contract or Unexpired Lease or to exercise any other default-related rights with
respect thereto.

        Except as otherwise provided in the Plan or agreed to by the Debtors and the applicable
counterparty, each assumed Executory Contract or Unexpired Lease shall include all
modifications, amendments, supplements, restatements or other agreements related thereto, and
all rights related thereto, if any, including all easements, licenses, permits, rights, privileges,
immunities, options, rights of first refusal and any other interests. Modifications, amendments,
supplements and restatements to prepetition Executory Contracts and Unexpired Leases that
have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the
prepetition nature of the Executory Contract or Unexpired Lease or the validity, priority, or
amount of any Claims that may arise in connection therewith.




                                                 40
               Case 19-12347-BLS      Doc 19     Filed 11/08/19     Page 49 of 449



          4.      Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

        The Reorganized OpCo Debtors shall satisfy any monetary defaults under any Executory
Contract or Unexpired Lease to be assumed under the Plan, to the extent required by section
365(b)(1) of the Bankruptcy Code, upon assumption thereof in the ordinary course of business. If
a counterparty to any Executory Contract or Unexpired Lease believes any amounts are due as a
result of such Debtor’s monetary default thereunder, it shall assert a Cure Claim against the
OpCo Debtors or Reorganized OpCo Debtors, as applicable, in the ordinary course of business,
subject to all defenses the Debtors or Reorganized Debtors may have with respect to such Cure
Claim. Any Cure Claim shall be deemed fully satisfied, released and discharged upon payment
by the Reorganized OpCo Debtors of the applicable Cure Claim; provided, that nothing in the
Plan shall prevent the Reorganized OpCo Debtors from paying any Cure Claim despite the
failure of the relevant counterparty to assert or file such request for payment of such Cure Claim.
The Debtors, with the consent of the Required Consenting Term/Seller Stakeholders, or the
Reorganized OpCo Debtors, as applicable, may settle any Cure Claims without any further
notice to or action, order or approval of the Bankruptcy Court.

        As set forth in the notice of the Confirmation Hearing, any objection to the assumption of
an Executory Contract or Unexpired Lease under the Plan, including an objection regarding the
ability of the Reorganized OpCo Debtors to provide “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code), must have been filed with the
Bankruptcy Court by the deadline set by the Bankruptcy Court for objecting to Confirmation of
the Plan, or such other deadline as may have been established by order of the Bankruptcy Court.
To the extent any such objection is not determined by the Bankruptcy Court at the Confirmation
Hearing, such objection may be heard and determined at a subsequent hearing. Any counterparty
to an Executory Contract or Unexpired Lease that did not timely object to the proposed
assumption of any Executory Contract or Unexpired Lease by the deadline established by the
Bankruptcy Court will be deemed to have consented to such assumption.

        In the event of a dispute regarding (1) the amount of any Cure Claim, (2) the ability of
the Reorganized OpCo Debtors to provide “adequate assurance of future performance” (within
the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired
Lease to be assumed or (3) any other matter pertaining to assumption or the payment of Cure
Claims required by section 365(b)(1) of the Bankruptcy Code, payment of a Cure Claim, if any,
shall occur as soon as reasonably practicable after entry of a Final Order or Final Orders
resolving such dispute and approving such assumption. The Debtors (with the consent of the
Required Consenting Term/Seller Stakeholders), or Reorganized Debtors, as applicable, reserve
the right at any time to move to reject any Executory Contract or Unexpired Lease based upon
the existence of any unresolved dispute or upon a resolution of such dispute that is unfavorable
to the Debtors or Reorganized Debtors.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise, and full payment of any applicable Cure Claims pursuant to the Plan, shall result in
the full release and satisfaction of any Claims or defaults, whether monetary or non-monetary,
including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed Executory Contract
or Unexpired Lease at any time prior to the date that the Reorganized OpCo Debtors assume


                                                41
               Case 19-12347-BLS      Doc 19     Filed 11/08/19    Page 50 of 449



such Executory Contract or Unexpired Lease. Any Proofs of Claim filed with respect to an
Executory Contract or Unexpired Lease that has been assumed shall be deemed disallowed and
expunged, without further notice to or action, order, or approval of the Bankruptcy Court.

          5.      Rejection of Executory Contracts or Unexpired Leases

        Unless otherwise provided in the Plan or the Plan Supplement, each Executory Contract
and Unexpired Lease, if any, set forth on the Schedule of Rejected Executory Contracts and
Unexpired Leases (which shall be included in the Plan Supplement) shall be deemed rejected,
without the need for any further notice to or action, order, or approval of the Bankruptcy Court,
as of the Effective Date under sections 365 and 1123 of the Bankruptcy Code. Each Gathering
Agreement not already rejected prior to the Confirmation Hearing will be deemed rejected nunc
pro tunc as of the Petition Date, unless the Debtors, with the consent of the Required Consenting
Term/Seller Stakeholders, agree to assume, or amend and assume, or, in either case, potentially
assign such Gathering Agreement. The Debtors reserve the right to alter, amend, modify or
supplement the Schedule of Rejected Executory Contracts and Unexpired Leases at any time
through and including the Effective Date.

        Proofs of Claim with respect to Claims arising from the rejection of Executory Contracts
or Unexpired Leases, if any, must be filed with the Bankruptcy Court within 30 days after the
date of entry of an order of the Bankruptcy Court (including the Confirmation Order) approving
such rejection. Proofs of Claim with respect to Claims arising from termination of the TCO
Gathering Agreements, if any, must be filed with the Bankruptcy Court within 30 days after the
Effective Date.     Any Claims arising from the rejection of an Executory Contract or
Unexpired Lease or termination of the TCO Gathering Agreements not filed within such
time(s) will be automatically disallowed, forever barred from assertion, and shall not be
enforceable against, as applicable, the Debtors, the Reorganized OpCo Debtors, the Estates
or property of the foregoing parties, without the need for any objection by the Debtors or
the Reorganized OpCo Debtors, as applicable, or further notice to, or action, order or
approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the
rejection of the Executory Contract or Unexpired Lease or the termination of the TCO
Gathering Agreements shall be deemed fully satisfied, released and discharged,
notwithstanding anything in a Proof of Claim to the contrary. Claims arising from the
rejection of the Executory Contracts or Unexpired Leases to which any Debtor is a party shall be
classified as general unsecured claims and shall be treated as an AEH General Unsecured Claim,
ARDH1 General Unsecured Claim, ARDH2 General Unsecured Claim, ARE General Unsecured
Claim, ARIH General Unsecured Claim or OpCo General Unsecured Claim, as applicable
(depending on the Debtor party to such Executory Contract or Unexpired Lease), subject to any
applicable limitation or defense under the Bankruptcy Code and applicable law; provided,
however, that all Claims arising from the rejection of any Gathering Agreement, the termination
of the TCO Gathering Agreements or otherwise related to any Gathering Agreement shall be
treated as a Class 3A ARE Gathering Agreement Claim.

        Except as otherwise provided in the Plan or agreed to by the Debtors (with the consent of
the Required Consenting Term/Seller Stakeholders) and the applicable counterparty, each
rejected Executory Contract or Unexpired Lease shall include all modifications, amendments,
supplements, restatements, or other agreements related thereto, and all rights related thereto, if


                                               42
               Case 19-12347-BLS        Doc 19     Filed 11/08/19      Page 51 of 449



any, including all easements, licenses, permits, rights, privileges, immunities, options, rights of
first refusal, and any other interests. Modifications, amendments, supplements and restatements
to prepetition Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases shall not be deemed to alter the prepetition nature of the Executory
Contract or Unexpired Lease or the validity, priority or amount of any Claims that may arise in
connection therewith.

          6.      Assumption of Insurance Policies

        Notwithstanding anything in the Plan to the contrary, all of the Debtors’ insurance
policies and any agreements, documents or instruments relating thereto, are treated as and
deemed to be Executory Contracts under the Plan. On the Effective Date, pursuant to section
365(a) of the Bankruptcy Code, the Reorganized OpCo Debtors shall be deemed to have
assumed all insurance policies and any agreements, documents and instruments related thereto,
including all D&O Liability Insurance Policies. Entry of the Confirmation Order will constitute
the Bankruptcy Court’s approval of the Reorganized OpCo Debtors’ assumption of all such
insurance policies, including the D&O Liability Insurance Policies. Notwithstanding anything to
the contrary contained in the Plan, Confirmation shall not discharge, impair or otherwise modify
any indemnity obligations presumed or otherwise referenced in the foregoing insurance policies,
including the D&O Liability Insurance Policies, and each such indemnity obligation will be
deemed and treated as an Executory Contract that has been assumed by the Reorganized OpCo
Debtors under the Plan as to which no Proof of Claim need be filed, and shall survive the
Effective Date.

        After the Effective Date, the Reorganized OpCo Debtors shall take all steps necessary to
secure the six-year extended reporting period under the D&O Side A DIC Liability Insurance
Policies. Such steps shall include the Reorganized OpCo Debtors’ communication and
coordination with ESS NexTier Insurance Group, LLC to ensure the transfer of the D&O Side A
DIC Tail Pre-Paid Premium to the insurers that issued the D&O Side A DIC Liability Insurance
Policies to secure the six-year extended reporting period under the D&O Side A DIC Liability
Insurance Policies.

        After the Effective Date, the Reorganized OpCo Debtors shall not terminate or otherwise
reduce, modify or restrict in any way, the coverage under any D&O Liability Insurance Policy
(including such tail coverage liability insurance) in effect as of the Effective Date, and all
members, managers, directors and officers of the Debtors who served in such capacity at any
time prior to the Effective Date shall be entitled to the full benefits of any such policy for the full
term of such policy (and all tail coverage related thereto) regardless of whether such members,
managers, directors and/or officers remain in such positions after the Effective Date.

          7.      Indemnification

        The indemnification provisions in any Indemnification Agreement with respect to or
based upon any act or omission taken or omitted by an indemnified party in such indemnified
party’s capacity under such Indemnification Agreement will be Reinstated (or assumed, as the
case may be) and will survive effectiveness of the Plan. Notwithstanding the foregoing, nothing
shall impair the Reorganized OpCo Debtors from prospectively modifying any such


                                                  43
               Case 19-12347-BLS      Doc 19     Filed 11/08/19     Page 52 of 449



indemnification provisions (whether in the bylaws, certificates or incorporate or formation,
limited liability company agreements, other organizational or formation documents, board
resolutions, indemnification agreements, employment contracts or otherwise) after the Effective
Date, for indemnification claims and/or rights arising after the Effective Date.

          8.      Severance Agreements and Compensation and Benefit Programs;
                  Employment Agreements

        Except as otherwise provided in the Plan or any order of the Bankruptcy Court, all
severance policies, all severance arrangements and all compensation and benefit plans, policies,
and programs of the Debtors generally applicable to their employees and retirees, including all
savings plans, retirement plans, healthcare plans, disability plans, severance agreements and
arrangements, severance benefit plans, incentive plans, life and accidental death and
dismemberment insurance plans, are treated as Executory Contracts under the Plan and on the
Effective Date will be assumed by the Reorganized OpCo Debtors pursuant to the provisions of
sections 365 and 1123 of the Bankruptcy Code.

          9.      Workers’ Compensation Benefits

        Except as otherwise provided in the Plan, as of the Effective Date, the Debtors and the
Reorganized OpCo Debtors will continue to honor their obligations under: (i) all applicable
workers’ compensation laws in states in which the Reorganized OpCo Debtors operate; and (ii)
the Debtors’ written contracts, agreements, agreements of indemnity, self-insurer workers’
compensation bonds and any other policies, programs, and plans regarding or relating to
workers’ compensation and workers’ compensation insurance; all such contracts and agreements
are treated as Executory Contracts under the Plan and on the Effective Date will be assumed by
the Reorganized OpCo Debtors pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code. Notwithstanding anything to the contrary contained in the Plan, Confirmation
of the Plan will not impair or otherwise modify any rights of the Reorganized OpCo Debtors
under any such contracts, agreements, policies, programs or plans regarding or relating to
workers’ compensation or workers’ compensation insurance.

          10.     Reservation of Rights

        Nothing contained in the Plan shall constitute an admission by the Debtors, Reorganized
OpCo Debtors or any other party that any contract or lease is in fact an Executory Contract or
Unexpired Lease or that the Debtors or Reorganized OpCo Debtors have any liability thereunder.
If there is a dispute regarding whether a contract or lease is or was executory or unexpired at the
time of assumption, the Debtors or Reorganized OpCo Debtors, as applicable, shall have forty-
five (45) calendar days following entry of a Final Order resolving such dispute to alter their
treatment of such contract or lease, including by rejecting such contract or lease nunc pro tunc to
the Confirmation Date or such other date the Reorganized OpCo Debtors deem appropriate.




                                                44
                  Case 19-12347-BLS       Doc 19     Filed 11/08/19    Page 53 of 449



  D.         Conditions Precedent to the Effective Date

             1.      Conditions to Effective Date

       Effectiveness of the Plan is subject to the satisfaction of each of the following conditions
precedent:

       (a)         the RSA shall have been executed and shall not have been terminated and remains
                   in full force and effect;

       (b)         the Plan shall have been confirmed by the Bankruptcy Court and all related Plan
                   exhibits and other documents shall have been executed and delivered, and any
                   conditions (other than the occurrence of the Effective Date or certification by the
                   Debtors that the Effective Date has occurred) contained therein shall have been
                   satisfied or waived in accordance therewith;

       (c)         the Restructuring Transactions shall have been consummated, including the New
                   Equity Issuance, and all transactions contemplated in the Plan, in a manner
                   consistent in all respects with the RSA, the Restructuring Term Sheet (as defined
                   in the RSA) and the Plan;

       (d)         the orders approving the Disclosure Statement and confirming the Plan shall have
                   been entered, consistent with the RSA, and such orders shall not have been
                   vacated, stayed, or modified without the consent of the Required Consenting
                   Stakeholders;

       (e)         the New RBL Facility and any related documents shall have been executed and
                   delivered, and shall be in full force and effect (with all conditions precedent
                   thereto having been satisfied or waived (other than the occurrence of the Effective
                   Date or certification by the Debtors that the Effective Date has occurred));

       (f)         the New ARDH1 Class A Interests shall have been issued, including all New
                   ARDH1 Class A Interests to be issued pursuant to the New Equity Issuance, and
                   the New Equity Issuance shall have been fully funded;

       (g)         all accrued and unpaid fees and expenses of the Consenting Stakeholders
                   (including the reasonable and documented fees and expenses incurred by the
                   Consenting Stakeholder Advisors) in connection with the Restructuring
                   Transactions shall have been paid in accordance with the terms and conditions set
                   forth in the RSA; and

       (h)         any and all requisite governmental, regulatory, environmental, and third-party
                   approvals and consents shall have been obtained.

             2.      Waiver of Conditions

      The conditions to the Effective Date of the Plan set forth in Article IX of the Plan may be
waived only if waived in writing by the Debtors and the Required Consenting Term/Seller


                                                   45
               Case 19-12347-BLS       Doc 19     Filed 11/08/19      Page 54 of 449



Stakeholders; provided, that the condition requiring that the Confirmation Order shall have been
entered by the Bankruptcy Court may not be waived.

  E.      Effects of Confirmation

          1.      General Settlement of Claims

         Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019
and in consideration for the distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of all Claims, Equity Interests
and controversies relating to the contractual, legal, and subordination rights that a Holder of a
Claim or Equity Interest may have with respect to any Allowed Claim or Equity Interest, or any
distribution to be made on account of such Allowed Claim or Equity Interest. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval, as of the Effective Date, of
the compromise or settlement of all such Claims, Equity Interests and controversies, as well as a
finding by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their Estates, the Reorganized Debtors and Holders of Claims and Equity Interests and
is fair, equitable and reasonable.

          2.      Binding Effect

     ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE
DATE, THE PLAN WILL BIND, AND WILL BE DEEMED BINDING UPON, ALL
HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE DEBTORS,
AND EACH HOLDER’S RESPECTIVE SUCCESSORS AND ASSIGNS, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NOTWITHSTANDING
WHETHER OR NOT ANY SUCH HOLDER (I) WILL RECEIVE OR RETAIN ANY
PROPERTY OR INTEREST IN PROPERTY UNDER THE PLAN, (II) HAS FILED A
PROOF OF CLAIM OR EQUITY INTEREST IN THE CHAPTER 11 CASES OR (III)
FAILED TO VOTE TO ACCEPT OR REJECT THE PLAN OR AFFIRMATIVELY
VOTED TO REJECT THE PLAN.

          3.      Discharge of the Debtors

        To the fullest extent provided under section 1141(d)(1)(A) and other applicable
provisions of the Bankruptcy Code, except as otherwise expressly provided by the Plan or the
Confirmation Order, and effective as of the Effective Date: (i) the rights afforded in the Plan and
the treatment of all Claims and Equity Interests in the Plan will be in exchange for and in
complete satisfaction, settlement, discharge and release of all Claims and Equity Interests of any
nature whatsoever, including any interest accrued on such Claims from and after the Petition
Date, against the Debtors or any of their assets, property, or Estates; (ii) the Plan will bind all
Holders of Claims and Equity Interests, notwithstanding whether any such Holders abstained
from voting to accept or reject the Plan or voted to reject the Plan; (iii) all Claims and Equity
Interests will be satisfied, discharged and released in full, and the Debtors’ liability with respect
thereto will be extinguished completely, including any liability of the kind specified under
section 502(g), 502(h) or 502(i) of the Bankruptcy Code; and (iv) except as otherwise expressly
provided for in the Plan, all Entities will be precluded from asserting against, derivatively on



                                                 46
               Case 19-12347-BLS       Doc 19     Filed 11/08/19      Page 55 of 449



behalf of, or through, the Debtors, the Debtors’ Estates, the Reorganized Debtors, each of their
successors and assigns, and each of their assets and properties, any other Claims or Equity
Interests based upon any documents, instruments or any act or omission, transaction, or other
activity of any kind or nature that occurred prior to the Effective Date.

          4.      Exculpation and Limitation of Liability

        To the fullest extent authorized by applicable law, no Exculpated Party shall have or
incur, and each Exculpated Party is released and exculpated from any Cause of Action for any
claim related to any act or omission in connection with, relating to, or arising out of, the Chapter
11 Cases, the formulation, preparation, dissemination, negotiation, amendment, or filing or
termination of the RSA and related transactions, the Disclosure Statement, the Plan (including,
for the avoidance of doubt, the Plan Supplement), the RBL Credit Agreement, the RBL Facility,
the Term Loan Credit Agreement, the Term Loan Documents, the Seller Notes, the Seller Note
Documents, the DIP Facility Documents, the DIP Facility, the New RBL Loan Documents, the
New RBL Facility, the New Equity Issuance, or any Restructuring Transaction, contract,
instrument, release or other agreement or document relating to the foregoing created or entered
into before or during the Chapter 11 Cases, any preference, fraudulent transfer, or other
avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code or other applicable law,
the Chapter 11 Cases (including the filing thereof), the pursuit of Confirmation, the pursuit of
consummation of the Plan, the administration and implementation of the Plan, including the
issuance of securities pursuant to the Plan (including the New ARDH1 Equity), or the
distribution of property under the Plan or any other related agreement, except for claims related
to any act or omission that is determined in a Final Order to have constituted actual fraud, willful
misconduct or gross negligence, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and responsibilities pursuant to the
Plan. Notwithstanding anything to the contrary in the foregoing, the exculpation set forth above
shall not operate to waive or release the rights of any Entity to enforce the Plan, the RSA, any
Restructuring Transaction, or any document, instrument, or agreement (including those set forth
in the Plan Supplement) executed to implement the Plan or any claim or obligation arising under
the Plan. The Exculpated Parties have, and upon completion of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with regard to the
solicitation of voting classes and distribution of consideration pursuant to the Plan and, therefore,
are not, and on account of such distributions shall not be, liable at any time for the violation of
any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of
the Plan or such distributions made pursuant to the Plan.

          5.      Releases by the Debtors

     PURSUANT TO SECTION 1123(B) AND ANY OTHER APPLICABLE
PROVISIONS OF THE BANKRUPTCY CODE, FOR GOOD AND VALUABLE
CONSIDERATION PROVIDED BY EACH OF THE RELEASED PARTIES, THE
ADEQUACY OF WHICH IS HEREBY CONFIRMED, ON AND AFTER THE
EFFECTIVE DATE, EACH RELEASED PARTY AND ITS RESPECTIVE ASSETS AND
PROPERTY ARE, AND ARE DEEMED TO BE, HEREBY CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND FOREVER, RELEASED
AND DISCHARGED BY THE DEBTORS, REORGANIZED DEBTORS, AND THE


                                                 47
        Case 19-12347-BLS   Doc 19    Filed 11/08/19   Page 56 of 449



DEBTORS’ ESTATES, IN EACH CASE ON BEHALF OF THEMSELVES AND THEIR
RELATED PARTIES, AND ANY AND ALL OTHER ENTITIES WHO MAY PURPORT
TO ASSERT ANY CAUSE OF ACTION, DIRECTLY OR DERIVATIVELY, BY,
THROUGH, FOR, OR BECAUSE OF THE FOREGOING ENTITIES, FROM ANY AND
ALL CAUSES OF ACTION, INCLUDING ANY DERIVATIVE CLAIMS ASSERTED
ON BEHALF OF THE DEBTORS, WHETHER KNOWN OR UNKNOWN, FORESEEN
OR UNFORESEEN, MATURED OR UNMATURED, EXISTING OR HEREAFTER
ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR OTHERWISE, THAT THE
DEBTORS, REORGANIZED DEBTORS, OR THE DEBTORS’ ESTATES WOULD
HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT
(WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE
HOLDER OF ANY CLAIM OR CAUSE OF ACTION AGAINST, OR INTEREST IN, A
DEBTOR OR OTHER ENTITY (OR THAT ANY HOLDER OF ANY CLAIM,
INTEREST, OR CAUSE OF ACTION COULD HAVE ASSERTED ON BEHALF OF
THE DEBTORS), BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS, THE DEBTORS’ CAPITAL
STRUCTURE, THE ASSERTION OR ENFORCEMENT OF RIGHTS AND REMEDIES
AGAINST THE DEBTORS, THE DEBTORS’ IN OR OUT OF COURT
RESTRUCTURING EFFORTS, INTERCOMPANY TRANSACTIONS BETWEEN OR
AMONG A DEBTOR AND ANOTHER DEBTOR, AND/OR AN AFFILIATE OF A
DEBTOR, THE CHAPTER 11 CASES, THE FORMULATION, PREPARATION,
DISSEMINATION, NEGOTIATION, EXECUTION, AMENDMENT, OR FILING OF
THE RSA, THE DISCLOSURE STATEMENT, THE PLAN (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE PLAN SUPPLEMENT), THE RBL CREDIT
AGREEMENT, THE RBL FACILITY, THE TERM LOAN CREDIT AGREEMENT,
THE TERM LOAN FACILITY, THE SELLER NOTES, THE SELLER NOTE
DOCUMENTS, THE DIP FACILITY DOCUMENTS, THE DIP FACILITY, THE NEW
RBL FACILITY DOCUMENTS, THE NEW RBL FACILITY, THE NEW ARDH1
CONSTITUENT DOCUMENTS, OR ANY RESTRUCTURING TRANSACTION,
CONTRACT, INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT
CREATED OR ENTERED INTO BEFORE OR DURING THE CHAPTER 11 CASES,
ANY PREFERENCE, FRAUDULENT TRANSFER, OR OTHER AVOIDANCE CLAIM
ARISING PURSUANT TO CHAPTER 5 OF THE BANKRUPTCY CODE OR OTHER
APPLICABLE LAW, THE CHAPTER 11 CASES (INCLUDING THE FILING
THEREOF), THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE
PLAN, INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES
PURSUANT TO THE PLAN (INCLUDING THE NEW ARDH1 EQUITY), OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED
AGREEMENT, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN
ANY DEBTOR AND ANY RELEASED PARTY, OR UPON ANY OTHER ACT OR
OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE
TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE RELATED OR
RELATING TO ANY OF THE FOREGOING. NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THE FOREGOING, THE RELEASES SET FORTH ABOVE DO
NOT RELEASE ANY POST EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR



                                     48
            Case 19-12347-BLS    Doc 19    Filed 11/08/19   Page 57 of 449



ENTITY UNDER THE PLAN, THE RSA, THE NEW RBL FACILITY, ANY
RESTRUCTURING TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR
AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT)
EXECUTED TO IMPLEMENT THE PLAN.

     ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
OF THE RELEASES DESCRIBED IN THE PLAN BY THE DEBTORS,
REORGANIZED DEBTORS, AND THE DEBTORS’ ESTATES, WHICH INCLUDES BY
REFERENCE EACH OF THE RELATED PROVISIONS AND DEFINITIONS
CONTAINED IN THE PLAN, AND FURTHER, SHALL CONSTITUTE ITS FINDING
THAT EACH RELEASE DESCRIBED IN THE PLAN IS: (1) IN EXCHANGE FOR THE
GOOD AND VALUABLE CONSIDERATION PROVIDED BY THE RELEASED
PARTIES, A GOOD FAITH SETTLEMENT AND COMPROMISE OF SUCH CAUSES
OF ACTION; (2) IN THE BEST INTEREST OF THE DEBTORS, REORGANIZED
DEBTORS, AND THE DEBTORS’ ESTATES AND ALL HOLDERS OF INTERESTS
AND CAUSES OF ACTION; (3) FAIR, EQUITABLE, AND REASONABLE; (4) GIVEN
AND MADE AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING; AND (5)
SUBJECT TO THE TERMS AND PROVISIONS IN THE PLAN, A BAR TO THE
DEBTORS, REORGANIZED DEBTORS, AND THE DEBTORS’ ESTATES
ASSERTING ANY CAUSE OF ACTION, OR LIABILITY RELATED THERETO, OF
ANY KIND WHATSOEVER, AGAINST ANY OF THE RELEASED PARTIES OR
THEIR ASSETS AND PROPERTY.

       6.      Releases by Holders of Claims and Equity Interests

     PURSUANT TO SECTION 1123(B) AND ANY OTHER APPLICABLE
PROVISIONS OF THE BANKRUPTCY CODE, AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THE PLAN OR THE CONFIRMATION ORDER, ON
AND AFTER THE EFFECTIVE DATE, IN EXCHANGE FOR GOOD AND VALUABLE
CONSIDERATION PROVIDED BY EACH OF THE RELEASED PARTIES, THE
ADEQUACY OF WHICH IS HEREBY CONFIRMED, EACH RELEASED PARTY AND
ITS RESPECTIVE ASSETS AND PROPERTY ARE, AND ARE DEEMED TO BE,
HEREBY CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY
AND FOREVER, RELEASED AND DISCHARGED BY EACH RELEASING PARTY, IN
EACH CASE ON BEHALF OF THEMSELVES AND ANY AND ALL OTHER
ENTITIES WHO MAY PURPORT TO ASSERT ANY CAUSE OF ACTION, DIRECTLY
OR DERIVATIVELY, BY, THROUGH, FOR, OR BECAUSE OF THE FOREGOING
ENTITIES, FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, MATURED OR UNMATURED,
EXISTING OR HEREAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR
OTHERWISE, INCLUDING ANY DERIVATIVE CLAIMS ASSERTED ON BEHALF
OF THE DEBTORS, THAT SUCH ENTITY WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED
ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN
PART, THE DEBTORS, THE DEBTORS’ IN OR OUT OF COURT RESTRUCTURING
EFFORTS, INTERCOMPANY TRANSACTIONS BETWEEN OR AMONG A DEBTOR,


                                          49
           Case 19-12347-BLS   Doc 19    Filed 11/08/19   Page 58 of 449



ANOTHER DEBTOR AND/OR AN AFFILIATE OF A DEBTOR, THE CHAPTER 11
CASES, THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION,
EXECUTION, AMENDMENT, OR FILING OF THE RSA, THE DISCLOSURE
STATEMENT, THE PLAN (INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE
PLAN SUPPLEMENT), THE RBL CREDIT AGREEMENT, THE RBL FACILITY, THE
TERM LOAN CREDIT AGREEMENT, THE TERM LOAN FACILITY, THE SELLER
NOTES, THE SELLER NOTE DOCUMENTS, THE DIP FACILITY DOCUMENTS,
THE DIP FACILITY, THE NEW RBL LOAN DOCUMENTS, THE NEW RBL
FACILITY, THE NEW ARDH1 OPERATING AGREEMENT, OR ANY
RESTRUCTURING TRANSACTION, CONTRACT, INSTRUMENT, RELEASE, OR
OTHER AGREEMENT OR DOCUMENT RELATING TO ANY OF THE FOREGOING,
CREATED OR ENTERED INTO BEFORE OR DURING THE CHAPTER 11 CASES,
ANY PREFERENCE, FRAUDULENT TRANSFER, OR OTHER AVOIDANCE CLAIM
ARISING PURSUANT TO CHAPTER 5 OF THE BANKRUPTCY CODE OR OTHER
APPLICABLE LAW, THE CHAPTER 11 CASES (INCLUDING THE FILING
THEREOF), THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE
PLAN, INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES
PURSUANT TO THE PLAN (INCLUDING THE NEW ARDH1 EQUITY), OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED
AGREEMENT, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN
ANY DEBTOR AND ANY RELEASED PARTY, OR UPON ANY OTHER RELATED
ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE
RELATED OR RELATING TO ANY OF THE FOREGOING. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE FOREGOING, THE RELEASES SET
FORTH ABOVE DO NOT RELEASE (A) ANY POST EFFECTIVE DATE
OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THE PLAN, THE RSA, THE
NEW RBL FACILITY, ANY RESTRUCTURING TRANSACTION, OR ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH
IN THE PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN, OR ANY
CLAIM OR OBLIGATION ARISING UNDER THE PLAN OR (B) ANY PERSON
FROM ANY CLAIM OR CAUSES OF ACTION RELATED TO AN ACT OR OMISSION
THAT IS DETERMINED IN A FINAL ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE CONSTITUTED ACTUAL FRAUD, WILLFUL
MISCONDUCT, OR GROSS NEGLIGENCE BY SUCH PERSON.

      7.      Injunction

     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR FOR
OBLIGATIONS ISSUED OR REQUIRED TO BE PAID PURSUANT TO THE PLAN OR
CONFIRMATION ORDER, ALL ENTITIES WHO HAVE HELD, HOLD, OR MAY
HOLD CLAIMS OR INTERESTS THAT HAVE BEEN RELEASED PURSUANT TO
ARTICLE XI.E OR ARTICLE XI.F OF THE PLAN, DISCHARGED PURSUANT TO
ARTICLE XI.C OF THE PLAN, OR ARE SUBJECT TO EXCULPATION PURSUANT
TO ARTICLE XI.D OF THE PLAN, ARE PERMANENTLY ENJOINED, FROM AND
AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING


                                        50
               Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 59 of 449



ACTIONS AGAINST, AS APPLICABLE, THE DEBTORS, THE REORGANIZED
DEBTORS, THE RELEASED PARTIES, OR THE EXCULPATED PARTIES: (1)
COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR
WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (2) ENFORCING,
ATTACHING, COLLECTING, OR RECOVERING BY ANY MANNER OR MEANS
ANY JUDGMENT, AWARD, DECREE, OR ORDER AGAINST SUCH ENTITIES ON
ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS; (3) CREATING, PERFECTING, OR ENFORCING ANY
LIEN OR ENCUMBRANCE OF ANY KIND AGAINST SUCH ENTITIES OR THE
PROPERTY OR THE ESTATES OF SUCH ENTITIES ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
INTERESTS; (4) ASSERTING ANY RIGHT OF SETOFF, SUBROGATION, OR
RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION DUE FROM SUCH
ENTITIES OR AGAINST THE PROPERTY OF SUCH ENTITIES ON ACCOUNT OF
OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR
INTERESTS; AND (5) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN
CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS
RELEASED OR SETTLED PURSUANT TO THE PLAN. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE FOREGOING, THE INJUNCTION DOES
NOT ENJOIN ANY PARTY UNDER THE PLAN OR UNDER ANY DOCUMENT,
INSTRUMENT, OR AGREEMENT (INCLUDING THOSE ATTACHED TO THE
DISCLOSURE STATEMENT OR SET FORTH IN THE PLAN SUPPLEMENT)
EXECUTED TO IMPLEMENT THE PLAN FROM BRINGING AN ACTION TO
ENFORCE THE TERMS OF THE PLAN OR SUCH DOCUMENT, INSTRUMENT, OR
AGREEMENT (INCLUDING THOSE ATTACHED TO THE DISCLOSURE
STATEMENT OR SET FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO
IMPLEMENT THE PLAN.

          8.      Protection Against Discriminatory Treatment

        Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the
U.S. Constitution, all Entities, including Governmental Units, shall not discriminate against the
Reorganized Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter,
franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a
grant against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
has been associated, solely because such Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or
during the Chapter 11 Cases but before the Debtors are granted or denied a discharge), or has not
paid a debt that is dischargeable in the Chapter 11 Cases.




                                                51
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 60 of 449



                                                 V.
                     VOTING PROCEDURES AND REQUIREMENTS

  A.       Parties Entitled to Vote on the Plan

        The Debtors are soliciting the votes of the Holders of AEH Seller Notes Claims in
Class 1A, the Holders of ARDH2 Seller Notes Claims in Class 4A, the Holders of ARE Term
Loan Claims in Class 3B and the Holders of ARDH1 Term Loan Claims in Class 5A. If the Plan
is not accepted at the requisite thresholds described below, the Debtors may seek alternatives to
the consummation of the Restructuring Transactions pursuant to the Plan.

        Only holders of claims against or equity interests in a Chapter 11 debtor that are in
“impaired” (as defined in section 1124 of the Bankruptcy Code) classes may be entitled to vote
on a plan. Under section 1124 of the Bankruptcy Code, a class of claims or equity interests is
deemed to be “impaired” under a plan unless (i) the plan leaves unaltered the legal, equitable,
and contractual rights to which such claim or interest entitles the holder thereof or
(ii) notwithstanding any legal right to an accelerated payment of such claim or interest, the plan
cures all existing defaults (other than defaults resulting from the occurrence of events of
bankruptcy) and reinstates the maturity of such claim or interest as it existed before the default.

        If, however, the holder of a claim or equity interest in an impaired class will not receive
or retain any distribution under a plan on account of such claim or equity interest or if the plan so
provides, section 1126(g) of the Bankruptcy Code deems such holder to have rejected the plan,
and, accordingly, all such holders do not actually vote on the plan. If a class of claims or equity
interests is not impaired by the plan, section 1126(f) of the Bankruptcy Code conclusively
presumes the holders in such class to have accepted the plan and, accordingly, such holders are
not entitled to vote on the plan.

       A vote may be disregarded if the Bankruptcy Court determines, pursuant to section
1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in
accordance with the provisions of the Bankruptcy Code.

        The Bankruptcy Code defines “acceptance” of a plan by a class of claims as acceptance
by creditors in that class that hold at least two-thirds (2/3) in dollar amount and more than one-
half (1/2) in number of the claims that cast ballots for acceptance or rejection of the plan, in each
case, not counting the vote of any holder designated under section 1126(e) of the Bankruptcy
Code. The Bankruptcy Code defines “acceptance” of a plan by a class of equity interests as
acceptance by holders in that class that hold at least two-thirds (2/3) in amount of the equity
interests that cast ballots for acceptance or rejection of the plan, in each case, not counting the
vote of any holder designated under section 1126(e) of the Bankruptcy Code.

       The Claims in the following Classes (collectively, the “Voting Classes”) are Impaired
under the Plan and entitled to vote to accept or reject the Plan:

       •   Class 1A – AEH Seller Notes Claims;
       •   Class 4A – ARDH2 Seller Notes Claims;
       •   Class 3B – ARE Term Loan Claims; and


                                                 52
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 61 of 449



       •   Class 5A – ARDH1 Term Loan Claims.

       Because all other Classes are either Unimpaired by the Plan and are conclusively
presumed to have accepted the Plan or Impaired by the Plan and are conclusively presumed to
have rejected the Plan, only Voting Classes are entitled to vote.

  B.       Voting Deadline

        Before deciding whether to vote to accept or reject the Plan, each Voting Party as of the
Voting Record Date should carefully review this Disclosure Statement, including the exhibits
hereto. All Voting Parties are advised to follow the instructions in their applicable Ballot
carefully. All descriptions of the Plan set forth in this Disclosure Statement are subject to, and
qualified in their entirety by reference to, the Plan.

       Ballots will be provided to each Holder of a Claim in the Voting Classes as of the Voting
Record Date to vote to (x) accept the Plan, including the Releases, or (y) reject the Plan. The
Ballots contains detailed voting instructions and set forth, among other things, the deadlines,
procedures and instructions for voting to (i) accept the Plan, including the Releases, or (ii) reject
the Plan and/or opt out of the Releases.

       The Debtors have engaged Prime Clerk LLC, the Voting Agent, to assist in the
transmission of voting materials and in the tabulation of votes with respect to the Plan. IN
ORDER FOR YOUR VOTE TO BE COUNTED, YOUR COMPLETED BALLOT(S)
MUST BE ACTUALLY RECEIVED BY THE VOTING AGENT IN THE MANNER SET
FORTH BELOW AND ON THE BALLOTS ON OR BEFORE THE VOTING
DEADLINE OF 5:00 P.M., PREVAILING EASTERN TIME, ON NOVEMBER 7, 2019,
UNLESS EXTENDED BY THE DEBTORS.

  C.       Submission of the Completed Ballots

       Voting Parties must submit the completed applicable Ballots to the Voting Agent:

        Via electronic mail:

        Arsenalballots@primeclerk.com

        (reference “Arsenal Resources Development LLC” in the subject line)


  D.       Voting Procedures

       The Debtors are providing copies of this Disclosure Statement and the documents
attached hereto to the Voting Parties. Any Holder of a Claim in a Voting Class that has not
received its applicable Ballot(s) should contact the Voting Agent. Each Holder of a Claim in a
Voting Class must submit its own completed Ballot(s).

        Each Holder of a Claim in a Voting Class should provide all of the information requested
by its applicable Ballot(s), complete all items in its applicable Ballot(s) in accordance with the


                                                 53
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 62 of 449



instructions set forth therein and return such Ballot(s) directly to the Voting Agent in accordance
with the instructions contained therein on or before the Voting Deadline.

       All materials in the Ballots must be signed by the applicable Holder of record of the
Claims in the applicable Voting Class or any person who holds a properly completed proxy from
such Holder of record on such date. For purposes of the Ballots, the Holders of Claims in the
Voting Classes will be deemed to be the “Holders” of the Claims represented thereby, as
applicable.

        If you return more than one Ballot voting different Claims in the same Class, the Ballots
are not voted in the same manner, and you do not correct this before the Voting Deadline, those
Ballots will not be counted. An otherwise properly executed Ballot, as applicable, that attempts
to partially accept and partially reject the Plan will likewise not be counted. If you cast more than
one Ballot voting the same Claim(s) before the Voting Deadline, the last valid Ballot received on
or before the Voting Deadline will be deemed to reflect your intent, and thus, to supersede any
prior Ballot. If you cast Ballots received by the Voting Agent on the same day, but which are
voted inconsistently, such Ballots will not be counted.

       The Ballots provided to the Holders of Claims in the Voting Classes will reflect the
principal amount of such Holder’s Claim held by such Holder, as applicable.

        Except as provided below, unless a completed Ballot is timely submitted to the Voting
Agent before the Voting Deadline with any other documents required by the materials contained
in such Ballot, the Debtors may, in their sole discretion, reject such Ballot as invalid, and
therefore decline to utilize it in connection with seeking confirmation of the Plan.

     THE FAILURE TO VOTE ON THE PLAN DOES NOT CONSTITUTE A VOTE
TO ACCEPT OR REJECT THE PLAN.

     ANY BALLOT THAT IS NOT RETURNED TO THE VOTING AGENT IN
CONFORMITY WITH THE INSTRUCTIONS PROVIDED IN THE APPLICABLE
BALLOT WILL NOT BE COUNTED AS A VOTE TO ACCEPT OR REJECT THE
PLAN. DELIVERING TO THE VOTING AGENT AN OTHERWISE PROPERLY
COMPLETED BALLOT THAT IS NOT APPLICABLE TO YOUR CLASS WILL NOT
BE COUNTED AS A VOTE TO ACCEPT OR REJECT THE PLAN. ANY BALLOT
THAT IS EXECUTED AND RETURNED, BUT WHICH DOES NOT INDICATE
EITHER AN ACCEPTANCE OR REJECTION OF THE PLAN OR INDICATES BOTH
AN ACCEPTANCE AND A REJECTION OF THE PLAN, WILL, IN EACH CASE, NOT
BE COUNTED AS A VOTE TO ACCEPT OR REJECT THE PLAN. THE DEBTORS, IN
THEIR SOLE DISCRETION, MAY REQUEST THAT THE VOTING AGENT
ATTEMPT TO CONTACT SUCH VOTING PARTIES TO CURE ANY DEFECTS IN
THE BALLOTS.

     ANY BALLOT THAT IS EXECUTED AND RETURNED THAT REJECTS THE
PLAN, BUT DOES NOT AFFIRMATIVELY ELECT TO OPT OUT OF THE
RELEASES DESCRIBED IN THE PLAN BY TIMELY OBJECTING TO THESE
RELEASES, SHALL BE DEEMED TO HAVE ACCEPTED THE INJUNCTION,



                                                 54
               Case 19-12347-BLS       Doc 19     Filed 11/08/19      Page 63 of 449



RELEASE AND EXCULPATION PROVISIONS SET FORTH IN ARTICLE XI OF THE
PLAN. AN OBJECTION TO THE CONFIRMATION OF THE PLAN, EVEN IF
TIMELY SERVED, DOES NOT CONSTITUTE A VOTE TO ACCEPT OR REJECT
THE PLAN.

          1.      Fiduciaries and Other Representatives

        If the applicable Ballot is signed by a trustee, executor, administrator, guardian,
attorney-in-fact, officer of a corporation, or another person acting in a fiduciary or
representative capacity, such person should indicate such capacity when signing and, if
requested, must submit proper evidence satisfactory to the Debtors of authority to so act.
Authorized signatories should submit the separate Ballots of each Holder for whom they are
voting.

     UNLESS THE APPLICABLE BALLOT IS SUBMITTED TO THE VOTING AGENT ON
OR PRIOR TO THE VOTING DEADLINE, SUCH BALLOT WILL BE REJECTED AS INVALID
AND WILL NOT BE COUNTED AS AN ACCEPTANCE OR REJECTION OF THE PLAN;
PROVIDED, HOWEVER, THAT THE DEBTORS RESERVE THE RIGHT, IN THEIR SOLE
DISCRETION, TO REQUEST THE BANKRUPTCY COURT TO ALLOW SUCH BALLOT TO
BE COUNTED.

          2.      Agreements Upon Furnishing Ballots

         The delivery of an accepting Ballot pursuant to one of the procedures set forth above will
constitute the agreement of such Holder with respect to such Ballot to accept (i) all of the terms
of, and conditions to, this Solicitation; and (ii) the terms of the Plan, including the injunction,
release, and exculpation provisions set forth in Article XI therein. All parties in interest retain
their right to object to confirmation of the Plan pursuant to section 1128 of the Bankruptcy Code,
subject to any applicable terms of the RSA.

          3.      Change of Vote

        Except to the extent prohibited under the RSA with respect to the Consenting
Stakeholders, any party that has previously submitted to the Voting Agent prior to the Voting
Deadline a properly completed Ballot may revoke such Ballot and change its vote by submitting
to the Voting Agent prior to the Voting Deadline a subsequent, properly completed Ballot.

  E.      Waivers of Defects, Irregularities, etc.

         Unless otherwise directed by the Bankruptcy Court, all questions as to the validity, form,
eligibility (including time of receipt), acceptance and revocation or withdrawals of Ballots will
be determined by the Voting Agent and/or the Debtors, as applicable, in their sole discretion,
which determination will be final and binding. The Debtors reserve the right to reject any and all
Ballots not in proper form, the acceptance of which would, in the opinion of the Debtors or their
counsel, as applicable, be unlawful. The Debtors further reserve their right to waive any defects
or irregularities or conditions of delivery as to any particular Ballot by any of the Voting Parties.
The interpretation (including the Ballot and the respective instructions thereto) by the applicable
Debtor, unless otherwise directed by the Bankruptcy Court, will be final and binding on all


                                                 55
             Case 19-12347-BLS          Doc 19     Filed 11/08/19     Page 64 of 449



parties. Unless waived, any defects or irregularities in connection with deliveries of Ballots must
be cured within such time as the Debtors (or the Bankruptcy Court, as applicable) determine.
Neither the Debtors nor any other person will be under any duty to provide notification of defects
or irregularities with respect to deliveries of Ballots nor will any of them incur any liabilities for
failure to provide such notification. Unless otherwise directed by the Bankruptcy Court, delivery
of such Ballots will not be deemed to have been made until such irregularities have been cured or
waived. Ballots previously furnished (and as to which any irregularities have not theretofore
been cured or waived) will be invalidated.

                                                 VI.
                               CONFIRMATION OF THE PLAN

  A.      Confirmation Hearing

       Upon commencement of the Chapter 11 Cases, the Debtors will ask the Bankruptcy
Court to consider (i) the adequacy of this Disclosure Statement and (ii) confirmation of the
Plan at the Confirmation Hearing to be held as soon as practicable thereafter and at such
time that the Bankruptcy Court may allow, before the United States Bankruptcy Court for
the District of Delaware, 824 North Market Street, Wilmington, Delaware 19801. At the
Confirmation Hearing, the Debtors will request confirmation of the Plan, as it may be
modified from time to time, under section 1129 of the Bankruptcy Code. Subject to the
terms of the RSA, the Debtors may modify the Plan, to the extent permitted by section
1127(a) of the Bankruptcy Code and Rule 3019 of the Federal Rules of Bankruptcy
Procedure and the Official Bankruptcy Forms, as amended from time to time (the
“Bankruptcy Rules”), as necessary to confirm the Plan. The Confirmation Hearing may be
adjourned from time-to-time without further notice except for the announcement of the
adjournment date made at the Confirmation Hearing or at any subsequent adjourned
Confirmation Hearing.

  B.      Objections to Confirmation

        Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
the confirmation of a plan. Notice of the Confirmation Hearing and of the time to present
objections will be provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, the
Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the “Local Rules”) and any orders of the Bankruptcy Court. Any
objection to confirmation of the Plan must be in writing, must conform to the Bankruptcy Rules
and the Local Rules, must set forth the name of the objector, the nature and amount of Claims or
Equity Interests held or asserted by the objector against the Debtors’ estates or properties, the
basis for the objection and the specific grounds therefor, and must be filed with the Bankruptcy
Court, together with proof of service thereof, and served upon the following parties, including
such other parties as the Bankruptcy Court may order:




                                                 56
Case 19-12347-BLS      Doc 19    Filed 11/08/19    Page 65 of 449



 To the Debtors:

         Arsenal Energy Holdings, LLC
         6031 Wallace Road Ext.,
         Suite 300
         Wexford, PA 15090
         Attn: Craig Lavender, Esq. (clavender@arsenalresources.com)

 with a copy to:

 Proposed Counsel to the Debtors and Debtors in Possession

         Simpson Thacher & Bartlett LLP
         425 Lexington Avenue
         New York, NY 10017
         Attn: Michael H. Torkin, Esq. (michael.torkin@stblaw.com)
                Kathrine A. McLendon, Esq. (kmclendon@stblaw.com)
                Nicholas E. Baker, Esq. (nbaker@stblaw.com)
         Fax: (212) 455-2502

         – and –

         Young Conaway Stargatt & Taylor, LLP
         Rodney Square
         1000 North King Street
         Wilmington, DE 19801
         Attn: Pauline K. Morgan, Esq. (pmorgan@ycst.com)
                Kara H. Coyle, Esq. (kcoyle@ycst.com)
                Ashley E. Jacobs, Esq. (ajacobs@ycst.com)
         Fax: (302) 571-1253

 To the Consenting Term Loan Lenders and/or Consenting Seller
 Noteholders:

         Kirkland & Ellis LLP
         609 Main Street
         Houston, TX 77002
         Attn: Matt Pacey, Esq. (matt.pacey@kirkland.com)




                                57
Case 19-12347-BLS     Doc 19     Filed 11/08/19   Page 66 of 449



        – and –

        Kirkland & Ellis LLP
        300 North LaSalle Street
        Chicago, IL 60654
        Attn: Ryan B. Bennett, Esq. (rbennett@kirkland.com)
              Travis M. Bayer, Esq. (travis.bayer@kirkland.com)
              Timothy Bow, Esq. (timothy.bow@kirkland.com)

       – and –

        Vinson & Elkins LLP
        2001 Ross Avenue, Suite 3900
        Dallas, Texas 75201
        Attn: David S. Meyer, Esq. (dmeyer@velaw.com)
              Harry Perrin, Esq. (hperrin@velaw.com)
              Garrick C. Smith, Esq. (gsmith@velaw.com)

       – and –

        Baker Botts L.L.P.
        2001 Ross Avenue, Suite 900
        Dallas, Texas 75201
        Attn: Jim Prince, Esq. (jim.prince@bakerbotts.com)

 To the Consenting RBL Lenders:

        Paul Hastings LLP
        200 Park Avenue
        New York, New York 10166
        Attn: Andrew Tenzer, Esq. (andrewtenzer@paulhastings.com)
              Randal Palach, Esq. (randalpalach@paulhastings.com)
              Shekhar Kumar, Esq. (shekharkumar@paulhastings.com)

 To a Consenting Equityholder:

        Cleary Gottlieb Steen & Hamilton LLP
        One Liberty Plaza
        New York, New York 10006
        Attn: Sean O’Neal, Esq. (soneal@cgsh.com)
              Jane VanLare, Esq. (jvanlare@cgsh.com)




                               58
               Case 19-12347-BLS        Doc 19     Filed 11/08/19      Page 67 of 449



                To the United States Trustee:

                       Office of the United States Trustee for the District of Delaware
                       844 King Street
                       Suite 2207
                       Wilmington, Delaware 19801
                       Fax: (302) 573-6491

  C.      Requirements for Confirmation of the Plan

        Among the requirements for Confirmation of the Plan pursuant to section 1129 are: (i)
the Plan is in the “best interests” of holders of claims and equity interests; (ii) the Plan is
feasible; and (iii) the Plan is accepted by all Impaired Classes of Claims, or if rejected by an
Impaired Class or if an Impaired Class is deemed to reject, the Plan “does not discriminate
unfairly and is fair and equitable” as to such Class.

         At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
satisfies all of the requirements of section 1129 of the Bankruptcy Code. The Debtors believe
that: (i) the Plan satisfies or will satisfy all of the necessary statutory requirements of chapter 11;
(ii) the Debtors have complied or will have complied with all of the necessary requirements of
chapter 11; and (iii) the Plan has been proposed in good faith.

          1.      Best Interests Test/Liquidation Analysis

        The Bankruptcy Code requires that the Bankruptcy Court find that the Plan is in the “best
interests” of all Holders of Claims or Equity Interests that are Impaired by the Plan and that have
not accepted the Plan. The “best interests” test, as set forth in section 1129(a)(7) of the
Bankruptcy Code, requires a bankruptcy court to find either that (i) all members of an impaired
class of claims or equity interests have accepted the plan or (ii) the plan will provide a member
who has not accepted the plan with a recovery of property of a value, as of the effective date of
the plan, that is not less than the amount that such member would receive or retain if the debtor
were liquidated under chapter 7 of the Bankruptcy Code on such date.

        The Debtors believe that, under the Plan, all Holders of Impaired Claims or Equity
Interests will receive property with a value not less than the value such Holder would receive in a
liquidation under chapter 7 of the Bankruptcy Code. The Debtors’ belief is based primarily on
consideration of the effects that a chapter 7 liquidation would have on the ultimate proceeds
available for distribution to Holders of Impaired Claims or Equity Interests, as described in the
Liquidation Analysis attached hereto as Exhibit E (the “Liquidation Analysis”). As described
in the Liquidation Analysis, a liquidation under chapter 7 would not result in a greater recovery
to creditors than the recoveries, if any, provided for in the Plan.

       The Debtors believe that any liquidation analysis is speculative, as it is necessarily
premised on assumptions and estimates which are inherently subject to significant uncertainties
and contingencies, many of which would be beyond the control of the Debtors. The Liquidation
Analysis provided in Exhibit E is solely for the purpose of disclosing to Holders of Claims or
Equity Interests the effects of a hypothetical chapter 7 liquidation of the Debtors, subject to the



                                                  59
               Case 19-12347-BLS       Doc 19     Filed 11/08/19      Page 68 of 449



assumptions set forth therein. There can be no assurance as to the outcomes actually realized in a
chapter 7 liquidation nor can there be any assurance that a bankruptcy court will accept the
Debtors’ conclusions or concur with such assumptions in making its determinations under
section 1129(a)(7) of the Bankruptcy Code.

          2.      Feasibility

        In connection with Confirmation of the Plan, section 1129(a)(11) of the Bankruptcy Code
requires that the Bankruptcy Court find that Confirmation of the Plan is not likely to be followed
by the liquidation or the need for further financial reorganization of the Debtors. This is the so-
called “feasibility” test. For purposes of determining whether the Plan meets this requirement,
the Debtors have analyzed their ability to meet their obligations under the Plan. As part of this
analysis, the Debtors prepared the financial projections (the “Financial Projections”) set forth in
Exhibit D. Based upon such Financial Projections, the Debtors believe they will have sufficient
resources to make all payments required pursuant to the Plan and that confirmation of the Plan is
not likely to be followed by liquidation or the need for further reorganization.

     THE FINANCIAL PROJECTIONS ARE BY THEIR NATURE FORWARD
LOOKING, AND ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THE
INFORMATION SET FORTH THEREIN. ACCORDINGLY, READERS OF THIS
DISCLOSURE STATEMENT ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE
ON THE FINANCIAL PROJECTIONS, AND SHOULD CAREFULLY REVIEW THE
RISK FACTORS CONTAINED IN ARTICLE IX OF THIS DISCLOSURE STATEMENT
THAT COULD IMPACT THE FEASIBILITY OF THE PLAN. THE FINANCIAL
PROJECTIONS SHOULD NOT BE RELIED UPON AS NECESSARILY INDICATIVE
OF FUTURE, ACTUAL RECOVERIES.

        Holders of Claims against the Debtors are advised that the Financial Projections were not
prepared with a view toward compliance with the published guidelines of the SEC or the
American Institute of Certified Public Accountants or any other regulatory or professional
agency or body or generally accepted accounting principles. Furthermore, the Debtors’
independent certified public accountants have not compiled or examined the Financial
Projections and accordingly do not express any opinion or any other form of assurance with
respect thereto and assume no responsibility for the Financial Projections.

       The Financial Projections are based on several assumptions detailed in Exhibit D.
Although considered reasonable by the Debtors as of the date hereof, unanticipated events and
circumstances occurring after the preparation of the Financial Projections may affect actual
recoveries under the Plan.

         The Debtors do not intend, as a matter of course, to publish their projections, strategies,
or forward-looking projections of their financial position, results of operations and cash flows.
Accordingly, the Debtors do not anticipate that they will, and disclaim any obligation to, furnish,
update or otherwise revise the Financial Projections, including any revisions to reflect events or
circumstances existing or arising after the date of this Disclosure Statement or to reflect the
occurrence of unanticipated events, even if any or all of the underlying assumptions do not come
to fruition to the holders of Claims or Equity Interests after the date of this Disclosure Statement.


                                                 60
               Case 19-12347-BLS         Doc 19    Filed 11/08/19     Page 69 of 449



Furthermore, the Debtors do not intend to update or revise the Financial Projections to reflect
changes in general economic or industry conditions.

          3.          Acceptance by Impaired Classes

        The Bankruptcy Code requires, as a condition to confirmation, except as described in the
following sub-Section, that each class of claims or equity interests impaired under a plan, accept
the plan. A class that is not impaired under a plan is conclusively presumed to have accepted the
plan and, therefore, solicitation of acceptances with respect to such class is not required.

        Bankruptcy Code section 1126(c) defines acceptance of a plan by a class of impaired
claims as acceptance by holders of at least two-thirds (2/3) in dollar amount and more than one-
half (1/2) in number of allowed claims in that class, counting only those claims that have voted
to accept or reject the plan. Bankruptcy Code section 1126(d) defines acceptance of a plan by a
class of impaired equity interests as acceptance by holders of at least two-thirds (2/3) in amount
of allowed equity interests in that class, counting only those equity interests that have voted to
accept or reject the plan. Thus, a class of claims will have voted to accept the plan only if two-
thirds (2/3) in amount and a majority in number of the voting members of such class cast their
ballots in favor of acceptance, and a class of equity interests will have voted to accept the plan
only if voting members holding two-thirds (2/3) in amount of equity interests in such class cast
their ballots in favor of acceptance.

          4.          Additional Requirements for Non-Consensual Confirmation

       In the event that any Impaired Class of Claims or Equity Interests does not accept or is
deemed to reject the Plan, the Bankruptcy Court may still confirm the Plan at the request of the
applicable Debtor if the Plan has been accepted by at least one Impaired Class and, as to each
Impaired Class of Claims or Equity Interests that has not accepted the Plan, the Plan “does not
discriminate unfairly” and is “fair and equitable” with respect to such Classes of Claims or
Equity Interests, pursuant to section 1129(b) of the Bankruptcy Code.

                (a)       Unfair Discrimination Test

        The “unfair discrimination” test applies to Classes of Claims or Equity Interests that are
of equal priority and are receiving different treatment under the Plan. A chapter 11 plan does not
discriminate unfairly, within the meaning of the Bankruptcy Code, if the legal rights of a
dissenting class are treated in a manner consistent with the treatment of other classes whose legal
rights are substantially similar to those of the dissenting class and if no class of claims or equity
interests receives more than it legally is entitled to receive for its holders’ claims or equity
interests. This test does not require that the treatment be the same or equivalent, but that such
treatment is “fair.”

        The Debtors believe the Plan satisfies the “unfair discrimination” test. Claims of equal
priority are receiving comparable treatment and such treatment is fair under the circumstances.




                                                  61
             Case 19-12347-BLS         Doc 19      Filed 11/08/19    Page 70 of 449



               (b)     Fair and Equitable Test

        The “fair and equitable” test applies to classes of different priority and status (e.g.,
secured versus unsecured) and includes the general requirement that no class of claims receive
more than 100% of the allowed amount of the claims in such class if there is a dissenting class.
As to dissenting classes, the test sets different standards depending on the type of claims or
equity interests in such class.

                       (i)     Secured Creditors

         The Bankruptcy Code provides that each holder of an impaired secured claim either
(i) retains its liens on the property to the extent of the allowed amount of its secured claim and
receives deferred cash payments having a value, as of the effective date of the plan of
reorganization, of at least the allowed amount of such claim, (ii) has the right to credit bid the
amount of its claim if its property is sold and retains its liens on the proceeds of the sale or
(iii) receives the “indubitable equivalent” of its allowed secured claim.

                       (ii)    Unsecured Creditors

        The Bankruptcy Code provides that either (i) each holder of an impaired unsecured claim
receives or retains under the plan of reorganization property of a value equal to the amount of its
allowed claim or (ii) the holders of claims or equity interests that are junior to the claims of the
dissenting class of unsecured claims will not receive any property under the plan of
reorganization.

                       (iii)   Equity Interests

        With respect to a class of equity interests, the Bankruptcy Code requires that either
(i) each holder of an equity interest will receive or retain under the plan of reorganization
property of a value equal to the greater of (a) the fixed liquidation preference or redemption
price, if any, of such stock and (b) the value of the stock, or (ii) the holders of equity interests
that are junior to any dissenting class of equity interests will not receive any property under the
plan of reorganization.

        In the event any Class is deemed or votes to reject the Plan, the Debtors will seek
confirmation of the Plan pursuant to the “cram down” provisions under section 1129 of the
Bankruptcy Code with respect to such rejecting Class. Furthermore, Confirmation by the
Bankruptcy Court will bind all Holders of Claims against and Equity Interests in the Debtors
regardless of whether they voted for or against the Plan and regardless of whether they voted at
all on the Plan.

       In addition, as the Plan constitutes a separate plan of reorganization for each Debtor, the
Plan may be confirmed and consummated as to each Debtor separate from, and independent of,
confirmation and consummation of the Plan as to any other Debtor.




                                                  62
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 71 of 449



                                                VII.
                               ALTERNATIVES TO THE PLAN

         The Debtors have evaluated several alternatives to the Restructuring Transactions. After
studying these alternatives, the Debtors and the Consenting Stakeholders believe that the Plan is
the preferred approach to resolving the Company’s capital requirements, implementing the
balance-sheet restructuring and maximizing the prospects of a successful turnaround and value
for all stakeholders and, therefore, is in the best interests of all constituencies.

        If the Plan is not confirmed, the Debtors may be unable to satisfy their financial
obligations and the Debtors’ ability to continue operating as a going concern could be severely
jeopardized. The realistic alternatives likely will be either (i) the preparation and presentation of
an alternative plan of reorganization, (ii) a sale of some or all of the Debtors’ assets pursuant to
section 363 of the Bankruptcy Code or (iii) a liquidation under Chapter 7 of the Bankruptcy
Code.

  A.      Alternative Plan of Reorganization

         If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in which to
file a plan of reorganization has expired, any other party in interest) could attempt to formulate a
different plan. Such a plan might involve either a reorganization and continuation of the Debtors’
business or an orderly liquidation of their assets. The Debtors, however, submit that the Plan, as
described herein, enables their creditors to realize the most value under the circumstances.

  B.      Sale Under Section 363 of the Bankruptcy Code

        Alternatively, if the Plan is not confirmed, the Debtors could seek authorization to sell
their assets under section 363 of the Bankruptcy Code. Holders of Claims in Class 6A would be
entitled to credit bid on any property to which their security interest is attached subject to any
obligations under any applicable intercreditor agreement and the structural seniority of Claims as
set forth in the Company’s Structure Chart, and to offset their Claims against the purchase price
of the property. In addition, the security interests in the Debtors’ assets held by Holders of
Claims in Class 6A would attach to the proceeds of any sale of the Debtors’ assets subject to any
obligations under any applicable intercreditor agreement and the structural seniority of Claims as
set forth in the Company’s Structure Chart.

        Upon analysis and consideration of this alternative, the Debtors do not believe a sale of
their assets under section 363 of the Bankruptcy Code would yield a higher recovery for Holders
of Claims or Equity Interests than the Plan.

  C.      Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

         Finally, if no plan can be confirmed, the Chapter 11 Cases may be converted to cases
under chapter 7 of the Bankruptcy Code in which a trustee would be elected or appointed to
liquidate the assets of the Debtors for distribution to their creditors in accordance with the
priorities established by the Bankruptcy Code. The assets available for distribution to creditors
would be reduced by (a) additional expenses of the chapter 7 liquidation, (b) certain Claims that
may be entitled to priority in the context of a liquidation and/or might arise by reason of the


                                                 63
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 72 of 449



liquidation and (c) the absence of a robust market for the liquidation of the Debtors’ assets and
services, which may occur at substantial discounts to fair value in a liquidation context.

        The Liquidation Analysis attached hereto as Exhibit E describes the effect a chapter 7
liquidation would have on the recovery of Holders of Claims and Equity Interests. As noted in
Article VI.C.1 of this Disclosure Statement, the Debtors believe that Holders of Claims and
Equity Interests would not have a greater recovery in a chapter 7 liquidation than provided for in
the Plan because of the delay resulting from the conversion of the cases and the additional
administrative expenses associated with the appointment of a trustee and the trustee’s retention
of professionals who would be required to become familiar with the many legal and factual
issues in the Chapter 11 Cases.

     THE COMPANY AND THE CONSENTING STAKEHOLDERS THEREFORE
BELIEVE THAT THE PLAN AFFORDS SUBSTANTIALLY GREATER BENEFITS TO
CREDITORS THAN WOULD ANY OTHER ALTERNATIVE AND SHOULD BE
CONFIRMED PROMPTLY.

                                                VIII.
                                SECURITIES LAW MATTERS

  A.      The Solicitation

        This Disclosure Statement has been prepared in accordance with section 1125 of the
Bankruptcy Code and Bankruptcy Rule 3016(c) and not necessarily in accordance with federal or
state securities laws or other laws governing disclosure outside the context of chapter 11 of the
Bankruptcy Code. The Debtors are soliciting acceptances of the Plan from all Voting Parties
upon the terms and subject to the conditions set forth in this Disclosure Statement and consistent
with sections 1125 and 1126 of the Bankruptcy Code, rules 3017 and 3018 of the Federal Rules
of Bankruptcy Procedure, and applicable non-bankruptcy law. This Disclosure Statement has
been neither approved nor disapproved by the SEC nor any state regulatory authority, nor has the
SEC nor any state regulatory authority passed upon the accuracy or adequacy of the statements
contained herein.

  B.      Issuance of Securities Pursuant to the Plan

        The Plan provides for the Reorganized OpCo Debtors to distribute New ARDH1 Class A
Interests (collectively with any other membership interests authorized to be issued by
Reorganized ARDH1, the “New ARDH1 Equity”) to Holders of Seller Notes Claims, Holders
of Term Loan Claims and to the New Capital Parties pursuant to the New Equity Issuance. The
Debtors believe that the New ARDH1 Class A Interests will be “securities,” as defined in
Section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code and any applicable
state securities laws (“Blue Sky Laws”).

        The exchange, issuance and distribution of New ARDH1 Class A Interests and any other
equity interests in the Debtors will be exempt from the registration requirements of the Securities
Act and Blue Sky Laws pursuant to section 1145(a)(1) of the Bankruptcy Code insofar as, for
each Debtor, (i) the securities are issued by such Debtor, an affiliate participating in a joint plan
therewith, or a successor thereto under the Plan; (ii) the recipients of securities hold Claims


                                                 64
             Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 73 of 449



against, interests in, or claims for administrative expenses in the Chapter 11 Cases concerning,
such Debtor; and (iii) the securities are issued entirely in exchange for a recipient’s Claim
against or interest in such Debtor, or are issued “principally” in such exchange and “partly” in
exchange for cash or property (the “Section 1145 Securities”).

        To the extent the issuance of any New ARDH1 Class A Interests is not exempted
pursuant to section 1145 of the Bankruptcy Code, the issuance of such New ARDH1 Class A
Interests will constitute a private placement and will be consummated without registration in
reliance on Section 4(a)(2) under the Securities Act. Section 4(a)(2) of the Securities Act
provides that the issuance of securities by an issuer in transactions not involving a public
offering is exempt from registration under the Securities Act. To the extent the issuance of any
New ARDH1 Class A Interests is consummated in reliance on Section 4(a)(2) of the Securities
Act, such New ARDH1 Class A Interests will be deemed “restricted securities” (as defined by
Rule 144 under the Securities Act (“Rule 144”)) that may only be reoffered and resold in
compliance with the registration requirements of the Securities Act or in reliance on an
exemption therefrom. See “Subsequent Transfers of Restricted Securities” below.

         Rule 701 under the Securities Act provides a safe harbor exemption from registration
under the Securities Act for equity securities issued as employee compensation. Accordingly, the
Debtors believe that any New ARDH1 Equity issued under the MIP to management and other
employees of the Reorganized OpCo Debtors will be exempt from registration under the
Securities Act and any applicable Blue Sky Laws. Individuals who receive equity securities
under the Plan are urged to consult their own legal advisors as to the availability of any
exemption from registration under the Securities Act and any applicable Blue Sky Laws,
including determination of whether such person is or is not an “underwriter”, and with respect to
restrictions applicable under the Securities Act and any appropriate rules and the circumstances
under which securities may be sold in reliance upon any such rules.

       Persons who receive equity securities under the Plan are urged to consult their own legal
advisors to determine whether or not they are an “underwriter” or an “affiliate” and with respect
to restrictions applicable under the Securities Act and any appropriate rules and the
circumstances under which securities may be sold in reliance upon any such rules.

  C.      Subsequent Transfers of Restricted Securities

        In general, the Section 1145 Securities will be freely tradable and transferable; provided,
however, that such securities will not be freely tradable if, at the time of transfer, the holder
thereof is an “affiliate” of such Reorganized OpCo Debtor as defined in Rule 144(a)(1) under the
Securities Act or had been such an “affiliate” within 90 days of such transfer. Transfer of any
Section 1145 Securities will also be subject to (i) compliance with any applicable rules and
regulations of the SEC at the time of any future transfer, (ii) any restrictions on the transferability
of such securities under the Reorganized OpCo Debtors Constituent Documents (as amended
from time to time) and (iii) applicable regulatory approval. Further, if the holder is an
“underwriter” (as defined in section 1145(b) of the Bankruptcy Code) with respect to such
securities, resales by such holder of such securities will not be exempted by section 1145 of the
Bankruptcy Code from registration under the Securities Act or other applicable law. Such holder



                                                  65
             Case 19-12347-BLS          Doc 19      Filed 11/08/19      Page 74 of 449



would only be permitted to sell such securities without registration if it is able to comply with the
provisions of Rule 144 under the Securities Act.

        To the extent that any New ARDH1 Class A Interests are deemed not to be issued
pursuant to section 1145 of the Bankruptcy Code, such securities will be deemed “restricted
securities” that may not be offered, sold, exchanged, assigned or otherwise transferred unless
they are registered under the Securities Act, or an exemption from registration under the
Securities Act is available.

        Rule 144 provides a limited safe harbor for the public resale of restricted and control
securities if certain conditions are met. These conditions vary depending on whether the holder
of the restricted securities is an “affiliate” of the issuer. Rule 144 defines an affiliate as “a person
that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is
under common control with, such issuer.”

         A non-affiliate of an issuer that is not subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act and who has not been an affiliate of the issuer during the 90 days
preceding such sale may resell restricted securities after a one-year holding period whether or not
there is current public information regarding the issuer. An affiliate of an issuer that is not
subject to the reporting requirements of section 13 or 15(d) of the Exchange Act may resell
restricted securities after the one-year holding period if at the time of the sale certain current
public information regarding the issuer is available. The Debtors currently expect that this
information requirement will be satisfied. Any affiliate of an issuer must also comply with the
volume, manner of sale and notice requirements of Rule 144 with respect to any “control
securities”.

        The New ARDH1 Operating Agreement, and any certificates representing the New
ARDH1 Class A Interests issued under the New Equity Issuance (if any) will bear a legend
setting forth the restrictions on transfer outlined herein.

        Reorganized ARDH1 will reserve the right to require certification, legal opinions or other
evidence of compliance with Rule 144 as a condition to the removal of any legend or to any
resale of the New ARDH1 Class A Interests. Reorganized ARDH1 will also reserve the right to
stop the transfer of any New ARDH1 Class A Interests if such transfer is not in compliance with
an available exemption from the registration requirements of applicable securities laws,
including under Rule 144 under the Securities Act, as applicable. All persons who receive New
ARDH1 Class A Interests will be required to acknowledge and agree that (a) they will not offer,
sell or otherwise transfer any such New ARDH1 Class A Interests except in accordance with an
exemption from registration, including under Rule 144 under the Securities Act, as applicable,
and (b) such New ARDH1 Class A Interests will be subject to the other restrictions described
above.

        Any persons receiving restricted securities under the Plan should consult with their own
counsel concerning the availability of an exemption from registration for resale of these
securities under the Securities Act and other applicable law.




                                                  66
               Case 19-12347-BLS      Doc 19     Filed 11/08/19     Page 75 of 449



      BECAUSE OF THE COMPLEX, SUBJECTIVE NATURE OF THE QUESTION OF
WHETHER A PARTICULAR PERSON MAY BE AN UNDERWRITER OR AN AFFILIATE
AND THE HIGHLY FACT-SPECIFIC NATURE OF THE AVAILABILITY OF
EXEMPTIONS FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING
THE EXEMPTIONS AVAILABLE PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT, THE COMPANY DOES NOT MAKE ANY REPRESENTATION CONCERNING THE
ABILITY OF ANY PERSON TO DISPOSE OF THE SECURITIES TO BE ISSUED UNDER
OR OTHERWISE ACQUIRED PURSUANT TO THE PLAN. THE COMPANY
RECOMMENDS THAT POTENTIAL RECIPIENTS OF THE SECURITIES TO BE ISSUED
UNDER OR OTHERWISE ACQUIRED PURSUANT TO THE PLAN CONSULT THEIR
OWN COUNSEL CONCERNING WHETHER THEY MAY FREELY TRADE SUCH
SECURITIES AND THE CIRCUMSTANCES UNDER WHICH THEY MAY RESELL SUCH
SECURITIES.

                                               IX.
                                        RISK FACTORS

      PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, HOLDERS OF CLAIMS
SHOULD READ AND CONSIDER CAREFULLY THE RISK FACTORS SET FORTH
HEREIN, AS WELL AS ALL OTHER INFORMATION SET FORTH OR INCORPORATED
BY REFERENCE IN THIS DISCLOSURE STATEMENT, TOGETHER WITH ANY
ATTACHMENTS AND EXHIBITS. THESE RISKS, UNCERTAINTIES AND OTHER
IMPORTANT FACTORS COULD CAUSE THE DEBTORS’ ACTUAL PERFORMANCE OR
ACHIEVEMENTS TO BE MATERIALLY DIFFERENT FROM THOSE THE DEBTORS
MAY PROJECT. THE RISK FACTORS SHOULD NOT BE REGARDED AS
CONSTITUTING THE ONLY RISKS PRESENT IN CONNECTION WITH THE
COMPANY’S BUSINESS OR THE PLAN AND ITS IMPLEMENTATION. ADDITIONAL
RISKS NOT PRESENTLY KNOWN TO THE DEBTORS OR WHICH THEY CURRENTLY
DEEM IMMATERIAL MAY ALSO IMPAIR THE COMPANY’S BUSINESS. IF ONE OR
MORE OF THESE RISKS ACTUALLY OCCUR, IT COULD HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY’S BUSINESS, FINANCIAL POSITION OR
RESULTS OF OPERATIONS, AND YOU COULD LOSE ALL OR A PART OF YOUR
INVESTMENT. THE DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE ANY
SUCH STATEMENT.

  A.      Risk Factors Relating to the Company’s Business

          1.      Natural gas prices are volatile. A reduction or sustained decline in
                  commodity prices, or the existence of negative basis differentials, is likely
                  to adversely affect the Company’s business, financial condition or results
                  of operations and its ability to meet capital expenditure obligations and
                  financial commitments.

        The prices the Company receives for its natural gas production heavily influence, and, to
the extent it produces natural gas liquids (“NGLs”) and oil in the future, the prices the Company
receives for NGL and oil production will heavily influence, its revenue, operating results
profitability, access to capital, future rate of growth and carrying value of its properties. As in


                                                67
                Case 19-12347-BLS       Doc 19     Filed 11/08/19      Page 76 of 449



recent years, decreases in both oil and gas prices can lead the Company to suspend or curtail
drilling, which limits its ability to produce natural gas and therefore impacts its revenues. Oil,
natural gas and NGLs are commodities, and therefore, their prices are subject to wide
fluctuations in response to relatively minor changes in supply and demand. Historically, the
commodities market has been volatile. This market will likely continue to be volatile in the
future. The prices the Company receives for its production, and the levels of its production,
depend on numerous factors beyond its control.

         Prices for oil, natural gas and NGLs historically have been extremely volatile and are
expected to continue to be volatile. If the prices of natural gas, in particular, continue their recent
volatility, the Company’s operations, financial condition, cash flows and level of expenditures
may be materially and adversely affected.

           2.      The Gathering Agreements are a significant burden on the Company’s
                   business, and, upon the rejection or termination of certain of the
                   Gathering Agreements, the Company may not be able to implement
                   alternative arrangements sufficient to support the Debtors’ operations
                   and/or the Gathering Agreements, after giving effect to any amendments
                   thereto, may still continue to have onerous obligations on the Company’s
                   operations, including if any of the MVCs are retained.

         As described above, ARE is party to five Gathering Agreements. Certain of the
Gathering Agreements impose significant MVCs at uneconomic fixed prices, thereby requiring
ARE to pay for pipeline access, whether or not it is fully utilizing that capacity. Because of the
significant decline in natural gas prices, unforeseen liquidity constraints and uneconomic terms
under the Gathering Agreements, ARE cannot fulfill the volume requirements and other
obligations under the Gathering Agreements. Accordingly, the Plan provides that as a condition
to its effectiveness, the Gathering Agreements must either be amended to reflect the Company’s
current business plan or be rejected, in either case, with the consent of certain of the Consenting
Stakeholders.

       As of the date of this Disclosure Statement:

       •    The Company has reached agreement to amend its Gathering Agreements with both
            EQM and Fullstream. The amendments will become fully effective upon the
            Effective Date and have been approved by the Consenting Stakeholders, and the
            EQM Gathering Agreements and the Fullstream Gathering Agreements will be
            assumed on the Effective Date and assigned to a Reorganized OpCo Debtor, in full
            and final satisfaction of any and all Claims thereunder.

       •    By letters dated October 29, 2019 from TCO to ARE and FERC, the TCO Gathering
            Agreements will terminate automatically on November 8, 2019.

       •    DTE and the Company have been unable to agree on long-term permanent
            amendments to the DTE Gathering Agreements. These DTE Gathering Agreements
            remain unmodified, and, unless a consensual amendment can be reached with DTE on



                                                  68
               Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 77 of 449



           terms satisfactory to the Required Consenting Term/Seller Stakeholders, the DTE-
           SGG Gathering Agreements will be rejected effective as of the Petition Date.

        Although the Debtors intend to continue negotiations with DTE, there can be no
assurances that any of the DTE Gathering Agreements will be amended and assumed. Even if
any of the DTE Gathering Agreements is amended, the scope of the modifications is not known
at this time, including whether there would be ongoing MVC obligations. The amended
Fullstream Gathering Agreements are expected to eliminate the MVC obligations, and the
amended EQM Gathering Agreements are expected to reduce the MVCs. In the event that any
amended and assumed Gathering Agreements contains ongoing obligations, including the
amended EQM Gathering Agreements, the Company could face adverse consequences in the
future similar to those that contributed to the filing of the Chapter 11 Cases.

          3.      Properties that the Company decides to drill may not yield natural gas in
                  commercially viable quantities.

        Properties that the Company decides to drill that do not yield natural gas in commercially
viable quantities will adversely affect its results of operations and financial condition. The
Company’s project areas are in various stages of development, ranging from project areas with
current drilling or production activity to project areas that consist of recently acquired leasehold
acreage or that have limited drilling or production history. If the wells in the process of being
completed do not produce sufficient revenues to return a profit or if the Company drills dry holes
in the future, it may lose leasehold acreage for undeveloped acreage, and its business may be
materially affected. In addition, there is no way to predict in advance of drilling and testing
whether any particular prospect will yield natural gas in sufficient quantities to recover drilling
or completion costs or to be economically viable. The use of seismic data and other technologies
and the study of producing fields in the same area will not enable the Company to know
conclusively prior to drilling whether natural gas will be present or, if present, whether natural
gas will be present in commercial quantities. The Company cannot assure that the analogies it
draws from available data from other wells, more fully explored prospects or producing fields
will be applicable to its drilling prospects. Further, the Company’s drilling operations may be
curtailed, delayed or cancelled as a result of numerous factors.

          4.      The Company’s estimated proved reserves are based on assumptions that
                  may turn out to be inaccurate. Any significant inaccuracies in these
                  reserve estimates or underlying assumptions will materially affect the
                  quantities and present value of the Company’s reserves.

The process of estimating natural gas, oil and NGLs reserves is complex. It requires
interpretations of available technical data and many assumptions, including assumptions relating
to current and future economic conditions and commodity prices. In order to prepare estimates,
the Company must project production rates and the timing of development expenditures. It must
also analyze available geological, geophysical, production and engineering data. The extent,
quality and reliability of this data can vary and new horizontal wells may not produce natural gas
in similar quantities when compared to historical wells, including wells in the same development
unit. The process also requires economic assumptions regarding natural gas prices, drilling and
operating expenses, capital expenditures, taxes and availability of funds. Given the current


                                                69
               Case 19-12347-BLS       Doc 19     Filed 11/08/19      Page 78 of 449



volatility in pricing, such assumptions are difficult to make. Although the reserve information is
reviewed by independent reserve engineers, estimates of natural gas reserves are inherently
imprecise particularly as they relate to state-of-the-art technologies being employed such as the
combination of hydraulic fracturing and horizontal drilling.

Actual future production, natural gas prices, revenues, taxes, development expenditures,
operating expenses and quantities of recoverable natural gas reserves may vary from the
Company’s estimates. In addition, the Company may adjust estimates of proved reserves to
reflect production history, results of exploration and development, prevailing natural gas prices
and other factors, many of which will be beyond the Company’s control.

          5.      Unless the Company replaces its reserves with new reserves and develops
                  those reserves, its reserves and production will decline, which would
                  adversely affect its future cash flows and results of operations.

        Producing natural gas reservoirs generally are characterized by declining production rates
that vary depending upon reservoir characteristics and other factors. Unless the Company
conducts successful ongoing development and exploration activities or continually acquires
properties containing proved reserves, its proved reserves will decline as those reserves are
produced. The Company’s future reserves and production, and therefore its future cash flow and
results of operations, are highly dependent on its success in efficiently developing and exploiting
its current reserves and economically finding or acquiring additional recoverable reserves. The
Company may not be able to develop, find or acquire sufficient additional reserves to replace its
current and future production.

          6.      Certain of the Company’s undeveloped leasehold acreage is subject to oil
                  and gas leases that will expire over the next several years unless
                  hydrocarbon production is established from such acreage.

        The Company’s oil and gas leases generally require it to drill wells and establish
commercial hydrocarbon production within a fixed term of years and some allow them the option
to extend that term through the payment of delay rentals. If the Company does not drill within
the fixed term, or the extended term where applicable, and thereafter establish and maintain
commercial hydrocarbon production, then its rights under such leases could terminate.

          7.      The Company may incur losses as a result of title defects in the properties
                  in which it invests.

        Oil and gas leases in the Appalachian Basin are particularly vulnerable to title
deficiencies due to the long history of land ownership in the area, resulting in extensive and
complex chains of title. In the course of acquiring the rights to develop oil and natural gas, it is
standard procedure for the Company and its lessor to execute an oil and gas lease agreement with
payment subject to title verification. In most cases, the Company incurs the expense of retaining
lawyers to verify the rightful owners of the oil and gas interests prior to payment of such lease
bonus to the lessor. There is no certainty, however, that a lessor has valid title to its lease’s oil
and gas interests. In those cases, such leases are generally voided and payment is not remitted to
the lessor. As such, title failures may result in fewer net acres to the Company. Prior to the



                                                 70
               Case 19-12347-BLS        Doc 19     Filed 11/08/19      Page 79 of 449



drilling of an oil or natural gas well, however, it is the normal practice in the industry for the
person or company acting as the operator of the well to obtain a preliminary title review to
ensure there are no obvious defects in title to the well. Frequently, as a result of such
examinations, certain curative work must be done to correct defects in the marketability of the
title, and such curative work entails expense. The Company’s failure to cure any title defects
may delay or prevent it from utilizing the associated mineral interest, which may adversely
impact its ability in the future to increase production and reserves. Accordingly, undeveloped
acreage has greater risk of title defects than developed acreage. If there are any title defects or
defects in assignment of leasehold rights in properties in which the Company holds an interest,
the Company may suffer a financial loss, which could adversely affect its business, financial
condition and results of operations.

          8.      The Company’s development projects require substantial capital
                  expenditures. The Company may require additional capital in the future
                  to execute its growth strategy.

        The natural gas industry is capital intensive. The Company makes and expects to
continue to make substantial capital expenditures for the development and acquisition of natural
gas reserves. Historically, the Company has financed these investments through cash flows from
operations, external borrowings and capital contributions. The Company may encounter
difficulties in scaling up its methods of accessing capital to the level of its planned capital
expenditures. A further reduction or sustained depression in natural gas prices from current
levels may result in a decrease in the Company’s cash flow from operations and access to third-
party capital, which would reduce its actual capital expenditures and negatively impact its ability
to grow production. Additionally, the Company’s previous sources of capital may not be
available, or sufficient, to fund its future development.

        The actual amount and timing of the Company’s future capital expenditures may differ
materially from its estimates as a result of, among other things, natural gas prices, actual drilling
results, the availability of drilling rigs and other services and equipment and the regulatory,
technological and competitive environment. If the Company is unable to fund capital
expenditures for any reason, the Company may not be able to capture available growth
opportunities and any such failure could have a material adverse effect on its results of
operations and financial condition.

          9.      Part of the Company’s strategy involves using some of the latest available
                  horizontal drilling and completion techniques, which involve risks and
                  uncertainties in their application.

        The Company’s operations involve utilizing some of the latest drilling and completion
techniques as developed by its engineers and its service providers. Risks that the Company faces
while drilling include, but are not limited to, the following: (1) effectively controlling the level of
pressure flowing from particular wells; (2) landing its wellbore in the desired drilling zone; (3)
staying in the desired drilling zone while drilling horizontally through the formation; (4) running
its casing the entire length of the wellbore; and (5) being able to run tools and other equipment
consistently through the horizontal wellbore. The Company also faces certain risks while
completing its wells. If its drilling results are less than anticipated, the return on investment for a


                                                  71
             Case 19-12347-BLS          Doc 19     Filed 11/08/19     Page 80 of 449



particular project may not be as attractive as initially anticipated, the Company could incur
material write-downs of unevaluated properties and the value of its undeveloped acreage could
decline in the future.

          10.     The Company’s producing properties are concentrated in the
                  Appalachian Basin, making it vulnerable to risks associated with
                  operating in one major geographic area.

        The Company’s producing properties are geographically concentrated in the Appalachian
Basin, with a particular concentration in Barbour, Harrison, Taylor and Preston Counties in West
Virginia. As of October 31, 2019, substantially all of its total estimated proved reserves were
attributable to properties located in this area. As a result of this geographic concentration, an
adverse development in the oil and natural gas business in the Company’s operating areas could
have a greater impact on its financial condition and results of operations than if it were more
geographically diverse. Due to the concentrated nature of its properties, the Company may be
disproportionately exposed to the impact of regional supply and demand factors, delays or
interruptions of production from wells in this area caused by governmental regulation,
processing or transportation capacity constraints, market limitations, water shortages or other
weather-related conditions or interruption of the processing or transportation of natural gas. Such
conditions could have a material adverse effect on the Company’s financial condition and results
of operations.

         In addition, a number of areas within the Appalachian Basin have historically been
subject to mining operations. For example, third parties may engage in subsurface mining
operations near or under the Company’s properties, which could cause subsidence or other
damage to its properties, adversely impact its drilling or midstream activities or those on which
the Company relies. In such event, the Company’s operations may be impaired or interrupted,
and the Company may not be able to recover the costs incurred as a result of temporary shut-ins,
the plugging and abandonment of any of its wells or the repair of its midstream facilities.
Furthermore, the existence of mining operations near the Company’s properties could require
coordination to avoid adverse impacts as a result of drilling and mining in close proximity. These
restrictions on its operations, and any similar restrictions, can cause delays or interruptions or can
prevent the Company from executing its business strategy, which could have a material adverse
effect on its financial condition and results of operations.

        Due to the concentrated nature of its portfolio of natural gas properties, a number of its
properties could experience any of the same conditions at the same time, resulting in a relatively
greater impact on the Company’s results of operations than they might have on other companies
that have a more diversified portfolio of properties.




                                                 72
             Case 19-12347-BLS          Doc 19     Filed 11/08/19     Page 81 of 449



          11.     The Company’s producing properties are concentrated in West Virginia, a
                  state without a compulsory pooling statute, which may affect its ability to
                  fully develop its properties without seeking amendments for unitization
                  rights within its leases and leasing additional acreage to complete planned
                  units.

        The Company’s producing properties are concentrated in West Virginia, a state that relies
on voluntary pooling, or unitization, of lands and leases. Under West Virginia law, in order to
form a unit and pool the Company’s interests with the interests of third parties within such unit,
the Company must obtain leases that do not restrict pooling or unitization and that cover the
entire lateral length of the planned wells the Company intends to drill. If all interest holders in a
drilling unit are parties to a joint operating agreement, the joint operating agreement will govern
development and pooling will not be required. However, in the absence of a joint operating
agreement or other agreement that covers all interests within the unit, pooling of the interest
holders who are not subject to the joint operating agreement would be economically necessary to
develop that unit. Under West Virginia law, a party interested in development has no legal right
to request the state of West Virginia to force pool interests for the development and operation of
a drilling unit. Certain of the horizontal wells the Company intends to drill in the future may
require pooling of its lease interests with the interests of third parties with whom the Company
does not have a joint operating agreement in order to create a unit. If these third parties are
unwilling to voluntarily pool their interests with the Company’s interests or the Company is
unable to lease their acreage on terms that permit pooling or unitization, the Company may be
unable to integrate tracts, form units and drill long laterals on its leases, making it more difficult
to fully develop properties where the Company does not hold, or have an agreement with other
owners covering, 100% of the leasehold interests within a unit. As such, the absence of a
compulsory pooling statute could expose the Company’s operations to potential holdout costs,
and result in the possibility of its actual drilling activities being materially different from those
presently projected, including fewer drilling locations, shorter laterals and increased
development expense. Therefore, the Company may not be able to drill and complete all of its
potential drilling locations.

          12.     The unavailability or high cost of additional drilling rigs, equipment,
                  supplies, quality personnel and oilfield services could adversely affect the
                  Company’s ability to execute its exploration and development plan within
                  its budget and on a timely basis.

         The demand for quality field personnel to drill wells and conduct field operations,
geologists, geophysicists, engineers and other professionals in the oil and natural gas industry
can fluctuate significantly, often in correlation with oil and natural gas prices, causing periodic
shortages. These shortages can cause escalating prices, delays in drilling and other exploration
activities and the possibility of poor services coupled with potential damage to downhole
reservoirs and personnel injuries. Such pressures may increase the actual cost of services, extend
the time to secure such services and add costs for damages due to any accidents sustained from
the overuse of equipment and inexperienced personnel.

      Historically, there have been shortages of drilling and workover rigs, pipe and other
equipment as demand for rigs and equipment has increased along with the number of wells being


                                                 73
             Case 19-12347-BLS        Doc 19     Filed 11/08/19     Page 82 of 449



drilled. The rigs the Company intends to add to its drilling program are not under contract yet.
The Company cannot predict whether such shortages of equipment will impact its ability to enter
into drilling contracts in the remainder of 2019 and beyond and, if so, what the timing and
duration of such shortages will be. If the Company is unable to secure a sufficient number of
drilling rigs that meet its specifications or at reasonable costs, the Company may not be able to
drill all of its acreage before its oil and gas leases expire or in time to achieve its development
plan. Equipment shortages could delay or cause the Company to incur significant expenditures
that are not provided for in its capital budget, which could have a material adverse effect on the
Company’s business, financial condition or results of operations.

          13.     Natural gas operations, especially those using hydraulic fracturing, are
                  dependent on the availability of large quantities of affordable freshwater
                  and sufficient wastewater disposal capacity. Restrictions on the ability to
                  obtain water or dispose of wastewater may materially adversely affect the
                  Company’s operations.

        Affordable water is an essential component of natural gas production during both the
drilling and hydraulic fracturing processes. If the Company is unable to obtain water to use in its
operations, or to dispose of or recycle the water used in its operations, it may be unable to
economically produce natural gas, which could have a material and adverse effect on its financial
condition, results of operations and cash flows.

         Moreover, the imposition of new environmental initiatives and regulations could include
restrictions on the Company’s ability to conduct certain operations such as hydraulic fracturing
or waste disposal, including, but not limited to, the disposal of produced water, drilling fluids
and other wastes associated with the exploration, development or production of natural gas and
oil. The Clean Water Act (the “CWA”) imposes restrictions and controls regarding the discharge
of produced waters and other natural gas and oil waste into navigable waters. Permits must be
obtained to discharge pollutants into waters and to conduct construction activities in or near
regulated waters and wetlands. The CWA and similar state laws provide for civil, criminal and
administrative penalties for any unauthorized discharges of pollutants and unauthorized
discharges of reportable quantities of oil and other hazardous substances. State and federal
discharge regulations prohibit the discharge of produced water and sand, drilling fluids, drill
cuttings and certain other substances related to the natural gas and oil industry into bodies of
water. The United States Environmental Protection Agency has also adopted regulations
requiring certain natural gas and oil exploration and production facilities to obtain permits for
storm water discharges. Compliance with current and future environmental regulations and
permit requirements governing the withdrawal, storage and use of surface water or groundwater
necessary for hydraulic fracturing of wells may increase the Company’s operating costs and
cause delays, interruptions, limitations or termination of its operations, the extent of which
cannot be predicted.




                                                74
             Case 19-12347-BLS         Doc 19      Filed 11/08/19      Page 83 of 449



           14.    The Company may incur substantial losses and be subject to substantial
                  liability claims as a result of its operations. Additionally, the Company
                  may not be insured for, or its insurance may be inadequate to protect it
                  against, these risks.

       The Company will not be insured against all risks. Losses and liabilities arising from
uninsured and underinsured events could materially adversely affect its business, financial
condition or results of operations.

       The Company’s natural gas exploration and production activities are subject to all of the
operating risks associated with drilling for and producing natural gas, including the possibility
of:

       •   landing its wellbore outside the desired formation and geologic target zone;

       •   environmental hazards, such as uncontrollable or unintended releases of natural gas,
           oil, brine, well fluids, toxic gases or other pollutants into the environment, including
           groundwater, atmosphere, soil and waterway contamination;

       •   abnormally pressured formations or irregularities in geological formations;

       •   mechanical difficulties, such as stuck oilfield drilling and service tools and casing
           collapse;

       •   equipment failures or accidents;

       •   fires, explosions and ruptures of pipelines;

       •   personal injuries and death;

       •   severe weather and natural disasters;

       •   terrorist attacks targeting natural gas and oil-related facilities and infrastructure; and

       •   hazards resulting from the presence of hydrogen sulfide or other contaminants in
           natural gas the Company will produce.

       Any of these risks could materially adversely affect the Company’s ability to conduct
operations or result in substantial loss to it as a result of claims for:

       •   injury or loss of life;

       •   severe damage to and destruction of property, natural resources and equipment;

       •   pollution and other environmental damage;

       •   clean-up, reclamation or plugging and abandonment of responsibilities;



                                                 75
             Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 84 of 449



       •   repair and remediation costs;

       •   regulatory investigations and administrative, civil and criminal penalties; and

       •   injunctions resulting in limitation or suspension of its operations.

        Although the Company will carry insurance coverage in amounts consistent with industry
practice, the Company will not have insurance protection against all potential risks and losses it
faces because either insurance is not available at a level that balances the costs of such insurance
and the Company’s desired rates of return, or the risks and losses are not fully insurable. While
the Company has purchased insurance with the intention of covering most claims for bodily
injury, property damage and clean-up costs stemming from a sudden and accidental pollution
event, the Company may not have coverage if the operator is unaware of the pollution event and
unable to report the occurrence to the insurance company within the required time frame.

       Insurance costs will likely continue to increase, which could result in the Company’s
determination to decrease coverage and retain more risk to mitigate those cost increases. If the
Company incurs substantial liability, and the damages are not covered by insurance or are in
excess of policy limits, then the Company’s business, results of operations and financial
condition may be materially and adversely affected.

           15.    The Company depends upon a limited number of significant purchasers
                  for the sale of most of its production. The loss of one or more of these
                  purchasers, if not replaced, or their inability to meet their obligations to
                  the Company could reduce its revenues and have a material adverse effect
                  on its financial condition and results of operations.

        The Company depends upon a limited number of significant purchasers for the sale of
most of its production. The loss of these purchasers, should the Company be unable to replace
them, could adversely affect its revenues and have a material and adverse effect on its financial
condition and results of operations. The Company cannot assure you that any of its purchasers
will continue to do business with the Company or that it will continue to have ready access to
suitable markets for its future production. In addition, the Company does not require its
purchasers to post collateral. The inability or failure of significant purchasers to meet their
obligations to the Company or their insolvency or liquidation may adversely affect its financial
condition and results of operations.

           16.    The loss of senior management or technical personnel could adversely
                  affect operations.

       The Company depends on the services of its senior management and technical personnel.
The Company does not maintain, nor does it plan to obtain, any insurance against the loss of any
of these individuals. The loss of the services of its senior management or technical personnel
could have a material adverse effect on its business, financial condition and results of operations.




                                                76
             Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 85 of 449



          17.     The Company may not be able to generate sufficient cash flow to meet its
                  debt service and other obligations due to events beyond its control.

        The Company’s ability to generate cash flows from operations and to make scheduled
payments on its anticipated indebtedness post-emergence will depend on its future financial
performance. The Company’s future performance will be affected by a range of economic,
competitive and business factors that it cannot control, such as further reductions in commodity
prices, general economic and financial conditions in its industry or the economy generally and
the other risks described herein. A significant reduction in operating cash flow resulting from
changes in economic conditions, increased competition or other events beyond the Company’s
control would increase the need for additional or alternative sources of liquidity and would have
a material adverse effect on its business, financial condition, results of operations, prospects and
its ability to service its debt and other obligations. If the Company is unable to service its
indebtedness, it will be forced to adopt an alternative strategy that differs from the Financial
Projections that may include actions such as reducing capital expenditures, selling assets,
restructuring or refinancing its indebtedness or seeking additional capital. The Company cannot
provide any assurance that any of these alternative strategies could be affected on satisfactory
terms, if at all, or that they would yield sufficient funds to make required payments on its
indebtedness. In particular, its ability to restructure or refinance its indebtedness or raise
additional capital would be subject to the risks and uncertainties described herein, and its ability
to sell assets would be materially and adversely affected by changes in economic conditions,
including declines in natural gas prices.

          18.     Increases in interest rates could adversely affect the Company’s results of
                  operations and financial condition.

        The Company’s business and operating results can be harmed by factors such as the
availability, terms of and cost of capital or increases in interest rates. These changes could cause
the Company’s cost of doing business to increase, limit its ability to pursue acquisition
opportunities, reduce cash flow used for drilling and place the Company at a competitive
disadvantage. If interest rates increase, so will the Company’s interest costs, which may have a
material adverse effect on its results of operations and financial condition. Recent and continuing
disruptions and volatility in the global financial markets may lead to a contraction in credit
availability impacting the Company’s ability to finance its operations. The Company requires
continued access to capital. A significant reduction in cash flows from operations or the
availability of credit could materially and adversely affect the Company’s ability to achieve its
planned growth and operating results.

          19.     The Company’s derivative activities could result in financial losses or
                  could reduce its earnings.

        To achieve more predictable cash flows and reduce its exposure to adverse fluctuations in
the prices of natural gas, the Company enters into derivative instrument contracts, including
fixed-price swaps, for a significant portion of its natural gas production, as limited to 85% of its
anticipated proved production under its revolving credit facility. As of September 30, 2019, the
Company had entered into hedging contracts through March 31, 2024, covering a total of
approximately 85,625,000 Mmbtu of its expected natural gas production at a weighted average


                                                77
            Case 19-12347-BLS         Doc 19     Filed 11/08/19    Page 86 of 449



price of $2.63 per Mmbtu. Accordingly, the Company’s earnings may fluctuate significantly as a
result of changes in fair value of its derivative instruments.

       Derivative instruments also expose the Company to the risk of financial loss in some
circumstances. The Company’s hedging transactions expose it to risk of financial loss if a
counterparty fails to perform under a derivative contract. Disruptions in the financial markets
could lead to sudden decreases in a counterparty’s liquidity, which could make them unable to
perform under the terms of the derivative contract, and the Company may not be able to realize
the benefit of the derivative contract. As of October 25, 2019, the estimated fair value of its
commodity derivative contracts was a net asset of approximately $13.0 million. Any default by
the counterparties to these derivative contracts when they become due would have a material
adverse effect on its financial condition and results of operations.

        In addition, derivative arrangements could limit the benefit the Company would receive
from increases in the prices for natural gas, which could also have an adverse effect on its
financial condition. If natural gas prices exceed the price at which the Company has hedged its
commodities, or if its production is less than the volume commitments under its hedging
arrangements, it may be obligated to make cash payments to its hedge counterparties, which
could, in certain circumstances, be significant.

          20.    The Company is subject to complex laws and regulations that could
                 adversely affect the cost, manner or feasibility of conducting its operations
                 or expose it to significant liabilities.

        The Company’s natural gas exploration, production and transportation operations are
subject to complex and stringent laws and regulations, including those relating to hydraulic
fracturing and the protection of the environment and worker health and safety. In order to
conduct its operations in compliance with these laws and regulations, the Company must obtain
and maintain numerous permits, approvals and certificates from various federal, state and local
governmental authorities. The Company may incur substantial costs in order to maintain
compliance with these existing laws and regulations. Failure to comply with these laws and
regulations may also result in the suspension or termination of the Company’s operations and
subject it to administrative, civil and criminal penalties, including the assessment of natural
resource damages, as well as injunctions limiting or prohibiting its activities. These regulations
could change to the Company’s detriment. The Company’s costs of compliance may increase if
existing laws and regulations are revised or reinterpreted, or if new laws and regulations become
applicable to the Company’s operations. Such costs could have a material adverse effect on the
Company’s business, financial condition and results of operations.

          21.    Conservation measures and technological advances could reduce demand
                 for the Company’s natural gas.

        Fuel conservation measures, alternative fuel requirements, increasing consumer demand
for alternatives to oil and natural gas, technological advances in fuel economy and energy
generation devices could reduce demand for oil and natural gas. The impact of the changing
demand for the Company’s natural gas may have a material adverse effect on its business,
financial condition, results of operations and cash flows.


                                               78
             Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 87 of 449



        In addition, the Company can be the target of opposition to oil and natural gas drilling
and development activity from certain stakeholder groups. The Company’s need to incur costs
associated with responding to these initiatives or complying with any new legal or regulatory
requirements resulting from these activities that are substantial and not adequately provided for,
could have a material adverse effect on its business, financial condition and results of operations.
Furthermore, the use of social media channels can be used to cause rapid, widespread
reputational harm to the Company.

          22.     Federal and state legislative and regulatory initiatives relating to pipeline
                  safety that require the use of new or more stringent safety controls or
                  result in more stringent enforcement of applicable legal requirements
                  could lead to increased capital costs and costs of operation and operational
                  delays for the Company or the pipeline operators on which it depends.

        Pursuant to the authority under the Natural Gas Pipeline Safety Act (“NGPSA”) and the
Hazardous Liquid Pipeline Safety Act (“HLPSA”), as amended by the Pipeline Safety
Improvement Act of 2002, the Pipeline Inspection, Protection, Enforcement and Safety Act of
2006 and the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (the “2011
Pipeline Safety Act”), the Pipeline and Hazardous Materials Safety Administration (“PHMSA”)
has promulgated regulations requiring pipeline operators to develop and implement integrity
management programs for certain gas and hazardous liquid pipelines that, in the event of a
pipeline leak or rupture could affect “high consequence areas”, which are areas where a release
could have the most significant adverse consequences, including high-population areas, certain
drinking water sources and unusually sensitive ecological areas.

        The 2011 Pipeline Safety Act is recent federal legislation which amends the NGPSA and
HLPSA pipeline safety laws, requiring increased safety measures for gas and hazardous liquids
pipelines. Among other things, the 2011 Pipeline Safety Act directs the Secretary of
Transportation to promulgate regulations relating to expanded integrity management
requirements, automatic or remote-controlled valve use, excess flow valve use, leak detection
system installation, testing to confirm the material strength of certain pipelines, and operator
verification of records confirming the maximum allowable pressure of certain intrastate gas
transmission pipelines. Changes to pipeline safety laws by Congress and regulations by PHMSA
or states that result in more stringent or costly safety standards could have a significant adverse
effect on the Company and similarly situated midstream operators.

          23.     Seasonal weather conditions and laws and regulations designed to protect
                  wildlife can adversely affect the Company’s ability to conduct drilling
                  activities in some of the areas where it operates.

        Natural gas operations in the Company’s operating areas can be adversely affected by
seasonal weather conditions. This limits its ability to operate in those areas and can intensify
competition during certain periods of the year for drilling rigs, oilfield equipment, services,
supplies and qualified personnel, which may lead to periodic shortages. In addition, laws and
regulations designed to protect wildlife, including the Endangered Species Act (“ESA”), can
restrict activities that may affect endangered or threatened species or their habitats. Similar
protections are offered to migratory birds under the Migratory Bird Treaty Act. For example, the


                                                79
             Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 88 of 449



Company operates in areas that are designated as habitats for the northern long-eared bat and the
Indiana bat, which are protected species under the ESA. These designations restrict or increase
the cost of its operations by, among other things, limiting the Company’s ability to clear trees to
establish rights of way or pad locations on some of its acreage during certain periods of the year.
These constraints and the resulting shortages or high costs could delay operations and materially
increase the Company’s operating and capital costs.

          24.     The Company may be involved in legal proceedings that may result in
                  substantial liabilities.

         Like many oil and natural gas companies, the Company may from time to time be
involved in various legal and other proceedings in the ordinary course of its business, such as
title, royalty or contractual disputes, subsurface trespass, regulatory compliance matters and
personal injury or property damage matters. Such legal proceedings are inherently uncertain and
their results cannot be predicted.

         In particular, there has been increased litigation in West Virginia related to oil and gas
leases. A large concentration of the Company’s leaseholds is located in West Virginia, where
there has been significant litigation related to the enforceability of oil and gas leases. This
litigation has been primarily focused on efforts by the owners of competing property interests to
invalidate, terminate or rescind leases to which they claim an interest. In a few instances, lessors
have sued to interpret or enforce lease provisions which competing property owners assert have
been improperly implemented. A second prevalent type of litigation has been tort cases by
adjoining surface owners seeking to recover damages for alleged nuisances associated with
horizontal drilling and fracking operations on leaseholds.

         Regardless of the outcome, legal and other proceedings could have a material adverse
effect on the Company because of several factors, including legal costs and the diversion of time,
attention and energy of the Company. In addition, a resolution of one or more such proceedings
could result in liability, penalties or sanctions, as well as judgments, consent decrees or orders
requiring a change in the Company’s business practices, which could materially adversely affect
its business, operating results and financial condition. Accruals for such liability, penalties or
sanctions may be insufficient. Judgments and estimates to determine accruals or range of losses
related to legal and other proceedings could change from one period to the next, and such
changes could be material. Additionally, if the Company does not prevail in any litigation, some
of its oil and gas leases may be invalidated by the West Virginia courts.

          25.     The Company’s business may be adversely affected by information
                  technology disruptions.

        Cybersecurity incidents are increasing in frequency, evolving in nature and include, but
are not limited to, installation of malicious software, unauthorized access to data and other
electronic security breaches that could lead to disruptions in systems, unauthorized release of
confidential or otherwise protected information and the corruption of data. The Company
believes it has implemented appropriate measures to mitigate potential risks. However, given the
unpredictability of the timing, nature and scope of information technology disruptions, the
Company could be subject to manipulation or improper use of its systems and networks or


                                                80
               Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 89 of 449



financial losses from remedial actions, any of which could have a material adverse effect on its
financial condition and results of operations.

  B.      Risk Factors Relating to the New ARDH1 Equity

          1.      The New ARDH1 Equity will be subject to certain transfer restrictions.

         The New ARDH1 Equity will be subject to restrictions, including, among others, that
certain transfers must be pursuant to general terms and conditions established in the Reorganized
OpCo Debtors Constituent Documents, which may include that transfers be subject to (i) a right
of first refusal, drag-along rights and tag-along rights (subject to certain ownership thresholds)
and (ii) compliance with laws applicable to such transfers, including applicable securities and tax
laws. Any such transfer restrictions and the terms thereof will be set forth in the Reorganized
OpCo Debtors Constituent Documents.

        The New ARDH1 Equity will not initially be registered under the Securities Act or any
state securities laws, and the Debtors make no representation regarding the right of any holder of
such securities to freely resell such securities. The New ARDH1 Equity issued will be subject to
certain resale and transfer restrictions. See Article VIII to this Disclosure Statement, entitled
“Securities Law Matters”.

          2.      The ability to transfer the New ARDH1 Equity may be limited by the
                  absence of an active trading market.

        An active trading market for the New ARDH1 Equity may not develop or be maintained
in the future or, even if developed, may not be liquid as it is unlikely that the New ARDH1
Equity will be registered pursuant to the Securities Act or listed on any securities exchange in the
near future. The liquidity of any market for the New ARDH1 Equity will depend on various
factors, including the number of holders of the New ARDH1 Equity and the interest of security
dealers in making a market for the New ARDH1 Equity. If an active trading market does not
develop and is not maintained or such trading market is not liquid, holders of New ARDH1
Equity may be unable to sell their New ARDH1 Equity at fair market value or at all.
Consequently, holders of the New ARDH1 Equity may bear certain risks associated with holding
securities for an indefinite period of time, including, but not limited to, the risk that the New
ARDH1 Equity will lose some or all of its value. No assurance can be given that the liquidity of
any trading market may develop, that the holders of the New ARDH1 Equity will be able to sell
their New ARDH1 Equity or on the price at which holders would be able to sell their New
ARDH1 Equity. In addition, holders of the New ARDH1 Equity will not have the protection
afforded to equity holders of listed issuers as a result of the appointment of audit, nominating and
compensation committees consisting solely of independent directors and certain other corporate
governance mechanisms required of “listed issuers” as defined under Section 10A-3 of the
Exchange Act.

          3.      The price of the New ARDH1 Equity may fluctuate significantly.

        As discussed above, there is no established trading market for the New ARDH1 Equity
and there is no assurance that an active trading market for the New ARDH1 Equity will develop
in the foreseeable future. Even if an active trading market develops for the New ARDH1 Equity,


                                                81
               Case 19-12347-BLS      Doc 19     Filed 11/08/19    Page 90 of 449



there can be no assurance that the value of the New ARDH1 Equity will increase over time, and
it is possible that the value will decrease. Volatility in the market price of the membership
interests of New ARDH1 Equity may prevent a holder from being able to sell New ARDH1
Equity at or above the price of the New ARDH1 Equity contemplated under the Plan.

         In addition, the market for equity securities generally has experienced significant price
and volume fluctuations in recent years. This volatility has had a significant impact on the
market price of securities issued by many companies, including companies in the oil and gas
industries. Hence, the price of the New ARDH1 Equity could fluctuate based on factors that have
little or nothing to do with Reorganized OpCo Debtors, and these fluctuations could materially
reduce the price of the New ARDH1 Equity.

          4.      The Reorganized OpCo Debtors are under no obligation to declare or pay
                  any dividends or other distributions.

       The Reorganized OpCo Debtors are under no obligation, and do not expect, to declare or
pay any dividends or other distributions on account of the New ARDH1 Equity. The terms of
any such distributions shall be set forth in the Reorganized OpCo Debtors Constituent
Documents. Any payment of dividends or other distributions may be declared upon the
determination of the New Board and will depend on such business and other factors deemed
relevant by the New Board. Consequently, a holder’s only ability to recognize a return on the
New ARDH1 Equity may be through the sale of the New ARDH1 Equity. Additionally,
covenants in the documents governing the Reorganized OpCo Debtors’ indebtedness, including
the New RBL Facility, may also restrict the Reorganized OpCo Debtors’ ability to declare or pay
dividends and make distributions and certain other payments.

          5.      The New ARDH1 Equity is subject to dilution.

        The New ARDH1 Equity issued on the Effective Date in connection with the Plan is
subject to dilution as a result of the issuance of new equity securities after the consummation of
the Restructuring Transactions, including on account of the MIP and any other equity issued by
Reorganized ARDH1. In addition, the New Board may agree to grant equity securities to
employees, consultants and directors under certain management incentive plans, including, but
not limited to, the MIP, that may result in additional issuances of New ARDH1 Equity or rights
with respect thereto. Furthermore, the Reorganized OpCo Debtors may issue equity securities in
connection with future investments, acquisitions or capital-raising transactions. Such grants or
issuances may result in substantial dilution to ownership of the New ARDH1 Equity.

          6.      Certain rights under the Reorganized OpCo Debtors Constituent
                  Documents are based on the number of membership interests held by a
                  Holder of the New ARDH1 Equity and its affiliates.

      Certain rights in the Reorganized OpCo Debtors Constituent Documents, such as
preemptive rights and/or information rights, may be limited to holders that hold specified
numbers or percentages of the outstanding membership interests of the New ARDH1 Equity.




                                               82
               Case 19-12347-BLS      Doc 19     Filed 11/08/19     Page 91 of 449



          7.      Reorganized ARDH1 will be a holding company and the value of the New
                  ARDH1 Equity is dependent on its subsidiaries’ performance.

        Upon consummation of the Restructuring Transactions, Reorganized ARDH1 will be
holding company and, as such, it will not have any independent operations. Reorganized
ARDH1’s most significant asset will continue to be its direct and indirect ownership of the
capital stock of its subsidiaries, including the Operating Subsidiaries. The value of New ARDH1
Equity thus will continue to be entirely dependent upon the future performance of its subsidiaries
and upon the financial, business and other factors affecting its subsidiaries and the markets in
which they do business, as well as general economic and financial conditions.

          8.      The business opportunity provisions in the Reorganized OpCo Debtors
                  Constituent Documents could enable members of the New Board and their
                  representatives to benefit from business opportunities that might not
                  otherwise be available to the Company.

         The Reorganized OpCo Debtors Constituent Documents will contain provisions related to
business opportunities that may be of interest to both the members of the New Board (and their
affiliates) and the Reorganized OpCo Debtors. The Reorganized OpCo Debtors Constituent
Documents will include an express waiver of any obligation on the part of the members of the
New Board or any of their respective affiliates to disclose to the Company or any other member
of the New Board any business opportunities, whether or not competitive with the Company’s
business and whether or not the Company might be interested in such business opportunity for
itself. As a result, the Company’s business and prospects could be adversely affected if attractive
business opportunities are procured by such parties for their own benefit rather than for the
Company.

          9.      An independent fairness opinion of the New ARDH1 Class A Interests has
                  not been conducted, and Holders of Seller Notes Claims or Term Loan
                  Claims may receive less value than what such Holder would have received
                  if the Restructuring Transactions were not consummated.

       The Debtors have not obtained or requested a fairness opinion from any banking or other
firm as to the fairness of the relative values of the New ARDH1 Class A Interests. If the
Restructuring Transactions are consummated, Holders of Seller Notes Claims or Term Loan
Claims may or may not receive more or as much value than if the Restructuring Transactions
were not consummated.

          10.     Holders of the New ARDH1 Equity may not be able to recover in future
                  cases of bankruptcy, liquidation, insolvency or reorganization.

        Holders of the New ARDH1 Equity will be subordinated to all liabilities of the
Reorganized OpCo Debtors. Therefore, the assets of the Reorganized OpCo Debtors will not be
available for distribution to any holder of the New ARDH1 Equity in any future bankruptcy,
liquidation, insolvency or reorganization of the Reorganized OpCo Debtors unless and until all
indebtedness, if any, of the Reorganized OpCo Debtors have been paid. The remaining assets of
the Reorganized OpCo Debtors may not be sufficient to satisfy the outstanding claims of its



                                                83
               Case 19-12347-BLS      Doc 19     Filed 11/08/19     Page 92 of 449



creditors and therefore no value may remain for distribution to equity holders, including the
holders of the New ARDH1 Equity.

  C.      Risk Factors Relating to the Bankruptcy Process

          1.      The Debtors may fail to satisfy the vote requirement.

        Although the Debtors intend to commence the Chapter 11 Cases after having received
sufficient votes to approve the Plan, the Debtors can provide no assurance that they will receive
the requisite acceptances to confirm the Plan. In the event that sufficient votes are not received,
the Debtors may seek to accomplish an alternative chapter 11 plan or other restructuring. There
can be no assurance that the terms of any such alternative restructuring would be similar to those
proposed in the Plan or as favorable to the Holders of Allowed Claims or Allowed Equity
Interests as those in the Plan.

          2.      Parties in interest may object to the Plan’s classification of Claims and
                  Equity Interests.

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
interest in a particular class only if such claim or interest is substantially similar to the other
claims or interests in such class. The Debtors believe that the classification of the Claims and
Equity Interests under the Plan complies with the requirements set forth in the Bankruptcy Code
because the Debtors created Classes of Claims and Equity Interests, each encompassing Claims
or Equity Interests, as applicable, that are substantially similar to the other Claims and Equity
Interests in each such Class. Nevertheless, there can be no assurance that the Bankruptcy Court
will reach the same conclusion, and the Plan may not be confirmed if the Bankruptcy Court
determines that the Plan’s classification of Claims and Equity Interests was not appropriate.

          3.      The Debtors may not be able to obtain Confirmation of the Plan.

        In the event that votes are received in number and amount sufficient to enable the
Bankruptcy Court to confirm the Plan, the Debtors intend to seek, as promptly as practicable
thereafter, Confirmation of the Plan. Section 1129 of the Bankruptcy Code sets forth the
requirements for confirmation of a chapter 11 plan.

        The Bankruptcy Court may determine that this Disclosure Statement and/or the
solicitation procedures did not satisfy the requirements of the Bankruptcy Code or Bankruptcy
Rules or may decline to confirm the Plan if it finds that any of the statutory requirements for
Confirmation have not been met, including the requirement that the terms of the Plan do not
“unfairly discriminate” and are “fair and equitable” to non-accepting Classes, or the Plan
contains other terms disapproved of by the Bankruptcy Court. If the Debtors fail to achieve
Confirmation of the Plan, the Chapter 11 Cases would likely continue for a protracted period
without indication of how or when the Chapter 11 Cases may be completed. Some of the risks
that the Company faces in a bankruptcy proceeding would become more acute in such a scenario,
including certain risks that are beyond its control, such as further deterioration or other changes
in economic conditions, changes in the industry in which the Company operates, potential
revaluing of its assets due to chapter 11 proceedings, changes in customer demand for, and
acceptance of, its products, regulatory difficulties and increasing expenses.


                                                84
               Case 19-12347-BLS      Doc 19     Filed 11/08/19    Page 93 of 449



       While the Chapter 11 Cases are anticipated to be consolidated for procedural purposes
only, and the Debtors will request that they be jointly administered, the Plan constitutes a
separate plan of reorganization for each Debtor. Nevertheless the Plan may be confirmed and
consummated as to each Debtor separate from, and independent of, confirmation and
consummation of the Plan as to any other Debtor.

        If the requisite acceptances of the Plan are not received, the Debtors may nevertheless
seek Confirmation of the Plan notwithstanding the dissent of certain Classes of Claims or Equity
Interests. The Bankruptcy Court may confirm the Plan pursuant to the “cram down” provisions
of the Bankruptcy Code if the Plan satisfies section 1129(b) of the Bankruptcy Code. To confirm
a plan over the objection of a dissenting class, the Bankruptcy Court also must find that at least
one impaired class (which cannot be an “insider” class) has accepted the plan.

        Even if the requisite acceptances of a proposed plan are received, the Bankruptcy Court is
not obligated to confirm the plan as proposed. A dissenting Holder of a Claim against the
Debtors could challenge the balloting procedures as not being in compliance with the
Bankruptcy Code, which could mean that the results of the balloting may be invalid. If the
Bankruptcy Court determined that the balloting procedures were appropriate and the results were
valid, the Bankruptcy Court could still decline to confirm the Plan, if the Bankruptcy Court
found that any of the statutory requirements for confirmation had not been met.

        If the Plan is not confirmed by the Bankruptcy Court, (a) the Debtors may not be able to
complete the Restructuring Transactions; (b) the distributions that Holders of Claims or Equity
Interests ultimately would receive, if any, with respect to their Claims or Equity Interests are
uncertain; and (c) there is no assurance that the Debtors will be able to successfully develop,
prosecute, confirm and consummate an alternative plan that will be acceptable to the Bankruptcy
Court and the Holders of Claims or Equity Interests.

          4.      Modifications to the Plan may result in less favorable distributions.

       Section 1127 of the Bankruptcy Code permits the Debtors to modify the Plan at any time
before Confirmation, but not if such modified Plan fails to meet the requirements for
Confirmation. The Debtors or the Reorganized Debtors may modify the Plan at any time after
Confirmation of the Plan and before substantial consummation of the Plan if circumstances
warrant such modification and the Bankruptcy Court, after notice and a hearing, confirms the
Plan as modified, but not if such modified Plan fails to meet the requirements for Confirmation.
The Debtors, subject to the terms and conditions of the Plan and the RSA, reserve the right to
modify the terms and conditions of the Plan as necessary for Confirmation.

       Furthermore, if the Plan is not confirmable, the Debtors may be forced to modify the
Plan. If the Plan is not confirmed or if the Debtors determine to modify the Plan, the Debtors
will comply with the disclosure and solicitation requirements set forth in section 1125 of the
Bankruptcy Code with respect to a modified Plan. Any Holder of an Allowed Claim or Allowed
Equity Interest that has accepted or rejected the Plan is deemed to have accepted or rejected, as
the case may be, the Plan as modified, unless, within the time fixed by the Bankruptcy Court,
such Holder changes their previous acceptance or rejection.




                                               85
               Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 94 of 449



        Any modifications to the Plan could result in treatment less favorable to any non-
accepting Class, as well as to any Classes junior to such non-accepting Class, than the treatment
currently provided in the Plan. Such modifications could also require a re-solicitation of votes
on the Plan, which could result in delays to Confirmation of the Plan.

          5.      The Debtors may fail to satisfy solicitation requirements.

        Section 1126(b) of the Bankruptcy Code provides that the holder of a claim against, or
equity interest in, a debtor who accepts or rejects a plan of reorganization before the
commencement of a chapter 11 case is deemed to have accepted or rejected such plan under the
Bankruptcy Code so long as the solicitation of such acceptance was made in accordance with
applicable non-bankruptcy law governing the adequacy of disclosure in connection with such
solicitations, or, if such laws do not exist, such acceptance was solicited after disclosure of
“adequate information,” as defined in section 1125 of the Bankruptcy Code.

        In addition, Bankruptcy Rule 3018(b) states that a holder of a claim or equity interest
who has accepted or rejected a plan before the commencement of the case under the Bankruptcy
Code will not be deemed to have accepted or rejected the plan if the Bankruptcy Court finds that
the plan was not transmitted to substantially all creditors and equity security holders of the same
class, that an unreasonably short time was prescribed for such creditors and equity security
holders to accept or reject the plan or that the solicitation was not in compliance with section
1126(b) of the Bankruptcy Code.

        To satisfy the requirements of section 1126(b) of the Bankruptcy Code and Bankruptcy
Rule 3018(b), the Debtors are attempting to deliver this Disclosure Statement to all Holders of
Claims in the Voting Classes as of the Voting Record Date. In that regard, the Debtors believe
that the solicitation of votes to accept or reject the Plan is proper under applicable non-
bankruptcy law, rules and regulations. The Debtors cannot be certain, however, that the
solicitation of acceptances or rejections will be approved by the Bankruptcy Court, and if such
approval is not obtained, Confirmation of the Plan could be denied. If the Bankruptcy Court
were to conclude that the Debtors did not satisfy the solicitation requirements, then the Debtors
may seek to resolicit votes to accept or reject the Plan or to solicit votes to accept or reject the
Plan from one or more Classes that were not previously solicited. The Debtors cannot provide
any assurances that such a resolicitation would be successful.

          6.      Confirmation and consummation may be delayed if the Debtors are
                  required to resolicit.

        The Debtors may need to resolicit votes to accept or reject the Plan if, among other
things, (a) the Debtors failed to receive the requisite votes for Confirmation, (b) the Debtors
made changes to the terms of the Plan that constituted material changes under section 1127 of the
Bankruptcy Code, (c) the Debtors waived a material condition to Confirmation, (d) the
Bankruptcy Court concluded that the Debtors did not satisfy the solicitation requirements of
section 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018(b) or (e) the Bankruptcy
Court denied the motion seeking approval of the adequacy of this Disclosure Statement.




                                                86
               Case 19-12347-BLS      Doc 19     Filed 11/08/19     Page 95 of 449



       If the Debtors resolicit acceptances of the Plan from the Voting Parties, or if the Debtors
are required to solicit the votes of the Holders of Claims or Equity Interests that have been
deemed to reject the Plan, Confirmation of the Plan could be delayed and possibly jeopardized.

          7.      The Debtors may not be able to confirm and consummate the Plan
                  quickly.

        While the Debtors intend to file the Plan in the joint pre-packaged Chapter 11 Cases and
intend to seek Confirmation and consummation of the Plan as soon as practicable, the Debtors
may not be able to confirm and consummate the Plan quickly if, among other things, the
Effective Date is significantly delayed due to the Debtors’ need to resolicit the Plan or if there
are significant objections to the Plan that otherwise require the Bankruptcy Court to adjourn the
Confirmation Hearing to allow the Debtors sufficient time to address the objections and, if
necessary, amend the Plan, the Plan Supplement or the other documents contemplated by the
Plan or file responses to objecting parties’ concerns with respect to the Plan. Nonconfirmation of
the Plan could result in an extended chapter 11 proceeding, during which time the Company
could experience significant deterioration in its relationships with trade vendors and major
customers.

        The disruption that the bankruptcy process would have on the Debtors’ businesses could
increase with the length of time it takes to complete the Chapter 11 Cases. If the Debtors are
unable to obtain Confirmation of the Plan on a timely basis, because of a challenge to the Plan or
otherwise, the Debtors may be forced to operate in bankruptcy for an extended period of time
while they try to develop a different plan of reorganization that can be confirmed. A protracted
bankruptcy case could increase both the probability and the magnitude of the adverse effects
described above. Furthermore, if the Effective Date is delayed, there is a risk that the RSA may
expire or be terminated in accordance with its terms.

          8.      The RSA may terminate.

        To the extent that events giving rise to termination of the RSA occur, including, among
other things, the failure to meet certain milestones by the deadlines set forth in the RSA, subject
to certain permitted extensions, the RSA may terminate prior to the Confirmation or
consummation of the Plan. The Debtors, for example, intend to request relief that will allow the
Company to satisfy the milestones set forth in Article III.A of this Disclosure Statement, but
there can be no assurance that the Bankruptcy Court will grant such requests. The termination of
the RSA could result in the loss of support for the Plan by the parties to the RSA, including the
Consenting Stakeholders, and could result in the loss of use of cash collateral by the Debtors or
an event of default under the DIP Facility under certain circumstances. Any such loss of support
could adversely affect the Debtors’ ability to confirm and consummate the Plan.

          9.      The Debtors’ emergence from Chapter 11 is not assured.

        While the Debtors expect to emerge from Chapter 11 promptly, the Debtors can give no
assurance they will successfully reorganize or when this reorganization will occur, irrespective
of the Debtors’ obtaining Confirmation of the Plan.




                                                87
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 96 of 449



          10.     Releases, injunctions and exculpation provisions of the Plan may not be
                  approved.

        Article XI of the Plan provides for certain releases, injunctions and exculpations,
including third-party releases, including releases of claims that might otherwise be asserted
against the Debtors, the Reorganized Debtors or the Released Parties, as applicable. The releases,
injunctions and exculpations provided in the Plan are subject to objection by parties in interest
and may not be approved. If the Releases are not approved, certain Released Parties may
withdraw their support for the Plan, and the Debtors may not be able to obtain Confirmation of
the Plan.

          11.     The Debtors may be unsuccessful in obtaining first-day orders to permit
                  them to pay their vendors or continue operating their businesses in the
                  ordinary course of business.

       The Debtors will attempt to address potential concerns of their customers, vendors and
other key parties in interest that might arise from the filing of the Chapter 11 Cases through a
variety of motions contemplated by the RSA, including the Debtors’ intention to seek
appropriate Bankruptcy Court orders to permit the Debtors to pay their prepetition accounts
payable to parties in interest in the ordinary course.

        However, there can be no guarantee that the Debtors will be successful in obtaining the
necessary approvals of the Bankruptcy Court for such arrangements or for every party in interest
the Debtors may seek to treat in this manner, and, as a result, such vendors may cease to continue
their business arrangements with the Debtors or demand other financial assurances or enhanced
performance. Accordingly, the Debtors’ businesses might suffer.

          12.     The Bankruptcy Court may not approve the Debtors’ use of cash
                  collateral or the DIP Facility.

        Upon the commencement of the Chapter 11 Cases, the Debtors will ask the Bankruptcy
Court to authorize the Debtors to enter into the DIP Facility and use cash collateral to fund the
Chapter 11 Cases and to provide customary adequate protection to the RBL Lenders, the Term
Loan Lenders and the Seller Noteholders, to the extent applicable, which requests will be in
accordance with the terms of the RSA. Such access to postpetition financing and cash collateral
will provide liquidity during the pendency of the Chapter 11 Cases. There can be no assurance
that the Bankruptcy Court will approve the DIP Facility and/or such use of cash collateral on the
terms requested. Moreover, if the Chapter 11 Cases take longer than expected to conclude, the
DIP Facility may mature or the Debtors may exhaust their available cash collateral. There is no
assurance that the Debtors will be able to obtain an extension of the right to obtain further
postpetition financing or use cash collateral, in which case, the liquidity necessary for the orderly
functioning of the Debtors’ businesses may be impaired materially.




                                                 88
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 97 of 449



          13.     If the Effective Date is delayed or projected proceeds are not timely
                  received, among other reasons, the Debtors may need to seek additional
                  postpetition financing.

       Although the Debtors believe that the Effective Date will occur soon after Confirmation,
there can be no assurance as to the timing of the Effective Date. The Plan is designed to
minimize the length of the bankruptcy proceedings and to ensure the loans available under the
DIP Facility are sufficiently large to address any liquidity needs of the Company during the
pendency of the Chapter 11 Cases. Nevertheless, there can be no assurance that the Debtors
have sufficient cash available, including in order to operate their business if the Effective Date is
delayed or projected proceeds are not timely received by the Debtors. In these cases, the Debtors
may need additional postpetition financing, which may substantially increase the costs of
consummating the Plan. There is no assurance of the terms on which such financing may be
available or if such financing will be available. Any increased costs as a result of the incurrence
of additional indebtedness may reduce amounts available to distribute to Holders of Allowed
Claims and Holders of Allowed Equity Interests.

          14.     Restructuring under Chapter 11 of the Bankruptcy Code may adversely
                  affect the Debtors’ business.

        Although the Plan is designed to minimize the length of the Chapter 11 Cases, it is
impossible to predict with certainty the amount of time that the Debtors may spend in bankruptcy
or to assure parties in interest that the Plan will be confirmed. Even if confirmed on a timely
basis, proceedings to confirm the Plan could have an adverse effect on the Company’s business.
Although the Company intends to continue operating its business in the ordinary course of
business during the pendency of the Chapter 11 Cases, there is no guarantee that its customers
will continue to conduct business with it or that qualified employees or contractors will be
available to the Company in adequate numbers to staff its operating segments in light of the
uncertainties inherent in the chapter 11 process. The loss of any major customer relationships or
the Company’s failure to retain employees could significantly impair the Company’s
performance. Further, the chapter 11 process may harm the Company’s image and reputation,
which in turn could materially and adversely affect the Company’s business and operating
results. This is particularly the case if the chapter 11 process requires significantly more time to
complete than the Debtors anticipate, which may depend on factors beyond the Debtors’ control.
The proceedings will also involve additional expense and may divert some of the attention of the
Debtors’ management away from business operations.

          15.     Certain Claims may not be discharged and could have a material adverse
                  effect on the Reorganized OpCo Debtors’ financial condition and results
                  of operations.

        The Bankruptcy Code provides that the confirmation of a plan of reorganization
discharges a debtor from substantially all debts arising prior to confirmation. With few
exceptions, all claims that arise prior to a debtor’s filing a petition for reorganization under the
Bankruptcy Code or before confirmation of a plan of reorganization (a) would be subject to
compromise and/or treatment under the plan and/or (b) would be discharged in accordance with
the terms of the plan. Any Claims not ultimately discharged through the Plan could be asserted


                                                 89
               Case 19-12347-BLS      Doc 19     Filed 11/08/19     Page 98 of 449



against the Reorganized OpCo Debtors and may have an adverse effect on the Reorganized
OpCo Debtors’ financial condition and results of operations on a post-reorganization basis.

          16.     The Debtors’ business may be negatively affected if the Debtors are unable
                  to assume certain Executory Contracts and Unexpired Leases.

        An executory contract is a contract on which performance remains due to some extent by
both parties to the contract. In accordance with and subject to the RSA, the Plan provides for the
assumption of all Executory Contracts and Unexpired Leases of ARDH1 and each OpCo Debtor
and the rejection of all Executory Contracts and Unexpired Leases of each HoldCo Debtor, in
each case unless otherwise determined by the Debtors. The Debtors intend to preserve as much
of the benefit of their existing Executory Contracts and Unexpired Leases as possible. However,
with respect to some limited classes of Executory Contracts, including licenses with respect to
patents or trademarks, the Debtors may need to obtain the consent of the counterparty to
maintain the benefit of the contract. There is no guarantee that such consent either would be
forthcoming or that conditions would not be attached to any such consent that makes assuming
the contracts unattractive. The Debtors then would be required to either forego the benefits
offered by such contracts or to find alternative arrangements to replace them, which could
negatively affect the business of the Reorganized OpCo Debtors on and after the Effective Date,
as contemplated under the Plan.

  D.      Additional Risk Factors

          1.      The Debtors have no duty to update.

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has been no change in the information set forth herein since
that date. The Debtors have no duty to update this Disclosure Statement unless otherwise ordered
to do so by the Bankruptcy Court.

          2.      The financial information contained in this Disclosure Statement has not
                  been audited.

        In preparing this Disclosure Statement, the Debtors relied on financial information
derived from their books and records that was available at the time of such preparation. Such
financial information has not been audited, reviewed or compiled by the Debtors’ independent
registered public accounting firm. Accordingly, the Debtors’ independent registered public
accounting firm does not express an opinion or any other form of assurance with respect thereto
and assumes no responsibility for, and disclaims any association with, this information. The
Debtors are unable to represent or warrant that the financial information contained in this
Disclosure Statement or otherwise incorporated by reference herein is without inaccuracies.

          3.      No representations outside this Disclosure Statement are authorized.

        No representations concerning or related to the Debtors, the Chapter 11 Cases or the Plan,
as applicable, are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set
forth in this Disclosure Statement. Any representations or inducements made to secure your vote


                                                90
               Case 19-12347-BLS      Doc 19    Filed 11/08/19     Page 99 of 449



to accept the Plan that are other than those contained in, or included with, this Disclosure
Statement should not be relied upon in making the decision to accept or reject the Plan.

          4.      No legal or tax advice is provided by this Disclosure Statement.

       The contents of this Disclosure Statement should not be construed as legal, business or
tax advice. Each Holder of a Claim or an Equity Interest should consult its own legal counsel and
accountant as to legal, tax and other matters concerning its Claims.

        This Disclosure Statement is not legal advice to you. This Disclosure Statement may not
be relied upon for any purpose other than to provide you with information regarding the Debtors
and the proposed Restructuring Transactions to assist you in making a decision regarding
whether or not to vote in favor of the Plan.

          5.      No admissions made.

       Nothing contained herein or in the Plan will constitute an admission of, or will be deemed
evidence of, the tax or other legal effects of the Plan on the Debtors or Holders of Claims or
Holders of Equity Interests.




                                               91
            Case 19-12347-BLS             Doc 19   Filed 11/08/19   Page 100 of 449



                                                   X.
      CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

        The following is a summary of certain U.S. federal income tax consequences of the Plan
and of the ownership of the Class 1A AEH Seller Notes Claims, Class 4A ARDH2 Seller Notes
Claims, Class 3B ARE Term Loan Claims, Class 5A ARDH1 Term Loan Claims and the New
ARDH1 Equity (each, solely for the purposes of this Article X, an “Interest”) as of the date
hereof. Except where noted, this summary deals only with holders of Interests that hold such
Interests as capital assets. This summary does not represent a detailed description of the U.S.
federal income tax consequences applicable under all circumstances and does not address the
Medicare tax on net investment income or the effects of any state, local or non-U.S. tax laws.
The tax consequences of the Plan are complex, and the tax treatment of certain aspects of the
Plan may be subject to considerable uncertainty. You should consult your own tax advisors as to
the particular U.S. federal income tax consequences to you of the Plan, as well as the
consequences to you arising under other U.S. federal tax laws and the laws of any other taxing
jurisdiction. This summary does not represent a detailed description of the U.S. federal income
tax consequences applicable to you if you are subject to special treatment under the U.S. federal
income tax laws, including if you are:

           •   A dealer in securities or currencies;

           •   A financial institution;

           •   A regulated investment company;

           •   A real estate investment trust;

           •   An insurance company;

           •   A tax-exempt organization;

           •   A person holding Interests as part of a hedging, integrated or conversion
               transaction, a constructive sale or a straddle;

           •   A trader in securities that has elected the mark-to-market method of accounting
               for its securities;

           •   A person required to accelerate the recognition of any item of gross income with
               respect to the Interests as a result of such income being recognized on an
               applicable financial statement;

           •   A person liable for the alternative minimum tax;

           •   A partnership or other pass-through entity for U.S. federal income tax purposes;
               or




                                                   1
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 101 of 449



           •   A U.S. Holder (as defined below) whose “functional currency” is not the U.S.
               dollar.

       As used herein, the term “U.S. Holder” means a beneficial owner of Interests that is for
U.S. federal income tax purposes:

           •   An individual citizen or resident of the United States;

           •   A corporation (or other entity treated as a corporation for U.S. federal income tax
               purposes) created or organized in or under the laws of the United States, any state
               thereof or the District of Columbia;

           •   An estate the income of which is subject to U.S. federal income taxation
               regardless of its source; or

           •   A trust if it (1) is subject to the primary supervision of a court within the United
               States and one or more United States persons have the authority to control all
               substantial decisions of the trust or (2) has a valid election in effect under
               applicable U.S. Treasury Regulations to be treated as a United States person.

       The term “non-U.S. Holder” means a beneficial owner of Interests (other than a
partnership or other entity treated as a partnership or other pass-through entity for U.S. federal
income tax purposes) that is not a U.S. Holder.

        If a partnership holds Interests, the tax treatment of a partner will generally depend upon
the status of the partner and the activities of the partnership. If you are a partner of a partnership
holding an Interest, you should consult your tax advisors.

        This summary assumes that the various debt and other arrangements to which any of the
Debtors are a party will be respected for U.S. federal income tax purposes in accordance with
their form. This summary does not discuss tax consequences to Holders of Interests that act or
receive consideration in a capacity other than as a Holder of Interests, and the tax consequences
for such Holders may differ materially from that described below.

       The discussion below is based upon the provisions of the Internal Revenue Code of 1986,
as amended (the “Internal Revenue Code”), and regulations, rulings and judicial decisions
thereunder as of the date hereof, and such authorities may be replaced, revoked or modified,
possibly with retroactive effect, so as to result in U.S. federal tax consequences different from
those discussed below. Except as otherwise noted, this discussion is limited to U.S. Holders and
does not address the consequences to non-U.S. Holders.

Consequences to the Debtors and Their Owners

        The Debtors are pass-through entities for U.S. federal income tax purposes. Any U.S.
federal income tax consequences of the Plan will generally not be borne by the Debtors, but
instead will be taken into account by the direct or indirect owners of the Debtors.




                                                  2
             Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 102 of 449



Consequences to U.S. Holders of Term Loans and Seller Notes

        Exchange by U.S. Holders of Term Loans and, if applicable, Seller Notes for New
        ARDH1 Equity

        The applicable tax rules are complex, and the application of such rules to the
Restructuring Transactions and the transactions described above are subject to uncertainty and
may be subject to recharacterization by the Internal Revenue Service or a court. The satisfaction
of Term Loan Claims and Seller Notes Claims in exchange for New ARDH1 Equity is expected
to be treated as a taxable sale of the assets of the Debtor to the applicable U.S. Holder in
exchange for the extinguishment of indebtedness of Debtor followed by a tax-free transaction
under section 721 of the Internal Revenue Code. Following the Restructuring Transactions, each
Holder of Term Loans and, if applicable, Seller Notes will own New ARDH1 Equity. Each U.S.
Holder of Term Loans and, if applicable, Seller Notes will recognize gain or loss equal to the
difference between (1) such U.S. Holder’s tax basis in the Term Loans or, if applicable, the
Seller Notes, as applicable, and (2) the fair market value of its share of the assets of the Debtor.
The character of such gain as capital gain or ordinary income will be determined by a number of
factors, including the tax status of the U.S. Holder, the rules regarding accrued but untaxed
interest and market discount, whether the applicable Claim constitutes a capital asset in the hands
of the U.S. Holder and whether and to what extent the U.S. Holder had previously claimed a bad
debt deduction with respect to its Claim. If gain or loss is capital in nature, it generally would be
long-term capital gain or loss if the U.S. Holder held its Claim for more than one year at the time
of the exchange. A U.S. Holder’s gain or loss will increase or decrease, as the case may be, such
U.S. Holder’s tax basis in the New ARDH1 Equity it receives. A U.S. Holder’s holding period
of the New ARDH1 Equity should include the period that the U.S. Holder held the Term Loan
Claims or Seller Notes Claims (as applicable), except to the extent such New ARDH1 Equity is
treated as received in respect of accrued but unpaid interest, in which case the holding period
would begin on the day following the Effective Date.

        Accrued but Unpaid Interest

        A portion of the consideration received by U.S. Holders of Term Loans or Seller Notes
may be attributable to accrued but unpaid interest on such Term Loans or Seller Notes. Any such
amount should be taxable to that U.S. Holder of Term Loans or Seller Notes as ordinary interest
income if such accrued interest has not been previously included in the U.S. Holder’s gross
income for U.S. federal income tax purposes. Conversely, U.S. Holders may be able to
recognize a deductible loss (or, possibly, a write-off against a reserve for worthless debts) to the
extent any accrued interest on the Term Loans or Seller Notes was previously included in the
U.S. Holder’s gross income but was not paid in full by the Debtors. Such loss may be ordinary,
but the tax law is unclear on this point.

        If the fair market value of the consideration (i.e., the assets of the Debtor) is not sufficient
to fully satisfy all principal and interest on the Term Loans or Seller Notes, the extent to which
such consideration will be attributable to accrued but unpaid interest is uncertain. Under the Plan,
the aggregate consideration to be distributed to U.S. Holders of Term Loans or Seller Notes will
be allocated first to the principal amount of Term Loans or Seller Notes, with any excess
allocated to untaxed interest that accrued on such Term Loans or Seller Notes, if any. Certain


                                                   3
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 103 of 449



legislative history indicates that an allocation of consideration as between principal and interest
provided in a chapter 11 plan of reorganization is binding for U.S. federal income tax purposes,
while certain U.S. Treasury Regulations treat payments as allocated first to any accrued but
unpaid interest. The IRS could take the position that the consideration received by U.S. Holders
of Term Loans or Seller Notes should be allocated in some way other than as provided in the
Plan. U.S. Holders of Term Loans or Seller Notes should consult their own tax advisors
regarding the proper allocation of the consideration received by them under the Plan between
principal and accrued but unpaid interest and the associated consequences.

       Market Discount
    Under the “market discount” provisions of sections 1276 through 1278 of the Internal
Revenue Code, some or all of any gain realized by a U.S. Holder exchanging the debt
instruments constituting its Term Loans or Seller Notes may be treated as ordinary income
(instead of capital gain), to the extent of the amount of “market discount” on the exchanged debt.
    In general, a debt instrument is considered to have been acquired with “market discount” if it
is acquired other than on original issue and if the U.S. Holder’s adjusted tax basis in the debt
instrument is less than (i) the sum of all remaining payments to be made on the debt instrument,
excluding “qualified stated interest” or (ii) in the case of a debt instrument issued with “original
issue discount,” its adjusted issue price, by at least a de minimis amount (equal to 0.25% of the
sum of all remaining payments to be made on the debt instrument, excluding qualified stated
interest, multiplied by the number of remaining whole years to maturity).
    Any gain recognized by a U.S. Holder on the taxable disposition (determined as described
above) of the debt that it acquired with market discount would be treated as ordinary income to
the extent of the market discount that accrued thereon while such debt was considered to be held
by the U.S. Holder (unless the U.S. Holder elected to include market discount in income as it
accrued). To the extent that the exchanged debt that had been acquired with market discount is
exchanged in a tax-free or other reorganization transaction for other property, any market
discount that accrued on such debt but was not recognized by the U.S. Holder may be required to
be carried over to the property received therefor and any gain recognized on the subsequent sale,
exchange, redemption or other disposition of such property may be treated as ordinary income to
the extent of the accrued but unrecognized market discount with respect to the exchanged debt
instrument.
       Capital Loss Limitations
    U.S. Holders who recognize capital losses will be subject to limits on their use of capital
losses. For U.S. Holders other than corporations, capital losses may be used to offset any capital
gains (without regard to holding periods) plus ordinary income to the extent of the lesser of (i)
$3,000 ($1,500 for married individuals filing separate returns), or (ii) the excess of the capital
losses over the capital gains. Non-corporate U.S. Holders may carry over unused capital losses
and apply them to capital gains and a portion of their ordinary income for an unlimited number
of years. For corporate U.S. Holders, capital losses may only be used to offset capital gains.
U.S. Holders who have more capital losses than can be used in a tax year may be allowed to
carry over the excess capital losses for use in succeeding tax years. For corporate U.S. Holders,



                                                 4
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 104 of 449



unused capital losses may be carried forward for the five years following the capital loss year or
carried back to the three years preceding the capital loss year.
       Medicare Tax
    Certain U.S. Holders that are individuals, estates or trusts are required to pay an additional
3.8% Medicare tax on “unearned” net investment income (i.e., income received from, among
other things, the sale or other disposition of certain capital assets). U.S. Holders that are
individuals, estates or trusts should consult their tax advisors regarding the effect, if any, of this
tax provision on their ownership and disposition of any consideration to be received under the
Plan.
Consequences to U.S. Holders of Ongoing Ownership of New ARDH1 Equity

       The following is a summary of certain U.S. federal income tax consequences that will
apply to you if you are a U.S. Holder of the New ARDH1 Equity following the Restructuring
Transactions. Tax-exempt U.S. Holders and non-U.S. Holders are not addressed in this
discussion, and such holders should consult their own tax advisor regarding the ownership of the
New ARDH1 Equity and whether such ownership is appropriate given their circumstances.

       General

        Reorganized ARDH1 will be a Delaware limited liability company and, following the
Restructuring Transactions, is intended to be treated as a partnership for U.S. federal income tax
purposes. If Reorganized ARDH1 were to be a “publicly traded partnership” (as determined for
U.S. federal income tax purposes), it could be taxable as a corporation unless it satisfied certain
income requirements. Reorganized ARDH1 is not expected to be a publicly traded partnership,
and the New ARDH1 Operating Agreement will include restrictions on transfers of the New
ARDH1 Equity if such transfer would (i) cause Reorganized ARDH1 to be taxed as an
association taxable as a corporation for federal or applicable state income tax purposes or (ii)
cause Reorganized ARDH1 to fail to meet either the “private placement” safe harbor or another
safe harbor from treatment as a “publicly traded partnership” as described in U.S. Treasury
Regulations Section 1.7704-1. An organization that is classified as a partnership for U.S. federal
income tax purposes is generally not subject to U.S. federal income tax itself, although it must
file an annual information return reporting any items of income, gain, loss, deduction or credit
and the partnership may be subject to liability for adjustments to the partnership’s tax returns in
certain circumstances absent an election to the contrary.

        Each U.S. Holder of the New ARDH1 Equity will be required to take into account, as
described below, its distributive share of each item of Reorganized ARDH1’s income, gain, loss,
deduction and credit for each taxable year of Reorganized ARDH1 ending with or within the
U.S. Holder’s taxable year. Generally, each item will have the same character and the same
source (either U.S. or foreign), as though the U.S. Holder realized the item directly. U.S. Holders
must report these items regardless of the extent to which, or whether, they receive cash
distributions from Reorganized ARDH1 for such taxable year.




                                                  5
            Case 19-12347-BLS         Doc 19     Filed 11/08/19    Page 105 of 449



        The tax liability attributable to income allocated to a U.S. Holder may exceed cash
distributions, if any, made to such U.S. Holder, in which case such U.S. Holder would have to
satisfy such tax liability from such U.S. Holder’s own funds.

       Intangible Drilling Costs

       Reorganized ARDH1 may elect to deduct current intangible drilling costs (“IDCs”)
incurred in connection with the development of its oil and gas properties. Upon the sale of any
oil and gas properties by Reorganized ARDH1, a portion of gain realized will be treated as
ordinary income to the extent any IDC has previously been deducted.

       Depletion

        Holders of economic interests in oil and gas properties are permitted to deduct a
reasonable allowance for depletion equal to the greater of cost depletion (calculated on a unit of
production method of cost recovery) or percentage depletion (generally 15% of gross income
from the properties). In the case of investments by an entity treated as a partnership, the
depletion allowance is computed separately by the partners and not by the partnership.
Accordingly, the determination of which depletion method will apply to a U.S. Holder of the
New ARDH1 Equity (the cost method or percentage method) will be made separately by each
U.S. Holder. To enable each U.S. Holder of the New ARDH1 Equity to compute its depletion
allowance, each U.S. Holder will be allocated its proportionate share of the adjusted tax basis in
each oil and gas property which will be used by such U.S. Holder in calculating the depletion
deductions and any gain or loss on the sale of property by Reorganized ARDH1. U.S. Holders of
the New ARDH1 Equity that have more than 1,000 barrels of oil production per day (or gas
equivalent) or that are engaged in refining or retailing activities may not qualify for percentage
depletion and should consult their tax advisors.

       Basis

         The initial tax basis of a U.S. Holder in its New ARDH1 Equity should equal the fair
market value of the assets deemed surrendered therefor, plus the share of Reorganized ARDH1’s
liabilities allocated to such U.S. Holder. That basis will be increased by such U.S. Holder’s share
of Reorganized ARDH1’s income and by any increases in such U.S. Holder’s share of
Reorganized ARDH1’s liabilities. That basis will be decreased, but not below zero, by
distributions from Reorganized ARDH1, by the U.S. Holder’s share of Reorganized ARDH1’s
losses, by any decreases in its share of Reorganized ARDH1’s liabilities and by such U.S.
Holder’s share of Reorganized ARDH1’s expenditures that are not deductible in computing
taxable income and are not required to be capitalized. Reorganized ARDH1’s members should
consult their tax advisors to determine their tax basis in the New ARDH1 Equity.

       Distributions

       Distributions of cash (including, in certain circumstances, distributions of certain
“marketable securities” treated as cash distributions) from Reorganized ARDH1 to a U.S. Holder
in any year will reduce the adjusted tax basis of the U.S. Holder’s New ARDH1 Equity by the
amount of such cash distribution. To the extent such distributions exceed the adjusted basis of a
U.S. Holder’s New ARDH1 Equity, such U.S. Holder will be treated as having recognized gain


                                                6
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 106 of 449



from the sale or exchange of such New ARDH1 Equity. In general, distributions (other than
liquidating distributions) of property other than cash will reduce the adjusted basis (but not
below zero) of a U.S. Holder’s New ARDH1 Equity by the amount of Reorganized ARDH1’s
adjusted basis in such property immediately before its distribution but will not result in the
realization of taxable income to the U.S. Holder.

       Limitations on Losses

       While Reorganized ARDH1 is not intended as a “tax shelter,” it is possible that losses
and expenses could exceed Reorganized ARDH1’s income and gain in a given year. The ability
of a U.S. Holder to deduct such a net loss from its taxable income from other sources may be
subject to a number of limitations under the Internal Revenue Code. These limitations include
the basis limitations under Section 704 of the Internal Revenue Code and for certain U.S.
Holders, such as individuals, the “at risk” rules of Section 465 of the Internal Revenue Code, and
the limitations on miscellaneous itemized deductions under Section 67 of the Internal Revenue
Code. Additionally, individuals will be subject to limitations on interest deductions under
Section 163 of the Internal Revenue Code and the limitations on passive activity losses of
Section 469 of the Internal Revenue Code. Further, Section 470 of the Internal Revenue Code
may limit losses allocated to members by Reorganized ARDH1 if Reorganized ARDH1 leases
property to tax-exempt lessees in certain circumstances.

       Sale or Disposition of New ARDH1 Equity

         A U.S. Holder that sells or otherwise disposes of the New ARDH1 Equity in a taxable
transaction generally will recognize gain or loss equal to the difference, if any, between the
adjusted tax basis of the New ARDH1 Equity and the amount realized from the sale or
disposition. The amount realized will include the member’s share of Reorganized ARDH1’s
liabilities outstanding at the time of the sale or disposition. If the U.S. Holder holds the New
ARDH1 Equity as a capital asset, such gain or loss will generally be treated as capital gain or
loss to the extent a sale of assets by Reorganized ARDH1 would qualify for such treatment and
will generally be long-term capital gain or loss if the U.S. Holder had held the New ARDH1
Equity for more than one year on the date of such sale or disposition, provided, that a capital
contribution by the U.S. Holder within the one-year period ending on such date may cause part
of such gain or loss to be short-term. Gain from the sale or other disposition of New ARDH1
Equity will be treated as ordinary income to the extent of the U.S. Holder’s distributive share of
any “unrealized receivables” and “inventory items.” Long-term capital gain of individuals are
generally taxed at reduced rates.

       In the event of a sale or other transfer of the New ARDH1 Equity at any time other than
the end of Reorganized ARDH1’s taxable years, the share of income and losses of Reorganized
ARDH1 for the year of transfer attributable to the interest transferred will be allocated for U.S.
federal income tax purposes between the transferor and the transferee on either an interim
closing-of-the-books basis or pro rata basis reflecting the respective periods during such year that
each of the transferor and the transferee owned the interest.




                                                 7
            Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 107 of 449



       Information Reporting and Backup Withholding

        In general, information reporting will apply to allocations of income in respect of the
New ARDH1 Equity and the proceeds from the sale, exchange or redemption of the New
ARDH1 Equity that are paid to a U.S. Holder within the United States (and in certain cases,
outside the United States), unless such U.S. Holder is an exempt recipient such as a corporation.
A backup withholding tax (currently at a 24% rate) generally applies if a U.S. Holder of the New
ARDH1 Equity (i) fails to furnish its social security number or other taxpayer identification
number (“TIN”), (ii) furnishes an incorrect TIN, (iii) fails properly to report interest or dividends
or (iv) under certain circumstances, fails to provide a certified statement, signed under penalty of
perjury, that the TIN provided is its correct TIN and that it is a U.S. person not subject to backup
withholding. Backup withholding is not an additional tax and any amounts withheld under the
backup withholding rules will be allowed as a refund or as a credit against a U.S. Holder’s U.S.
federal income tax liability provided the required information is timely furnished to the IRS.

     THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
COMPLEX. THE FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF
FEDERAL INCOME TAXATION THAT MAY BE RELEVANT TO A PARTICULAR
HOLDER IN LIGHT OF SUCH HOLDER’S CIRCUMSTANCES AND INCOME TAX
SITUATION. ALL HOLDERS OF CLAIMS AND INTERESTS SHOULD CONSULT
WITH THEIR TAX ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES
TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN,
INCLUDING THE APPLICABILITY AND EFFECT OF ANY U.S. FEDERAL, STATE,
LOCAL OR NON-U.S. TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX
LAWS.




                                                 8
        Case 19-12347-BLS   Doc 19    Filed 11/08/19   Page 108 of 449



                                     XI.
                 CONCLUSION AND RECOMMENDATION

THE DEBTORS BELIEVE THAT CONFIRMATION OF THE PLAN IS IN THE BEST
INTERESTS OF THE DEBTORS, THEIR ESTATES, THEIR CREDITORS AND THEIR
OTHER STAKEHOLDERS, INCLUDING THE VOTING PARTIES. FOR THESE
REASONS, THE DEBTORS URGE ALL VOTING CLASSES TO VOTE TO ACCEPT
THE PLAN AND TO EVIDENCE THEIR ACCEPTANCE BY DULY COMPLETING
AND RETURNING THEIR BALLOTS SO THAT THEY WILL ACTUALLY BE
RECEIVED BY THE VOTING AGENT ON OR BEFORE 5:00 P.M. (PREVAILING
EASTERN TIME) ON NOVEMBER 7, 2019.




                                     1
         Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 109 of 449



                                  ARSENAL RESOURCES DEVELOPMENT
                                  LLC
                                  ARSENAL ENERGY HOLDINGS LLC
                                  ARSENAL RESOURCES INTERMEDIATE
                                  HOLDINGS LLC
                                  ARSENAL RESOURCES ENERGY LLC
                                  ARSENAL RESOURCES DEVELOPMENT
                                  HOLDINGS 2 LLC
                                  ARSENAL RESOURCES DEVELOPMENT
                                  HOLDINGS 1 LLC
                                  ARSENAL GAS MARKETING LLC
                                  ARSENAL MIDSTREAM LLC
                                  ARSENAL WATER LLC
                                  ULYSSES GATHERING LLC
                                  MAR KEY LLC
                                  ARSENAL RESOURCES LLC
                                  RIVER RIDGE ENERGY HOLDINGS, LLC
                                  RIVER RIDGE ENERGY, LLC
                                  RIVER RIDGE PENNSYLVANIA, LLC
                                  RIVER RIDGE OPERATING, LLC
                                  SENECA-UPSHUR PETROLEUM, LLC

                                  /s/ Jonathan D. Farmer
                                  Name: Jonathan D. Farmer
                                  Title: Chief Executive Officer


DATED: November 7, 2019
Case 19-12347-BLS   Doc 19    Filed 11/08/19     Page 110 of 449



             Exhibit A to Disclosure Statement

                             Plan
                Case 19-12347-BLS             Doc 19      Filed 11/08/19        Page 111 of 449
                                                                                  SOLICITATION VERSION


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

-----------------------------------------------------------x
 In re:                                                    :
                                                           : Chapter 11
 ARSENAL RESOURCES                                         :
 DEVELOPMENT LLC, et al.,                                  : Case No. 19-12347 ([__])
                                                           :
                            Debtors.1                      :
-----------------------------------------------------------x


              JOINT PRE-PACKAGED PLAN OF REORGANIZATION
    OF ARSENAL RESOURCES DEVELOPMENT LLC AND ITS DEBTOR AFFILIATES


    Dated: November 7, 2019

    SIMPSON THACHER & BARTLETT LLP                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
    Michael H. Torkin, Esq.                                 Pauline K. Morgan, Esq. (No. 3650)
    Kathrine A. McLendon, Esq.                              Kara Hammond Coyle, Esq. (No. 4410)
    Nicholas E. Baker, Esq.                                 Ashley E. Jacobs, Esq. (No. 5635)
    425 Lexington Avenue                                    Rodney Square
    New York, NY 10017                                      1000 North King Street
    T: (212) 455-2000                                       Wilmington, Delaware 19801
    F: (212) 455-2502                                       T: (302) 571-6600
                                                            F: (302) 571-1253

    Proposed Counsel to Debtors and Debtors in Possession

THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR REJECTION
IN ACCORDANCE WITH BANKRUPTCY CODE SECTION 1125 AND WITHIN THE
MEANING OF BANKRUPTCY CODE SECTION 1126. THIS CHAPTER 11 PLAN WILL
BE SUBMITTED TO THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING
SOLICITATION AND THE DEBTORS’ FILING FOR CHAPTER 11 BANKRUPTCY.




1
      The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
      identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC (6279);
      Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal
      Resources Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647);
      Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses
      Gathering LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings,
      LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating,
      LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road
      Ext., Suite 300, Wexford, PA 15090.
               Case 19-12347-BLS                   Doc 19          Filed 11/08/19              Page 112 of 449



                                               TABLE OF CONTENTS

                                                                                                                                      Page

ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME, GOVERNING
            LAW AND DEFINED TERMS ............................................................................. 2
                  A.        Rules of Interpretation, Computation of Time and Governing Law ........... 2
                  B.        Definitions................................................................................................... 2
ARTICLE II. TREATMENT OF UNCLASSIFIED CLAIMS .................................................... 19
                  A.        Administrative Claims .............................................................................. 19
                  B.        Priority Tax Claims ................................................................................... 20
                  C.        DIP Facility Claims................................................................................... 20
                  D.        Statutory Fees............................................................................................ 20
ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND
             EQUITY INTERESTS.......................................................................................... 21
                  A.        Introduction ............................................................................................... 21
                  B.        Summary of Classification and Treatment of Classified Claims and Equity
                            Interests ..................................................................................................... 21
                  C.        Classification and Treatment of Claims and Equity Interests ................... 22
                  D.        Special Provisions Regarding Unimpaired Claims ................................... 34
                  E.        Subordinated Claims ................................................................................. 34
ARTICLE IV. ACCEPTANCE OR REJECTION OF THE PLAN ............................................. 34
                  A.        Presumed Acceptance of the Plan ............................................................. 34
                  B.        Deemed Rejection of the Plan................................................................... 35
                  C.        Voting Classes .......................................................................................... 35
                  D.        Acceptance by Impaired Classes of Claims .............................................. 35
                  E.        Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code ........ 35
                  F.        Plan Cannot Be Confirmed as to Some or All Debtors ............................ 35
                  G.        Elimination of Vacant Classes .................................................................. 35
ARTICLE V. MEANS FOR IMPLEMENTATION OF THE PLAN .......................................... 36
                  A.        Corporate and Organizational Existence; Reorganized Capital Structure
                            and the New ARDH1 Equity .................................................................... 36
                  B.        Organizational Documents of the Reorganized Debtors .......................... 36
                  C.        Managers, Directors and Officers of Reorganized Debtors; Corporate
                            Governance ............................................................................................... 36
                  D.        New RBL Loan Documents ...................................................................... 36
                  E.        New Equity Issuance................................................................................. 37
                 Case 19-12347-BLS                     Doc 19           Filed 11/08/19               Page 113 of 449



                     F.         Issuance of New ARDH1 Equity and Related Documents ....................... 37
                     G.         Cancellation of Certain Existing Security Interests .................................. 37
                     H.         Management Incentive Plan ...................................................................... 38
                     I.         Restructuring Transactions ....................................................................... 38
                     J.         Effectuating Documents; Further Transactions ........................................ 39
                     K.         Vesting of Assets in the Reorganized Debtors ......................................... 39
                     L.         Release of Liens, Claims and Equity Interests.......................................... 39
                     M.         Cancellation of Stock, Certificates, Instruments and Agreements ........... 40
                     N.         Preservation and Maintenance of Debtors’ Causes of Action .................. 40
                     O.         Exemption from Certain Transfer Taxes .................................................. 41
                     P.         Certain Tax Matters .................................................................................. 42
                     Q.         Restructuring Expenses............................................................................. 42
                     R.         Distributions.............................................................................................. 42
ARTICLE VI. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
            ............................................................................................................................... 42
                     A.         ARDH1 and OpCo Debtors Assumption of Executory Contracts and
                                Unexpired Leases ...................................................................................... 42
                     B.         HoldCo Debtors Rejection of Executory Contracts and Unexpired Leases
                                ................................................................................................................... 43
                     C.         Assumption of Executory Contracts and Unexpired Leases..................... 43
                     D.         Cure of Defaults for Assumed Executory Contracts and Unexpired Leases
                                ................................................................................................................... 44
                     E.         Rejection of Executory Contracts or Unexpired Leases ........................... 45
                     F.         Assumption of Insurance Policies............................................................. 46
                     G.         Indemnification ......................................................................................... 47
                     H.         Severance Agreements and Compensation and Benefit Programs;
                                Employment Agreements.......................................................................... 47
                     I.         Workers’ Compensation Benefits ............................................................. 47
                     J.         Reservation of Rights................................................................................ 47
ARTICLE VII. PROVISIONS GOVERNING DISTRIBUTIONS.............................................. 48
                     A.         Distribution Record Date .......................................................................... 48
                     B.         Dates of Distributions ............................................................................... 48
                     C.         Distribution Agent .................................................................................... 48
                     D.         Cash Distributions..................................................................................... 49
                     E.         Rounding of Payments .............................................................................. 49
                     F.         Allocation Between Principal and Interest ............................................... 49
             Case 19-12347-BLS                  Doc 19          Filed 11/08/19              Page 114 of 449



                 G.      General Distribution Procedures ............................................................... 49
                 H.      Address for Delivery of Distributions....................................................... 49
                 I.      Unclaimed Distributions ........................................................................... 50
                 J.      Withholding Taxes .................................................................................... 50
                 K.      No Postpetition Interest on Claims ........................................................... 50
                 L.      Setoffs ....................................................................................................... 51
                 M.      Surrender of Cancelled Instruments or Securities .................................... 51
ARTICLE VIII. PROCEDURES FOR RESOLVING DISPUTED CLAIMS ............................. 51
                 A.      Disputed Claims Process........................................................................... 51
                 B.      Claims Administration Responsibilities ................................................... 52
                 C.      Estimation of Claims................................................................................. 52
                 D.      Amendments to Claims; Adjustment to Claims on Claims Register ........ 52
                 E.      No Distributions Pending Allowance ....................................................... 53
                 F.      Distributions After Allowance .................................................................. 53
                 G.      No Interest................................................................................................. 53
ARTICLE IX. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ............................. 53
                 A.      Conditions to Effective Date ..................................................................... 53
                 B.      Waiver of Conditions ................................................................................ 54
ARTICLE X. RETENTION OF JURISDICTION ....................................................................... 54
                 A.      Retention of Jurisdiction ........................................................................... 54
                 B.      Failure of Bankruptcy Court to Exercise Jurisdiction............................... 56
ARTICLE XI. EFFECTS OF CONFIRMATION ........................................................................ 56
                 A.      General Settlement of Claims ................................................................... 56
                 B.      Binding Effect ........................................................................................... 56
                 C.      Discharge of the Debtors .......................................................................... 57
                 D.      Exculpation and Limitation of Liability ................................................... 57
                 E.      Releases by the Debtors ............................................................................ 58
                 F.      Releases by Holders of Claims and Equity Interests ................................ 59
                 G.      Injunction .................................................................................................. 61
                 H.      Protection Against Discriminatory Treatment .......................................... 61
ARTICLE XII. MISCELLANEOUS PROVISIONS ................................................................... 62
                 A.      Modification of Plan ................................................................................. 62
                 B.      Revocation of Plan .................................................................................... 62
                 C.      Severability of Plan Provisions ................................................................. 63
Case 19-12347-BLS            Doc 19          Filed 11/08/19               Page 115 of 449



  D.   Closure of Certain Chapter 11 Cases on the Effective Date; Final Decree
       for Remaining Chapter 11 Cases .............................................................. 63
  E.   Successors and Assigns............................................................................. 63
  F.   Term of Injunctions or Stays..................................................................... 63
  G.   Reservation of Rights................................................................................ 63
  H.   Notices ...................................................................................................... 64
  I.   Governing Law ......................................................................................... 66
  J.   Exhibits ..................................................................................................... 66
  K.   No Strict Construction .............................................................................. 66
  L.   Conflicts .................................................................................................... 66
  M.   Immediate Binding Effect ......................................................................... 66
  N.   Entire Agreement ...................................................................................... 66
  O.   Reservation of Rights................................................................................ 67
              Case 19-12347-BLS              Doc 19       Filed 11/08/19         Page 116 of 449




            JOINT PRE-PACKAGED PLAN OF REORGANIZATION OF
     ARSENAL RESOURCES DEVELOPMENT LLC AND ITS DEBTOR AFFILIATES

                                              INTRODUCTION

        Arsenal Resources Development LLC, a Delaware limited liability company, and each of
the other above-captioned Debtors2 hereby propose the Plan for, among other things, the resolution
of the outstanding Claims against, and Equity Interests in, the Debtors. The Debtors are the
proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code. Reference is
made to the Disclosure Statement (distributed contemporaneously herewith) for a discussion of
the Debtors’ history, business, properties, projections and the events leading up to solicitation of
the Plan and for a summary of the Plan and the treatment provided for herein. The Debtors urge
all Holders of Claims entitled to vote on the Plan to review the Disclosure Statement and the Plan
in full before voting to accept or reject the Plan. There may be other agreements and documents
that will be filed with the Bankruptcy Court that are referenced in the Plan and the Plan Supplement
as Exhibits. All such Exhibits are incorporated into and are a part of the Plan as if set forth in full
herein. Subject to certain restrictions set forth in the RSA and the Plan, and the requirements set
forth in 11 U.S.C. § 1127 and Bankruptcy Rule 3019, the Debtors reserve the right to amend,
supplement, amend and restate, modify, revoke or withdraw the Plan prior to the Effective Date.

        The Chapter 11 Cases will be consolidated for procedural purposes only, and the Debtors
will request that they be jointly administered pursuant to an order of the Bankruptcy Court. The
Plan constitutes a separate plan of reorganization for each Debtor and notwithstanding anything
herein, the Plan may be confirmed and consummated as to each Debtor separate from, and
independent of, confirmation and consummation of the Plan as to any other Debtor. Each Debtor
reserves the right to seek confirmation of the Plan pursuant to the “cram down” provisions
contained in section 1129(b) of the Bankruptcy Code with respect to any non-accepting Class.




2
    Unless otherwise noted, capitalized terms used in this Plan have the meanings set forth in Article I.B of the Plan.


                                                         -1-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 117 of 449



                                           ARTICLE I.

               RULES OF INTERPRETATION, COMPUTATION OF TIME,
                     GOVERNING LAW AND DEFINED TERMS

A.     Rules of Interpretation, Computation of Time and Governing Law

        For purposes hereof: (a) in the appropriate context, each term, whether stated in the singular
or the plural, shall include both the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, feminine and the neuter gender; (b) any
reference herein to a contract, lease, instrument, release, indenture or other agreement or document
being in a particular form or on particular terms and conditions means that the referenced document
shall be substantially in that form or substantially on those terms and conditions; (c) any reference
herein to an existing document or exhibit shall mean that document or exhibit, as it may thereafter
be amended, amended and restated, modified or supplemented from time to time in accordance
with the terms thereof; (d) unless otherwise specified, all references herein to “Articles” and
“Sections” are references to Articles and Sections hereof; (e) unless otherwise stated, the words
“herein,” “hereof,” “hereunder” and “hereto” refer to the Plan in its entirety rather than to a
particular portion of the Plan; (f) captions and headings to Articles and Sections are inserted for
convenience of reference only and are not intended to be a part of or to affect the interpretation
hereof; (g) any reference to an Entity as a Holder of a Claim or Equity Interest includes such
Entity’s successors and assigns; (h) the rules of construction set forth in section 102 of the
Bankruptcy Code shall apply; (i) any term used in capitalized form herein that is not otherwise
defined but that is used in the Bankruptcy Code or the Bankruptcy Rules has the meaning assigned
to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be; (j) “$” or
“dollars” means dollars in lawful currency of the U.S.; (k) any effectuating provisions may be
interpreted by the Debtors or the Reorganized Debtors in a manner consistent with the overall
purpose and intent of the Plan, all without further notice to or action, order or approval of the
Bankruptcy Court or any other entity, and, to the extent of any dispute with respect thereto, the
Bankruptcy Court shall retain jurisdiction consistent with Article X; and (l) except as otherwise
provided, any references to the Effective Date shall mean the Effective Date or as soon as
reasonably practicable thereafter. The provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If any payment, distribution, act or
deadline under the Plan is required to be made or performed or occurs on a day that is not a
Business Day, then the making of such payment or distribution, the performance of such act or the
occurrence of such deadline shall be deemed to be on the next succeeding Business Day, but shall
be deemed to have been completed or to have occurred as of the required date.

B.     Definitions

                 1.1    “Administrative Claim” means a Claim for payment of an administrative
expense of a kind specified in section 503(b) or section 1114(e)(2) of the Bankruptcy Code and
entitled to priority under section 507(a)(1) of the Bankruptcy Code, including (a) actual, necessary
costs and expenses of preserving the Debtors’ Estates and operating the Debtors’ businesses, (b)
Professional Fee Claims and any other compensation for legal, financial, advisory, accounting and
other services and reimbursement of expenses Allowed by the Bankruptcy Court under section
327, 328, 330, 331, 363 or 503(b) of the Bankruptcy Code to the extent incurred prior to and


                                                 -2-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 118 of 449



including the Effective Date and (c) all fees and charges assessed against the Estates under chapter
123 of title 28, United States Code. Administrative Claims exclude any superpriority or priority
administrative expense Claims of the Holders of Seller Notes Claims or the Holders of Term Loan
Claims pursuant to the Interim DIP Order or Final DIP Order.

               1.2     “AEH” means Arsenal Energy Holdings LLC, a Delaware limited liability
company.

              1.3      “AEH Equity Interests” means all Equity Interests in AEH existing
immediately prior to the Effective Date.

              1.4      “AEH General Unsecured Claim” means any Claim against AEH that is
not an Administrative Claim, AEH Seller Notes Claim, ARE Gathering Agreement Claim, DIP
Facility Claim, Intercompany Claim, Other Priority Claim, Other Secured Claim, Priority Tax
Claim or Section 510(b) Claim.

               1.5     “AEH Seller Notes Claim” means any Seller Notes Claim against AEH.

               1.6     “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code.

               1.7      “Allowed” means, with respect to any Claim or Equity Interest, such Claim
or Equity Interest or any portion thereof that a Debtor, with the reasonable consent of the Required
Consenting Term/Seller Stakeholders, or a Reorganized Debtor has assented to the validity of, or
that has been (a) allowed by a Final Order of the Bankruptcy Court, (b) allowed pursuant to the
terms of the Plan, (c) allowed by agreement between the Holder of such Claim, on one hand, and
the applicable Debtor, with the reasonable consent of the Required Consenting Term/Seller
Stakeholders, or Reorganized Debtor, as applicable, on the other hand or (d) allowed by a Final
Order of a court in which such Claim could have been determined, resolved or adjudicated if the
Chapter 11 Cases had not been commenced; provided, that notwithstanding the foregoing, the
Reorganized Debtors shall retain all claims and defenses with respect to Allowed Claims that are
Reinstated or otherwise Unimpaired pursuant to the Plan.

               1.8     “ARD” means Arsenal Resources Development LLC, a Delaware limited
liability company.

              1.9     “ARDH1” means Arsenal Resources Development Holdings 1 LLC, a
Delaware limited liability company.

              1.10 “ARDH1 Equity Interests” means all Equity Interests in ARDH1 existing
immediately prior to the Effective Date.

                1.11 “ARDH1 General Unsecured Claim” means any Claim against ARDH1
that is not an Administrative Claim, ARDH1 Term Loan Claim, ARE Gathering Agreement Claim,
DIP Facility Claim, Intercompany Claim, Other Priority Claim, Other Secured Claim, Priority Tax
Claim or Section 510(b) Claim.




                                                -3-
           Case 19-12347-BLS        Doc 19     Filed 11/08/19    Page 119 of 449



              1.12    “ARDH1 Term Loan Claim” means any Term Loan Claim against
ARDH1.

              1.13     “ARDH2” means Arsenal Resources Development Holdings 2 LLC, a
Delaware limited liability company.

              1.14 “ARDH2 Equity Interests” means all Equity Interests in ARDH2 existing
immediately prior to the Effective Date.

               1.15 “ARDH2 General Unsecured Claim” means any Claim against ARDH2
that is not an Administrative Claim, ARDH2 Seller Notes Claim, ARE Gathering Agreement
Claim, DIP Facility Claim, Intercompany Claim, Other Priority Claim, Other Secured Claim,
Priority Tax Claim, or Section 510(b) Claim.

              1.16   “ARDH2 Seller Notes Claim” means any Seller Notes Claim against
ARDH2.

              1.17   “ARE” means Arsenal Resources Energy LLC, a Delaware limited liability
company.

              1.18   “ARE Available Cash” means Cash in an amount equal to $100,000.00.

              1.19 “ARE Distribution Record Date” means the date on which the ARE
Available Cash is distributed in accordance with the Plan.

              1.20 “ARE Equity Interests” means all Equity Interests in ARE existing
immediately prior to the Effective Date.

               1.21 “ARE Gathering Agreement Claim” means any Claim arising under or
related to any of the Gathering Agreements (unless such agreement is assumed, including on
amended terms, in accordance with this Plan or an order of the Bankruptcy Court), including any
Claim arising from the rejection of any Gathering Agreement pursuant to section 365 of the
Bankruptcy Code or this Plan, as applicable.

              1.22 “ARE General Unsecured Claim” means any Claim against ARE that is
not an Administrative Claim, ARE Gathering Agreement Claim, ARE Term Loan Claim, DIP
Facility Claim, Intercompany Claim, Other Priority Claim, Other Secured Claim, Priority Tax
Claim or Section 510(b) Claim.

              1.23   “ARE Term Loan Claim” means any Term Loan Claim against ARE.

                 1.24 “ARIH” means Arsenal Resources Intermediate Holdings LLC, a Delaware
limited liability company.

              1.25 “ARIH Equity Interests” means all Equity Interests in ARIH existing
immediately prior to the Effective Date.




                                              -4-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 120 of 449



              1.26 “ARIH General Unsecured Claim” means any Claim against ARIH that
is not an Administrative Claim, ARE Gathering Agreement Claim, DIP Facility Claim,
Intercompany Claim, Other Priority Claim, Other Secured Claim, Priority Tax Claim, Section
510(b) Claim, Seller Notes Claim or Term Loan Claim.

               1.27 “Avoidance Actions” means any and all avoidance, recovery or
subordination claims and causes of action, whether actual or potential, to avoid a transfer of
property or an obligation incurred by any of the Debtors pursuant to any applicable section of the
Bankruptcy Code, including sections 502, 510, 542, 544, 545, 547–553 and 724(a) of the
Bankruptcy Code or under similar or related state or federal statutes and common law, including
fraudulent or avoidable transfer laws.

                1.28 “Bankruptcy Code” means title 11 of the United States Code, as now in
effect or hereafter amended.

                1.29 “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware.

               1.30 “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy
Procedure and the Official Bankruptcy Forms and the Local Rules, in each case as amended from
time to time and as applicable to the Chapter 11 Cases or proceedings therein.

              1.31 “Business Day” means any day, excluding Saturdays, Sundays or “legal
holidays” (as defined in Bankruptcy Rule 9006(a)), on which commercial banks are open for
business in New York, New York.

               1.32    “Cash” means legal tender of the U.S. or the equivalent thereof.

                1.33 “Cause of Action” means any action, proceeding, agreement, claim, cause
of action, controversy, demand, right, Lien, indemnity, guaranty, suit, obligation, liability, damage,
judgment, account, defense, offset, power, privilege, license and franchise of any kind or character
whatsoever, known or unknown, contingent or non-contingent, matured or unmatured, suspected
or unsuspected, foreseen or unforeseen, liquidated or unliquidated, disputed or undisputed, secured
or unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law. Cause of
Action also includes: (a) any right of setoff, cross-claim, counterclaim, or recoupment, and any
claim on a contract or for a breach of duty imposed by law or in equity; (b) with respect to the
Debtors, the right to object to Claims or Equity Interests; (c) any claim pursuant to section 362 or
chapter 5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress and
usury, and any other defenses set forth in section 558 of the Bankruptcy Code; and (e) any
Avoidance Action.

            1.34    “Chambers” means, collectively, Chambers Energy Capital II LP,
Chambers Energy Capital II TE, LP and Chambers Energy Capital III, LP.

               1.35 “Chapter 11 Cases” means the cases commenced by the Debtors under
chapter 11 of the Bankruptcy Code on the Petition Date in the Bankruptcy Court.



                                                 -5-
            Case 19-12347-BLS        Doc 19    Filed 11/08/19    Page 121 of 449



              1.36 “Claim” means a “claim” against any Debtor as defined in section 101(5)
of the Bankruptcy Code.

                1.37 “Claims Register” means the official register of Claims against and Equity
Interests in the Debtors maintained by the Solicitation Agent.

                 1.38 “Class” means a category of Claims or Equity Interests classified under
Article III of the Plan pursuant to section 1122 of the Bankruptcy Code.

              1.39 “Confirmation” means the entry by the Bankruptcy Court of the
Confirmation Order on the docket of the Chapter 11 Cases, within the meanings of Bankruptcy
Rules 5003 and 9021.

              1.40    “Confirmation Date” means the date upon which Confirmation occurs.

              1.41 “Confirmation Hearing” means the combined hearing to consider
approval of the Disclosure Statement and confirmation of the Plan under section 1128 of the
Bankruptcy Code, as such hearing may be adjourned or continued from time to time.

              1.42 “Confirmation Order” means the order of the Bankruptcy Court
confirming the Plan and approving the Disclosure Statement.

                1.43 “Consenting Equityholders” means the holders of AEH Equity Interests
that are party to the RSA and that have not breached their obligations thereunder.

                1.44   “Consenting RBL Lenders” means the holders of OpCo RBL Claims that
are party to the RSA and that have not breached their obligations thereunder.

               1.45 “Consenting Secured Swap Parties” means the Secured Swap Parties (as
defined in the RBL Credit Agreement) that are party to the RSA and that have not breached their
obligations thereunder.

                1.46 “Consenting Seller Noteholders” means the holders of, or investment
advisors, sub-advisors or managers of discretionary accounts that hold, Seller Notes Claims that
are party to the RSA and that have not breached their obligations thereunder.

                1.47 “Consenting Stakeholder Advisors” means, collectively, (i) Kirkland &
Ellis LLP, (ii) Baker Botts L.L.P., (iii) Vinson & Elkins LLP, (iv) the RBL Lender Advisors, (v)
one Delaware counsel for each of Chambers, Mercuria and LRMH and (vi) such other advisors
and/or professionals engaged by the Consenting RBL Lenders, the Consenting Term Loan Lenders
and the Consenting Seller Noteholders in connection with the Restructuring Transactions.

               1.48 “Consenting Stakeholders” means the Consenting Term Loan Lenders,
the Consenting Seller Noteholders, the Consenting RBL Lenders and the Consenting
Equityholders.

               1.49 “Consenting Term Loan Lenders” means the holders of Term Loan
Claims that are party to the RSA and that have not breached their obligations thereunder.


                                              -6-
            Case 19-12347-BLS        Doc 19     Filed 11/08/19    Page 122 of 449



                1.50 “Constituent Documents” means the certificate of incorporation,
certificate of formation, limited liability company agreement, operating agreement, bylaws and
other applicable organizational documents of any Entity.

               1.51 “Cure” means the payment of Cash, or the distribution of other property or
other action (as the parties may agree or the Bankruptcy Court may order), as necessary to cure
defaults under an Executory Contract or Unexpired Lease of the Debtors that the Debtors seek to
assume under section 365(a) of the Bankruptcy Code.

               1.52 “Cure Claim” means a Claim (unless waived or modified by the applicable
counterparty) based upon a Debtor’s defaults under an Executory Contract or an Unexpired Lease
assumed by such Debtor under section 365 of the Bankruptcy Code, other than a default that is not
required to be cured pursuant to section 365(b)(2) of the Bankruptcy Code.

              1.53 “Debtors” means each of the above-captioned debtors and debtors in
possession under sections 1107 and 1108 of the Bankruptcy Code.

               1.54 “DIP Agent” means Citibank, N.A., as administrative agent and collateral
agent under the DIP Facility, together with its successors and assigns in such capacities.

               1.55 “DIP Credit Agreement” means that certain Senior Secured Super-Priority
Debtor-in-Possession Credit Agreement, among ARD, as borrower, each of the other Debtors as
guarantors, each of the DIP Lenders from time to time party thereto and the DIP Agent, which
shall be substantially in the form attached to the Restructuring Term Sheet as Annex 1.

              1.56 “DIP Facility” means the debtor-in-possession financing facility of the
Debtors, provided by the DIP Credit Agreement, as approved by the Bankruptcy Court.

              1.57 “DIP Facility Claims” means any Claims arising under or related to the
DIP Facility Documents.

              1.58 “DIP Facility Documents” means the Interim DIP Order, the Final DIP
Order, the DIP Credit Agreement and all collateral agreements or any other documents related
thereto.

               1.59 “DIP Lenders” means the banks and other financial institutions, party to
the DIP Credit Agreement as lenders.

                1.60   “Disclosure Statement” means that certain Disclosure Statement for the
Joint Pre-Packaged Plan of Reorganization of Arsenal Resources Development LLC and its Debtor
Affiliates, dated November 7, 2019, that was prepared and distributed in accordance with sections
1125 and 1126 of the Bankruptcy Code, Bankruptcy Rules 3016 and 3018 and applicable non-
bankruptcy law.

               1.61 “Disputed” means, with respect to any Claim, or any portion thereof, (a) to
the extent neither Allowed nor disallowed under the Plan or a Final Order nor deemed Allowed
under sections 502, 503 or 1111 of the Bankruptcy Code, or (b) for which a Proof of Claim or a
motion for payment has been timely filed with the Bankruptcy Court, to the extent the Debtors or


                                               -7-
            Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 123 of 449



any other party in interest has interposed a timely objection or request for estimation in accordance
with the Plan, the Bankruptcy Code, or the Bankruptcy Rules, which objection or request for
estimation has not been withdrawn or determined by a Final Order; provided, however, in no event
shall a Claim that is deemed Allowed under the Plan be classified as a Disputed Claim.

              1.62 “Distribution Agent” means Reorganized ARDH1 or any party or Entity
designated by Reorganized ARDH1, in its sole discretion and without need for any further order
of the Bankruptcy Court, to serve as distribution agent under the Plan.

               1.63    “Distribution Record Date” means the Confirmation Date.

               1.64 “D&O Liability Insurance Policies” means all insurance policies
(including any “tail policy”) for liability of the current or former managing members, members,
managers, directors and officers maintained by the Debtors as of the Petition Date or thereafter,
including the D&O Side A DIC Liability Insurance Policies.

              1.65 “D&O Side A DIC Liability Insurance Policies” means (i) D&O Liability
Insurance Policy No. DOX G25583449 002 issued by Chubb for the policy period 7/15/2019 to
7/15/2020 and (ii) all D&O Liability Insurance Policies excess to Chubb D&O Liability Insurance
Policy No. DOX G25583449 002.

              1.66 “D&O Side A DIC Tail Pre-Paid Premium” means $99,658 paid to
insurance broker ESS NexTier Insurance Group, LLC on November 7, 2019 as pre-payment of
premiums to come due on or about July 15, 2020 for the six-year extended discovery period under
the D&O Side A DIC Liability Insurance Policies.

               1.67    “DTE-AGS” means DTE Appalachia Gathering, LLC.

               1.68 “DTE-AGS Gathering Agreements” means, collectively, that certain (a)
Gas Gathering Agreement, dated November 5, 2012 and (b) Interruptible Gathering Agreement,
dated September 25, 2019, in each case by and between ARE and DTE-AGS, including all
exhibits, schedules and annexes thereto.

               1.69    “DTE-SGG” means Stonewall Gas Gathering, LLC.

              1.70 “DTE-SGG Gathering Agreements” means, collectively, that certain (a)
Gas Gathering Agreement, dated July 29, 2014 and (b) Interruptible Gathering Agreement, dated
September 25, 2019, in each case by and between ARE and DTE-SGG, including all exhibits,
schedules and annexes thereto.

               1.71    “Effective Date” means the date on which a notice of effectiveness is filed
with the Bankruptcy Court confirming that (a) all conditions in Article IX.A of the Plan have been
satisfied or waived as provided for in Article IX.B and (b) consummation of the Restructuring
Transactions has occurred.

               1.72    “Entity” means an “entity” as defined in section 101(15) of the Bankruptcy
Code.



                                                -8-
            Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 124 of 449



               1.73    “EQM” means Equitrans, L.P..

              1.74 “EQM Gathering Agreements” means collectively, that certain (i) Credit
Agreement, dated August 18, 2010, and (ii) Transportation Service Agreement CW2239335-510,
dated August 1, 2017, in each case by and between ARE and EQM, including all exhibits,
schedules and annexes thereto.

               1.75 “Equity Interest” means any ownership interest in a Person or Entity,
including any interest evidenced by common or preferred stock, a limited liability company or
other membership or partnership interest or unit, a warrant, an option, any other right to acquire or
otherwise receive any ownership interest in such Person or any right to payment or compensation
based upon any such interest.

               1.76 “Estate” means the estate of a Debtor in the applicable Chapter 11 Case, as
created under section 541 of the Bankruptcy Code.

                1.77 “Exculpated Parties” means, collectively, and in each case in its capacity
as such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Holders of OpCo RBL Claims; (d)
the Holders of Term Loan Claims; (e) the Holders of Seller Notes Claims; (f) the TL Agent; (g)
the Seller Note Agent; (h) the RBL Agent; (i) the DIP Agent; (j) the Consenting Stakeholders; (k)
the New Capital Parties; (l) each current and former Affiliate of each Entity in clause (a) through
(k); and (m) each Related Party of each entity in clause (a) through (k).

                1.78 “Executory Contract” means a contract to which any of the Debtors is a
party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

             1.79 “Exhibit” means an exhibit annexed to either the Plan or the Plan
Supplement or as an exhibit or appendix to the Disclosure Statement (as such exhibits may be
amended, supplemented, amended and restated, or otherwise modified from time to time).

               1.80    “Final DIP Order” means the Final Order of the Bankruptcy Court
approving the DIP Facility on a final basis and authorizing the use of cash collateral, which shall
be consistent with the RSA and the DIP Credit Agreement.

                1.81 “Final Order” means an order or judgment of the Bankruptcy Court (or
any other court of competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such
other court) on the docket in the Chapter 11 Cases (or the docket of such other court), which has
not been modified, amended, reversed, vacated or stayed and as to which (x) the time to appeal,
petition for certiorari, or move for a new trial, stay, reargument or rehearing has expired and as to
which no appeal, petition for certiorari or motion for new trial, stay, reargument or rehearing shall
then be pending or as to which any right to appeal, petition for certiorari, new trial, reargue, or
rehear shall have been waived in writing in form and substance satisfactory to the Debtors or the
Reorganized Debtors, as applicable, or (y) if an appeal, writ of certiorari, new trial, stay,
reargument or rehearing thereof has been sought, such order or judgment of the Bankruptcy Court
(or other court of competent jurisdiction) shall have been affirmed by the highest court to which
such order was appealed, or certiorari shall have been denied, or a new trial, stay, reargument or
rehearing shall have been denied or resulted in no modification of such order, and the time to take
any further appeal, petition for certiorari or move for a new trial, stay, reargument or rehearing


                                                -9-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 125 of 449



shall have expired, as a result of which such order shall have become final in accordance with Rule
8002 of the Federal Rules of Bankruptcy Procedure; provided that no order shall fail to be a Final
Order solely due to the possibility that a motion pursuant to section 502(j) of the Bankruptcy Code,
Rules 59 or 60 of the Federal Rules of Civil Procedure, or Rule 9024 of the Bankruptcy Rules may
be filed with respect to such order.

               1.82    “Fullstream” means Goff Connector LLC.

              1.83 “Fullstream Gathering Agreements” means collectively, that certain (i)
Gathering and Natural Gas Services Agreement, dated as of November 9, 2017, and (ii) Amended
& Restated Individual Transaction Confirmation, dated December 21, 2018, in each case by and
between ARE and Fullstream, including all exhibits, schedules and annexes thereto.

                 1.84 “Gathering Agreements” means, collectively, the DTE-AGS Gathering
Agreements, the DTE-SGG Gathering Agreements, the EQM Gathering Agreements, the
Fullstream Gathering Agreements, the TCO Gathering Agreements and any other agreements
related thereto.

              1.85    “Governance Term Sheet” means the governance term sheet attached as
Annex 4 to the Restructuring Term Sheet.

               1.86 “Governmental Unit” means a “governmental unit” as defined in section
101(27) of the Bankruptcy Code.

              1.87 “HoldCo Debtors” means each of the following Debtors: (a) AEH;
(b) ARIH; (c) ARE; and (d) ARDH2.

               1.88 “Holder” means an Entity holding a Claim against, or Equity Interest in, a
Debtor as of the applicable date of determination.

             1.89 “Impaired” means, with respect to a Claim, Equity Interest or Class of
Claims or Equity Interests, “impaired” within the meaning of such term in section 1124 of the
Bankruptcy Code.

              1.90 “Indemnification Agreement” means any organizational or employment
and/or service agreement of or with the Debtors and currently in place that provides for the
indemnification of any current or former managing member, member, manager, director, officer
or employee of the Debtors.

               1.91    “Intercompany Claim” means any Claim by a Debtor against another
Debtor.

               1.92    “Interim DIP Order” means the interim order of the Bankruptcy Court
approving the DIP Facility on an interim basis and authorizing use of cash collateral, which shall
be consistent with the RSA and the DIP Credit Agreement.

               1.93    “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.


                                               -10-
            Case 19-12347-BLS          Doc 19      Filed 11/08/19     Page 126 of 449



                1.94     “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy
Code, and, with respect to any asset, includes any mortgage, lien, pledge, charge, security interest
or other encumbrance of any kind or any other type of preferential arrangement that has the
practical effect of creating a security interest, in respect of such asset.

               1.95 “Local Rules” means the Local Rules of Bankruptcy Practice and
Procedure of the United States Bankruptcy Court for the District of Delaware.

               1.96    “LRMH” means LR-Mountaineer Holdings, L.P.

               1.97    “Mercuria” means Mercuria Investments US, Inc. or its affiliates.

                 1.98    “MIP” means a management incentive plan of the Reorganized Debtors,
consistent with the RSA, which shall reserve a percentage to be determined by the New Board
(acting in its sole discretion) of up to 10% of the New ARDH1 Equity (which may be in the form
of a combination of profits interests and/or full value units awards, as determined by the New
Board in its sole discretion), on a fully-diluted basis, to be issued to management and/or other
employees of the Reorganized Debtors after the Effective Date at the discretion of the New Board
and on terms to be determined by the New Board (including with respect to allocation, timing and
structure of such issuance and such management incentive plan).

                1.99 “New ARDH1 Class A Interests” means Class A common membership
interests authorized for issuance under the New ARDH1 Operating Agreement.

               1.100 “New ARDH1 Constituent Documents” means the New ARDH1
Operating Agreement and any other Constituent Document of Reorganized ARDH1, with terms
consistent with the RSA and the Governance Term Sheet.

              1.101 “New ARDH1 Equity” means any membership interests authorized for
issuance under the New ARDH1 Operating Agreement.

             1.102 “New ARDH1 Operating Agreement” means the limited liability
company operating agreement of Reorganized ARDH1, substantially in the form attached to the
Plan Supplement and with terms consistent with the RSA and the Governance Term Sheet.

               1.103 “New Board” means the initial board of managers of Reorganized ARDH1
as selected in accordance with the New ARDH1 Operating Agreement, and as disclosed in the
Plan Supplement or to the Bankruptcy Court at or prior to the Confirmation Hearing.

               1.104 “New Capital Commitment” means that certain new capital commitment
of $100 million in Reorganized ARDH1 to be provided by the New Capital Parties, in accordance
with the terms of the RSA, contingent upon the satisfaction of the conditions precedent therefor
contained in the RSA and the documents incorporated therein.

                 1.105 “New Capital Parties” means, collectively, (i) Chambers and/or certain of
its affiliated funds and/or their respective limited partners and (ii) Mercuria and/or certain of its
affiliates and/or their respective limited partners, in their respective capacities as providers of the
New Capital Commitment, in each case, as identified in the RSA.


                                                 -11-
           Case 19-12347-BLS        Doc 19    Filed 11/08/19    Page 127 of 449



            1.106 “New Equity Issuance” means the issuance to the New Capital Parties of
153,846,153 New ARDH1 Class A Interests in exchange for funding the New Capital
Commitment in accordance with the RSA and the Plan.

             1.107 “New RBL Agent” means the administrative agent under the New RBL
Credit Agreement.

               1.108 “New RBL Credit Agreement” means that certain credit agreement
governing the New RBL Facility, which shall be on the terms and subject to the conditions set
forth in the New RBL Term Sheet and otherwise consistent with the RSA.

                1.109 “New RBL Facility” means the $200 million new revolving credit facility
(with an initial borrowing base of not less than $130 million) under and evidenced by the New
RBL Credit Agreement, consistent with the New RBL Term Sheet and the RSA.

               1.110 “New RBL Loan Documents” means the New RBL Credit Agreement and
any related notes, guaranties, collateral agreements, certificates, documents and instruments
related to or executed in connection with the New RBL Credit Agreement, which shall be
consistent with the New RBL Term Sheet and on terms and conditions reasonably acceptable to
the Required Consenting Term/Seller Stakeholders.

               1.111 “New RBL Term Sheet” means the new RBL facility term sheet attached
as Annex 3 to the Restructuring Term Sheet.

              1.112 “OpCo Debtors” means each of the following Debtors: (a) Arsenal
Resources Development LLC; (b) Arsenal Gas Marketing LLC; (c) Arsenal Midstream LLC;
(d) Arsenal Water LLC; (e) Ulysses Gathering LLC; (f) Mar Key LLC; (g) Arsenal Resources
LLC; (h) River Ridge Energy Holdings, LLC; (i) River Ridge Energy, LLC; (j) River Ridge
Pennsylvania, LLC; (k) River Ridge Operating, LLC; and (l) Seneca-Upshur Petroleum, LLC.

              1.113 “OpCo Equity Interests” means all Equity Interests in the OpCo Debtors
existing immediately prior to the Effective Date.

                1.114 “OpCo General Unsecured Claim” means any Claim against any OpCo
Debtor that is not an Administrative Claim, ARE Gathering Agreement Claim, DIP Facility Claim,
Intercompany Claim, Other Priority Claim, Other Secured Claim, OpCo RBL Claim, Priority Tax
Claim, Section 510(b) Claim, Seller Notes Claim or Term Loan Claim.

               1.115 “OpCo RBL Claim” means any Claim against any OpCo Debtor arising
under or related to the RBL Documents.

               1.116 “Other Priority Claim” means a Claim entitled to priority under section
507(a) of the Bankruptcy Code other than a Priority Tax Claim or an Administrative Claim.

              1.117 “Ordinary Course Professionals Order” means an order of the
Bankruptcy Court, if any, approving a motion to employ ordinary course professionals in the
Chapter 11 Cases.



                                             -12-
            Case 19-12347-BLS          Doc 19      Filed 11/08/19     Page 128 of 449



              1.118 “Other Secured Claim” means any Secured Claim against any Debtor
other than DIP Facility Claims, OpCo RBL Claim, Seller Notes Claim or Term Loan Claim.

               1.119 “Person” means a “person” as defined in section 101(41) of the Bankruptcy
Code and also includes any natural person, corporation, general or limited partnership, limited
liability company, firm, trust, association or other Entity, whether acting in an individual, fiduciary
or other capacity.

             1.120 “Petition Date” means the date on which the Debtors filed their petition for
relief commencing the Chapter 11 Cases.

                1.121 “Plan” means, collectively, this joint pre-packaged plan of reorganization,
the Exhibits, all supplements, appendices, and schedules hereto, and any document to be executed,
delivered, assumed or performed in connection with the occurrence of the Effective Date,
including the documents to be included in the Plan Supplement.

              1.122 “Plan Supplement” means one or more supplements to the Plan containing
certain agreements, lists, documents or forms of documents and/or schedules or exhibits relating
to the implementation of the Plan, which may include certain agreements, lists, documents or forms
of documents and/or schedules or exhibits necessary to comply with Bankruptcy Code sections
1123(a)(7) and 1129(a)(5).

               1.123 “Preference Actions” means any and all avoidance, recovery or other
actions or remedies that may be brought by and on behalf of the Debtors or their Estates under
section 547 of the Bankruptcy Code.

               1.124 “Priority Tax Claim” means a Claim that is entitled to priority under
section 507(a)(8) of the Bankruptcy Code.

               1.125 “Pro Rata” means, at any time, the proportion that the face amount of a
Claim or Equity Interest in a particular Class bears to the aggregate face amount of all Claims or
Equity Interests in that Class, unless the Plan provides otherwise.

               1.126 “Professional” means: (a) any Entity employed in the Chapter 11 Cases
pursuant to section 327, 328, 363 or 1103 of the Bankruptcy Code and (b) any Entity seeking
compensation or reimbursement of expenses in connection with the Chapter 11 Cases pursuant to
section 503(b)(4) of the Bankruptcy Code.

               1.127 “Professional Claims Bar Date” means forty-five (45) days after the
Effective Date.

               1.128 “Professional Fee Claim” means a Claim under sections 328, 330(a), 331,
363, 503 or 1103 of the Bankruptcy Code for compensation for services rendered or reimbursement
of costs, expenses or other charges incurred by Professionals after the Petition Date and prior to
the Confirmation Date; provided, that Professional Fee Claims shall not include Restructuring
Expenses.




                                                 -13-
            Case 19-12347-BLS          Doc 19      Filed 11/08/19     Page 129 of 449



              1.129 “Professional Fee Escrow Account” means an interest-bearing account
funded by the OpCo Debtors in Cash on the Effective Date pursuant to Article II.A(ii) of the Plan,
in an amount equal to the Professional Fee Reserve Amount.

              1.130 “Professional Fee Reserve Amount” means the aggregate amount of
Professional Fee Claims and other unpaid fees and expenses that the Professionals estimate they
have incurred or will incur in rendering services to the Debtors prior to the Confirmation Date,
which estimates Professionals shall deliver to the Debtors as set forth in Article II.A(i) of the Plan.

              1.131 “Proof of Claim” means a proof of claim filed against any Debtor in the
Chapter 11 Cases.

               1.132 “Ratable Share” means, with respect to Classes 3A or 3C only, the
proportion that the face amount of a Class 3A Claim or Class 3C Claim bears to the aggregate face
amount of all Claims in such Classes.

               1.133 “RBL Agent” means Citibank, N.A., as administrative agent and collateral
agent under the RBL Credit Agreement, together with its successors and assigns in such capacities.

             1.134 “RBL Credit Agreement” means that certain Credit Agreement, dated
December 21, 2018, among ARD, as borrower, the lenders from time to time party thereto and the
RBL Agent.

               1.135 “RBL Documents” means the RBL Credit Agreement, the RBL Guaranty
and any related notes, certificates, documents and instruments related to or executed in connection
with the RBL Credit Agreement.

              1.136 “RBL Guaranty” means the Guaranty Agreement, dated December 21,
2018, by and among ARD, each of its subsidiaries party thereto and the RBL Agent.

               1.137 “RBL Lender Advisors” means (i) Paul Hastings, LLP, (ii) Richards,
Layton & Finger, PA, (iii) RPA Advisors and (iv) such other advisors and/or professionals engaged
by the RBL Agent (or by counsel to the RBL Agent) to the extent such advisors’ or professionals’
fees are reimbursable pursuant to the RBL Credit Agreement and the related loan documents.

                 1.138 “Reinstated” means, with respect to any Claim: (a) leaving unaltered the
legal, equitable and contractual rights to which a Claim entitles the Holder of such Claim in
accordance with section 1124 of the Bankruptcy Code or (b) notwithstanding any contractual
provision or applicable law that entitles the Holder of such Claim to demand or receive accelerated
payment of such Claim after the occurrence of a default: (i) curing any such default that occurred
before or after the Petition Date, other than a default of a kind specified in section 365(b)(2) of the
Bankruptcy Code or of a kind that section 365(b)(2) of the Bankruptcy Code expressly does not
require to be cured; (ii) reinstating the maturity of such Claim as such maturity existed before such
default; (iii) compensating the Holder of such Claim for any damages incurred as a result of any
reasonable reliance by such Holder on such contractual provision or such applicable law; (iv) if
such Claim arises from any failure to perform a non-monetary obligation, other than a default
arising from failure to operate a non-residential real property lease subject to section 365(b)(1)(A)
of the Bankruptcy Code, compensating the Holder of such Claim (other than any Debtor or an


                                                 -14-
             Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 130 of 449



insider of any Debtor) for any actual pecuniary loss incurred by the Holder of such Claim as a
result of such failure; and (v) not otherwise altering the legal, equitable or contractual rights to
which such Claim entitles the Holder of such Claim.

                1.139 “Related Parties” means, collectively, with respect to a Person, including
each Released Party and Exculpated Party, such Person’s current, former and future Affiliates,
member firms and associated Entities, and with respect to each of the foregoing, their Affiliates,
and such Person’s, to the extent applicable, current and former directors, current and former
managers, current and former officers, equity holders (regardless of whether such interests are held
directly or indirectly), affiliated investment funds or investment vehicles, predecessors,
participants, trustees, successors, assigns, subsidiaries, affiliates, managed accounts or funds,
partners, limited partners, general partners, principals, members, management companies, fund
advisors, employees, agents, advisory board members, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives and other professionals.

                1.140 “Released Party” means, each of, and in each case in its capacity as such:
(a) the Debtors; (b) the Reorganized Debtors; (c) the Holders of OpCo RBL Claims; (d) the Holders
of Term Loan Claims; (e) the Holders of Seller Notes Claims; (f) the DIP Lenders; (g) the TL
Agent; (h) the Seller Note Agent; (i) the RBL Agent; (j) the DIP Agent; (k) the Consenting
Stakeholders; (l) the New Capital Parties; (m) the Holders of AEH Equity Interests; (n) the current
and former Affiliates of each Entity in clause (a) through (m); and (o) the Related Parties of each
Entity in clause (a) through (m); provided, that any Holder of a Claim or Equity Interest that votes
against the Plan (to the extent eligible to vote), objects to the Plan, or objects to or opts out of the
third party release contained therein shall not be a “Released Party.”

                 1.141 “Releasing Party” means, each of, and in each case in its capacity as such:
(a) the Debtors; (b) the Reorganized Debtors; (c) the Holders of OpCo RBL Claims; (d) the Holders
of Term Loan Claims; (e) the Holders of Seller Notes Claims; (f) the DIP Lenders; (g) the TL
Agent; (h) the Seller Note Agent; (i) the RBL Agent; (j) the DIP Agent; (k) the Consenting
Stakeholders; (l) the Holders of AEH Equity Interests; (m) the Holders of Claims entitled to vote
to accept or reject the Plan that (1) vote to accept the Plan or (2) vote to reject the Plan or do not
vote to accept or reject the Plan but do not affirmatively elect to “opt out” of being a Releasing
Party by timely objecting to the Plan’s third-party release provisions; (n) the Holders of Claims or
Interests that are Unimpaired and presumed to accept the Plan; (o) the Holders of Claims or Equity
Interests that are deemed to reject the Plan that do not affirmatively elect to “opt out” of being a
Releasing Party by timely objecting, formally or informally in writing, to the Plan’s third-party
release provisions; (p) the New Capital Parties; (q) the current and former Affiliates of each Entity
in clause (a) through (p); and (r) the Related Parties of each Entity in clause (a) through (p).

               1.142 “Reorganized” means, in reference to a Debtor, such Debtor from and after
the Effective Date.

             1.143 “Reorganized OpCo Debtors” means Reorganized ARDH1 and each
Reorganized OpCo Debtor.

            1.144 “Reorganized OpCo Debtors Constituent Documents” means the New
ARDH1 Constituent Documents and the Constituent Documents of the other Reorganized Debtors.


                                                 -15-
             Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 131 of 449



             1.145 “Required Consenting RBL Lenders” means, as of the relevant date,
Consenting RBL Lenders holding at least 50.01% of the aggregate outstanding principal amount
of the OpCo RBL Claims that are held by the Consenting RBL Lenders.

               1.146 “Required Consenting Seller Noteholders” means each of the
Consenting Seller Noteholders; provided, that in the event that any of the Consenting Seller
Noteholders transfers some, but not all, of its interests in the Seller Notes to an unaffiliated Entity,
Required Consenting Seller Noteholders shall mean Consenting Seller Noteholders holding at least
50.01% of the aggregate outstanding principal amount of Seller Notes that are held by the
Consenting Seller Noteholders plus each of the Consenting Seller Noteholders party to the RSA
as of the Agreement Effective Date (as defined in the RSA) that remains party to the RSA
following such transfer.

             1.147 “Required Consenting Stakeholders” means, collectively, the Required
Consenting Term Loan Lenders, the Required Consenting Seller Noteholders and the Required
Consenting RBL Lenders.

                1.148 “Required Consenting Term Loan Lenders” means each of the
Consenting Term Loan Lenders; provided, that in the event that any of the Consenting Term Loan
Lenders transfers some, but not all, of its interests in the Term Loan Claims to an unaffiliated
Entity, Required Consenting Term Loan Lenders shall mean Consenting Term Loan Lenders
holding at least 50.01% of the aggregate outstanding principal amount of Term Loans that are held
by the Consenting Term Loan Lenders plus each of the Consenting Term Loan Lenders party to
the RSA as of the Agreement Effective Date (as defined in the RSA) that remains party to the RSA
following such transfer.

              1.149 “Required Consenting Term/Seller Stakeholders” means, collectively,
the Required Consenting Term Loan Lenders and the Required Consenting Seller Noteholders.

                1.150 “Restructuring Expenses” means all out-of-pocket third-party reasonable
and documented fees and expenses of (a) each of the Consenting RBL Lenders, the Consenting
Seller Noteholders and the Consenting Term Loan Lenders up to $25,000 per class of Consenting
Stakeholder incurred after the Petition Date, and (b) the Consenting Stakeholder Advisors, in each
case that are due and owing after receipt of applicable invoices.

               1.151 “Restructuring Term Sheet” means the restructuring term sheet attached
as Exhibit B to the RSA.

               1.152 “Restructuring Transactions” means the restructuring transactions for the
Debtors, in accordance with, and subject to the terms and conditions set forth in, the RSA, the Plan
and the Plan Supplement.

              1.153 “RSA” means that certain Restructuring Support Agreement, dated
November 6, 2019, by and among the Debtors, the Consenting Term Loan Lenders, the Consenting
Seller Noteholders, the Consenting RBL Lenders, the Consenting Secured Swap Parties and the
Consenting Equityholders, attached as Exhibit B to the Disclosure Statement.




                                                 -16-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 132 of 449



                1.154 “Schedule of Rejected Executory Contracts and Unexpired Leases”
means that schedule of proposed rejected Executory Contracts and Unexpired Leases, if any, which
will be filed with the Plan Supplement.

               1.155 “Section 510(b) Claim” means a Claim subordinated pursuant to Section
510(b) of the Bankruptcy Code.

                1.156 “Secured Claim” means a Claim against a Debtor that is secured by a Lien
on property in which such Debtor’s Estate has an interest, which Lien is valid, perfected, and
enforceable under applicable law or by reason of a Bankruptcy Court order, or that is subject to
setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the Claim
Holder’s interest in such Estate’s interest in such property or to the extent of the amount subject to
setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code.

              1.157 “Securities Act” means the Securities Act of 1933, as now in effect or
hereafter amended, and the rules and regulations of the U.S. Securities and Exchange Commission
promulgated thereunder.

               1.158 “Seller Note Agent” means LRMH, as the collateral agent under the
Collateral Agreement (as defined in the Seller Notes), together with its successors and assigns in
such capacity.

              1.159 “Seller Note Documents” means the Seller Notes, together with the ARHD
2 Guaranty, the ARDH 2 Collateral Agreement, the Collateral Agency Agreement and the
Subordination Agreement (each as defined in the Seller Notes, as amended).

                  1.160 “Seller Notes” means the Seller Notes originally issued by AEH to (a)
LRMH and (b) PDC Energy, Inc., which were subsequently assigned by PDC Energy, Inc. to
affiliates of or funds managed by Chambers Energy Management LP, each dated October 14, 2014,
and each issued in the original principal amount of $39,047,625.

            1.161 “Seller Notes Claim” means any Claim arising under or related to the Seller
Note Documents.

               1.162 “Solicitation” means the Debtors’ formal request for acceptances of the
Plan, consistent with sections 1125 and 1126 of the Bankruptcy Code, rules 3017 and 3018 of the
Bankruptcy Rules and applicable non-bankruptcy law.

                1.163 “Solicitation Agent” means Prime Clerk, LLC, the notice, claims and
solicitation agent retained by the Debtors for the Chapter 11 Cases.

               1.164 “TCO” means Columbia Gas Transmission, LLC.

              1.165 “TCO Gathering Agreements” means, collectively, that certain (i) Credit
Support Agreement, dated February 3, 2015, (ii) FTS Service Agreement, dated January 5, 2018,
and (iii) OPT60 Service Agreement, dated January 29, 2016, in each case by and between ARE
and TCO.



                                                -17-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 133 of 449



            1.166 “Term Loan Claim” means any Claim arising under or related to the Term
Loan Documents.

               1.167 “Term Loan Credit Agreement” means that certain Credit Agreement,
dated December 21, 2018, among ARD, as borrower, each of the lenders from time to time party
thereto and the TL Agent.

               1.168 “Term Loan Documents” means the Term Loan Credit Agreement,
together with the Term Loan Guaranty and any related notes, certificates, documents and
instruments related to or executed in connection with the Term Loan Credit Agreement.

              1.169 “Term Loan Guaranty” means the Guaranty Agreement, dated July 31,
2019, by and among ARE, and the TL Agent.

               1.170 “TL Agent” means Chambers Energy Management, LP, as administrative
agent and collateral agent under the Term Loan Credit Agreement, together with its successors and
assigns in such capacities.

                 1.171 “UCC” means the Uniform Commercial Code as the same may from time
to time be in effect in the State of Delaware or the Uniform Commercial Code as in effect in any
other state to the extent it may be applicable to any security interests in property of the Debtors.

               1.172 “U.S.” means the United States of America.

                1.173 “Unclaimed Distribution” means any distribution under the Plan or as
otherwise authorized by the Bankruptcy Court on account of an Allowed Claim to a Holder that,
within six (6) months from when the distribution was first made, has not: (a) accepted a particular
distribution or, in the case of distributions made by check, negotiated such check; (b) given notice
to Reorganized ARDH1 of an intent to accept a particular distribution; (c) responded to
Reorganized ARDH1’s request for information necessary to facilitate a particular distribution; (d)
taken delivery of such distribution or where such distribution was returned for lack of a current
address or otherwise; or (e) taken any other action necessary to facilitate such distribution.

                 1.174 “Unexpired Lease” means a lease to which any of the Debtors is a party
that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

               1.175 “Unimpaired” means any Claim or Equity Interest that is not designated as
Impaired.

              1.176 “Unimpaired Claim” means Administrative Claims, Priority Tax Claims,
DIP Facility Claims and any Claim arising prior to the Effective Date in Class 2A, 6A, 6B, 6C,
7A, 7B or 7C (if so treated) of the Plan.

                1.177 “U.S. Trustee” means the Office of the United States Trustee for the
District of Delaware.

               1.178 “Voting Classes” means collectively, Classes 1A, 3B, 4A and 5A.



                                               -18-
             Case 19-12347-BLS        Doc 19     Filed 11/08/19     Page 134 of 449



                1.179 “Voting Record Date” means the date for determining which Holders are
entitled to receive the Disclosure Statement and vote to accept or reject the Plan, as applicable,
which date is November 6, 2019 for all Holders of Claims in the Voting Classes.

                                          ARTICLE II.

                        TREATMENT OF UNCLASSIFIED CLAIMS

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
Priority Tax Claims and DIP Facility Claims are not classified and are not entitled to vote on the
Plan.

A.     Administrative Claims

        Subject to subparagraph (i) below, in full and complete satisfaction, settlement, discharge
and release of each Allowed Administrative Claim (except to the extent that (a) the Holder of such
Allowed Administrative Claim and either the Debtors, with the reasonable consent of the Required
Consenting Term/Seller Stakeholders, or the Reorganized OpCo Debtors, as applicable, agree in
writing to less favorable treatment or (b) the Holder of such Allowed Administrative Claim has
been paid in full during the Chapter 11 Cases), the Debtors or Reorganized OpCo Debtors, as
applicable, (i) shall pay to each Holder of an Allowed Administrative Claim Cash in an amount
equal to such Allowed Administrative Claim on the later of (x) the Effective Date, or as soon
thereafter as is reasonably practicable and (y) as soon as practicable after such Allowed
Administrative Claim becomes due and payable, (ii) shall provide such other treatment to render
such Allowed Administrative Claim Unimpaired or (iii) shall provide such other treatment as the
Holder of such Allowed Administrative Claim may agree to or otherwise as permitted by section
1129(a)(9) of the Bankruptcy Code; provided, that Administrative Claims incurred by the Debtors
in the ordinary course of business may be paid in the ordinary course of business in accordance
with such applicable terms and conditions relating thereto without further notice to or order of the
Bankruptcy Court.

       (i)     Professional Fee Claims

        Professionals (a) asserting a Professional Fee Claim shall deliver to the Debtors their
estimates for purposes of the Debtors computing the Professional Fee Reserve Amount no later
than five (5) Business Days prior to the anticipated Effective Date; provided, that, for the
avoidance of doubt, no such estimate shall be deemed to limit the amount of the fees and expenses
that are the subject of a Professional’s final request for payment of Professional Claims filed with
the Bankruptcy Court; provided, further, that, if a Professional does not provide an estimate, the
Debtors may estimate the unpaid and unbilled fees and expenses of such Professional; and (b)
asserting a Professional Fee Claim for services rendered before the Confirmation Date, for the
avoidance of doubt, excluding any claims for Restructuring Expenses, must file and serve on the
Reorganized OpCo Debtors and such other Entities who are designated by the Bankruptcy Rules,
the Confirmation Order or other order of the Bankruptcy Court an application for final allowance
of such Professional Fee Claim no later than the Professional Claims Bar Date; provided, that any
Professional who is subject to the Ordinary Course Professionals Order may continue to receive
such compensation and reimbursement of expenses for services rendered before the Confirmation


                                               -19-
              Case 19-12347-BLS        Doc 19     Filed 11/08/19      Page 135 of 449



Date, without further Bankruptcy Court order, pursuant to the Ordinary Course Professionals
Order. For the avoidance of doubt, no fee applications will be required in respect of services
performed by Professionals on and after the Confirmation Date. Objections to any Professional
Fee Claim must be filed and served on the Reorganized OpCo Debtors and the applicable
Professional within thirty (30) days after the filing of the final fee application with respect to the
Professional Fee Claim. Any such objections that are not consensually resolved may be set for
hearing on twenty-one (21) days’ notice.

       (ii)     Professional Fee Escrow Account

        On the Effective Date, the Debtors shall establish the Professional Fee Escrow Account
and fund such account with Cash equal to the Professional Fee Reserve Amount. The Professional
Fee Escrow Account shall be maintained in trust for the Professionals. Each Holder of an Allowed
Professional Fee Claim will be paid by the Reorganized OpCo Debtors in Cash from the
Professional Fee Escrow Account within five (5) Business Days of entry of the order approving
such Allowed Professional Fee Claim. If the Professional Fee Escrow Account is depleted, each
Holder of an Allowed Professional Fee Claim will be paid the full amount of such Allowed
Professional Fee Claim by the Reorganized OpCo Debtors in Cash within five (5) Business Days
of entry of the order approving such Allowed Professional Fee Claim. All amounts remaining in
the Professional Fee Escrow Account after all Allowed Professional Fee Claims have been paid in
full shall revert to Reorganized ARDH1. If the Professional Fee Escrow Account is insufficient to
pay the full amount of all Allowed Professional Fee Claims, remaining unpaid Allowed
Professional Fee Claims will be promptly paid by the Reorganized OpCo Debtors without any
further action or order of the Bankruptcy Court.

B.     Priority Tax Claims

       On the Effective Date, each Holder of an Allowed Priority Tax Claim will, as determined
by the Debtor, or the Reorganized Debtor, as applicable, be satisfied in accordance with section
1129(a)(9)(C) of the Bankruptcy Code.

C.     DIP Facility Claims

        The DIP Facility Claims shall be deemed to be Allowed under the Plan. Notwithstanding
anything to the contrary herein, in full and final satisfaction, settlement, release and discharge of
and in exchange for release of all Allowed DIP Facility Claims, on the Effective Date, the Allowed
DIP Facility Claims shall be paid indefeasibly in Cash in full.

D.     Statutory Fees

        Notwithstanding anything herein to the contrary, on the Effective Date, the Debtors shall
pay, in full, in Cash, any fees due and owing to the U.S. Trustee at the time of Confirmation
pursuant to 28 U.S.C. § 1930(a)(6). On and after the Effective Date, to the extent the Chapter 11
Cases remains open, and for so long as the Reorganized Debtors remain obligated to pay quarterly
fees, the Reorganized Debtors shall file with the Bankruptcy Court quarterly reports in a form
reasonably acceptable to the U.S. Trustee. The Debtors or Reorganized Debtors, as applicable,
shall remain obligated to pay quarterly fees to the U.S. Trustee until the earliest of the Chapter 11
Cases being closed, dismissed or converted to a case under chapter 7 of the Bankruptcy Code.


                                                -20-
             Case 19-12347-BLS        Doc 19     Filed 11/08/19    Page 136 of 449



                                         ARTICLE III.

     CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS AND EQUITY
                              INTERESTS

A.       Introduction

        All Claims and Equity Interests, except Administrative Claims, Priority Tax Claims and
DIP Facility Claims, are placed in the Classes set forth below in accordance with section
1123(a)(1) of the Bankruptcy Code. The categories of Claims and Equity Interests listed below
classify Claims and Equity Interests for all purposes, including voting, Confirmation and
distribution pursuant to the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy
Code. A Claim or Equity Interest is in a particular Class only to the extent that any such Claim or
Equity Interest is Allowed in that Class and has not been paid, released or otherwise settled prior
to the Effective Date.

B.       Summary of Classification and Treatment of Classified Claims and Equity Interests

 Class    Claim                                       Status               Voting Rights
          AEH Claims
 1A       AEH Seller Notes Claims                     Impaired             Entitled to Vote
 1B       AEH General Unsecured Claims                Impaired             Deemed to Reject
 1C       AEH Equity Interests                        Impaired             Deemed to Reject
          ARIH Claims
 2A       ARIH General Unsecured Claims               Unimpaired           Presumed to Accept
 2B       ARIH Equity Interests                       Impaired             Deemed to Reject
          ARE Claims
 3A       ARE Gathering Agreement Claims              Impaired             Deemed to Reject
 3B       ARE Term Loan Claims                        Impaired             Entitled to Vote
 3C       ARE General Unsecured Claims                Impaired             Deemed to Reject
 3D       ARE Equity Interests                        Impaired             Deemed to Reject
          ARDH2 Claims
 4A       ARDH2 Seller Notes Claims                   Impaired             Entitled to Vote
 4B       ARDH2 General Unsecured Claims              Impaired             Deemed to Reject
 4C       ARDH2 Equity Interests                      Impaired             Deemed to Reject
          ARDH1 Claims
 5A       ARDH1 Term Loan Claims                      Impaired             Entitled to Vote
 5B       ARDH1 General Unsecured Claims              Impaired             Deemed to Reject



                                               -21-
            Case 19-12347-BLS     Doc 19     Filed 11/08/19     Page 137 of 449



 5C     ARDH1 Equity Interests                    Impaired              Deemed to Reject
        OpCo Claims
 6A     OpCo RBL Claims                           Unimpaired            Presumed to Accept
 6B     OpCo General Unsecured Claims             Unimpaired            Presumed to Accept
 6C     OpCo Equity Interests                     Unimpaired            Presumed to Accept
        Other Claims Against Debtors
 7A     Other Secured Claims                      Unimpaired            Presumed to Accept
 7B     Other Priority Claims                     Unimpaired            Presumed to Accept
 7C     Intercompany Claims                       Unimpaired;           Presumed to Accept;
                                                  Impaired              Deemed to Reject
 7D     Section 510(b) Claims                     Impaired              Deemed to Reject


C.    Classification and Treatment of Claims and Equity Interests

      (i)     AEH Claims.

              (1)   Class 1A – AEH Seller Notes Claims.

                            (A)   Classification: Class 1A consists of AEH Seller Notes
                                  Claims. The AEH Seller Notes Claims shall be Allowed in
                                  an aggregate principal amount of approximately $128
                                  million (including interest that has been paid-in-kind and
                                  capitalized), plus any accrued and unpaid interest thereon as
                                  of the Petition Date, plus all other unpaid and outstanding
                                  obligations thereunder, as applicable, and such AEH Seller
                                  Notes Claims shall not be subject to disallowance, setoff,
                                  recoupment, subordination, recharacterization or reduction
                                  of any kind, including pursuant to section 502(d) of the
                                  Bankruptcy Code.

                            (B)   Treatment: In accordance with the RSA, on the Effective
                                  Date, in full and final satisfaction, settlement, discharge and
                                  release of, and in exchange for, all Allowed AEH Seller
                                  Notes Claims, the Holders of such Allowed AEH Seller
                                  Notes Claims shall be entitled to receive the treatment
                                  specified in Article III.C(iv)(1)(B).

                            (C)   For the avoidance of doubt, each Holder of an Allowed
                                  AEH Seller Notes Claim and an Allowed ARDH2 Seller
                                  Notes Claim shall receive only one recovery in full and
                                  complete satisfaction of all Seller Notes Claims that may be



                                           -22-
       Case 19-12347-BLS      Doc 19     Filed 11/08/19     Page 138 of 449



                              held by such Holder, which single recovery is specified in
                              Article III.C(iv)(1)(B).

                        (D)   Impairment and Voting: Class 1A is Impaired by the Plan.
                              Each Holder of an AEH Seller Notes Claim is entitled to vote
                              to accept or reject the Plan.

         (2)   Class 1B – AEH General Unsecured Claims.

                        (A)   Classification: Class 1B consists of AEH General Unsecured
                              Claims.

                        (B)   Treatment: Holders of AEH General Unsecured Claims shall
                              be cancelled, released and discharged without any
                              distribution. The Debtors believe that no Allowed AEH
                              General Unsecured Claims exist.

                        (C)   Impairment and Voting: Class 1B is Impaired by the Plan,
                              and each Holder of an AEH General Unsecured Claim is
                              conclusively deemed to have rejected the Plan pursuant to
                              section 1126(g) of the Bankruptcy Code. Therefore, each
                              Holder of an AEH General Unsecured Claim is not entitled
                              to vote to accept or reject the Plan.

         (3)   Class 1C – AEH Equity Interests.

                        (A)   Classification: Class 1D consists of AEH Equity Interests.

                        (B)   Treatment: On the Effective Date, all AEH Equity Interests
                              shall be cancelled, Holders of AEH Equity Interests shall
                              receive no recovery under the Plan and the Reorganized
                              Debtors shall file a certificate of dissolution for AEH, in
                              accordance with Article V.I of the Plan.

                        (C)   Impairment and Voting: Class 1D is Impaired by the Plan,
                              and each Holder of an AEH Equity Interest is conclusively
                              deemed to have rejected the Plan pursuant to section 1126(g)
                              of the Bankruptcy Code. Therefore, each Holder of an AEH
                              Equity Interest is not entitled to vote to accept or reject the
                              Plan.

(ii)     ARIH Claims.

         (1)   Class 2A – ARIH General Unsecured Claims.

                        (A)   Classification: Class 2 consists of ARIH General Unsecured
                              Claims.



                                       -23-
        Case 19-12347-BLS     Doc 19     Filed 11/08/19     Page 139 of 449



                        (B)   Treatment: All Allowed ARIH General Unsecured Claims
                              shall be Unimpaired by the Plan. The legal, equitable and
                              contractual rights of a Holder of an Allowed ARIH General
                              Unsecured Claim are unaltered. The Debtors believe that no
                              Allowed AEH General Unsecured Claims exist.

                        (C)   Impairment and Voting: Class 2 is Unimpaired by the Plan.
                              Each Holder of an ARIH General Unsecured Claim is
                              conclusively presumed to have accepted the Plan pursuant to
                              section 1126(f) of the Bankruptcy Code. Therefore, each
                              Holder of an ARIH General Unsecured Claim is not entitled
                              to vote to accept or reject the Plan.

          (2)   Class 2B – ARIH Equity Interests.

                        (A)   Classification: Class 2C consists of ARIH Equity Interests.

                        (B)   Treatment: On the Effective Date, all ARIH Equity Interests
                              shall be cancelled, Holders of ARIH Equity Interests shall
                              receive no recovery under the Plan and the Reorganized
                              Debtors shall file a certificate of dissolution for ARIH, in
                              accordance with Article V.I of the Plan.

                        (C)   Impairment and Voting: Class 2C is Impaired by the Plan,
                              and each Holder of an ARIH Equity Interest is conclusively
                              deemed to have rejected the Plan pursuant to section 1126(g)
                              of the Bankruptcy Code. Therefore, each Holder of an ARIH
                              Equity Interest is not entitled to vote to accept or reject the
                              Plan.

(iii)     ARE Claims.

          (1)   Class 3A – ARE Gathering Agreement Claims.

                        (A)   Classification: Class 3A consists of ARE Gathering
                              Agreement Claims.

                        (B)   Treatment: Within sixty (60) days of the Effective Date, in
                              full and final satisfaction, settlement, discharge and release
                              of, and in exchange for, all Allowed ARE Gathering
                              Agreement Claims, each Holder of an Allowed ARE
                              Gathering Agreement Claim shall be entitled to receive its
                              Ratable Share of the ARE Available Cash.

                        (C)   Impairment and Voting: Class 3A is Impaired by the Plan,
                              and each Holder of an ARE Gathering Agreement Claim is
                              conclusively deemed to have rejected the Plan. Therefore,



                                       -24-
             Case 19-12347-BLS           Doc 19     Filed 11/08/19       Page 140 of 449



                                         each Holder of an ARE Gathering Agreement Claim is not
                                         entitled to vote to accept or reject the Plan.

                (2)     Class 3B – ARE Term Loan Claims.

                                (A)      Classification: Class 3B consists of ARE Term Loan Claims.
                                         The ARE Term Loan Claims shall be Allowed in an
                                         aggregate principal amount of approximately $233 million
                                         (including interest and fees that have been paid-in-kind and
                                         capitalized), plus any accrued and unpaid interest thereon as
                                         of the Petition Date, plus all other unpaid and outstanding
                                         obligations thereunder, as applicable, and such ARE Term
                                         Loan Claims shall not be subject to disallowance, setoff,
                                         recoupment, subordination, recharacterization or reduction
                                         of any kind, including pursuant to section 502(d) of the
                                         Bankruptcy Code.

                                (B)      Treatment: In accordance with the RSA, on the Effective
                                         Date, in full and final satisfaction, settlement, discharge and
                                         release of, and in exchange for, all ARE Term Loan Claims,
                                         the Holders of such Allowed ARE Term Loan Claims shall
                                         be entitled to receive their Ratable Share of the ARE
                                         Available Cash,3 in addition to the treatment specified in
                                         Article III.C(v)(1)(B).

                                (C)      For the avoidance of doubt, each Holder of an Allowed
                                         ARE Term Loan Claim and an Allowed ARDH1 Term
                                         Loan Claim shall receive only one recovery in full and
                                         complete satisfaction of all Term Loan Claims that may be
                                         held by such Holder, which single recovery is specified in
                                         Article III.C(v)(1)(B).

                                (D)      Impairment and Voting: Class 3B is Impaired by the Plan.
                                         Each Holder of an ARE Term Loan Claim is entitled to vote
                                         to accept or reject the Plan.

                (3)     Class 3C – ARE General Unsecured Claims.

                                (A)      Classification: Class 3C consists of ARE General Unsecured
                                         Claims.

                                (B)      Treatment: Within sixty (60) days of the Effective Date, in
                                         full and final satisfaction, settlement, discharge and release

3
    Notwithstanding any entitlement of the Holders of Allowed ARE Term Loan Claims to receive their Ratable
    Share of ARE Available Cash under the Plan, all Holders of Allowed ARE Term Loan Claims have agreed to
    waive any such distribution in favor of Holders of Claims in Classes 3A and 3C.



                                                   -25-
       Case 19-12347-BLS     Doc 19     Filed 11/08/19     Page 141 of 449



                             of, and in exchange for, the Allowed ARE General
                             Unsecured Claims, each Holder of an Allowed ARE General
                             Unsecured Claim shall be entitled to receive its Ratable
                             Share of the ARE Available Cash. The Debtors believe that
                             no Allowed ARE General Unsecured Claims exist.

                      (C)    Impairment and Voting: Class 3C is Impaired by the Plan
                             and each Holder of an ARE General Unsecured Claim is
                             conclusively deemed to have rejected the Plan. Therefore,
                             each Holder of an ARE General Unsecured Claim is not
                             entitled to vote to accept or reject the Plan.

         (4)   Class 3D – ARE Equity Interests.

                      (A)    Classification: Class 3E consists of ARE Equity Interests.

                      (B)    Treatment: On the Effective Date, all ARE Equity Interests
                             shall be cancelled, Holders of ARE Equity Interests shall
                             receive no recovery under the Plan and the Reorganized
                             Debtors shall file a certificate of dissolution for ARE, in
                             accordance with Article V.I of the Plan.

                      (C)    Impairment and Voting: Class 3E is Impaired by the Plan,
                             and each Holder of an ARE Equity Interest is conclusively
                             deemed to have rejected the Plan pursuant to section 1126(g)
                             of the Bankruptcy Code. Therefore, each Holder of an ARE
                             Equity Interest is not entitled to vote to accept or reject the
                             Plan.

(iv)     ARDH2 Claims.

         (1)   Class 4A – ARDH2 Seller Notes Claims.

                      (A)    Classification: Class 4A consists of all ARDH2 Seller Notes
                             Claims. The ARDH2 Seller Notes Claims shall be Allowed
                             in an aggregate principal amount of approximately $128
                             million (including interest that has been paid-in-kind and
                             capitalized), plus any accrued and unpaid interest thereon as
                             of the Petition Date, plus all other unpaid and outstanding
                             obligations thereunder, as applicable, and such ARDH2
                             Seller Notes Claims shall not be subject to disallowance,
                             setoff, recoupment, subordination, recharacterization or
                             reduction of any kind, including pursuant to section 502(d)
                             of the Bankruptcy Code.

                      (B)    Treatment: In accordance with the RSA, on the Effective
                             Date, in full and final satisfaction, settlement, discharge and
                             release of, and in exchange for, all Allowed ARDH2 Seller


                                      -26-
Case 19-12347-BLS   Doc 19      Filed 11/08/19      Page 142 of 449



                    Notes Claims, the Holders of such Allowed ARDH2 Seller
                    Notes Claims shall be entitled to receive the following
                    treatment:

                    (1)    If each Holder of an Allowed Claim in each of
                           Classes 1A and 4A submits a ballot to accept the
                           Plan:

                           a          7,570,392 New ARDH1 Class A Interests
                                      shall be issued to Chambers Energy Capital
                                      II, LP (or its successors or assigns), on
                                      account of the Allowed ARDH2 Seller Notes
                                      Claims it beneficially owns;

                           b          927,101 New ARDH1 Class A Interests shall
                                      be issued to Chambers Energy Capital II TE,
                                      LP (or its successors or assigns), on account
                                      of the Allowed ARDH2 Seller Notes Claims
                                      it beneficially owns;

                           c          25,780,361 New ARDH1 Class A Interests
                                      shall be issued to Chambers Energy Capital
                                      III, LP (or its successors or assigns), on
                                      account of the Allowed ARDH2 Seller Notes
                                      Claims it beneficially owns; and

                           d          22,783,397 New ARDH1 Class A Interests
                                      shall be issued to LRMH (or its successors or
                                      assigns), on account of the Allowed ARDH2
                                      Seller Notes Claims it beneficially owns; or

                    (2)    If each Holder of an Allowed Claim in each of
                           Classes 1A and 4A does not submit a ballot to accept
                           the Plan, all Seller Notes Claims shall be cancelled,
                           released and discharged without any distribution.

                    (3)    For the avoidance of doubt, each Holder of an
                           Allowed AEH Seller Notes Claim and an Allowed
                           ARDH2 Seller Notes Claim shall receive only one
                           recovery in full and complete satisfaction of all Seller
                           Notes Claims that may be held by such Holder,
                           which single recovery is specified in this
                           Article III.C(iv)(1)(B).

             (C)    Impairment and Voting: Class 4A is Impaired by the Plan.
                    Each Holder of an ARDH2 Seller Notes Claim is entitled to
                    vote to accept or reject the Plan.



                               -27-
      Case 19-12347-BLS    Doc 19     Filed 11/08/19     Page 143 of 449



        (2)   Class 4B – ARDH2 General Unsecured Claims.

                    (A)    Classification: Class 4B consists of ARDH2 General
                           Unsecured Claims.

                    (B)    Treatment: ARDH2 General Unsecured Claims shall be
                           cancelled, released and discharged without any distribution.
                           The Debtors believe that no Allowed ARDH2 General
                           Unsecured Claims exist.

                    (C)    Impairment and Voting: Class 4B is Impaired by the Plan,
                           and each Holder of an ARDH2 General Unsecured Claim is
                           conclusively deemed to have rejected the Plan pursuant to
                           section 1126(g) of the Bankruptcy Code. Therefore, each
                           Holder of an ARDH2 General Unsecured Claim is not
                           entitled to vote to accept or reject the Plan.

        (3)   Class 4C – ARDH2 Equity Interests.

                    (A)    Classification: Class 4D consists of ARDH2 Equity
                           Interests.

                    (B)    Treatment: On the Effective Date, all ARDH2 Equity
                           Interests shall be cancelled, Holders of ARDH2 Equity
                           Interests shall receive no recovery under the Plan and the
                           Reorganized Debtors shall file a certificate of dissolution for
                           ARDH2, in accordance with Article V.I of the Plan.

                    (C)    Impairment and Voting: Class 4D is Impaired by the Plan,
                           and each Holder of an ARDH2 Equity Interest is
                           conclusively deemed to have rejected the Plan pursuant to
                           section 1126(g) of the Bankruptcy Code. Therefore, each
                           Holder of an ARDH2 Equity Interest is not entitled to vote
                           to accept or reject the Plan.

(v)     ARDH1 Claims.

        (1)   Class 5A – ARDH1 Term Loan Claims.

                    (A)    Classification: Class 5A consists of ARDH1 Term Loan
                           Claims. The ARDH1 Term Loan Claims shall be Allowed in
                           an aggregate principal amount of approximately $233
                           million (including interest and fees that have been paid-in-
                           kind and capitalized), plus any accrued and unpaid interest
                           thereon as of the Petition Date, plus all other unpaid and
                           outstanding obligations thereunder, as applicable, and such
                           ARDH1 Term Loan Claims shall not be subject to
                           disallowance,     setoff,    recoupment,      subordination,


                                    -28-
Case 19-12347-BLS   Doc 19      Filed 11/08/19      Page 144 of 449



                    recharacterization or reduction of any kind, including
                    pursuant to section 502(d) of the Bankruptcy Code.

             (B)    Treatment: In accordance with the RSA, on the Effective
                    Date, in full and final satisfaction, settlement, discharge and
                    release of, and in exchange for, all ARDH1 Term Loan
                    Claims, the Holders of such Allowed ARDH1 Term Loan
                    Claims shall be entitled to receive the following treatment:

                    (1)    If each Holder of an Allowed Claim in each of
                           Classes 1A and 4A submits a ballot to accept the
                           Plan:

                           a          104,080,965 New ARDH1 Class A Interests
                                      shall be issued to Chambers Energy Capital
                                      II, LP (or its successors or assigns), on
                                      account of the ARDH1 Term Loan Claims it
                                      beneficially owns;

                           b          12,746,181 New ARDH1 Class A Interests
                                      shall be issued to Chambers Energy Capital
                                      II TE, LP (or its successors or assigns), on
                                      account of the ARDH1 Term Loan Claims it
                                      beneficially owns; and

                           c          128,321,603 New ARDH1 Class A Interests
                                      shall be issued to Mercuria (or its successors
                                      or assigns), on account of the ARDH1 Term
                                      Loan Claims it beneficially owns; or

                    (2)    If each Holder of an Allowed Claim in each of
                           Classes 1A and 4A does not submit a ballot to accept
                           the Plan, each Holder of an Allowed ARDH1 Term
                           Loan Claim shall receive its Pro Rata share of
                           196,436,500 New ARDH1 Class A Interests.

                    (3)    For the avoidance of doubt, each Holder of an
                           Allowed ARE Term Loan Claim and an Allowed
                           ARDH1 Term Loan Claim shall receive only one
                           recovery in full and complete satisfaction of all Term
                           Loan Claims that may be held by such Holder, which
                           single     recovery     is    specified     in     this
                           Article III.C(v)(1)(B).

             (C)    Impairment and Voting: Class 5A is Impaired by the Plan.
                    Each Holder of an ARDH1 Term Loan Claim is entitled to
                    vote to accept or reject the Plan.



                               -29-
               Case 19-12347-BLS           Doc 19       Filed 11/08/19       Page 145 of 449



                 (2)      Class 5B – ARDH1 General Unsecured Claims.

                                  (A)      Classification: Class 5B consists of ARDH1 General
                                           Unsecured Claims.

                                  (B)      Treatment: Holders of ARDH1 General Unsecured Claims
                                           shall be cancelled, released and discharged without any
                                           distribution. The Debtors believe that no Allowed ARDH1
                                           General Unsecured Claims exist.

                                  (C)      Impairment and Voting: Class 5B is Impaired by the Plan,
                                           and each Holder of an ARDH1 General Unsecured Claim is
                                           conclusively deemed to have rejected the Plan pursuant to
                                           section 1126(g) of the Bankruptcy Code. Therefore, each
                                           Holder of an ARDH1 General Unsecured Claim is not
                                           entitled to vote to accept or reject the Plan.

                 (3)      Class 5C – ARDH1 Equity Interests.

                                  (A)      Classification: Class 5D consists of ARDH1 Equity
                                           Interests.

                                  (B)      Treatment: On the Effective Date, all ARDH1 Equity
                                           Interests shall be cancelled, Holders of ARDH1 Equity
                                           Interests shall receive no recovery under the Plan and the
                                           Reorganized Debtors shall file a certificate of dissolution for
                                           ARDH1, in accordance with Article V.I of the Plan.

                                  (C)      Impairment and Voting: Class 5D is Impaired by the Plan,
                                           and each Holder of an ARDH1 Equity Interest is
                                           conclusively deemed to have rejected the Plan pursuant to
                                           section 1126(g) of the Bankruptcy Code. Therefore, each
                                           Holder of an ARDH1 Equity Interest is not entitled to vote
                                           to accept or reject the Plan.

        (vi)     OpCo Claims.

                 (1)      Class 6A – OpCo RBL Claims.

                                  (A)      Classification: Class 6A consists of OpCo RBL Claims. The
                                           OpCo RBL Claims shall be Allowed in an aggregate
                                           principal amount of approximately $117 million4 (less any
                                           amount that is “rolled-up” pursuant to a Final Order and
4
  This amount does not include a single letter of credit issued and currently outstanding in the face amount of
approximately $28 million. In the event this letter of credit is drawn, obligations arising from such draw would
become loans outstanding under the RBL Facility, constitute OpCo RBL Claims under the Plan and share ratably in
the treatment of OpCo RBL Claims.



                                                      -30-
Case 19-12347-BLS    Doc 19     Filed 11/08/19      Page 146 of 449



                     constitutes a DIP Facility Claim), plus any accrued and
                     unpaid interest thereon calculated at the non-default rate as
                     of the Petition Date, plus any other unpaid and outstanding
                     obligations thereunder, as applicable. Such OpCo RBL
                     Claims shall not be subject to disallowance, setoff,
                     recoupment, subordination, recharacterization or reduction
                     of any kind, including pursuant to section 502(d) of the
                     Bankruptcy Code.

              (B)    Treatment: On the Effective Date, in full and final
                     satisfaction, settlement, discharge and release of, and in
                     exchange for, all Allowed OpCo RBL Claims, each Holder
                     of an Allowed OpCo RBL Claim shall receive an amount of
                     Cash equal to such Holder’s Allowed OpCo RBL Claim
                     from the proceeds of the New RBL Facility and/or the New
                     Equity Issuance, unless a Holder of an OpCo RBL Claim
                     accepts a less favorable treatment.

              (C)    Impairment and Voting: Class 6A is Unimpaired by the Plan.
                     Each Holder of an OpCo RBL Claim is conclusively
                     presumed to have accepted the Plan pursuant to section
                     1126(f) of the Bankruptcy Code. Therefore, each Holder of
                     an OpCo RBL Claim is not entitled to vote to accept or reject
                     the Plan.

  (2)   Class 6B – OpCo General Unsecured Claims.

              (A)    Classification: Class 6B consists of OpCo General
                     Unsecured Claims.

              (B)    Treatment: Class 6B is Unimpaired by the Plan. In full and
                     final satisfaction, settlement, discharge and release of, and in
                     exchange for, any Allowed OpCo General Unsecured Claim,
                     each Holder of an Allowed OpCo General Unsecured Claim
                     may, at the option of the Reorganized OpCo Debtors: (i)
                     receive Cash equal to such Allowed Claim on the later of (x)
                     the Effective Date, and (y) the date payment on account of
                     such Allowed Claim is due, (ii) receive payment on terms as
                     the Reorganized OpCo Debtors and the Holder thereof may
                     agree, (iii) have such Allowed Claim Reinstated or (iv)
                     receive such treatment so as to render such Allowed Claim
                     “unimpaired” within the meaning of section 1124 of the
                     Bankruptcy Code.

              (C)    Impairment and Voting: Class 6B is Unimpaired by the Plan.
                     Each Holder of an OpCo General Unsecured Claim is
                     conclusively presumed to have accepted the Plan pursuant to


                              -31-
        Case 19-12347-BLS      Doc 19      Filed 11/08/19   Page 147 of 449



                               section 1126(f) of the Bankruptcy Code. Therefore, each
                               Holder of an OpCo General Unsecured Claim is not entitled
                               to vote to accept or reject the Plan.

          (3)    Class 6C – OpCo Equity Interests.

                        (A)    Classification: Class 6D consists of OpCo Equity Interests.
                               All OpCo Equity Interests are Allowed.

                        (B)    Treatment: On the Effective Date, each OpCo Equity
                               Interest shall be Reinstated and Unimpaired under the Plan.

                        (C)    Impairment and Voting: Class 6D is Unimpaired by the Plan.
                               Each Holder of an OpCo Equity Interest is conclusively
                               presumed to have accepted the Plan pursuant to section
                               1126(f) of the Bankruptcy Code. Therefore, each Holder of
                               an OpCo Equity Interest is not entitled to vote to accept or
                               reject the Plan.

(vii)     Other Claims Against Debtors.

          (1)    Class 7A – Other Secured Claims.

                        (A)    Classification: Class 7A consists of Other Secured Claims
                               against each Debtor.

                        (B)    Treatment: All Allowed Other Secured Claims are
                               Unimpaired by the Plan. In full and final satisfaction,
                               settlement, discharge and release of, and in exchange for,
                               any Other Secured Claim, each Holder of an Allowed Other
                               Secured Claim may, at the option of the Reorganized OpCo
                               Debtors: (i) receive Cash equal to such Allowed Claim on
                               the later of (x) the Effective Date, and (y) the date payment
                               on account of such Allowed Claim is due, (ii) receive
                               payment on terms as the Reorganized OpCo Debtors and the
                               Holder thereof may agree, (iii) have the collateral securing
                               such Allowed Claim conveyed to it, (iv) have such Allowed
                               Claim Reinstated or (v) receive such treatment so as to
                               render such Allowed Claim “unimpaired” within the
                               meaning of section 1124 of the Bankruptcy Code.

                        (C)    Impairment and Voting: Class 7A is Unimpaired by the Plan.
                               Each Holder of an Other Secured Claim is conclusively
                               presumed to have accepted the Plan pursuant to section
                               1126(f) of the Bankruptcy Code. Therefore, each Holder of
                               an Allowed Other Secured Claim is not entitled to vote to
                               accept or reject the Plan.



                                          -32-
Case 19-12347-BLS     Doc 19     Filed 11/08/19     Page 148 of 449



  (2)   Class 7B – Other Priority Claims.

               (A)    Classification: Class 7B consists of Other Priority Claims
                      against each Debtor.

               (B)    Treatment: On the Effective Date, in full and final
                      satisfaction, settlement, discharge and release of, and in
                      exchange for, the Other Priority Claims, at the option of the
                      Reorganized Debtors, each Allowed Other Priority Claim
                      shall be treated (i) consistent with the provisions of section
                      1129(a)(9) of the Bankruptcy Code or (ii) on such other
                      terms as the Reorganized OpCo Debtors and the Holder
                      thereof may agree.

               (C)    Impairment and Voting: Class 7B is Unimpaired by the Plan.
                      Each Holder of an Other Priority Claim is conclusively
                      presumed to have accepted the Plan pursuant to section
                      1126(f) of the Bankruptcy Code. Therefore, each Holder of
                      an Allowed Other Priority Claim is not entitled to vote to
                      accept or reject the Plan.

  (3)   Class 7C – Intercompany Claims.

               (A)    Classification: Class 7C consists of Intercompany Claims.

               (B)    Treatment: On the Effective Date, in full and final
                      satisfaction, settlement, discharge and release of, and in
                      exchange for, each Intercompany Claim, at the option of the
                      Reorganized Debtors, each Allowed Intercompany Claim
                      shall be (i) Unimpaired and Reinstated or (ii) Impaired and
                      cancelled and released without any distribution.

               (C)    Impairment and Voting: If an Intercompany Claim in Class
                      7C is Unimpaired by the Plan, then such Holder of an
                      Intercompany Claim is conclusively presumed to have
                      accepted the Plan pursuant to section 1126(f) of the
                      Bankruptcy Code. If an Intercompany Claim in Class 7C is
                      Impaired by the Plan, then such Holder of an Intercompany
                      Claim is conclusively deemed to have rejected the Plan
                      pursuant to section 1126(g) of the Bankruptcy Code. In
                      either case, each Holder of an Intercompany Claim is not
                      entitled to vote to accept or reject the Plan.

  (4)   Class 7D –Section 510(b) Claims.

               (A)    Classification: Class 7D consists of Section 510(b) Claims.




                               -33-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 149 of 449



                              (B)     Treatment: Holders of Section 510(b) Claims shall be
                                      cancelled, released and discharged without any distribution.
                                      The Debtors believe that no Section 510(b) Claims exist.

                              (C)     Impairment and Voting: Class 7D is Impaired by the Plan,
                                      and each Holder of a Section 510(b) Claim is conclusively
                                      deemed to have rejected the Plan pursuant to section 1126(g)
                                      of the Bankruptcy Code. Therefore, each Holder of a Section
                                      510(b) Claim is not entitled to vote to accept or reject the
                                      Plan.

D.     Special Provisions Regarding Unimpaired Claims

        The Debtors, the Reorganized Debtors and any other Entity shall retain all defenses,
counterclaims, rights to setoff and rights to recoupment, if any, as to Unimpaired Claims. Holders
of Unimpaired Claims shall not be required to file a Proof of Claim with the Court and shall retain
all their rights under applicable non-bankruptcy law to pursue their Unimpaired Claims in any
forum with jurisdiction over the parties. Notwithstanding anything to the contrary in the Plan, each
Holder of an Allowed ARIH General Unsecured Claim, Allowed OpCo RBL Claim, Allowed
OpCo General Unsecured Claim, Allowed Other Secured Claim, Allowed Other Priority Claim or
Allowed OpCo Intercompany Claim (if Unimpaired) shall be entitled to enforce its rights in respect
of such Unimpaired Claim against the Debtors or the Reorganized Debtors, as applicable, until
such Unimpaired Claim has been either (a) paid in full (i) on terms agreed to between the Holder
of such Unimpaired Claim and the Debtors or the Reorganized Debtors, as applicable, or (ii) in
accordance with the terms and conditions of the applicable documentation or laws giving rise to
such Unimpaired Claim or (b) otherwise satisfied or disposed of as determined by a court of
competent jurisdiction. If the Debtors or the Reorganized Debtors dispute any Unimpaired Claim,
such dispute shall be determined, resolved or adjudicated pursuant to applicable non-bankruptcy
law.

E.     Subordinated Claims

       Pursuant to section 510 of the Bankruptcy Code, the Debtors or the Reorganized Debtors,
as applicable, reserve the right to re-classify any Allowed Claim or Allowed Equity Interest in
accordance with any contractual, legal or equitable subordination relating thereto.

                                          ARTICLE IV.

                      ACCEPTANCE OR REJECTION OF THE PLAN

A.     Presumed Acceptance of the Plan

       Classes 2A, 6A, 6B, 6C, 7A, 7B and 7C (if so treated) are Unimpaired by the Plan and are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code.




                                               -34-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 150 of 449



B.     Deemed Rejection of the Plan

       Classes 1B, 1C, 2B, 3A, 3C, 3D, 4B, 4C, 5B, 5C, 7C (if so treated) and 7D are Impaired
by the Plan and are conclusively deemed to have rejected the Plan pursuant to section 1126(g) of
the Bankruptcy Code.

C.     Voting Classes

        Each Holder of an Allowed Claim in the Voting Classes as of the applicable Voting Record
Date is entitled to vote to accept or reject the Plan.

D.     Acceptance by Impaired Classes of Claims

        Pursuant to section 1126(c) of the Bankruptcy Code and except as otherwise provided in
section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims has accepted the Plan if the
Holders of at least two-thirds in dollar amount and more than one-half in number of the Allowed
Claims in such Class actually voting have voted to accept the Plan.

E.     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

       The Debtors may request Confirmation of the Plan under section 1129(b) of the Bankruptcy
Code with respect to any Impaired Class that does not accept the Plan pursuant to section 1126 of
the Bankruptcy Code or that is deemed to reject the Plan. The Debtors, with the consent of the
Required Consenting Term/Seller Stakeholders, reserve the right to modify the Plan, the Plan
Supplement or the Disclosure Statement in order to satisfy the requirements of section 1129(b) of
the Bankruptcy Code, if necessary.

F.     Plan Cannot Be Confirmed as to Some or All Debtors

        If the Plan cannot be confirmed as to any Debtor, then the Debtors, with the consent of the
Required Consenting Term/Seller Stakeholders and without prejudice to and subject to the
respective parties’ rights under the RSA, (a) may revoke the Plan as to such Debtor or (b) may
revoke the Plan as to any Debtor (and any such Debtor’s Chapter 11 Case may be converted,
continued or dismissed) and confirm the Plan as to the remaining Debtors to the extent required
without the need for re-solicitation as to any Holder of a Claim against and/or Equity Interest in a
Debtor for which the Plan is not so revoked.

G.     Elimination of Vacant Classes

         Any Class of Claims or Equity Interests that is not populated as of the commencement of
the Confirmation Hearing by an Allowed Claim or Equity Interest, or a Claim or Equity Interest
that is temporarily allowed under Bankruptcy Rule 3018, shall be deemed eliminated from the Plan
for purposes of: (a) voting to accept or reject the Plan; and (b) determining the acceptance or
rejection of the Plan by such Class pursuant to sections 1129(a)(8) and 1129(a)(10) of the
Bankruptcy Code.




                                               -35-
            Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 151 of 449



                                           ARTICLE V.

                     MEANS FOR IMPLEMENTATION OF THE PLAN

A.     Corporate and Organizational Existence; Reorganized Capital Structure and the
       New ARDH1 Equity

        Except as otherwise provided in the Plan or any agreement, instrument or other document
incorporated in the Plan or the Plan Supplement, on the Effective Date, each Reorganized OpCo
Debtor shall continue to exist, pursuant to its organizational documents in effect prior to the
Effective Date, except as otherwise set forth herein, without any prejudice to any right to terminate
such existence (whether by merger or otherwise) in accordance with applicable law after the
Effective Date. To the extent such documents are amended on or prior to the Effective Date, such
documents are deemed to be amended pursuant to the Plan without any further notice to or action,
order or approval of the Bankruptcy Court.

B.     Organizational Documents of the Reorganized Debtors

        On the Effective Date, the New ARDH1 Operating Agreement shall become effective and
be deemed to amend and restate the ARDH1 Operating Agreement without the need for any further
notice or approvals. To the extent necessary, the Reorganized OpCo Debtors Constituent
Documents will (i) include, among other things, pursuant to section 1123(a)(6) of the Bankruptcy
Code, a provision prohibiting the issuance of non-voting equity securities, but only to the extent
required by section 1123(a)(6) of the Bankruptcy Code, and (ii) to the extent necessary or
appropriate, include such provisions as may be needed to effectuate and consummate the Plan and
the transactions contemplated herein. After the Effective Date, each Reorganized OpCo Debtor
may amend and restate its Constituent Documents, as permitted by applicable law and pursuant to
the terms contained therein.

C.     Managers, Directors and Officers of Reorganized Debtors; Corporate Governance

        The New Board shall be selected in accordance with the New ARDH1 Operating
Agreement, effective as of the Effective Date. To the extent not previously disclosed, the Debtors
will disclose prior to or at the Confirmation Hearing, the affiliations of each Person proposed to
serve on the New Board or as an officer of the Reorganized Debtors, and, to the extent such Person
is an insider other than by virtue of being a manager, director or officer, the nature of any
compensation for such Person.

D.     New RBL Loan Documents

       On the Effective Date, the Reorganized OpCo Debtors shall execute and deliver the New
RBL Credit Agreement and the other New RBL Loan Documents, and shall execute, deliver, file,
record and issue any other related notes, guarantees, deeds of trust, security documents or
instruments (including UCC financing statements), amendments to the foregoing, or agreements
in connection therewith, in each case, without (A) further notice to or order of the Bankruptcy
Court or (B) further act or action under applicable law, regulation, order or rule or the vote,
consent, authorization or approval of any Entity. On the Effective Date, upon the granting of Liens
under the New RBL Loan Documents, (i) the New RBL Agent, on behalf of the lenders and other


                                                -36-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 152 of 449



secured parties under the New RBL Loan Documents, shall have valid, binding and enforceable
Liens as specified therein and (ii) the Liens granted to secure the obligations arising thereunder
shall be granted in good faith as an inducement to the New RBL Agent, on behalf of the New RBL
Lenders and other secured parties thereunder, to extend credit under the New RBL Facility and
shall be deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall not
otherwise be subject to avoidance, and the priorities of such Liens shall be as set forth in the New
RBL Loan Documents.

       Subject to the terms of the RSA, each counterparty to an outstanding Secured Swap
Agreement (as defined in the RBL Credit Agreement or DIP Credit Agreement, as applicable) as
of the Effective Date has agreed to maintain such Secured Swap Agreement as outstanding
following the Effective Date, to be secured as an obligation under the New RBL Credit Agreement
unless otherwise agreed by such counterparty and the applicable Reorganized OpCo Debtor, and
such counterparties shall accordingly not have any OpCo RBL Claims or DIP Facility Claims.

       The form of the New RBL Credit Agreement, which shall be filed with the Plan
Supplement, shall be consistent with the RSA and the New RBL Term Sheet, and shall be in form
and substance reasonably acceptable to the Debtors, the Required Consenting Term/Seller
Stakeholders and the New RBL Agent.

E.     New Equity Issuance

        On the Effective Date, the New Equity Issuance will be consummated, on the terms and
subject to the conditions set forth in the RSA.

F.     Issuance of New ARDH1 Equity and Related Documents

        The New ARDH1 Equity shall be authorized under the New ARDH1 Constituent
Documents. On the Effective Date, subject to the RSA, (1) the New Capital Parties shall fund
$100 million in exchange for the New Equity Issuance, (2) Reorganized ARDH1 shall execute the
New ARDH1 Constituent Documents, (3) Reorganized ARDH1 shall issue the New ARDH1
Equity to Holders of the ARDH1 Term Loan Claims and Holders of the AEH Seller Notes Claims
(if applicable, pursuant to the Plan) and (4) Reorganized ARDH1 shall be authorized to reserve
New ARDH1 Equity in an amount sufficient to implement the terms of the MIP, in each case
without further notice to or order of the Bankruptcy Court, act or action under applicable law,
regulation, order or rule or the vote, consent, authorization or approval of any Entity subject to the
terms of the Reorganized OpCo Debtors Constituent Documents.

        The issuance and distribution of the New ARDH1 Equity will be made in reliance on the
exemption from registration under the Securities Act provided by section 1145(a) of the
Bankruptcy Code, or section 4(a)(2) of the Securities Act or Regulation D promulgated thereunder,
in each case to the extent applicable, and will be exempt from registration under applicable
securities laws.

G.     Cancellation of Certain Existing Security Interests

      Upon the full payment or other satisfaction of an Allowed Other Secured Claim, or
promptly thereafter, the Holder of such Allowed Other Secured Claim shall deliver to the Debtors


                                                -37-
            Case 19-12347-BLS          Doc 19      Filed 11/08/19     Page 153 of 449



or Reorganized Debtors (as applicable) any termination statements, instruments of satisfaction or
releases of all security interests with respect to its Allowed Other Secured Claim that may
reasonably be required in order to terminate any related financing statements, mortgages,
mechanic’s liens or lis pendens and take any and all other steps reasonably requested by the
Debtors, the Reorganized Debtors or any administrative agent under the New RBL Loan
Documents that are necessary to cancel and/or extinguish any Liens or security interests securing
such Holder’s Other Secured Claim.

H.     Management Incentive Plan

       The MIP shall be implemented by the New Board following the Effective Date, the terms
of which shall be in form and substance as set forth in the Restructuring Term Sheet and in
accordance with the New ARDH1 Constituent Documents.

I.     Restructuring Transactions

         Following Confirmation, the Debtors and/or the Reorganized Debtors, as applicable, shall
take any actions as may be necessary or appropriate to effect a restructuring of the OpCo Debtors’
business or the overall organization or capital structure consistent with the terms of the Plan and
the RSA. The actions taken by the Debtors and/or the Reorganized Debtors, as applicable, to effect
the Restructuring Transactions may include: (i) the execution, delivery, adoption and/or
amendment of appropriate agreements or other documents of restructuring, conversion,
disposition, dissolution, liquidation, merger or transfer containing terms that are consistent with
the terms of the Plan and the RSA and any documents contemplated hereunder or thereunder and
that satisfy the applicable requirements of applicable state law and any other terms to which the
applicable parties may agree; (ii) the execution, delivery, adoption and/or amendment of
appropriate instruments of transfer, assignment, assumption or delegation of any asset, property,
right, liability, debt, or obligation on terms consistent with the terms of the Plan, the RSA and any
documents contemplated hereunder or thereunder and having any other terms for which the
applicable parties may agree; (iii) the filing of appropriate certificates or articles of incorporation
or formation, reincorporation, merger, conversion, dissolution or other organizational documents,
as applicable, pursuant to applicable state law, including certificates of dissolution with respect to
the HoldCo Debtors; (iv) the execution, delivery, adoption and/or amendment of all filings,
disclosures or other documents necessary to obtain any necessary third-party approvals and/or (v)
all other actions that the Debtors and/or the Reorganized Debtors, as applicable, determine, with
the consent of the Required Consenting Term/Seller Stakeholders, to be necessary, desirable or
appropriate to implement, effectuate and consummate the Plan or the Restructuring Transactions
contemplated hereby, including making filings or recordings that may be required by applicable
state law in connection with the Restructuring Transactions. All matters provided for pursuant to
the Plan that would otherwise require approval of the equity holders, managing members,
members, managers, directors, or officers of any Debtor (as of or prior to the Effective Date) will
be deemed to have been so approved and will be in effect prior to, on or after the Effective Date
(as appropriate) pursuant to applicable law, the provisions of the Reorganized OpCo Debtors
Constituent Documents, and without any requirement of further action by the equity holders,
managing members, members, managers, directors or officers of such Debtors, or the need for any
approvals, authorizations, actions or consents of any Person.



                                                 -38-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 154 of 449



J.     Effectuating Documents; Further Transactions

        On and after the Effective Date, the Reorganized Debtors and the officers and members of
the New Board and any other board of directors or managers of any of the Reorganized Debtors
shall be authorized and (as applicable) directed to issue, execute, deliver, file or record such
agreements, securities, instruments, releases and other documents and take such actions as may be
necessary or appropriate to effectuate, implement and further evidence the terms and conditions of
the Plan and the Restructuring Transactions, including the New RBL Loan Documents and any
Constituent Documents of the Reorganized Debtors in the name of and on behalf of one or more
of the Reorganized Debtors, without the need for any approvals, authorization or consents except
those expressly required pursuant to the Plan. The authorizations and approvals contemplated by
this Article V.J shall be effective notwithstanding any requirements under non-bankruptcy law.

K.     Vesting of Assets in the Reorganized Debtors

         Except as provided elsewhere in the Plan, or in the Confirmation Order, on or after the
Effective Date, all property and assets of the Reorganized Debtors’ Estates (including Causes of
Action and Avoidance Actions, but only to the extent such Causes of Action and Avoidance
Actions have not been waived or released pursuant to the terms of the Plan, pursuant to an order
of the Bankruptcy Court, or otherwise) and any property and assets acquired by the OpCo Debtors
pursuant to the Plan, will vest in the Reorganized OpCo Debtors, free and clear of all Liens or
Claims. Except as may be otherwise provided in the Plan, on and after the Effective Date, the
Reorganized OpCo Debtors may operate their businesses and may use, acquire or dispose of
property and compromise or settle any Claims without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules, other than those
restrictions expressly imposed by the Plan, the Confirmation Order or the Reorganized OpCo
Debtors Constituent Documents.

         The Debtors do not believe the HoldCo Debtors have any right to any property or other
assets (including any Causes of Action or Avoidance Actions that have not been waived or released
pursuant to the terms of the Plan, an order of the Bankruptcy Court or otherwise) other than the
ARE Available Cash. Notwithstanding the foregoing, to the extent the HoldCo Debtors own or
otherwise have rights to any property or other assets (including any Causes of Action or Avoidance
Actions), any such property or other assets, and any Allowed ARIH General Unsecured Claims,
will be assigned to and assumed by Reorganized ARDH1 or as Reorganized ARDH1 may direct,
free and clear of all Claims and Liens, except as otherwise provided in Article VII.A with respect
to the ARE Available Cash.

L.     Release of Liens, Claims and Equity Interests

        Except as otherwise provided in the Plan or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan, concurrently with
the applicable distributions made pursuant to the Plan, all Liens, Claims or Equity Interests in or
against the property of the Estates will be fully released, terminated, extinguished and discharged,
in each case without further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order or rule or the vote, consent, authorization or approval of any
Entity. Any Entity holding such Liens, Claims, or Equity Interests will, if necessary, pursuant to


                                               -39-
             Case 19-12347-BLS        Doc 19      Filed 11/08/19     Page 155 of 449



section 1142 of the Bankruptcy Code, promptly execute and deliver to the Reorganized Debtors
such instruments of termination, release, satisfaction and/or assignment (in recordable form) as
may be reasonably requested by the Reorganized Debtors and shall incur no liability to any Entity
in connection with its execution and delivery of any such instruments.

         On the Effective Date, in exchange for the treatment described herein and as set forth in
Article III.C(iii)(2)(B) and Article III.C(v)(1)(B), the Term Loan Claims shall be discharged, the
Liens on the Collateral (as defined in the Term Loan Credit Agreement) shall be released and the
Term Loan Documents shall be cancelled and be of no further force or effect. On the Effective
Date, in exchange for the treatment described herein and as set forth in Article III.C(i)(1)(B) and
Article III.C(iv)(1)(B), the Seller Notes Claims shall be discharged, the Liens on the Collateral (as
defined in the Seller Note Documents) shall be released and the Seller Note Documents in respect
thereof shall be cancelled and be of no further force or effect. On the Effective Date, in exchange
for the treatment described herein and as set forth in Article III.C(vi)(1)(B), the OpCo RBL Claims
shall be discharged, the Liens on the Collateral (as defined in the RBL Documents) shall be
released and the RBL Documents in respect thereof shall be cancelled and be of no further force
or effect.

M.     Cancellation of Stock, Certificates, Instruments and Agreements

        On the Effective Date, except as provided below, all stock, units, instruments, certificates,
agreements and other documents evidencing the Equity Interests of the HoldCo Debtors will be
cancelled, and the obligations of the Debtors thereunder or in any way related thereto will be fully
released, terminated, extinguished and discharged, in each case without further notice to or order
of the Bankruptcy Court, act or action under applicable law, regulation, order or rule or any
requirement of further action, vote or other approval or authorization by any Person. On the
Effective Date, the TL Agent will be released and discharged from any further responsibility under
the Term Loan Credit Agreement and the Loan Documents (as defined therein). On the Effective
Date, the Seller Note Agent will be released and discharged from any further responsibility under
the Seller Note Documents. On the Effective Date, the RBL Agent will be released and discharged
from any further responsibility under the RBL Documents.

N.     Preservation and Maintenance of Debtors’ Causes of Action

       (i)     Maintenance of Causes of Action

         In accordance with section 1123(b) of the Bankruptcy Code, except as otherwise provided
in Article XI or elsewhere in the Plan or the Confirmation Order, or in any contract, instrument,
release or other agreement entered into in connection with the Plan, on and after the Effective Date,
the Reorganized OpCo Debtors shall retain any and all rights to commence, pursue, litigate or
settle, as appropriate, any and all Causes of Action of the Debtors, whether existing as of the
Petition Date or thereafter arising, in any court or other tribunal including in an adversary
proceeding filed in the Chapter 11 Cases. The Reorganized OpCo Debtors, as the successors in
interest to the Debtors and their Estates, may, in their sole and absolute discretion, and will have
the exclusive right to, enforce, sue on, settle, compromise, transfer or assign (or decline to do any
of the foregoing) any or all such Causes of Action, without notice to or approval from the
Bankruptcy Court. The Reorganized OpCo Debtors or their respective successor(s) may pursue


                                                -40-
               Case 19-12347-BLS        Doc 19      Filed 11/08/19      Page 156 of 449



such retained claims, rights or Causes of Action, suits or proceedings as appropriate, in accordance
with the best interests of the Reorganized OpCo Debtors or their respective successor(s) who hold
such rights. Upon the Effective Date, the Reorganized OpCo Debtors, as applicable, shall be
deemed to have released all Preference Actions held by the OpCo Debtors, if any.

        (ii)     Preservation of All Causes of Action Not Expressly Settled or Released

        Unless a Cause of Action against a Holder of a Claim or an Equity Interest or other Entity
is (A) expressly waived, relinquished, released, compromised or settled in the Plan (including and
for the avoidance of doubt, the releases contained in Article XI of the Plan) or any Final Order
(including the Confirmation Order), or (B) subject to the discharge and injunction provisions in
Article XI of the Plan, and the Confirmation Order, in the case of each of clauses (A) and (B), the
Debtors and the Reorganized Debtors, as applicable, expressly reserve such Cause of Action for
later adjudication and, therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or
otherwise) or laches will apply to such Causes of Action upon or after the Confirmation of the Plan
or the Effective Date of the Plan based on the Plan or the Confirmation Order. No Entity may rely
on the absence of a specific reference in the Plan, the Plan Supplement or the Disclosure Statement
to any Causes of Action against it as any indication that the Debtors or the Reorganized Debtors
will not pursue any and all available Causes of Action against it. The Debtors and the Reorganized
Debtors, as applicable, expressly reserve all rights to prosecute any and all Causes of Action
against any Entity, except as otherwise expressly provided in the Plan.

O.      Exemption from Certain Transfer Taxes

        Pursuant to, and to the fullest extent permitted by, section 1146(a) of the Bankruptcy Code,
any transfers or mortgages from or by the Debtors to the Reorganized Debtors or any other Person
or entity pursuant to the Plan shall not be subject to any document recording tax, stamp tax,
conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax,
personal property transfer tax, sales or use tax, mortgage recording tax, UCC filing or recording
fee, regulatory filing or recording fee or other similar tax or governmental assessment, and the
Confirmation Order shall direct the appropriate state or local governmental officials or agents to
forego the collection of any such tax or governmental assessment and to accept for filing and
recordation any of the following instruments or other documents without the payment of any such
tax or governmental assessment. Such exemption under section 1146(a) of the Bankruptcy Code
specifically applies to (1) the creation of any mortgage, deed of trust, Lien or other security interest;
(2) the making or assignment of any lease or sublease; (3) any Restructuring Transaction; (4) the
issuance, distribution and/or sale of any of the New ARDH1 Equity and any other securities of the
Debtor or the Reorganized Debtor; or (5) the making or delivery of any deed or other instrument
of transfer under, in furtherance of or in connection with the Plan, including: (a) any merger
agreements; (b) agreements of consolidation, restructuring, disposition, liquidation or dissolution;
(c) deeds; (d) bills of sale; or (e) assignments executed in connection with any Restructuring
Transaction occurring under the Plan.




                                                  -41-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 157 of 449



P.     Certain Tax Matters

       The parties will work together in good faith and will use reasonable best efforts to structure
and implement the Restructuring Transactions and the transactions related thereto in a tax-efficient
and cost-effective manner for the Reorganized Debtors and the Consenting Stakeholders.

Q.     Restructuring Expenses

        The Restructuring Expenses incurred, or estimated to be incurred, up to and including the
Effective Date shall be paid in full in Cash on the Effective Date (to the extent not previously paid
during the course of the Chapter 11 Cases) without the requirement to file a fee application with
the Bankruptcy Court and without any requirement for Bankruptcy Court review or approval;
provided, that the Debtors and Reorganized Debtors (as applicable) shall have the right to review
and object to any such Restructuring Expenses on reasonableness grounds. All Restructuring
Expenses to be paid on the Effective Date shall be estimated prior to and as of the Effective Date
and such estimates shall be delivered to the Debtors at least five (5) Business Days before the
anticipated Effective Date; provided, further, that such estimate shall not be considered an
admission or limitation with respect to such Restructuring Expenses. On the Effective Date, final
invoices for all Restructuring Expenses incurred prior to and as of the Effective Date shall be
submitted to the Debtors.

R.     Distributions

        Except as otherwise provided in the Plan or the Confirmation Order, all Cash necessary for
the Debtors or Reorganized Debtors to make payments required pursuant to the Plan will be paid
from the proceeds of the New Equity Issuance, the New RBL Facility or the Cash balances of the
Debtors or the Reorganized Debtors. Cash payments to be made pursuant to the Plan will be made
by the Reorganized Debtors, as applicable, or any designated Affiliates of the Reorganized Debtors
on their behalf.

                                          ARTICLE VI.

                       TREATMENT OF EXECUTORY CONTRACTS
                             AND UNEXPIRED LEASES

A.     ARDH1 and OpCo Debtors Assumption of Executory Contracts and Unexpired
       Leases

        Except as otherwise provided in the Plan, as of the Effective Date, each of ARDH1 and
each OpCo Debtor shall be deemed to have assumed each Executory Contract and Unexpired
Lease to which it is a party in accordance with, and subject to, the provisions and requirements of
sections 365 and 1123 of the Bankruptcy Code, without the need for any further notice to or action,
order or approval of the Bankruptcy Court, unless such Executory Contract or Unexpired Lease:
(1) was assumed or rejected previously by such Debtor; (2) expired or terminated pursuant to its
own terms prior to the Effective Date; (3) is the subject of a motion to reject filed on or before the
Effective Date; (4) is otherwise identified in the Plan Supplement as an Executory Contract or
Unexpired Lease to be rejected before the Effective Date; or (5) is to be rejected pursuant to the
terms of the Plan. The assumption of Executory Contracts and Unexpired Leases hereunder may


                                                -42-
             Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 158 of 449



include the assignment of certain of such contracts to one or more Reorganized OpCo Debtors.
The Confirmation Order will constitute an order of the Bankruptcy Court approving the above-
described assumptions and assignments.

B.      HoldCo Debtors Rejection of Executory Contracts and Unexpired Leases

        Except as otherwise provided in the Plan, as of the Effective Date, each Holdco Debtor
shall be deemed to have rejected each Executory Contract and Unexpired Lease to which it is a
party in accordance with, and subject to, the provisions and requirements of sections 365 and 1123
of the Bankruptcy Code, without the need for any further notice to or action, order or approval of
the Bankruptcy Court, unless such Executory Contract or Unexpired Lease: (1) was assumed or
rejected previously by such HoldCo Debtor; (2) expired or terminated pursuant to its own terms
prior to or effective on the Effective Date; (3) is the subject of a motion to assume filed on or
before the Effective Date; (4) is otherwise identified in the Plan Supplement as an Executory
Contract or Unexpired Lease to be assumed before the Effective Date; or (5) is to be assumed
pursuant to the terms of the Plan. In the case of any Executory Contract or Unexpired Lease
assumed by a HoldCo Debtor, such Executory Contract or Unexpired Lease shall be assigned to
any of the Reorganized OpCo Debtors, as determined by Reorganized ARDH1. For the avoidance
of doubt, (1) unless the DTE-SGG Gathering Agreements are amended consensually prior to the
Confirmation Hearing, on terms satisfactory to the Required Consenting Term/Seller Stakeholders,
such agreements shall be rejected effective as of the Petition Date; (2) the TCO Gathering
Agreements terminated automatically on November 8, 2019, in accordance with a termination
notice sent by TCO to ARE on October 29, 2019, and any Claims arising thereunder, if any,
constitute ARE Gathering Agreement Claims, and, for the avoidance of doubt, to the extent there
are any executory obligations remaining thereunder, such obligations shall be rejected effective as
of the Petition Date; (3) the Fullstream Gathering Agreements shall be assumed on the Effective
Date on the terms set forth in Exhibit F to the RSA and assigned to a Reorganized OpCo Debtor,
in full and final satisfaction of any and all Claims thereunder; and (4) the EQM Gathering
Agreements shall be assumed on the Effective Date on the terms set forth in Exhibit F to the RSA
and assigned to a Reorganized OpCo Debtor, in full and final satisfaction of any and all Claims
thereunder.


C.      Assumption of Executory Contracts and Unexpired Leases

        To the maximum extent permitted by law, to the extent that any provision in any Executory
Contract or Unexpired Lease assumed, or amended and assumed, and, in either case, potentially
assigned, pursuant to the Plan restricts or prevents, or purports to restrict or prevent, or is breached
or deemed breached by, the assumption, or amendment and assumption, and, in either case, the
potential assignment of such Executory Contract or Unexpired Lease (including any “change of
control” provision), then such provision shall be deemed modified such that the transactions
contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such Executory
Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.

       Except as otherwise provided herein or agreed to by the Debtors and the applicable
counterparty, each assumed Executory Contract or Unexpired Lease shall include all
modifications, amendments, supplements, restatements or other agreements related thereto, and all


                                                 -43-
            Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 159 of 449



rights related thereto, if any, including all easements, licenses, permits, rights, privileges,
immunities, options, rights of first refusal and any other interests. Modifications, amendments,
supplements and restatements to prepetition Executory Contracts and Unexpired Leases that have
been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the
prepetition nature of the Executory Contract or Unexpired Lease or the validity, priority, or amount
of any Claims that may arise in connection therewith.

D.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

        The Reorganized OpCo Debtors shall satisfy any monetary defaults under any Executory
Contract or Unexpired Lease to be assumed hereunder, to the extent required by section 365(b)(1)
of the Bankruptcy Code, upon assumption thereof in the ordinary course of business. If a
counterparty to any Executory Contract or Unexpired Lease believes any amounts are due as a
result of such Debtor’s monetary default thereunder, it shall assert a Cure Claim against the OpCo
Debtors or Reorganized OpCo Debtors, as applicable, in the ordinary course of business, subject
to all defenses the Debtors or Reorganized Debtors may have with respect to such Cure Claim.
Any Cure Claim shall be deemed fully satisfied, released and discharged upon payment by the
Reorganized OpCo Debtors of the applicable Cure Claim; provided, that nothing herein shall
prevent the Reorganized OpCo Debtors from paying any Cure Claim despite the failure of the
relevant counterparty to assert or file such request for payment of such Cure Claim. The Debtors,
with the consent of the Required Consenting Term/Seller Stakeholders, or the Reorganized OpCo
Debtors, as applicable, may settle any Cure Claims without any further notice to or action, order
or approval of the Bankruptcy Court.

        As set forth in the notice of the Confirmation Hearing, any objection to the assumption of
an Executory Contract or Unexpired Lease under the Plan, including an objection regarding the
ability of the Reorganized OpCo Debtors to provide “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code), must have been filed with the
Bankruptcy Court by the deadline set by the Bankruptcy Court for objecting to Confirmation of
the Plan, or such other deadline as may have been established by order of the Bankruptcy Court.
To the extent any such objection is not determined by the Bankruptcy Court at the Confirmation
Hearing, such objection may be heard and determined at a subsequent hearing. Any counterparty
to an Executory Contract or Unexpired Lease that did not timely object to the proposed assumption
of any Executory Contract or Unexpired Lease by the deadline established by the Bankruptcy
Court will be deemed to have consented to such assumption.

       In the event of a dispute regarding (1) the amount of any Cure Claim, (2) the ability of the
Reorganized OpCo Debtors to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease
to be assumed or (3) any other matter pertaining to assumption or the payment of Cure Claims
required by section 365(b)(1) of the Bankruptcy Code, payment of a Cure Claim, if any, shall occur
as soon as reasonably practicable after entry of a Final Order or Final Orders resolving such dispute
and approving such assumption. The Debtors (with the consent of the Required Consenting
Term/Seller Stakeholders), or Reorganized Debtors, as applicable, reserve the right at any time to
move to reject any Executory Contract or Unexpired Lease based upon the existence of any
unresolved dispute or upon a resolution of such dispute that is unfavorable to the Debtors or
Reorganized Debtors.


                                                -44-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 160 of 449



        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise, and full payment of any applicable Cure Claims pursuant to the Plan, shall result in the
full release and satisfaction of any Claims or defaults, whether monetary or non-monetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed Executory Contract or Unexpired
Lease at any time prior to the date that the Reorganized OpCo Debtors assume such Executory
Contract or Unexpired Lease. Any Proofs of Claim filed with respect to an Executory Contract or
Unexpired Lease that has been assumed shall be deemed disallowed and expunged, without further
notice to or action, order, or approval of the Bankruptcy Court.

E.     Rejection of Executory Contracts or Unexpired Leases

       Unless otherwise provided in the Plan or the Plan Supplement, each Executory Contract
and Unexpired Lease, if any, set forth on the Schedule of Rejected Executory Contracts and
Unexpired Leases (which shall be included in the Plan Supplement) shall be deemed rejected,
without the need for any further notice to or action, order, or approval of the Bankruptcy Court, as
of the Effective Date under sections 365 and 1123 of the Bankruptcy Code. Each Gathering
Agreement not already rejected prior to the Confirmation Hearing will be deemed rejected nunc
pro tunc as of the Petition Date, unless the Debtors, with the consent of the Required Consenting
Term/Seller Stakeholders, agree to assume, or amend and assume, or, in either case, potentially
assign such Gathering Agreement. The Debtors reserve the right to alter, amend, modify or
supplement the Schedule of Rejected Executory Contracts and Unexpired Leases at any time
through and including the Effective Date.

        Proofs of Claim with respect to Claims arising from the rejection of Executory Contracts
or Unexpired Leases, if any, must be filed with the Bankruptcy Court within 30 days after the date
of entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such
rejection. Proofs of Claim with respect to Claims arising from termination of the TCO Gathering
Agreements, if any, must be filed with the Bankruptcy Court within 30 days after the Effective
Date. Any Claims arising from the rejection of an Executory Contract or Unexpired Lease
or termination of the TCO Gathering Agreements not filed within such time(s) will be
automatically disallowed, forever barred from assertion, and shall not be enforceable
against, as applicable, the Debtors, the Reorganized OpCo Debtors, the Estates or property
of the foregoing parties, without the need for any objection by the Debtors or the
Reorganized OpCo Debtors, as applicable, or further notice to, or action, order or approval
of the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of
the Executory Contract or Unexpired Lease or the termination of the TCO Gathering
Agreements shall be deemed fully satisfied, released and discharged, notwithstanding
anything in a Proof of Claim to the contrary. Claims arising from the rejection of the Executory
Contracts or Unexpired Leases to which any Debtor is a party shall be classified as general
unsecured claims and shall be treated as an AEH General Unsecured Claim, ARDH1 General
Unsecured Claim, ARDH2 General Unsecured Claim, ARE General Unsecured Claim, ARIH
General Unsecured Claim or OpCo General Unsecured Claim, as applicable (depending on the
Debtor party to such Executory Contract or Unexpired Lease), subject to any applicable limitation
or defense under the Bankruptcy Code and applicable law; provided, however, that all Claims
arising from the rejection of any Gathering Agreement, the termination of the TCO Gathering



                                               -45-
            Case 19-12347-BLS          Doc 19      Filed 11/08/19     Page 161 of 449



Agreements or otherwise related to any Gathering Agreement shall be treated as a Class 3A ARE
Gathering Agreement Claim.

        Except as otherwise provided herein or agreed to by the Debtors (with the consent of the
Required Consenting Term/Seller Stakeholders) and the applicable counterparty, each rejected
Executory Contract or Unexpired Lease shall include all modifications, amendments, supplements,
restatements, or other agreements related thereto, and all rights related thereto, if any, including
all easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests. Modifications, amendments, supplements and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors during the
Chapter 11 Cases shall not be deemed to alter the prepetition nature of the Executory Contract or
Unexpired Lease or the validity, priority or amount of any Claims that may arise in connection
therewith.

F.     Assumption of Insurance Policies

        Notwithstanding anything in the Plan to the contrary, all of the Debtors’ insurance policies
and any agreements, documents or instruments relating thereto, are treated as and deemed to be
Executory Contracts under the Plan. On the Effective Date, pursuant to section 365(a) of the
Bankruptcy Code, the Reorganized OpCo Debtors shall be deemed to have assumed all insurance
policies and any agreements, documents and instruments related thereto, including all D&O
Liability Insurance Policies. Entry of the Confirmation Order will constitute the Bankruptcy
Court’s approval of the Reorganized OpCo Debtors’ assumption of all such insurance policies,
including the D&O Liability Insurance Policies. Notwithstanding anything to the contrary
contained in the Plan, Confirmation shall not discharge, impair or otherwise modify any indemnity
obligations presumed or otherwise referenced in the foregoing insurance policies, including the
D&O Liability Insurance Policies, and each such indemnity obligation will be deemed and treated
as an Executory Contract that has been assumed by the Reorganized OpCo Debtors under the Plan
as to which no Proof of Claim need be filed, and shall survive the Effective Date.

        After the Effective Date, the Reorganized OpCo Debtors shall take all steps necessary to
secure the six-year extended reporting period under the D&O Side A DIC Liability Insurance
Policies. Such steps shall include the Reorganized OpCo Debtors’ communication and
coordination with ESS NexTier Insurance Group, LLC to ensure the transfer of the D&O Side A
DIC Tail Pre-Paid Premium to the insurers that issued the D&O Side A DIC Liability Insurance
Policies to secure the six-year extended reporting period under the D&O Side A DIC Liability
Insurance Policies.

        After the Effective Date, the Reorganized OpCo Debtors shall not terminate or otherwise
reduce, modify or restrict in any way, the coverage under any D&O Liability Insurance Policy
(including such tail coverage liability insurance) in effect as of the Effective Date, and all
members, managers, directors and officers of the Debtors who served in such capacity at any time
prior to the Effective Date shall be entitled to the full benefits of any such policy for the full term
of such policy (and all tail coverage related thereto) regardless of whether such members,
managers, directors and/or officers remain in such positions after the Effective Date.




                                                 -46-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19    Page 162 of 449



G.     Indemnification

       The indemnification provisions in any Indemnification Agreement with respect to or based
upon any act or omission taken or omitted by an indemnified party in such indemnified party’s
capacity under such Indemnification Agreement will be Reinstated (or assumed, as the case may
be) and will survive effectiveness of the Plan. Notwithstanding the foregoing, nothing shall impair
the Reorganized OpCo Debtors from prospectively modifying any such indemnification provisions
(whether in the bylaws, certificates or incorporate or formation, limited liability company
agreements, other organizational or formation documents, board resolutions, indemnification
agreements, employment contracts or otherwise) after the Effective Date, for indemnification
claims and/or rights arising after the Effective Date.

H.     Severance Agreements and Compensation and Benefit Programs; Employment
       Agreements

        Except as otherwise provided in the Plan or any order of the Bankruptcy Court, all
severance policies, all severance arrangements and all compensation and benefit plans, policies,
and programs of the Debtors generally applicable to their employees and retirees, including all
savings plans, retirement plans, healthcare plans, disability plans, severance agreements and
arrangements, severance benefit plans, incentive plans, life and accidental death and
dismemberment insurance plans, are treated as Executory Contracts under the Plan and on the
Effective Date will be assumed by the Reorganized OpCo Debtors pursuant to the provisions of
sections 365 and 1123 of the Bankruptcy Code.

I.     Workers’ Compensation Benefits

        Except as otherwise provided in the Plan, as of the Effective Date, the Debtors and the
Reorganized OpCo Debtors will continue to honor their obligations under: (i) all applicable
workers’ compensation laws in states in which the Reorganized OpCo Debtors operate; and (ii)
the Debtors’ written contracts, agreements, agreements of indemnity, self-insurer workers’
compensation bonds and any other policies, programs, and plans regarding or relating to workers’
compensation and workers’ compensation insurance; all such contracts and agreements are treated
as Executory Contracts under the Plan and on the Effective Date will be assumed by the
Reorganized OpCo Debtors pursuant to the provisions of sections 365 and 1123 of the Bankruptcy
Code. Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan
will not impair or otherwise modify any rights of the Reorganized OpCo Debtors under any such
contracts, agreements, policies, programs or plans regarding or relating to workers’ compensation
or workers’ compensation insurance.

J.     Reservation of Rights

        Nothing contained in the Plan shall constitute an admission by the Debtors, Reorganized
OpCo Debtors or any other party that any contract or lease is in fact an Executory Contract or
Unexpired Lease or that the Debtors or Reorganized OpCo Debtors have any liability thereunder.
If there is a dispute regarding whether a contract or lease is or was executory or unexpired at the
time of assumption, the Debtors or Reorganized OpCo Debtors, as applicable, shall have forty-
five (45) calendar days following entry of a Final Order resolving such dispute to alter their



                                               -47-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19    Page 163 of 449



treatment of such contract or lease, including by rejecting such contract or lease nunc pro tunc to
the Confirmation Date or such other date the Reorganized OpCo Debtors deem appropriate.

                                         ARTICLE VII.

                      PROVISIONS GOVERNING DISTRIBUTIONS

A.     Distribution Record Date

       Following the dissolution of ARE, and prior to the ARE Distribution Record Date,
Reorganized ARDH1 (or its designee) shall hold the ARE Available Cash for distributions
pursuant to the Plan. Distributions hereunder to the Holders of Allowed Claims shall be made to
the Holders of such Claims as of the Distribution Record Date or the ARE Distribution Record
Date, as applicable. Any transfers of Claims after the Distribution Record Date or the ARE
Distribution Record Date, as applicable, shall not be recognized for purposes of the Plan unless
otherwise provided herein. Distributions to the Holders of ARDH1 Term Loan Claims and the
Holders of AEH Seller Notes Claims shall be made in accordance with the New ARDH1 Operating
Agreement.

B.     Dates of Distributions

        Except as otherwise provided in the Plan, on the Effective Date (or if a Claim is not an
Allowed Claim on the Effective Date, on the date that such Claim becomes an Allowed Claim, or
as soon as reasonably practicable thereafter), each Holder of an Allowed Claim shall receive the
distributions that the Plan provides for Allowed Claims in the applicable Class and in the manner
provided herein. In the event that any payment or act under the Plan is required to be made or
performed on a date that is not on a Business Day, then the making of such payment or the
performance of such act may be completed on the next succeeding Business Day, but shall be
deemed to have been completed as of the required date. Except as otherwise provided in the Plan,
Holders of Claims shall not be entitled to interest, dividends or accruals on the distributions
provided for therein, regardless of whether distributions are delivered on or at any time after the
Effective Date.

C.     Distribution Agent

       Except as otherwise provided in the Plan, all distributions under the Plan shall be made by
the Distribution Agent or by such other Entity designated by the Reorganized Debtors as a
Distribution Agent on the Effective Date. The Distribution Agent shall not be required to give any
bond or surety or other security for the performance of the duties as Distribution Agent unless
otherwise ordered by the Bankruptcy Court. All distributions to the Holders of the ARDH1 Term
Loan Claims and Holders of AEH Seller Notes Claims shall be made pursuant to the New ARDH1
Operating Agreement.

         The Distribution Agent shall be empowered to (a) effect all actions and execute all
agreements, instruments and other documents necessary to perform its duties under the Plan, (b)
make all distributions contemplated hereby, (c) empower professionals to represent it with respect
to its responsibilities and (d) exercise such other powers as are necessary and proper to implement
the provisions hereof. If the Distribution Agent is an entity other than the Reorganized Debtors,


                                               -48-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 164 of 449



such entity shall be paid its reasonable fees and expenses, including the reasonable fees and
expenses of its attorneys or other professionals.

D.     Cash Distributions

        Distributions of Cash may be made either by check drawn on a domestic bank or wire
transfer from a domestic bank, at the option of the Reorganized Debtors.

E.     Rounding of Payments

      Whenever payment of a fraction of a dollar would otherwise be called for, the actual
payment shall reflect a rounding down of such fraction to the nearest whole dollar or zero if the
amount is less than one dollar.

        No fractional membership units or shares shall be issued or distributed under the Plan. Each
Person entitled to receive New ARDH1 Equity shall receive the total number of whole units or
shares of New ARDH1 Equity to which such Person is entitled. Whenever any distribution to a
particular Person would otherwise call for the distribution of a fraction of a unit or share of New
ARDH1 Equity, the actual distribution of units or shares of such Equity Interests shall be rounded
down to the nearest whole number.

        To the extent Cash, shares, stock or units that are to be distributed under the Plan remain
undistributed as a result of the rounding down of such fraction to the nearest whole dollar or whole
number of notes, shares, stock or units, such Cash, shares, stock or units shall be treated as an
Unclaimed Distribution under the Plan.

F.     Allocation Between Principal and Interest

        Distributions to any Holder of an Allowed Claim shall be allocated first to the principal
amount of any such Allowed Claim, and then, to the extent the consideration exceeds such amount,
to the remainder of such Claim comprising interest accrued through the Effective Date, if any (but
solely to the extent that interest is an allowable portion of such Allowed Claim).

G.     General Distribution Procedures

        The Distribution Agent shall make all distributions of Cash or other property required
under the Plan, unless the Plan specifically provides otherwise. All Cash and other property held
by the Reorganized Debtors for distribution under the Plan shall not be subject to any claim by any
Person, except as provided under the Plan.

H.     Address for Delivery of Distributions

        Distributions to Holders of Allowed Claims, to the extent provided for under the Plan, shall
be made (1) at the address set forth on any Proofs of Claim filed by such Holders (to the extent
such Proofs of Claim are filed in the Chapter 11 Cases), (2) at the address set forth in any written
notices of address change delivered to the Debtors, (3) at the address in the Debtors’ books and
records or (4) in accordance with the Term Loan Credit Agreement, the Seller Notes or the RBL
Credit Agreement.


                                               -49-
             Case 19-12347-BLS          Doc 19      Filed 11/08/19      Page 165 of 449



I.      Unclaimed Distributions

        If the distribution to the Holder of any Allowed Claim becomes an Unclaimed Distribution,
no further distribution shall be made to such Holder, and the Reorganized Debtors shall have no
obligation to make any further distribution to the Holder.

         Such Unclaimed Distribution and such Holder’s rights to the distribution or any subsequent
distribution shall be deemed forfeit under the Plan. Notwithstanding any federal or state escheat,
abandoned or unclaimed property laws to the contrary, such Unclaimed Distribution and any
subsequent distributions on account of such Holder’s Allowed Claim shall be deemed disallowed,
discharged and forever barred as unclaimed property under section 347(b) of the Bankruptcy Code
and shall revert to and vest in the Reorganized Debtors free of any restrictions thereon. Holders
that fail to claim such Unclaimed Distribution shall have no claim whatsoever on account of such
Unclaimed Distribution, or any subsequent distributions, against the Debtors or the Reorganized
Debtors or against any Holder of an Allowed Claim to whom distributions are made by the
Reorganized Debtors.

J.      Withholding Taxes

         Pursuant to section 346(f) of the Bankruptcy Code, the Reorganized Debtors shall, to the
extent applicable, comply with all withholding and reporting requirements imposed by federal,
state or local taxing authorities and shall be entitled to deduct any federal, state or local withholding
taxes from any distributions made with respect to Allowed Claims, as appropriate. From and as of
the Effective Date, the Reorganized Debtors shall comply with all reporting obligations imposed
on them by any Governmental Unit in accordance with applicable law with respect to such
withholding taxes. Notwithstanding any provision in the Plan to the contrary, the Reorganized
Debtors shall be authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including liquidating a portion of the distribution to be
made under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
distributions pending receipt of information necessary to facilitate such distributions or
establishing any other mechanisms they believe are reasonable and appropriate. The Reorganized
Debtors may require that the Holder of an Allowed Claim entitled to receive a distribution pursuant
to the Plan provide such Holder’s taxpayer identification number and such other information and
certification as may be necessary for the Reorganized Debtors to comply with applicable tax
reporting and withholding laws. Notwithstanding the foregoing, each Holder of an Allowed Claim
that is to receive a distribution hereunder shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed by any Governmental Unit, including
income, withholding and other tax obligations, on account of such distribution.

K.      No Postpetition Interest on Claims

        Unless otherwise specifically provided for in an order of the Court, the Plan or the
Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall not
accrue or be paid on any Claims or Equity Interests, and no Holder of a Claim or Equity Interest
shall be entitled to interest, dividends or other accruals accruing on or after the Petition Date on
any such Claim or Equity Interest.




                                                  -50-
             Case 19-12347-BLS          Doc 19      Filed 11/08/19      Page 166 of 449



L.      Setoffs

        Except as otherwise expressly provided for herein, the Reorganized Debtors may, to the
extent permitted under applicable law, setoff against any Allowed Claim and any distributions to
be made pursuant to the Plan on account of such Allowed Claim, the claims, rights and Causes of
Action of any nature that the Reorganized Debtors may hold against the Holder of such Allowed
Claim that are not otherwise waived, released or compromised in accordance with the Plan;
provided, that neither such a setoff nor the allowance of any Claim hereunder shall constitute a
waiver or release by the Reorganized Debtors of any such claims, rights and Causes of Action that
the Reorganized Debtors possesses against such Holder; provided, further, that no such setoff shall
be permitted against any Allowed Term Loan Claim or Allowed Seller Notes Claim or any
distributions to be made pursuant to the Plan on account of any such Allowed Claims.

M.      Surrender of Cancelled Instruments or Securities

        Except as otherwise provided herein, as a condition precedent to receiving any distribution
on account of its Allowed Claim, each Holder of an Allowed Claim in the Voting Classes based
upon an instrument or other security shall be deemed to have surrendered such instrument, security
or other documentation underlying such Claim and all such surrendered instruments, securities and
other documentation shall be deemed cancelled pursuant to Article V.N of the Plan.

                                           ARTICLE VIII.

                  PROCEDURES FOR RESOLVING DISPUTED CLAIMS

A.      Disputed Claims Process

         Holders of Claims are not required to file a Proof of Claim with the Bankruptcy Court and
shall be subject to the Bankruptcy Court process only to the extent provided in the Plan, except to
the extent a Claim arises on account of rejection of an Executory Contract or Unexpired Lease in
accordance with Article VI.E hereof. On and after the Effective Date, except as otherwise provided
in the Plan, all Allowed Claims shall be paid pursuant to the Plan in the ordinary course of business
of the Reorganized OpCo Debtors and shall survive the Effective Date as if the Chapter 11 Cases
had not been commenced. Other than Claims arising from the rejection of an Executory Contract
or Unexpired Lease, if the Debtors or the Reorganized OpCo Debtors dispute any Claim, such
dispute shall be determined, resolved, or adjudicated, as the case may be, in a manner as if the
Chapter 11 Cases had not been commenced and shall survive the Effective Date as if the Chapter
11 Cases had not been commenced. Solely to the extent that an Entity is required to file a Proof of
Claim and the Debtors or the Reorganized OpCo Debtors, as applicable, do not determine, and
without the need for notice to or action, order, or approval of the Bankruptcy Court, that the Claim
subject to such Proof of Claim is Allowed, such Claim shall be Disputed unless Allowed or
disallowed by a Final Order or as otherwise set forth in this Article VIII of the Plan. For the
avoidance of doubt, there is no requirement to file a Proof of Claim (or move the Court for
allowance) to be an Allowed Claim under the Plan except as otherwise provided in Article VI.E.
All Proofs of Claim required to be filed by the Plan that are filed after the date that they are required
to be filed pursuant to the Plan shall be disallowed and forever barred, estopped and enjoined from
assertion, and shall not be enforceable against any Reorganized OpCo Debtor, without the need


                                                  -51-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 167 of 449



for any objection by the Reorganized OpCo Debtors or any further notice to or action, order or
approval of the Bankruptcy Court.

B.     Claims Administration Responsibilities

        Except as otherwise specifically provided in the Plan, after the Effective Date, the
Reorganized OpCo Debtors shall have the sole authority to: (1) file, withdraw, or litigate to
judgment, objections to Claims; (2) settle or compromise any Disputed Claim without any further
notice to or action, order or approval by the Bankruptcy Court; and (3) administer and adjust the
Claims Register to reflect any such settlements, compromises or withdrawals without any further
notice to or action, order or approval by the Bankruptcy Court. For the avoidance of doubt, except
as otherwise provided in the Plan, from and after the Effective Date, each Reorganized OpCo
Debtor shall have and retain any and all rights and defenses such Debtor or its assignor had
immediately prior to the Effective Date with respect to any Disputed Claim, including the Causes
of Action retained pursuant to Article V.N of the Plan.

C.     Estimation of Claims

        Before or after the Effective Date, the Debtors, with the reasonable consent of the Required
Consenting Term/Seller Stakeholders, or the Reorganized Debtors, as applicable, may (but are not
required to) at any time request that the Bankruptcy Court estimate any Disputed Claim that is
contingent or unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason,
regardless of whether any party previously has objected to such Claim or whether the Bankruptcy
Court has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to
estimate any such Claim, including during the litigation of any objection to any Claim or during
the appeal relating to such objection. Notwithstanding any provision otherwise in the Plan, a Claim
that has been expunged from the Claims Register, but that either is subject to appeal or has not
been the subject of a Final Order, shall be deemed to be estimated at zero dollars, unless otherwise
ordered by the Bankruptcy Court. In the event that the Bankruptcy Court estimates any Disputed
Claim or contingent or unliquidated Claim, that estimated amount shall constitute a maximum
limitation on such Claim for all purposes under the Plan (including for purposes of distributions),
and the relevant Reorganized OpCo Debtor may elect to pursue any supplemental proceedings to
object to any ultimate distribution on such Claim. Notwithstanding section 502(j) of the
Bankruptcy Code, in no event shall any Holder of a Claim that has been estimated pursuant to
section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation unless such Holder has filed a motion requesting the right to seek reconsideration on or
before twenty-one (21) days after the date on which such Claim is estimated. All of the
aforementioned Claims and objection, estimation and resolution procedures are cumulative and
not exclusive of each other. Claims may be estimated and subsequently compromised, settled,
withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

D.     Amendments to Claims; Adjustment to Claims on Claims Register

       On or after the Effective Date, except as provided in the Plan or the Confirmation Order, a
Claim may not be filed or amended without the prior authorization of the Bankruptcy Court or the
Reorganized OpCo Debtors, and any such new or amended Claim filed without such prior
authorization shall be deemed disallowed in full and expunged without any further action, order


                                               -52-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 168 of 449



or approval of the Bankruptcy Court. Any duplicate Claim or any Claim that has been paid,
satisfied, amended, or superseded may be adjusted or expunged on the Claims Register by the
Reorganized OpCo Debtors without the Reorganized OpCo Debtors having to file an application,
motion, complaint, objection or any other legal proceeding seeking to object to such Claim and
without any further notice to or action, order or approval of the Bankruptcy Court.

E.     No Distributions Pending Allowance

        Notwithstanding any other provision hereof, if any portion of a Claim is a Disputed Claim,
no payment or distribution provided hereunder shall be made on account of such Claim unless and
until such Disputed Claim becomes an Allowed Claim.

F.     Distributions After Allowance

        To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions
(if any) shall be made to the Holder of such Allowed Claim in accordance with the provisions of
the Plan. As soon as reasonably practicable after the date that the order or judgment of the
Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the Distribution Agent
shall provide to the Holder of such Claim the distribution (if any) to which such Holder is entitled
under the Plan as of the Effective Date, without any interest to be paid on account of such Claim.

G.     No Interest

       Interest shall not accrue or be paid on any Disputed Claim with respect to the period from
the Effective Date to the date a final distribution is made on account of such Disputed Claim, if
and when such Disputed Claim becomes an Allowed Claim.

                                          ARTICLE IX.

                CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

A.     Conditions to Effective Date

       Effectiveness of the Plan is subject to the satisfaction of each of the following conditions
precedent:

         (i)    the RSA shall have been executed and shall not have been terminated and remains
in full force and effect;

        (ii)   the Plan shall have been confirmed by the Bankruptcy Court and all related Plan
exhibits and other documents shall have been executed and delivered, and any conditions (other
than the occurrence of the Effective Date or certification by the Debtors that the Effective Date
has occurred) contained therein shall have been satisfied or waived in accordance therewith;

       (iii) the Restructuring Transactions shall have been consummated, including the New
Equity Issuance, and all transactions contemplated herein, in a manner consistent in all respects
with the RSA, the Restructuring Term Sheet (as defined in the RSA) and the Plan;



                                               -53-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 169 of 449



       (iv)    the orders approving the Disclosure Statement and confirming the Plan shall have
been entered, consistent with the RSA, and such orders shall not have been vacated, stayed, or
modified without the consent of the Required Consenting Stakeholders;

        (v)     the New RBL Facility and any related documents shall have been executed and
delivered, and shall be in full force and effect (with all conditions precedent thereto having been
satisfied or waived (other than the occurrence of the Effective Date or certification by the Debtors
that the Effective Date has occurred));

       (vi)    the New ARDH1 Class A Interests shall have been issued, including all New
ARDH1 Class A Interests to be issued pursuant to the New Equity Issuance, and the New Equity
Issuance shall have been fully funded;

       (vii) all accrued and unpaid fees and expenses of the Consenting Stakeholders (including
the reasonable and documented fees and expenses incurred by the Consenting Stakeholder
Advisors) in connection with the Restructuring Transactions shall have been paid in accordance
with the terms and conditions set forth in the RSA; and

       (viii) any and all requisite governmental, regulatory, environmental, and third-party
approvals and consents shall have been obtained.

B.     Waiver of Conditions

        The conditions to the Effective Date of the Plan set forth in this Article IX may be waived
only if waived in writing by the Debtors and the Required Consenting Term/Seller Stakeholders;
provided, that the condition requiring that the Confirmation Order shall have been entered by the
Bankruptcy Court may not be waived.

                                           ARTICLE X.

                               RETENTION OF JURISDICTION

A.     Retention of Jurisdiction

        Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and notwithstanding the entry
of the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court shall,
after the Effective Date, retain such jurisdiction over the Chapter 11 Cases and all Entities with
respect to all matters related to the Chapter 11 Cases, the Debtors and the Plan as is legally
permissible, including jurisdiction to:

        (i)     allow, disallow, determine, liquidate, classify, estimate or establish the priority or
secured or unsecured status of any Claim or Equity Interest, including the resolution of any request
for payment of any Administrative Claim and the resolution of any and all objections to the
allowance or priority of any Claim or Equity Interest; provided, that, for the avoidance of doubt,
the Bankruptcy Court’s retention of jurisdiction with respect to such matters shall not preclude the
Debtors or the Reorganized Debtors, as applicable, from seeking relief from any other court,
tribunal, or other legal forum of competent jurisdiction with respect to such matters;



                                                -54-
              Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 170 of 449



       (ii)     grant or deny any applications for allowance of Professional Fee Claims;

        (iii) resolve any matters related to the assumption or rejection of any Executory Contract
or Unexpired Lease to which any Debtor is party and, if necessary, liquidate any Claims arising
therefrom;

       (iv)     resolve any issues related to any matters adjudicated in the Chapter 11 Cases;

        (v)    ensure that distributions to Holders of Allowed Claims are accomplished pursuant
to the provisions of the Plan;

         (vi)   decide or resolve any motions, adversary proceedings, contested or litigated matters
and any other Causes of Action that are pending in the Chapter 11 Cases as of the Effective Date
or that may be commenced in the future, and grant or deny any applications involving the Debtors
that may be pending on the Effective Date or instituted by the Reorganized Debtors after the
Effective Date; provided, that the Reorganized Debtors shall reserve the right to commence actions
in all appropriate forums and jurisdictions;

       (vii) resolve any cases, controversies, suits or disputes that may arise in connection with
the consummation, interpretation or enforcement of the Plan, the Confirmation Order, and all
orders previously entered into by the Bankruptcy Court, or any Entity’s obligations incurred in
connection with the Plan;

       (viii) issue and enforce injunctions, enter and implement other orders or take such other
actions as may be necessary or appropriate to restrain interference by any Entity with
consummation or enforcement of the Plan;

       (ix)     enforce the terms and condition of the Plan and the Confirmation Order;

       (x)     resolve any cases, controversies, suits or disputes with respect to the releases, the
exculpations, the indemnification provisions and other provisions contained in Article XI hereof
and enter such orders or take such others actions as may be necessary or appropriate to implement,
enforce or determine the scope of all such releases, exculpations, injunctions and other provisions;

       (xi)     enter and implement such orders or take such others actions as may be necessary or
appropriate if the Confirmation Order is modified, stayed, reversed, revoked or vacated;

        (xii) resolve any cases, controversies, suits or disputes that may arise in connection with
or relate to the Plan, the Plan Supplement, the Disclosure Statement, the Confirmation Order, or
any contract, instrument, release, indenture or other agreement or document adopted or entered
into in connection with the Plan, the Plan Supplement or the Disclosure Statement;

       (xiii) consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any order previously entered by the Bankruptcy Court, including
the Confirmation Order;

       (xiv) hear and determine matters concerning state, local and federal taxes in accordance
with sections 346, 505, and 1146 of the Bankruptcy Code;


                                               -55-
              Case 19-12347-BLS       Doc 19      Filed 11/08/19     Page 171 of 449



       (xv)     hear any other matter not inconsistent with the Bankruptcy Code; and

       (xvi)    enter an order closing each of the Chapter 11 Cases.

As of the Effective Date, notwithstanding anything in this Article X to the contrary, the New RBL
Credit Agreement, the New ARDH1 Operating Agreement and the other Reorganized OpCo
Debtors Constituent Documents shall be governed by the respective jurisdictional provisions
therein.

B.     Failure of Bankruptcy Court to Exercise Jurisdiction

        If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter, including the matters set forth in Article X.A of
the Plan, the provisions of this Article X shall have no effect upon and shall not control, prohibit,
or limit the exercise of jurisdiction by any other court having jurisdiction with respect to such
matter.

                                          ARTICLE XI.

                               EFFECTS OF CONFIRMATION

A.     General Settlement of Claims

        Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019 and
in consideration for the distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of all Claims, Equity Interests and
controversies relating to the contractual, legal, and subordination rights that a Holder of a Claim
or Equity Interest may have with respect to any Allowed Claim or Equity Interest, or any
distribution to be made on account of such Allowed Claim or Equity Interest. The entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval, as of the Effective Date, of
the compromise or settlement of all such Claims, Equity Interests and controversies, as well as a
finding by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their Estates, the Reorganized Debtors and Holders of Claims and Equity Interests and is
fair, equitable and reasonable.

B.     Binding Effect

      ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE,
THE PLAN WILL BIND, AND WILL BE DEEMED BINDING UPON, ALL HOLDERS
OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE DEBTORS, AND EACH
HOLDER’S RESPECTIVE SUCCESSORS AND ASSIGNS, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, NOTWITHSTANDING WHETHER
OR NOT ANY SUCH HOLDER (I) WILL RECEIVE OR RETAIN ANY PROPERTY OR
INTEREST IN PROPERTY UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM
OR EQUITY INTEREST IN THE CHAPTER 11 CASES OR (III) FAILED TO VOTE TO
ACCEPT OR REJECT THE PLAN OR AFFIRMATIVELY VOTED TO REJECT THE
PLAN.



                                                -56-
            Case 19-12347-BLS          Doc 19      Filed 11/08/19     Page 172 of 449



C.     Discharge of the Debtors

        To the fullest extent provided under section 1141(d)(1)(A) and other applicable provisions
of the Bankruptcy Code, except as otherwise expressly provided by the Plan or the Confirmation
Order, and effective as of the Effective Date: (i) the rights afforded herein and the treatment of all
Claims and Equity Interests herein will be in exchange for and in complete satisfaction, settlement,
discharge and release of all Claims and Equity Interests of any nature whatsoever, including any
interest accrued on such Claims from and after the Petition Date, against the Debtors or any of
their assets, property, or Estates; (ii) the Plan will bind all Holders of Claims and Equity Interests,
notwithstanding whether any such Holders abstained from voting to accept or reject the Plan or
voted to reject the Plan; (iii) all Claims and Equity Interests will be satisfied, discharged and
released in full, and the Debtors’ liability with respect thereto will be extinguished completely,
including any liability of the kind specified under section 502(g), 502(h) or 502(i) of the
Bankruptcy Code; and (iv) except as otherwise expressly provided for in the Plan, all Entities will
be precluded from asserting against, derivatively on behalf of, or through, the Debtors, the
Debtors’ Estates, the Reorganized Debtors, each of their successors and assigns, and each of their
assets and properties, any other Claims or Equity Interests based upon any documents, instruments
or any act or omission, transaction, or other activity of any kind or nature that occurred prior to the
Effective Date.

D.     Exculpation and Limitation of Liability

        To the fullest extent authorized by applicable law, no Exculpated Party shall have or incur,
and each Exculpated Party is released and exculpated from any Cause of Action for any claim
related to any act or omission in connection with, relating to, or arising out of, the Chapter 11
Cases, the formulation, preparation, dissemination, negotiation, amendment, or filing or
termination of the RSA and related transactions, the Disclosure Statement, the Plan (including, for
the avoidance of doubt, the Plan Supplement), the RBL Credit Agreement, the RBL Facility, the
Term Loan Credit Agreement, the Term Loan Documents, the Seller Notes, the Seller Note
Documents, the DIP Facility Documents, the DIP Facility, the New RBL Loan Documents, the
New RBL Facility, the New Equity Issuance, or any Restructuring Transaction, contract,
instrument, release or other agreement or document relating to the foregoing created or entered
into before or during the Chapter 11 Cases, any preference, fraudulent transfer, or other avoidance
claim arising pursuant to chapter 5 of the Bankruptcy Code or other applicable law, the Chapter
11 Cases (including the filing thereof), the pursuit of Confirmation, the pursuit of consummation
of the Plan, the administration and implementation of the Plan, including the issuance of securities
pursuant to the Plan (including the New ARDH1 Equity), or the distribution of property under the
Plan or any other related agreement, except for claims related to any act or omission that is
determined in a Final Order to have constituted actual fraud, willful misconduct or gross
negligence, but in all respects such Entities shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities pursuant to the Plan. Notwithstanding
anything to the contrary in the foregoing, the exculpation set forth above shall not operate to waive
or release the rights of any Entity to enforce the Plan, the RSA, any Restructuring Transaction, or
any document, instrument, or agreement (including those set forth in the Plan Supplement)
executed to implement the Plan or any claim or obligation arising under the Plan. The Exculpated
Parties have, and upon completion of the Plan shall be deemed to have, participated in good faith
and in compliance with the applicable laws with regard to the solicitation of voting classes and


                                                 -57-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 173 of 449



distribution of consideration pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan.

E.     Releases by the Debtors

     PURSUANT TO SECTION 1123(B) AND ANY OTHER APPLICABLE
PROVISIONS OF THE BANKRUPTCY CODE, FOR GOOD AND VALUABLE
CONSIDERATION PROVIDED BY EACH OF THE RELEASED PARTIES, THE
ADEQUACY OF WHICH IS HEREBY CONFIRMED, ON AND AFTER THE
EFFECTIVE DATE, EACH RELEASED PARTY AND ITS RESPECTIVE ASSETS AND
PROPERTY ARE, AND ARE DEEMED TO BE, HEREBY CONCLUSIVELY,
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND FOREVER, RELEASED
AND DISCHARGED BY THE DEBTORS, REORGANIZED DEBTORS, AND THE
DEBTORS’ ESTATES, IN EACH CASE ON BEHALF OF THEMSELVES AND THEIR
RELATED PARTIES, AND ANY AND ALL OTHER ENTITIES WHO MAY PURPORT
TO ASSERT ANY CAUSE OF ACTION, DIRECTLY OR DERIVATIVELY, BY,
THROUGH, FOR, OR BECAUSE OF THE FOREGOING ENTITIES, FROM ANY AND
ALL CAUSES OF ACTION, INCLUDING ANY DERIVATIVE CLAIMS ASSERTED ON
BEHALF OF THE DEBTORS, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, MATURED OR UNMATURED, EXISTING OR HEREAFTER
ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR OTHERWISE, THAT THE
DEBTORS, REORGANIZED DEBTORS, OR THE DEBTORS’ ESTATES WOULD
HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER
INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY
CLAIM OR CAUSE OF ACTION AGAINST, OR INTEREST IN, A DEBTOR OR OTHER
ENTITY (OR THAT ANY HOLDER OF ANY CLAIM, INTEREST, OR CAUSE OF
ACTION COULD HAVE ASSERTED ON BEHALF OF THE DEBTORS), BASED ON OR
RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART,
THE DEBTORS, THE DEBTORS’ CAPITAL STRUCTURE, THE ASSERTION OR
ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE DEBTORS, THE
DEBTORS’ IN OR OUT OF COURT RESTRUCTURING EFFORTS, INTERCOMPANY
TRANSACTIONS BETWEEN OR AMONG A DEBTOR AND ANOTHER DEBTOR,
AND/OR AN AFFILIATE OF A DEBTOR, THE CHAPTER 11 CASES, THE
FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION, EXECUTION,
AMENDMENT, OR FILING OF THE RSA, THE DISCLOSURE STATEMENT, THE
PLAN (INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE PLAN SUPPLEMENT),
THE RBL CREDIT AGREEMENT, THE RBL FACILITY, THE TERM LOAN CREDIT
AGREEMENT, THE TERM LOAN FACILITY, THE SELLER NOTES, THE SELLER
NOTE DOCUMENTS, THE DIP FACILITY DOCUMENTS, THE DIP FACILITY, THE
NEW RBL FACILITY DOCUMENTS, THE NEW RBL FACILITY, THE NEW ARDH1
CONSTITUENT DOCUMENTS, OR ANY RESTRUCTURING TRANSACTION,
CONTRACT, INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT
CREATED OR ENTERED INTO BEFORE OR DURING THE CHAPTER 11 CASES,
ANY PREFERENCE, FRAUDULENT TRANSFER, OR OTHER AVOIDANCE CLAIM
ARISING PURSUANT TO CHAPTER 5 OF THE BANKRUPTCY CODE OR OTHER


                                               -58-
         Case 19-12347-BLS      Doc 19    Filed 11/08/19   Page 174 of 449



APPLICABLE LAW, THE CHAPTER 11 CASES (INCLUDING THE FILING
THEREOF), THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE
PLAN, INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES
PURSUANT TO THE PLAN (INCLUDING THE NEW ARDH1 EQUITY), OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED
AGREEMENT, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN
ANY DEBTOR AND ANY RELEASED PARTY, OR UPON ANY OTHER ACT OR
OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE
TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE RELATED OR RELATING
TO ANY OF THE FOREGOING. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE FOREGOING, THE RELEASES SET FORTH ABOVE DO NOT
RELEASE ANY POST EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR
ENTITY UNDER THE PLAN, THE RSA, THE NEW RBL FACILITY, ANY
RESTRUCTURING TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR
AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT)
EXECUTED TO IMPLEMENT THE PLAN.

     ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
OF THE RELEASES DESCRIBED IN THE PLAN BY THE DEBTORS, REORGANIZED
DEBTORS, AND THE DEBTORS’ ESTATES, WHICH INCLUDES BY REFERENCE
EACH OF THE RELATED PROVISIONS AND DEFINITIONS CONTAINED IN THIS
PLAN, AND FURTHER, SHALL CONSTITUTE ITS FINDING THAT EACH RELEASE
DESCRIBED IN THE PLAN IS: (1) IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES, A GOOD FAITH
SETTLEMENT AND COMPROMISE OF SUCH CAUSES OF ACTION; (2) IN THE
BEST INTEREST OF THE DEBTORS, REORGANIZED DEBTORS, AND THE
DEBTORS’ ESTATES AND ALL HOLDERS OF INTERESTS AND CAUSES OF
ACTION; (3) FAIR, EQUITABLE, AND REASONABLE; (4) GIVEN AND MADE AFTER
DUE NOTICE AND OPPORTUNITY FOR HEARING; AND (5) SUBJECT TO THE
TERMS AND PROVISIONS HEREIN, A BAR TO THE DEBTORS, REORGANIZED
DEBTORS, AND THE DEBTORS’ ESTATES ASSERTING ANY CAUSE OF ACTION,
OR LIABILITY RELATED THERETO, OF ANY KIND WHATSOEVER, AGAINST ANY
OF THE RELEASED PARTIES OR THEIR ASSETS AND PROPERTY.

F.   Releases by Holders of Claims and Equity Interests

     PURSUANT TO SECTION 1123(B) AND ANY OTHER APPLICABLE
PROVISIONS OF THE BANKRUPTCY CODE, AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS PLAN OR THE CONFIRMATION ORDER, ON AND
AFTER THE EFFECTIVE DATE, IN EXCHANGE FOR GOOD AND VALUABLE
CONSIDERATION PROVIDED BY EACH OF THE RELEASED PARTIES, THE
ADEQUACY OF WHICH IS HEREBY CONFIRMED, EACH RELEASED PARTY AND
ITS RESPECTIVE ASSETS AND PROPERTY ARE, AND ARE DEEMED TO BE,
HEREBY CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY
AND FOREVER, RELEASED AND DISCHARGED BY EACH RELEASING PARTY, IN


                                         -59-
        Case 19-12347-BLS   Doc 19    Filed 11/08/19   Page 175 of 449



EACH CASE ON BEHALF OF THEMSELVES AND ANY AND ALL OTHER ENTITIES
WHO MAY PURPORT TO ASSERT ANY CAUSE OF ACTION, DIRECTLY OR
DERIVATIVELY, BY, THROUGH, FOR, OR BECAUSE OF THE FOREGOING
ENTITIES, FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, MATURED OR UNMATURED,
EXISTING OR HEREAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR
OTHERWISE, INCLUDING ANY DERIVATIVE CLAIMS ASSERTED ON BEHALF OF
THE DEBTORS, THAT SUCH ENTITY WOULD HAVE BEEN LEGALLY ENTITLED
TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED ON OR
RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART,
THE DEBTORS, THE DEBTORS’ IN OR OUT OF COURT RESTRUCTURING
EFFORTS, INTERCOMPANY TRANSACTIONS BETWEEN OR AMONG A DEBTOR,
ANOTHER DEBTOR AND/OR AN AFFILIATE OF A DEBTOR, THE CHAPTER 11
CASES, THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION,
EXECUTION, AMENDMENT, OR FILING OF THE RSA, THE DISCLOSURE
STATEMENT, THE PLAN (INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE
PLAN SUPPLEMENT), THE RBL CREDIT AGREEMENT, THE RBL FACILITY, THE
TERM LOAN CREDIT AGREEMENT, THE TERM LOAN FACILITY, THE SELLER
NOTES, THE SELLER NOTE DOCUMENTS, THE DIP FACILITY DOCUMENTS, THE
DIP FACILITY, THE NEW RBL LOAN DOCUMENTS, THE NEW RBL FACILITY, THE
NEW ARDH1 OPERATING AGREEMENT, OR ANY RESTRUCTURING
TRANSACTION, CONTRACT, INSTRUMENT, RELEASE, OR OTHER AGREEMENT
OR DOCUMENT RELATING TO ANY OF THE FOREGOING, CREATED OR
ENTERED INTO BEFORE OR DURING THE CHAPTER 11 CASES, ANY
PREFERENCE, FRAUDULENT TRANSFER, OR OTHER AVOIDANCE CLAIM
ARISING PURSUANT TO CHAPTER 5 OF THE BANKRUPTCY CODE OR OTHER
APPLICABLE LAW, THE CHAPTER 11 CASES (INCLUDING THE FILING
THEREOF), THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE
PLAN, INCLUDING THE ISSUANCE OR DISTRIBUTION OF SECURITIES
PURSUANT TO THE PLAN (INCLUDING THE NEW ARDH1 EQUITY), OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED
AGREEMENT, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN
ANY DEBTOR AND ANY RELEASED PARTY, OR UPON ANY OTHER RELATED ACT
OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE
TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE RELATED OR RELATING
TO ANY OF THE FOREGOING. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE FOREGOING, THE RELEASES SET FORTH ABOVE DO NOT
RELEASE (A) ANY POST EFFECTIVE DATE OBLIGATIONS OF ANY PARTY OR
ENTITY UNDER THE PLAN, THE RSA, THE NEW RBL FACILITY, ANY
RESTRUCTURING TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR
AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT)
EXECUTED TO IMPLEMENT THE PLAN, OR ANY CLAIM OR OBLIGATION
ARISING UNDER THE PLAN OR (B) ANY PERSON FROM ANY CLAIM OR CAUSES
OF ACTION RELATED TO AN ACT OR OMISSION THAT IS DETERMINED IN A
FINAL ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE



                                     -60-
           Case 19-12347-BLS        Doc 19    Filed 11/08/19    Page 176 of 449



CONSTITUTED ACTUAL FRAUD,                    WILLFUL       MISCONDUCT,         OR    GROSS
NEGLIGENCE BY SUCH PERSON.

G.     Injunction

     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR FOR
OBLIGATIONS ISSUED OR REQUIRED TO BE PAID PURSUANT TO THE PLAN OR
CONFIRMATION ORDER, ALL ENTITIES WHO HAVE HELD, HOLD, OR MAY
HOLD CLAIMS OR INTERESTS THAT HAVE BEEN RELEASED PURSUANT TO
ARTICLE XI.E OR ARTICLE XI.F OF THE PLAN, DISCHARGED PURSUANT TO
ARTICLE XI.C OF THE PLAN, OR ARE SUBJECT TO EXCULPATION PURSUANT
TO ARTICLE XI.D OF THE PLAN, ARE PERMANENTLY ENJOINED, FROM AND
AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING
ACTIONS AGAINST, AS APPLICABLE, THE DEBTORS, THE REORGANIZED
DEBTORS, THE RELEASED PARTIES, OR THE EXCULPATED PARTIES: (1)
COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR
WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (2) ENFORCING,
ATTACHING, COLLECTING, OR RECOVERING BY ANY MANNER OR MEANS ANY
JUDGMENT, AWARD, DECREE, OR ORDER AGAINST SUCH ENTITIES ON
ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH
CLAIMS OR INTERESTS; (3) CREATING, PERFECTING, OR ENFORCING ANY LIEN
OR ENCUMBRANCE OF ANY KIND AGAINST SUCH ENTITIES OR THE PROPERTY
OR THE ESTATES OF SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION
WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (4) ASSERTING
ANY RIGHT OF SETOFF, SUBROGATION, OR RECOUPMENT OF ANY KIND
AGAINST ANY OBLIGATION DUE FROM SUCH ENTITIES OR AGAINST THE
PROPERTY OF SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR
WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; AND (5) COMMENCING
OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER PROCEEDING OF
ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO
ANY SUCH CLAIMS OR INTERESTS RELEASED OR SETTLED PURSUANT TO THE
PLAN. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
FOREGOING, THE INJUNCTION DOES NOT ENJOIN ANY PARTY UNDER THE
PLAN OR UNDER ANY DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING
THOSE ATTACHED TO THE DISCLOSURE STATEMENT OR SET FORTH IN THE
PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN FROM BRINGING
AN ACTION TO ENFORCE THE TERMS OF THE PLAN OR SUCH DOCUMENT,
INSTRUMENT, OR AGREEMENT (INCLUDING THOSE ATTACHED TO THE
DISCLOSURE STATEMENT OR SET FORTH IN THE PLAN SUPPLEMENT)
EXECUTED TO IMPLEMENT THE PLAN.

H.     Protection Against Discriminatory Treatment

       Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S.
Constitution, all Entities, including Governmental Units, shall not discriminate against the
Reorganized Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter,


                                             -61-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 177 of 449



franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a
grant against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors has
been associated, solely because such Debtor has been a debtor under chapter 11 of the Bankruptcy
Code, has been insolvent before the commencement of the Chapter 11 Cases (or during the Chapter
11 Cases but before the Debtors are granted or denied a discharge), or has not paid a debt that is
dischargeable in the Chapter 11 Cases.

                                          ARTICLE XII.

                               MISCELLANEOUS PROVISIONS

A.     Modification of Plan

        Subject in all respects to the limitations in the RSA and this Plan: (a) the Debtors reserve
the right, in accordance with the Bankruptcy Code and the Bankruptcy Rules, to amend,
supplement, amend and restate, or otherwise modify the Plan prior to the entry of the Confirmation
Order; (b) after the entry of the Confirmation Order, the Debtors or the Reorganized Debtors, as
applicable, may, after notice and hearing and entry of an order of the Bankruptcy Court, amend,
supplement, amend and restate, or otherwise modify the Plan in accordance with section 1127(b)
of the Bankruptcy Code or remedy any defect or omission or reconcile any inconsistency in the
Plan in such manner as may be necessary to carry out the purpose and intent of the Plan; and (c) a
Holder of a Claim or Equity Interest that has accepted the Plan shall be deemed to have accepted
the Plan, as amended, supplemented, amended and restated, or otherwise modified, if the proposed
amendment, supplement, amendment and restatement, or other modification does not materially
and adversely change the treatment of the Claim or Equity Interest of such Holder, or release any
claims or liabilities reserved by such Holder under the Plan. Entry of the Confirmation Order shall
mean that all modifications or amendments to the Plan occurring after the solicitation thereof are
approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019. Prior to the Effective Date, the Debtors
may make appropriate technical adjustments to the Plan without further order or approval of the
Bankruptcy Court; provided, that such technical adjustments or modifications shall be reasonably
satisfactory to the Required Consenting Term/Seller Stakeholders.

B.     Revocation of Plan

         The Debtors, with the prior written consent of the Required Consenting Term/Seller
Stakeholders, reserve the right to revoke or withdraw the Plan prior to the Confirmation Date and
to file subsequent chapter 11 plans, but without prejudice to the respective parties’ rights under the
RSA. If the Debtors revoke or withdraw the Plan, or if Confirmation or consummation of the Plan
does not occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan, assumption or rejection of Executory Contracts or Unexpired
Leases effected by the Plan and any document or agreement executed pursuant hereto shall be
deemed null and void except as may be set forth in a separate order entered by the Bankruptcy
Court; and (3) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims
by or against, or any Equity Interests in, the Debtors or any other Entity; (b) prejudice in any
manner the rights of the Debtors or any other Entity; or (c) constitute an admission,
acknowledgment, offer, or undertaking of any sort by the Debtors or any other Entity.


                                                -62-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19     Page 178 of 449



C.     Severability of Plan Provisions

         If, prior to the Confirmation Date, any term or provision of the Plan is determined by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the power
to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision will then be applicable as altered or interpreted and
the Debtors, with the consent of the Required Consenting Term/Seller Stakeholders, may amend,
supplement, amend and restate, or otherwise modify the Plan to correct the defect, by amending
or deleting the offending provision or otherwise, or may withdraw the Plan. Notwithstanding any
such holding of the Bankruptcy Court, the remainder of the terms and provisions of the Plan will
remain in full force and effect and will in no way be affected, impaired, or invalidated by such
holding, alteration or interpretation. The Confirmation Order will constitute a judicial
determination and will provide that each term and provision of the Plan, as it may have been altered
or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its terms.

D.     Closure of Certain Chapter 11 Cases on the Effective Date; Final Decree for
       Remaining Chapter 11 Cases

        Upon the Effective Date, without the need to obtain further approval from the Bankruptcy
Court, the Chapter 11 Cases of all of the HoldCo Debtors shall be deemed closed as of the Effective
Date without prejudice to the rights of any party in interest to seek to reopen such Chapter 11
Cases, and (i) all motions, contested matters adversary proceedings and other matters with respect
to such Chapter 11 Cases and the HoldCo Debtors shall be administered in the Chapter 11 Cases
of ARDH1 and the OpCo Debtors without prejudice to the rights of any party in interest, (ii) the
caption of the remaining Chapter 11 Cases shall be amended as necessary to reflect the closure of
the Chapter 11 Cases of the HoldCo Debtors and (iii) a docket entry shall be made by the clerk of
the Bankruptcy Court in each of the Chapter 11 Cases of the HoldCo Debtors that reflects the
closure of those cases pursuant hereto.

E.     Successors and Assigns

        The rights, benefits and obligations of any Person or Entity named or referred to in the Plan
shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor
or assign of that Person or Entity.

F.     Term of Injunctions or Stays

        Unless otherwise provided herein or in the Confirmation Order, all injunctions or stays in
effect in the Chapter 11 Cases, either by virtue of sections 105 or 362 of the Bankruptcy Code or
any order of the Bankruptcy Court, shall remain in full force and effect until the Effective Date
has occurred.

G.     Reservation of Rights

       Except as expressly set forth herein, the Plan shall have no force or effect unless and until
the Bankruptcy Court enters the Confirmation Order and the Effective Date shall have occurred.
Neither the filing of the Plan, any statement or provision contained herein, nor the taking of any


                                                -63-
            Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 179 of 449



action by the Debtors or any other Entity with respect to the Plan shall be or shall be deemed to be
an admission or waiver of any rights of: (1) the Debtors with respect to the Holders of Claims or
Equity Interests or other Entity; or (2) any Holder of a Claim or Equity Interest or other Entity, in
each case, prior to the Effective Date.

H.     Notices

        Any notice, request, or demand required or permitted to be made or provided to or upon
the Debtors, the Consenting Term Loan Lenders, the Consenting RBL Lenders, the Consenting
Seller Noteholders or the Consenting Equityholders under the Plan shall be (i) in writing; (ii)
served by (a) certified mail, return receipt requested, (b) hand delivery, (c) overnight delivery
service, (d) facsimile transmission or (e) email transmission; and (iii) deemed to have been duly
given or made when actually delivered or, in the case of notice by facsimile or email transmission,
upon confirmation of transmission, addressed as follows:

               If to the Debtors:

                       Arsenal Energy Holdings LLC
                       6031 Wallace Road Ext., Suite 3000
                       Wexford, PA 15090
                       Attn: Craig Lavender, Esq. (clavender@arsenalresources.com)
                       Fax: (800) 428-0981

               with a copy to (which shall not constitute notice):

               Counsel to the Debtors

                       Simpson Thacher & Bartlett LLP
                       425 Lexington Avenue
                       New York, NY 10017
                       Attn: Michael H. Torkin, Esq. (michael.torkin@stblaw.com)
                              Kathrine A. McLendon, Esq. (kmclendon@stblaw.com)
                              Nicholas E. Baker, Esq. (nbaker@stblaw.com)
                       Fax: (212) 455-2502

                       – and –

                       Young Conaway Stargatt & Taylor, LLP
                       Rodney Square
                       1000 North King Street
                       Wilmington, DE 19801
                       Attn: Pauline K. Morgan, Esq. (pmorgan@ycst.com)
                              Kara Hammond Coyle, Esq. (kcoyle@ycst.com)
                              Ashley E. Jacobs, Esq. (ajacobs@ycst.com)
                       Fax: (302) 571-1253

               If to the Consenting Term Loan Lenders and/or the Consenting Seller
               Noteholders:


                                                -64-
Case 19-12347-BLS      Doc 19    Filed 11/08/19    Page 180 of 449



        Kirkland & Ellis LLP
        609 Main Street
        Houston, TX 77002
        Attn: Matt Pacey (matt.pacey@kirkland.com)

        – and –

        Kirkland & Ellis LLP
        300 North LaSalle Street
        Chicago, IL 60654
        Attn: Ryan B. Bennett (rbennett@kirkland.com)
               Travis M. Bayer (travis.bayer@kirkland.com)

        – and –

        Vinson & Elkins LLP
        2001 Ross Avenue, Suite 3900
        Dallas, TX 75201
        Attn: David Meyer (dmeyer@velaw.com)
                Harry Perrin (hperrin@velaw.com)
                Garrick Smith (gsmith@velaw.com)

        – and –

        Baker Botts L.L.P.
        2001 Ross Avenue, Suite 900
        Dallas, TX 75201
        Attn: Jim Prince (jim.prince@bakerbotts.com)

  If to the Consenting RBL Lenders:

        Paul Hastings LLP
        200 Park Avenue
        New York, NY 10166
        Attn: Andrew Tenzer (andrewtenzer@paulhastings.com)
               Randal Palach (randalpalach@paulhastings.com)
               Shekhar Kumar (shekharkkumar@paulhastings.com)

  If to the Consenting Equityholders:

        Cleary Gottlieb Steen & Hamilton LLP
        One Liberty Plaza
        New York, NY 10006
        Attn: Sean O’Neal (soneal@cgsh.com)
               Jane VanLare (jvanlare@cgsh.com)




                                -65-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 181 of 449



I.     Governing Law

        Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal law
is applicable, or to the extent that an exhibit or schedule to the Plan provides otherwise, the rights
and obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of New York, without giving effect to the principles
of conflicts of law thereof.

J.     Exhibits

        All exhibits and schedules to the Plan, including the Exhibits, are incorporated and are a
part of the Plan as if set forth in full herein.

K.     No Strict Construction

        The Plan is the product of extensive discussions and negotiations between and among, inter
alia, the Debtors, the Consenting Stakeholders and their respective professionals. Each of the
foregoing was represented by counsel of its choice who either (a) participated in the formulation
and documentation of, or (b) was afforded the opportunity to review and provide comments on,
the Plan, the Plan Supplement, the Disclosure Statement, and the agreements and documents
contemplated therein or related thereto. Accordingly, unless explicitly indicated otherwise, the
general rule of contract construction known as “contra proferentem” or other rule of strict
construction shall not apply to the construction or interpretation of any provision of the Plan, the
Plan Supplement, the Disclosure Statement, and the documents contemplated thereunder and
related thereto.

L.     Conflicts

        In the event of a conflict between the Plan and the Disclosure Statement, the terms of the
Plan shall control in all respects. In the event of a conflict between the Confirmation Order and the
Plan, the Confirmation Order shall control.

M.     Immediate Binding Effect

        Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the Plan shall be immediately effective and enforceable and
deemed binding upon and inure to the benefit of the Debtors, the Reorganized Debtors, the Holders
of Claims and Equity Interests, the Exculpated Parties, the Released Parties, and each of their
respective successors and assigns.

N.     Entire Agreement

       On the Effective Date, this Plan and the Confirmation Order shall supersede all previous
and contemporaneous negotiations, promises, covenants, agreements, understandings and
representations on such subjects, all of which have become merged and integrated into this Plan.




                                                -66-
            Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 182 of 449



O.     Reservation of Rights

        Except as otherwise provided herein, this Plan shall be of no force or effect unless the
Bankruptcy Court enters the Confirmation Order. None of the filing of this Plan, any statement or
provision of this Plan, or the taking of any action by the Debtors with respect to this Plan shall be
or shall be deemed to be an admission or waiver of any rights of the Debtors with respect to any
Claims or Equity Interests prior to the Effective Date.



                           [Remainder of page intentionally left blank]




                                                -67-
          Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 183 of 449



November 7, 2019

                                   ARSENAL RESOURCES DEVELOPMENT LLC
                                   /s/ Jonathan D. Farmer
                                   Name: Jonathan D. Farmer
                                   Title: Chief Executive Officer
Case 19-12347-BLS   Doc 19    Filed 11/08/19     Page 184 of 449



             Exhibit B to Disclosure Statement

                             RSA
                 Case 19-12347-BLS                Doc 19        Filed 11/08/19          Page 185 of 449
                                                                                                         Execution Version


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED
BINDING ON ANY OF THE PARTIES HERETO.

                                RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 12.02, this “Agreement”) is made and entered into
as of November 6, 2019 (the “Execution Date”), by and among the following parties (each of the
following described in sub-clauses (i) through (vi) of this preamble, collectively, the “Parties”):1

          i.        Arsenal Energy Holdings LLC (“AEH”), a limited liability company organized
                    under the Laws of Delaware, and each of its subsidiaries listed on Exhibit A to this
                    Agreement that have executed and delivered counterpart signature pages to this
                    Agreement to counsel to the Consenting Stakeholders (the Entities in this clause (i),
                    collectively, the “Company Parties”);

          ii.       the undersigned holders of RBL Claims that have executed and delivered
                    counterpart signatures to this Agreement, a Joinder, or a Transfer Agreement to
                    counsel to the Company Parties (the Entities in this clause (ii), collectively, the
                    “Consenting RBL Lenders”);

          iii.      the undersigned holders of membership interests of AEH that have executed and
                    delivered counterpart signature pages to this Agreement, a Joinder, or a Transfer
                    Agreement to counsel to the Company Parties (collectively, the “Consenting
                    Equity Holders”);

          iv.       the undersigned holders of, or investment advisors, sub-advisors, or managers of
                    discretionary accounts that hold, Seller Notes Claims that have executed and
                    delivered counterpart signature pages to this Agreement, a Joinder, or a Transfer
                    Agreement to counsel to the Company Parties (the Entities in this clause (iv),
                    collectively, the “Consenting Seller Noteholders”);

          v.        the undersigned holders of Term Loan Claims that have executed and delivered
                    counterpart signature pages to this Agreement, a Joinder, or a Transfer Agreement
                    to counsel to the Company Parties (collectively, the “Consenting Term Loan
                    Lenders” and, together with the other Entities in clause (ii) through clause (v),
                    the “Consenting Stakeholders”); and


1     Capitalized terms used but not defined in the preamble and recitals to this Agreement have the meanings ascribed to them in
      Section 1.


    002129-0004-11363-Active.32017508.33
             Case 19-12347-BLS       Doc 19      Filed 11/08/19    Page 186 of 449



       vi.     solely for purposes of Section 4.03(c), each of the undersigned Secured Swap
               Parties that has executed and delivered a counterpart signature page to this
               Agreement or a Joinder to counsel to the Company Parties (each, a “Consenting
               Secured Swap Party”).

                                          RECITALS

        WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith and
at arm’s-length negotiated or been apprised of certain restructuring and recapitalization
transactions with respect to the Company Parties’ capital structure on the terms set forth in this
Agreement and as specified in the term sheet attached as Exhibit B hereto (together with the
exhibits, annexes, and schedules attached thereto, the “Restructuring Term Sheet” and, such
transactions as described in this Agreement and the Restructuring Term Sheet, the “Restructuring
Transactions”);

       WHEREAS, the Company Parties intend to implement the Restructuring Transactions,
including through the commencement by the Debtors of voluntary cases under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court (the cases commenced, the “Chapter 11 Cases”); and

       WHEREAS, the Parties have agreed to take certain actions in support of the Restructuring
Transactions on the terms and conditions set forth in this Agreement and the Restructuring Term
Sheet;

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Party, intending to be legally bound hereby, agrees as follows:

                                         AGREEMENT

Section 1.     Definitions and Interpretation.

       1.01.   Definitions. The following terms shall have the following definitions:

        “Agent” means any administrative agent, collateral agent, or similar Entity under the DIP
Facility, the RBL Loan, the Term Loan, and/or the Seller Notes, including any successors thereto.

       “Agreement” has the meaning set forth in the preamble to this Agreement and, for the
avoidance of doubt, includes all the exhibits, annexes, and schedules hereto in accordance with
Section 12.02 (including the Restructuring Term Sheet).

      “Agreement Effective Date” means the date on which the conditions set forth in Section
2 have been satisfied or waived by the appropriate Party or Parties in accordance with this
Agreement.

      “Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.


                                                 2
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 187 of 449



         “Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation, dissolution, debt
investment, equity investment, liquidation, tender offer, recapitalization, plan of reorganization,
share exchange, business combination, or similar transaction involving any one or more Company
Parties or the debt, equity, assets, or other interests of or in any one or more Company Parties that
is an alternative to one or more of the Restructuring Transactions.

       “Approved Bidding Procedures” means bidding procedures for the sale of all or
substantially all of the Company Parties’ assets pursuant to section 363 of the Bankruptcy Code,
in form and substance reasonably satisfactory to the Required Consenting Term/Seller
Stakeholders and the Required Consenting RBL Lenders.

       “ARDH1” means Arsenal Resources Development Holdings 1 LLC.

      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as
amended.

      “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

     “Business Day” means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact closed in, the state of
New York.

       “Chambers” means, collectively, Chambers Energy Capital II LP, Chambers Energy
Capital II TE, LP, and Chambers Energy Capital III, LP.

        “Chambers Note” means that certain Seller Note, dated as of October 14, 2014, in the
original principal amount of $39,047,625.00, issued by Arsenal Energy Holdings LLC (f/k/a
Mountaineer Energy Holdings, LLC) in favor of PDC Energy, Inc., as original seller, which note
was later sold and assigned to Chambers Energy Capital II LP, Chambers Energy Capital II TE,
LP, and Chambers Energy Capital III, LP, as assignees and purchasers, pursuant to the Note
Purchase Agreement, dated April 28, 2017.

       “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

       “Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

        “Company Claims/Interests” means any Claim against, or Equity Interest in, a Company
Party, including the DIP Facility Claims, the RBL Claims, the Term Loan Claims, and the Seller
Notes Claims.

       “Company Parties” has the meaning set forth in the preamble to this Agreement.

        “Confidentiality Agreement” means an executed confidentiality agreement, including
with respect to the issuance of a “cleansing letter” or other public disclosure of material non-public
information agreement, in connection with any proposed Restructuring Transactions.
                                                  3
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 188 of 449



       “Confirmation Order” means the order entered by the Bankruptcy Court confirming the
Plan and approving the adequacy of the Disclosure Statement, which shall be consistent with this
Agreement in all material respects.

       “Consenting RBL Lenders” has the meaning set forth in the preamble of this Agreement.

      “Consenting Secured Swap Party” has the meaning set forth in the preamble of this
Agreement.

      “Consenting Seller Noteholders” has the meaning set forth in the preamble of this
Agreement.

        “Consenting Stakeholder Advisors” means, collectively, (i) Kirkland & Ellis LLP,
(ii) Baker Botts L.L.P., (iii) Vinson & Elkins LLP, (iv) the RBL Lender Advisors, (v) one
Delaware counsel for each of Chambers, Mercuria, and LRMH, and (vi) such other advisors and/or
professionals engaged by the Consenting RBL Lenders, the Consenting Term Loan Lenders, and
the Consenting Seller Noteholders in connection with the Restructuring Transactions.

       “Consenting Stakeholders” has the meaning set forth in the preamble to this Agreement.

      “Consenting Term Loan Lenders” has the meaning set forth in the preamble to this
Agreement.

       “Debtors” means the Company Parties that commence Chapter 11 Cases.

       “Definitive Documents” means the documents listed in Section 3.01.

        “DIP Credit Agreement” means the credit agreement substantially in the form attached
to the Restructuring Term Sheet as Annex 1.

       “DIP Documents” means the DIP Credit Agreement, the “Loan Documents” (as defined
in the DIP Credit Agreement), the Interim DIP Order, the Final DIP Order, and all credit
agreements, collateral agreements, or any other documents related thereto.

      “DIP Facility” means any debtor in possession financing facility under the DIP Credit
Agreement.

       “DIP Facility Claim” means any Claim on account of the DIP Facility against any of the
Debtors.

       “Disclosure Statement” means the related disclosure statement with respect to the Plan.

       “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

        “Equity Interests” means, collectively, the shares (or any class thereof), common stock,
preferred stock, limited liability company interests, and any other equity, ownership, or profits
interests of any Company Party, and options, warrants, rights, or other securities or agreements to
acquire or subscribe for, or which are convertible into the shares (or any class thereof) of, common
                                                 4
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 189 of 449



stock, preferred stock, limited liability company interests, or other equity, ownership, or profits
interests of any Company Party (in each case whether or not arising under or in connection with
any employment agreement).

       “EQM Gathering Agreement” means collectively, that certain (i) Credit Agreement,
dated August 18, 2010 and (ii) Transportation Service Agreement CW2239335-510, dated August
1, 2017, in each case by and between Arsenal Resources Energy, LLC and Equitrans, L.P.,
including all exhibits, schedules and annexes thereto.

        “Execution Date” has the meaning set forth in the preamble to this Agreement.

       “Executory Contract or Unexpired Lease” means any contract or unexpired lease to
which one or more of the Debtors is a party that is subject to assumption or rejection under sections
365 or 1123 of the Bankruptcy Code.

        “Final DIP Order” means the final order of the Bankruptcy Court approving the
DIP Facility on a final basis and authorizing the use of cash collateral, which shall be consistent
with this Agreement and the DIP Documents. The Final DIP Order shall authorize the Company
Parties’ payment of all Transaction Expenses.

       “First Day Pleadings” means the first-day pleadings that the Company Parties determine
are necessary or desirable to file.

       “Fullstream Gathering Agreement” means collectively, that certain (i) Gathering and
Natural Gas Services Agreement, date as of November 9, 2017 and (ii) Amended & Restated
Individual Transaction Confirmation, dated December 21, 2018, in each case by and between
Arsenal Resources Energy, LLC and Goff Connector LLC, including all exhibits, schedules and
annexes thereto.

        “GAAP” means generally accepted accounting principles in the United States of America
as in effect from time to time, as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with similar functions
of comparable stature and authority within the U.S. accounting profession).

       “Gathering Agreements” means those certain agreements for the gathering and
transportation of natural gas, and any other agreements related thereto, between Arsenal Resources
Energy, LLC and Equitrans, L.P., Stonewall Gas Gathering, LLC, DTE Appalachia Gathering,
LLC, Columbia Gas Transmission, LLC, and Goff Connector LLC.

       “Governance Term Sheet” means the governance term sheet attached as Annex 4 to the
Restructuring Term Sheet.

        “Interim DIP Order” means the interim order of the Bankruptcy Court approving the
DIP Facility on an interim basis and authorizing the use of cash collateral, which shall be consistent
with this Agreement and the DIP Credit Agreement.

                                                  5
            Case 19-12347-BLS          Doc 19     Filed 11/08/19     Page 190 of 449



        “Joinder” means an executed form of joinder agreement substantially in the form attached
hereto as Exhibit D-1.

       “Law” means any federal, state, local, or foreign law (including common law), statute,
code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,
promulgated, issued, or entered by a governmental authority of competent jurisdiction (including
the Bankruptcy Court).

       “LRMH” means LR-Mountaineer Holdings, L.P.

       “LRMH Note” means that certain Seller Note, dated as of October 14, 2014, in the original
principal amount of $39,047,625.00, issued by Arsenal Energy Holdings LLC (f/k/a Mountaineer
Energy Holdings, LLC) in favor of LR-Mountaineer Holdings, L.P., as seller.

       “Material Executory Contract or Unexpired Lease” means any Executory Contract or
Unexpired Lease that is material to the Debtors’ business taken as a whole (and is not a Gathering
Agreement).

       “Mercuria” means Mercuria Energy Company, LLC, or its affiliates.

       “Milestones” has the meaning set forth in Section 6.01 of this Agreement.

       “New Capital Commitment” has the meaning set forth in Section 4.04 of this Agreement.

       “New Capital Parties” has the meaning set forth in the New Equity Term Sheet.

       “New Common Equity” means the new common stock or the new common equity issued
in Reorganized Arsenal pursuant to the Plan.

       “New Common Equity Documents” means the operating agreement of Reorganized
Arsenal, which shall be in form and substance consistent with this Agreement and the
Restructuring Term Sheet, and shall otherwise be acceptable to the New Capital Parties, the
Required Consenting Term Loan Lenders, and the Required Consenting Seller Noteholders.

       “New Equity Term Sheet” has the meaning set forth in Section 4.04 of this Agreement.

        “New RBL Facility” means a new revolving credit facility to be entered into on the Plan
Effective Date having the terms and conditions set forth in the New RBL Facility Term Sheet.

     “New RBL Facility Commitment Letter” means the commitment letter of the Consenting
RBL Lenders to provide the New RBL Facility, dated as of the date hereof.

       “New RBL Facility Term Sheet” means the term sheet attached to the Restructuring Term
Sheet as Annex 3.

       “Parties” has the meaning set forth in the preamble to this Agreement.


                                                  6
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 191 of 449



        “Permitted Transfer” means each transfer of any Company Claims/Interests that meets
the requirements of Section 7.01 or 7.04, as applicable.

       “Permitted Transferee” means each transferee of any Company Claims/Interests that
meets the requirements of Section 7.01 or 7.04, as applicable.

        “Petition Date” means the first date any of the Company Parties commences a Chapter 11
Case.

      “Plan” means the joint plan of reorganization filed by the Debtors under chapter 11 of the
Bankruptcy Code substantially in the form attached hereto as Exhibit C.

         “Plan Effective Date” means the occurrence of the Effective Date of the Plan according
to its terms and as defined therein.

       “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Debtors with the Bankruptcy Court.
The Plan Supplement shall include the New Common Equity Documents and the credit agreement
governing the New RBL Facility.

        “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers Company Claims/Interests (or enter with customers into long and
short positions in Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of making a market in claims
against issuers or borrowers (including debt securities or other debt).

      “RBL Agent” means Citibank, N.A., as administrative agent under the RBL Credit
Agreement.

        “RBL Claim” means any Claim on account of the RBL Loan against any of the Debtors.

        “RBL Credit Agreement” means the credit agreement, dated December 21, 2018,
between Arsenal Resources Development LLC, as borrower, the lenders from time to time party
thereto, the RBL Agent, BMO Harris Bank, N.A. and Société Générale, as Co-syndication Agents,
CIT Finance LLC, as Documentation Agent, and Citigroup Global Markets Inc., as lead arranger.

        “RBL Lenders” means the lenders holding RBL Loans.

        “RBL Lender Advisors” means Paul Hastings, LLP, Richards, Layton & Finger, PA, RPA
Advisors, and such other advisors and/or professionals engaged by the RBL Agent (or by counsel
to the RBL Agent) to the extent such advisors’ or professionals’ fees are reimbursable pursuant to
the RBL Credit Agreement and the related loan documents.

        “RBL Loan” means the loans outstanding under the RBL Credit Agreement.

        “Reorganized Arsenal” means ARDH1, as reorganized pursuant to the Plan.

                                                 7
            Case 19-12347-BLS         Doc 19     Filed 11/08/19    Page 192 of 449



        “Required Consenting RBL Lenders” means, as of the relevant date, Consenting RBL
Lenders holding at least 50.01% of the aggregate outstanding principal amount of RBL Loans that
are held by Consenting RBL Lenders.

        “Required Consenting Seller Noteholders” means each of the Consenting Seller
Noteholders; provided that in the event that any Consenting Seller Noteholder that is party hereto
as of the Agreement Effective Date Transfers some, but not all of its interests in the Seller Notes
to an unaffiliated Entity, Required Consenting Seller Noteholders shall mean Consenting Seller
Noteholders holding at least 50.01% of the aggregate outstanding principal amount of Seller Notes
that are held by all Consenting Seller Noteholders plus each of the Consenting Seller Noteholders
party to this Agreement as of the Agreement Effective Date that remains party to this Agreement
following such Transfer.

       “Required Consenting Stakeholders” means the Required Consenting RBL Lenders, the
Required Consenting Term Loan Lenders, and the Required Consenting Seller Noteholders.

         “Required Consenting Term Loan Lenders” means each of the Consenting Term Loan
Lenders; provided that in the event that any Consenting Term Loan Lender Transfers some, but
not all of its interests in the Term Loan to an unaffiliated Entity, Required Consenting Term Loan
Lenders shall mean Consenting Term Loan Lenders holding at least 50.01% of the aggregate
outstanding principal amount of Term Loans that are held by all Consenting Term Loan Lenders
plus each of the Consenting Term Loan Lenders party to this Agreement as of the Agreement
Effective Date that remains party to this Agreement following such Transfer.

      “Required Consenting Term/Seller Stakeholders” means the Required Consenting
Term Loan Lenders and the Required Consenting Seller Noteholders.

       “Restructuring Term Sheet” has the meaning set forth in the recitals to this Agreement.

       “Restructuring Transactions” has the meaning set forth in the recitals to this Agreement.

       “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

       “Securities Act” means the Securities Act of 1933, as amended.

       “Seller Note Documents” means the Seller Notes together with the ARHD 2 Guaranty,
the ARDH 2 Collateral Agreement, the Collateral Agency Agreement, dated as of December 21,
2018, and the Subordination Agreement (each as defined in the Seller Notes).

       “Seller Notes” means, collectively, the Chambers Note and the LRMH Note.

     “Seller Notes Claim” means any Claim on account of the Seller Notes and the Seller Note
Documents against any of the Debtors.

       “Solicitation Materials” means all solicitation materials in respect of the Plan, together
with the Disclosure Statement and the ballots.


                                                 8
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 193 of 449



      “Secured Swap Agreement” has the meaning ascribed to such term in the RBL Credit
Agreement.

      “Secured Swap Party” has the meaning ascribed to such term in the RBL Credit
Agreement.

        “Term Loan” means the loans outstanding under the loan agreement, dated December 21,
2018 among ARDH1, as borrower, Chambers Energy Management, LP, as agent, and the lenders
party thereto.

       “Term Loan Claim” means any Claim on account of the Term Loan against any of the
Debtors.

        “Termination Date” means the date on which termination of this Agreement as to a Party
is effective in accordance with Sections 10.01, 10.02, 10.03, or 10.04.

       “Transaction Expenses” has the meaning set forth in Section 12.20 of this Agreement.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate,
participate, donate or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales or other transactions).

       “Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement and substantially in
the form attached hereto as Exhibit D-2, or to the extent the Transferor is a Consenting RBL
Lender, in substantially the form attached hereto as Exhibit D-3.

       1.02.   Interpretation. For purposes of this Agreement:

        (a)    in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and the neuter gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;

        (c)     unless otherwise specified, any reference herein to a contract, lease, instrument,
release, indenture, or other agreement or document being in a particular form or on particular terms
and conditions means that such document shall be substantially in such form or substantially on
such terms and conditions;

        (d)     unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit shall mean such document, schedule, or exhibit, as it may have been or may be amended,
restated, supplemented, or otherwise modified from time to time; provided that any capitalized
terms herein which are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to any termination of
such other agreement or amendments to such capitalized terms in any such other agreement
following the date hereof;
                                                 9
              Case 19-12347-BLS               Doc 19        Filed 11/08/19         Page 194 of 449



       (e)      unless otherwise specified, all references herein to “Sections” are references to
Sections of this Agreement;

        (f)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (g)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

        (h)      references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable
limited liability company Laws;

        (i)       the use of “include” or “including” is without limitation, whether stated or not; and

       (j)    the phrase “counsel to the Consenting Stakeholders” refers in this Agreement to
each counsel specified in Section 12.10 other than counsel to the Company Parties.

Section 2.      Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:00 a.m., prevailing Eastern Standard Time, on the
Agreement Effective Date, which is the date on which all of the following conditions have been
satisfied or waived in accordance with this Agreement:

       (a)     each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Consenting Stakeholders;

      (b)     the following shall have executed and delivered counterpart signature pages of this
Agreement to counsel to the Company Parties:

             (i)   holders of at least 66 2/32 percent of the aggregate outstanding principal
amount of RBL Claims; and

                  (ii)     the Required Consenting Seller Noteholders; and

                  (iii)    the Required Consenting Term Loan Lenders;

       (c)      counsel to the Company Parties shall have given notice to counsel to the Consenting
Stakeholders in the manner set forth in Section 12.10 hereof (by email or otherwise) that the other
conditions to the Agreement Effective Date set forth in this Section 2 have occurred; and

        (d)     payment of the then outstanding Transaction Expenses to the extent invoiced no
later than one (1) Business Day in advance of the anticipated Agreement Effective Date.



2   To the extent Consenting RBL Lenders hold less than 100% of the RBL Claims, the Plan shall be modified to provide that
    RBL Lenders that are not Consenting RBL Lenders shall receive alternative treatment that is acceptable to the Company
    Parties, the Required Consenting Term/Seller Stakeholders and the Required Consenting RBL Lenders.
                                                           10
             Case 19-12347-BLS          Doc 19      Filed 11/08/19      Page 195 of 449



Section 3.      Definitive Documents.

        3.01. The Definitive Documents governing the Restructuring Transactions, each of
which shall be in form and substance consistent with this Agreement (including, as to the Plan, the
form attached hereto) and the Restructuring Term Sheet and otherwise reasonably acceptable to
the Required Consenting Term/Seller Stakeholders and, except for documents that relate to
governance of Reorganized Arsenal, the Required Consenting RBL Lenders, shall include the
following: (A) the Plan; (B) the Confirmation Order; (C) the Disclosure Statement; (D) the order
of the Bankruptcy Court approving the Disclosure Statement; (E) the Solicitation Materials; (F)
the DIP Documents; (G) the New RBL Facility Commitment Letter; (H) the First Day Pleadings
and all orders sought pursuant thereto; and (I) the Plan Supplement.

        3.02. The Definitive Documents not executed or in a form attached to this Agreement as
of the Execution Date remain subject to negotiation and completion. Upon completion, the
Definitive Documents and every other document, deed, agreement, filing, notification, letter or
instrument related to the Restructuring Transactions shall contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this Agreement, as they
may be modified, amended, or supplemented in accordance with Section 11 of this Agreement.

Section 4.      Commitments of the Consenting Stakeholders.

        4.01.   General Commitments, Forbearances, and Waivers.

        (a)     During the Agreement Effective Period, each Consenting Stakeholder agrees, in
respect of all of its Company Claims/Interests, to:

                 (i)     use commercially reasonable efforts to support the Restructuring
Transactions and vote and exercise any powers or rights available to it (including in any board,
shareholders’, or creditors’ meeting or in any process requiring voting or approval to which they
are legally entitled to participate subject to the exercise of applicable fiduciary duties), in each case
in favor of any matter requiring approval to the extent necessary to implement the Restructuring
Transactions, including obtaining approval of the releases of the Company Parties and the
Consenting Stakeholders as contemplated by this Agreement;

             (ii)    use commercially reasonable efforts to cooperate with and assist the
Company Parties in obtaining additional support for the Restructuring Transactions from the
Company Parties’ other stakeholders;

               (iii) give any notice, order, instruction, or direction to the applicable Agents
necessary to give effect to the Restructuring Transactions; and

               (iv)     negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents that are consistent with this Agreement to which it is
required to be a party.




                                                   11
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 196 of 449



         (b)     Except as set forth in Section 5 of this Agreement, during the Agreement Effective
Period, each Consenting Stakeholder agrees, in respect of all of its Company Claims/Interests, that
it shall not directly or indirectly:

              (i)   object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

               (ii)    file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not materially consistent with this Agreement or the Plan or any of the Definitive Documents;

               (iii) initiate, or have initiated on its behalf, any litigation or proceeding of any
kind with respect to the Chapter 11 Cases, this Agreement, or the other Restructuring Transactions
contemplated herein against the Company Parties or the other Parties other than to enforce this
Agreement or any Definitive Document or as otherwise permitted under this Agreement or any
Definitive Document;

              (iv)    exercise, or direct any other person to exercise, any right or remedy for the
enforcement, collection, or recovery of any of its respective Company Claims/Interests; or

               (v)     object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or interfere with the
automatic stay arising under section 362 of the Bankruptcy Code.

       4.02.   Commitments with Respect to Chapter 11 Cases.

        (a)    During the Agreement Effective Period, each Consenting Stakeholder agrees that
it shall, subject to receipt by such Consenting Stakeholder, whether before or after the
commencement of the Chapter 11 Cases, of the Solicitation Materials:

               (i)     vote each of its Company Claims/Interests that is in a voting class to accept
the Plan by delivering its duly executed and completed ballot accepting the Plan on a timely basis
following the commencement of the solicitation of the Plan and its actual receipt of the Solicitation
Materials;

               (ii)    not opt out of or object to the releases set forth in the Plan; and

                 (iii) not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses (i) and (ii) above;
provided that nothing in this Agreement shall prevent any Consenting Stakeholder from
withholding, amending, or revoking (or causing the same) its timely consent or vote with respect
to the Plan if this Agreement has been terminated in accordance with its terms with respect to such
Consenting Stakeholder.

       4.03.   New RBL Facility and DIP Facility.

       (a)     Subject to the conditions and on the terms set forth in the New RBL Facility Term
Sheet and the New RBL Facility Commitment Letter, each Consenting RBL Lender, severally and
                                                  12
            Case 19-12347-BLS          Doc 19      Filed 11/08/19     Page 197 of 449



not jointly, hereby agrees to provide commitments under the New RBL Facility in the percentage
set forth on its signature page hereto.

         (b)    Subject to the conditions and on the terms set forth in the DIP Credit Agreement,
each Consenting RBL Lender (or, without releasing or excusing its commitments under this
Section 4.03, one of its Affiliates (as defined in the RBL Credit Agreement)), severally and not
jointly, hereby commits to provide the percentage of the DIP Facility set forth on its signature page
hereto. Each Consenting RBL Lender agrees that this Section 4.03(b) is a binding and enforceable
agreement with respect to the commitments under the DIP Facility, it being acknowledged and
agreed that the commitments provided hereunder are subject solely to the conditions precedent set
forth in the DIP Credit Agreement. Notwithstanding anything to the contrary in this Agreement,
the commitment of each Consenting RBL Lender set forth in this Section 4.03(b) may not be
Transferred without the prior written consent of the Company Parties and the RBL Agent, and the
Transfer of any Company Claims/Interests, including any RBL Claims, shall not be deemed a
Transfer of such commitments nor relieve the applicable Consenting RBL Lender of such
commitments hereunder (which commitments shall survive any Transfer of Company
Claims/Interests). Any Transfer in violation of this Section 4.03(a) shall be void ab initio.

        (c)     The DIP Credit Agreement and the orders of the Bankruptcy Court approving the
DIP Credit Agreement shall provide that each Pre-Petition Swap Agreement (as such term is
defined in the DIP Credit Agreement) shall constitute a Secured Swap Agreement (as such term is
defined in the DIP Credit Agreement) and be entitled to all of the rights and benefits of a Secured
Swap Agreement thereunder. Each party to such Pre-Petition Swap Agreement shall continue to
perform its obligations thereunder. To the extent any non-Debtor party to such Pre-Petition Swap
Agreement has a right of termination based on an Event of Default or Potential Event of Default
(each as defined in such Pre-Petition Swap Agreement) arising from (i) the entry into this
Agreement, (ii) the commencement of a Chapter 11 Case, (iii) a default or Event of Default under
(and as defined in) the RBL Credit Agreement, or (iv) insolvency, each Consenting RBL Lender
party to such Pre-Petition Swap Agreement and each Consenting Secured Swap Party hereby
agrees that such Event of Default or Potential Event of Default (each as defined in such Pre-Petition
Swap Agreement), as applicable, shall be waived as of the Agreement Effective Date, provided,
however, that in the event that: (a) a Debtor files a petition under, or a chapter 11 Case is converted
to, a case under Chapter 7 of the Bankruptcy Code; (b) a Debtor has an involuntary Chapter 7
petition filed against it and such petition is not dismissed or converted to a case under chapter 11
of the Bankruptcy Code within five (5) days of the filing of such petition; or (c) during the course
of a Chapter 11 Case, one of the following events occurs with respect to any Debtor: (1) a chapter
11 trustee or an examiner with expanded powers is appointed; or (2) such Debtor’s obligations
under the DIP Credit Agreement mature or are accelerated, then the occurrence of such event shall
constitute an Event of Default under such Pre-Petition Swap Agreement.

         4.04. Commitments with Respect to the New Equity Issuance. Subject to the conditions
set forth in the term sheet attached to the Restructuring Term Sheet as Annex 2 (the “New Equity
Term Sheet”), each Consenting Stakeholder that is a New Capital Party, severally and not jointly,
agrees to provide (or, without releasing or excusing its commitment in this Section 4.04, cause any
of its designees to provide) its respective portion of $100 million of new capital (in the amount set
forth on its signature page hereto) for the purchase of New Common Equity (the “New Capital
                                                  13
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 198 of 449



Commitment”) on the terms and conditions as set forth in the New Equity Term Sheet. For the
avoidance of doubt, upon termination or expiration of this Agreement by such Consenting
Stakeholder in accordance with its terms (other than a termination is the result of a breach of this
Agreement by such Consenting Stakeholder or the consummation of the Restructuring
Transactions), the commitment of such Consenting Stakeholder made pursuant to this Section 4.04
to provide its respective portion of the New Capital Commitment shall terminate. Notwithstanding
anything to the contrary in this Agreement, the commitment of each New Capital Party set forth
in this Section 4.04 may not be Transferred without the prior written consent of the Company
Parties, and the Transfer of any Company Claims/Interests, including any Term Loan or Seller
Notes Claims, shall not be deemed a Transfer of such commitments nor relieve the applicable New
Capital Party of such commitments hereunder (which commitments shall survive any Transfer of
Company Claims/Interests). Any Transfer in violation of this Section 4.04 shall be void ab initio.

       4.05. Commitments with Respect to the UtiKey Transaction. Arsenal Resources
Holdings LLC, as a Consenting Equity Holder, agrees that it shall cause UtiKey LLC to pay
Arsenal Resources LLC $311,000 on or prior to the date that is five (5) business days after the
Agreement Effective Date and $622,000 on or prior to the Plan Effective Date on account of certain
outstanding joint operating costs and UtiKey LLC shall continue to pay the Debtors in the ordinary
course of business thereafter to the extent any joint operating costs become due and payable during
the Chapter 11 Cases. Each of the Parties hereby agree that no later than seven (7) days following
the Agreement Effective Date, Arsenal Resources LLC shall enter into a transition services
agreement with UtiKey LLC and Arsenal Resources Holdings LLC substantially in the form
attached hereto as Exhibit E, whereby Arsenal Resources LLC will provide certain services for
the winding down of the UtiKey LLC and Arsenal Resources Holdings LLC assets during the
applicable transition service period.

        4.06. Assumption of Certain Gathering Agreements. Each New Capital Party,
Consenting Term Loan Lender and Consenting Seller Note Holder supports the assumption,
effective on the Plan Effective Date, of the EQM Gathering Agreement and the Fullstream
Gathering Agreement on the amended terms described in Exhibit F to this Agreement, and agrees
not to directly or indirectly object to such assumption by the Company Parties.

Section 5.   Additional Provisions Regarding the Consenting Stakeholders’ and Company
Parties’ Commitments.

        5.01. Permitted Actions. Notwithstanding anything contained in this Agreement, nothing
in this Agreement shall: (a) affect the ability of any Party to consult with any other Consenting
Stakeholder, the Company Parties, or any other party in interest in the Chapter 11 Cases (including
any official committee and the Office of the United States Trustee), so long as such consultation
is not in breach of or inconsistent with the Restructuring Transaction, the obligations of the
Consenting Stakeholders and the Company Parties hereunder, or under the terms of the Plan or for
the purpose of hindering, delaying, or preventing the consummation of the Restructuring
Transactions; (b) impair or waive the rights of the Parties under any applicable bankruptcy,
insolvency, foreclosure, or similar proceeding, including appearing as a party in interest in any
matter to be adjudicated in order to be heard concerning any matter arising in the Chapter 11 Cases,
in each case, so long as such act, action, consultation, or appearance is not in breach of or
inconsistent with the Restructuring Transactions, the obligations of the Consenting Stakeholders
                                                 14
             Case 19-12347-BLS        Doc 19     Filed 11/08/19     Page 199 of 449



and the Company Parties hereunder, or under the terms of the Plan or for the purpose of hindering,
delaying, or preventing the consummation of the Restructuring Transactions; (c) prevent any of
the Parties from enforcing this Agreement or any of the Definitive Documents or contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement or any of
the Definitive Documents; (d) limit the ability of a Consenting Stakeholder to purchase, sell, or
enter into any transactions in connection with its Company Claims/Interests, subject to the terms
hereof and applicable law; and (e) limit any right of a Consenting Stakeholder to take or direct any
action relating to the maintenance, protection, or preservation of any collateral provided that such
action is consistent with this Agreement and the Definitive Documents.

        5.02. Approved Bidding Procedures. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement shall prohibit the Company Parties from
filing and seeking approval of Approved Bidding Procedures in order to comply with the
Milestones, and the taking of such acts shall not be deemed inconsistent with this Agreement or
the Restructuring Transactions, shall not be deemed a breach of the Company Parties’ obligations
hereunder and shall not cause a termination event hereunder.

Section 6.     Commitments of the Company Parties.

        6.01. Affirmative Commitments. During the Agreement Effective Period, the Company
Parties agree to:

       (a)    take all steps reasonably necessary and proper to seek approval of the Plan and to
complete the Restructuring Transactions, including seeking entry of the Interim DIP Order, the
Final DIP Order, the order of the Bankruptcy Court approving the Disclosure Statement, and the
Confirmation Order;

       (b)    support and take all steps reasonably necessary to consummate the Restructuring
Transactions in accordance with this Agreement, including obtaining approval of the releases
contemplated by this Agreement and applicable milestones set forth on Schedule 1 to this
Agreement (collectively, the “Milestones”);

       (c)     to the extent any legal or structural impediment arises that would prevent, hinder,
or delay the consummation of the Restructuring Transactions contemplated herein, take all steps
reasonably necessary to address any such impediment;

        (d)     prosecute and defend any appeals relating to the Confirmation Order or otherwise
relating to the Restructuring Transactions;

       (e)     use commercially reasonable efforts to obtain any and all required governmental,
regulatory, and/or third-party approvals for the Restructuring Transactions or the approval by the
Bankruptcy Court of the Definitive Documents;

        (f)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documents and any other required agreements to effectuate and consummate
the Restructuring Transactions as contemplated by this Agreement;

                                                 15
             Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 200 of 449



       (g)     use commercially reasonable efforts to seek additional support for the Restructuring
Transactions from their other material stakeholders to the extent reasonably prudent;

        (h)    timely file a formal objection to any motion filed with the Bankruptcy Court by any
party seeking (i) the entry of an order (A) directing the appointment of an examiner with expanded
powers or a trustee, (B) converting the Chapter 11 Cases to a case or cases under chapter 7 of the
Bankruptcy Code, (C) dismissing the Chapter 11 Cases, or (D) directing the appointment of an
equity committee, whether pursuant to section 1102(a)(2) of the Bankruptcy Code or otherwise, in
the Chapter 11 Cases; or (ii) the entry of an order modifying or terminating the Company Parties’
exclusive right to file and/or solicit acceptances of a plan of reorganization;

         (i)     provide to the Consenting Stakeholders, subject to any applicable confidentiality
restrictions, information with respect to all Material Executory Contracts or Unexpired Leases of
the Company Parties for the purposes of concluding which such Material Executory Contracts or
Unexpired Leases the Company Parties or the Debtors, as applicable, intend to assume, assume
and assign, or reject in the Chapter 11 Cases (to the extent applicable), subject to the consent rights
set forth herein and in the Plan;

        (j)     not assume, assume and amend, or assume, amend and assign any Gathering
Agreement unless the terms of such assumption, amendment and/or assignment are satisfactory to
the New Capital Parties, the Required Consenting Term Loan Lenders, and the Required
Consenting Seller Noteholders; provided that, the New Capital Parties, the Required Consenting
Term Loan Lenders and the Required Consenting Seller Noteholders agree that the amended terms
of the Fullstream Gathering Agreement and the EQM Gathering Agreement set forth on Exhibit
F are satisfactory.

       (k)     pay the Transaction Expenses in accordance with Section 12.20 of this Agreement;

       (l)     upon reasonable request of the Consenting Stakeholders, inform the Consenting
Stakeholder Advisors as to: (i) the material business and financial (including liquidity)
performance of the Company Parties; (ii) the status and progress of the Restructuring Transactions,
including progress in relation to the negotiations of the Definitive Documents; and (iii) the status
of obtaining any necessary or desirable authorizations (including any consents) from each
Consenting Stakeholder, any competent judicial body, governmental authority, banking, taxation,
supervisory, or regulatory body or any stock exchange;

        (m)   inform counsel to the Consenting Stakeholders as soon as reasonably practicable
after becoming aware of:

               (i)     (A) any matter or circumstance that they know, or believe is likely, to be a
                       material impediment to the implementation or consummation of the
                       Restructuring Transactions; (B) any occurrence, or failure to occur, of any
                       event that would be reasonably likely to cause (1) any representation or
                       warranty of the Company Parties contained in this Agreement or the
                       Definitive Documents to be untrue or inaccurate in any material respect
                       when made or deemed to have been made, (2) any covenant of any of the
                       Company Parties contained in this Agreement or the Definitive Documents
                                                  16
            Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 201 of 449



                       not to be or able to be satisfied in any material respect, or (3) any condition
                       precedent contained in this Agreement, the Plan, or the Definitive
                       Documents not to occur or to become impossible to satisfy; (C) any notice
                       of any commencement of any material involuntary insolvency proceedings,
                       legal suit for payment of material debt or securement of material security
                       from or by any person in respect of any Company Party; (D) a breach of this
                       Agreement (including a breach by any Company Party); (E) any
                       representation or statement made or deemed to be made by them under this
                       Agreement that is or proves to have been materially incorrect or misleading
                       in any respect when made or deemed to be made; and (F) any matter or
                       circumstance that they know, or believe is reasonably likely to, give rise to
                       a termination under Section 10.01; and

              (ii)     the receipt by the Company Parties of any written notice (A) from any third
                       party alleging that the consent of such party is or may be required in
                       connection with the transactions contemplated by the Restructuring
                       Transactions; (B) from any governmental body in connection with this
                       Agreement, the Plan, or the Definitive Documents or the transactions
                       contemplated by the Restructuring Transactions; (C) of any proceeding
                       commenced, or, to the knowledge of the Company Parties, threatened
                       against the Company Parties, relating to or involving or otherwise affecting
                       in any material respect this Agreement, the Definitive Documents, or the
                       transactions contemplated by the Restructuring Transactions; or (D) of
                       alleged default, breach, waiver, or termination of this Agreement, the Plan,
                       or the Definitive Documents.

        (n)    use commercially reasonable efforts to not (i) operate their business outside the
ordinary course of business (as operated immediately prior to the Agreement Effective Date),
taking into account the Restructuring Transactions, without the consent of the Required
Consenting Term/Seller Stakeholders or (ii) Transfer any material asset or right of the Company
Parties or any material asset or right used in the business of the Company Parties to any person or
Entity outside the ordinary course of business, in each case, without the consent of the Required
Consenting Term/Seller Stakeholders;

        (o)    on or after the date hereof, not engage in any material merger, consolidation,
disposition, acquisition, investment, dividend, incurrence of indebtedness or other similar
transaction outside of the ordinary course of business other than the Restructuring Transactions;
and

        (p)    (i) provide counsel for the Consenting RBL Lenders, Consenting Term Loan
Lenders, and the Consenting Seller Noteholders with draft copies of all First Day Pleadings at least
two (2) Business Days prior to the date when any Company Party intends to file such First Day
Pleadings and, (ii) to the extent reasonably practicable, provide draft copies of other documents
that the Company Parties intend to file with Bankruptcy Court to counsel to any Consenting
Stakeholders materially affected by such filing at least two (2) Business Days prior to the date
when any Company Party intends to file such other document, as applicable, and consult in good
                                                 17
              Case 19-12347-BLS       Doc 19      Filed 11/08/19     Page 202 of 449



faith with counsel for the Consenting RBL Lenders, Consenting Term Loan Lenders, and the
Consenting Seller Noteholders regarding the form and substance of any such proposed filing with
the Bankruptcy Court.

     6.02. Negative Commitments. During the Agreement Effective Period, each of the
Company Parties shall not directly or indirectly:

      (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

        (b)     take any action that is inconsistent in any material respect with, or is intended to
frustrate or impede approval, implementation and consummation of the Restructuring Transactions
described in, this Agreement or the Plan;

        (c)     modify the Plan or the Definitive Documents, in whole or in part, in a manner that
is not consistent with this Agreement in all material respects;

       (d)     file any motion, pleading, or Definitive Documents with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not materially consistent with this Agreement or the Plan;

        (e)     withdraw or revoke the Plan or publicly announce its intention not to pursue the
Plan;

       (f)      other than with respect to the Gathering Agreements or as expressly contemplated
by the Plan (including in respect of the HoldCo Debtors (as defined in the Restructuring Term
Sheet)), move for an order authorizing or directing the rejection of a Material Executory Contract
or Unexpired Lease without the consent of the Required Consenting Term/Seller Stakeholders,
and, with regard to the rejection or termination of any Secured Swap Agreement, the consent of
the Consenting Secured Swap Party to any such Secured Swap Agreement (except if rejection or
termination is sought after a breach thereof by the Consenting Secured Swap Party);

        (g)     commence an avoidance action or other legal proceeding that challenges the
validity, enforceability, or priority of the obligations under the debt instruments governing the
RBL Loan, the Term Loan, or the Seller Notes (including the Seller Note Documents);

      (h)     commence, support, or join any litigation or adversary proceeding against the
Consenting Stakeholders;

        (i)     issue, sell, pledge, dispose of or encumber any additional shares of, or any options,
warrants, conversion privileges or rights of any kind to acquire any shares of, any of its Equity
Interests, including capital stock or limited liability company interests;

       (j)     amend or propose to amend its respective certificate or articles of incorporation,
bylaws or comparable organizational documents in a manner inconsistent with this Agreement or
the Restructuring Term Sheet (including the Governance Term Sheet);


                                                 18
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 203 of 449



        (k)     split, combine or reclassify any outstanding shares of its any Equity Interests, or
declare, set aside or pay any dividend or other distribution payable in cash, stock, property or
otherwise with respect to any of its Equity Interests in a manner inconsistent with this Agreement
or the Restructuring Term Sheet (including the Governance Term Sheet);

       (l)     redeem, purchase, or acquire or offer to acquire any of its Equity Interests,
including capital stock or limited liability company interests in a manner inconsistent with this
Agreement or the Restructuring Term Sheet (including the Governance Term Sheet);

        (m)    incur or suffer to exist any indebtedness or debt, or guarantee any indebtedness or
enter into any “keep well” or other agreement to maintain any financial condition of another
person, except indebtedness existing and outstanding immediately before the Petition Date, trade
payables, liabilities arising and incurred in the ordinary course of business, and indebtedness
arising under the DIP Facility;

       (n)    change materially its financial or tax accounting methods, except insofar as may
have been required by a change in GAAP or applicable law, or revalue any of its material assets;

        (o)    enter into, adopt or amend any other management employment agreements or
management compensation or incentive plans, or increase in any manner the compensation or
benefits (including severance) of any director, officer, or management level employee of any of
the Company Parties or enter into or amend any existing employee agreements or any benefit or
compensation plans, except in the ordinary course of business consistent with past practices in
each case, or except as may be expressly permitted under this Agreement, or the Restructuring
Term Sheet (including the Governance Term Sheet); or

        (p)    incur any liens or security interests, other than those existing immediately prior to
the date hereof, those permitted under the DIP Facility, or those granted under the DIP Facility,
the Interim DIP Order, or the Final DIP Order.

Section 7.     Transfer of Interests and Securities.

        7.01. During the Agreement Effective Period, no Consenting Stakeholder, other than a
Consenting RBL Lender in respect of Transfer of RBL Claims, shall Transfer any ownership
(including any beneficial ownership as defined in the Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) in any Company Claims/Interests to any affiliated or unaffiliated party,
including any party in which it may hold a direct or indirect beneficial interest, unless:

         (a)    in the case of any Company Claims/Interests, the authorized transferee is either (i) a
qualified institutional buyer as defined in Rule 144A of the Securities Act, (ii) a non-U.S. person
in an offshore transaction as defined under Regulation S under the Securities Act, (iii) an
institutional accredited investor (as defined in the Rules), or (iv) a Consenting Stakeholder or a
100%-owned subsidiary of a Consenting Stakeholder (whether owned directly or indirectly); and

         (b)     either (i) the transferee executes and delivers to counsel to the Company Parties, at
least two (2) Business Days prior to the time of the proposed Transfer, a Transfer Agreement or
(ii) the transferee is a Consenting Stakeholder and the transferee provides notice of such Transfer
                                                  19
             Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 204 of 449



(including the amount and type of Company Claim/Interest transferred) to counsel to the Company
Parties and counsel to each of the Consenting Term Loan Lenders and Consenting Seller
Noteholders at least two (2) Business Days prior to the time of the proposed Transfer.

        7.02. Upon compliance with the requirements of Section 7.01 or 7.04, as applicable, the
transferor shall be deemed to relinquish its rights (and be released from its obligations) under this
Agreement to the extent of the rights and obligations in respect of such transferred Company
Claims/Interests; provided that, the Transfer of any Company Claims/Interests shall not be deemed
a Transfer of the commitments set forth in Section 4.04 nor a release of the obligations of the
parties to perform under such Section. Any Transfer in violation of Section 7.01 or 7.04 shall be
void ab initio.

        7.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests; provided that (a) such
additional Company Claims/Interests shall automatically and immediately upon acquisition by a
Consenting Stakeholder be deemed subject to the terms of this Agreement (regardless of when or
whether notice of such acquisition is given to counsel to the Company Parties or counsel to the
Consenting Stakeholders) and (b) such Consenting Stakeholder must provide notice of such
acquisition (including the amount and type of Company Claim/Interest acquired) to counsel to the
Company Parties and counsel to each of the Consenting Term Loan Lenders and Consenting Seller
Noteholders within five (5) Business Days of such acquisition.

        7.04. During the Agreement Effective Period, no Consenting RBL Lender shall transfer
any RBL Claim to any affiliated or unaffiliated party, including any party in which it may hold a
direct or indirect beneficial interest, unless:

       (a)     such transfer is in accordance with the RBL Credit Agreement; and

         (b)     either (i) the transferee executes and delivers to counsel to the Company Parties, at
least two (2) Business Days prior to the time of the proposed Transfer, a Transfer Agreement or
(ii) the transferee is a Consenting Stakeholder and the transferee provides notice of such Transfer
(including the amount and type of RBL Claim transferred) to counsel to the Company Parties and
counsel to each of the Consenting Term Loan Lenders and Consenting Seller Noteholders at least
two (2) Business Days prior to the time of the proposed Transfer

       7.05. This Section 7 shall not impose any obligation on any Company Party to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of enabling a
Consenting Stakeholder to Transfer any of its Company Claims/Interests. Notwithstanding
anything to the contrary herein, to the extent a Company Party and another Party have entered into
a Confidentiality Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement does not supersede
any rights or obligations otherwise arising under such Confidentiality Agreements.

       7.06. Notwithstanding Section 7.01 or Section 7.04, a Qualified Marketmaker that
acquires any Company Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Company Claims/Interests shall not be required to execute and deliver a
Transfer Agreement in respect of such Company Claims/Interests if (i) such Qualified
                                                  20
              Case 19-12347-BLS                Doc 19        Filed 11/08/19         Page 205 of 449



Marketmaker subsequently transfers such Company Claims/Interests (by purchase, sale
assignment, participation, or otherwise) within five (5) Business Days of its acquisition to a
transferee that is an entity that is not an affiliate, affiliated fund, or affiliated entity with a common
investment advisor; (ii) the transferee otherwise is a Permitted Transferee under Section 7.01 or
Section 7.04, as applicable; and (iii) the Transfer otherwise is a Permitted Transfer under
Section 7.01 or Section 7.04, as applicable. To the extent that a Consenting Stakeholder is acting
in its capacity as a Qualified Marketmaker, it may Transfer (by purchase, sale, assignment,
participation, or otherwise) any right, title or interests in Company Claims/Interests that the
Qualified Marketmaker acquires from a holder of the Company Claims/Interests who is not a
Consenting Stakeholder without the requirement that the transferee be a Permitted Transferee.

        7.07. Notwithstanding anything to the contrary in this Section 7, the restrictions on
Transfer set forth in this Section 7 shall not apply to the grant of any liens or encumbrances on any
claims and interests in favor of a bank or broker-dealer holding custody of such claims and interests
in the ordinary course of business and which lien or encumbrance is released upon the Transfer of
such claims and interests.

Section 8.     Representations and Warranties of Consenting Stakeholders. Each Consenting
Stakeholder (other than the Consenting RBL Lenders, where noted) severally, and not jointly,
represents and warrants that, as of the date such Consenting Stakeholder executes and delivers this
Agreement and as of the Plan Effective Date:

        (a)    it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee, investment manager, or advisor for beneficial holders of the
Company Claims/Interests reflected in, and, having made reasonable inquiry, is not the beneficial
or record owner of any Company Claims/Interests other than those reflected in, such Consenting
Stakeholder’s signature page to this Agreement or a Transfer Agreement, as applicable (as may be
updated pursuant to Section 7);

       (b)    it has the full power and authority to act on behalf of, vote on and consent to matters
concerning, such Company Claims/Interests;

         (c)    such Company Claims/Interests are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would adversely affect in any
way such Consenting Stakeholder’s ability to perform any of its obligations under this Agreement
at the time such obligations are required to be performed; 3

       (d)     it has the full power to vote, approve changes to, and transfer all of its Company
Claims/Interests referable to it as contemplated by this Agreement subject to applicable Law; and

         (e)    solely with respect to holders of Company Claims, (i) it is either (A) a qualified
institutional buyer as defined in Rule 144A of the Securities Act, (B) not a U.S. person (as defined

3   Due to institutional reasons, the Consenting RBL Lenders are not making this representation and warranty. The absence of
    such representation and warranty by the Consenting RBL Lender shall not be deemed to waive or be a defense to any breach
    of this Agreement by a Consenting RBL Lender.
                                                            21
              Case 19-12347-BLS               Doc 19        Filed 11/08/19          Page 206 of 449



in Regulation S of the Securities Act), or (C) an institutional accredited investor (as defined in the
Rules), and (ii) any securities acquired by the Consenting Stakeholder in connection with the
Restructuring Transactions will have been acquired for investment and not with a view to
distribution or resale in violation of the Securities Act. 4

Section 9.      Mutual Representations, Warranties, and Covenants. Each of the Parties (other
than the Consenting RBL Lenders, where noted) represents, warrants, and covenants to each other
Party, as of the date such Party executed and delivers this Agreement, on the Plan Effective Date:

        (a)     it is validly existing and in good standing under the Laws of the state or other
jurisdiction of its organization or formation, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms, except as enforcement
may be limited by applicable Laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability; 4

       (b)    except as expressly provided in this Agreement, the Plan, and the Bankruptcy Code,
no consent or approval is required by any other person or entity in order for it to effectuate the
Restructuring Transactions contemplated by, and perform its respective obligations under, this
Agreement and the Plan;4
       (c)
             the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law applicable to it or
with any of its articles of association, memorandum of association or other constitutional
documents; 4

         (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this
Agreement, subject to the requirements of the Bankruptcy Code, and to effectuate the
Restructuring Transactions contemplated by, and perform its respective obligations under, this
Agreement, and the Company Parties further represent and warrant that the respective boards of
directors or other governing bodies of each Company Party has approved, by all requisite action,
the filing of the Chapter 11 Cases and the pursuit of the Restructuring Transactions; and

        (e)     except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement.

Section 10.     Termination Events.

        10.01. Consenting Stakeholder Termination Events. This Agreement and the obligations
hereunder shall automatically terminate after five (5) Business Days (or such other notice period
as specifically set forth below) following the delivery of written notice from (a) with respect to the
Consenting RBL Lenders, by the Required Consenting RBL Lenders, (b) with respect to the
4      Due to institutional reasons, the Consenting RBL Lenders are not making this representation and warranty. The absence
       of such representation and warranty by the Consenting RBL Lender shall not be deemed to waive or be a defense to any
       breach of this Agreement by a Consenting RBL Lender.

                                                           22
             Case 19-12347-BLS        Doc 19      Filed 11/08/19     Page 207 of 449



Consenting Term Loan Lenders, by the Required Consenting Term Loan Lenders, (c) with respect
to the Consenting Seller Noteholders, by the Required Consenting Seller Noteholders, and (d) any
Consenting RBL Lender, Consenting Term Loan Lender, or Consenting Seller Noteholder, solely
as to itself, at any time after and during the continuance of the Consenting Stakeholder Termination
Events set forth in Sections 10.01(c), (l), (q), or (s) if the events in any such sections have an
adverse or material adverse effect, as applicable, on such Consenting RBL Lender, Consenting
Term Loan Lender, or Consenting Seller Noteholder, in each case, by the delivery to the other
Parties of a written notice in accordance with Section 12.10 hereof upon the occurrence of the
following events; provided that if such notice is not given within (i) five (5) Business Days or (ii)
such other time as agreed in writing by the Required Consenting RBL Lenders (as to a right of
termination by a Consenting RBL Lender), the Required Consenting Term Loan Lenders (as to a
right of termination by a Consenting Term Loan Lender), or the Required Consenting Seller
Noteholders (as to a right of termination by a Consenting Seller Noteholder), after such Consenting
Stakeholder first becomes aware or receives notice of any such occurrence, the Required
Consenting RBL Lenders (as to the Consenting RBL Lenders, other than in relation to Section
10.10(j)), the Required Consenting Term Loan Lenders (as to the Consenting Term Loan Lenders),
or the Required Consenting Seller Noteholders (as to the Consenting Seller Noteholders), in each
case other than such terminating Consenting Stakeholder, may waive such Termination Event with
respect to such occurrence and such waiver shall be binding on all Consenting Term Loan Lenders,
Consenting Seller Noteholders, or the Consenting RBL Lenders, as applicable:

        (a)     the breach in any material respect by a Company Party of any of the representations,
warranties, or covenants of the Company Parties set forth in this Agreement that (i) is adverse to
the Consenting Stakeholders seeking termination pursuant to this provision and (ii) remains
uncured for seven (7) Business Days after such terminating Consenting Stakeholders transmit a
written notice in accordance with Section 12.10 hereof detailing any such breach;

        (b)    the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring Transactions and (ii) remains in effect for
fifteen (15) Business Days after such terminating Consenting Stakeholders transmit a written
notice in accordance with Section 12.10 hereof detailing any such issuance;

        (c)     any of the Company Parties announces its intention (publically or otherwise) not to
support the Restructuring Transactions on substantially the same terms as set forth in this
Agreement (including the Restructuring Term Sheet), or takes any action that is inconsistent with
the terms of the Restructuring Transactions as agreed to in this Agreement, the Restructuring Term
Sheet, the Interim DIP Order, the Final DIP Order, and the other Definitive Documents, including
by approving an Alternative Restructuring Proposal;

       (d)     the Bankruptcy Court enters an order denying confirmation of the Plan;

        (e)    the Gathering Agreements are (a) rejected pursuant to section 365 of the
Bankruptcy Code or (b) assumed or amended and assumed and, in either case, potentially assigned
in either (a) or (b) on terms that are unacceptable to the New Capital Parties, the Required
Consenting Term Loan Lenders, and the Required Consenting Seller Noteholders; provided that,
the New Capital Parties, the Required Consenting Term Loan Lenders and the Required
                                                 23
            Case 19-12347-BLS         Doc 19     Filed 11/08/19    Page 208 of 449



Consenting Seller Noteholders agree that the amended terms of the Fullstream Gathering
Agreement and the EQM Gathering Agreement set forth on Exhibit F are acceptable.

        (f)    the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required Consenting Term/Seller Stakeholders and the Required Consenting RBL Lenders, not to
be unreasonably withheld), (i) converting one or more of the Chapter 11 Cases of a Company Party
to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with expanded
powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a trustee
in one or more of the Chapter 11 Cases with respect to any of the Company Parties, (iii) dismissing
the Chapter 11 Cases, or (iv) rejecting this Agreement;

        (g)    the Bankruptcy Court enters a final order modifying or terminating the Company
Parties’ exclusive right to file and/or solicit acceptances of a plan of reorganization;

        (h)    the Bankruptcy Court grants relief that is inconsistent in any material respect with
this Agreement or the Restructuring Transactions and such inconsistent relief is not dismissed,
vacated or modified to be consistent with this Agreement and the Restructuring Transactions
within seven (7) Business Days following notice thereof to the Company Parties by the Required
Consenting RBL Lenders, Required Consenting Term Loan Lenders, or the Required Consenting
Seller Noteholders;

       (i)    except as necessary to implement the DIP Facility, or with the prior written consent
of the Required Consenting Term/Seller Stakeholders and Required Consenting RBL Lenders
(email shall suffice), the Bankruptcy Court grants a final order terminating, annulling, or
modifying the automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard to
any assets of the Company Parties having an aggregate fair market value in excess of
$1,000,000.00;

         (j)    the Bankruptcy Court enters a final non-appealable order pursuant to a motion filed
or supported by the Company Parties or at the direct or indirect direction of the Company Parties
authorizing or directing the rejection of any Material Executory Contract or Unexpired Lease (or
terminating any secured swap agreement under the RBL Loan other than for a breach thereof)
other than in accordance with this Agreement, the Plan or as otherwise approved in writing by the
Required Consenting Term/Seller Stakeholders and the Required Consenting RBL Lenders (email
shall suffice) or, to the extent applicable, the Required Consenting RBL Lenders, which Required
Consenting RBL Lenders must include the RBL Lender who is the counterparty to (or whose
affiliate is the counterparty to) any such secured swap agreement sought to be rejected or
terminated;

       (k)    the commencement of an avoidance action or other legal proceeding by the
Company Parties to challenge the validity, enforceability, or priority of the debt instruments
governing the RBL Loan, the Term Loan, or the Seller Notes or the obligations thereunder;

       (l)    the Plan is withdrawn, amended, or otherwise modified so as to be inconsistent with
this Agreement, the Restructuring Term Sheet, or the Plan;

                                                24
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 209 of 449



        (m)     other than as contemplated by this Agreement, the Plan, or the Restructuring
Transactions, the Company Parties hire any new executive officer or other senior manager or
modify the terms of any existing employment agreement with their respective executive officers
or other senior managers or otherwise pay any amount outside the ordinary course of business,
including any amount contemplated by or in connection with any incentive, retention, bonus or
similar plan, to their respective executive officers or other senior managers, in each case on terms
not acceptable to the Required Consenting Term/Seller Stakeholders;

       (n)    the Company Parties shall not have complied with or achieved any of the
Milestones (unless such Milestone is waived or amended in accordance with Section 11 of this
Agreement or is satisfied prior to the termination of this Agreement);

        (o)     an examiner with expanded powers beyond those set forth in section 1106(a)(3)
and (4) of the Bankruptcy Code or a trustee shall have been appointed in one or more of the Chapter
11 Cases with respect to any of the Company Parties;

       (p)    the failure of the Company Parties to pay the Transaction Expenses in accordance
with Section 12.20 of this Agreement;

        (q)     the filing by any Company Party of any motion or pleading with the Bankruptcy
Court that is not consistent in all material respects with this Agreement and the Restructuring Term
Sheet, including any settlement that materially amends the terms of the Restructuring Transactions
without the consent of the Required Consenting Term/Seller Stakeholders and Required
Consenting RBL Lenders;

        (r)     the Definitive Documents and any amendments, modifications or supplements
thereto filed by the Company Parties include terms that are not consistent in all material respects
with this Agreement and the Restructuring Term Sheet;

         (s)    this Agreement, the Restructuring Term Sheet, any of the Definitive Documents, or
any of the transactions or documents effectuating the Restructuring Transactions (including any
exhibits thereto) is amended, supplemented or otherwise modified from the agreed forms thereof,
or the terms or conditions thereof are waived, in each case in a manner that (i) changes adversely
the economic treatment for the terminating Consenting Term Loan Lender, the terminating
Consenting Seller Noteholder or the terminating Consenting RBL Lender proposed in the Plan and
the Restructuring Term Sheet, (ii) materially and adversely affects the economic interests or rights
of the terminating Consenting Term Loan Lender, the terminating Consenting Seller Noteholder
or the terminating Consenting RBL Lender, or adversely affects the governance interests or rights
of the terminating Consenting Term Loan Lender or the terminating Consenting Seller Noteholder,
(iii) adds any material obligations to or requirements on the terminating Consenting Term Loan
Lender, the terminating Consenting Seller Noteholder or the terminating Consenting RBL Lender,
or (iv) materially improves the economic interests or rights, or improves the governance interests
or rights, of other parties to such documents or transactions, in each case without written consent
to such amendment, supplement, modification or waiver by such terminating party; provided that,
no Consenting RBL Lender may exercise a termination right under the immediately foregoing
clause (iv); or

                                                 25
             Case 19-12347-BLS        Doc 19      Filed 11/08/19     Page 210 of 449



        (t)   the Restructuring Transactions are not consummated in accordance with the terms
of this Agreement, the Restructuring Term Sheet, and the Plan.

       10.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in accordance with Section 12.10
hereof upon the occurrence of any of the following events:

        (a)     the breach in any material respect by one or more of the Consenting Stakeholders
of any of the representations, warranties or covenants of such Consenting Stakeholders set forth in
this Agreement that (i) is adverse to the Company Parties and (ii) remains uncured for a period of
seven (7) Business Days after the Company Parties transmit notice of such breach in accordance
with Section 12.10 hereof detailing any such breach;

        (b)    the board of directors, board of managers, or such similar governing body of any
Company Party determines in good faith, based on the advice of counsel, (i) that proceeding with
any of the Restructuring Transactions would be inconsistent with the exercise of its fiduciary duties
or applicable Law or (ii) in the exercise of its fiduciary duties, to pursue an Alternative
Restructuring Proposal; provided that no later than five (5) Business Days in advance of exercising
such a termination right under the foregoing clause (ii), the Company Parties shall provide to
counsel to the Consenting Stakeholders a copy of the written offer or proposal for such Alternative
Restructuring Proposal;

        (c)      the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring Transactions and (ii) remains in effect for
thirty (30) Business Days after such terminating Company Party transmits a written notice in
accordance with Section 12.10 hereof detailing any such issuance; provided, that this termination
right shall not apply to or be exercised by any Company Party that sought or requested such ruling
or order in contravention of any obligation or restriction set out in this Agreement; or

       (d)     the Bankruptcy Court enters an order denying confirmation of the Plan.

      10.03. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) the Required
Consenting Term/Seller Stakeholders and Required Consenting RBL Lenders; and (b) each
Company Party.

        10.04. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice immediately after the Plan Effective Date.

        10.05. Effect of Termination. Upon the occurrence of a Termination Date as to a Party,
this Agreement shall be of no further force and effect as to such Party and each Party subject to
such termination shall be released from its commitments, undertakings, and agreements under or
related to this Agreement and shall have the rights and remedies that it would have had, had it not
entered into this Agreement, and shall be entitled to take all actions, whether with respect to the
Restructuring Transactions or otherwise, that it would have otherwise been entitled to take had it
not entered into this Agreement, including with respect to any and all Claims or causes of
                                                 26
              Case 19-12347-BLS       Doc 19     Filed 11/08/19    Page 211 of 449



action. Upon the occurrence of a Termination Date by a Consenting Stakeholder prior to the
Confirmation Order being entered by the Bankruptcy Court, any and all consents or ballots
tendered by such Consenting Stakeholder before a Termination Date shall be deemed, for all
purposes, to be null and void from the first instance and shall not be considered or otherwise used
in any manner by the Parties in connection with the Restructuring Transactions, this Agreement,
any of the Definitive Documents, or otherwise; provided that any Consenting Stakeholder
withdrawing or changing its vote pursuant to this Section 10.05 shall promptly provide written
notice of such withdrawal or change to each other Party to this Agreement and, if such withdrawal
or change occurs on or after the Petition Date, file notice of such withdrawal or change with the
Bankruptcy Court (but the provisions and filing of such notice shall not be a precondition to the
effectiveness of such consents or ballots being null and void) in accordance with this sentence.
Nothing in this Agreement shall be construed as prohibiting a Company Party or any of the
Consenting Stakeholders from contesting whether any such termination is in accordance with the
terms hereof or to seek enforcement of any rights under this Agreement that arose or existed before
a Termination Date. Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair, or restrict (a) any right of any Company Party or
the ability of any Company Party to protect and reserve its rights (including rights under this
Agreement), remedies, and interests, including its claims against any Consenting Stakeholder, and
(b) any right of any Consenting Stakeholder, or the ability of any Consenting Stakeholder, to
protect and preserve its rights (including rights under this Agreement), remedies, and interests,
including its claims against any Company Party or other Consenting Stakeholder. No purported
termination of this Agreement shall be effective under this Section 10.05 or otherwise if the Party
seeking to terminate this Agreement is in material breach of this Agreement, except a termination
pursuant to Section 10.02(b) or Section 10.02(d) and termination of this Agreement shall not
relieve a Party of any liability for breach of this Agreement. Nothing in this Section 10.05 shall
restrict any Company Party’s right to terminate this Agreement in accordance with
Section 10.02(b). For the avoidance of doubt, a termination of this Agreement in respect of a
Consenting Stakeholder that is also a New Capital Party, shall relieve such Consenting Stakeholder
of any obligation to provide its portion of the New Capital Commitment (unless the termination of
this Agreement is as a result of a breach by such Consenting Stakeholder of its obligations
hereunder and all conditions precedent to such New Capital Party’s commitment to fund have been
satisfied or would be satisfied but for such breach).

Section 11.     Amendments and Waivers.

       (a)    This Agreement may not be modified, amended, or supplemented, and no condition
or requirement of this Agreement may be waived, in any manner except in accordance with this
Section 11.

       (b)     This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (a) each Company Party
and (b) the following Parties, solely with respect to any modification, amendment, waiver or
supplement that adversely affects the rights of such Parties and unless otherwise specified in this
Agreement: (i) the Required Consenting RBL Lenders; (ii) the Required Consenting Term Loan
Lenders; and (iii) the Required Consenting Seller Noteholders; provided that (1) if the proposed
modification, amendment, waiver, or supplement has a material, disproportionate, and adverse
                                                27
              Case 19-12347-BLS        Doc 19     Filed 11/08/19      Page 212 of 449



effect on any of the Company Claims/Interests held by a Consenting Stakeholder, then the consent
of each such affected Consenting Stakeholder shall also be required to effectuate such
modification, amendment, waiver or supplement; (2) if the proposed modification, amendment,
waiver or supplement modifies or affects the releases and injunctions proposed to be granted to,
or received by the Consenting Equity Holders pursuant to this Agreement, or the Plan, then the
consent of the Consenting Equity Holders shall also be required to effectuate such modification,
amendment, waiver or supplement; and (3) any extensions of the dates set forth in clauses (7)
through (10) of the Milestones shall only require the consent of the Required Consenting Term
Loan Lenders and Required Consenting RBL Lenders.

      (c)     Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 11 shall be ineffective and void ab initio.

        (d)    The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power or remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise of such right, power or
remedy or the exercise of any other right, power or remedy. All remedies under this Agreement
are cumulative and are not exclusive of any other remedies provided by Law.

Section 12.     Miscellaneous.

        12.01. Acknowledgement. Notwithstanding any other provision herein, this Agreement is
not and shall not be deemed to be an offer with respect to any securities or solicitation of votes for
the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of the
Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or other applicable
Law.

        12.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached hereto is expressly incorporated herein and made a part
of this Agreement for all purposes, and all references to this Agreement shall include such exhibits,
annexes, and schedules. In the event of any inconsistency between this Agreement (without
reference to the exhibits, annexes, and schedules hereto) and any one or more of the exhibits,
annexes, and schedules hereto, this Agreement (without reference to the exhibits, annexes, and
schedules thereto) shall govern.

        12.03. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be required by order of
the Bankruptcy Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

      12.04. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the subject matter
                                                  28
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 213 of 449



hereof and supersedes all prior agreements, oral or written, among the Parties with respect thereto,
other than any Confidentiality Agreement.

        12.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. Each Party hereto agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this Agreement, in the
United States District Court for the Southern District of New York, or, if that Court lacks
jurisdiction, any New York State court located in New York County (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement: (a) irrevocably submits to the
exclusive jurisdiction of the Chosen Courts; (b) waives any objection to laying venue in any such
action or proceeding in the Chosen Courts; and (c) waives any objection that the Chosen Courts
are an inconvenient forum or do not have jurisdiction over any Party hereto; provided that if the
Debtors commence the Chapter 11 Cases, then the Bankruptcy Court (or court of proper appellate
jurisdiction) shall be the exclusive jurisdiction rather than any Chosen Court, except that, in the
event that the Bankruptcy Court declines to exercise jurisdiction, any such action or proceeding
shall be brought in the Chosen Courts.

      12.06. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

        12.07. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each individual executing
this Agreement on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.

        12.08. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and the Consenting Stakeholders, and in the enforcement or interpretation hereof,
is to be interpreted in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation hereof. The Company
Parties and the Consenting Stakeholders were each represented by counsel during the negotiations
and drafting of this Agreement and continue to be represented by counsel.

        12.09. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third party beneficiaries under this Agreement, and, subject to the terms
hereof, the rights or obligations of any Party under this Agreement may not be assigned, delegated,
or transferred to any other person or entity.

       12.10. Notices. All notices hereunder shall be deemed given if in writing and delivered,
                                                 29
             Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 214 of 449



by electronic mail or overnight courier, to the following addresses (or at such other addresses as
shall be specified by like notice):

       (a)     if to a Company Party, to:

               Arsenal Energy Holdings LLC
               6031 Wallace Road Ext., Suite 300
               Wexford, PA 15090
               Attention: Craig Lavender, General Counsel
               E-mail address: craig.lavender@arsenalresources.com

               with copies to:

               Simpson Thacher & Bartlett LLP
               425 Lexington Avenue
               New York, NY 10017
               Attention: Michael Torkin; Nicholas Baker
               E-mail address: michael.torkin@stblaw.com; nbaker@stblaw.com

       (b)     if to a Consenting Term Loan Lender and/or Consenting Seller Noteholder, to:

               Chambers Energy Capital
               600 Travis Street, Suite 4700
               Houston, Texas 77002
               Attention: Guy Hoffman
               E-mail address: ghoffman@chambersenergy.com

               with copies to:

               Kirkland & Ellis LLP
               609 Main Street
               Houston, TX 77002
               Attention: Matt Pacey
               E-mail address: matt.pacey@kirkland.com

               and

               Kirkland & Ellis LLP
               300 North LaSalle Street
               Chicago, IL 60654
               Attention: Ryan B. Bennett; Travis M. Bayer; Timothy Bow
               E-mail address: rbennett@kirkland.com; travis.bayer@kirkland.com;
               timothy.bow@kirkland.com

               and

               Mercuria Energy America, Inc.
                                                30
      Case 19-12347-BLS       Doc 19     Filed 11/08/19   Page 215 of 449



        20 Greenway Plaza, Suite 650
        Houston, TX 77046
        Attention: Mark Greenberg – Legal Department
        E-mail address: mgreenberg@mercuria.com

        with copies to:

        Vinson & Elkins LLP
        2001 Ross Avenue, Suite 3900
        Dallas, Texas 75201
        Attention: David Meyer, Harry Perrin, and Garrick Smith
        E-mail address: dmeyer@velaw.com; hperrin@velaw.com; gsmith@velaw.com

        and

        LR-Mountaineer Holdings, L.P.
        Heritage Plaza
        1111 Bagby Street, Suite 4600
        Houston, Texas 77002
        Attention: Will Franklin
        E-mail address: wf@lrpartners.com

        with copies to:

        Baker Botts L.L.P.
        2001 Ross Avenue, Suite 900
        Dallas, Texas 75201
        Attention: Jim Prince
        E-mail address: jim.prince@bakerbotts.com

(c)     if to a Consenting Equity Holder, to:

        Arsenal Resource Holdings LLC
        Annex MK Holdings III LLC
        MK Note Co-Invest Holdings LLC
        600 Travis, Suite 6000
        Houston, TX 77002
        Attention: Juan Diego Vargas, First Reserve
        E-mail address: jvargas@firstreserve.com

        and

        PEC Marcus On-Holdings, LLC
        PEC Marcus Off-Holdings, LLC
        PEC Marcus Off-Holdings II, LLC
        200 West Street, 34th Floor
        New York, NY 10282
                                         31
      Case 19-12347-BLS       Doc 19    Filed 11/08/19   Page 216 of 449



        Attention: Kevin Spark
        E-mail address: peg-reporting@gs.com

        and

        Mozart Properties Five Blue Hills, LLC
        2965 Colonnade Dr, Suite 300
        Roanoke, VA 24018
        Attention: Nicholas F. Taubman
        E-mail address: nick.taubman@mozartinvestments.com

        with copies to:

        Moss & Rocovich, P.C.
        4415 Electric Rd
        Roanoke, VA 24018-0723
        Attention: Dennis A. Barbour
        E-mail Address: dbarbour@mossandrocovich.com

        and

        Arthur Taubman Trust
        4415 Electric Rd
        Roanoke, VA 24018-0723
        Attention: Dennis A. Barbour, Trustee
        Email address: dbarbour@mossandrocovich.com

        and

        First PREMIER Bank, Trustee
        c/o Anne Marie Feiock
        PO Box 2640
        Sioux Falls, SD 57101

        and

        Cleary Gottlieb Steen & Hamilton LLP
        One Liberty Plaza
        New York, NY 10006
        Attention: Sean O’Neal; Jane VanLare
        E-mail address: soneal@cgsh.com; jvanlare@cgsh.com


(d)     if to a Consenting RBL Lender, to:

        Citibank, N.A.
        1615 Brett Road, Building III
                                        32
            Case 19-12347-BLS        Doc 19     Filed 11/08/19     Page 217 of 449



               New Castle, Delaware 19720
               Attention: Loan Administration
               E-mail address: GLOriginationOps@citigroup.com

               with copies to:
               Paul Hastings LLP
               200 Park Avenue
               New York, NY 10166
               Attention: Andrew Tenzer; Randal Palach; Shekhar Kumar
               E-mail address: andrewtenzer@paulhastings.com;
                               randalpalach@paulhastings.com;
                               shekharkumar@paulhastings.com

        Any notice given by electronic mail or overnight courier shall be effective when received
during regular business hours on a Business Day. The Company Parties (i) recognize and agree
that any notice provided under this Agreement shall not be subject to or limited by section 362(a)
of the Bankruptcy Code and (ii) hereby waive any right to assert or claim otherwise, to the
maximum extent permitted by law.

        12.11. Independent Due Diligence and Decision Making. Each Consenting Stakeholder
hereby confirms that its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and prospects of the
Company Parties.

       12.12. Enforceability of Agreement. Each of the Parties to the extent enforceable waives
any right to assert that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required.

        12.13. Reservation of Rights; Admissibility of Agreement. If the Restructuring
Transactions are not consummated, or if this Agreement is terminated for any reason, the Parties
fully reserve any and all of their rights. Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce its terms or the
payment of damages to which a Party may be entitled under this Agreement.

        12.14. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as a remedy of any
such breach, including an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder; provided that
specific performance shall not be an available remedy against the Company Parties if the Company


                                                33
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 218 of 449



Parties terminate this Agreement in accordance with, and subject to, Section 10.02(b) hereof.

        (a)     Notwithstanding anything to the contrary in this Agreement, none of the Parties
will be liable for, and none of the Parties shall claim or seek to recover, any punitive, special,
indirect or consequential damages or damages for lost profits.

        12.15. Several, Not Joint, Claims. Except where otherwise specified, the agreements,
representations, warranties, and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

        12.16. Severability and Construction. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this Agreement for each
Party’s rights and obligations hereunder remain valid, binding, and enforceable.

        12.17. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be cumulative and
not alternative, and the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or remedy by such Party.

        12.18. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has entered
into this Agreement on account of all Company Claims/Interests that it holds (directly or through
discretionary accounts that it manages or advises) and, except where otherwise specified in this
Agreement, shall take or refrain from taking all actions that it is obligated to take or refrain from
taking under this Agreement with respect to all such Company Claims/Interests.

        12.19. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, including a written approval by the
Company Parties, the Required Consenting Term/Seller Stakeholders, the Required Consenting
RBL Lenders, or the Required Consenting Stakeholders, such written consent, acceptance,
approval, or waiver shall be deemed to have occurred if, by agreement between counsel to the
Parties submitting and receiving such consent, acceptance, approval, or waiver, it is conveyed in
writing (including electronic mail) between each such counsel without representations or
warranties of any kind on behalf of such counsel.

       12.20. Transaction Expenses.

        (a)    Regardless of whether the Restructuring Transactions are consummated, the
Company Parties shall promptly pay in cash all reasonable and documented (i) out-of-pocket costs
of the Consenting RBL Lenders, the Consenting Term Loan Lenders and the Consenting Seller
Noteholders up to $25,000 per class of Consenting Stakeholder incurred after the Agreement
Effective Date and (ii) fees and expenses of each of the Consenting Stakeholder Advisors (such
fees and expenses the “Transaction Expenses”) incurred up to the Petition Date in full prior to
the Petition Date (without deducting any retainers). The Company Parties shall pay all reasonable
and documented Transaction Expenses incurred thereafter when due in accordance with the
penultimate sentence of this Section 12.20(a). The Company Parties shall obtain entry of an order
of the Bankruptcy Court within the first thirty-five (35) days following the Petition Date, which
                                                  34
            Case 19-12347-BLS          Doc 19     Filed 11/08/19     Page 219 of 449



order may be the Final DIP Order, approving the Company Parties monthly payment of all
Transaction Expenses incurred through the effective date of a termination of this Agreement, to
the extent permitted under applicable bankruptcy law, and to the extent any amounts remain unpaid
following the Plan Effective Date, those amounts shall be paid in connection with the Debtors’
emergence from the Chapter 11 Cases. In accordance with the foregoing, all accrued and unpaid
Transaction Expenses incurred up to (and including) the date of termination of this Agreement
(other than a termination occurring pursuant to Section 10.02(a)) shall be paid promptly (but in
any event within three (3) Business Days or such later period set forth in the Final DIP Order or
other order authorizing such payment) against receipt of invoices in respect of such Transaction
Expenses. Notwithstanding the termination of this Agreement or anything in this Section 12.20 to
the contrary, any fees or expenses payable to the RBL Lender Advisors, the Consenting
Stakeholder Advisors, or otherwise under the Interim DIP Order or the Final DIP Order (including,
without limitation, fees or expenses payable as adequate protection for the RBL Facility Agent,
the RBL Lenders, the Term Loan Lenders, the Seller Noteholders) shall be payable in accordance
with the terms of the Interim DIP Order or the Final DIP Order (as applicable).

        (b)     The terms set forth in this Section 12.20 shall survive termination of this Agreement
and shall remain in full force and effect regardless of whether the transactions contemplated by
this Agreement are consummated. The Company Parties hereby acknowledge and agree that the
Consenting Stakeholders have expenses associated with the negotiation of this Agreement, and
will continue to expend, considerable time, effort, and expense in connection with this Agreement,
and that this Agreement provides substantial value to, is beneficial to, and is necessary to preserve,
the Company Parties, and that the Consenting Stakeholders have made a substantial contribution
to the Company Parties. The Parties acknowledge that the agreements contained in this Section
12.20 are an integral part of the transactions contemplated by this Agreement, are actually
necessary to preserve the value of the Company Parties and constitute liquidated damages and not
a penalty, and that, without these agreements, the Consenting Stakeholders would not have entered
into this Agreement. If and to the extent not previously reimbursed or paid in connection with the
foregoing, the Company Parties shall reimburse or pay (as the case may be) all documented
Consenting Stakeholder Fees and Expenses pursuant to section 1129(a)(4) of the Bankruptcy Code
or otherwise to the extent payable hereunder. The obligations set forth in this Section 12.20 are in
addition to, and do not limit, the Company Parties’ other obligations under this Agreement.

        12.21. Relationship Among Parties. It is understood and agreed that, except as expressly
provided in this Agreement, none of the Consenting Stakeholders (a) have any duty of trust or
confidence in any kind or form with any other Party; (b) have or owe any other duties (fiduciary
or otherwise) whatsoever to any other Party; or (c) have commitments to any of the other Parties;
provided that representatives of the Consenting Equity Stakeholders may serve on the board of
directors of the Company Parties and may hold indirect limited partnership interests in other
Consenting Stakeholders. In this regard, it is understood and agreed that subject to the terms and
conditions of this Agreement, the Consenting Stakeholders may trade in the loans or other debt or
equity securities of the Company Parties, subject to applicable securities laws and the terms of this
Agreement. No prior history, pattern or practice of sharing confidences among or between the
Parties shall in any way affect or negate this understanding and agreement. Notwithstanding
anything in this Agreement to the contrary, the duties and obligations of the Consenting

                                                  35
              Case 19-12347-BLS       Doc 19     Filed 11/08/19     Page 220 of 449



Stakeholders under this Agreement shall be several, not joint.

        12.22. Compliance with DIP Documents. Notwithstanding Section 6.01, 6.02, or any
other provision of this Agreement to the contrary, nothing in this Agreement shall relieve any of
the Company Parties from any obligation or covenant under any DIP Document.

Section 13.     Releases and Covenants Not to Sue

        13.01. Consenting Stakeholders’ Mutual Releases. Subject to and immediately upon the
occurrence of the Plan Effective Date, without any further action, the releases set forth in Annex 5
of the Restructuring Term Sheet shall be effective as to each of the Released Parties and Releasing
Parties that are Consenting Stakeholders.



                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 36
Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 221 of 449
Case 19-12347-BLS    Doc 19     Filed 11/08/19    Page 222 of 449




       [ All other signature pages intentionally omitted ]
         Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 223 of 449



                                         Schedule 1
                                         Milestones

1.   The Company Parties shall have commenced solicitation of votes on the Plan on or before
     November 8, 2019.
2.   The Debtors shall have filed the Chapter 11 Cases on or before November 11, 2019.
3.   The Debtors shall have filed on the Petition Date the Disclosure Statement, Plan, and a
     motion seeking approval of the Disclosure Statement and scheduling a confirmation
     hearing on the Plan no later than forty-five (45) days after the Petition Date.
4.   The Debtors shall have obtained approval of the Interim DIP Order by the date that is no
     later than five (5) days following the Petition Date.
5.   The Debtors shall have obtained approval of the Final DIP Order by the date that is no later
     than thirty (30) days following the Petition Date.
6.   Unless the Bankruptcy Court shall have entered the Confirmation Order prior to such date,
     the Debtors shall have obtained approval of Approved Bidding Procedures by the date that
     is no later than seventy-five (75) days after the Petition Date.
7.   The Bankruptcy Court shall have entered the Confirmation Order by the date that is no
     later than ninety (90) days after the Petition Date.
8.   The Plan shall become effective by the date that is no later than the earlier of (x) fifteen
     (15) days after entry of the Confirmation Order and (y) 105 days after the Petition Date.
          Case 19-12347-BLS    Doc 19   Filed 11/08/19   Page 224 of 449



                                   EXHIBIT A

                                 Company Parties

Arsenal Energy Holdings LLC
Arsenal Resources Intermediate Holdings LLC
Arsenal Resources Energy LLC
Arsenal Resources Development Holdings 2 LLC
Arsenal Resources Development Holdings 1 LLC
Arsenal Resources Development LLC
Arsenal Midstream LLC
Arsenal Water LLC
Ulysses Gathering LLC
Arsenal Gas Marketing LLC
Arsenal Resources LLC
River Ridge Energy Holdings, LLC
River Ridge Energy, LLC
Seneca-Upshur Petroleum, LLC
River Ridge Pennsylvania, LLC
River Ridge Operating, LLC
Mar Key, LLC
Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 225 of 449



                       EXHIBIT B

                Restructuring Term Sheet
               Case 19-12347-BLS              Doc 19       Filed 11/08/19         Page 226 of 449




         ______________________________________________________________________________
                                         ARSENAL ENERGY HOLDINGS LLC
                                           RESTRUCTURING TERM SHEET
                                                  November 6, 2019
THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO ANY
EXCHANGE OR PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A SOLICITATION,
IF ANY, SHALL BE MADE ONLY IN COMPLIANCE WITH SECTION 4(A)(2) OF THE SECURITIES ACT OF
1933 AND/OR SECTION 1145 OF THE BANKRUPTCY CODE AND APPLICABLE PROVISIONS OF
SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE STATUTES, RULES, AND LAWS.

         ______________________________________________________________________________

This Term Sheet (including the annexes attached hereto, the “Term Sheet”) sets forth the principal terms of a financial
restructuring of the capital structure and financial obligations of Arsenal Energy Holdings LLC (“AEH”) and its
subsidiaries (collectively, the “Company Parties” or the “Debtors,” as applicable) (the “Restructuring Transactions”).
Unless a mutually satisfactory out-of-court transaction can be implemented, the Restructuring Transactions will be
accomplished through the Company Parties commencing cases (the “Chapter 11 Cases”) under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) to implement the chapter 11 plan of reorganization described herein (the “Plan”). The
regulatory, corporate, tax, accounting, and other legal and financial matters related to the Restructuring Transactions
have not been fully evaluated, and any such evaluation may affect the terms and structure of any Restructuring
Transactions. The Restructuring Transactions detailed in this Term Sheet are subject in all respects to the negotiation,
execution, and delivery of definitive documentation.

This Term Sheet is proffered in the nature of a settlement proposal in furtherance of settlement discussions.
Accordingly, this Term Sheet and the information contained herein are entitled to protection from any use by or
disclosure to any party or person pursuant to Rule 408 of the Federal Rules of Evidence and any other applicable rule,
statute, or doctrine of similar import protecting the use or disclosure of confidential settlement discussions.

This Term Sheet does not purport to summarize all of the terms, conditions, covenants, and other provisions that may
be contained in the fully negotiated and definitive documentation necessary to implement the Restructuring
Transactions. Capitalized terms used but not initially defined in this Term Sheet shall have the meaning hereinafter
ascribed to such terms, or if not defined in this Term Sheet, such terms shall have the meaning ascribed to such terms
in the Restructuring Support Agreement (as defined below).


                                              Restructuring Summary

 Overview                  The Company Parties will implement the Restructuring Transactions in accordance with
                           the Restructuring Support Agreement (the “Restructuring Support Agreement”), to which
                           this Term Sheet shall be attached and incorporated by reference. The Restructuring
                           Transactions will be implemented pursuant to the Plan to be confirmed by the Bankruptcy
                           Court and occur on the date the Plan becomes effective (the “Plan Effective Date”).

 Claims and Interests      RBL Facility. All claims for unpaid principal, interest, fees, costs, charges, premiums
 to be Restructured        and other amounts arising under or in connection with that certain Credit Agreement,
                           dated as of December 21, 2018 (as may be amended, amended and restated,
                           supplemented, or otherwise modified from time to time, the “RBL Credit Agreement”),
                           by and among Arsenal Resources Development LLC (“ARD”) as borrower, the
Case 19-12347-BLS         Doc 19       Filed 11/08/19          Page 227 of 449



       guarantors party thereto, Citibank N.A., as administrative agent (the “RBL Agent”), and
       the lenders party thereto from time to time (the “RBL Lenders”), shall be deemed allowed
       in the aggregate principal amount of approximately $117 million as of the Petition Date,
       plus outstanding letters of credit in an aggregate amount of approximately $28 million as
       of the Petition Date, less any principal that is “rolled up” into the DIP Facility (as defined
       below), plus all accrued but unpaid interest, fees, costs, charges, premiums or other
       amounts arising under the RBL Credit Agreement at the non-default rate (collectively,
       the “RBL Claims”).
       Term Loan Facility. All claims for unpaid principal, interest, fees, costs, charges,
       premiums and other amounts arising under or in connection with that certain Credit
       Agreement, dated as of December 21, 2018 (as amended, amended and restated,
       supplemented, or otherwise modified from time to time, the “Term Loan Credit
       Agreement”), by and among Arsenal Resources Development Holdings 1 LLC
       (“ARDH1”), as borrower, Chambers Energy Management, LP, as administrative agent
       (the “Term Loan Agent”), and the lender parties thereto from time to time (the “Term
       Loan Lenders”), shall be deemed allowed in the aggregate principal amount of
       approximately $233 million as of the Petition Date (including interest and fees that have
       been paid-in-kind and capitalized), plus all accrued but unpaid interest, fees, costs,
       charges, premiums or other amounts arising under the Term Loan Credit Agreement
       (collectively, the “Term Loan Claims”).
       Seller Notes. All claims for unpaid principal, interest, fees, costs, charges, premiums and
       other amounts arising under or in connection with: (a) that certain Seller Note, dated as
       of October 14, 2014 (as amended, supplemented, or otherwise modified from time to
       time, the “Chambers Seller Note”), in the original principal amount of $39,047,625.00,
       issued by AEH in favor of PDC Energy, Inc., as original seller, which note was sold and
       assigned pursuant to the Note Purchase Agreement, dated April 28, 2017, to Chambers
       Energy Capital II LP, Chambers Energy Capital II TE, LP and Chambers Energy Capital
       III, LP, as assignees and purchasers; (b) that certain Seller Note, dated as of October 14,
       2014, in the original principal amount of $39,047,625.00, issued by AEH in favor of LR-
       Mountaineer Holdings, L.P., as seller (as amended, supplemented, or otherwise modified
       from time to time, the “LRMH Seller Note,” and, together with the Chambers Seller Note,
       each as amended by Amendment No. 1 to the Notes, dated December 21, 2018, the
       “Seller Notes”); and (c) the ARHD 2 Guaranty, the ARDH 2 Collateral Agreement, under
       which LR-Mountaineer Holdings, L.P. is the collateral agent (the “Seller Notes Agent”),
       the Collateral Agency Agreement, dated December 21, 2018, and the Subordination
       Agreement (each as defined in the Seller Notes) (together with the Seller Notes, the
       “Seller Notes Documents”) shall be deemed allowed in the aggregate principal amount
       of approximately $128 million as of the Petition Date (including interest that has been
       paid-in-kind and capitalized), plus all accrued but unpaid interest, fees, costs, charges,
       premiums or other amounts arising under the Seller Notes Documents (collectively, the
       “Seller Notes Claims”).
       Existing HoldCo Equity Interests. The equity interests in AEH, Arsenal Resources
       Intermediate Holdings LLC (“ARIH”), Arsenal Resources Energy LLC (“ARE”) and
       Arsenal Resources Development Holdings 2 LLC (“ARDH2”) issued and outstanding as
       of the Petition Date (the “Existing HoldCo Equity Interests”).
       Existing ARDH1 Equity Interests. The equity interests in ARDH1 issued and
       outstanding as of the Petition Date (the “Existing ARDH1 Equity Interests”).
       Existing OpCo Equity Interests. The equity interests in the OpCo Debtors (as defined
       below) issued and outstanding as of the Petition Date (the “Existing OpCo Equity
       Interests”).




                                       2
             Case 19-12347-BLS             Doc 19       Filed 11/08/19          Page 228 of 449




Securities to be         New Common Equity
Issued
                         On the Plan Effective Date, or in the case of units issued in connection with a
                         Management Incentive Plan (as defined below), on or as soon as reasonably practicable
                         following the Plan Effective Date, Reorganized Arsenal shall issue the New Common
                         Equity, consisting of Class A units and units issued in connection with a Management
                         Incentive Plan (as defined below) (if any), subject to dilution as set forth herein. The
                         Class A units of New Common Equity shall carry voting rights in accordance with the
                         Governance Term Sheet.

                      Treatment of Claims and Interests of the Debtors Under the Plan

                                                                                                     Impairment /
                                                       Treatment
   Type of Claim                                                                                       Voting

Unclassified Non-Voting Claims

DIP Facility Claims      Except to the extent that a holder of an allowed DIP Facility Claim         N/A
                         agrees to less favorable treatment, in full and final satisfaction,
                         settlement, release, and discharge of, and in exchange for each allowed
                         DIP Facility Claim, on the Plan Effective Date each holder of an
                         allowed DIP Facility Claim shall be paid in full in cash from proceeds
                         of the New RBL Facility and/or the New Equity Issuance.
                         “DIP Facility Claim” means an allowed claim arising under the DIP
                         Facility.

Administrative Claims    Except to the extent that a holder of an allowed Administrative Claim       N/A
                         agrees to less favorable treatment, to the extent such claim has not
                         already been paid in full during the Chapter 11 Cases, in full and final
                         satisfaction, settlement, release, and discharge of and in exchange for
                         each allowed Administrative Claim, each holder thereof shall receive,
                         at the option of the Debtors and with the reasonable consent of the
                         Required Consenting Term/Seller Stakeholders: (a) payment in full in
                         cash of the due and unpaid portion of its Administrative Claim on the
                         later of (x) the Plan Effective Date (or as soon thereafter as reasonably
                         practicable) and (y) as soon as practicable after the date such claim
                         becomes due and payable; (b) such other treatment to render such
                         Administrative Claim unimpaired under section 1124 of the
                         Bankruptcy Code; or (c) such other treatment as such holder may agree
                         to or as otherwise permitted by section 1129(a)(9) of the Bankruptcy
                         Code.
                         “Administrative Claim” means a claim for costs and expenses of
                         administration of each of the Debtors’ respective estates (the “Estates”)
                         under sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the
                         Bankruptcy Code, including: (a) the actual and necessary costs and
                         expenses incurred on or after the Petition Date until and including the
                         Plan Effective Date of preserving the Estates and operating the
                         businesses of the Debtors; (b) allowed professional fee claims in the
                         Chapter 11 Cases; (c) all allowed requests for compensation or expense
                         reimbursement for making a substantial contribution in the Chapter 11
                         Cases pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy
                         Code; and (d) all fees and charges assessed against the Estates under



                                                        3
            Case 19-12347-BLS             Doc 19       Filed 11/08/19          Page 229 of 449



                        chapter 123 of title 28 of the United States Code, 28 U.S.C. §§ 1911-
                        1930.

Priority Tax Claims     Except to the extent that a holder of a Priority Tax Claim agrees to less   N/A
                        favorable treatment, to the extent such claim has not already been paid
                        in full during the Chapter 11 Cases in full and final satisfaction,
                        settlement, release, and discharge of and in exchange for each allowed
                        Priority Tax Claim, on the Plan Effective Date each holder of such
                        allowed Priority Tax Claim shall be treated in accordance with the
                        terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.
                        “Priority Tax Claim” means any claim of a governmental unit of the
                        kind specified in section 507(a)(8) of the Bankruptcy Code.

                               Classified Claims and Interests of the Debtors

Other Secured Claims    Except to the extent that a holder of an allowed Other Secured Claim        Unimpaired;
                        agrees to less favorable treatment, to the extent such claim has not        deemed to
                        already been paid in full during the Chapter 11 Cases, in full and final    accept
                        satisfaction, settlement, release, and discharge of, and in exchange for
                        each allowed Other Secured Claim, each holder thereof shall receive,
                        at the option of the Debtors and with the reasonable consent of the
                        Required Consenting Term Loan Lenders and the Required
                        Consenting Seller Noteholders: (a) payment in full in cash of the due
                        and unpaid portion of its Other Secured Claim on the later of (x) the
                        Plan Effective Date (or as soon thereafter as reasonably practicable)
                        and (y) as soon as practicable after the date such claim becomes due
                        and payable; (b) the collateral securing its allowed Other Secured
                        Claim; (c) reinstatement of its allowed Other Secured Claim; or
                        (d) such other treatment rendering its allowed Other Secured Claim
                        unimpaired in accordance with section 1124 of the Bankruptcy Code.
                        “Other Secured Claim” means any secured claim against any Debtor,
                        other than an RBL Claim, a Term Loan Claim, a Seller Notes Claim,
                        or a DIP Facility Claim, including any secured tax Claim.

Other Priority Claims   Except to the extent that a holder of an allowed Other Priority Claim       Unimpaired;
                        agrees to less favorable treatment, to the extent such claim has not        deemed to
                        already been paid in full during the Chapter 11 Cases, in full and final    accept
                        satisfaction, settlement, release, and discharge of, and in exchange for
                        each allowed Other Priority Claim, each holder thereof shall receive
                        treatment consistent with the provisions of section 1129(a)(9) of the
                        Bankruptcy Code, in each case, as determined by the Debtors with the
                        reasonable consent of the Required Consenting Term Loan Lenders
                        and the Required Consenting Seller Noteholders.
                        “Other Priority Claim” means any claim, other than an Administrative
                        Claim or a Priority Tax Claim, entitled to priority in right of payment
                        under section 507(a) of the Bankruptcy Code.

RBL Claims              Except to the extent that a holder of an allowed RBL Claim agrees to        Unimpaired;
                        less favorable treatment, in full and final satisfaction, settlement,       deemed to
                        release, and discharge of, and in exchange for each allowed RBL             accept
                        Claim, on the Plan Effective Date each holder of an allowed RBL
                        Claim shall be paid in full in cash from proceeds of the New RBL
                        Facility and/or the New Capital Commitment.

                                                       4
           Case 19-12347-BLS            Doc 19       Filed 11/08/19          Page 230 of 449




Term Loan Claims      Except to the extent that a holder of an allowed Term Loan Claim            Impaired;
                      agrees to less favorable treatment, in full and final satisfaction,         entitled to
                      settlement, release, and discharge of, and in exchange for each allowed     vote
                      Term Loan Claim, on the Plan Effective Date each holder thereof shall
                      receive its interest in the Term Loan Recovery.
                      “Term Loan Recovery” means (a) if the Seller Notes Claims vote to
                      accept the Plan, 104,080,965 Class A Units to Chambers Energy
                      Capital II, LP, 12,746,181 Class A Units to Chambers Energy Capital
                      II TE, LP and 128,321,603 Class A Units to Mercuria Energy
                      Company, LLC; or (b) if the Seller Notes Claims vote to reject the Plan,
                      its pro rata share of 196,436,500 Class A Units, in each case subject to
                      dilution on account of the New Capital Commitment.

Seller Notes Claims   Except to the extent that a holder of an allowed Seller Notes Claim         Impaired;
                      agrees to less favorable treatment, in full and final satisfaction,         entitled to
                      settlement, release, and discharge of, and in exchange for each allowed     vote
                      Seller Notes Claim, on the Plan Effective Date each holder thereof
                      shall receive:
                      (A) if the Seller Notes Claims vote to accept the Plan, 7,570,392 Class
                          A Units to Chambers Energy Capital II, LP, 927,101 Class A
                          Units to Chambers Energy Capital II TE, LP, 25,780,361 Class A
                          Units to Chambers Energy Capital III, LP and 22,783,397 Class
                          A Units to LR-Mountaineer Holding, L.P., subject to dilution on
                          account of the New Capital Commitment; or
                      (B) if the Seller Notes Claims vote to reject the Plan, no recovery, and
                          such claim shall receive no recovery, be cancelled, released, and
                          discharged without any distribution.
                      Except to the extent that a holder of an allowed OpCo GUC Claim has
OpCo GUC Claims                                                                                   Unimpaired;
                      already been paid during the Chapter 11 Cases or such holder agrees to
                                                                                                  deemed to
                      less favorable treatment, in full and final satisfaction, settlement,
                                                                                                  accept
                      release, and discharge of and in exchange for its allowed OpCo GUC
                      Claim, each holder of an allowed OpCo GUC Claim shall receive, at
                      the Debtors’ option and with the reasonable consent of the Required
                      Consenting Term Loan Lenders and the Required Consenting Seller
                      Noteholders: (i) if such allowed OpCo GUC Claim is due and payable
                      on or before the Plan Effective Date, payment in full, in Cash, of the
                      unpaid portion of its allowed OpCo GUC Claim on the Plan Effective
                      Date; (ii) if such allowed OpCo GUC Claim is not due and payable
                      before the Plan Effective Date, payment in the ordinary course of
                      business consistent with past practices; or (iii) other treatment, as may
                      be agreed upon by the Debtors, the Required Consenting Term Loan
                      Lenders, and the Required Consenting Seller Noteholders, and the
                      holder of such allowed OpCo GUC Claim, such that the allowed OpCo
                      GUC Claim shall be rendered unimpaired pursuant to section 1124(1)
                      of the Bankruptcy Code.
                      “OpCo GUC Claim” means any claim that is not an Administrative
                      Claim, DIP Facility Claim, Priority Tax Claim, Other Priority Claim,
                      RBL Claim, Term Loan Claim, Seller Note Claim, Gathering
                      Agreement Claim, Intercompany Claim or Section 510(b) Claim, AEH
                      GUC Claim, ARIH GUC Claim, ARDH2 GUC Claim, ARDH1 GUC
                      Claim and that also is a Claim against any of the following Debtors:
                      ARD, Arsenal Gas Marketing LLC, Arsenal Midstream LLC, Arsenal
                      Water LLC, Ulysses Gathering LLC, Mar Key LLC, Arsenal
                                                     5
          Case 19-12347-BLS             Doc 19       Filed 11/08/19          Page 231 of 449



                      Resources LLC, River Ridge Energy Holdings, LLC, River Ridge
                      Energy, LLC, River Ridge Pennsylvania, LLC, River Ridge Operating,
                      LLC, Seneca-Upshur Petroleum or Arsenal Resources Development
                      LLC (collectively, the “OpCo Debtors”).
                      On the Plan Effective Date, holders of allowed AEH GUC Claims (if
AEH GUC Claims                                                                                    Impaired;
                      any) shall receive no recovery, and such claims shall be cancelled,
                                                                                                  deemed to
                      released, and discharged without any distribution.
                                                                                                  reject
                      “AEH GUC Claim” means any claim against AEH that is not an
                      Administrative Claim, Priority Tax Claim, Other Priority Claim, Term
                      Loan Claim, Seller Notes Claim, Gathering Agreement Claim,
                      Intercompany Claim, DIP Facility Claim or Section 510(b) Claim.
                      Except to the extent that a holder of an allowed ARIH GUC Claim has
ARIH GUC Claims                                                                                   Unimpaired;
                      already been paid during the Chapter 11 Cases or such holder agrees to
                                                                                                  deemed to
                      less favorable treatment, in full and final satisfaction, settlement,
                                                                                                  accept
                      release, and discharge of and in exchange for its allowed ARIH GUC
                      Claim, each holder of an allowed ARIH GUC Claim shall receive, at
                      the Debtors’ option and with the reasonable consent of the Required
                      Consenting Term Loan Lenders and the Required Consenting Seller
                      Noteholders: (i) if such allowed ARIH GUC Claim is due and payable
                      on or before the Plan Effective Date, payment in full, in Cash, of the
                      unpaid portion of its allowed ARIH GUC Claim on the Plan Effective
                      Date; (ii) if such allowed ARIH GUC Claim is not due and payable
                      before the Plan Effective Date, payment in the ordinary course of
                      business consistent with past practices; or (iii) other treatment, as may
                      be agreed upon by the Debtors, the Required Consenting Term Loan
                      Lenders, and the Required Consenting Seller Noteholders, such that
                      the allowed ARIH GUC Claim shall be rendered unimpaired pursuant
                      to section 1124(1) of the Bankruptcy Code.
                      “ARIH GUC Claim” means any claim against ARIH that is not an
                      Administrative Claim, Priority Tax Claim, Other Priority Claim, Term
                      Loan Claim, Seller Notes Claim, Gathering Agreement Claim,
                      Intercompany Claim, DIP Facility Claim or Section 510(b) Claim.
                      On the Plan Effective Date, holders of allowed ARDH2 GUC Claims
ARDH2 GUC Claims                                                                                  Impaired;
                      (if any) shall receive no recovery, and such claims shall be cancelled,
                                                                                                  deemed to
                      released, and discharged without any distribution.
                                                                                                  reject
                      “ARDH2 GUC Claim” means any claim against ARDH2 that is not an
                      Administrative Claim, Priority Tax Claim, Other Priority Claim, Term
                      Loan Claim, Seller Note Claim, Gathering Agreement Claim,
                      Intercompany Claim, DIP Facility Claim or Section 510(b) Claim.
                      On the Plan Effective Date, holders of allowed ARDH1 GUC Claims
ARDH1 GUC Claims                                                                                  Impaired;
                      (if any) shall receive no recovery, and such claims shall be cancelled,
                                                                                                  deemed to
                      released, and discharged without any distribution.
                                                                                                  reject
                      “ARDH1 GUC Claim” means any claim against ARDH1 that is not an
                      Administrative Claim, Priority Tax Claim, Other Priority Claim, Term
                      Loan Claim, Seller Notes Claim, Gathering Agreement Claim,
                      Intercompany Claim, DIP Facility Claim or Section 510(b) Claim.
                      On the Plan Effective Date, holders of allowed Gathering Agreement
Gathering Agreement                                                                               Impaired;
                      Claims (if any) shall receive no recovery, and such claims shall be
Claims                                                                                            deemed to
                      cancelled, released, and discharged without any distribution.
                                                                                                  reject


                                                     6
           Case 19-12347-BLS             Doc 19       Filed 11/08/19        Page 232 of 449



                       “Gathering Agreement Claim” means any claim arising under the
                       Gathering Agreements.
                       On the Plan Effective Date, each Intercompany Claim shall be, at the
Intercompany Claims                                                                              Impaired,
                       option of the Debtors and with the reasonable consent of the Required
                                                                                                 deemed to
                       Consenting Term/Seller Stakeholders, either reinstated, compromised,
                                                                                                 reject;
                       or canceled and released without any distribution.
                                                                                                 Unimpaired,
                                                                                                 deemed to
                                                                                                 accept
                       On the Plan Effective Date, the Existing OpCo Equity Interests shall
Existing OpCo Equity                                                                             Unimpaired,
                       be reinstated.
Interests                                                                                        deemed to
                                                                                                 accept
                       On the Plan Effective Date, the Existing ARDH1 Equity Interests shall
Existing ARDH1                                                                                   Impaired;
                       be canceled and the New Equity Interests shall be issued pursuant to
Equity Interests                                                                                 deemed to
                       the Plan. Holders of Existing ARDH1 Equity Interests shall receive no
                                                                                                 reject
                       recovery on account of such Existing ARDH1 Equity Interests.
                       On the Plan Effective Date, the Existing HoldCo Equity Interests shall
Existing HoldCo                                                                                  Impaired;
                       be canceled and ARDH2, ARE, ARIH and AEH shall be dissolved
Equity Interests                                                                                 deemed to
                       pursuant to the Plan. Holders of Existing HoldCo Equity Interests shall
                                                                                                 reject
                       receive no recovery on account of such Existing HoldCo Equity
                       Interests.
                       Section 510(b) Claims shall be discharged, cancelled, released, and
Section 510(b)                                                                                   Impaired;
                       extinguished without any distribution to holders of such claims.
Claims                                                                                           deemed to
                                                                                                 reject




                                                     7
            Case 19-12347-BLS             Doc 19       Filed 11/08/19         Page 233 of 449




                                   Implementation & Material Provisions

DIP Facility and        On or after the Petition Date, the Debtors will enter into a new debtor-in-possession
Cash Collateral         financing facility with Citibank, N.A., as the administrative agent (the “DIP Agent”) and
                        the RBL Lenders party thereto from time to time (in such capacity, the “DIP Lenders”),
                        having a principal amount of up to $90 million (the “DIP Facility” and the documents
                        governing the DIP Facility, including the DIP Credit Agreement, the “DIP Facility
                        Documents”), of which $45 million shall be rolled-up RBL Loans on the terms set forth
                        in the credit agreement attached as Annex 1 to this Term Sheet (the “DIP Credit
                        Agreement”). The milestones under the DIP Facility shall be consistent with the
                        Milestones set forth in Schedule 1 of the Restructuring Support Agreement, subject to
                        such additional milestones to reflect the six month tenor of the DIP Facility.

New Equity Issuance     Subject to the satisfaction of the conditions and requirements set forth on Annex 2 to this
                        Term Sheet (the “New Equity Term Sheet”), each Consenting Stakeholder that is a New
                        Capital Party, severally and not jointly, agrees to provide (or, without releasing its
                        commitments, cause any of its designees to provide) its respective portion of $100 million
                        of new capital (in the amount set forth on its signature page hereto) to Reorganized
                        Arsenal for the purchase of New Common Equity (the “New Capital Commitment”) on
                        the terms and conditions as set forth in the New Equity Term Sheet. For the avoidance
                        of doubt, upon termination or expiration of the Restructuring Support Agreement by such
                        Consenting Stakeholder in accordance with its terms, the commitment of such
                        Consenting Stakeholder made pursuant to Section 4.04 of the Restructuring Support
                        Agreement to provide its respective portion of the New Capital Commitment shall
                        terminate except to the extent such termination is the result of a breach by such
                        Consenting Stakeholder or consummation of the Restructuring Transaction.

New RBL Facility        Subject to the terms of the New RBL Facility Commitment Letter, on the Plan Effective
                        Date, Reorganized Arsenal and each holder of an RBL Claim (each, a “New RBL
                        Lender”) shall enter into a new revolving credit facility (the “New RBL Facility” and the
                        documents governing the New RBL Facility, the “New RBL Facility Documents”), with
                        commitments equal to $130 million, on the terms set forth on Annex 3 to this Term Sheet
                        (the “New RBL Facility Term Sheet”). Proceeds of the New RBL Facility shall be used
                        to repay the DIP Facility Claims and RBL Claims and for working capital.

Conditions Precedent    The occurrence of the Plan Effective Date shall be subject to the following conditions
to the Plan Effective   precedent:
Date
                           the Restructuring Support Agreement shall have been executed and shall not have
                            been terminated and remains in full force and effect;
                           the Plan shall have been confirmed by the Bankruptcy Court and all related Plan
                            exhibits and other documents shall have been executed and delivered, and any
                            conditions (other than the occurrence of the Plan Effective Date or certification by
                            the Debtors that the Plan Effective Date has occurred) contained therein shall have
                            been satisfied or waived in accordance therewith;
                           the Restructuring Transactions shall have been consummated, including the New
                            Capital Commitment, and all transactions contemplated herein, in a manner
                            consistent in all respects with the Restructuring Support Agreement, this Term Sheet,
                            and the Plan;
                           the orders approving the Disclosure Statement and confirming the Plan shall have
                            been entered, consistent with the Restructuring Support Agreement, and such orders
                            shall not have been vacated, stayed, or modified without the consent of the Required
                            Consenting Term/Seller Stakeholders;

                                                       8
              Case 19-12347-BLS         Doc 19       Filed 11/08/19         Page 234 of 449



                         the New RBL Facility and any related documents shall have been executed,
                          delivered, and be in full force and effect (with all conditions precedent thereto having
                          been satisfied or waived (other than the occurrence of the Plan Effective Date or
                          certification by the Debtors that the Plan Effective Date has occurred));
                         the New Common Equity contemplated to be issued pursuant to the Plan shall have
                          been issued, including all New Common Equity to be issued in exchange for the New
                          Capital Commitment, which shall have been fully funded in an amount equal to
                          $100,000,000;
                         all accrued and unpaid fees and expenses of the Consenting Stakeholders (including
                          the reasonable and documented fees and expenses incurred by the Consenting
                          Stakeholder Advisors) in connection with the Restructuring Transactions shall have
                          been paid in accordance with the terms and conditions set forth in the Restructuring
                          Support Agreement; and
                         any and all requisite governmental, regulatory, environmental, and third-party
                          approvals and consents shall have been obtained.

Dissolution           On the Plan Effective Date, each of AEH, ARIH, ARE and ARDH2 shall be dissolved
                      under the laws of the applicable state of formation for each such Debtor (each a “HoldCo
                      Debtor”).

                                        Miscellaneous Provisions

Management            On or as soon as reasonably practicable following the Plan Effective Date, Reorganized
Incentive Plan        Arsenal will implement a management incentive plan (the “Management Incentive
                      Plan”) that will reserve a percentage to be determined by the New Board (acting in its
                      sole discretion) of up to 10% of the New Common Equity (which may be in the form of
                      a combination of profits interests and/or full value units awards, as determined by the
                      New Board in its sole discretion), on a fully diluted basis, to be issued to management
                      and/or other employees of Reorganized Arsenal after the Plan Effective Date at the
                      discretion of the New Board and on terms to be determined by the New Board (including
                      with respect to allocation, timing, and structure of such issuance and the Management
                      Incentive Plan).

Corporate             On the Plan Effective Date, the Company Parties other than the HoldCo Debtors will
Governance            enter into new corporate governance documents, including charters, bylaws, operating
                      agreements, or other organization or formation documents, as applicable (the “New
                      Organizational/Governance Documents”), on terms materially consistent with those set
                      forth on Annex 4 to this Term Sheet (the “Governance Term Sheet”), which shall
                      otherwise be in form and substance acceptable to the Required Consenting Term Loan
                      Lenders and the Required Consenting Seller Noteholders.

Board of Directors    On the Plan Effective Date, the board of directors of Reorganized Arsenal (the “New
                      Board”) shall be constituted in accordance with the Governance Term Sheet and the New
                      Organizational/Governance Documents.

Good Faith            The Parties shall negotiate in good faith any amendments or modifications to the
Negotiations/Tax      Restructuring Support Agreement, this Term Sheet, and/or any final agreement
Issues                (including, but not limited to, those provisions relating to the organization structure of
                      the Debtors and the Governance Term Sheet) to achieve (as agreed to by the Parties) the
                      most tax efficient and advantageous structure of the Restructuring Transactions.




                                                     9
             Case 19-12347-BLS          Doc 19        Filed 11/08/19         Page 235 of 449




Releases              The Plan and the Confirmation Order will contain the exculpation provisions, the Debtor
                      releases, and the “third-party” releases substantially in the form set forth in Annex 5 to
                      this Term Sheet.

Gathering             The Gathering Agreements shall be either (a) rejected pursuant to section 365 of the
Agreements            Bankruptcy Code or (b) assumed, assumed and amended or assumed, amended and
                      assigned, in each (a) or (b) on terms acceptable to the New Capital Parties, the Required
                      Consenting Term Loan Lenders and the Required Consenting Seller Noteholders;
                      provided that, the EQM Gathering Agreement and the Fullstream Gathering Agreement
                      shall be assumed on the amended terms described in Exhibit F to the Restructuring
                      Support Agreement.

Executory Contracts   On the Plan Effective Date, each Executory Contract and Unexpired Lease of ARDH1
and Unexpired         and the OpCo Debtors shall be assumed by the Company Parties, unless determined to
Leases                be rejected by the Debtors, with the reasonable consent of the Required Consenting Term
                      Loan Lenders and the Required Consenting Seller Noteholders and, to the extent any one
                      or more of the Debtors seeks to reject any Secured Swap Agreement, as defined in the
                      RBL Credit Agreement, the consent of the Secured Swap Party who is a party to such
                      Secured Swap Agreement.
                      On the Plan Effective Date, each Executory Contract and Unexpired Lease of the HoldCo
                      Debtors (except with respect to the Gathering Agreements, which shall be treated as
                      above) shall be rejected by the HoldCo Debtors, unless determined to be assumed by the
                      HoldCo Debtors, with the reasonable consent of the Required Consenting Term Loan
                      Lenders and the Required Consenting Seller Noteholders. Any Executory Contract or
                      Unexpired Lease to be assumed by a HoldCo Debtor shall be assigned to an OpCo Debtor
                      on the Plan Effective Date.

Survival of           Any obligations of the Debtors pursuant to corporate charters, bylaws, limited liability
Indemnification       company agreements, or other organizational documents to indemnify current and former
Obligations and D&O   officers, directors, agents, or employees with respect to all present and future actions,
Insurance             suits, and proceedings against the Debtors or such directors, officers, agents, or
                      employees, based upon any act or omission for or on behalf of the Debtors will not be
                      discharged or impaired by confirmation of the Plan. All such obligations, including such
                      obligations of the HoldCo Debtors, will be deemed and treated as executory contracts to
                      be assumed by the OpCo Debtors.
                      In addition, after the Plan Effective Date, the Reorganized Debtors will not terminate or
                      otherwise reduce the coverage under any directors’ and officers’ insurance policies
                      (including any “tail policy”) in effect or purchased as of the Petition Date, and all
                      members, managers, directors, and officers of the Reorganized Debtor who served in
                      such capacity at any time prior to the Plan Effective Date or any other individuals covered
                      by such insurance policies, will be entitled to the full benefits of any such policy for the
                      full term of such policy regardless of whether such members, managers, directors,
                      officers, or other individuals remain in such positions after the Plan Effective Date.

KERP                  The Company Parties have adopted an employee retention program, whose terms and
                      conditions may not be modified in any material respect without the consent of the
                      Required Consenting Term Loan Lenders and the Required Consenting Seller
                      Noteholders. The retention program will be assumed pursuant to the Plan.




                                                     10
Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 236 of 449



                          Annex 1

                    DIP Credit Agreement
              Case 19-12347-BLS       Doc 19      Filed 11/08/19        Page 237 of 449
                                                                                  Execution Version




                SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION
                                CREDIT AGREEMENT

                                  dated as of November [●], 2019,

                                               among

                            ARSENAL RESOURCES DEVELOPMENT LLC,
                                        as Borrower,

                                                 and

                                 the other Loan Parties party hereto,

                                                 and

                                         CITIBANK, N.A.,
                                      as Administrative Agent


                                                 and


                                      the Lenders party hereto




                              CITIGROUP GLOBAL MARKETS INC.,
                                 as Lead Arranger and Bookrunner




LEGAL_US_E # 144284119.14
              Case 19-12347-BLS                      Doc 19            Filed 11/08/19                 Page 238 of 449



                                                   TABLE OF CONTENTS

                                                                                                                                                  Page

                                               ARTICLE I
                                 DEFINITIONS AND ACCOUNTING MATTERS
  Section 1.01       Terms Defined Above ................................................................................................... 1
  Section 1.02       Certain Defined Terms .................................................................................................. 1
  Section 1.03       Types of Loans and Borrowings.................................................................................. 32
  Section 1.04       Terms Generally; Rules of Construction ..................................................................... 32
  Section 1.05       Accounting Terms and Determinations; GAAP .......................................................... 33
  Section 1.06       Reserved. ..................................................................................................................... 33
  Section 1.07       Times of Day ............................................................................................................... 33
  Section 1.08       Timing of Payment or Performance ............................................................................ 33
  Section 1.09       Currencies Generally ................................................................................................... 33
  Section 1.10       Negative Covenant Compliance .................................................................................. 33
  Section 1.11       Letter of Credit Amounts............................................................................................. 33
  Section 1.12       Rounding ..................................................................................................................... 34
  Section 1.13       Divisions ...................................................................................................................... 34
                                                             ARTICLE II
                                                            THE CREDITS
  Section 2.01       Commitments .............................................................................................................. 34
  Section 2.02       Loans and Borrowings................................................................................................. 34
  Section 2.03       Requests for Borrowings ............................................................................................. 35
  Section 2.04       Interest Elections ......................................................................................................... 36
  Section 2.05       Funding of Borrowings................................................................................................ 37
  Section 2.06       Termination and Reduction of Aggregate Commitments............................................ 38
  Section 2.07       Letters of Credit........................................................................................................... 38
  Section 2.08       Collateral; Guarantee ................................................................................................... 44
                                      ARTICLE III
                 PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
  Section 3.01       Repayment of Loans .................................................................................................... 45
  Section 3.02       Interest ......................................................................................................................... 45
  Section 3.03       Inability to Determine Rates ........................................................................................ 46
  Section 3.04       Prepayments ................................................................................................................ 47
  Section 3.05       Fees.............................................................................................................................. 49
                                      ARTICLE IV
                  PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
  Section 4.01       Payments Generally; Pro Rata Treatment; Sharing of Set-offs ................................... 50
  Section 4.02       Presumption of Payment by the Borrower .................................................................. 51
  Section 4.03       Disposition of Proceeds ............................................................................................... 51
  Section 4.04       Defaulting Lenders ...................................................................................................... 51
                                       ARTICLE V
                    INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
  Section 5.01       Increased Costs ............................................................................................................ 53
  Section 5.02       Break Funding Payments ............................................................................................. 55
  Section 5.03       Taxes ........................................................................................................................... 55


                                                                       i
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS                      Doc 19            Filed 11/08/19                 Page 239 of 449



  Section 5.04       Matters Applicable to All Requests for Compensation ............................................... 58
  Section 5.05       Mitigation Obligations................................................................................................. 59
  Section 5.06       Illegality....................................................................................................................... 59
                                                     ARTICLE VI
                                                CONDITIONS PRECEDENT
  Section 6.01       Interim Facility Effective Date .................................................................................... 59
  Section 6.02       Final Facility Effective Date ....................................................................................... 61
  Section 6.03       Conditions Precedent to Each Borrowing ................................................................... 62
                                              ARTICLE VII
                                    REPRESENTATIONS AND WARRANTIES
  Section 7.01       Organization; Powers .................................................................................................. 63
  Section 7.02       Authority; Enforceability............................................................................................. 63
  Section 7.03       Approvals; No Conflicts .............................................................................................. 63
  Section 7.04       Financial Condition; No Material Adverse Change .................................................... 64
  Section 7.05       Litigation ..................................................................................................................... 64
  Section 7.06       Environmental Matters ................................................................................................ 64
  Section 7.07       Compliance with Laws ................................................................................................ 65
  Section 7.08       Investment Company Act ............................................................................................ 65
  Section 7.09       Taxes ........................................................................................................................... 65
  Section 7.10       ERISA ......................................................................................................................... 65
  Section 7.11       Disclosure; No Material Misstatements ...................................................................... 66
  Section 7.12       Subsidiaries ................................................................................................................. 66
  Section 7.13       Location of Business and Offices ................................................................................ 66
  Section 7.14       Properties; Maintenance of Properties; Titles, Etc. ..................................................... 67
  Section 7.15       Gas Imbalances, Prepayments ..................................................................................... 67
  Section 7.16       Marketing of Production.............................................................................................. 67
  Section 7.17       Swap Agreements ........................................................................................................ 68
  Section 7.18       Use of Loans and Letters of Credit.............................................................................. 68
                                                     ARTICLE VIII
                                               AFFIRMATIVE COVENANTS
  Section 8.01       Financial Statements; Other Information .................................................................... 68
  Section 8.02       Notices of Material Events .......................................................................................... 70
  Section 8.03       Existence; Conduct of Business .................................................................................. 70
  Section 8.04       Payment of Tax Obligations ........................................................................................ 71
  Section 8.05       Operation and Maintenance of Properties ................................................................... 71
  Section 8.06       Insurance ..................................................................................................................... 71
  Section 8.07       Books and Records; Inspection Rights ........................................................................ 71
  Section 8.08       Compliance with Laws ................................................................................................ 72
  Section 8.09       Environmental Matters ................................................................................................ 72
  Section 8.10       Further Assurances ...................................................................................................... 72
  Section 8.11       Additional Collateral; Additional Guarantors ............................................................. 73
  Section 8.12       ERISA Compliance ..................................................................................................... 73
  Section 8.13       Swap Agreements ........................................................................................................ 73
  Section 8.14       [Reserved] ................................................................................................................... 73
  Section 8.15       Cash Management ....................................................................................................... 73
  Section 8.16       Use of Proceeds ........................................................................................................... 73
  Section 8.17       Milestones ................................................................................................................... 74
  Section 8.18       Post-Interim Facility Effective Date Covenants .......................................................... 74


                                                                      ii
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS                      Doc 19            Filed 11/08/19                 Page 240 of 449



                                                      ARTICLE IX
                                                  NEGATIVE COVENANTS
  Section 9.01       Financial Performance Covenant ................................................................................ 74
  Section 9.02       Indebtedness ................................................................................................................ 74
  Section 9.03       Liens ............................................................................................................................ 75
  Section 9.04       Dividends, Distributions and Redemptions ................................................................. 75
  Section 9.05       Investments, Loans and Advances............................................................................... 76
  Section 9.06       Nature of Business; International Operations.............................................................. 76
  Section 9.07       Limitation on Operating Leases .................................................................................. 77
  Section 9.08       Mergers, Etc. ............................................................................................................... 77
  Section 9.09       Sale of Properties......................................................................................................... 77
  Section 9.10       Transactions with Affiliates ........................................................................................ 78
  Section 9.11       Subsidiaries ................................................................................................................. 78
  Section 9.12       Negative Pledge Agreements; Dividend Restrictions ................................................. 78
  Section 9.13       Gas Imbalances, Take-or-Pay or Other Prepayments .................................................. 79
  Section 9.14       Swap Agreements ........................................................................................................ 79
  Section 9.15       Marketing Activities .................................................................................................... 79
  Section 9.16       Accounting Changes.................................................................................................... 80
  Section 9.17       Key Employee Plans.................................................................................................... 80
  Section 9.18       Superpriority Claims ................................................................................................... 80
                                                   ARTICLE X
                                          EVENTS OF DEFAULT; REMEDIES
  Section 10.01      Events of Default ......................................................................................................... 80
  Section 10.02      Remedies ..................................................................................................................... 82
                                                   ARTICLE XI
                                            THE ADMINISTRATIVE AGENT
  Section 11.01      Appointment; Powers .................................................................................................. 83
  Section 11.02      Duties and Obligations of Administrative Agent ........................................................ 83
  Section 11.03      Action by Administrative Agent ................................................................................. 84
  Section 11.04      Reliance by Administrative Agent .............................................................................. 84
  Section 11.05      Subagents..................................................................................................................... 85
  Section 11.06      Resignation or Removal of Administrative Agent ...................................................... 85
  Section 11.07      Administrative Agent as Lender .................................................................................. 86
  Section 11.08      No Reliance ................................................................................................................. 86
  Section 11.09      Administrative Agent May File Proofs of Claim ........................................................ 86
  Section 11.10      Authority of Administrative Agent to Release Guarantors, Collateral and
                     Liens ............................................................................................................................ 87
  Section 11.11      The Arranger ............................................................................................................... 87
  Section 11.12      Secured Cash Management Agreements ..................................................................... 87
                                                          ARTICLE XII
                                                        MISCELLANEOUS
  Section 12.01      Notices ......................................................................................................................... 88
  Section 12.02      Waivers; Amendments ................................................................................................ 90
  Section 12.03      Expenses; Indemnity; Damage Waiver ....................................................................... 92
  Section 12.04      Successors and Assigns; Holdings Term Loan Creditors ............................................ 94
  Section 12.05      Survival; Revival; Reinstatement ................................................................................ 98
  Section 12.06      Counterparts; Integration; Effectiveness ..................................................................... 98
  Section 12.07      Severability .................................................................................................................. 99

                                                                      iii
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS                      Doc 19           Filed 11/08/19                 Page 241 of 449



  Section 12.08      Right of Setoff ............................................................................................................. 99
  Section 12.09      GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
                     PROCESS .................................................................................................................. 100
  Section 12.10      Headings .................................................................................................................... 101
  Section 12.11      Confidentiality ........................................................................................................... 101
  Section 12.12      Interest Rate Limitation ............................................................................................. 102
  Section 12.13      Collateral Matters; Secured Swap Agreements ......................................................... 102
  Section 12.14      PATRIOT Act Notice ................................................................................................ 102
  Section 12.15      Electronic Execution of Assignments........................................................................ 103
  Section 12.16      Release of Liens and Release from Loan Guarantee ................................................. 103
  Section 12.17      Flood Insurance Provisions ....................................................................................... 104
  Section 12.18      No Advisor or Fiduciary Responsibility.................................................................... 104
  Section 12.19      Cashless Settlement ................................................................................................... 105
  Section 12.20      Acknowledgement Regarding Any Supported QFCs ................................................ 105
                                                        ARTICLE XIII
                                                      LOAN GUARANTEE
  Section 13.01      Guarantee................................................................................................................... 106
  Section 13.02      Guarantee of Payment ............................................................................................... 106
  Section 13.03      Special Guaranty to Confer ECP Status .................................................................... 106
  Section 13.04      No Limitations ........................................................................................................... 106
  Section 13.05      Reinstatement ............................................................................................................ 107
  Section 13.06      Contribution; Subrogation ......................................................................................... 107
  Section 13.07      Information ................................................................................................................ 108
  Section 13.08      Taxes ......................................................................................................................... 108
  Section 13.09      Limitation of Liability ............................................................................................... 108
  Section 13.10      Indemnity; Subrogation and Subordination............................................................... 108
  Section 13.11      Representations and Warranties ................................................................................ 109

Annexes, Exhibits and Schedules

 Annex I                       Refinanced Loan Amounts
 Annex II                      New Money Loan Commitments and LC Issuance Limits

 Exhibit A                     Form of Note
 Exhibit B                     Form of Borrowing Request
 Exhibit C                     Form of Interest Election Request
 Exhibit D                     Form of Compliance Certificate
 Exhibit E                     Form of Assignment and Assumption
 Exhibit F                     Form of Interim Order
 Exhibit G                     Form of Partial Release of Liens
 Exhibit H                     Form of Cash Management Order

 Schedule 1.1(a)               Interim Facility Effective Date Guarantors
 Schedule 1.1(b)               Existing Letters of Credit
 Schedule 7.05                 Litigation
 Schedule 7.06                 Environmental Matters
 Schedule 7.12                 Subsidiaries and Partnerships
 Schedule 7.15                 Gas Imbalances
 Schedule 7.16                 Marketing Contracts
 Schedule 7.17                 Swap Agreements

                                                                      iv
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS          Doc 19      Filed 11/08/19        Page 242 of 449



 Schedule 9.02(b)           Interim Facility Effective Date Indebtedness
 Schedule 9.03(b)           Interim Facility Effective Date Liens
 Schedule 9.12(a)           Negative Pledge Agreements
 Schedule 12.01             Certain Addresses for Notices




                                                     v
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 243 of 449



        This SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, dated as of November [●], 2019, is among Arsenal Resources Development LLC, a
Delaware limited liability company (the “Borrower”), each of the Lenders from time to time party hereto,
Citibank, N.A., as administrative agent for the Lenders (in such capacity, together with its successors in
such capacity, the “Administrative Agent”), and each Issuing Bank from time to time party hereto.

                                              RECITALS

        The Borrower has entered into a Credit Agreement, dated as of December 21, 2018 (as amended
and in effect prior to the date hereof, the “Pre-Petition Credit Agreement”), among the Borrower, Citibank,
N.A., as administrative agent, and each lender and each issuing bank from time to time party thereto.

        On November [●], 2019, (the “Petition Date”), each of the Loan Parties (collectively, the “RBL
Debtors”) filed a voluntary petition for relief (collectively, the “Cases”) under Chapter 11 of the Bankruptcy
Code with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The
Debtors are continuing in the possession of their assets and continuing to operate their respective businesses
and manage their respective properties as debtors and debtors in possession under Sections 1107(a) and
1108 of the Bankruptcy Code.

       In conjunction with the Cases, Arsenal Energy Holdings LLC, a Delaware limited liability
company, Arsenal Resources Intermediate Holdings LLC, a Delaware limited liability company, Arsenal
Resources Energy LLC, a Delaware limited liability company, Arsenal Resources Development Holdings
2 LLC, a Delaware limited liability company and Arsenal Resources Development Holdings 1 LLC, a
Delaware limited liability company, (the “Parent Company Debtors” and, collectively with the RBL
Debtors, the “Debtors”) have also filed voluntary petitions for relief under Chapter 11 of the Bankruptcy
Code with the Bankruptcy Court.

         The Borrower has requested that the Lenders provide the Borrower with a senior secured super-
priority debtor-in-possession revolving credit facility in an aggregate principal amount of up to $90,000,000
(the “DIP Facility”) in commitments and loans from the Lenders, which shall consist of (a) a new money
revolving loan facility in the aggregate principal amount of up to $45,000,000, which shall include a sub-
facility of up to $5,000,000 for the issuance of Letters of Credit (collectively, the “New Money Facility”)
and (b) a $45,000,000 term loan upon entry of the Final Order, to roll up a portion of the existing outstanding
obligations under the Pre-Petition Credit Agreement (the “Refinancing Facility”), in each case to be
afforded the liens and priority set forth in the DIP Order and as set forth in the other Loan Documents and
to be used during the Cases for the purposes set forth in Section 8.16, and up to $30,000,000 of which New
Money Facility shall be available for borrowings and other extensions of credit as of the Interim Facility
Effective Date.

        In consideration of the mutual covenants and agreements herein contained and of the loans,
extensions of credit and commitments hereinafter referred to, the parties hereto agree as follows:

                                          ARTICLE I
                            DEFINITIONS AND ACCOUNTING MATTERS

       Section 1.01     Terms Defined Above. As used in this Agreement, each term defined above has
the meaning indicated above.

       Section 1.02    Certain Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:




LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 244 of 449



       “ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or the Loans
comprising such Borrowing, bearing interest at a rate determined by reference to the Alternate Base Rate.

         “Adequate Protection Obligations” means the entitlement of parties to adequate protection of their
interests in certain pre-petition collateral in an amount equal to the aggregate diminution in value of such
interests as set forth (a) in respect of parties to the Pre-Petition Credit Agreement, the definition of
“Prepetition First Lien Adequate Protection”, (b) in respect of parties to the Holdings Term Loan Facility,
the definition of “Prepetition Term Loan Adequate Protection” and (c) in respect of parties to the Seller
Notes, the definition of “Prepetition Seller Note Adequate Protection”, in each case as defined in and to the
extent set forth in the DIP Order.

       “Adjusted Aggregate Commitments” means, at any time, the Aggregate Commitments minus the
aggregate amount of the Commitments of all Defaulting Lenders.

        “Administrative Agent” has the meaning set forth in the preamble hereto.

       “Administrative Questionnaire” means an administrative questionnaire in a form supplied by the
Administrative Agent.

        “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by or is under common Control with the Person
specified.

        “Agent Parties” has the meaning set forth in Section 12.01(e).

       “Aggregate Commitments” means the sum of the Commitments of all New Money Lenders. The
Aggregate Commitments shall be $45,000,000.

       “Agreement” means this Senior Secured Super-Priority Debtor-in-Possession Credit Agreement,
as amended, restated, supplemented or otherwise modified from time to time.

         “Alternate Base Rate” means, for any day a fluctuating rate per annum equal to the greatest of (a)
the Federal Funds Effective Rate plus one-half of one percent (1/2 of 1.0%), (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent as its Prime Rate and
(c) the Eurodollar Rate having an Interest Period of one (1) month on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus one percent (1.0%). “Prime Rate” means a
rate of interest per annum publicly announced by the Administrative Agent based upon various factors
including the Administrative Agent’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate, respectively.

        “Applicable Margin” means for any day with respect to Loan that is (a) an ABR Loan, 4.50% and
(b) a Eurodollar Loan, 5.50%.

       “Applicable Percentage” means, with respect to any New Money Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment.




                                                      2
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 245 of 449



         “Approved Bidding Procedures” means bidding procedures for the sale of all or substantially all of
the Debtors’ assets pursuant to section 363 of the Bankruptcy Code, in form and substance reasonably
satisfactory to the Administrative Agent.

         “Approved Counterparty” means (a) any Lender or any Affiliate of a Lender or (b) any other Person
whose long term senior unsecured debt rating is BBB-/Baa3 by S&P or Moody’s (or their equivalent) or
higher (or any other Person whose obligations under Swap Agreements entered into with the Borrower or
any of its Subsidiaries are guaranteed by a Person whose long term senior unsecured debt is BBB-/Baa3 by
S&P or Moody’s (or their equivalent) or higher).

        “Approved Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity
or an Affiliate of an entity that administers or manages a Lender.

         “Approved Plan of Reorganization” means either (a) the plan of reorganization, dated November
[●], 2019, and filed with the Bankruptcy Court [Docket No. [●]], as such plan may be, amended or modified
in accordance with its terms and the RSA, which has been accepted by each class of creditors entitled to
vote thereon, (b) such other plan of reorganization which (i) provides for termination of the Commitments
under the DIP Facility and, except as may be provided herein with respect to the Refinanced Loans,
including under Section 2.01(b), payment in full in cash of all Obligations under the Loan Documents owed
to the Lenders in respect of the DIP Facility on the effective date of such Approved Plan of Reorganization
and (ii) does not impair the Pre-Petition Obligations or (c) a plan of reorganization which is otherwise
approved by the Administrative Agent and the Majority Lenders in their sole discretion.

        “Approved Sale” means a sale of all or substantially of all of the Debtors’ assets pursuant to section
363 of the Bankruptcy Code consummated in accordance with the Approved Bidding Procedures.

       “Arranger” means Citigroup Global Markets Inc., in its capacity as lead arranger and bookrunner
hereunder.

        “Assignment and Assumption” means an assignment and assumption entered into by a Lender and
an assignee (with the consent of any party whose consent is required by Section 12.04(b)), and accepted by
the Administrative Agent, substantially in the form of Exhibit E or any other form approved by the
Administrative Agent.

        “Attorney Costs” means and includes all reasonable fees, expenses and disbursements of any law
firm or other external legal counsel.

         “Availability Limit” means (a) during the Interim Period, Interim Facility Cap and (b) during the
Final Period, the Aggregate Commitments.

        “Availability Period” means the period from the Interim Facility Effective Date to the earlier of (a)
the Business Day immediately preceding the Maturity Date and (b) the termination of the Commitments in
full.

        “Available Funds” means, as of any date of determination, the amount by which the Availability
Limit on such date exceeds the total Revolving Credit Exposure of all Lenders on such date.

        “Avoidance Action Proceeds” means any and all proceeds of any Avoidance Action.



                                                      3
LEGAL_US_E # 144284119.14
                Case 19-12347-BLS          Doc 19      Filed 11/08/19      Page 246 of 449



        “Avoidance Actions” means all claims and causes of action under sections 502(d), 544, 545, 547,
548, 550 and 553 of the Bankruptcy Code.

      “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the applicable
EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

        “Bail-In Legislation” means, with respect to any EEA Member Country implementing Article 55
of Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law for such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.

           “Bankruptcy Code” means Title 11, U.S. Code, as now or hereafter in effect, or any successor
thereto.

           “Bankruptcy Court” has the meaning specified in the recitals hereto.

           “Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law for the relief of
debtors.

        “Beneficial Ownership Certification” means a certification regarding beneficial ownership as
required by the Beneficial Ownership Regulation.

           “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

       “Board” means the Board of Governors of the Federal Reserve System of the United States of
America or any successor Governmental Authority.

           “Borrower” has the meaning set forth in the preamble.

           “Borrower Materials” has the meaning set forth in Section 12.01(d).

         “Borrowing” means Loans of the same Type, made, converted or continued on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in effect.

        “Borrowing Request” means a request by the Borrower for a Borrowing in accordance with
Section 2.03.

        “Budget” means the “Initial Budget” or any “Supplemental Approved Budget,” as such term is
defined in the DIP Order, as such Budget may be amended, modified or otherwise updated from time to
time by the Borrower as set forth in the DIP Order.

          “Business Day” means any day that is not a Saturday, Sunday or other day on which commercial
banks in New York City or Houston, Texas are authorized or required by law to remain closed and if such
day relates to a Borrowing or continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower with respect
to any such Borrowing or continuation, payment, prepayment, conversion or Interest Period, any day which
is also a day on which dealings in dollar deposits are carried out in the London interbank market.

         “Capital Lease” means, as applied to any Person, any lease of any property (whether real, personal
or mixed) by that Person as lessee that, in conformity with GAAP, is, or is required to be, accounted for as
a capital lease on the balance sheet of that Person.


                                                       4
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19        Page 247 of 449



        “Capital Stock” means:

        (a)      in the case of a corporation, corporate stock or shares;

         (b)      in the case of an association or business entity that is not a corporation, any and all shares,
interests, participations, rights or other equivalents (however designated) of corporate stock;

        (c)      in the case of a partnership or limited liability company, partnership interests (whether
general or limited) or membership interests; and

         (d)      any other interest or participation that confers on a Person the right to receive a share of
the profits and losses of, or distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

          “Capitalized Lease Obligations” means, as applied to any Person, all obligations under Capital
Leases of such Person or any of its Subsidiaries, in each case, taken at the amount thereof accounted for as
liabilities in accordance with GAAP.

        “Carve-Out” has the meaning assigned to such term in the applicable DIP Order.

        “Cases” has the meaning specified in the recitals hereto.

        “Cash Collateralize” means, with respect to any amount to be cash collateralized, to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the Issuing Banks (and/or the Lenders,
other Secured Parties and other Person as the context requires) as collateral such (a) cash or deposit account
balances in an amount equal to such amount required to be Cash Collateralized (the “Required Cash
Collateral Amount”) or (b) if the relevant Issuing Bank benefiting from such collateral shall agree in its
reasonable discretion, other forms of credit support (including any backstop letter of credit) in a face amount
equal to one-hundred-three percent (103.0%) of the Required Cash Collateral Amount from an issuer
reasonably satisfactory to such Issuing Bank, in each case under clause (a) and (b) above pursuant to
documentation in form and substance reasonably satisfactory to the Administrative Agent and the relevant
Issuing Bank (which documents are hereby consented to by the Lenders). Derivatives of Cash Collateralize
shall have a corresponding meaning.

         “Cash Equivalents” means:

        (a)      United States dollars;

        (b)      securities issued or directly and fully guaranteed or insured by the United States
government or any agency or instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities) having maturities of not more than
two (2) years from the date of acquisition;

          (c)     securities or readily marketable direct obligations issued or fully guaranteed by any state,
territory or commonwealth of the United States of America or any political subdivision of any such state,
territory or commonwealth or any public instrumentality thereof or any political subdivision of any such
state, territory or commonwealth or any public instrumentality thereof having maturities of not more than
two (2) years from the date of acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s of at least “A+” and “A-1”, respectively (or, if at



                                                       5
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19       Filed 11/08/19       Page 248 of 449



any time neither S&P nor Moody’s shall be rating such obligations, then from another nationally-recognized
rating service);

         (d)     certificates of deposit, time deposits and eurodollar time deposits with maturities of one (1)
year or less from the date of acquisition, bankers’ acceptances with maturities not exceeding one (1) year
and overnight bank deposits, in each case, with any domestic commercial bank having capital and surplus
in excess of 250,000,000;

        (e)    repurchase obligations for underlying securities of the types described in clauses (b), (c)
and (d) above entered into with any financial institution meeting the qualifications specified in clause (d)
above;

         (f)     commercial paper issued by a corporation (other than an Affiliate of the Borrower) rated
at least “A-1” or the equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency) and, in each case, maturing within one (1) year after the date of
acquisition;

       (g)      money market and investment funds at least ninety-five percent (95.0%) of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through (e) of this definition;

        (h)      money market funds and similar funds that (i) comply with the criteria set forth in Rule 2a-
7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii)
have portfolio assets of at least $500,000,000; and

       (i)     indebtedness or preferred stock issued by Persons with a rating of “A” or higher from S&P
or “A-2” from Moody’s with maturities of two (2) years or less from the date of acquisition.

         “Cash Management Bank” means any Person that (a) at the time it provides Cash Management
Services, (b) on Interim Facility Effective Date or (c) at any time after it has provided any Cash
Management Services, in each case is a “Bank” (as such term is defined in the Cash Management Order)
and is a Lender, the Administrative Agent or an Affiliate of a Lender or the Administrative Agent.

        “Cash Management Obligations” means all debt, liabilities and obligations owed by any Loan Party
or any Subsidiary in connection with, or in respect of, any Cash Management Services.

        “Cash Management Order” means an order of the Bankruptcy Court, substantially in the form
attached hereto as Exhibit H, or as otherwise reasonably acceptable to the Administrative Agent.

        “Cash Management Services” means (a) commercial credit cards, merchant card services, purchase
or debit cards, including non-card e-payables services, (b) treasury management services (including
controlled disbursement, overdraft, automated clearing house services, return items, interstate depository
network services, electronic funds transfer services, lockbox services and stop payment services), (c) any
other demand deposit or operating account relationships and (d) any other cash management services,
including for collections and for operating, payroll and trust accounts of any Loan Party or any of the
Borrower’s Subsidiaries.

        “Casualty Event” means any loss, casualty or other insured damage to, or any nationalization,
taking under power of eminent domain or by condemnation or similar proceeding of, any Collateral of the
Debtors having a fair market value in excess of $500,000.

        “CFC” means a “controlled foreign corporation” within the meaning of Section 957 of the Code.


                                                      6
LEGAL_US_E # 144284119.14
                Case 19-12347-BLS          Doc 19       Filed 11/08/19        Page 249 of 449



       “Chambers” means, collectively, Chambers Energy Capital II LP, Chambers Energy Capital II TE,
LP, Chambers Energy Capital III, LP, and each of their Sponsor Fund Affiliates.

         “Change in Law” means the occurrence, after the Interim Facility Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued to the extent, but only to the extent, that a Lender is
generally imposing applicable increased costs or costs on similarly situated borrowers in connection with
capital adequacy and liquidity requirements similar to those described in Sections 5.01(a) and 5.01(b) under
other syndicated credit facilities to which such borrowers and Lender are a party.

         “Change of Control” means that the Permitted Holders shall collectively cease to own beneficially
(within the meaning of the Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the Interim Facility Effective Date), directly or indirectly, Equity Interests representing at least a majority
of the aggregate ordinary voting power and economic interest represented by the issued and outstanding
Equity Interests of the Borrower.

           “Chapter 11 Milestones” has the meaning assigned to such term in Section 8.17.

           “Code” means the Internal Revenue Code of 1986, as amended from time to time, and any successor
statute.

         “Collateral” means the “DIP Collateral” as defined in the DIP Order; provided that the Collateral
shall not include the Excluded Assets; provided, further, that the Collateral shall not include any assets or
property upon which, and solely to the extent that, the grant of a “DIP Lien” as contemplated in the DIP
Order would constitute a default or event of default under any of the Debtors’ contracts or leases (and such
default would not be excused or rendered ineffective by operation of the Bankruptcy Code or applicable
non-bankruptcy law), but shall include the proceeds thereof and; provided, further, notwithstanding
anything in this Agreement or any other Loan Document to the contrary, the Collateral does not include
any Building or Manufactured (Mobile) Home (each as defined in the applicable Flood Insurance
Regulations) and no Building or Manufactured (Mobile) Home will be encumbered by any Loan
Documents unless and until the Lenders are given 30 days’ prior written notice thereof and each Lender
confirms within such 30 day period to the Administrative Agent that its flood due diligence has been
completed and flood insurance compliance has been confirmed (including the receipt of evidence of any
required flood insurance).

        “Commitment” means, with respect to each Lender, the obligation of such Lender to make or
continue New Money Loans and to incur or acquire participations in Letters of Credit hereunder in an
aggregate principal amount at any one time outstanding not to exceed the amounts set forth opposite such
Lender’s name as its “Commitment” on Annex II, as such obligation may be (a) modified from time to time
pursuant to Section 2.06, (b) modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b) or (c) otherwise modified pursuant to the terms of this Agreement.

           “Commitment Fee Rate” means a percentage per annum equal to 1.00%.

                                                        7
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 250 of 449



      “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

        “Compliance Certificate” means the Compliance Certificate substantially in the form of Exhibit D.

         “Confirmation Order” means an order, in form and substance reasonably satisfactory to the
Administrative Agent, confirming an Approved Plan of Reorganization (it being understood and agreed
that the Confirmation Order shall be deemed reasonably satisfactory to the Administrative Agent so long
as the Bankruptcy Court approves the Approved Plan of Reorganization (and does not modify, amend or
supplement the Approved Plan of Reorganization to the extent such modification, amendment or
supplement would require the consent of the Administrative Agent and the Majority Lenders as set forth in
the definition of “Approved Plan of Reorganization” and such consent has not been obtained).

        “Connection Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits Taxes.

          “Continuing Directors” means the directors of the Borrower or a Subsidiary, as applicable, on the
Petition Date, and each other director, if, in each case, such other director’s nomination for election to the
Board of Directors of the Borrower, the Borrower or such Subsidiary, as applicable, is recommended by a
majority of the then Continuing Directors or such other director receives the vote of the Permitted Holders
in his or her election by the stockholders of the Borrower, the Borrower or such Subsidiary, as applicable.

         “Contractual Requirement” means, as to any Person, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the direction
of the management or policies of a Person, whether through the ability to exercise voting power, by contract
or otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

        “Debtors” has the meaning specified in the recitals hereto.

         “Default” means any event or condition that constitutes an Event of Default or that upon notice,
lapse of time or both would, unless cured or waived or otherwise remedied, become an Event of Default.

         “Defaulting Lender” means any Lender whose acts or failure to act, whether directly or indirectly,
cause it to meet any part of the definition of “Lender Default”.

        “Developed Producing Reserves” means oil and gas mineral interests that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and “Developed Producing
Reserves”.

        “DIP Facility” has the meaning specified in the recitals hereto.

        “DIP Order” means the Interim Order and the Final Order, as applicable.

        “Disclosure Restrictions” has the meaning set forth in Section 8.07.

        “Dispose” or “Disposed of” has a correlative meaning to the defined term of “Disposition”.

        “Disposition” has the meaning set forth in Section 9.09.


                                                      8
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19        Page 251 of 449



         “Disqualified Stock” means, with respect to any Person, any Equity Interest of such Person that,
by its terms (or by the terms of any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of the Equity Interest), or, upon the happening of any event, matures
or is mandatorily redeemable (other than solely for Qualified Equity Interests) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder of the Capital Stock, in whole or in
part, on or prior to the date that is ninety-one (91) days after the Maturity Date hereunder as in effect at the
time of issuance. Notwithstanding the preceding sentence, any Capital Stock will not constitute
Disqualified Stock because (a) the holders of the Capital Stock have the right to require the Borrower to
repurchase such Capital Stock upon the occurrence of a change of control or an asset sale, (b) with respect
to any Capital Stock issued pursuant to any plan for the benefit of employees of any Debtor or by any such
plan to such employees, any Debtor may be required to repurchase it in order to satisfy applicable statutory
or regulatory obligations or (c) with respect to any Capital Stock held by any future, present or former
employee, director, manager or consultant of the Debtors or any of their Parent Entities or any other entity
in which any Debtor has an Investment and is designated in good faith as an “affiliate” by the board of
directors or managers of the Borrower, in each case pursuant to any equity holders’ agreement, management
equity plan or stock incentive plan or any other management or employee benefit plan or agreement, any
Debtor may be required to repurchase it. The amount of Disqualified Stock deemed to be outstanding at
any time for purposes of this Agreement will be the maximum amount that the Borrower and its Subsidiaries
may become obligated to pay upon the maturity of, or pursuant to any mandatory redemption provisions
of, such Disqualified Stock, exclusive of accrued dividends.

        “Distressed Person” has the meaning set forth in the definition of Lender-Related Distress Event.

        “Dollar Equivalent” means, at any time, with respect to any amount denominated in any currency
other than dollars, the equivalent amount thereof in dollars, at the rate at which such currency may be
exchanged into dollars, as set forth at approximately 12:00 noon (New York time) on such day on the
Reuters Fedspot page for such currency.

        “dollars” or “$” refers to lawful money of the United States of America.

       “Domestic Subsidiary” means any Subsidiary that is organized under the laws of the United States
of America or any state thereof or the District of Columbia.

         “EEA Financial Institution” means (a) any credit institution or investment firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member Country which is a subsidiary of
an institution described in clauses (a) or (b) of this definition and is subject to consolidated supervision with
its parent.

        “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

       “Engagement Letter” means that certain letter dated as of November [•], 2019 entered into by an
among the Borrower and the Arranger.




                                                       9
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19      Page 252 of 449



        “Environmental Laws” means any and all applicable Governmental Requirements relating to the
protection of the environment, the preservation or reclamation of natural resources, or the prevention of
human exposure to Hazardous Material, including without limitation, the Oil Pollution Act of 1990, as
amended, the Clean Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980, as amended, the Federal Water Pollution Control Act, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended and the Superfund Amendments and Reauthorization Act of 1986.

        “Environmental Liability” means any liability, contingent or otherwise (including any liability for
damages, costs of investigation and remediation, fines, penalties or indemnities), of the Loan Parties or any
Subsidiary directly or indirectly resulting from or based upon (a) violation of any Environmental Law, (b)
human exposure to any Hazardous Materials, (c) the Release or threatened Release of any Hazardous
Materials into the environment or (d) any contract, agreement or other legally binding consensual
arrangement pursuant to which liability is assumed or imposed with respect to any of the foregoing.

        “Equity Interests” means Capital Stock and all warrants, options or other rights to acquire Capital
Stock (but excluding any debt security that is convertible into, or exchangeable for, Capital Stock).

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, the
regulations promulgated thereunder, and any successor statute.

         “ERISA Affiliate” means each trade or business (whether or not incorporated) which together with
the Borrower or a Subsidiary would be deemed to be a “single employer” within the meaning of subsections
(b) or (c) of section 414 of the Code.

         “ERISA Event” means (a) a “reportable event” described in section 4043 of ERISA and the
regulations issued thereunder (other than an event for which the thirty (30) day notice period is waived),
(b) the failure to meet the minimum funding standard of section 412 of the Code or section 302 of ERISA
with respect to any Plan (whether or not waived in accordance with section 412(c) of the Code), (c) the
withdrawal of the Borrower, a Subsidiary or any ERISA Affiliate from a Plan during a year in which it was
a “substantial employer” as defined in section 4001(a)(2) of ERISA, (d) the filing of a notice of intent to
terminate a Plan in a distress termination under section 4041 of ERISA or the treatment of a Plan
amendment by the PBGC as a termination under section 4041 or 4041A of ERISA, (e) the institution of
proceedings to terminate a Plan or to appoint a trustee to administer a Plan by the PBGC, (f) a complete or
partial withdrawal within the meaning of ERISA section 4203 or 4205 by the Borrower, Subsidiary or any
ERISA Affiliate from a Multiemployer Plan or a cessation of operations which is treated as such a
withdrawal or notification that a Multiemployer Plan is in reorganization within the meaning of ERISA
section 4241 or is insolvent within the meaning of ERISA section 4245, (g) the Borrower, a Subsidiary or
any ERISA Affiliate incurs a substantial cessation of operations with respect to any Plan under ERISA
section 4062(e), (h) the imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under ERISA section 4007 upon the Borrower, a Subsidiary or any ERISA Affiliate
or (i) any other event or condition that might reasonably be expected to constitute grounds under section
4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Plan.

      “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to time.

       “Eurodollar” when used in reference to any Loan or Borrowing, refers to such Loan, or the Loans
comprising such Borrowing, bearing interest at a rate determined by reference to clause (a) of the definition
of Eurodollar Rate.


                                                     10
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 253 of 449



         “Eurodollar Rate” means (a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which
rate is approved by the Administrative Agent and Borrower, as published on the applicable Reuters screen
page (or such other commercially available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

         (b)     for any interest calculation with respect to an ABR Loan on any date, the rate per annum
equal to LIBOR, at approximately 11:00 a.m., London time determined two (2) Business Days prior to such
date for dollar deposits with a term of one (1) month commencing that day;

        provided that to the extent a comparable or successor rate is approved by the Administrative Agent
and Borrower in connection herewith or Section 3.03, the approved rate shall be applied in a manner
consistent with market practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent, in consultation with the Borrower, and;
provided, further, that the Eurodollar Rate shall not be less than zero.

        “Event of Default” has the meaning set forth in Section 10.01.

        “Excepted Debt” means:

         (a)     Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety bonds and
completion guarantees and similar obligations that are (i) required by Governmental Requirements or by
Governmental Authorities in connection with the operation of the Oil and Gas Properties and (ii) not
incurred in connection with money borrowed, which are provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety and environmental obligations
in the ordinary course of business or consistent with past practice;

        (b)      endorsements of negotiable instruments for collection in the ordinary course of business;

        (c)     Indebtedness (other than Indebtedness for borrowed money) secured by Liens permitted
under clauses (b) and (n) of the definition of Excepted Liens;

        (d)      Cash Management Obligations incurred in the ordinary course of business;

         (e)     Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of business or consistent with past
practice or industry practice in respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

        (f)     Indebtedness (other than Indebtedness for borrowed money) arising from agreements of
the Debtors providing for indemnification, adjustment of purchase price or similar obligations (including
earn-outs), in each case assumed or entered into in connection with the Transactions, the Exchange
Agreement, any Permitted Acquisitions, other Investments permitted by Section 9.05 and the Disposition
of any business, assets or Equity Interests not prohibited hereunder;

        (g)      Indebtedness of the Debtors consisting of obligations to pay insurance premiums;



                                                      11
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 254 of 449



         (h)     Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for the Debtors, any direct or
indirect parent thereof) and the Subsidiaries incurred in the ordinary course of business;

        (i)     Indebtedness consisting of promissory notes issued by the Borrower or any Guarantor to
current or former officers, managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or distributees) to finance the purchase
or redemption of Equity Interests of the Borrower (or any direct or indirect parent thereof) permitted by
Section 9.04;

        (j)      Indebtedness in respect of Adequate Protection Obligations to the extent, and subject to the
conditions set forth in, the DIP Order;

        (k)     Indebtedness (other than Indebtedness for borrowed money) existing on the Petition Date
and consisting of obligations of the Debtors under deferred compensation or other similar arrangements
incurred by such person in connection with the Prior Transactions or as a permitted Investment.

        “Excepted Liens” means:

         (a)      Liens for taxes, assessments or governmental charges or claims (i) which are not yet
overdue, (ii) the nonpayment of which is permitted by the Bankruptcy Code, or (iii) that are being contested
in good faith and by appropriate proceedings for which appropriate reserves have been established to the
extent required by and in accordance with GAAP (or in the case of any Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction), or for property taxes on property that any Debtor has
determined to abandon if the sole recourse for such tax, assessment, charge or claim is to such property;

         (b)     Liens in respect of property or assets of the Debtors imposed by law, such as landlords’,
vendors’, suppliers’, carriers’, warehousemen’s, repairmen’s, construction contractors’, workers’ and
mechanics’ Liens and other similar Liens arising in the ordinary course of business or which are incidental
to the exploration, development, operation or maintenance of Oil and Gas Properties, in each case so long
as such Liens (i) are not overdue for a period of more than sixty (60) days or (ii) are being contested in
good faith by appropriate action and for which the applicable Loan Party maintains adequate reserves in
accordance with GAAP;

        (c)    Liens arising from judgments or decrees in circumstances not constituting an Event of
Default under Section 10.01(g);

        (d)      Liens (i) incurred or pledges or deposits (A) made in connection with workers’
compensation, unemployment insurance and other types of social security, old age pension, public liability
obligations or similar Governmental Requirements, in each case, in the ordinary course of business, or (B)
securing (or securing the Liens securing) (1) liability to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations or (2) for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for the benefit of) insurance carriers
providing property, casualty or liability insurance to the Debtors or (ii) on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

         (e)     deposits and other Liens securing (or securing the bonds or similar instruments securing)
the performance of tenders, statutory obligations, plugging and abandonment obligations, surety, stay,
customs and appeal bonds, completion and performance guarantees, bids, leases, government contracts,
trade contracts, performance and return-of-money bonds and other similar obligations (including letters of
credit issued in lieu of such bonds or to support the issuance thereof) incurred in the ordinary course of

                                                      12
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19        Page 255 of 449



business and not securing Indebtedness for borrowed money, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business;

          (f)    ground leases, subleases, licenses or sublicenses in respect of real property on which
facilities owned or leased by the Debtors are located;

         (g)       easements, rights-of-way, restrictive covenants, licenses, restrictions (including zoning
restrictions), title defects, exceptions, deficiencies or irregularities in title, encroachments, protrusions,
servitudes, permits, conditions and covenants and other similar charges or encumbrances (including in any
rights-of-way or other property of the Debtors for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil or other minerals or timber, and other like
purposes, or for joint or common use of real estate, rights of way, facilities and equipment) not interfering
in any material respect with the business of the Debtors, taken as a whole;

         (h)     (i) any interest or title of a lessor, sublessor, licensor or sublicensor under any lease, liens
reserved in oil, gas or other Hydrocarbons, minerals, leases for bonus, royalty or rental payments and for
compliance with the terms of such lease, (ii) any interest or title of a lessor, sublessor, licensor or sublicensor
or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under any lease, sublease, license
or sublicense entered into by the Debtors in the ordinary course of business or otherwise permitted by this
Agreement or (iii) the rights reserved or vested in any Person by the terms of any lease, license, franchise,
grant or permit held by the Debtors or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a condition to the continuance
thereof;

      (i)      Liens in favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods;

        (j)     Liens on goods or inventory the purchase, shipment or storage price of which is financed
by a documentary letter of credit or bankers’ acceptance issued for the account of the Debtors; provided
that such Lien secures only the obligations of the Debtors in respect of such letter of credit or bankers’
acceptance to the extent permitted under Section 9.02;

         (k)     (i) leases, licenses, consignments, bailments, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Debtors, taken as a whole and (ii) the prior right
of consignees and their lenders under consignment arrangements entered into in the ordinary course of
business (including agreements to subordinate any interest of the Debtors in any accounts receivable or
other proceeds arising from inventory consigned by the Debtors pursuant to an agreement entered into in
the ordinary course of business);

         (l)     Liens arising from precautionary Uniform Commercial Code financing statement or similar
filings made in respect of operating leases entered into by the Debtors in the ordinary course of business;

        (m)      Liens (including the right of set-off and similar rights and remedies) (i) created in the
ordinary course of business in favor of banks and other financial institutions over credit balances of, or
attaching to, any bank accounts, commodity trading accounts or other brokerage accounts of the Debtors
held at such banks or financial institutions, as the case may be, (ii) relating to pooled deposit or sweep
accounts of the Debtors to permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Debtors or (iii) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection.




                                                        13
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS              Doc 19   Filed 11/08/19      Page 256 of 449



         (n)     (i) Liens which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases, Farm-Out Agreements, Farm-
In Agreements, division orders, contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest agreements, overriding royalty
agreements, marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements that are usual or customary in the oil and gas business and are for claims which are
not delinquent or that are being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established to the extent required by and in accordance with GAAP;
provided that any such Lien referred to in this clause does not materially impair the use of the property
covered by such Lien for the purposes for which such property is held by the Debtors and (ii) Liens arising
pursuant to Section 9.343 of the Texas UCC or other similar statutory provision of other states or sovereigns
with respect to production purchased from others in the ordinary course of business;

         (o)    Liens on pipelines and pipeline facilities that arise by operation of law or other like Liens
arising by operation of law in the ordinary course of business and incident to the exploration, development,
operation and maintenance of Oil and Gas Properties, each of which is in respect of obligations that do not
constitute Indebtedness for borrowed money and are not yet overdue for a period of more than thirty (30)
days or which are being contested in good faith by appropriate action and for which adequate reserves have
been maintained in accordance with GAAP;

        (p)      any zoning or similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially interfere with the ordinary conduct
of the business of the Debtors, taken as a whole;

       (q)       Liens on equipment of the Debtors granted in the ordinary course of business to the
Debtors’ client at which such equipment is located;

        (r)     security given to a public utility or any municipality or governmental authority when
required by such utility or authority in connection with the operations of that Person in the ordinary course
of business;

        (s)      Liens (i) that are contractual rights of set-off relating to purchase orders and other
agreements entered into with customers of the Debtors in the ordinary course of business and (ii) arising
out of conditional sale, title retention, consignment or similar arrangements for sale or purchase of goods
entered into by the Debtors in the ordinary course of business permitted by this Agreement;

        (t)     Liens deemed to exist or arise under repurchase agreements in connection with Investments
permitted under Section 9.05;

       (u)   To the extent existing on the Petition Date, Liens relating to or in connection with the Joint
Development Agreement; and

        (v)      Pre-Petition Prior Liens;

        provided that (i) all such Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced (except any such action that is
subject to the automatic stay of Section 362 of the Bankruptcy Code or as otherwise permitted by a final
order of the Bankruptcy Court) and no intention to subordinate the Liens granted in favor of the
Administrative Agent and/or the other Secured Parties is to be hereby implied or expressed by, or as a result

                                                      14
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 257 of 449



of, the permitted existence of such Excepted Liens and (ii) except with respect to clause (u) above, the term
“Excepted Liens” shall not include any Lien securing Indebtedness for borrowed money other than the
Obligations.

        “Excluded Accounts” means (a) each account all or substantially all of the deposits in which consist
of amounts utilized to fund payroll, employee benefit or tax obligations of the Debtors, (b) fiduciary
accounts and accounts consisting solely of deposits or similar arrangements in connection with Liens
permitted by Section 9.03 and (c) “zero balance” accounts.

         “Excluded Assets” means (a) Avoidance Actions, (b) the Excluded Accounts, (c) Excluded Equity
Interests and any assets or property upon which, and solely to the extent that, the grant of a Lien for the
benefit of the Secured Parties would constitute a default or event of default under any contract or lease (and
such default would not be excused or rendered ineffective by operation of the Bankruptcy Code or
applicable law) and (d) proceeds of any of the foregoing, but only to the extent such proceeds would
otherwise independently constitute “Excluded Assets” under clauses (a) through (d); provided that
“Excluded Assets” shall not include any Avoidance Action Proceeds.

        “Excluded Equity Interests” means (a) any Equity Interests to the extent the pledge thereof would
be prohibited by any Governmental Authority, and (b) in the case of any Equity Interests of any Subsidiary
to the extent the pledge of such Equity Interests is prohibited by Contractual Requirements (other than
customary non-assignment provisions which are ineffective under the Uniform Commercial Code or other
applicable Governmental Requirements) in existence on the Interim Facility Effective Date.

         “Excluded Subsidiary” means (a) each Subsidiary that is prohibited by any applicable Contractual
Requirement or Governmental Requirement from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Subsidiary, including in connection with any Permitted Acquisition,
(and for so long as such restriction or any replacement or renewal thereof is in effect) or that would require
consent, approval, license or authorization of a Governmental Authority to guarantee or grant Liens to
secure the Obligations at the time such Subsidiary becomes a Subsidiary (unless such consent, approval,
license or authorization has been received), (b) any captive insurance subsidiaries and (c) any not-for-profit
subsidiaries.

         “Excluded Swap Obligations” means any obligation of any Guarantor to pay or perform under any
Swap Agreement, if, and to the extent that, all or a portion of the guarantee by such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Swap Agreement (or any guarantee thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any thereof) or any other
applicable Governmental Requirement.

         “Excluded Taxes” means, with respect to the Administrative Agent, any Lender, each Issuing Bank
or any other recipient of any payment to be made by or on account of any obligation of the Borrower or any
Guarantor hereunder or under any other Loan Document, (a) Taxes imposed on (or measured by) net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result of
such recipient being organized under the laws of, or having its principal office (or in the case of a Lender,
its applicable lending office) located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S. federal withholding
Tax that is imposed pursuant to a law in effect on the date on which such Lender becomes a party to this
Agreement or designates a new lending office, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or Section 5.03(b), (c) any


                                                     15
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 258 of 449



withholding Tax that is attributable to a Lender’s failure to comply with Section 5.03(e) and (d) U.S. federal
withholding Taxes imposed under FATCA.

        “Exit Facility Commitment Letter” means that certain Commitment Letter dated as of November
[•], 2019 entered into by an among the Borrower and each of the Lenders party to this Agreement on the
date hereof.”

        “Facility” means, collectively, the DIP Facility and the Refinancing Facility.

        “Fair Market Value” means, with respect to any asset or group of assets on any date of
determination, the value of the consideration obtainable in a Disposition of such asset at such date of
determination assuming a Disposition by a willing seller to a willing purchaser dealing at arm’s-length and
arranged in an orderly manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as determined by the Borrower in good faith.

         “Farm-In Agreement” means an agreement whereby a Person agrees to pay all or a share of the
drilling, completion or other expenses of one or more exploratory or development wells (which agreement
may be subject to a maximum payment obligation, after which expenses are shared in accordance with the
working or participation interests therein or in accordance with the agreement of the parties) or perform the
drilling, completion or other operation on such well or wells as all or a part of the consideration provided
in exchange for an ownership interest in an Oil and Gas Property.

         “Farm-Out Agreement” means a Farm-In Agreement viewed from the standpoint of the party that
transfers an ownership interest to another.

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements entered into in
connection with the implementation of such Section of the Code (or any such amended or successor version
thereof).

        “FCPA” has the meaning set forth in Section 7.07(d).

        “Federal Funds Effective Rate” means, for any day, the weighted average of the rates (not less than
zero) on overnight Federal funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York; provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published
on the next succeeding Business Day and (b) if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day for such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

        “Final Facility Effective Date” has the meaning set forth in Section 6.02.

         “Final Order” means the order or judgment of the Bankruptcy Court in substantially in the form of
the Interim Order with such changes as are reasonably acceptable to the Administrative Agent.

        “Final Period” means the period from and including the Final Facility Effective Date to but
excluding the Termination Date.



                                                     16
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 259 of 449



        “Financial Officer” means, for any Person, the chief financial officer, president, any vice president
of such Person, principal accounting officer, comptroller, treasurer or assistant treasurer of such Person.
Unless otherwise specified, all references herein to a Financial Officer means a Financial Officer of the
Borrower.

        “Financial Performance Covenant” means the covenants of the Borrower set forth in Section 9.01.

         “Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statue thereto, (c) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), as the same may be amended or recodified from time to time, (d) the
Flood Insurance Reform Act of 2004 and any regulations promulgated thereunder and (e) the Biggert-
Waters Flood Insurance Reform Act of 2012 and the regulations issued in connection therewith by the
Office of the Comptroller of the Currency, the Federal Reserve Board and other Governmental Authorities.

        “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction other than
the United States of America, any State thereof or the District of Columbia.

        “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

        “FRC” has the meaning set forth in the definition of Sponsors.

        “Fronting Exposure” means, at any time there is a Defaulting Lender, with respect to any Issuing
Bank, such Defaulting Lender’s Pro Rata Share of the outstanding LC Exposures other than LC Exposures
as to which such Defaulting Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

         “GAAP” means generally accepted accounting principles in the United States of America as in
effect from time to time, as set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), subject to the terms and conditions set forth in Section
1.05; provided that the accounting for operating leases and capital leases under GAAP as in effect on the
date hereof (including, without limitation, Accounting Standards Codification 840) shall apply for the
purposes of determining compliance with the provisions of this Agreement, including the definition of
Capitalized Lease Obligations (it being understood, for avoidance of doubt, that no operating leases, or
obligations in respect of operating leases, shall be treated as Capital Leases or Capitalized Lease
Obligations, respectively, hereunder).

        “Governmental Authority” means the government of the United States of America, any other nation
or any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government over the Borrower, any
Subsidiary, any of their Properties, the Administrative Agent, any Issuing Bank or any Lender.

         “Governmental Requirement” means, collectively, all applicable international, foreign, state and
local statutes, treaties, rules, regulations, ordinances, codes and legally binding administrative or judicial
precedents or authorities, and all applicable legally binding administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.




                                                      17
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 260 of 449



        “Guarantors” means, collectively, (a) each of the Parent Company Debtors, (b) the Subsidiaries of
the Borrower (other than any Excluded Subsidiary), which are listed on Schedule 1.1(a) and (c) those
Subsidiaries that enter into a Joinder Agreement after the Interim Facility Effective Date pursuant to Section
8.11(b), in each case, until any such Person is released from its obligations under the Loan Guarantee in
accordance with the terms hereof.

         “Guaranty Obligations” means, as to any Person, any obligation of such Person guaranteeing or
intended to guarantee any Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not contingent, (a) to purchase
any such Indebtedness or any property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such Indebtedness or (ii) to maintain working capital
or equity capital of the primary obligor or otherwise to maintain financial condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any such Indebtedness of the ability
of the primary obligor to make payment of such Indebtedness or (d) otherwise to assure or hold harmless
the owner of such Indebtedness against loss in respect thereof; provided, however, that the term “Guaranty
Obligations” shall not include endorsements of instruments for deposit or collection in the ordinary course
of business or customary and indemnity obligations in effect on the Interim Facility Effective Date or
entered into in connection with any acquisition or disposition of assets permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any Guaranty Obligation shall
be deemed to be an amount equal to the lesser of (x) the stated or determinable amount of the Indebtedness
in respect of which such Guaranty Obligation is made and (y) the maximum amount of the Indebtedness in
respect of which such Person may be liable under such Guaranty Obligation or, if not so stated or
determinable or no maximum amount is determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.

         “Hazardous Material” means any substance regulated as hazardous or deleterious or as to which
liability would reasonably be expected to arise under any applicable Environmental Law and including,
without limitation: (a) any chemical, compound, material, product, byproduct, substance or waste defined
as or included in the definition or meaning of “hazardous substance,” “hazardous material,” “hazardous
waste,” “solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable Environmental Law; (b)
petroleum hydrocarbons, petroleum products, natural gas, oil, oil and gas waste, crude oil, and any fractions
thereof; and (c) radioactive materials, asbestos containing materials, polychlorinated biphenyls or radon.

         “Highest Lawful Rate” means, with respect to each Lender, the maximum nonusurious interest rate,
if any, that at any time or from time to time may be contracted for, taken, reserved, charged or received on
the Loans or on other Indebtedness under laws applicable to such Lender which are presently in effect or,
to the extent allowed by law, under such applicable laws which may hereafter be in effect and which allow
a higher maximum nonusurious interest rate than applicable laws allow as of the date hereof.

        “Holdings Term Loan Facility” means that certain Credit Agreement, dated as of December 21,
2018 (as amended, restated, or otherwise modified from time to time, including the “Loan Documents” (as
defined therein)) entered into in connection therewith, among Arsenal Resources Development Holdings 1
LLC, as borrower, the lenders from time to time party thereto, and Chambers Energy Management, LP, as
administrative agent.

        “Holdings Term Loan Creditor” means the holders of any Claim (as defined in the RSA) on account
of the Holdings Term Loan Facility against any of the Debtors.



                                                     18
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 261 of 449



         “Hydrocarbon Interests” means all rights, titles, interests and estates now or hereafter acquired in
and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon leases, mineral
fee interests, overriding royalty and royalty interests, net profit interests and production payment interests
relating to oil, gas or other hydrocarbons, including any reserved or residual interests of whatever nature.

          “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined or separated therefrom.

        “Impacted Loans” has the meaning set forth in Section 3.03.

         “Indebtedness” of any Person means the following, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (c) the deferred purchase price of assets or services that in
accordance with GAAP would be required to be shown as a liability on the balance sheet of such Person
(other than obligations resulting under firm transportation contracts or take/ship or pay contracts), (d) the
face amount of all bankers’ acceptances and letters of credit issued for the account of such Person, (e) the
principal component of all Capitalized Lease Obligations of such Person, (f) all indebtedness (excluding
prepaid interest thereon) of any other Person secured by any Lien on any property owned by such Person,
whether or not such Indebtedness has been assumed by such Person, (g) the amount of all obligations of
such Person with respect to the redemption, repayment or other repurchase in respect of Disqualified Stock
(excluding accrued dividends that have not increased the liquidation preference of such Disqualified Stock),
(h) the undischarged balance of any production payment created by such Person or for the creation of which
such Person directly or indirectly received payment and (i) without duplication, all Guaranty Obligations
of such Person in respect of the items described in clauses (a) through (h) above; provided that Indebtedness
shall not include (i) ordinary-course accounts payables and accrued expenses, (ii) deferred or prepaid
revenues, (iii) purchase price holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller, (iv) in the case of the Debtors, all
unsecured intercompany Indebtedness incurred in the ordinary course of business having a term not
exceeding three hundred sixty-four (364) days (inclusive of any roll-over or extensions of terms), (v)
Production Payments and Reserve Sales, (vi) in-kind obligations relating to net oil, natural gas liquids or
natural gas balancing positions arising in the ordinary course of business and (vii) any obligation in respect
of a Farm-In Agreement or similar arrangement whereby such Person agrees to pay all or a share of the
drilling, completion or other expenses of an exploratory or development well (which agreement may be
subject to a maximum payment obligation, after which expenses are shared in accordance with the working
or participation interest therein or in accordance with the agreement of the parties) or perform the drilling,
completion or other operation on such well in exchange for an ownership interest in an oil or gas property.

        The amount of Indebtedness of any Person for purposes of clause (g) above shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness, (ii) the Fair Market Value of
the property encumbered thereby as determined by such Person in good faith and (iii) the maximum amount
for which such Person may be liable in respect of such Indebtedness.

        “Indemnified Taxes” means Taxes other than Excluded Taxes.

        “Indemnitees” has the meaning set forth in Section 12.03(b).

        “Information” has the meaning set forth in Section 12.11.

        “Initial Budget” has the meaning set forth in Section 6.01(n).




                                                     19
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 262 of 449



        “Interest Election Request” means a request by the Borrower to convert or continue a Borrowing
in accordance with Section 2.04.

         “Interest Payment Date” means (a) with respect to any ABR Loan, the last day of each calendar
month and (b) with respect to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest Period
of more than one (1) months’ duration, each day prior to the last day of such Interest Period that occurs at
intervals of one (1) months’ duration after the first day of such Interest Period.

         “Interest Period” means with respect to any Eurodollar Borrowing, the period commencing on the
date of such Borrowing and ending on the numerically corresponding day in the calendar month that is one
(1), two (2), three (3) or six (6) months (or, if available to each Lender, a period shorter than one (1) month)
thereafter, as the Borrower may elect; provided that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding Business Day unless such
next succeeding Business Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day, (b) any Interest Period pertaining to a Eurodollar Borrowing
that commences on the last Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) and that has a duration of one (1)
month or longer shall end on the last Business Day of the last calendar month of such Interest Period and
(c) no Interest Period may have a term which would extend beyond the Scheduled Maturity Date. Interest
shall accrue from and including the first day of an Interest Period to but excluding the last day of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent conversion or continuation
of such Borrowing.

        “Interim Facility Cap” means $30,000,000.

        “Interim Facility Effective Date” has the meaning set forth in Section 6.01.

        “Interim Facility Effective Date Financial Statements” means the consolidated financial statement
or statements of the Borrower and its Subsidiaries referred to in Section 7.04(a).

        “Interim Order” means the order or judgment of the Bankruptcy Court as entered on the docket of
the Bankruptcy Court in the Cases substantially in the form of Exhibit F and otherwise reasonably
acceptable to the Administrative Agent, approving, inter alia, this Agreement and the other Loan
Documents, and (a) authorizing the incurrence by the Borrower of interim secured indebtedness in
accordance with this Agreement, (b) providing for the lifting of the automatic stay (to the extent applicable)
arising under section 362 of the Bankruptcy Code to enable the Administrative Agent or any Lender
effectuate, among other things, their respective rights and remedies under Section 10.02 and the Loan
Documents, and (c) subject to the terms thereof, approving the payment by the Borrower of the fees and
other amounts contemplated by this Agreement.

        “Interim Period” means the period commencing on the Interim Facility Effective Date and ending
on (but excluding) the earlier to occur of (i) the Final Facility Effective Date and (ii) the Maturity Date.

         “Investment” means, for any Person: (a) the acquisition (whether for cash, Property, services or
securities or otherwise) of Equity Interests of another Person; (b) the making of any advance, loan or capital
contribution to, or the purchase or other acquisition of any other Indebtedness or equity participation or
interest in, any other Person (but excluding (i) any such advance or loan or extension of credit having a
term not exceeding ninety (90) days representing the purchase price of inventory, services or supplies sold
by such Person in the ordinary course of business and (ii) in the case of the Debtors, all unsecured

                                                      20
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19       Filed 11/08/19        Page 263 of 449



intercompany Indebtedness incurred in the ordinary course of business having a term not exceeding three
hundred sixty-four (364) days (inclusive of any roll-over or extensions of terms)) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment at any time shall be (i)
the amount actually invested (measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment minus (ii) the amount of the amount of dividends or distributions
received in connection with such Investment and any return of capital and any payment of principal received
in respect of such Investment that in each case is received in cash, cash equivalents or short-term marketable
debt securities by the Person holding such Investment. For the purpose of clarity, a Swap Agreement shall
not be considered an Investment.

        “ISP” means, with respect to any Letter of Credit, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice, Inc. (or such later version thereof as
may be in effect at the time of issuance).

         “Issuing Banks” means (a) Citibank, N.A., each in its capacity as the issuers of Letters of Credit
hereunder, and their successors in such capacity as provided in Section 2.07(i) and (b) if requested by the
Borrower and reasonably acceptable to the Administrative Agent, any other Person who is a Lender at the
time of such request and who accepts such appointment (it being understood that, if any such Person ceases
to be a Lender hereunder, such Person will remain an Issuing Bank with respect to any Letter of Credit
issued by such Person that remained outstanding as of the date such Person ceased to be a Lender). Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit to be issued by Affiliates of
such Issuing Bank, in which case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. References herein and in the other Loan Documents to an Issuing
Bank shall be deemed to refer to such Issuing Bank in respect of the applicable Letter of Credit or to all
Issuing Banks, as the context requires. Any Lender may, from time to time, become an Issuing Bank under
this Agreement with the protections and rights afforded to Issuing Banks hereunder by executing a joinder,
in a form reasonably satisfactory to (and acknowledged and accepted by) the Administrative Agent and the
Borrower, indicating such Lender’s “LC Issuance Limit” and upon the execution and delivery of any such
joinder, such Lender shall be an Issuing Bank for all purposes hereof.

        “Joinder Agreement” has the meaning set forth in Section 8.11(a).

         “Joint Development Agreement” means the joint development agreement entered into between
certain of the Debtors and IOG Resources, LLC (or its affiliates), relating to the funding of the development
of certain assets located in Barbour, Harrison and Taylor Counties, West Virginia as amended, restated,
supplemented or otherwise modified from time to time.

       “LC Borrowing” means a LC Disbursement which has not been reimbursed or refinanced as a
Borrowing.

        “LC Commitment” at any time means, $5,000,000.

        “LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter of Credit.

         “LC Exposure” means, as at any date of determination, the sum of (a) the aggregate amount
available to be drawn under all outstanding Letters of Credit plus (b) the aggregate of all LC Borrowings.
The LC Exposure of any New Money Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time. For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance with Section 1.11. For all

                                                       21
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 264 of 449



purposes of this Agreement, if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining available to be drawn.

        “LC Issuance Limit” means, at any time, with respect to any Issuing Bank, the amount of its LC
Issuance Limit set forth on Annex II, as modified or supplemented from time to time in accordance with
this Agreement. Any reduction in the LC Commitment shall reduce the LC Issuance Limit of Citibank,
N.A. each other Issuing Bank on a pro rata basis (except to the extent otherwise agreed by the applicable
Issuing Bank).

          “Lender Default” means (a) the refusal (which may be given verbally or in writing and which has
not been retracted) or failure of any Lender to make available its portion of any incurrence of revolving
loans or reimbursement obligations required to be made by it, which refusal or failure is not cured within
two (2) Business Days after the date of such refusal or failure; (b) the failure of any Lender to pay over to
the Administrative Agent, any Issuing Bank or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless subject to a good faith dispute; (c) a
Lender has notified the Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations, or has made a public statement to that effect with respect to its funding obligations,
under the Facility or under other agreements generally in which it commits to extend credit; (d) a Lender
has failed, within three (3) Business Days after request by the Administrative Agent, to confirm that it will
comply with its prospective funding obligations under the Facility; (e) a Lender has admitted in writing that
it is insolvent or such Lender becomes subject to a Lender-Related Distress Event or (f) a Lender has, or
has a direct or indirect parent company that has, become the subject of a Bail-In Action. For the avoidance
of doubt, a Lender Default shall only apply with respect to a Lender in respect of each Facility with respect
to which such Lender Default applies; unless, in the case of clauses (a) and (c) above, such Lender has
notified the Administrative Agent in writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied.

         “Lender-Related Distress Event” means, with respect to any Lender or any person that directly or
indirectly controls such Lender (each, a “Distressed Person”), as the case may be, a voluntary or involuntary
case with respect to such Distressed Person under any debtor relief law, or a custodian, conservator, receiver
or similar official is appointed for such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person or any person that directly or indirectly controls such Distressed Person
is subject to a forced liquidation, or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or bankrupt; provided that a Lender-
Related Distress Event shall not be deemed to have occurred solely by virtue of the ownership or acquisition
of any Equity Interests in any Lender or any person that directly or indirectly Controls such Lender by a
Governmental Authority or an instrumentality thereof so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or agreements made
with such Lender.

        “Lenders” means, collectively, the New Money Lenders and the Refinancing Lenders.

        “Letter of Credit” means any letter of credit issued pursuant to this Agreement (including the
Existing Letters of Credit pursuant to Section 2.07(m)).



                                                      22
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19        Page 265 of 449



         “Letter of Credit Agreements” means all Letter of Credit Applications and other agreements
(including any amendments, modifications or supplements thereto) submitted by the Borrower, or entered
into by the Borrower, with an Issuing Bank relating to any applicable Letter of Credit.

         “Letter of Credit Application” means an application and agreement for the issuance or amendment
of a Letter of Credit in the form from time to time in use by an Issuing Bank.

        “Letter of Credit Expiration Date” has the meaning set forth in Section 2.07(a)(ii).

        “LIBOR” has the meaning set forth in the definition of Eurodollar Rate.

        “Lien” means, with respect to any asset, (a) any mortgage, preferred mortgage, deed of trust, lien,
notice of claim of lien, hypothecation, pledge, charge, security interest or similar encumbrance in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset or (c) Production Payments and Reserve Sales payable out of Oil and Gas
Properties; provided that in no event shall an operating lease be deemed to be a Lien.

         “Loan Documents” means this Agreement (including, without limitation, the Loan Guarantee set
forth herein), the Notes and the Letters of Credit, in each case, in effect, and the Security Instruments and
all other agreements, instruments, consents and certificates heretofore or hereafter executed and delivered
by the Borrower, any other Loan Party or any of their respective Affiliates in connection with this
Agreement.

        “Loan Guarantee” means Article XIII of this Agreement.

        “Loan Parties” means, collectively, the Borrower and each Guarantor.

       “Loans” means, individually, any New Money Loan or Refinanced Loan made by any Lender
pursuant to this Agreement, and collectively, the New Money Loans and Refinanced Loans made by the
Lenders to the Borrower pursuant to this Agreement.

         “Long-Term Debt” means all Indebtedness of the Borrower and the Subsidiaries that matures more
than one year from the date of its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Subsidiary, to a date more than one year from such date or
arises under a revolving credit or similar agreement that obligates the lender or lenders to extend credit
during a period of more than one year from such date, including all amounts of Long Term Debt required
to be paid or prepaid within one year from the date of its creation. For the avoidance of doubt, LC Exposure
shall not constitute Long Term Debt.

        “LRMH” means LR-Mountaineer Holdings, L.P. and its Sponsor Fund Affiliates.

         “Majority Lenders” means, (a) at any time while no Loans or LC Exposure is outstanding, Lenders
having more than fifty percent (50.0%) of the Adjusted Aggregate Commitments and (b) at any time while
any Loans or LC Exposure is outstanding, Lenders holding more than fifty percent (50.0%) of (i) the
outstanding aggregate principal amount of the Loans and participation interests in Letters of Credit minus
the principal amounts of Loans and participation interests in Letters of Credit of Defaulting Lenders (in
each case, without regard to any sale by a Lender of a participation in any Loan under Section 12.04(c))
and (ii) the unused Adjusted Aggregate Commitments.




                                                       23
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 266 of 449



         “Management Group” means the group consisting of the directors, executive officers and other
management personnel of the Borrower, any Subsidiary or Parent Entity, as the case may be, on the Interim
Facility Effective Date together with (a) any Continuing Directors and (b) executive officers and other
management personnel of the Borrower, any Subsidiary or Parent Entity, as the case may be, hired at a time
when the Continuing Directors constituted a majority of the directors of the Borrower, any Subsidiary or
Parent Entity, as the case may be.

          “Material Adverse Effect” means a material adverse change in, or material adverse effect on (a)
the business, operations, Property or financial condition of the Borrower and the Subsidiaries, taken as a
whole, other than any change, event or occurrence, arising individually or in the aggregate, from events that
could reasonably be expected to result from the filing or commencement of the Bankruptcy Cases or the
announcement of the filing or commencement of the Cases, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their payment obligations under the Loan Documents, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies of the Administrative Agent,
any Issuing Bank or any Lender under any Loan Document.

       “Maturity Date” means the earliest of (a) the Scheduled Maturity Date; (b) the effective date of an
Approved Plan of Reorganization; and (c) the closing of a sale of substantially all of the equity or assets of
the Debtors (unless consummated pursuant to an Approved Plan of Reorganization).

        “Mercuria” means Mercuria Energy Company, LLC and its Sponsor Fund Affiliates.

        “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that is a nationally
recognized rating agency.

        “Mortgage” means a mortgage, deed of trust or similar security document entered into by any Loan
Party and the Administrative Agent for the benefit of the Secured Parties in respect of Mortgaged Property
owned by such Loan Party, that is substantially in the form of Exhibit K, subject to any modifications that
may be required based on the State in which the Mortgaged Property is located or as may otherwise be
agreed by the Borrower and the Administrative Agent (it is understood that each mortgage and deed of trust
shall be governed by the law of the state in which the properties that are the subject of the applicable
mortgage or deed of trust are located). The term “Mortgage” as a verb has a corresponding meaning.

        “Mortgaged Property” means, as of any date of determination, any Property which is subject to a
Lien and security interest in favor of the Administrative Agent (or its designee pursuant to any mortgage
and/or any other Loan Document) and existing under the terms of the Pre-Petition Security Instruments to
secure the Pre-Petition Obligations.

        “Multiemployer Plan” means a multiemployer plan as defined in section 3(37) or 4001(a)(3) of
ERISA, to which the Borrower, any Subsidiary or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding six (6) plan years, has made or been obligated to make contributions.

        “Net Income” means, with respect to any Person, the net income (loss) of such Person, determined
in accordance with GAAP and before any reduction in respect of preferred stock dividends.

        “New Money Facility” has the meaning specified in the recitals hereto.

        “New Money Lenders” means the Persons listed on Annex II and any Person that becomes a party
hereto pursuant to an Assignment and Assumption (other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption) with respect to a New Money Loan or a Commitment



                                                     24
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 267 of 449



and, as the context requires, includes any Issuing Bank and, in each case, includes their respective
successors and permitted assigns.

        “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting Lender at such
time.

        “Notes” means the promissory notes of the Borrower described in Section 2.02(d) and being
substantially in the form of Exhibit A, together with all amendments, modifications, replacements,
extensions and rearrangements thereof.

         “Obligations” means (a) any and all advances to, and debts, liabilities, covenants and obligations
of, any Loan Party arising under any Loan Document whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or hereafter arising, and
including interest and fees that accrue after the commencement by any Loan Party in any proceeding under
any debtor relief laws naming any Loan Party as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; (b) all Secured Cash Management Obligations; (c)
all Secured Swap Obligations; and (d) all renewals, extensions and/or rearrangements of any of the above.
Without limiting the generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include the obligation (including Guaranty Obligations) to pay principal, interest, charges,
expenses, fees, attorney costs, indemnitees and other amounts to the extent required to be paid by any Loan
Party under any Loan Document.

        “OFAC” has the meaning set forth in Section 7.07(c).

        “OID” means original issue discount.

         “Oil and Gas Properties” means (a) Hydrocarbon Interests, (b) the properties now or hereafter
pooled or unitized with Hydrocarbon Interests, (c) all presently existing or future unitization, pooling
agreements and declarations of pooled units and the units created thereby (including all units created under
orders, regulations and rules of any Governmental Authority) which may affect all or any portion of the
Hydrocarbon Interests, (d) all operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon Interests or the production, sale,
purchase, exchange or processing of Hydrocarbons from or attributable to such Hydrocarbon Interests, (e)
all Hydrocarbons in and under and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests, (f) all tenements, hereditaments, appurtenances
and properties in any manner appertaining, belonging, affixed or incidental to the Hydrocarbon Interests
and (g) all properties, rights, titles, interests and estates described or referred to above, including any and
all property, real or personal, now owned or hereafter acquired and situated upon, used, held for use or
useful in connection with the operating, working or development of any of such Hydrocarbon Interests or
property (excluding drilling rigs, automotive equipment, rental equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions and attachments to any and
all of the foregoing.

        “Ongoing Swaps” has the meaning set forth in Section 9.14(a).


                                                      25
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 268 of 449



         “Other Connection Taxes” means, with respect to the Administrative Agent or any Lender, Taxes
imposed as a result of a present or former connection between the Administrative Agent or such Lender
and the jurisdiction imposing such Tax (other than connections arising from the Administrative Agent’s or
such Lender’s having executed, delivered, become a party to, performed its obligations under, received
payments under, received or perfected a security interest under, engaged in any other transaction pursuant
to, or enforced in, any Loan Document, or sold or assigned an interest in any Loan or Loan Document).

        “Other Taxes” means any and all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes arising from any payment made hereunder or from the execution, delivery,
performance, registration, or enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement and any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

        “Parent Company Debtors” has the meaning specified in the recitals hereto.

        “Parent Entity” means any Person that is a direct or indirect parent company (which may be
organized as a partnership) of the Borrower.

        “Participant” has the meaning set forth in Section 12.04(c)(i).

        “Participant Register” has the meaning set forth in Section 12.04(c)(i).

        “PATRIOT Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as the same may be amended, supplemented, modified, replaced or otherwise in effect
from time to time.

         “Payment in Full” means, subject to the terms of Section 12.02(g), the time at which (a) no Lender
or Issuing Bank shall have (i) any Commitments, Loan or other amounts payable under the Loan Documents
unpaid, unsatisfied or outstanding (other than in respect of contingent obligations, indemnities and expenses
related thereto that are not then payable or in existence) and (ii) any Letters of Credit outstanding that (A)
have not been Cash Collateralized in a manner reasonably satisfactory or (B) have not had other
arrangements made with respect to them that are reasonably satisfactory, in each case, to the applicable
Issuing Bank and (b) the Commitments and the LC Commitments have been terminated.

        “PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

       “Permitted Acquisition” means any acquisition, merger or similar transaction permitted as an
Investment under Section 9.05.

      “Permitted Holders” means (a) the Sponsors, (b) the Management Group and any immediate family
member of any such individual, (c) Chambers, (d) Mercuria and (e) LHRM.

        “Permitted Variance” has the meaning set forth in Section 9.01.

        “Person” means any natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.

        “Petition Date” has the meaning specified in the recitals hereto.




                                                     26
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS          Doc 19      Filed 11/08/19       Page 269 of 449



        “Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves promulgated by
the Society of Petroleum Engineers (or any generally recognized successor) as in effect at the time in
question.

        “Plan” means any employee pension benefit plan, as defined in section 3(2) of ERISA other than a
Multiemployer Plan, that is subject to Title IV of ERISA and (a) is sponsored, maintained or contributed to
by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time during the six (6) calendar years
preceding the date hereof, sponsored, maintained or contributed to by the Borrower or a Subsidiary or an
ERISA Affiliate and with respect to which the Borrower or a Subsidiary or an ERISA Affiliate may have
any liability, contingent or otherwise.

        “Platform” has the meaning set forth in Section 12.01(d).

        “Pre-Petition” means the time period ending immediately prior to the filing of the Cases.

         “Pre-Petition Collateral Agreement” means the “Collateral Agreement” as defined in the Pre-
Petition Credit Agreement.

        “Pre-Petition Credit Agreement” has the meaning specified in the recitals hereto.

         “Pre-Petition Guaranty Agreement” means the “Guaranty Agreement” as defined in the Pre-
Petition Credit Agreement.

        “Pre-Petition Lenders” means the lenders party to the Pre-Petition Credit Agreement.

        “Pre-Petition Letters of Credit” means the outstanding letters of credit issued by the Issuing Banks
under the Pre-Petition Credit Agreement and set forth on Schedule 1.1(b) hereto.

       “Pre-Petition Loan Documents” means the “Loan Documents” as defined in the Pre-Petition Credit
Agreement.

        “Pre-Petition Loans” means the “Loans” as defined in the Pre-Petition Credit Agreement.

      “Pre-Petition Obligations” means all of the “Obligations” as set forth in the Pre-Petition Credit
Agreement.

        “Pre-Petition Prior Liens” shall have the meaning set forth in the DIP Order.

        “Pre-Petition Security Instruments” means the “Security Instruments” as defined in the Pre-Petition
Credit Agreement.

         “Pre-Petition Swap Agreements” means all Swap Agreements entered into by the Borrower or any
of its Subsidiaries that were outstanding immediately prior to the Petition Date.

        “Prime Rate” has the meaning set forth in the definition of Alternate Base Rate.

         “Prior Transactions” means the transactions related to the incurrence of the Term Loan Holding
Facility, the effectiveness of the Joint Development Agreement and the closing of the Pre-Petition Credit
Facility.

        “Pro Rata Share” means, with respect to each Lender, at any time a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is the amount of the

                                                    27
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 270 of 449



Commitments such Lender at such time and the denominator of which is the amount of the Aggregate
Commitments at such time; provided that, if such Commitments have been terminated, then the Pro Rata
Share of each Lender shall be determined based on the Pro Rata Share of such Lender immediately prior to
such termination and after giving effect to any subsequent assignments made pursuant to the terms hereof.

         “Proceeding” has the meaning set forth in Section 12.03(b).

          “Production Payments and Reserve Sales” means the grant or transfer by the Borrower or any of
its Subsidiaries to any Person of a royalty, overriding royalty, net profits interest, production payment
(whether volumetric or dollar-denominated), partnership or other interest in Oil and Gas Properties, reserves
or the right to receive all or a portion of the production or the proceeds from the sale of production
attributable to such properties where the holder of such interest has recourse solely to such production or
proceeds of production, subject to the obligation of the grantor or transferor to operate and maintain, or
cause the subject interests to be operated and maintained, in a reasonably prudent manner or other
customary standard or subject to the obligation of the grantor or transferor to indemnify for environmental,
title or other matters customary in the oil and gas business, including any such grants or transfers.

        “Property” means any interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible, including, without limitation, cash, securities, accounts and contract rights.

         “Proposed Plan” has the meaning set forth in Section 12.02(g).

         “Public Lender” has the meaning set forth in Section 12.01(d).

         “Qualified Equity Interests” means any Equity Interests of any Person other than Disqualified
Stock.

         “RBL Debtors” has the meaning specified in the recitals hereto.

        “Redemption” means with respect to any Indebtedness, the repurchase, redemption, prepayment,
repayment, defeasance or any other acquisition or retirement for value of such Indebtedness. “Redeem”
has the correlative meaning thereto.

         “Refinanced Loans” has the meaning set forth in Section 2.01(b).

       “Refinanced Loan Amount” means, as to each Refinancing Lender, the amount set forth opposite
such Refinancing Lender’s name on Annex I under the caption “Refinanced Loan Amount”.

         “Refinancing Facility” has the meaning specified in the recitals hereto.

        “Refinancing Lenders” means the Persons listed on Annex I and any Person that becomes a party
hereto pursuant to an Assignment and Assumption (other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption) with respect to a Refinanced Loan and includes their
respective successors and permitted assigns.

         “Register” has the meaning set forth in Section 12.04(b)(iv).

        “Related Parties” means, with respect to any Person, such Person’s Affiliates and the respective
directors, officers, employees and agents of such Person and such Person’s Affiliates.




                                                     28
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19        Page 271 of 449



       “Release” means any depositing, spilling, leaking, pumping, pouring, placing, emitting, discarding,
abandoning, emptying, discharging, migrating, injecting, escaping, leaching, dumping or disposing into the
environment.

        “Reserve Report” means that certain Reserve Report dated as of September 4, 2019 and delivered
to the Administrative Agent prior to the Petition Date.

        “Resignation Effective Date” has the meaning set forth in Section 11.06(a).

        “Responsible Officer” means, as to any Person, (a) any chief executive officer, president, vice
president, general counsel, chief operating officer, chief financial officer, treasurer or assistant treasurer or
other similar officer of a Loan Party, (b) any manager, managing member or general partner, in each case,
of such Person, (c) any other similar officer designated as such in writing to the Administrative Agent by
such Person and (d) as to any corporate document, any secretary or assistant secretary of such Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate, partnership and/or other action
on the part of such Loan Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party. Unless otherwise specified, all references to a Responsible Officer herein
means a Responsible Officer of the Borrower.

        “Restricted Payment” means any dividend or other distribution (whether in cash, securities or other
Property) with respect to any Equity Interests in any Debtor, or any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of (a) any such Equity Interests in any Debtor or (b) any
option, warrant or other right to acquire any such Equity Interests in any Debtor.

        “Revolving Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such time.

       “RSA” means the Restructuring Support Agreement, dated as of November [●], 2019, among the
Debtors, the Lenders, and the other Consenting Stakeholders (as defined in RSA) as such agreement may
be amended, modified or supplemented from time to time.

        “Scheduled Maturity Date” means the date that is the six (6) month anniversary of the Petition
Date.

        “SEC” means the Securities and Exchange Commission or any successor Governmental Authority.

        “Secured Cash Management Agreement” means any agreement related to Cash Management
Services by and between the Borrower or any of its Subsidiaries and any Cash Management Bank.

      “Secured Cash Management Obligations” means any Cash Management Obligations owing to any
Cash Management Bank under a Secured Cash Management Agreement.

         “Secured Parties” means, collectively, the Administrative Agent, each Issuing Bank, each Lender,
each Secured Swap Party that is party to any Secured Swap Agreement, each Cash Management Bank that
is a party to any Secured Cash Management Agreement, Indemnitees, and each sub-agent appointed by the
Administrative Agent pursuant to Section 11.05.

        “Secured Swap Agreement” means any Swap Agreement between the Borrower or any Subsidiary
and any Person that is entered into during the time, that such Person was a Lender or an Affiliate of a Lender


                                                       29
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 272 of 449



(including any Pre-Petition Swap Agreements), even if such Person ceases to be a Lender or an Affiliate of
a Lender for any reason; provided that, for the avoidance of doubt, the term “Secured Swap Agreement”
shall not include any transactions entered into after the time that such Secured Swap Party ceases to be a
Lender or an Affiliate of a Lender.

       “Secured Swap Obligations” means all Swap Obligations owing to any Secured Swap Party under
any Secured Swap Agreement other than Excluded Swap Obligations.

        “Secured Swap Party” has the meaning set forth in the definition of Secured Swap Agreement.

        “Securities Act” means the Securities Act of 1933, as amended.

        “Security Instruments” means, collectively, each security agreement, the DIP Order, the Loan
Guarantee, mortgages, deeds of trust and any and all other agreements, instruments, consents or certificates
now or hereafter executed and delivered by the Borrower or any other Person (other than any Secured Cash
Management Agreements, Secured Swap Agreements or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Obligations pursuant to this Agreement) in
connection with, or as security for the payment or performance of the Obligations, the Notes, this
Agreement or reimbursement obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.

        “Seller Notes” means, collectively, (a) that certain Seller Note, dated as of October 14, 2014 (as
amended, supplemented, or otherwise modified from time to time), in the original principal amount of
$39,047,625.00, issued by Arsenal Energy Holdings LLC (f/k/a Mountaineer Energy Holdings, LLC) in
favor of PDC Energy, Inc., as original seller, which note was sold and assigned pursuant to the Note
Purchase Agreement, dated April 28, 2017, to Chambers Energy Capital II LP, Chambers Energy Capital
II TE, LP and Chambers Energy Capital III, LP, as assignees and purchasers; and (b) that certain Seller
Note, dated as of October 14, 2014 in the original principal amount of $39,047,625.00, issued by issued by
Arsenal Energy Holdings LLC (f/k/a Mountaineer Energy Holdings, LLC) in favor of LR-Mountaineer
Holdings, L.P.

       “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc.,
and any successor thereto that is a nationally recognized rating agency.

        “Sponsor Fund Affiliate” means (a) each Controlled Affiliate, as applicable, of (i) FRC Founders
Corporation, (ii) Chambers, (iii) Mercuria, and (iv) LHRM, in each case that is neither a portfolio company
nor a company Controlled by a portfolio company and (b) each general partner or managing member of any
such Affiliate.

        “Sponsors” means FRC Founders Corporation and each of its Sponsor Fund Affiliates.

         “Subsidiary” means, with respect to any Person: (a) any corporation, association or other business
entity of which more than fifty percent (50.0%) of the total ordinary voting power of Equity Interests
entitled (without regard to the occurrence of any contingency and after giving effect to any voting agreement
or stockholders’ agreement that effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other Subsidiaries of that Person (or
a combination thereof) and (b) any partnership (i) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (ii) the only general partners of which are that
Person or one or more Subsidiaries of that Person (or any combination thereof). Unless otherwise indicated
herein, each reference to the term “Subsidiary” means a Subsidiary of the Borrower.

                                                     30
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19      Page 273 of 449



        “Subsidiary Guarantor” means each Subsidiary that is a Guarantor.

         “Superpriority Claim” means a superpriority administrative expense claim pursuant to section
364(c)(1) of the Bankruptcy Code against a Debtor in any of the Cases having priority over any or all
administrative expense claims, adequate protection and other diminution claims, priority and other
unsecured claims, and all other claims against a Debtor or its estate, including claims of the kind specified
in, or otherwise arising or ordered under, any sections of the Bankruptcy Code (including, without
limitation, sections 105(a), 326, 328, 330, 331, 503(a), 503(b), 506(c), 507, 546, 552(b), 726, 1113 and/or
1114 thereof), whether or not such claim or expenses may become secured by a judgment Lien or other
non-consensual Lien, levy or attachment.

         “Swap Agreement” means any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more interest rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these transactions; provided that (a)
no phantom stock or similar plan providing for payments only on account of services provided by current
or former directors, officers, employees or consultants of the Borrower or the Subsidiaries shall be a Swap
Agreement and (b) any right of a Person to ‘put’ an asset to another Person that arises in connection with
any acquisition agreement or disposition agreement shall not be a Swap Agreement.

        “Swap Obligations” means, with respect to the Borrower or any Subsidiary, all debt, liabilities and
obligations of such Person under Swap Agreements to the counterparties under such Swap Agreements.

        “Swap Termination Value” means, in respect of any one or more Swap Agreements, after taking
into account the effect of any legally enforceable netting agreement relating to such Swap Agreements, (a)
for any date on or after the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market value(s) for such Swap
Agreements, as determined based upon one or more mid-market or other readily available quotations
provided by any recognized dealer in such Swap Agreements (which may include a Lender or any Affiliate
of a Lender) (it being understood that any such termination values and marked-to-market values shall take
into account any assets posted as collateral or security for the benefit of a party to the Swap Agreement).

        “Taxes” means any and all present or future taxes, levies, imposts, duties, deductions, assessments,
fees or other charges, or withholdings (including backup withholdings) imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable thereto.

        “Termination Date” means the earliest to occur of: (a) the Maturity Date; (b) the date of Payment
in Full and (c) the date of termination of the Commitments (including the LC Commitment) and/or the
acceleration of all of the Obligations under this Agreement and the other Loan Documents following the
occurrence and continuance of an Event of Default in accordance with Section 10.02.

        “Test Period” means, for any date of determination under this Agreement, the most recent four
consecutive fiscal quarters of the Borrower ending with the most recently ended fiscal quarter for which
financial statements were required to have been delivered pursuant to Section 8.01.

        “Transaction Expenses” means any fees or expenses incurred or paid by any Debtor in connection
with the Transactions and the transactions contemplated thereby.




                                                     31
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19       Filed 11/08/19        Page 274 of 449



         “Transactions” means, collectively, (a) any extensions of credit hereunder on or after the Interim
Facility Effective Date and the execution and delivery of the Loan Documents on the Interim Facility Date,
and (b) the payment of Transaction Expenses.

         “Type” when used in reference to any Loan or Borrowing, refers to whether the rate of interest on
such Loan, or on the Loans comprising such Borrowing, is determined by reference to the Alternate Base
Rate or the Eurodollar Rate.

        “UCP” means, with respect to any Letter of Credit, the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the time of issuance).

         “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply to any item or items of Collateral.

        “Up-Front Fees” has the meaning set forth in Section 3.05(d).

        “U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(e)(ii)(C).

        “Variance Testing Period” means “Testing Period” as set forth in the applicable DIP Order.

         “Write-Down and Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

       Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement, Loans and
Borrowings, respectively, may be classified and referred to by Type (e.g., a “Eurodollar Loan” or a
“Eurodollar Borrowing”).

         Section 1.04     Terms Generally; Rules of Construction. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without limitation”. The word
“will” shall be construed to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement, instrument, certificate, organization
document or other document herein shall be construed as referring to such agreement, instrument, certificate
or other document as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the Loan Documents), (b) any
reference herein to any Governmental Requirement shall be construed as referring to such Governmental
Requirement as amended, modified, codified or reenacted, in whole or in part, and in effect from time to
time, (c) any reference herein to any Person shall be construed to include such Person’s successors and
assigns (subject to the restrictions contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this Agreement in its entirety and
not to any particular provision hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” and “until” means “to but excluding” and the word
“through” means “to and including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and Annexes, Exhibits and Schedules
to, this Agreement. No provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal representative drafted such provision.

                                                       32
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 275 of 449



         Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all financial statements and certificates and reports as to financial
matters required to be furnished to the Administrative Agent or the Lenders hereunder shall be prepared, in
accordance with GAAP, applied on a basis consistent with the Interim Facility Effective Date Financial
Statements or the December 31, 2018 financial statements of the Borrower, except for changes in which
the Borrower’s independent certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required to be delivered to the
Lenders pursuant to Section 8.01(a); provided that, unless the Borrower and the Majority Lenders shall
otherwise agree in writing, no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed and all such computations shall be conducted utilizing financial
information presented consistently with prior periods.

        Section 1.06        Reserved.

         Section 1.07    Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

         Section 1.08    Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or performance required on a day which
is not a Business Day, the date of such payment (other than as described in the definition of Interest Period)
or performance shall extend to the immediately succeeding Business Day.

         Section 1.09    Currencies Generally. For purposes of any determination under any other
provision of this Agreement requiring the use of a current exchange rate, all amounts incurred, outstanding
or proposed to be incurred or outstanding in currencies other than dollars shall be translated into dollars at
the Dollar Equivalent then in effect on the date of such determination; provided, however, that for purposes
of determining compliance with Article IX with respect to the amount of any Indebtedness, Investment,
Disposition, Restricted Payment or other relevant amount in a currency other than dollars, no Default or
Event of Default shall be deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred or Disposition, Restricted Payment or
other relevant amount is made.

        Section 1.10     Negative Covenant Compliance. With respect to determining whether the Debtors
comply with any negative covenant in Article IX (other than the Financial Performance Covenant), to the
extent that any obligation or transaction could be attributable to more than one exception to any such
negative covenant, the Borrower may elect to categorize all or any portion of such obligation or transaction
to any one or more exceptions to such negative covenant that permit such obligation or transaction. It is
understood that, with respect to any negative covenant in Article IX (other than the Financial Performance
Covenant), if an exception to any such negative covenant permits Permitted Refinancing Indebtedness, such
exception shall be deemed to permit any subsequent Permitted Refinancing Indebtedness of such Permitted
Refinancing Indebtedness.

         Section 1.11     Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit Agreement related thereto, provides for one or more automatic increases in the stated
amount thereof which are not subject to the approval of the relevant Issuing Bank, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of Credit that is available for
drawing after giving effect to all such potential increases, whether or not such maximum stated amount is
in effect at such time, that is identified in writing by the Issuing Bank to the Administrative Agent and the

                                                     33
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19     Filed 11/08/19       Page 276 of 449



Borrower at the time of issuance (or at the time of any amendment thereto, if such amendment relates to
such maximum stated amount) (it is understood that this proviso only applies to automatic reinstatement
Letters of Credit, which are identified to the Administrative Agent and Borrower as such at the time of
issuance).

        Section 1.12      Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if there is no nearest number).

          Section 1.13     Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been transferred from the original Person to
the subsequent Person, and (b) if any new Person comes into existence, such new Person shall be deemed
to have been organized on the first date of its existence by the holders of its Equity Interests at such time.

                                               ARTICLE II
                                              THE CREDITS

        Section 2.01        Commitments.

                  (a)     Subject to the applicable terms and conditions set forth herein, each Lender agrees
to make new money loans (the “New Money Loans”) in dollars to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (ii) during the Interim Period,
such Lender’s Revolving Credit Exposure exceeding its Applicable Percentage of the Interim Facility Cap
and (iii) the aggregate Revolving Credit Exposures of the Lenders exceeding the lesser of (x) the Aggregate
Commitments of the New Money Lenders and (y) the Availability Limit. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow, repay and reborrow the New
Money Loans.

                (b)      Subject to the terms and conditions set forth herein, including entry of the Final
Order, upon entry of the Final Order (i) the Pre-Petition Loans under the Pre-Petition Credit Agreement
shall be deemed refunded, refinanced, replaced and made hereunder and, on and after the entry of the Final
Order, shall constitute Loans for all purposes hereunder and under the Loan Documents in the principal
amount for each Lender set forth on Annex I beneath the column entitled “Existing Loans” (the “Refinanced
Loans”). Amounts rolled up under this Section 2.01(b) and repaid or prepaid may not be reborrowed.

        Section 2.02        Loans and Borrowings.

                 (a)    Borrowings; Several Obligations. Each New Money Loan shall be made as part
of a Borrowing consisting of New Money Loans made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any New Money Loan required to be made
by it shall not relieve any other New Money Lender of its obligations hereunder; provided that the
Commitments are several and no New Money Lender shall be responsible for any other New Money
Lender’s failure to make Loans as required.

                (b)      Types of Loans. Subject to Section 3.03, each Borrowing of New Money Loans
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request in accordance

                                                     34
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 277 of 449



herewith. Each New Money Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such New Money Lender to make such Loan; provided that (i) any exercise
of such option shall not affect the obligation of the Borrower to repay such New Money Loan and (ii) in
exercising such option, such New Money Lender shall use its reasonable efforts to minimize any cost to the
Borrower resulting therefrom that would arise under Article V (so long as, in the reasonable judgment of
such New Money Lender, such efforts would not subject such New Money Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such New Money Lender).

                  (c)      Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral multiple of $500,000 and not
less than $500,000; provided that an ABR Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.07(e). Borrowings of more than one Type may be outstanding
at the same time, provided that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding. Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

                  (d)     Notes. If requested by a New Money Lender, the New Money Loans made by
such New Money Lender shall be evidenced by a single promissory note of the Borrower in substantially
the form of Exhibit A, dated, in the case of (i) any New Money Lender party hereto as of the Interim Facility
Effective Date, as of such date or (ii) any New Money Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and Assumption, payable to the
order of such Lender in a principal amount equal to its Commitment as in effect on such date, and otherwise
duly completed. Upon reasonable request from a Lender, in the event that any Lender’s Commitment
increases or decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the
Borrower shall promptly deliver or cause to be delivered a new Note payable to the order of such Lender
in a principal amount equal to its Commitment after giving effect to such increase or decrease, and otherwise
duly completed, and, upon receipt by such Lender of such new Note, the existing Note of the Lender shall
be deemed cancelled and the Lender shall promptly return its prior Note to the Borrower upon the request
of the Borrower. The date, amount, Type, interest rate and, if applicable, Interest Period of each Loan made
by each Lender, and all payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans.

        Section 2.03      Requests for Borrowings. To request a Borrowing of New Money Loans, the
Borrower shall notify the Administrative Agent of such request by email or telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York time, three (3) Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York
time, on the date of the proposed Borrowing; provided that no such notice shall be required for any deemed
request of an ABR Borrowing to finance the reimbursement of an LC Disbursement as provided in
Section 2.07(e). Each such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, email or fax to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B and signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information:

                            (i)   the aggregate amount of the requested Borrowing;

                                                      35
LEGAL_US_E # 144284119.14
               Case 19-12347-BLS             Doc 19     Filed 11/08/19       Page 278 of 449



                            (ii)    the date of such Borrowing, which shall be a Business Day;

                            (iii)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

                            (iv)    in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto;

                        (v)      the amount of (A) the then-effective Aggregate Commitments, (B) the
amount of Available Funds and the then-effective Availability Limit, (C) the current total Revolving Credit
Exposures (without regard to the requested Borrowing) and (D) the pro forma total Revolving Credit
Exposures (giving effect to the requested Borrowing);

                            (vi)    the location and number of the Borrower’s account to which funds are to
be disbursed; and

                       (vii)        a certification that the intended use of proceeds of such Borrowing are in
accordance with the Budget.

If no election as to the Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s duration.

Promptly following receipt of a Borrowing Request in accordance with this Section 2.03, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

           Section 2.04     Interest Elections.

                 (a)     Conversion and Continuance. Each Borrowing of New Money Loans initially
shall be of the Type specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in this Section 2.04.
The Borrower may elect different options with respect to different portions of the affected Borrowing, in
which case each such portion shall be allocated ratably among the New Money Lenders holding the New
Money Loans comprising such Borrowing, and the New Money Loans comprising each such portion shall
be considered a separate Borrowing.

                 (b)     Interest Election Requests. To make an election pursuant to this Section 2.04, the
Borrower shall notify the Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

               (c)      Information in Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with Section 2.02:




                                                       36
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19    Filed 11/08/19       Page 279 of 449



                            (i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be specified pursuant to Section
2.04(c)(ii) and (iii) shall be specified for each resulting Borrowing);

                        (ii)    the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

                       (iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

                          (iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does not specify an Interest
Period, then the Borrower shall be deemed to have selected an Interest Period of one (1) month’s duration.

                 (d)      Notice to New Money Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise each New Money Lender of
the details thereof and of such New Money Lender’s portion of each resulting Borrowing. Without in any
way limiting the obligation of the Borrower to confirm in writing any notice it may give hereunder by
telephone, the Administrative Agent may act prior to receipt of written confirmation without liability upon
the basis of such telephonic notice believed by the Administrative Agent in good faith to be from a
Responsible Officer of the Borrower.

                 (e)      Effect of Failure to Deliver Timely Interest Election Request and Events of Default
on Interest Election. If the Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing shall be converted to an
ABR Borrowing. If an Event of Default has occurred and is continuing on the date when an Interest Period
continuation or conversion from an ABR Borrowing to a Eurodollar Borrowing is to take place and the
Administrative Agent has or the Majority Lenders have determined in its or their sole discretion not to
permit such continuation or conversion, (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing (and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

        Section 2.05        Funding of Borrowings.

                 (a)    Funding by Lenders. Each New Money Lender shall make each New Money Loan
to be made by it hereunder on the proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., New York time, to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the New Money Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in Section 2.07(e) shall be remitted by
the Administrative Agent to the applicable Issuing Bank.




                                                     37
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS              Doc 19   Filed 11/08/19      Page 280 of 449



                 (b)     Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in accordance with Section
2.05(a) and may, in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a New Money Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the Borrower severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount with interest thereon, for
each day from the date such amount is made available to the Borrower to the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such New Money Lender, the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to such Borrowing hereunder. If such New Money Lender pays such
amount to the Administrative Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

        Section 2.06        Termination and Reduction of Aggregate Commitments.

                 (a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate Commitments are
terminated or reduced to zero, then the Commitments shall terminate on the effective date of such
termination or reduction.

                 (b)        Optional Termination and Reduction of Aggregate Commitments.

                         (i)     The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitments; provided that (A) each reduction of the Aggregate Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 3.04(c), the total Revolving Credit Exposures would exceed the
Aggregate Commitments.

                          (ii)   The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under Section 2.06(b)(i) at least three (3) Business Days
(or such shorter time as the Administrative Agent may agree) prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents thereof. Any election by the
Borrower to terminate or reduce the Maximum Credit Amounts pursuant to a notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) may be made to be contingent upon the consummation of a
refinancing or other event and such notice may otherwise be extended or revoked, in each case, with the
requirements of Section 5.02 to apply to any failure of the contingency to occur and any such extension or
revocation. Any termination or reduction of the Aggregate Commitments shall be permanent and may not
be reinstated. Each reduction of the Aggregate Commitments shall be made ratably among the Lenders in
accordance with each Lender’s Applicable Percentage.

        Section 2.07        Letters of Credit.

                (a)      Generally. (i) Subject to the terms and conditions set forth herein, the Borrower
may request any Issuing Bank to issue dollar denominated Letters of Credit for the account of the Borrower
or for the account of any of its Subsidiaries, in a form reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank, at any time and from time to time during the Availability Period; provided

                                                      38
LEGAL_US_E # 144284119.14
                Case 19-12347-BLS             Doc 19     Filed 11/08/19      Page 281 of 449



that the Borrower may not request the issuance, amendment, renewal or extension of Letters of Credit
hereunder if, immediately after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (A) the LC Exposure would exceed the LC Commitment, (B) the total Revolving Credit
Exposures would exceed the lesser of (I) the Aggregate Commitments of the Lenders and (II) the
Availability Limit or (C) the sum of (I) the aggregate undrawn amount of all outstanding Letters of Credit
issued by any Issuing Bank plus (II) the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the Borrower would exceed such Issuing Bank’s
LC Issuance Limit. No Issuing Bank shall be under any obligation to issue any Letter of Credit if any
Lender is at that time a Defaulting Lender, unless such Issuing Bank has entered into arrangements
reasonably satisfactory to such Issuing Bank with the Borrower or such Lender to eliminate or Cash
Collateralize such Issuing Bank’s actual or potential Fronting Exposure (after giving effect to Section
4.04(a)(iv)) with respect to the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or any LC Exposure as to which such Issuing Bank has actual or potential Fronting Exposure. In
the event of any inconsistency between the terms and conditions of this Agreement and the terms and
conditions of any Letter of Credit Agreement or any Letter of Credit, the terms and conditions of this
Agreement shall control.

                          (ii)    In addition, an Issuing Bank shall not issue or amend any Letter of Credit,
if the expiry date of the requested Letter of Credit would occur after the close of business on the date that
is five (5) Business Days prior to the Scheduled Maturity Date (the “Letter of Credit Expiration Date”),
unless such Letter of Credit has been Cash Collateralized in a manner reasonably satisfactory or has had
other arrangements made with respect to it that is reasonably satisfactory, in each case, to such Issuing
Bank.

                            (iii)     An Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:

                                (A)     any order, judgment or decree of any Governmental Authority or
     arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank from issuing the Letter of
     Credit, or any Governmental Requirement applicable to the Issuing Bank or any request or directive
     (whether or not having the force of law) from any Governmental Authority with jurisdiction over the
     Issuing Bank shall prohibit, or request that the Issuing Bank refrain from, the issuance of letters of
     credit generally or the Letter of Credit in particular or shall impose upon the Issuing Bank with respect
     to the Letter of Credit any restriction, reserve or capital requirement (for which the Issuing Bank is
     not otherwise compensated hereunder) not in effect on the Interim Facility Effective Date, or shall
     impose upon the Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
     the Interim Facility Effective Date and which the Issuing Bank in good faith deems material to it;

                              (B)     except as otherwise agreed by the Administrative Agent and the
     Issuing Bank, the Letter of Credit is in an initial stated amount less than $100,000;

                                    (C)    the Letter of Credit is to be denominated in a currency other than
     dollars;

                               (D)   the Letter of Credit contains any provisions for automatic
     reinstatement of the stated amount after any drawing; or

                               (E)      other than the Pre-Petition Letters of Credit, the expiry date of the
     requested Letter of Credit would occur more than one (1) year (or eighteen (18) months with respect
     to Letters of Credit issued for the benefit of the Texas Railroad Commission) after the date of issuance
     or last extension of such Letter of Credit.

                                                        39
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19        Page 282 of 449



                         (iv)   Each Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Bank would have no obligation at such time to issue the Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letters of Credit.

                         (v)      Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the Issuing Bank shall have all
of the benefits and immunities (A) provided to the Administrative Agent in Article XI with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and Letter of Credit Agreements pertaining to such Letters of Credit as fully as
if the term “Administrative Agent” as used in Article XI included the Issuing Banks with respect to such
acts or omissions and (B) as additionally provided herein with respect to it.

                 (b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or, the Borrower shall hand deliver or
fax (or transmit by electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to such Issuing Bank and the Administrative Agent (not less than three (3)
Business Days in advance of the requested date of issuance, amendment, renewal or extension) a notice:

                        (i)    requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

                        (ii)       specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

                       (iii)    specifying the date on which such Letter of Credit is to expire (which shall
comply with Section 2.07(a)(ii));

                            (iv)   specifying the amount of such Letter of Credit; and

                         (v)     specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter of Credit.

If requested by the applicable Issuing Bank, the Borrower also shall submit a Letter of Credit Application
on such Issuing Bank’s standard form in connection with any request for a Letter of Credit.

                 (c)        [Reserved].

                 (d)      Participations. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the part of the applicable Issuing
Bank or the New Money Lenders, such Issuing Bank hereby grants to each New Money Lender, and each
New Money Lender hereby acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be drawn under such Letter
of Credit. In consideration and in furtherance of the foregoing, each New Money Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account of such Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in Section 2.07(e), or of any reimbursement payment required
to be refunded to the Borrower for any reason. Each New Money Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.07(d) in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance of a Default, the aggregate

                                                       40
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 283 of 449



Revolving Credit Exposure exceeding the Availability Limit, or reduction or termination of the
Commitments, and that each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

                 (e)      Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement (i) if such Issuing Bank provides notice to the Borrower
prior to 10:00 a.m., New York time on the date of such payment or disbursement, on such date or (ii) if
such notice is received after such time, on the next Business Day following the receipt of such notice;
provided that if such LC Disbursement is not less than $1,000,000, the Borrower shall be deemed to have
requested, and the Borrower does hereby request under such circumstances, that such payment be financed
with an ABR Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR Borrowing, which shall not
be subject to the conditions to Borrowing set forth herein. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each New Money Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such New Money Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each New Money Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such New Money Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the New Money Lenders), and
the Administrative Agent shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the New Money Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this Section 2.07(e), the Administrative Agent shall distribute such payment
to the applicable Issuing Bank or, to the extent that New Money Lenders have made payments pursuant to
this Section 2.07(e) to reimburse the applicable Issuing Bank, then to such New Money Lenders and such
Issuing Bank as their interests may appear. Any payment made by a New Money Lender pursuant to this
Section 2.07(e) to reimburse the applicable Issuing Bank for any LC Disbursement (other than the funding
of ABR Loans as contemplated above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

                 (f)      Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in Section 2.07(e) shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the terms of such Letter of
Credit or any Letter of Credit Agreement, or (iv) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this Section 2.07(f), constitute a
legal or equitable discharge of, or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the New Money Lenders nor any Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection with the issuance or transfer
of any Letter of Credit or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the applicable Issuing Bank;
provided that the foregoing shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential damages, claims in respect
of which are hereby waived by the Borrower to the extent permitted by applicable law) suffered by the

                                                     41
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 284 of 449



Borrower that are caused by the applicable Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of proof of gross negligence or willful misconduct on the
part of the applicable Issuing Bank (as finally determined by a court of competent jurisdiction), the
applicable Issuing Bank shall be deemed to have exercised all requisite care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the parties agree that, with respect
to documents presented which appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the applicable Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of any notice or information to
the contrary, or refuse to accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.

                  (g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for payment under a Letter of
Credit. The applicable Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by electronic transmission) of such demand for payment and whether the applicable
Issuing Bank has made or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to reimburse the applicable
Issuing Bank and the New Money Lenders with respect to any such LC Disbursement.

                 (h)     Interim Interest. If the applicable Issuing Bank shall make any LC Disbursement,
then until the Borrower shall have reimbursed the applicable Issuing Bank for such LC Disbursement (either
with its own funds or a Borrowing under Section 2.07(e)), the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made, but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable to ABR Loans. Interest
accrued pursuant to this Section 2.07(h) shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any New Money Lender pursuant to Section 2.07(e) to
reimburse the applicable Issuing Bank shall be for the account of such New Money Lender to the extent of
such payment.

                 (i)      Replacement of an Issuing Bank. Each Issuing Bank may be replaced or retire at
any time by written agreement among the Borrower, the Administrative Agent and as applicable, such
Issuing Bank or a successor Issuing Bank. The Administrative Agent shall notify the New Money Lenders
of any such replacement or retirement of the applicable Issuing Bank. At the time any such replacement or
retirement shall become effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b). In the case of a replacement, from and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such successor and any other
Issuing Banks or to any previous Issuing Bank, or to such successor and any other Issuing Banks and all
previous Issuing Banks, as the context shall require. After the replacement or retirement of any Issuing
Bank hereunder, the replaced or retired Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement or retirement until such time as those Letters of Credit have expired,
or until the Borrower has fully and finally repaid such Issuing Bank for any LC Disbursement under such
Letters of Credit, but shall not be required to issue additional Letters of Credit.

                (j)      Cash Collateralization. If (i) any Event of Default shall occur and be continuing
and the Borrower receives notice from the Administrative Agent or the Majority Lenders demanding the
deposit of cash collateral pursuant to this Section 2.07(j), or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection with any prepayment

                                                     42
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 285 of 449



pursuant to Section 3.04(c), then the Borrower shall Cash Collateralize, in the case of an Event of Default,
the LC Exposure, and in the case of a payment required by Section 3.04(c), the amount of such excess as
provided in Section 3.04(c), as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower or any Subsidiary. At any time that there shall exist a
Defaulting Lender, within one (1) Business Day of a request of the Administrative Agent or the applicable
Issuing Bank, the Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover the remaining Fronting Exposure of the Defaulting Lender (after giving effect to Section
4.04(a)(iv) and any Cash Collateral provided by the Defaulting Lender) for so long as such Fronting
Exposure exists (it being understood that if such Fronting Exposure is reduced and both the Defaulting
Lender and the Borrower have provided Cash Collateral, the Borrower will receive its Cash Collateral back
first). The Borrower hereby grants to the Administrative Agent, for the benefit of the applicable Issuing
Bank and the Secured Parties, a first priority and continuing perfected security interest in and Lien on such
account and all cash, checks, drafts, certificates and instruments, if any, from time to time deposited or held
in such account, all deposits or wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and benefits therefrom, and any
substitutions and replacements therefor. The Borrower’s obligation to deposit amounts pursuant to this
Section 2.07(j) shall be absolute and unconditional, without regard to whether any beneficiary of any such
Letter of Credit has attempted to draw down all or a portion of such amount under the terms of a Letter of
Credit, and, to the fullest extent permitted by applicable law, shall not be subject to any defense or be
affected by a right of set-off, counterclaim or recoupment which any Debtor may now or hereafter have
against any such beneficiary, the applicable Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever (other than payment). Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the Guarantors’ obligations to reimburse
Letters of Credit and any other obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. In addition to any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the Guarantors under this Agreement
or the other Loan Documents. If the Borrower is required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, and the Borrower is not otherwise required to pay to
the Administrative Agent the excess attributable to an LC Exposure in connection with any prepayment
pursuant to Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after all Events of Default have been cured or waived.

                 (k)      Applicability of ISP and UCP. Unless otherwise expressly agreed by an Issuing
Bank and the Borrower when a Letter of Credit is issued, the rules of the ISP shall apply to each standby
Letter of Credit and the rules of the UCP shall apply to each commercial Letter of Credit.

                 (l)      Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, the Issuing Bank shall, in addition to its notification obligations set forth
elsewhere in this Section, report in writing to the Administrative Agent (i) periodic activity (for such period
or recurrent periods as shall be requested by the Administrative Agent) in respect of Letters of Credit issued

                                                      43
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19   Filed 11/08/19       Page 286 of 449



by the Issuing Bank, including issuances, extensions, amendments and renewals, expirations and
cancelations and disbursements and reimbursements, (ii) at least one Business Day prior to the time that
the Issuing Bank issues, amends, renews or extends a Letter of Credit, the date of such issuance,
amendment, renewal or extension and the stated amount of the applicable Letters of Credit after giving
effect to such issuance, amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which the Issuing Bank makes a payment pursuant to a Letter of
Credit, the date and amount of such payment, (iv) on any Business Day on which the Borrower fails to
reimburse a payment made pursuant to a Letter of Credit required to be reimbursed to the Issuing Bank on
such day, the date of such failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request as to the Letters of Credit issued by
the Issuing Bank.

                 (m)     Pre-Petition Letters of Credit. Simultaneously with the occurrence of the Interim
Facility Effective Date, and subject to execution and delivery by the Issuing Banks, the Administrative
Agent and the Borrower of an issuer acknowledgement regarding the Pre-Petition Letters of Credit, in form
and substance reasonably satisfactory to the Issuing Banks and the Administrative Agent, each of the
Existing Letters of Credit shall be deemed issued under this Agreement (and shall comprise Letters of Credit
under this Agreement and the other Loan Documents).

        Section 2.08        Collateral; Guarantee.

                  (a)     Priority and Liens. The parties hereto acknowledge and agree that, upon entry of
the DIP Order and the delivery and execution of this Agreement, the Obligations shall at all times be secured
and perfected pursuant to, and have the superpriority claims and liens as set forth in the DIP Order, subject
at all times to the Carve-Out.

              (b)     Payment of Obligations. On the Termination Date, the Lenders shall be entitled to
immediate payment of all Obligations without further application to, or order of, the Bankruptcy Court.

                (c)      No Discharge; Survival of Claims. Each Debtor agrees that (i) any Confirmation
Order entered in the Cases shall not discharge or otherwise affect in any way any of the Obligations, other
than after Payment in Full and termination of the Commitments on or before the effective date of an
Approved Plan of Reorganization and (ii) to the extent the Obligations are not satisfied in full, (A) the
Obligations shall not be discharged by the entry of a Confirmation Order (and each Loan Party, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and (B) the Superpriority
Claim granted to the Secured Parties pursuant to the DIP Order and the Liens granted to the Administrative
Agent pursuant to the DIP Order shall not be affected in any manner by the entry of a Confirmation Order.

                  (d)     Perfection and Protection of Security Interests and Liens. The Loan Parties will
from time to time deliver to the Administrative Agent all financing statements, amendments, assignments
and continuation statements, extension agreements and other documents, properly completed and executed
(and acknowledged when required) by each Loan Party, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent, in each case, which the Administrative Agent reasonably requests
for the purpose of perfecting, confirming, or protecting its lien and security interest in Collateral for the
purpose of securing the Obligations; provided that the Loan Parties acknowledge that all such liens and
security interests are perfected upon entry of the Interim Order.

                 (e)        [Reserved]

                 (f)        [Reserved]


                                                     44
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 287 of 449



                 (g)     The Cases were commenced on the Petition Date in accordance with applicable
law and proper notice thereof and the proper notice for (i) the motions seeking approval of the Loan
Documents and the DIP Facility and (ii) the hearings for the approval of the Interim Order and the Final
Order were given in each case. The Borrower has given, on a timely basis as specified in the Interim Order,
all notices required to be given on or prior to the date of this representation to all parties specified in the
Interim Order.

                (h)    All Obligations of the Debtors to the Lenders under the Loan Documents,
including all Loans made under the DIP Facility, shall, subject to the Carve-Out, at all times:

                         (i)     pursuant to Bankruptcy Code section 364(c)(1), be entitled to joint and
several Superpriority Claim status in the Case, which claims in respect of the New Money Facility and the
Refinancing Facility shall be pari passu and shall be senior in priority and payment to the obligations under
the Pre-Petition Credit Agreement;

                          (ii)    pursuant to Bankruptcy Code section 364(c)(2), be secured by a perfected
first priority Lien on the Collateral to the extent that such Collateral is not subject to valid, perfected and
non-avoidable liens as of the Petition Date or liens that were in existence immediately prior to the Petition
Date that are perfected as expressly permitted by the Bankruptcy Code; provided that Avoidance Action
Proceeds shall not be so secured or perfected until entry of the Final Order;

                          (iii)    pursuant to Bankruptcy Code section 364(c)(3), be secured by a perfected
junior lien on the Collateral that is subject only to the Pre-Petition Prior Liens; and

                          (iv)     pursuant to Bankruptcy Code section 364(d), be secured by a perfected
first priority senior priming Lien on all other Collateral not described in clauses (ii) and (iii) above, which
Lien (x) shall be senior to the Prepetition First Lien Adequate Protection Liens (as defined in the DIP Order)
and senior and priming to (A) the Liens securing the Pre-Petition Credit Agreement, Holdings Term Loan
and Sellers Notes, and (B) any Liens that are junior to the Liens securing the Pre-Petition Credit Agreement
or the First Lien Adequate Protection Liens (as defined in the DIP Order), after giving effect to any
intercreditor or subordination agreements and shall be junior only to the Pre-Petition Prior Liens and the
Carve-Out.

                                  ARTICLE III
             PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

       Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the then unpaid principal amount of each Loan on
the Maturity Date.

        Section 3.02        Interest.

                (a)     ABR Loans. The outstanding principal amount of the Loans comprising each ABR
Borrowing shall bear interest at a rate per annum equal to the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

                (b)     Eurodollar Loans. The outstanding principal amount of the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.



                                                      45
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 288 of 449



                  (c)     Default Rate. If any principal of or interest on any Loan or any fee or other amount
payable by the Borrower or any Guarantor hereunder or under any other Loan Document is not paid when
due, whether at stated maturity, upon acceleration or otherwise, then such overdue amount shall bear
interest, after as well as before judgment, from the date of such non-payment to the date on which such
amount is paid in full at a rate per annum, not to exceed the Highest Lawful Rate, equal to two percent
(2.0%) plus (i) in the case of overdue principal, the rate that would otherwise be applicable thereto and (ii)
in the case of overdue interest or other overdue amount, the rate applicable to ABR Loans as provided in
Section 3.02(a); provided that no such interest shall accrue or be payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.

                (d)      Interest Payment Dates. Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date for such Loan and on the Maturity Date; provided that (i) interest accrued
pursuant to Section 3.02(c) shall be payable on demand, (ii) in the event of any repayment or prepayment
of any Loan (other than an optional prepayment of an ABR Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the effective date of such
conversion.

                 (e)     Interest Rate Computations. All interest hereunder shall be computed on the basis
of a year of three hundred sixty (360) days, unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of three hundred sixty-five (365) days
(or three hundred sixty-six (366) days in a leap year), except that interest computed by reference to clause
(b) of the Alternate Base Rate definition shall be computed on the basis of a year of three hundred sixty-
five (365) days (or three hundred sixty-six (366) days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error and be binding upon the parties hereto.

         Section 3.03     Inability to Determine Rates. If in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof, (a) the Administrative Agent reasonably determines that
(i) dollar deposits are not being offered to banks in the London interbank market for the applicable amount
and Interest Period of such Eurodollar Loan, or (ii) (A) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan or in connection with an existing or proposed ABR Loan, or (B) the administrator (or supervisor
thereof) of LIBOR, or a Governmental Authority having jurisdiction over the Administrative Agent, has
made a public statement identifying a specific date after which LIBOR will permanently or indefinitely
cease to be published (and there is no successor administrator that will continue publication of LIBOR) or
used for determining interest rates for loans (in each case with respect to clause (a) above, “Impacted
Loans”), or (b) the Majority Lenders reasonably determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Eurodollar Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter (in the case of clause (a)(ii)(B) above, being after the date of
cessation of publication of LIBOR or, if earlier, such date as indicated by the applicable Governmental
Authority), (x) the obligation of the Lenders to make or maintain Eurodollar Loans shall be suspended (to
the extent of the affected Eurodollar Loans or Interest Periods), and (y) in the event of a determination
described in the preceding sentence is made with respect to the Eurodollar Rate component of the Alternate
Base Rate, the utilization of the Eurodollar Rate component in determining the Alternate Base Rate shall
be suspended, in each case until the Administrative Agent revokes such notice (upon the instruction of the
Majority Lenders, in the case of clause (b) above, who agree to so instruct the Administrative Agent once
the relevant circumstances giving rise to such notice no longer exist); provided that, in the case of clause

                                                     46
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19    Filed 11/08/19       Page 289 of 449



(a)(ii) above, the Administrative Agent and the Borrower shall endeavor to establish an alternate rate of
interest to LIBOR that gives due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or continuation of Eurodollar
Loans (to the extent of the affected Eurodollar Loans or Interest Periods) and may revise such request to be
a Borrowing of, conversion to, or continuation of Eurodollar Loans of a non-affected Interest Period in the
event that the circumstances set forth in clause (b) apply or, failing that, will be deemed to have converted
such request into a request for a ABR Loans in the amount specified therein.

         Notwithstanding the foregoing, (a) if the Administrative Agent has made the determination
described in Section 3.03(a) (other than with respect to an actual or potential cessation of the publication
of LIBOR), the Administrative Agent with the consent of the Borrower and in consultation with the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in which case, such alternative
rate of interest shall apply with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans, which it agrees to do once the relevant
circumstances giving rise to such notice no longer exist, or (2) the Majority Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans and (B) if the Administrative Agent has
made the determination described in Section 3.03(a) with respect to an actual or potential cessation of the
publication of LIBOR, then the Administrative Agent and the Borrower shall endeavor to enter into an
amendment to this Agreement to reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin) (provided that, if such alternate rate of interest as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this Agreement) and,
notwithstanding anything to the contrary in Section 12.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as the Administrative Agent shall
not have received, within five (5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Majority Lenders stating that such Majority Lenders
object to such amendment; provided that, in the case of each of the foregoing clause (a) and (b), if any
Lender reasonably determines that any Governmental Requirement has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its applicable lending office to
make, maintain or fund Loans whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof then the provisions of Section 5.06 shall
apply to such Lender as if such Impacted Loans of such Lender were Eurodollar Loans.

        Section 3.04        Prepayments.

                 (a)     Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part without premium or penalty, subject to prior notice
in accordance with Section 3.04(b).

                 (b)      Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by fax or other method acceptable to the Administrative
Agent) of any prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later than
11:00 a.m., New York time, three (3) Business Days (or such shorter time as the Administrative Agent may
agree) before the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York time, on the date of prepayment. Each such notice shall specify the prepayment date
and the principal amount of such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar
Loans are to be prepaid, the Interest Period(s) of such Loans. Promptly following receipt of any such notice

                                                     47
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19      Page 290 of 449



relating to a Borrowing, the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 3.02. Any election by the Borrower to voluntarily
prepay any Borrowing pursuant to a notice delivered by the Borrower pursuant to this Section 3.04(b) may
be made to be contingent upon the consummation of a refinancing or other event and such notice may
otherwise be extended or revoked, in each case, with the requirements of Section 5.02 to apply to any failure
of the contingency to occur and any such extension or revocation.

                 (c)        Mandatory Prepayments.

                         (i)      Upon Optional Terminations and Reductions. If, after giving effect to any
termination or reduction of the Aggregate Commitments pursuant to Section 2.06(b), or for any other
reason, the aggregate Revolving Credit Exposure exceeds the Availability Limit, then the Borrower shall
(A) prepay the New Money Loans, to be applied ratably to each New Money Loan on the date of such
termination or reduction in an aggregate principal amount equal to such excess, and (B) if such excess
remains after prepaying all of the Borrowings as a result of LC Exposure, Cash Collateralize such remaining
deficiency as provided in Section 2.07(j). The Borrower shall be obligated to make such prepayment and/or
deposit of Cash Collateral substantially concurrently with the effectiveness of such termination or
reduction.

                          (ii)   Subject to the payment priorities set forth in the DIP Order, if the Debtors
(A) sell any Property outside of the ordinary course of business pursuant to Section 9.09 or otherwise sell
any Property outside of the ordinary course of business as not otherwise permitted by this Agreement or
(B) receive any insurance proceeds or condemnation proceeds, in each case, including when an Event of
Default exists, then the Borrower shall prepay the Refinanced Loans (ratably to each Refinancing Lender)
in an aggregate amount equal to the lesser of (x) 100% of net cash proceeds received from such sale or
proceeds and (y) the aggregate principal amount of Refinanced Loans then outstanding. The Borrower shall
be obligated to make such prepayment and/or Cash Collateralize such excess on the date it or any Subsidiary
receives net cash proceeds, provided that payments required to be made pursuant to this Section 3.04(c)(ii)
must be made on or prior to the Termination Date. Each prepayment made pursuant to this Section
3.04(c)(ii) shall be applied ratably to the Refinanced Loans. Prepayments pursuant to this Section
3.04(c)(ii) shall be accompanied by accrued interest to the extent any interest under such Loans being repaid
remains unpaid.

                        (iii)    Application of Prepayments to Types of Borrowings. Each prepayment of
Borrowings pursuant to this Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of priority beginning with the
Eurodollar Borrowing with the least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in the Interest Period
applicable thereto.

                         (iv)   Interest to be Paid with Prepayments. Prepayments pursuant to this
Section 3.04(c) shall be accompanied by accrued interest to the extent required by Section 3.02.

                 (d)     No Premium or Penalty. Prepayments permitted or required under this Section
3.04 shall be without premium or penalty, except as required under Section 5.02.




                                                     48
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 291 of 449



                 (e)    No Effect on Secured Swap Agreements and Secured Cash Management
Agreements. Prepayments permitted or required under this Section 3.04 shall not affect the Borrower’s
obligation to continue making payments under any Secured Swap Agreement or Secured Cash Management
Agreement, as applicable, each of which shall remain in full force and effect notwithstanding such
prepayment, subject to the terms of such Secured Swap Agreement or Secured Cash Management
Agreement, as applicable.

        Section 3.05        Fees.

                 (a)      Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each New Money Lender, in accordance with each such Lender’s Applicable Percentage, a
commitment fee, which shall accrue at a rate equal to the Commitment Fee Rate on the daily amount of the
unused amount of the Commitments (taking into account the Availability Limit for the Interim Period) of
such Lender during the period from the date of this Agreement to the Maturity Date. Accrued commitment
fees shall be payable in arrears on the third Business Day following the last day of each month of each year
and on the Maturity Date, commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of three hundred sixty-five (365) days (or three hundred sixty-
six (366) days in a leap year), and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

                  (b)     Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Lender a participation fee with respect to its participations in Letters of Credit,
which shall accrue at the same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from the date of this Agreement to the
later of the date on which such Lender’s Commitment terminates and the date on which such Lender ceases
to have any LC Exposure, (ii) to the applicable Issuing Bank a fronting fee, which shall accrue at the rate
of one-eighth of one percent (0.125%) per annum on the daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period from and including the
date of this Agreement to the later of the date of termination of the Commitments and the date on which
there ceases to be any LC Exposure, and (iii) to the applicable Issuing Bank, for its own account, its standard
fees with respect to the issuance, amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and including the last day of
each month of each year shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the date of this Agreement; provided that all such fees shall be payable
on the Maturity Date and any such fees accruing after the Maturity Date shall be payable on demand. Any
other fees payable to the applicable Issuing Bank pursuant to this Section 3.05(b) shall be payable within
thirty (30) days after demand. All participation fees and fronting fees shall be computed on the basis of a
year of three hundred sixty (360) days, unless such computation would exceed the Highest Lawful Rate, in
which case interest shall be computed on the basis of a year of three hundred sixty-five (365) days (or three
hundred sixty-six (366) days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

                 (c)    Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.

                 (d)    Up-Front Fees. The Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of each New Money Lender, an up-front fee (the “Up-Front Fee”) in an amount equal to
2.00% of the Aggregate Commitments of New Money Loans, which fee shall be earned and due and payable


                                                      49
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19     Page 292 of 449



in full on the Interim Facility Effective Date (and which shall be paid out of (or netted from) the proceeds
of a Borrowing made on the Interim Facility Effective Date).

                                    ARTICLE IV
                PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

        Section 4.01        Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

                  (a)     Payments by the Borrower. All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make each payment required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 5.01, 5.02 or 5.03 or otherwise)
prior to 1:00 p.m., New York time, on the date when due, in immediately available funds. Any amounts
received after such time on any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices specified in Section 12.01, except
payments to be made directly to the planned Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 5.01, 5.02, 5.03 and Section 12.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments received by it for the account
of any other Person to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made in dollars. Fees, once
paid, shall be fully earned and shall not be refundable under any circumstances.

                 (b)     Application of Insufficient Payments. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then due to such parties.

                   (c)     Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal of or interest on any of its
Loans or participations in LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC Disbursements and accrued
interest thereon than the proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders ratably in accordance with the aggregate amount of principal of and accrued interest
on their respective Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this Agreement (including the
application of funds arising from, or setoff happening as a result of the existence of a Defaulting Lender)
or any payment obtained by a Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary (as to which the provisions of this Section 4.01(c) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under applicable law, that any Lender

                                                      50
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 293 of 449



acquiring a participation pursuant to the foregoing arrangements may exercise against the Borrower rights
of set-off and counterclaim with respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.

        Section 4.02     Presumption of Payment by the Borrower. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders and/or any applicable Issuing Bank that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption, distribute to the Lenders and/or
any applicable Issuing Bank, as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders and/or any applicable Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the amount so distributed to
such Lender and/or any applicable Issuing Bank with interest thereon, for each day from the date such
amount is distributed to it to the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

         Section 4.03    Disposition of Proceeds. The Security Instruments contain an assignment by the
Borrower and/or the Guarantors unto and in favor of the Administrative Agent for the benefit of the Lenders
of all of the Borrower’s or each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The Security Instruments
further provide in general for the application of such proceeds to the satisfaction of the Obligations and
other obligations described therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the Lenders, but the Lenders
will instead permit such proceeds to be paid to the Debtors and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

        Section 4.04        Defaulting Lenders.

                (a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

                     (i)     Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall be restricted as set forth
in Section 12.02(f).

                          (ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article X or otherwise), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the payment of any amounts
owing by that Defaulting Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any Issuing Bank hereunder; third, if so
determined by the Administrative Agent or requested by any Issuing Bank, to be held as Cash Collateral or
deposit balances for future funding obligations of that Defaulting Lender of any participation in any Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Administrative Agent; fifth, if so

                                                      51
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19     Filed 11/08/19       Page 294 of 449



determined by the Administrative Agent and the Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders and Issuing Banks as a result of any
judgment of a court of competent jurisdiction obtained by any Lender and/or Issuing Bank against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of competent jurisdiction obtained
by the Borrower against that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a court
of competent jurisdiction; provided that if (x) such payment is a payment of the principal amount of any
Loans or LC Borrowings in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or LC Borrowings were made at a time when the conditions set forth in Section
6.02 were satisfied or waived, such payment shall be applied solely to pay the Loans of, and LC Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
or to post Cash Collateralized cash or deposit account balances pursuant to this Section 4.04(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender irrevocably consents hereto.

                         (iii)   Certain Fees. That Defaulting Lender (A) shall not be entitled to receive
any commitment fee pursuant to Section 3.05(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that otherwise would have been required
to have been paid to that Defaulting Lender) and (B) shall not be entitled to receive any Letter of Credit
participation fee pursuant to Section 3.05(b)(i) for any period during which such Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that otherwise would have been required
to have been paid to such Defaulting Lender); provided that the Borrower shall pay (A) to such Defaulting
Lender the portion of such fee which is proportionate to the portion of the Defaulting Lender’s LC Exposure
for which it has provided Cash Collateral satisfactory to the applicable Issuing Bank pursuant to
Section 2.07(a), (B) to each Non-Defaulting Lender that portion of any such fee which is proportionate to
its Pro Rata Share of the Defaulting Lender’s LC Exposure which has been allocated to it pursuant to
Section 4.04(a)(iv) and (C) to pay to the Issuing Bank the remaining portion of such fee (except to the
extent that the Borrower has Cash Collateralized the LC Exposure attributable thereto (it being understood
that the Borrower shall not be required to pay such fees on the portion of the Defaulting Lender’s LC
Exposure that it has Cash Collateralized)).

                          (iv)     Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the amount of the obligation of
each Non-Defaulting Lender to acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.07, the “Pro Rata Share” of each Non-Defaulting Lender’s Loans and LC Exposure shall be
computed without giving effect to the Commitment of that Defaulting Lender (except to the extent that the
Defaulting Lender has Cash Collateralized any LC Exposure attributable to it); provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default has occurred and is continuing; and (ii) the aggregate obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (A) the Commitment of that Non-Defaulting Lender minus (B) the aggregate
Revolving Credit Exposure of that Lender. Subject to clause (c) of this Section 4.04, no reallocation
hereunder shall constitute a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any claim of a Non-
Defaulting Lender as a result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


                                                     52
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS                Doc 19   Filed 11/08/19        Page 295 of 449



                 (b)      Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Issuing Bank agree in writing in their sole discretion that a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateralized cash or deposit account balances), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 4.04(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

                 (c)      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

                        (i)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be payable to it by any party
hereto that is an EEA Financial Institution; and

                            (ii)     the effects of any Bail-In Action on any such liability, including, if
applicable:

                                   (A)   reduction in full or in part or cancellation of any such liability;

                            (B)      a conversion of all, or a portion of, such liability into shares or other
     instruments of ownership in such EEA Financial Institution, its parent undertaking, or a bridge
     institution that may be issued to it or otherwise conferred on it, and that such shares or other
     instruments of ownership will be accepted by it in lieu of any rights with respect to any such liability
     under this Agreement or any other Loan Document; or

                             (C)     the variation of the terms of such liability in connection with the
     exercise of the write-down and conversion powers of any EEA Resolution Authority.

                                      ARTICLE V
                   INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

        Section 5.01        Increased Costs.

                 (a)        Eurodollar Changes in Law. If any Change in Law shall:

                        (i)      impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit extended by, any Lender;




                                                        53
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19     Filed 11/08/19       Page 296 of 449



                        (ii)     impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender; or

                         (iii)     subject any Lender to any Taxes (other than (A) Indemnified Taxes or
Other Taxes, (B) Taxes described in clauses (b) through (e) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its Loans, Loan principal, Letters of Credit, Commitments, or other
Obligations, or its deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or otherwise), excluding for
purposes of this Section 5.01(a) any such increased costs or reduction in amount resulting from capital
requirements contemplated by Section 5.01(b) or any amount owed under Section 5.01(f), then from time
to time upon written demand of such Lender setting forth in reasonable detail such increased costs or
reduction suffered, the Borrower shall pay to such Lender such additional amounts as will compensate such
Lender for such increased cost or reduction.

                (b)      Capital Requirements. If any Lender or Issuing Bank reasonably determines that
any Change in Law regarding capital adequacy or liquidity requirements occurring after the Interim Facility
Effective Date has the effect of reducing the rate of return on such Lender’s or any Issuing Bank’s capital
or on the capital of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the policies of such Lender’s
or such Issuing Bank’s holding company with respect to capital adequacy or liquidity), then from time to
time, upon receipt of a certificate of a Lender as required under Section 5.01(c), the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender and/or Issuing Bank or such Lender’s and/or such Issuing Bank’s holding
company for any such reduction suffered.

                 (c)     Certificates. A certificate of a Lender or Issuing Bank setting forth in reasonable
detail the calculation and the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in Section 5.01(a) or Section 5.01(b) shall
be delivered to the Borrower and the Administrative Agent and shall be conclusive absent manifest error.
The Borrower shall pay such Lender or such Issuing Bank, as the case may be, the amount shown as due
on any such certificate within fifteen (15) days after receipt thereof.

                 (d)     Requests for Compensation. If any Lender requests compensation from the
Borrower under Section 5.01, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue from one Interest Period
to another applicable Eurodollar Loan, or, if applicable, to convert ABR Loans into Eurodollar Loans, until
the event or condition giving rise to such request ceases to be in effect (in which case the provisions of
Section 5.01(e) shall be applicable); provided that such suspension shall not affect the right of such Lender
to receive the compensation so requested.

               (e)     Making, Continuing or Converting Loans. If the obligation of any Lender to make
or continue any Eurodollar Loan, or to convert ABR Loans into Eurodollar Loans shall be suspended
pursuant to Section 5.01(d) hereof, such Lender’s applicable Eurodollar Loans shall be automatically


                                                     54
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 297 of 449



converted into ABR Loans (or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurodollar Loans and:

                        (i)     to the extent that such Lender’s Eurodollar Loans have been so converted,
all payments and prepayments of principal that would otherwise be applied to such Lender’s applicable
Eurodollar Loans shall be applied instead to its ABR Loans;

                         (ii)   all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Loans shall be made or continued instead as ABR Loans
(if possible), and all ABR Loans of such Lender that would otherwise be converted into Eurodollar Loans
shall remain as ABR Loans; and

                          (iii)    if any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 5.01 hereof that gave rise to the
conversion of any of such Lender’s Eurodollar Loans pursuant to this Section 5.01 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Loans made by other Lenders hereunder are outstanding, if applicable, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Loans hereunder and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective Commitments.

                 (f)      Eurocurrency Liabilities. The Borrower shall pay to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or assets consisting of or including
Eurodollar funds or deposits in respect of Eurodollar Loans, additional interest on the unpaid principal
amount of each Eurodollar Loan equal to the actual cost of such reserves allocated to such Loan by such
Lender (as reasonably determined by each such Lender in good faith), which shall be due and payable on
each date on which interest is payable on such Loan; provided that the Borrower shall have received a ten
(10) days’ prior written notice (with a copy to the Administrative Agent) of such additional interest from
such Lender. If a Lender fails to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such notice.

         Section 5.02    Break Funding Payments. In the event of (a) the payment of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto or (c) the failure by the Borrower (for reasons other than the
failure of a Lender to make a Loan) to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, then, upon written demand of any Lender (with a copy to
the Administrative Agent), the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (exclusive of lost profits or opportunity costs).

A certificate of any Lender setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 5.02 shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

        Section 5.03        Taxes.

                (a)    Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrower or any Guarantor under any Loan Document shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the Borrower or any Guarantor shall

                                                     55
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 298 of 449



be required to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all such required deductions or withholdings of
Indemnified Taxes or Other Taxes (including deductions applicable to additional sums payable under this
Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the case may be) receives an amount
equal to the sum it would have received had no such deductions or withholdings been made, (ii) the
Borrower or such Guarantor shall make such deductions or withholdings and (iii) the Borrower or such
Guarantor shall pay the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

                (b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay, or at
the option of the Administrative Agent timely reimburse it for the payment of, any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

                  (c)    Indemnification by the Borrower.           The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within thirty (30) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority. A
certificate of the Administrative Agent, a Lender or the Issuing Bank as to the amount and reasonable detail
as to basis and calculation of such payment or liability under this Section 5.03 shall be delivered to the
Borrower and shall be conclusive absent manifest error.

                (d)    Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower or a Guarantor to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

                  (e)      Withholding Documentation. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the Borrower is located, or any treaty
to which such jurisdiction is a party, with respect to payments under this Agreement or any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender shall promptly notify
the Borrower and the Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction, or notify the Borrower and Administrative Agent in
writing of its legal inability to do so.

        Without limiting the generality of the foregoing,

                         (i)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or the Administrative Agent),

                                                     56
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19       Filed 11/08/19        Page 299 of 449



executed originals of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

                          (ii)    any Foreign Lender, to the extent it is legally entitled to do so, shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the request of the Borrower or the Administrative Agent), whichever
of the following is applicable:

                               (A)      duly completed originals of Internal Revenue Service Form W 8BEN
     or Form W-8BEN-E;

                               (B)      duly completed originals of Internal Revenue Service Form W 8ECI;

                               (C)     in the case of a Foreign Lender claiming the benefits of the exemption
     for portfolio interest under Section 881(c) of the Code, such Foreign Lender shall deliver to Borrower
     and the Administrative Agent a certificate to the effect that such Foreign Lender is not a “bank” within
     the meaning of Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower within
     the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
     Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”);

                              (D)     to the extent a Foreign Lender is not the beneficial owner, executed
     originals of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service Form
     W-8ECI, Internal Revenue Service Form W-8BEN or Form W-8BEN-E, a U.S. Tax Compliance
     Certificate, Internal Revenue Service Form W-9, and/or other certification documents from each
     beneficial owner, as applicable; and/or

                             (E)      any other form prescribed by applicable law as a basis for claiming
     exemption from or a reduction in United States federal withholding tax duly completed together with
     such supplementary documentation as may be prescribed by applicable law to permit the Borrower or
     Administrative Agent to determine the withholding or deduction required to be made (however, the
     completion, execution and submission of documentation pursuant to this Section 5.03(e) shall not be
     required if in the Lender’s reasonable judgment such completion, execution or submission would
     subject such Lender to any material unreimbursed cost or expense or would materially prejudice the
     legal or commercial position of such Lender).

                  (f)      Tax Refunds. If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to this Section 5.03, it shall
pay over such refund to the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 5.03 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority with respect to such refund);
provided that the Borrower, upon the request of the Administrative Agent or such Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority. Notwithstanding anything
to the contrary in this clause (f), in no event will the Administrative Agent or any Lender be required to pay
any amount to the Borrower pursuant to this clause (f) the payment of which would place the Administrative
Agent or Lender in a less favorable net after-Tax position than the Administrative Agent or Lender would
have been in if the Tax subject to indemnification and giving rise to such refund had not been deducted,

                                                       57
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19     Filed 11/08/19       Page 300 of 449



withheld or otherwise imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This Section 5.03 shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

                 (g)     If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA, or to determine the amount to deduct and withhold from such payment. Solely
for purposes of this Section 5.03(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. Each Lender shall promptly notify the Borrower and the Administrative Agent of
any change in circumstances which would modify or render invalid any such previously delivered
documentation, and shall update such documentation or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

                 (h)     Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent that the Borrower or any Guarantor has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Borrower and Guarantors to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.04 relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or liability delivered to any Lender
by the Administrative Agent shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender from any other source
against any amount due to the Administrative Agent under this clause (h).

        Section 5.04        Matters Applicable to All Requests for Compensation.

                (a)    The Administrative Agent or any Lender claiming compensation under Section
5.01 and Section 5.03 shall deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, the Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.

                 (b)     With respect to any Lender’s claim for compensation under Section 5.01 or Section
5.03, the Borrower shall not be required to compensate such Lender for any amount incurred more than one
hundred eighty (180) days prior to the date that such Lender notifies the Borrower of the event that gives
rise to such claim; provided that, if the circumstance giving rise to such claim is retroactive, then such one
hundred eighty (180) day period referred to above shall be extended to include the period of retroactive
effect thereof.


                                                      58
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19      Page 301 of 449



         Section 5.05     Mitigation Obligations. If any Lender requests compensation under Section 5.01,
if the Borrower is required to pay any additional amount to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 5.03 or if any Lender provides notice pursuant to Section
5.06, then such Lender shall use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 5.01 or Section 5.03 or eliminate the need
to give a notice pursuant to Section 5.06, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be disadvantageous to such Lender.

         Section 5.06      Illegality. If any Lender reasonably determines that as a result of any Change in
Law it has become unlawful, or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its lending office to make, maintain or fund Eurodollar Loans, or to determine or charge interest
rates based upon the Eurodollar Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of, dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR Loans to Eurodollar
Loans shall be suspended and (b) if such notice asserts the illegality of such Lender making or maintaining
ABR Loans the interest rate on which is determined by reference to the Eurodollar Rate component of ABR,
the interest rate on which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate component of ABR, in
each case until such Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist (it being understood that such Lender agrees to so advise
the Administrative Agent once the relevant circumstances giving rise to such determination no longer
exists). Upon receipt of such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to ABR
Loans (the interest rate on which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate component of ABR),
either on the last day of the Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or promptly, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (ii) if such notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the period of such suspension
compute ABR applicable to such Lender without reference to the Eurodollar Rate component thereof until
the Administrative Agent is advised in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate (it being understood that such Lender
agrees to so advise the Administrative Agent once such illegality no longer exists). Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

                                             ARTICLE VI
                                        CONDITIONS PRECEDENT

         Section 6.01    Interim Facility Effective Date. The obligation of each Lender to enter into and
execute this Agreement and make Loans and of the Issuing Bank to issue Letters of Credit, in each case,
during the Interim Period shall commence when each of the following conditions precedent shall have been
satisfied (or waived in accordance with Section 12.02) (such date, the “Interim Facility Effective Date”):

                 (a)        the Petition Date shall have occurred.

                (b)     (i) within three (3) Business Days following the Petition Date, the Interim Order
shall have been entered on the docket of the Bankruptcy Court, (ii) the Interim Order shall be in full force

                                                       59
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19      Page 302 of 449



and effect and shall not have been (A) vacated, stayed or reversed, or (B) modified or amended in any
respect without the prior written consent of the Administrative Agent in its reasonable discretion, and (iii)
the Loan Parties shall be in compliance with the terms of the Interim Order in all material respects.

                (c)     (i) all first-day motions filed by the Loan Parties in the Cases (including any
motions related to cash management or any critical vendor or supplier motions) shall not be materially
inconsistent with the RSA or the Approved Plan of Reorganization and (ii) the Cash Management Order
entered by the Bankruptcy Court shall be in form and substance reasonably acceptable to the Administrative
Agent.

                 (d)      the Administrative Agent shall have received (i) duly executed and delivered
counterparts (in such numbers as may be requested by the Administrative Agent) of this Agreement and the
other Loan Documents to be executed and delivered on or prior to such date, from each party hereto or
thereto, as applicable, signed on behalf of such party, in each case in form and substance acceptable to the
Administrative Agent and Lenders, and (ii) the duly executed Notes payable to each Lender that requests a
Note in the principal amount equal to such Lender’s Commitment and Loans.

                   (e)   the Administrative Agent shall have received a certificate of a Responsible Officer
of the Loan Parties setting forth as of the Interim Facility Effective Date (i) resolutions of the board of
directors or other appropriate governing body with respect to the authorization of each of the Loan Parties
to execute and deliver the Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of each Loan Party (A) who are authorized to sign the
Loan Documents to which such Loan Party is a party and (B) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the purposes of signing documents
and giving notices and other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers and (iv) the articles or certificate
of incorporation and by-laws or other applicable organizational documents of the Loan Parties, certified as
being true and complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the Borrower to the contrary.

                 (f)        the RSA shall have been executed and shall be in full force and effect.

                (g)      the Administrative Agent shall have received certificates of good standing (to the
extent such concept exists) from the applicable Secretary of State (or equivalent) of the state of organization
of each Loan Party as of a recent date prior to the Petition Date.

                 (h)        an Approved Plan of Reorganization shall have been filed with the Bankruptcy
Court.

                (i)      the Administrative Agent shall have received three (3) Business Days prior to the
Interim Facility Effective Date (or such later date as the Administrative Agent reasonably agree) all
documentation and other information required by regulatory authorities with respect to the Borrower and
the Guarantors under applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, that has been reasonably requested by the Administrative
Agent at least ten (10) days in advance of the Interim Facility Effective Date. No later than three (3)
Business Days prior to the Interim Facility Effective Date, if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, then the Borrower shall have delivered to the
Administrative Agent a Beneficial Ownership Certification, which shall be true and correct in all respects.

                 (j)     subject to the Interim DIP Order, all reasonable and documented pre- and post-
petition fees, charges and expenses including, without limitation, (i) the fees, charges and expenses of Paul

                                                       60
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 303 of 449



Hastings LLP, RPA Advisors, LLC and Richards, Layton & Finger, PA, in each case pursuant to invoices
delivered to the Borrower at least three (3) Business Days before the Interim Facility Effective Date, (ii)
the Up-Front Fee, (iii) the fees agreed to in the Engagement Letter and (iv) all other amounts due and
payable under Section 12.03 pursuant to invoices delivered to the Borrower at least three (3) Business Days
before the Interim Facility Effective Date, in each case as required to be paid to the Administrative Agent
and Lenders on or before the Interim Facility Effective Date, shall have been paid or shall be paid out of
(or netted from) the proceeds of the Initial Borrowing.

                   (k)    the Administrative Agent shall have received a budget in form satisfactory to the
Administrative Agent in its reasonable discretion and in substance reasonably acceptable to the
Administrative Agent, the Majority Lenders and RPA Advisors, LLC (the “Initial Budget”), together with
a certificate of the Borrower stating that such Initial Budget has been prepared on a reasonable basis and in
good faith and is based on assumptions believed by the Borrower to be reasonable at the time made and
from the best information then available to the Borrower.

                (l)      there shall not exist any action, suit, investigation, litigation or proceeding pending
or threatened (other than the Cases) in any court or before any Governmental Authority or facts or
circumstances that, in the reasonable opinion of the Administrative Agent and the Majority Lenders,
materially and adversely affects any of the transactions contemplated hereby, or that has or could be
reasonably likely to result in a Material Adverse Effect.

                 (m)      all Obligations shall be secured by a perfected lien and security interest on all
Collateral of the Loan Parties pursuant to, and such Lien and security interest shall have the priorities set
forth in the Interim Order, subject only to the Liens permitted by Section 9.03 and the Carve-Out and all
filing and recording fees and taxes with respect to such Liens and security interests that are due and payable
as of the Interim Facility Effective Date shall have been duly paid.

                 (n)        the Administrative Agent shall have received the duly executed Engagement
Letter.

                 (o)      all Pre-Petition Swap Agreements shall continue to be in full force and effect after
giving effect to the Petition Date, without any amendments thereto that are adverse to the interests of the
Borrower or its applicable Subsidiaries.

         For purposes of determining compliance with the conditions specified in this Section 6.01, each
Lender that has signed this Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Interim Facility Effective Date specifying its objection thereto.

         Section 6.02    Final Facility Effective Date. The obligation of each Lender to make its Loans
hereunder and the obligation of the Issuing Bank to issue Letters of Credit hereunder during the Final Period
shall commence as of the Business Day when each of the following conditions precedent shall have been
satisfied (or waived in accordance with Section 12.02) (the “Final Facility Effective Date”):

                 (a)     the Bankruptcy Court shall have entered the Final Order within thirty (30) days (or
such later date consented to by the Administrative Agent and the Majority Lenders) following the Petition
Date, which Final Order shall (i) be in substantially the form of the Interim Order, with only such
modifications thereto as are reasonably satisfactory in form and substance to the Administrative Agent, (ii)
shall have been entered on the docket of the Bankruptcy Court and (iii) shall be in full force and effect and


                                                      61
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19      Page 304 of 449



shall not have been (A) vacated, stayed or reversed, or (B) modified or amended in any respect without the
prior written consent of the Administrative Agent and the Majority Lenders in their reasonable discretion.

                  (b)     the Debtors shall be in compliance in all material respects with (i) the DIP Order
and (ii) subject to application of the Permitted Variance, the Budget.

                 (c)        The RSA shall have been executed and shall be in full force and effect.

         For purposes of determining compliance with the conditions specified in this Section 6.02, each
Lender that has signed this Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Final Facility Effective Date specifying its objection thereto.

         Section 6.03      Conditions Precedent to Each Borrowing. The obligation of each Lender to make
Loans in respect of a Borrowing (including the Refinanced Loans and the initial funding of the New Money
Loans on the Interim Facility Effective Date) and of any Issuing Bank to issue, amend, renew or extend any
Letters of Credit, is subject to the satisfaction (or waiver in accordance with Section 12.02) of the following
conditions:

                (a)     At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as applicable, no Default or Event of
Default shall have occurred and be continuing.

                  (b)     The representations and warranties of the Borrower and the Guarantors set forth in
this Agreement and in the other Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, such representations and warranties shall be
true and correct in all material respects as of such specified earlier date.

                (c)      The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with Section 2.07(b), as applicable.

               (d)     At the time of and immediately after giving effect to each such Borrowing or the
issuance, amendment, renewal or extension of each such Letter of Credit, or both, as applicable, the
aggregate Revolving Credit Exposures for all Lenders shall not exceed the then-effective Availability Limit.

                  (e)     (i) the Interim Order shall be in full force and effect and shall not have been (A)
vacated, stayed or reversed or (B) modified or amended in any respect without the prior written consent of
the Administrative Agent and the Majority Lenders in their reasonable discretion and (ii) the Final Order
shall be in full force and effect and shall not have been (A) vacated, stayed or reversed or (B) modified or
amended in any respect without the prior written consent of the Administrative Agent and the Majority
Lenders in their reasonable discretion and (iii) the Loan Parties shall be in compliance with the applicable
Order.

                (f)     At the time of such Borrowing, no trustee or examiner (other than a fee examiner)
shall have been appointed with respect to the Loan Parties or their Property.




                                                       62
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19      Page 305 of 449



               (g)     No amendment, waiver or other modification to any Approved Plan of
Reorganization shall have been made without the consent of the Administrative Agent in its reasonable
discretion.

        Each request for a Borrowing and each request for the issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and warranty by the Borrower on the
date thereof as to the matters specified in this Section 6.03.

                                       ARTICLE VII
                             REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Lenders (including on the Interim Facility Effective
Date) that:

        Section 7.01     Organization; Powers. Subject to any restrictions arising on account of any
Debtor’s status as a “debtor” under the Bankruptcy Code and entry of the DIP Order, each Debtor (a) is (i)
duly organized and validly existing and (ii) in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry on its business as now
conducted and (c) is qualified to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such good standing, power, authority, licenses,
authorizations, consents, approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

        Section 7.02      Authority; Enforceability. Subject to any restrictions arising on account of any
Debtor’s status as a “debtor” under the Bankruptcy Code and entry of the DIP Order, the Transactions are
within the Borrower’s and each Guarantor’s corporate, limited liability company or partnership powers, as
applicable, and have been duly authorized by all necessary organizational and, if required, action by any
holders of its Equity Interests. Each Loan Document to which the Borrower and each Guarantor is a party
has been duly executed and delivered by the Borrower and such Guarantor and, upon entry of the Interim
Order or the Final Order, as applicable, constitutes a legal, valid and binding obligation of the Borrower
and such Guarantor, as applicable, enforceable in accordance with its terms, subject to entry of each DIP
Order and subject to any restrictions arising on account of any Debtor’s status as a “debtor” under the
Bankruptcy Code, and further subject to other applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights or enforceability thereof generally and subject to
general principles of equity, regardless of whether considered in a proceeding in equity or at law.

         Section 7.03      Approvals; No Conflicts. Subject to the entry of the DIP Order, the Transactions
(a) do not require any consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of any Loan Document or the Transactions, except
such as have been obtained or made and are in full force and effect other than the recording and filing of
the Security Instruments to effect and maintain perfection of Liens granted by this Agreement and required
by the applicable DIP Order, (b) will not violate any Governmental Requirements (including the PATRIOT
Act and OFAC) applicable to any Loan Party, (c) will not violate the charter, by-laws or other organizational
documents of any Loan Party, (d) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party, or give rise to a right thereunder to require any payment to
be made by any such Loan Party and (e) will not result in the creation or imposition of any Lien on any
Property of any Loan Party (other than the Liens and security interests in favor of the Administrative Agent
(or any designee) created by the Loan Documents), except in each case referred to in clauses (a), (b), (d) or
(e) to the extent that failure to do so could not reasonably be expected to have a Material Adverse Effect.

                                                     63
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19     Filed 11/08/19        Page 306 of 449



        Section 7.04        Financial Condition; No Material Adverse Change.

                (a)      The Borrower has heretofore furnished to the Administrative Agent (i) the audited
financial statements of the Borrower for the fiscal year ended December 31, 2018 and (ii) the unaudited
balance sheet and statements of income, members’ equity and cash flows as of and for the fiscal quarters
ended March 31, 2019, and June 30, 2019.

                (b)      Each of the foregoing financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the entities for which such financial
statements have been provided as of such date and for such period in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the unaudited quarterly financial
statements.

                (c)     Since the Petition Date, there has been no event, development or circumstance that
has had or could reasonably be expected to have a Material Adverse Effect.

                 (d)       Other than the Facility, no Debtor has on the Interim Facility Effective Date, after
giving effect to the Transactions, any Indebtedness in excess of one million dollars ($1,000,000) in the
aggregate (other than the Loans and Letters of Credit, but including Disqualified Stock) of any one or more
of the Borrower and its Subsidiaries or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or provided for in the Interim
Facility Effective Date Financial Statements or as otherwise disclosed to the Administrative Agent.

         Section 7.05     Litigation. Subject to any restrictions arising on account of the Borrower’s or any
Debtor’s status as a “debtor” under the Bankruptcy Code and except as set forth on Schedule 7.05, and
other than the Cases, there are no actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower, threatened against or
affecting the Debtors (a) which materially affect or pertain to the Transactions or this Agreement or any
other Loan Document, (b) after giving effect to insurance, as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, (c) that, as of the Interim Facility Effective Date,
question the validity or enforceability of any of the Loan Documents or (d) which is not otherwise subject
to the automatic stay as a result of the Cases.

       Section 7.06     Environmental Matters. Except as set forth on Schedule 7.06 or as could not be
reasonably expected to have a Material Adverse Effect:

              (a)     the operations of any Debtor and any Property of and Debtor are, and since
December 31, 2018 have been, in compliance with all Environmental Laws;

                 (b)      no Property of any Debtor, nor the operations currently conducted thereon, are
subject to any existing, or to the knowledge of the Borrower, threatened, administrative enforcement action,
lawsuit, or proceeding by or before any court or Governmental Authority or to any order or judgment
imposing remedial obligations under Environmental Laws;

                (c)      all permits, licenses, exemptions, approvals or similar authorizations, if any,
required under applicable Environmental Law to be obtained or filed in connection with the current
operation or use of any and all Property of any Debtor have been duly obtained or filed, and each Debtor is
in compliance with the terms and conditions of all such permits, licenses and similar authorizations;



                                                      64
LEGAL_US_E # 144284119.14
               Case 19-12347-BLS            Doc 19       Filed 11/08/19        Page 307 of 449



                (d)      there has been no Release or threatened Release by any Debtor, or to the
Borrower’s knowledge by any other Person, of Hazardous Materials at, on, under or from any of the
Debtors’ Properties that currently requires investigation, remediation, abatement, removal or monitoring of
Hazardous Materials under applicable Environmental Laws; and

                 (e)      no Debtor has received any written notice asserting an alleged Environmental
Liability or obligation under any applicable Environmental Laws with respect to the Debtors’ Properties or
with respect to real properties the Debtors do not own or operate.

           Section 7.07     Compliance with Laws.

                  (a)      Each Debtor is in compliance with all Governmental Requirements applicable to
it or its Property and all agreements and other instruments binding upon it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

                  (b)       The use of proceeds of the Loans will not violate the PATRIOT Act in any material
respect.

                (c)     To the extent applicable, each Debtor is in compliance, in all material respects,
with the Trading with the Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended) (“OFAC”).

                  (d)      In all material respects, no part of the proceeds of any Loan will be used, directly
or, to the knowledge of any Debtor, indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper advantage, in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”).

        Section 7.08  Investment Company Act. No Debtor is required to be registered as an
“investment company” under the Investment Company Act of 1940.

         Section 7.09     Taxes. Each Debtor has timely filed or caused to be filed all Tax returns and
reports required to have been filed by it and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by appropriate proceedings and for which
such Debtor has set aside on its books adequate reserves in accordance with GAAP (b) to the extent
otherwise excused or prohibited by the Bankruptcy Code and not otherwise authorized by the Bankruptcy
Court or (c) to the extent that the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

         Section 7.10       ERISA. Except to the extent excused by the Bankruptcy Court or as a result of the
filing of the Cases:

                (a)     Except as could not reasonably be expected to result in a Material Adverse Effect,
each Plan is, and has been, maintained in substantial compliance with ERISA and, where applicable, the
Code. Except as could not reasonably be expected to result in a Material Adverse Effect, there has been no
non-exempt prohibited transaction under ERISA section 406 or Code section 4975 with respect to any Plan
which could reasonably be expected to result in liability to any Debtor or ERISA Affiliate.

               (b)      No ERISA Event has occurred which could reasonably be expected to result in a
Material Adverse Effect.


                                                        65
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 308 of 449



                   (c)     As of the Interim Facility Effective Date, the excess of the present value of all
benefit liabilities under the Plan of each Debtor and the ERISA Affiliates (based on those assumptions used
to fund such Plan), as of the last annual valuation date applicable thereto for which a valuation is available,
over the value of the assets of such Plan could not reasonably be expected to have a Material Adverse
Effect, and the excess of the present value of all benefit liabilities of all underfunded Plans (based on those
assumptions used to fund each such Plan) as of the last annual valuation dates applicable thereto for which
valuations are available, over the value of the assets of all such underfunded Plans could not reasonably be
expected to have a Material Adverse Effect.

        Section 7.11     Disclosure; No Material Misstatements. To the best of the Borrower’s knowledge,
no report, financial statement, certificate or other written information furnished by or on behalf of any
Debtor (other than projected financial information, pro forma financial information, the Reserve Report
and information of a general economic or industry nature) to the Administrative Agent or any Lender in
connection with the Transactions and the negotiation of this Agreement or delivered hereunder or under
any other Loan Document (as modified or supplemented by other information so furnished), when taken as
a whole, contains any untrue statement of a material fact or omits to state any material fact necessary to
make the statements therein (when taken as a whole), in the light of the circumstances under which they
were made, not materially misleading. With respect to projected financial information, pro forma financial
information and the Reserve Report, the Borrower represents pursuant to this Section 7.11 only that (w)
such information was prepared in good faith based upon assumptions believed to be reasonable at the time
of preparation and when delivered to the Administrative Agent or the Lenders (it being understood that
such projections may vary from actual results and that such variances may be material and that, with respect
to the Reserve Report, projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in the Reserve Report are necessarily based upon professional
opinions, estimates and projections and that the Debtors do not warrant that such opinions, estimates and
projections will ultimately prove to be accurate), (x) as of the Interim Facility Effective Date, there has
been no decrease in the amount of the estimated Proved Reserves shown in the Reserve Report since the
date thereof, except for changes which have occurred as a result of production in the ordinary course of
business and (y) as of the Interim Facility Effective Date, at the time furnished, the Reserve Report did not
omit any material statement or information necessary to cause the same not to be misleading to the
Administrative Agent and the Lenders in any material respect.

         Section 7.12    Subsidiaries. The Debtors have maintained insurance policies sufficient to comply
with Section 8.06. As of the Interim Facility Effective Date, Arsenal Energy Holdings LLC has no
Subsidiaries other than those set forth on Schedule 7.12 and no Debtor has Foreign Subsidiaries. Each
Subsidiary Guarantor or Parent Company Debtor as of the Interim Facility Effective Date (after giving
effect to the Transactions) has been so designated on Schedule 7.12.

          Section 7.13     Location of Business and Offices. The Borrower’s jurisdiction of organization is
the State of Delaware; the name of the Borrower as listed in the public records of its jurisdiction of
organization is Arsenal Resources Development LLC; the tax identification number of the Borrower is 83-
2064072; and the organizational identification number of the Borrower in its jurisdiction of organization is
7078253 (or, in each case, as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(i)). The Borrower’s principal place of business and chief executive office is located at the
address specified in Section 12.01(a) (or as set forth in any notice delivered pursuant to Section 8.01(i) or
Section 12.01(a)). Each Subsidiary’s jurisdiction of organization, name as listed in the public records of
its jurisdiction of organization, organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is stated on Schedule 7.12 (or as set
forth in any notices delivered pursuant to Section 8.01(i)).



                                                      66
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 309 of 449



        Section 7.14    Properties; Maintenance of Properties; Titles, Etc. Except as a result of the filing
of the Cases (and subject to any necessary order or authorization of the Bankruptcy Court), and except as
could not have a Material Adverse Effect:

                  (a)    Subject to any Liens permitted hereunder, the Debtor specified as the owner owns
(or will own if and when acquired) the net interests in production attributable to the Hydrocarbon Interests
as reflected in the Reserve Report, and the ownership of such Properties shall not in any material respect
obligate such Debtor to bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount materially in excess of the working interest of each Property
set forth in the Reserve Report that is not offset by a corresponding proportionate increase in the such
Debtor’s net revenue interest in such Property.

                 (b)     All material leases and agreements necessary for the conduct of the business of the
Debtors are valid and subsisting, in full force and effect, and there exists no default or event or circumstance
which, with the giving of notice or the passage of time or both, would give rise to a default under any such
lease or leases.

                 (c)    The rights and Properties presently owned, leased or licensed by the Debtors
including all easements and rights of way, include all rights and Properties necessary to permit the Debtors
to conduct their business in all material respects in the same manner as its business has been conducted
prior to the date hereof (subject to any changes to the business resulting from transactions permitted
hereunder).

                 (d)      Each Debtor owns, or is licensed to use, all trademarks, trade names, copyrights,
patents and other intellectual Property material to its business, and the use thereof by any Debtor does not
infringe upon the rights of any other Person. The Debtors either own or have valid licenses or other rights
to use all databases, geological data, geophysical data, engineering data, seismic data, maps, interpretations
and other technical information used in their businesses as presently conducted, subject to the limitations
contained in the agreements governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons.

                (e)      All of the Properties of the Debtors which are reasonably necessary for the
operation of their respective businesses are in good working condition and are maintained in accordance
with prudent business standards and in compliance with Section 8.05.

        Section 7.15      Gas Imbalances, Prepayments. Except (a) as set forth on Schedule 7.15 or (b)
thereafter as either disclosed in writing to the Administrative Agent or included in the Reserve Report
Certificate, on a net basis there are no gas imbalances, take or pay or other prepayments which would
require any Debtor to deliver Hydrocarbons produced from the Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding two percent (2.0%) of the aggregate
volumes of Hydrocarbons (on an Mcf equivalent basis) listed in the Reserve Report.

        Section 7.16       Marketing of Production. Except (a) for contracts listed and in effect on the date
hereof on Schedule 7.16 or (b) thereafter either disclosed in writing to the Administrative Agent or included
in the Reserve Report (with respect to all of which contracts the Borrower represents that the Debtors are
receiving a price for all production sold thereunder which is computed substantially in accordance with the
terms of the relevant contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity), no material agreements exist which are not cancelable on sixty (60) days’
notice or less without penalty or detriment for the sale of production from the Debtors’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase, production, whether or not the same are


                                                      67
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19       Filed 11/08/19        Page 310 of 449



currently being exercised) that (a) pertain to the sale of production at a fixed price and (b) have a maturity
or expiry date of longer than six (6) months from the date hereof.

        Section 7.17     Swap Agreements. Schedule 7.17, as of the date hereof, and after the date hereof,
each report required to be delivered by the Borrower pursuant to Section 8.01(d), sets forth, as of the date
indicated on such schedule or report, a true and complete list of all material Swap Agreements of each
Debtor, the material terms thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such agreement.

        Section 7.18     Use of Loans and Letters of Credit. The proceeds of the Loans and the Letters of
Credit shall be used in accordance with Section 8.16.

                                           ARTICLE VIII
                                      AFFIRMATIVE COVENANTS

        Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

       Section 8.01    Financial Statements; Other Information.            The Borrower will furnish to the
Administrative Agent for distribution to each Lender:

                 (a)     Annual Financial Statements. As soon as available, but in any event not later than
one hundred twenty (120) days after the end of each fiscal year of the Borrower, commencing with the
fiscal year of the Borrower ending December 31, 2019, the audited consolidated balance sheet of the
Borrower and its Subsidiaries and related consolidated statements of operations, member’s equity and cash
flows as of the end of and for such year and, in each case, setting forth in comparative form the figures for
the previous fiscal year, all reported on by an independent public accounting firm of recognized national
standing (without any qualification or exception as to the scope of such audit) to the effect that such
consolidated financial statements present fairly in all material respects the financial condition and results
of operations of the Debtors on a consolidated basis in accordance with GAAP.

                 (b)      Quarterly Financial Statements. As soon as available, but in any event not later
than sixty (60) days after the end of each of the first three fiscal quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ending September 30, 2019, the consolidated balance sheet of the
Borrwer and its Subsidiaries and related consolidated statements of operations, member’s equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth, in each case in comparative form the figures for the corresponding period or periods of (or, in the
case of the balance sheet, as of the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition and results of operations of the
Debtors on a consolidated basis in accordance with GAAP, subject to changes resulting from normal year-
end audit adjustments and the absence of footnotes.

                   (c)      Certificate of Financial Officer -- Compliance. Concurrently with the delivery of
financial statements under Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer of the
Borrower in substantially the form of Exhibit D hereto (i) certifying, to the knowledge of the certifying
Financial Officer, as to whether a Default has occurred and is continuing and, if a Default has occurred and
is continuing, specifying the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth a reasonably detailed calculation of the Financial Performance Covenant and (iii)
stating whether any change in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 1.05, which has not been previously disclosed pursuant to this


                                                       68
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 311 of 449



Section 8.01(c), and, if any such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

                 (d)      Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer,
in form and substance satisfactory to the Administrative Agent, setting forth as of the last Business Day of
the most recently ended fiscal quarter or fiscal year, a true and complete list of all material Swap
Agreements of each Debtor, the counterparty, type of Swap Agreement, trade date, effective date,
termination date, notional amounts or volumes, the remaining notional amounts or volumes, the net mark-
to-market value of each such Swap Agreement for which a mark-to-market value is reasonably available as
of such day, the strike or fixed rate payor price and any new credit support agreements relating thereto not
listed on Schedule 7.17 or previously disclosed to the Administrative Agent, any margin required or
supplied under any credit support document and any other material terms reasonably requested to be set
forth therein by the Administrative Agent in advance of delivery.

                 (e)     Other Accounting Reports. Promptly upon receipt thereof, a copy of each other
material financial accountant’s letter (other than in the ordinary course of business) submitted to any Debtor
by independent accountants in connection with any annual, interim or special audit made by them of the
books of such Debtor.

                (f)      Lists of Purchasers. Concurrently with the delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a list of all Persons purchasing Hydrocarbons from the Debtors who
collectively account for at least eighty-five percent (85.0%) of the revenues resulting from the sale of all
Hydrocarbons by the Debtors during the then most recently completed fiscal quarter.

                 (g)     Notice of Sales of Oil and Gas Properties. In the event any Debtor intends to
Dispose of any Oil and Gas Properties for net cash proceeds in excess of one hundred thousand dollars
($100,000.00) individually or one million dollars ($1,000,000.00) in the aggregate, prior notice of such
Disposition, the price thereof and the anticipated date of closing and any other details thereof reasonably
requested by the Administrative Agent.

               (h)      Notice of Casualty Events. Prompt written notice of the occurrence of any
Casualty Event with respect to any Oil and Gas Properties.

                 (i)      Information Regarding Borrower and Guarantors. Promptly (and in any event
within ten (10) Business Days (or such later time as the Administrative Agent may agree) of the following),
written notice of any change in (i) any Debtor’s corporate name or in any trade name used to identify such
Person in the conduct of its business or in the ownership of its Properties, (ii) the location of any Debtor’s
chief executive office or principal place of business, (iii) any Debtor’s identity or corporate form, (iv) any
Debtor’s jurisdiction of organization or such Person’s organizational identification number in such
jurisdiction of organization and (v) any Debtor’s federal taxpayer identification number.

                 (j)     Production Report and Lease Operating Statements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a report setting forth, for each
calendar month during the then current fiscal year to date, the volume of sold production and sales
attributable to production (and the prices at which such sales were made and the revenues derived from
such sales) for each such calendar month from Oil and Gas Properties, and setting forth the related ad
valorem, severance and production taxes and lease operating expenses attributable thereto and incurred for
each such calendar month.




                                                      69
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 312 of 449



                 (k)     Notices of Certain Changes. Promptly, (and in any event within ten (10) Business
Days (or such later time as the Administrative Agent may agree) of the following, after the execution
thereof), copies of any material amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other governance document of any Debtor.

                  (l)      Other Requested Information. With reasonable promptness, following any request
therefor, (i) such other information regarding the operations, business affairs and financial condition of any
Debtor (including, without limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent may reasonably request in writing from time to time; provided that
notwithstanding anything to the contrary in this Section 8.01(l)(i), the obligations of the Debtors hereunder
shall be subject to the Disclosure Restrictions and (ii) information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act or other applicable anti-money laundering, anti-terrorism
or anti-corruption laws, including Beneficial Ownership Certifications.

         Section 8.02 Notices of Material Events. The Borrower will furnish to the Administrative Agent
and each Lender promptly, after a Responsible Officer of any Debtor obtains actual knowledge, notice of
the following:

                 (a)     Defaults. The occurrence of any Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the Borrower proposes to take
with respect thereto;

                 (b)      Governmental Matters. Other than the Cases, the filing or commencement of, or
the threat in writing of, any action, suit, notice, proceeding, investigation or arbitration (alleging, without
limitation, Environmental Liability) by or before any arbitrator or Governmental Authority against or
affecting any Debtor not previously disclosed in writing to the Lenders or any material adverse development
in any such action, suit, proceeding, investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, would reasonably be expected to result in a Material Adverse Effect;

                 (c)     ERISA Events. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred after the date of this Agreement, would reasonably be expected
to result in a Material Adverse Effect;

                 (d)     To the extent reasonably practicable at least one (1) day prior to filing (or such
shorter period as the Administrative Agent may agree), the Borrower shall use commercially reasonable
efforts to provide the Administrative Agent copies of all material pleadings and motions (other than “first
day” motions and proposed orders, and other than emergency pleadings or motions where, despite such
Debtor’s commercially reasonable efforts, such one day notice) to be filed by or on behalf of the Borrower
or any of the other Loan Parties with the Bankruptcy Court in the Cases, or to be distributed by or on behalf
of the Borrower or any of the other Loan Parties to any official committee appointed in the Cases, which
such pleadings shall include the Administrative Agent as a notice party;

                (e)     Events Resulting in MAEs. Any other development that results in, or would
reasonably be expected to result in a Material Adverse Effect.

         Section 8.03    Existence; Conduct of Business. Each Debtor will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal existence and take all commercially
reasonable actions to maintain the rights, licenses, permits, privileges and franchises material to the conduct
of its business and maintain, if necessary, its qualification to do business in each other jurisdiction in which

                                                      70
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19        Page 313 of 449



its Oil and Gas Properties is located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any transaction permitted under Section 9.08.

         Section 8.04      Payment of Tax Obligations. Each Debtor shall pay, discharge or otherwise satisfy
its obligations in respect of all Tax liabilities of the Debtors, before the same shall become due and payable,
except (x) to the extent such payment is excused by, or is otherwise prohibited by the provisions of the
Bankruptcy Code or order of the Bankruptcy Court and (y) where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and such Debtor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP (or in the case of a Foreign Subsidiary, the
comparable accounting principles in the relevant jurisdiction) or (b) the failure to make payment could not
reasonably be expected, individually or in the aggregate, to result in a Material Adverse Effect.

        Section 8.05      Operation and Maintenance of Properties. Subject to any necessary order or
authorization of the Bankruptcy Court, each Debtor will, except in each case, where the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect (it being understood that this Section
8.05 shall not restrict any transaction otherwise permitted by Sections 9.05, 9.08 or 9.09):

                (a)     operate its Oil and Gas Properties and other material Properties or take reasonable
action to cause such Oil and Gas Properties and other material Properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in compliance with all applicable
contracts and agreements;

                  (b)    keep and maintain all Property material and reasonably necessary to the conduct
of its business in good working order and condition (ordinary wear and tear and casualty and condemnation
excepted) in accordance with prudent business standards; and

               (c)      to the extent the Borrower is not the operator of any Property, the Borrower shall
use commercially reasonable efforts to cause the operator to operate such Property in accordance with
customary industry practices.

         Section 8.06     Insurance. Each Debtor will maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The loss payable clauses or provisions in said insurance policy
or policies insuring any of the Collateral for the Loans shall be endorsed in favor of and made payable to
the Administrative Agent as its interests may appear (it being understood that, unless there is an Event of
Default and the Majority Lenders instruct the Administrative Agent otherwise, the proceeds of any property
insurance shall go to the Borrower) and such policies shall name the Administrative Agent and the Lenders
as “additional insureds” and provide, to the extent the insurer will do so based on the commercially
reasonable efforts of the Borrower, that the insurer will endeavor to give at least thirty (30) days prior notice
of any cancellation to the Administrative Agent. Notwithstanding the foregoing, the Debtors may self-
insure with respect to such risks with respect to which companies of established reputation in the same
general line of business in the same general area usually self-insure.

        Section 8.07     Books and Records; Inspection Rights. Each Debtor will maintain financial
records in accordance with GAAP. Each Debtor will permit any representatives designated by the
Administrative Agent or any Lender (who shall be accompanied by the Administrative Agent), upon
reasonable prior notice to the Borrower, to visit and inspect its Properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business hours as often as reasonably

                                                       71
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19     Filed 11/08/19       Page 314 of 449



requested; provided that, excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise rights under this Section 8.07
and the Administrative Agent shall not exercise such rights more often than two times during any calendar
year absent the existence of a continuing Event of Default and only one such visit per fiscal year shall be at
the Borrower’s expense; provided, further that, when an Event of Default exists, the Administrative Agent,
any Lender or any respective representatives or independent contractors of the Administrative Agent or any
Lender may do any of the foregoing at any time during normal business hours upon reasonable advance
notice. The Administrative Agent and the Majority Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 8.07, no Debtor will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary information, (ii) in respect of
which disclosure to the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Governmental Requirement or any binding agreement or (iii) that is subject
to attorney-client or similar privilege or constitutes attorney work product (collectively, the “Disclosure
Restrictions”).

         Section 8.08   Compliance with Laws. Subject to any necessary order or authorization of the
Bankruptcy Court, each Debtor will comply with all laws, rules, regulations and orders of any
Governmental Authority, whether now in effect or hereafter enacted, applicable to it or its Property,
including the PATRIOT Act, OFAC, FCPA and ERISA, except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material Adverse Effect.

        Section 8.09     Environmental Matters. Subject to any necessary order or authorization of the
Bankruptcy Court, and except in each case with respect to this Section to the extent the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect, each
Debtor will: (i) comply with all Environmental Laws; (ii) to the extent required of them under any
Environmental Laws, conduct any investigation, study, sampling and testing required by Environmental
Laws, and undertake any cleanup, removal, remedial or other action required by Environmental Laws to
remove and clean up any Releases of Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; and (iii) take reasonable action to obtain and renew all material
authorizations and permits required pursuant to Environmental Law for its operations.

        Section 8.10        Further Assurances.

                (a)     Each Debtor will promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments necessary or proper to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Security Instruments or the priority thereof, or to
make any recordings or file any notices and financing statements in connection therewith.

                 (b)      The Borrower hereby authorizes the Administrative Agent to file one (1) or more
financing or continuation statements, and amendments thereto, relative to all or any part of the Collateral
without the signature of the Borrower or any other Guarantor where permitted by law, which financing
statements may contain a description of collateral that describes such property in any manner as the
Administrative Agent may reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Collateral, including describing such property as “all assets” or “all property” or
words of similar effect.

                (c)     Notwithstanding anything in the Loan Document to the contrary, no actions in any
jurisdiction outside of the United States or that are necessary to comply with any Governmental
Requirement of any jurisdiction outside of the United States shall be required in order to create any security

                                                     72
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19     Filed 11/08/19       Page 315 of 449



interest in assets located, titled, registered or filed outside of the United States or to perfect such security
interests (it being understood that there shall be no collateral or pledge agreements or similar agreements
governed under the laws of any jurisdiction outside of the United States).

        Section 8.11        Additional Collateral; Additional Guarantors.

                 (a)     Each Debtor shall guarantee the Obligations pursuant to the Loan Guarantee. In
connection with any such guarantee, each Debtor shall promptly, (A) execute and deliver this Agreement
or a joinder to this Agreement, in form and substance reasonably acceptable to the Administrative Agent
(the “Joinder Agreement”), and any other Loan Document reasonably requested by the Administrative
Agent and (B) pledge all of the Equity Interests of owned by Debtor pursuant to a Security Instrument or
other Loan Document (other than Excluded Equity Interests).

                 (b)     Each Subsidiary of a Loan Party now existing or created, acquired or coming into
existence after the date hereof, other than the Guarantors party hereto, shall promptly execute and deliver
to the Administrative Agent a Joinder Agreement and any Security Instrument or other Loan Document (or
joinder thereto) as may be required by the Administrative Agent. Such Subsidiary shall deliver to the
Administrative Agent, simultaneously with its delivery of such Joinder Agreement and any such Security
Instrument or other Loan Document (or joinder), (x) written evidence reasonably satisfactory to the
Administrative Agent that such Subsidiary has taken all organizational action necessary to duly approve
and authorize its execution, delivery and performance of such Joinder Agreement (including under the Loan
Guarantee), any such Security Instrument and any other documents which it is required to execute, and (y)
such additional closing documents, certificates and opinions of counsel as the Administrative Agent shall
reasonably require.

         Section 8.12    ERISA Compliance. Each Debtor will promptly furnish to the Administrative
Agent (i) promptly after a reasonable request therefore by the Administrative Agent, a copy of each annual
and other report with respect to each Plan most recently filed with the United States Secretary of Labor, the
Internal Revenue Service or the PBGC and (ii) promptly upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any Plan.

        Section 8.13    Swap Agreements. The Pre-Petition Swap Agreements shall continue to be in full
force and effect without any amendments thereto that are adverse to the interest of the Borrower or its
Subsidiaries.

        Section 8.14        [Reserved].

        Section 8.15   Cash Management. Each Debtor shall maintain their cash management system as
required by the Cash Management Order.

        Section 8.16     Use of Proceeds. The proceeds of the Loans and Letters of Credit shall be used (a)
to pay related transaction costs, fees and expenses; (b) to provide working capital and for other general
corporate purposes of the Debtors in accordance with the Budget; (c) to make adequate protection payments
as authorized by the Bankruptcy Court in the Interim Order or the Final Order, as applicable; (d) to pay
obligations arising from or related to the Carve-Out; (e) to pay restructuring costs incurred in connection
with the Cases; and (f) in the case of the Refinancing Facility, to refinance amounts outstanding under the
Pre-Petition Credit Agreement, pursuant to the terms set forth in Article II. The Borrower and the other
Loan Parties are not engaged principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the proceeds of any Loan or


                                                       73
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS              Doc 19    Filed 11/08/19      Page 316 of 449



Letter of Credit will be used for any purpose which violates the provisions of Regulations T, U or X of the
Board.

        Section 8.17      Milestones. Each Debtor shall take the following actions by the following dates
(such dates, collectively, the “Chapter 11 Milestones”):

                 (a)      the Debtors shall have obtained approval of the Interim Order by the date that is
no later than five (5) days following the Petition Date;

                  (b)     the Debtors shall have obtained approval of the Final Order by the date that is no
later than thirty (30) days following the Petition Date;

                (c)      unless the Bankruptcy Court shall have entered the Confirmation Order prior to
such date, the Debtors shall have obtained approval of the Approved Bidding Procedures no later than
seventy five (75) days after the Petition Date;

                (d)     unless the Approved Plan of Reorganization is consummated prior to such date, an
Approved Sale is not consummated by the date that is no later than one hundred seventy (170) days
following the Petition Date.

           Section 8.18    Post-Interim Facility Effective Date Covenants. The Borrower shall have used
commercially reasonable efforts to deliver to the Administrative Agent, on or prior to the date that is ten
(10) days following the Interim Facility Effective Date, (a) a certificate of insurance coverage of the
Borrower evidencing that the Debtors, if any, are carrying insurance in accordance with Section 8.06 and
(b) title information (including customary title opinions or reports or other documents) consistent with usual
and customary standards for the geographic regions in which the existing Oil and Gas Properties are located,
taking into account the size, scope and number of leases and wells of the Debtors, in respect of at least
eighty-five percent (85%) of the aggregate present net value of the existing Oil and Gas Properties as set
forth in the Reserve Report.

                                                ARTICLE IX
                                            NEGATIVE COVENANTS

        Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

        Section 9.01     Financial Performance Covenant. The Debtors shall not allow, during any
Variance Testing Period, the Debtors’ actual aggregate cash expenses and disbursements during such
Variance Testing Period to be more than one-hundred-and-fifteen percent (115%) of the projected aggregate
cash expenses and disbursements for such Variance Testing Period, as set forth in the Budget (the
“Permitted Variance”), provided that the cash expenses and disbursements considered for determining
compliance with this covenant shall exclude (i) disbursements and expenses in respect of professional fees
incurred in the Cases during such Variance Testing Period, (ii) to the extent not included in the Budget, the
Up-Front Fees and other debt service payable to the RBL Lenders, as set forth in the Exit Term Sheet (as
defined in the Final Order) and (iii) disbursements owed to third parties on account of royalty interests and
working interests and provided, further that the Debtors may carry forward budgeted but unused
disbursements in such Testing Period set forth in the Budget.

        Section 9.02        Indebtedness.    No Debtor will, incur, create, assume or suffer to exist any
Indebtedness, except:

                 (a)        the Obligations (including any Indebtedness arising under the Loan Documents);


                                                       74
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS               Doc 19    Filed 11/08/19      Page 317 of 449



                  (b)      Indebtedness (i) outstanding on the Petition Date and set forth on Schedule 9.02(b)
and (ii) in respect of the Seller Notes and the Holdings Term Loan Facility;

                 (c)        Indebtedness arising under Capital Leases incurred prior to the Petition Date;

               (d)    unsecured indebtedness incurred by the Debtors owing to the Debtors; provided
that any such Indebtedness shall be subject to subordination terms reasonably satisfactory to the
Administrative Agent;

                 (e)        the Excepted Debt of the Debtors in existence as of the Petition Date;

               (f)      Guaranty Obligations of the Debtors in respect of Indebtedness of the Debtors
otherwise permitted hereunder; and

                 (g)        other Indebtedness in an amount not to exceed one million dollars ($1,000,000).

        Section 9.03    Liens. No Debtor will create, incur, assume or permit to exist any Lien on any of
its Properties (now owned or hereafter acquired), except:

                 (a)        Liens securing the Obligations or arising pursuant to any Loan Document;

                  (b)     (i) Liens on any Property of the Debtors existing on the Petition Date in respect of
borrowed money and set forth on Schedule 9.03(b); provided that (A) no such Lien shall at any time be
extended to cover any additional Property not subject thereto on the Petition Date and (B) the principal
amount of the Indebtedness secured by such Liens shall not be extended, renewed, refunded or refinanced
and (ii) Liens in existence on the Petition Date that are perfected subsequent to the Petition Date as permitted
by Section 546(b) of the Bankruptcy Code;

                 (c)        Excepted Liens;

                 (d)        Liens securing Indebtedness permitted pursuant to Section 9.02(c);

                (e)     Liens securing any Indebtedness permitted by Sections 9.02(f) (solely and to the
same extent that the Indebtedness guaranteed by such Guaranty Obligations are permitted to be subject to
a Lien hereunder);

                (f)     Liens securing Secured Cash Management Agreements and Secured Swap
Obligations that were not entered into for speculative purposes;

                 (g)     Liens securing Pre-Petition Obligations, the Holdings Term Loan Facility and the
Seller Notes; provided that such Liens are subject to the terms and conditions of the DIP Order;

                (h)     Liens in an aggregate amount not to exceed five hundred thousand dollars
($500,000) at any time outstanding; and

                 (i)      Liens in respect of Adequate Protection Obligations to the extent, and subject to
the conditions set forth in, the DIP Order.

        Section 9.04        Dividends, Distributions and Redemptions.

                (a)      Dividends and Distributions. The Debtors will not declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, return any capital to its stockholders or make

                                                       75
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19      Page 318 of 449



any distribution of their Property to their respective Equity Interest holders, except that (i) the Subsidiaries
of the Borrower may declare and pay dividends or distributions ratably with respect to their Equity Interests
and (ii) the Debtors may make Restricted Payments in an aggregate amount not to exceed five hundred
thousand dollars ($500,000) in connection with stock option plans or other benefit plans for management
or employees of the Debtors that have been approved by an order of the Bankruptcy Court reasonably
satisfactory to the Administrative Agent.

                 (b)       Prepayments, Redemptions of Pre-Petition Obligations; Certain Amendments.
The Debtors will not make any Redemption or any other prepayments of principal, interest or payment of
fees on, or in connection with, the Pre-Petition Loan Documents, other than payments expressly provided
for herein or pursuant to orders entered upon pleadings in form and substance reasonably satisfactory to the
Administrative Agent. No Debtor shall consent to any amendment, supplement, waiver or other
modification of the terms or provisions contained in any of (i) the Pre-Petition Loan Documents or (ii) any
other Indebtedness for borrowed money.

        Section 9.05   Investments, Loans and Advances. No Debtor shall make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing restriction shall not apply to:

                 (a)        Investments in the other Debtors outstanding on the Petition Date;

                 (b)      (i) accounts or notes receivable arising from the grant of trade credit by the Debtors
or the purchase of assets and services from the Debtors, in each case, in the ordinary course of business,
(ii) in the form of a prepayment of fees and expenses by the Debtors, so long as such expenses are being
paid in accordance with customary trade terms of the Debtors, (iii) advances of payroll payments to
employees, consultants or independent contractors or other advances of salaries or compensation to
employees, consultants or independent contractors, in each case in the ordinary course of business and
(iv) Investments received in satisfaction or partial satisfaction thereof from account debtors and other
credits to suppliers in the ordinary course of business arising from the settlement of delinquent obligations
or disputes in respect of a secured Investment;

                (c)     (i) Investments in assets that constituted Cash Equivalents at the time such
Investments were made and (ii) pledges and deposits of cash earnest money and endorsements of negotiable
instruments in connection with transactions otherwise permitted by Section 9.05;

                 (d)      Investments in stock, obligations or securities received in settlement of debts
arising from Investments permitted under this Section 9.05 owing to the Debtors received as satisfaction or
potential satisfaction of such debts or as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such debts or upon the enforcement of any Lien in favor of any Debtor; provided that
the Borrower shall give the Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this Section 9.05(d) exceeds two million dollars
($2,000,000); and

                 (e)      Solely to the extent in existence on the Petition Date, (i) Investments in direct
ownership interests in additional Oil and Gas Properties, related Properties and gas gathering systems
related thereto or related to farm-out, farm-in, joint operating, joint venture or area of mutual interest
agreements, gathering systems, pipelines or other similar arrangements which are usual and customary in
the oil and gas exploration and production business located within the geographic boundaries of the United
States of America and (ii) Investments in respect of the Joint Development Agreement.

       Section 9.06     Nature of Business; International Operations. Subject to any restrictions arising
on account of the Debtors’ status as a “debtor” under the Bankruptcy Code and entry of the DIP Order, no

                                                       76
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19       Page 319 of 449



Debtor will allow any material changes (a) to the character of its business as an independent oil and gas
exploration and production company and business ancillary or reasonably related thereto or a reasonable
extension thereof or (b) to the Debtor’s identity or corporate structure, the jurisdiction in which such Person
is incorporated or formed, or any organizational documents of such Debtor. No Debtor will acquire or
make any other expenditures (whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries of the United States.

        Section 9.07     Limitation on Operating Leases. No Debtor will create, incur, assume or suffer to
exist any operating lease constituting an obligation for the payment of rent for office space (excluding, for
avoidance of doubt, leases of Hydrocarbon Interests and any leases constituting Indebtedness permitted
under Section 9.02) unless all such amounts permitted pursuant to this Section 9.07 do not, in the aggregate,
exceed one million dollars ($1,000,000.00) per fiscal year.

         Section 9.08    Mergers, Etc. No Debtor will merge into or with or consolidate with any other
Person, or Dispose of (whether in one transaction or in a series of transactions) all or substantially all of
their Property (whether now owned or hereafter acquired) to any other Person, or liquidate or dissolve or
divide, in each case except as permitted by Section 9.09.

        Section 9.09     Sale of Properties. No Debtor will sell, assign, farm-out, convey, dispose or
otherwise transfer (including by (A) any sale and leaseback transaction or (B) an allocation of assets among
newly divided limited liability companies pursuant to a “division” or “plan of division” under the Delaware
Limited Liability Company Act) (each of the foregoing, a “Disposition”) any Property except:

                (a)     Dispositions of Hydrocarbons, inventory and other goods held for sale in the
ordinary course of business;

                 (b)     (i) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributable and (ii) Farm-Out Agreements with respect to undeveloped acreage to which no Proved
Reserves are attributable and assignments in connection with such Farm-Out Agreements;

                 (c)      Dispositions of (i) equipment, vehicles and immaterial assets (other than accounts
receivable) that are no longer necessary for the business of the Borrower or such Subsidiary or is replaced
by equipment, vehicles and other assets of at least comparable value and use and (ii) Cash Equivalents;

                (d)     Dispositions of any Property of any Debtor pursuant to an order of the Bankruptcy
Court; provided that such disposition shall be subject to the prior consent of the Administrative Agent and
the Majority Lenders;

               (e)      the Borrower and the Subsidiaries may lease, sublease, license or sublicense (on a
non-exclusive basis with respect to any intellectual property) real, personal or intellectual property (other
than Oil and Gas Properties) in the ordinary course of business;

                (f)     transfers of Property subject to a Casualty Event or in connection with any other
casualty event or condemnation proceeding with respect to Property of any Debtor;

                 (g)        the unwinding of any Swap Agreement;

                 (h)        Dispositions to the extent set forth in the Budget in an aggregate amount not to

exceed one million dollars ($1,000,000); and



                                                       77
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19     Filed 11/08/19      Page 320 of 449



                 (i)     Liens permitted under Section 9.03 and Restricted Payments permitted under
Section 9.04 and transactions permitted by Section 9.05 (other the intercompany transactions) and Section
9.08 (other than Section 9.08(d)).

         Section 9.10      Transactions with Affiliates. No Debtor will enter into any transaction, including
any purchase, sale, lease or exchange of Property or the rendering of any service, with any non-Debtor
Affiliate other than (i) transactions or arrangements in place as of the Petition Date (including contractual
obligations in place at such time), (ii) those approved by the Bankruptcy Court pursuant to an order in form
and substance reasonably satisfactory to the Administrative Agent and the Majority Lenders (iii)
transactions contemplated by the RSA or (iv) to the extent such transactions are upon fair and reasonable
terms no less favorable to it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate; provided that the foregoing restriction will not apply to any Restricted Payment permitted
by Section 9.04, and fees and compensation to, and indemnity provided on behalf of, officers, directors and
employees of the Debtors in their capacity as such to the extent such fees and compensation are customary..

        Section 9.11        Subsidiaries. The Borrower shall have no Foreign Subsidiaries.

         Section 9.12     Negative Pledge Agreements; Dividend Restrictions. No Debtor will create, incur,
assume or suffer to exist any Contractual Requirement (other than this Agreement, any other Loan
Document, the Pre-Petition Loan Documents, the prepetition loan documents in existence on the date hereof
relating to the Seller Notes and the Holdings Term Loan Facility and the documentation in existence on the
date hereof related to the Joint Development Agreement) which prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Properties in favor of the Administrative Agent
and the Lenders or secure the Obligations except restrictions imposed pursuant to an agreement entered
into in connection with a Disposition permitted under Section 9.09:

                 (a)       (i) exist on the Petition Date and (to the extent not otherwise permitted by this
Section 9.12) are listed on Schedule 9.12(a) and (ii) to the extent Contractual Requirements permitted by
subclause (i) are set forth in an agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness or
obligation so long as such Permitted Refinancing Indebtedness does not expand the scope of such
Contractual Requirement;

                (b)     are customary restrictions on leases, subleases or licenses otherwise permitted
hereby so long as such restrictions relate to the assets subject thereto;

                (c)     are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Debtors;

                (d)      are customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

                 (e)     restrict the use of cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

                 (f)        are imposed by Governmental Requirements;

                 (g)       are restrictions regarding licenses or sublicenses by the Debtors of intellectual
property in the ordinary course of business (in which case such restriction shall relate only to such
intellectual property); or



                                                      78
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 321 of 449



                (h)      are encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in clauses (a) through (l) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings, replacements or refinancings
are, in the good faith judgment of the Borrower’s board of directors, no more restrictive in any material
respect with respect to such encumbrance and other restrictions taken as a whole than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

         Section 9.13   Gas Imbalances, Take-or-Pay or Other Prepayments. Except (a) as set forth on
Schedule 7.15 or (b) thereafter either disclosed in writing to the Administrative Agent or included in the
Reserve Report Certificate, the Borrower will not, and will not permit any Subsidiary to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas Properties of the Borrower
or any Subsidiary that would require the Borrower or any such Subsidiary to deliver Hydrocarbons at some
future time without then or thereafter receiving full payment therefor exceeding two percent (2.0%) of the
aggregate volumes of Hydrocarbons (on an Mcf equivalent basis) listed in the Reserve Report.

        Section 9.14   Swap Agreements. No Debtor will enter into any Swap Agreements (other than
the Pre-Petition Swap Agreements) with any Person other than:

                  (a)      Swap Agreements in respect of commodities (i) with an Approved Counterparty
and (ii) the notional volumes for which (when aggregated with other commodity Swap Agreements then in
effect other than puts, floors and basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) do not exceed, as of the date of the latest Swap Agreement entered into, eighty-five percent
(85.0%) of the reasonably anticipated Hydrocarbon production from the Debtors’ total Proved Reserves as
forecast based on the Reserve Report, for the sixty six (66) month period from the most recent date any
such Swap Agreement was entered into (the “Ongoing Swaps”); and

                  (b)      subject to Section 9.14(a), other Swap Agreements with an Approved Counterparty
(other than Swap Agreements in respect of equity or equity index swaps or options, bond or bond price or
bond index swaps or options or forward bond or forward bond price or forward bond index transactions)
which are not entered into for speculative purposes (it is understood that the following Swap Agreements
are not entered into for speculative purposes: (i) any commodity Swap Agreement intended, at inception
of execution, to hedge or manage any of the risks related to existing and or forecasted Hydrocarbon
production of the Debtors (whether or not contracted) and (ii) any Swap Agreement intended, at inception
of execution, (A) to hedge or manage the interest rate exposure associated with any debt securities, debt
facilities or leases (existing or forecasted) of any Debtor, (B) for foreign exchange or currency exchange
management, (C) to manage commodity portfolio exposure associated with changes in interest rates or
(D) to hedge any exposure that any Debtor may have to counterparties under other Swap Agreements such
that the combination of such Swap Agreements is not speculative taken as a whole).

         Section 9.15     Marketing Activities. No Debtor will engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than (a) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (b) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from proved Oil and Gas Properties of third parties during the period of such contract associated
with the Oil and Gas Properties of the Debtors that any Debtor has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are usual and customary in the
oil and gas business, (c) transactions consistent with the terms of the RSA and as assumed by Borrower in
the Cases and (d) other contracts for the purchase and/or sale of Hydrocarbons of third parties (i) which
have generally offsetting provisions (i.e., corresponding pricing mechanics, delivery dates and points and

                                                     79
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS          Doc 19      Filed 11/08/19      Page 322 of 449



volumes) such that no “position” is taken and (ii) for which appropriate credit support has been taken to
alleviate the material credit risks of the counterparty thereto.

        Section 9.16    Accounting Changes. No Debtor will (a) make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or (b) change the fiscal year of
any Debtor.

        Section 9.17     Key Employee Plans. No Debtor shall (a) enter into any key employee incentive
plan, other than such plans in effect as of the Petition Date or (b) amend or modify any existing key
employee retention plan and incentive plan, unless such plan, amendment or modification, as applicable, is
either consistent with the terms of the RSA or reasonably satisfactory to the Administrative Agent and
Majority Lenders; provided that the entry into any key employee incentive plan (or any amendment or
modification thereof) shall be deemed reasonably satisfactory to the Administrative Agent and Majority
Lenders if the aggregate plan amount contemplated to be distributed to key employees does not exceed two
million dollars ($2,000,000) in the aggregate through the Scheduled Maturity Date.

       Section 9.18    Superpriority Claims. No Debtor will create or permit to exist any Superpriority
Claim other than Superpriority Claims permitted by the DIP Order (including the Carve-Out).

                                         ARTICLE X
                                EVENTS OF DEFAULT; REMEDIES

        Section 10.01 Events of Default. While continuing, one or more of the following events shall
constitute an “Event of Default”:

               (a)     the Borrower shall fail to pay any principal of any Loan as the same shall become
due and payable, whether at the due date thereof or at a date fixed for prepayment thereof, by acceleration
or otherwise;

                 (b)      the Loan Parties shall fail to pay any interest on any Loan, any reimbursement
obligation in respect of any LC Disbursement or any fee or any other amount (other than an amount referred
to in Section 10.01(a)) payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5) days;

                (c)      any representation or warranty made or deemed made by or on behalf of the
Borrower or any Guarantor in or in connection with any Loan Document or any amendment or modification
of any Loan Document or waiver under such Loan Document, or in any certificate (or other document
containing a certification from a Loan Party or a Responsible Officer thereof) delivered pursuant to or in
connection with any Loan Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

                (d)     the Borrower shall fail to observe or perform any covenant, condition or agreement
contained in Section 8.01(i), Section 8.02(a), Section 8.03 (solely with respect to the maintenance of the
Borrower’s existence), Section 8.17, Section 8.18 or Article IX;

               (e)     any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section 10.01(a), Section 10.01(b),
Section 10.01(c) or Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);



                                                    80
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19      Page 323 of 449



                 (f)     any event or condition exists that results in Indebtedness for borrowed money
incurred after the Petition Date in an aggregate principal amount in excess of one million dollars
($1,000,000) (other than the Loans and Letters of Credit) of any one or more of any Parent Company
Debtor, the Borrower or its Subsidiaries becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to any applicable grace periods) the holder or holders of such Indebtedness or
any trustee or agent on its or their behalf to cause any such Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;

                (g)      (i) one or more judgments following the Petition Date for the payment of money
in an aggregate amount in excess of one million dollars ($1,000,000) (to the extent not covered by
independent third party insurance as to which the insurer does not dispute coverage and is not subject to an
insolvency proceeding) or (ii) any one or more non-monetary judgments that have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect, shall be rendered against any
Parent Company Debtor, the Borrower or any Subsidiary or any combination thereof and such judgment
shall not have been satisfied, vacated, discharged or stayed or bonded pending an appeal for a period of
sixty (60) consecutive days;

                 (h)      the Loan Documents after delivery thereof shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid, binding and enforceable in
accordance with their terms against the Borrower or a Guarantor party thereto or shall be repudiated by any
of them, or cease to create a valid and perfected Lien of the priority required thereby on any material portion
of the Collateral purported to be covered thereby, except, in each case, to the extent permitted by the terms
of the Loan Documents, or the Borrower or any Subsidiary shall so state in writing;

              (i)     an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a Material Adverse Effect;

                 (j)        a Change of Control shall occur;

                 (k)     the RSA is terminated or ceases to be in full force and effect and the Debtors have
not filed a motion for approval of the Approved Bidding Procedures within fifteen (15) Business Days of
the date the RSA is terminated or ceasing to be in full force and effect;

                 (l)        dismissal of the Cases or conversion of the Cases to a Chapter 7 case;

               (m)     appointment of a Chapter 11 trustee, a responsible officer or an examiner with
enlarged powers (other than a fee examiner) beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code relating to the operation of the business of any Loan Party in the Cases;

                (n)      the Bankruptcy Court’s granting of any superpriority claim or lien on the Collateral
which is pari passu with or senior to the Superpriority Claims or Liens of the Lenders in the Cases, in each
case other than with respect to the Carve-Out;

                (o)    failure of the Final Order to be entered within thirty (30) days (or a later date
consented to by the Administrative Agent and the Majority Lenders) after the Petition Date;

                 (p)      (i) failure of any material provision of the Interim Order or Final Order to be in
full force and effect, (ii) the Interim Order or Final Order being (A) vacated, stayed or reversed, or (B)

                                                       81
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19      Page 324 of 449



modified or amended in any respect without the prior written consent of the Administrative Agent and the
Majority Lenders in their reasonable discretion, (iii) the entry of any order in the Cases charging any of the
Collateral, including under Section 506(c) or Section 552(b) of the Bankruptcy Code or (iv) the
commencement of any action by any Loan Party which is adverse to the Lenders or their rights and remedies
under the DIP Facility in the Cases;

                 (q)        failure of any Loan Party to comply with any material provisions of the applicable
DIP Order;

                 (r)      payment by any Loan Party (by way of adequate protection or otherwise) of any
principal or interest or other amount on account of any prepetition Debt or payables (other than as agreed
herein or pursuant to the consent of the Majority Lenders, or as described in the Interim Order, the Final
Order or pursuant to any orders approving any “first day” motions);

                 (s)     entry of an order or orders granting relief from any stay of proceeding (including,
without limitation, the automatic stay) so as to allow a third party or third parties to proceed against assets
of any Loan Party valued in excess of five million dollars ($5,000,000) or to permit other actions that would
have a Material Adverse Effect on any Loan Party or its estate;

                (t)      Prior to the consummation of an Approved Sale, subject to Section 12.02(c), unless
otherwise agreed by the Majority Lenders or pursuant to the terms of the DIP Order, the filing by the
Debtors or any party to the RSA, or confirmation of, a plan of reorganization, other than an Approved Plan
of Reorganization; and

                 (u)     failure to satisfy any of the Chapter 11 Milestones in accordance with the terms
relating to such Chapter 11 Milestone.

        Section 10.02       Remedies.

                 (a)      In the case of an Event of Default, at any time thereafter during the continuance of
such Event of Default, the Administrative Agent may, and upon the request of the Majority Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the same or different times:
(i) terminate the Commitments and/or LC Commitments, and thereupon the Commitments and/or LC
Commitments shall terminate immediately, and (ii) declare the Notes and the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of the Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan Documents (including,
without limitation, the payment of cash collateral to secure the LC Exposure as provided in Section 2.07(j)),
shall become due and payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are hereby waived by the Borrower
and each Guarantor.

                 (b)     In the case of the occurrence of an Event of Default, the Administrative Agent and
the Lenders will have all other rights and remedies available at law and equity including, without limitation,
all rights and remedies set forth in paragraph [16] of the Interim Order (and any corresponding paragraph
of the Final Order), subject to any notice requirements set forth therein.

                (c)      All proceeds realized from the liquidation or other disposition of collateral or
otherwise received after maturity of the Notes, whether by acceleration or otherwise, shall be applied:



                                                       82
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19       Page 325 of 449



                         (i)     first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent in its capacity as such;

                         (ii)    second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders and the Issuing Banks;

                            (iii)   third, pro rata to payment of accrued interest on the Loans and LC
Disbursements;

                      (iv)   fourth, pro rata to payment of principal outstanding on the Loans and
payment of Secured Swap Obligations and Secured Cash Management Obligations;

                       (v)          fifth, to serve as cash collateral to be held by the Administrative Agent to
secure the LC Exposure;

                            (vi)    sixth, pro rata to any other Obligations; and

                           (vii)    seventh, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise required by any Governmental
Requirement.

                                            ARTICLE XI
                                     THE ADMINISTRATIVE AGENT

        Section 11.01 Appointment; Powers. Each of the Lenders and each Issuing Bank hereby
irrevocably (subject to Section 11.06) appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.

         Section 11.02 Duties and Obligations of Administrative Agent. The Administrative Agent shall
not have any duties or obligations except those expressly set forth in the Loan Documents. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing (the use of the term “agent”
herein and in the other Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under agency doctrine of any
applicable law; rather, such term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose, any information relating to any
Debtor that is communicated to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and shall not be responsible for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or under any other Loan Document or in
connection herewith or therewith, (iii) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or in any other Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in Article VI or elsewhere herein,

                                                       83
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19        Page 326 of 449



other than to confirm receipt of items expressly required to be delivered to the Administrative Agent or as
to those conditions precedent expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the financial or other condition of the
Debtors or any other obligor or guarantor or (vii) any failure by the Borrower or any other Person (other
than itself) to perform any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or conditions set forth herein or
therein. For purposes of determining compliance with the conditions specified in Article VI, each Lender
and Issuing Bank shall be deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by or acceptable or satisfactory
to a Lender or Issuing Bank unless the Administrative Agent shall have received written notice from such
Lender or Issuing Bank prior to the proposed closing date specifying its objection thereto.

         Section 11.03 Action by Administrative Agent. The Administrative Agent shall have no duty to
take any discretionary action or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section 12.02) and in all cases the
Administrative Agent shall be fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority Lender or the Lenders, as
applicable, (or such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of the Lenders. If a Default has
occurred and is continuing, then the Administrative Agent shall take such action with respect to such
Default as shall be directed by the requisite Lenders in the written instructions (with indemnities) described
in this Section 11.03, provided that, unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any action which, in its opinion,
or the opinion of its counsel, exposes the Administrative Agent to liability or which is contrary to this
Agreement, the Loan Documents or applicable law, including, for the avoidance of doubt, any action that
may be in violation of the automatic stay under any debtor relief law or that may effect a forfeiture,
modification or termination property of a Defaulting Lender in violation of any debtor relief law. The
Administrative Agent shall not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or therein or in connection
herewith or therewith, including its own ordinary negligence, except for its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and non-appealable judgment).

        Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine and to have been signed or
sent by the proper Person. The Administrative Agent also may rely upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and the Issuing Banks hereby waives the right to
dispute the Administrative Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent (as determined by a court of competent jurisdiction in a
final and non-appealable judgment). The Administrative Agent may consult with legal counsel (who may

                                                       84
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19     Filed 11/08/19      Page 327 of 449



be counsel for the Borrower), independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as the holder thereof for
all purposes hereof unless and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

          Section 11.05 Subagents. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents appointed by the Administrative
Agent. The Administrative Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory provisions of this Article
XI shall apply to any such sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct.

        Section 11.06       Resignation or Removal of Administrative Agent.

                 (a)     The Administrative Agent may resign upon thirty (30)-days’ notice to the Lenders,
any Issuing Bank and the Borrower. If the Administrative Agent becomes a Defaulting Lender, then the
Administrative Agent may be removed as the Administrative Agent at the reasonable request of the
Borrower and the Majority Lenders. Upon receipt of any such notice of resignation or removal, the Majority
Lenders shall have the right, subject to the consent of the Borrower (not to be unreasonably withheld or
delayed) unless an Event of Default has occurred and is continuing, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank with an office in the United
States. If no successor shall have been so appointed by the Majority Lenders (and, if applicable, consented
to by the Borrower) and shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as shall be agreed by the Majority
Lenders) (the “Resignation Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above.

                  (b)     With effect from the Resignation Effective Date (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under the other Loan Documents
regardless of whether a successor has been appointed (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders and the Issuing Banks under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by or to each Lender or Issuing
Bank directly, as the case may be, until such time, if any, as the Majority Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired or removed) Administrative Agent (other than in
respect of fees payable under Section 3.05 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation Effective Date), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided above in this Section
11.06). The fees payable by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such successor. After the

                                                     85
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 328 of 449



retiring or removed Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article XI and Section 12.03 shall continue in effect for the benefit of
such retiring or removed Administrative Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

                  (c)     Any resignation of the Administrative Agent pursuant to this Section shall also
constitute a resignation as Issuing Bank. If the Administrative Agent resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing Bank and all LC Exposure with
respect thereto, including the right to require the Lenders to make ABR Loans or fund risk participations in
LC Disbursements pursuant to Section 2.07(d). Upon the appointment by the Borrower of a successor
Issuing Bank hereunder (which successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank, as applicable, (ii) the retiring Issuing Bank shall be discharged from all of the
respective duties and obligations hereunder or under the other Loan Documents and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the Administrative Agent to effectively
assume the obligations of the Administrative Agent with respect to such Letters of Credit.

         Section 11.07 Administrative Agent as Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders. The term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving as Administrative Agent
hereunder in its individual capacity, but not sub-agents of such Person.

          Section 11.08 No Reliance. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter into this Agreement and
each other Loan Document to which it is a party. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document, any related agreement or
any document furnished hereunder or thereunder. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by any Debtor of this Agreement, the Loan Documents
or any other document referred to or provided for herein or to inspect the Properties or books of any Debtor.
Except for notices, reports and other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Administrative Agent nor the Arranger shall
have any duty or responsibility to provide any Lender with any credit or other information concerning the
affairs, financial condition or business of the Borrower (or any of its Affiliates) which may come into the
possession of the Administrative Agent or any of its Affiliates. In this regard, each Lender acknowledges
that Paul Hastings LLP is acting in this transaction as special counsel to the Administrative Agent only,
except to the extent otherwise expressly stated in any legal opinion or any Loan Document. Each other
party hereto will consult with its own legal counsel to the extent that it deems necessary in connection with
the Loan Documents and the matters contemplated therein.

        Section 11.09 Administrative Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or

                                                      86
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 329 of 449



other judicial proceeding relative to any Debtor, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such proceeding or otherwise:

                  (a)     to file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, LC Disbursements and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to have the claims of the Lenders,
the Issuing Banks and the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and the Administrative Agent
under Section 2.07, Section 3.05 and Section 12.03) allowed in such judicial proceeding; and

                (b)      to collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender and the Issuing Banks to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent under Section 3.05 and
Section 12.03.

        Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

         Section 11.10 Authority of Administrative Agent to Release Guarantors, Collateral and Liens.
Each Lender and Issuing Bank hereby authorizes the Administrative Agent to release (a) any Guarantor
from the Loan Guarantee pursuant to a transaction permitted hereunder or pursuant to the terms hereof and
(b) any collateral that is permitted to be sold or released pursuant to the terms of the Loan Documents. Each
Lender and Issuing Bank hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of a Guarantor, Liens, termination
statements, assignments or other documents reasonably requested by the Borrower in connection with any
sale or other disposition of Property in accordance with Section 12.16 or as otherwise authorized under the
Loan Documents. Upon request by the Administrative Agent at any time, the Majority Lenders will confirm
in writing the Administrative Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the Loan Guarantee pursuant to
Section 12.16.

          Section 11.11 The Arranger. The Arranger shall not have any duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than its respective duties,
responsibilities and liabilities in its capacity as the Administrative Agent and/or a Lender hereunder.

        Section 11.12 Secured Cash Management Agreements. No Cash Management Bank that obtains
the benefits of Section 10.02(c), any Loan Guarantee or any Collateral by virtue of the provisions hereof or
of any Loan Guarantee, any Security Instrument or any other Loan Document shall have any right to notice
of any action or consent to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of any Collateral) other than in

                                                     87
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19       Filed 11/08/19         Page 330 of 449



its capacity as a Lender and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 11.12 to the contrary, the Administrative Agent shall
not be required to verify the payment or, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Secured Cash Management Agreements unless the Administrative
Agent has received written notice of such Obligations together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank.

                                                   ARTICLE XII
                                                 MISCELLANEOUS

        Section 12.01       Notices.

                (a)     Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing (including by facsimile
transmission). All such written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone number, as follows:

                            (i)    if to the Borrower (or any other Loan Party), to it at

                                   Arsenal Resources Development LLC
                                   6031 Wallace Road Extension, Suite 300
                                   Wexford, Pennsylvania
                                   Fax: (800) 428-0981
                                   Email: agoetz@arsenalresources.com
                                   Attn: Allen Goetz, Senior Vice President, Chief Financial Officer &
                                   Chief Accounting Officer

                                   and

                                   Simpson Thacher & Bartlett LLP
                                   600 Travis St., Suite 5400
                                   Houston, TX 77002
                                   Fax: 713-821-5602
                                   Email: emodesto@stblaw.com
                                   Attn: Erland Modesto

                            (ii)   if to the Administrative Agent, to it at:

                                   Citibank, N.A.
                                   1615 Brett Road, Building III
                                   New Castle, Delaware 19720
                                   Attention: Loan Administration
                                   Telephone: 302-894-6010
                                   Facsimile: 212-994-0847
                                   Electronic Mail: GLOriginationOps@citigroup.com

                        (iii)   if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to such other address,
facsimile number, electronic mail address or telephone number as shall be designated by such party in a
notice to the Borrower and the Administrative Agent.

                                                       88
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 331 of 449



                 (b)     Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II, Article III, Article IV and
Article V unless otherwise agreed by the Administrative Agent and the applicable Lender. Documents
required to be delivered pursuant to Section 8.01 may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower (or any direct or indirect parent of
the Borrower) posts such documents, or provides a link thereto on the website on the Internet at the
Borrower’s website address listed on Schedule 12.01 (or subsequently identified in writing to the
Administrative Agent) or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents.

                 (c)     Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

                 (d)      The Borrower hereby acknowledges that (i) the Administrative Agent and the
Arranger may, but shall not be obligated to, make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be “public side” Lenders (each, a
“Public Lender”) that may have personnel who do not wish to receive material non-public information with
respect to any Debtor, or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Arranger, the Issuing Banks
and the Lenders to treat such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 12.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall not be under any obligation to mark any
Borrower Materials “PUBLIC.” Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to communications that are not made available through
the “Public Side Information” portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States federal or state securities laws.

          (e)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,

                                                     89
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 332 of 449



AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.                NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM
FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices through the Platform, any
other similar electronic platform related to this Facility except to the extent that such losses, claims,
damages, liabilities or expenses resulted from the bad faith, willful misconduct or gross negligence of an
Agent Party, as determined by a final non-appealable judgment of a court of competent jurisdiction.

        Section 12.02       Waivers; Amendments.

                 (a)      No failure on the part of the Administrative Agent, any Issuing Bank or any Lender
to exercise and no delay in exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right, power or privilege, under
any of the Loan Documents shall operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The rights and remedies of the Administrative Agent,
any Issuing Bank and the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by this Section 12.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan or issuance of a Letter of Credit shall not be construed
as a waiver of any Default, regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

                 (b)      Neither this Agreement nor any provision hereof nor any Loan Document nor any
provision thereof may be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Majority Lenders and acknowledged by the Administrative
Agent or by the Borrower and the Administrative Agent with the consent of the Majority Lenders; provided
that no such agreement shall (i) increase the Availability Limit or the Commitment of any Lender without
the written consent of such Lender, (ii) [reserved], (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Obligations hereunder or under any other Loan Document, without the written consent of each Lender
adversely affected thereby; provided that only the consent of the Majority Lenders shall be necessary to
waive or postpone any obligation of the Borrower to pay interest at the default rate under, or amend, Section
3.02(c), (iv) subject to the provisos to Section 12.02(b)(ii), postpone the scheduled date of payment or
prepayment of the principal amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Obligations hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the Maturity Date without the written
consent of each Lender adversely affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a
manner that would alter the pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby, (vi) waive or amend Section 10.02(c) or Section 12.13, without the
written consent of each Lender; provided that any waiver or amendment to Section 10.02(c), to Section
12.13 or to this proviso in this Section 12.02(b)(vi), or any amendment or modification to any Security
Instrument that results in the Secured Swap Obligations secured by such Security Instrument no longer

                                                     90
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 333 of 449



being secured thereby on an equal and ratable basis with the principal of the Loans, or any amendment or
other change to the definition of the terms “Secured Swap Agreement,” “Secured Swap Obligations” or
“Secured Swap Party,” shall also require the written consent of each Secured Swap Party adversely affected
thereby, (vii) release substantially all of the Guarantors or Collateral (except as expressly permitted by the
Loan Documents), without the consent of each Lender, or (viii) change any of the provisions of this Section
12.02(b) or the definition of “Majority Lenders” or reduce the voting rights of any Lender, without the
written consent of each Lender, (ix) no such agreement shall amend, modify or otherwise affect the rights
or duties of the Administrative Agent or any Issuing Bank hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent or any Issuing Bank, as the case may be;
provided that the LC Issuance Limit of any Issuing Bank may be increased solely with the written consent
of such Issuing Bank and no other Person so long as the aggregate LC Commitment is not increased and
(x) nothing in this Section 12.02 shall cause any waiver, amendment, modification or consent to (1) any
engagement, fee or similar letter between the Borrower and any Lender or the Administrative Agent or the
Issuing Bank to require the consent of the Majority Lenders, (2) any Letter of Credit Agreements between
the Borrower or any Subsidiary of the Borrower and the Issuing Bank to require the consent of the Majority
Lenders, (3) any Letter of Credit issued by the Issuing Bank pursuant to the terms of this Agreement to
require the consent of the Majority Lenders except as specifically required by Section 2.07 or (4) any
Secured Cash Management Agreement to require the consent of the Majority Lenders.

                  (c)     Notwithstanding anything to the contrary in any Loan Document, any Security
Instruments or related documents executed by the Debtors in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at the request of the
Borrower without the need to obtain the consent of any other Lender if such amendment, supplement or
waiver is delivered in order (i) to comply with any local Governmental Requirement or advice of local
counsel or (ii) to cure ambiguities, omissions, mistakes or defects.

                (d)     Notwithstanding anything to the contrary contained in the Loan Documents, the
Administrative Agent, without the consent of any Lender, shall be permitted to enter into any amendments,
waivers, modifications or supplements to the Engagement Letter.

                (e)      Notwithstanding anything in the Loan Documents to the contrary, the
Administrative Agent and the Borrower, may amend, modify or supplement any Loan Document without
the consent of any Lender in order to (i) correct, amend, cure or resolve any ambiguity, omission, defect,
typographical error or inconsistency or other manifest error therein, (ii) with respect to the Loan Documents,
add a guarantor or collateral or otherwise enhance the rights and benefits of the Lenders, (iii) make
administrative or operational changes not adverse to any Lender or (iv) adhere to any local Governmental
Requirement or advice of local counsel.

                (f)     Notwithstanding anything in the Loan Documents to the contrary, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or consent hereunder, except
that (A) the Commitment of any Defaulting Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender, where such Defaulting Lender is an affected Lender, shall require the consent of such
Defaulting Lender.

                 (g)     Anything herein to the contrary notwithstanding, if the Debtors’ proposed plan of
reorganization (“Proposed Plan”) provides for (in whole or in part) the refinancing of the Refinanced Loans
and the Obligations on the effective date of an Approved Plan of Reorganization in lieu of Payment in Full,
then, if such Proposed Plan has been accepted by a class consisting solely of the Lenders, then the holders
of not less than sixty-six-and-two-thirds percent (66 2/3%) of the Refinanced Loans (the “Required

                                                     91
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 334 of 449



Refinanced Lenders”) may (without the consent of any other Lenders or the Administrative Agent) agree
on behalf of all Lenders that the full amount of the Refinanced Loans will not be required to be repaid in
cash on the Maturity Date, but instead shall be treated in any manner approved by the Required Refinanced
Lenders. No amendment or waiver shall, unless signed by all Lenders, amend this clause (g) or change the
definition of the term Required Refinanced Lenders or the percentage of Lenders which shall be required
for Lenders to take any action hereunder, in each case without the consent of all Lenders.

        Section 12.03       Expenses; Indemnity; Damage Waiver.

                  (a)     The Borrower agrees (i) if the Interim Facility Effective Date occurs, to pay or
reimburse the Administrative Agent, each Issuing Bank and the Arranger for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation, negotiation, syndication and
execution, performance and administration of this Agreement, the other Loan Documents, the Exit Facility
Commitment Letter and any fee letter entered into in connection therewith and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration of the transactions
contemplated hereby and thereby (including all Attorney Costs, but excluding allocated costs of in-house
counsel, where counsel shall be limited to one primary counsel, one local counsel as reasonably necessary
in each relevant jurisdiction material to the interests of the Administrative Agent, the Issuing Banks or the
Lenders, taken as a whole, one special bankruptcy counsel for each Secured Swap Party in connection with
the structuring and preparation of any Secured Swap Agreement to be entered into after the Petition Date
(with fees for each such counsel not to exceed fifteen thousand dollars ($15,000)) or, with the Borrower’s
consent (not to be unreasonably withheld or delayed), other counsel) and (ii) from and after the Interim
Facility Effective Date, to pay or reimburse the Administrative Agent, each Issuing Bank, the Arranger and
each Lender for all reasonable and documented out-of-pocket costs and expenses incurred in connection
with the enforcement (whether through negotiations, legal proceedings or otherwise) of any rights or
remedies under this Agreement, the other Loan Documents and the Exit Facility Commitment Letter and
any fee letter entered into in connection therewith (including, in each case all such costs and expenses
incurred during any legal proceeding, including any enforcement or bankruptcy proceeding, and including
all respective Attorney Costs (but not allocated costs of in-house counsel) which shall be limited to Attorney
Costs of one counsel to the Administrative Agent, the Lenders and the Arranger (and one local counsel as
reasonably necessary in each relevant jurisdiction material to the interests of the Administrative Agent, the
Issuing Banks or the Lenders taken as a whole (or, with the Borrower’s consent (not to be unreasonably
withheld or delayed), other counsel))). The foregoing costs and expenses shall include all reasonable
search, filing and recording charges and fees related thereto, and other reasonable and documented out-of-
pocket expenses incurred by the Administrative Agent. The agreements in this Section 12.03 shall survive
the termination of the Commitments and repayment of all other Obligations. All amounts due under this
Section 12.03 shall be paid within thirty (30) days of receipt by the Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail including, if requested by the Borrower and to the extent
reasonably available, backup documentation supporting such reimbursement request. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. This Section 12.03 shall not apply with respect to any Taxes other than Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever resulting from a non-Tax claim.

                  (b)     The Borrower shall indemnify and hold harmless the Administrative Agent, the
Arranger, each Issuing Bank, each Lender and each of their respective Affiliates, and each of the officers,
directors, employees, partners, agents, controlling persons, members, representatives and the successors of
each of the foregoing (collectively, the “Indemnitees”) from and against any and all losses, claims, damages,
liabilities and other expenses (including Attorney Costs but limited in the case of legal fees and expenses

                                                     92
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19        Page 335 of 449



to the reasonable and documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of the Indemnitees, and solely in the
case of an actual or perceived conflict of interest where the Indemnitee(s) affected by such conflict notifies
the Borrower of the existence of such conflict and thereafter retain another firm of counsel for each group
of similarly situated affected Indemnitees, one additional counsel in each relevant jurisdiction) of any kind
or nature whatsoever (i) relating to the use of proceeds of the Facility, including any refusal by an Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit, (ii) to the extent relating
to the Facility, including the execution, delivery, enforcement, performance or administration of any Loan
Document, to which any Indemnitee may become subject arising out of or in connection with any actual or
threatened action, suit, litigation, investigation, proceeding or any governmental or regulatory action,
whether based on contract, tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, investigation, litigation or proceeding) (each, a “Proceeding”),
(iii) to the extent relating to the foregoing, any actual or alleged presence or Release of Hazardous Materials
at, on, under or from any property or facility currently or formerly owned, leased or operated by the Loan
Parties or any Subsidiary, or any Environmental Liability related in any way to any Loan Parties or any
Subsidiary or (iv) relating to the Exit Facility Commitment Letter, including the execution, delivery,
enforcement, performance or administration of the Exit Facility Commitment Letter and any fee letter
entered into in connection therewith, to which any Indemnitee may become subject arising out of or in
connection with any Proceeding; provided that, notwithstanding the foregoing, such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages, liabilities and other expenses
resulted from (x) the gross negligence, bad faith or willful misconduct of such Indemnitee or of any of its
controlled Affiliates or their respective directors, officers, employees, agents, controlling persons, members
and representatives (in the case of an agent or a representative, to the extent that such agent or representative
acted on behalf of, or at the express instruction of, such Indemnitee), as determined by a final non-
appealable judgment of a court of competent jurisdiction, (y) a material breach of any obligations under
any Loan Document by such Indemnitee or of any of its controlled Affiliates or its or their respective
directors, officers, employees, members, agents, controlling persons, partners or representatives (in the case
of agents and representatives, acting on behalf of, or at the express instructions of, such Indemnitee), as
determined by a final non-appealable judgment of a court of competent jurisdiction or (z) any Proceeding
not involving an act or omission by the Borrower or its Affiliates that is brought by an Indemnitee against
another Indemnitee (other than any disputes involving claims against an Indemnitee in its capacity or in
fulfilling its role as an Arranger, Issuing Bank or Administrative Agent). No Indemnitee or Loan Party
shall be liable for any damages arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in connection with this Agreement,
nor shall any Indemnitee, Loan Party or any Subsidiary have any liability for any special, punitive, indirect
or consequential damages relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the Interim Facility Effective Date)
(other than, in the case of any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out-of-pocket expenses); it being agreed that this sentence shall not limit the
indemnification obligations of the Borrower or any Subsidiary. In the case of a Proceeding to which the
indemnity in this Section 12.03 applies, such indemnity shall be effective whether or not such Proceeding
is brought by any Loan Party, any Subsidiary of any Loan Party, its directors, stockholders or creditors or
an Indemnitee or any other Person, whether or not any Indemnitee is otherwise a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 12.03 shall be paid within thirty (30) days after written
demand therefor (together with backup documentation supporting such reimbursement request); provided,
however, that such Indemnitee shall promptly refund such amount to the extent that there is a final and non-
appealable judicial determination that such Indemnitee was not entitled to indemnification rights with
respect to such payment pursuant to the express terms of this Section 12.03.

                                                       93
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19      Page 336 of 449



                 (c)     To the extent that the Borrower fails to pay any amount required to be paid by it to
the Administrative Agent, the Arranger or Issuing Banks under Section 12.03(a) or (b), each Lender
severally agrees to pay to the Administrative Agent, the Arranger or any Issuing Bank, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Arranger or Issuing Banks in its capacity as such.

        Section 12.04       Successors and Assigns; Holdings Term Loan Creditors.

                  (a)      The provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be null and void); provided
that the foregoing shall not prohibit a merger or consolidation by the Borrower with another Person that is
approved by the Majority Lenders or otherwise permitted hereunder, (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this Section 12.04; provided that any
such assignment or participation must comply with any restrictions on assignments or participations, as
applicable, as agreed to by the transferring Lender in the RSA or any other restructuring support agreement,
(iii) no Lender may assign to the Borrower or to an Affiliate of the Borrower all or any portion of such
Lender’s rights and obligations under the Agreement or all or any portion of its Commitments or the Loans
owing to it hereunder and (iv) no Lender may assign or otherwise transfer its rights or obligations hereunder
to any Person that is at such time a Defaulting Lender or a natural person.

                 (b)     (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of the Administrative Agent and each Issuing
Bank, provided that no consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender, an Affiliate of a Lender or an Approved Fund immediately prior to giving effect
to such assignment.

                            (ii)   Assignments shall be subject to the following additional conditions:

                              (A)      the Borrower (such consent not to be unreasonably withheld,
     conditioned or delayed), provided that no consent of the Borrower shall be required if such assignment
     is (1) to a Lender, an Affiliate of a Lender, an Approved Fund, or (2) if a Payment Event of Default
     has occurred and is continuing, to any other assignee and (B) subject to clause (C) below, and except
     in the case of an assignment to a Lender, an Affiliate of a Lender, or an Approved Fund or an
     assignment of the entire remaining amount of the assigning Lender’s Commitment or Loans, the
     amount of the Commitment or Loans of the assigning Lender subject to each such assignment
     (determined as of the date the Assignment and Assumption with respect to such assignment is
     delivered to the Administrative Agent) shall not be less than five million dollars ($5,000,000) (or a
     lesser amount if the assigning Lender’s outstanding Commitment or Loans, as applicable, amounts to
     less than five million dollars ($5,000,000)) (and shall be in increments of one million dollars
     ($1,000,000) in excess thereof);

                               (B)      each partial assignment shall be made as an assignment of a
     proportionate part of all the assigning Lender’s rights and obligations under this Agreement;


                                                      94
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 337 of 449



                             (C)     the parties to each assignment shall execute and deliver to the
     Administrative Agent an Assignment and Assumption, together with a processing and recordation fee
     of $3,500 (unless waived by the Administrative Agent in its sole discretion);

                             (D)     the assignee, if it shall not be a Lender, shall deliver to the
     Administrative Agent, (x) an Administrative Questionnaire and (y) all documentation and other
     information that the Administrative Agent reasonably requests in order to comply with its ongoing
     obligations under applicable “know your customer” and anti-money laundering rules and regulations,
     including the PATRIOT Act;

                              (E)     each assignment of any Lender’s Commitment and/or Loan
     (including any portion thereof) hereunder shall include an assignment in the same proportion of such
     Lender’s commitment under the Exit Facility Commitment Letter; ; and

                           (F)     each assignment of any Lender’s Commitment and/or New Money
     Loan (including any portion thereof) shall include an assignment in the same proportion of such
     Lender’s Refinanced Loans.

                          (iii)   Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
and except in the case of an assignment to an Affiliate of a Lender, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations under this Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with this Section 12.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

                           (iv)     The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent, any Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

                         (v)     Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed Administrative Questionnaire
and, if required hereunder, applicable tax forms (unless the assignee shall already be a Lender hereunder),
the processing and recordation fee referred to in Section 12.04(b) and any written consent to such
assignment required by Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as provided in this Section
12.04(b). Prior to such recording, the Borrower and the Administrative Agent may continue to deal solely
and directly with the assigning Lender.

                                                      95
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 338 of 449



                           (vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the Administrative Agent, any Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit in accordance with its pro rata share.
Notwithstanding the foregoing, in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Governmental Requirements without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed to be a Defaulting Lender
for all purposes of this Agreement until such compliance occurs.

Notwithstanding anything to the contrary in this Agreement, in connection with any assignment pursuant
to the foregoing clause (vii), the Administrative Agent and each Issuing Bank shall be entitled to resign
effective upon the consummation of such assignment and the administrative agent and/or trustee under the
Holdings Term Loan Facility shall be entitled to appoint a replacement Administrative Agent; provided
that, (a) the resigning Administrative Agent shall be entitled to the rights afforded to a resigning
Administrative Agent pursuant to Section 11.06 (excluding its right to appoint a successor Administrative
Agent) and (b) the resigning Issuing Bank shall be entitled to the rights afforded to a replaced Issuing Bank
pursuant to Section 2.07(i).

                 (c)       (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) [reserved], (B) such Lender’s obligations under
this Agreement shall remain unchanged, (C) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (D) the Borrower, the Administrative Agent, any Issuing
Bank and the other Lenders shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement (and for the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 12.03(c) without regard to the existence of any
participation). Any agreement or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this Agreement or the other
Loan Documents; provided that such agreement or instrument may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or waiver to the extent that
such amendment, consent or waiver would adversely affect the superpriority status of the claims or liens
on the Collateral or require unanimous consent of the Lenders or the consent of any Lender affected thereby
under Section 12.02(b)(i), Section 12.02(b)(iii), Section 12.02(b)(iv), Section 12.02(b)(vi), Section
12.02(b)(vii) and Section 12.02(b)(viii). Subject to Section 12.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to Section 12.04(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 4.01(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower, maintain a register on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any obligation to disclose all or

                                                      96
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19     Filed 11/08/19       Page 339 of 449



any portion of the Participant Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure is necessary in connection
with an audit or other proceeding to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as such) shall have no responsibility for maintaining the Participant
Register.

                           (ii)   A Participant shall not be entitled to receive any greater payment under
Section 5.01, Section 5.02 or Section 5.03 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent, not to be unreasonably withheld or delayed;
for the avoidance of doubt, the Borrower shall have reasonable basis for withholding consent if such
Participant after the sale would result in materially increased obligations to the Borrower or any Guarantors
at such time under Section 5.01 and/or Section 5.03. A Participant shall be entitled to the benefits of Section
5.03 subject to the requirements and limitations therein, including the requirements under Section 5.03(e)
(it being understood that the documentation required under Section 5.03(e) shall be delivered to the
participating Lender).

                          (iii)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations, including to a Federal Reserve Bank,
and this Section 12.04(c)(iii) shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

                           (iv)    Notwithstanding anything to the contrary contained herein, if at any time
an Issuing Bank assigns all of its Commitments and Loans pursuant to subsection (b) above, the Issuing
Bank may, upon thirty (30) days’ notice to the Borrower and the Lenders, resign as an Issuing Bank. In the
event of any such resignation as an Issuing Bank, the Borrower shall be entitled to appoint from among the
Lenders a successor Issuing Bank hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of the retiring Issuing Bank; provided that on or prior to the
expiration of such thirty (30) day period with respect to such resignation, the relevant Issuing Bank shall
have identified a successor Issuing Bank willing to accept its appointment as successor Issuing Bank, and
the effectiveness of such resignation shall be conditioned upon such successor assuming the rights and
duties of the Issuing Bank. If an Issuing Bank resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as an Issuing Bank and all LC Exposure with respect thereto (including
the right to require the Lenders to make ABR Loans or fund risk participations in LC Disbursements
pursuant to Section 2.07(d)). Upon the appointment of a successor Issuing Bank, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and duties of the retiring Issuing
Bank and (b) the successor Issuing Bank shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

                 (d)        Notwithstanding anything to the contrary contained herein:



                                                      97
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19      Filed 11/08/19      Page 340 of 449



                         (i)     no Holdings Term Loan Creditor that is a Secured Party hereunder and/or
under the other Loan Documents shall have the right to (x) receive information, reports or other materials
provided solely to Lenders by the Administrative Agent or any other Lender in connection with any
enforcement (or contemplated enforcement) of remedies hereunder or under the other Loan Documents, (y)
attend or participate in meetings attended solely by the Lenders and the Administrative Agent relating to
any enforcement (or contemplated enforcement) of remedies hereunder or under the other Loan Documents
or (z) access any confidential communications from counsel to or financials advisors of the Administrative
Agent or the Lenders relating to any enforcement (or contemplated enforcement) of remedies hereunder or
under the other Loan Documents; and

                          (ii)   no Holdings Term Loan Creditor that is a Secured Party hereunder and/or
under the other Loan Documents, in its capacity as such, will be entitled to challenge the attorney client
privilege of the respective counsel of the Administrative Agent or any other Lender.

        Section 12.05       Survival; Revival; Reinstatement.

                 (a)      All representations and warranties made hereunder and in any other Loan
Document or other document delivered in connection with or pursuant to this Agreement or any other Loan
Document shall survive the execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent, the Issuing Banks and the Lenders, regardless
of any investigation made by any such party or on their behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any Default at the time any
credit is extended hereunder, and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI
shall survive and remain in full force and effect regardless of the consummation of the transactions
contemplated hereby, Payment in Full or the termination of this Agreement, any other Loan Document or
any provision hereof or thereof.

                 (b)     To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required (including pursuant to any settlement entered into by
the Administrative Agent or such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights or otherwise, then (i) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall, to the fullest extent possible under provisions of
applicable law, be revived and continued in full force and effect as if such payment had not been made or
such setoff had not occurred and (ii) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made at a rate per annum equal
to the applicable Federal Funds Effective Rate from time to time in effect.

        Section 12.06       Counterparts; Integration; Effectiveness.

                 (a)     This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by fax or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Administrative Agent may

                                                       98
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS          Doc 19      Filed 11/08/19       Page 341 of 449



also require that any such documents and signatures delivered by fax or other electronic transmission be
confirmed by a manually signed original thereof; provided that the failure to request or deliver the same
shall not limit the effectiveness of any document or signature delivered by fax or other electronic
transmission.

                   (b)     THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE
ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor of the Administrative Agent
or the Lenders in any other Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the fair meaning thereof; provided,
further, that in the event of any inconsistency between the terms and conditions of the DIP Loan Documents
and a DIP Order, the provisions of the DIP Order shall govern and control.

                  (c)     This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of the other parties and
thereafter shall be binding upon and inure to the benefit of the Loan Parties, the Administrative Agent and
each Lender and their respective successors and assigns, in each case in accordance with Section 12.04 (if
applicable).

                 (d)      Loan Documents may be signed electronically. The effectiveness of any such
signatures shall, subject to applicable law, have the same force and effect as manually signed originals and
shall be binding on all Loan Parties, the Administrative Agent, any Issuing Bank and the Lenders.

         Section 12.07 Severability. If any provision of this Agreement or any other Loan Document is
held to be invalid, illegal or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

         Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Bank, the Administrative Agent and their respective Affiliates is authorized at any
time and from time to time, to the fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations Secured Swap Obligations) at any time owing by the
Administrative Agent, such Lender or Issuing Bank to or for the credit or the account any Debtor against
any of and all the obligations of such Debtor owed to the Administrative Agent, such Lender or Issuing
Bank now or hereafter existing under this Agreement or any other Loan Document, irrespective of whether
or not the Administrative Agent, such Lender or such Issuing Bank shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be unmatured. The rights of
each Lender, each Issuing Bank and the Administrative Agent under this Section 12.08 are in addition to
other rights and remedies (including other rights of setoff) which the Administrative Agent, such Lender or

                                                    99
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS          Doc 19      Filed 11/08/19       Page 342 of 449



such Issuing Bank may have. Each Lender and each Issuing Bank agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such Lender or Issuing Bank,
as applicable; provided, however, that the failure to give such notice shall not affect the validity of such
setoff and application.

     Section 12.09          GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

           (a)  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

            (b)   EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND IF THE
BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT
ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY ACTION TO
ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE SECURITY
INSTRUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN
PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED.

            (c)  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

            (d)  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.01. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.



                                                    100
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 343 of 449



             (e)  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT
IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

         Section 12.10 Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

          Section 12.11 Confidentiality. Each of the Administrative Agent, each Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested by any regulatory authority
(including any self-regulatory authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement or any other Loan Document,
(e) if required in connection with the exercise of any remedies hereunder or under any other Loan Document
or any suit, action or proceeding relating to this Agreement or any other Loan Document or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing provisions substantially the same
as those of this Section 12.11, to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement for purposes of evaluating whether to
become an assignee or Participant or (ii) any actual or prospective counterparty (or its advisors) to any
Swap Agreement relating to the Borrower and its obligations for purposes of evaluating whether to become
a Secured Swap Party, (g) with the consent of the Borrower, (h) on a confidential basis to (i) any rating
agency in connection with rating any Debtor or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency to the extent required in connection with the issuance and monitoring
of CUSIP numbers or other market identifiers with respect to the credit facilities provided hereunder or (i)
to the extent such Information (i) becomes publicly available other than as a result of a breach of this Section
12.11 or (ii) becomes available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower and its Affiliates and, to the Administrative
Agent, Issuing Bank or Lender’s knowledge, such source was not subject to a confidentiality agreement
with respect to such information. For the purposes of this Section 12.11, “Information” means all
information received from the Borrower or any of its Permitted Holders relating to any Debtor and their
businesses, other than any such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by any Debtor or a Permitted Holder; provided
that, in the case of information received from the Borrower or any Permitted Holder after the date hereof,
such information is clearly identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own confidential information.



                                                     101
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19        Page 344 of 449



         Section 12.12 Interest Rate Limitation. It is the intention of the parties hereto that each Lender
shall conform strictly to usury laws applicable to it. Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be mandatorily applicable to
such Lender notwithstanding the other provisions of this Agreement), then, in that event, notwithstanding
anything to the contrary in any of the Loan Documents or any agreement entered into in connection with
or as security for the Notes, it is agreed as follows: (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such applicable law, and any excess
shall be canceled automatically and if theretofore paid shall be credited by such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the Obligations shall have been or
would thereby be paid in full, refunded by such Lender to the Borrower) and (ii) in the event that the
maturity of the Obligations is accelerated by reason of an election of the holder thereof under this
Agreement, or in the event of any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the maximum amount allowed by
such applicable law, and excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or prepayment and, if theretofore
paid, shall be credited by such Lender on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower). All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted by law applicable to such Lender, be
amortized, prorated, allocated and spread throughout the stated term of the Loans evidenced by the Notes
until Payment in Full so that the rate or amount of interest on account of any Loans hereunder does not
exceed the maximum amount allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would be less than the amount
of interest payable to such Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest computation period shall
continue to be computed at the Highest Lawful Rate applicable to such Lender until the total amount of
interest payable to such Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving effect to this Section 12.12.

        Section 12.13 Collateral Matters; Secured Swap Agreements. Except for as expressly set forth
in Section 12.02(b)(vi), no Secured Swap Party or Cash Management Bank shall have any voting rights
under any Loan Document as a result of the existence of any Secured Swap Obligations or Secured Cash
Management Obligations owed to it and the Administrative Agent shall have no responsibility for
determining the value of any Secured Swap Obligations or Secured Cash Management Obligations. All
Secured Cash Management Agreements are independent agreements governed by the terms thereof and will
remain in full force and effect, unaffected by any repayment, prepayment, acceleration, reduction, increase
or change in the terms of the Loans created under this Agreement except as otherwise provided in such
Secured Cash Management Agreements, and any payoff statement from any Lender relating to this
Agreement shall not apply to Secured Cash Management Agreements, except as otherwise expressly
provided in such payoff statement.

        Section 12.14 PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower and each
Guarantor that pursuant to the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information includes the name, address
and tax identification number of the Borrower and the Guarantors and other information regarding the

                                                     102
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19      Page 345 of 449



Borrower and the Guarantors that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower and the Guarantors in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

         Section 12.15 Electronic Execution of Assignments. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to be signed in connection
with this Agreement and the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Borrowing Request, Interest Election Request,
waivers and consents) shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the Administrative Agent,
or the keeping of records in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based recordkeeping system, as the
case may be, to the extent and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic Transactions Act.

        Section 12.16 Release of Liens and Release from Loan Guarantee. Notwithstanding anything to
the contrary in the Loan Documents:

                 (a)     after Payment in Full, the Collateral shall be automatically released from any Liens
created by the Loan Documents, and the Loan Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent, the Issuing Banks, the Lenders and each
Loan Party under the Loan Documents shall terminate and each Guarantor shall be released from the Loan
Guarantee, all without delivery of any instrument or performance of any act by any Person;

              (b)     the following Collateral shall be automatically released from the Liens created by
the Loan Documents without delivery of any instrument or performance of any act by any Person:

                           (i)    upon a permitted Disposition of Collateral (including the termination or
expiration of a lease) to any Person other than a Loan Party, any Person that was required to become a Loan
Party or any Affiliate of any of the foregoing, the Disposed of Collateral;

                         (ii)    upon (and only for so long as) any Property no longer constituting
Collateral as defined, such Property;

                         (iii)   upon the approval, authorization or ratification in writing by the Majority
Lenders (or such other percentage of the Lenders whose consent is required by Section 12.02(b)) of the
release of any Collateral, such Collateral;

                        (iv)    upon a release of any Collateral under the terms of each applicable
Security Instrument, such Collateral;

                          (v)    upon a Guarantor no longer being a Guarantor by virtue of the definition
thereof or a transaction permitted hereunder, the Collateral owned by such Guarantor; or

                       (vi)    upon a transaction permitted under Section 9.08, any releases necessary or
desirable (as reasonably determined by the Administrative Agent and Borrower) to effectuate such
transaction;




                                                    103
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19       Filed 11/08/19       Page 346 of 449



                 (c)    a Guarantor shall be automatically released from the Loan Guarantee without
delivery of any instrument or performance of any act by any Person:

                         (i)     in respect of a Guarantor, upon such Guarantor no longer being a
Guarantor by virtue of the definition thereof or a transaction permitted hereunder, or

                        (ii)    upon the approval, authorization or ratification in writing by the Majority
Lenders (or such other percentage of the Lenders whose consent is required by Section 12.02(b));

                (d)      In connection with any termination or release of Collateral from the Liens securing
the Obligations or a release of a Guarantor from the Loan Guarantee, the Administrative Agent shall:

                         (i)      in the case of termination or release of Collateral from the Liens securing
the Obligations, (A) execute and deliver to any Loan Party, at such Loan Party’s expense, all documents
that such Loan Party shall reasonably request to evidence such termination or release (including (1) UCC
termination statements and (2) in the case of a release of Mortgaged Property, a partial release substantially
in the form of Exhibit G) and (B) return to the Borrower, the Pledged Collateral (as defined in the
Pre-Petition Collateral Agreement) that is in the possession of the Administrative Agent and is the subject
of such release (provided that, upon request by the Administrative Agent, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that such transaction has been or was
consummated in compliance with the Loan Documents); and

                         (ii)    in the case of a release of a Guarantor, execute and deliver a written release
to evidence the release of the Guarantor promptly upon the request of the Borrower;

                 (e)     any execution and delivery of documents by the Administrative Agent pursuant to
this Section 12.16 shall be without recourse to or warranty by the Administrative Agent; and

                (f)     the relevant Loan Party shall be permitted to take any action in connection
therewith consistent with such release including the filing of UCC termination statements.

        Section 12.17 Flood Insurance Provisions. Notwithstanding anything in this Agreement or any
other Loan Document to the contrary, in no event is any “Building” (as defined in the applicable Flood
Insurance Regulation) or “Manufactured (Mobile) Home” (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” (as defined in any Loan Document) and no
“Building” or “Manufactured (Mobile) Home” is hereby encumbered by this Agreement or any other Loan
Document.

         Section 12.18 No Advisor or Fiduciary Responsibility. In connection with all aspects of the Loan
Documents (including in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Debtor acknowledges and agrees that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, each Issuing Bank and the
Lenders are arm’s-length commercial transactions between the Borrower, each other Loan Party, on the
one hand, and the Administrative Agent, the Arranger, each Issuing Bank and the Lenders, on the other
hand, (ii) the Borrower and each of the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii) the Borrower and each other
Loan Party is capable of evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the Administrative Agent, the
Arranger and each Lender is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any other Loan Party and (ii) neither the Administrative Agent, the Arranger, each

                                                     104
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS             Doc 19     Filed 11/08/19      Page 347 of 449



Issuing Bank nor any Lender has any obligation to the Borrower or any other Loan Party with respect to
the transactions contemplated hereby except those obligations expressly set forth herein and in the other
Loan Documents; and (c) the Administrative Agent, the Arranger, each Issuing Bank and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and the other Loan Parties, and neither the Administrative Agent, the Arranger,
each Issuing Bank nor any Lender has any obligation to disclose any of such interests to the Borrower or
any other Loan Party. To the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the Administrative Agent, the Arranger
or any Lender with respect to any breach or alleged breach of fiduciary duty in connection with any aspect
of the Loan Documents.

        Section 12.19 Cashless Settlement. Notwithstanding anything to the contrary contained in this
Agreement, any Lender may exchange, continue or rollover all or a portion of its Loans in connection with
any amendment, repayment, refinancing, incremental, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Administrative Agent and such Lender and such cashless settlement shall be deemed to
comply with any requirement hereunder or any other Loan Document or DIP Order that such payment be
made “in dollars,” in “immediately available funds,” “in cash” or any other similar concept.

        Section 12.20 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Agreements or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan Documents and any Supported
QFC may in fact be stated to be governed by the laws of the State of New York and/or of the United States
or any other state of the United States):

                (a)      In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property securing such Supported
QFC or such QFC Credit Support) from such Covered Party will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if the Supported QFC and such QFC
Credit Support (and any such interest, obligation and rights in property) were governed by the laws of the
United States or a state of the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any QFC Credit Support
that may be exercised against such Covered Party are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime if the Supported QFC
and the Loan Documents were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and remedies of the parties with
respect to a Defaulting Lender shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.


                 (b)        As used in this Section 12.20, the following terms have the following meanings:



                                                      105
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 348 of 449



        “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under, and interpreted
in accordance with, 12 U.S.C. 1841(k)) of such party.

        “Covered Entity” means any of the following:

        (i) a “covered entity” as that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 252.82(b);

        (ii) a “covered bank” as that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 47.3(b); or

        (iii) a “covered FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 382.2(b).

        “Default Right” has the meaning assigned to that term in, and shall be interpreted in accordance
with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

         “QFC” has the meaning assigned to the term “qualified financial contract” in, and shall be
interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

                                                ARTICLE XIII
                                              LOAN GUARANTEE

        Section 13.01 Guarantee. Each Guarantor and the Borrower unconditionally guarantees to the
Administrative Agent, jointly with the other Guarantors and severally, as a primary obligor and not merely
as a surety, the due and punctual payment and performance of the Obligations (the “Guaranteed
Obligations”) for the ratable benefit of the Secured Parties. Each Guarantor further agrees that the
Guaranteed Obligations may be extended, modified, amended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its guarantee notwithstanding any
extension, modification, amendment or renewal of any Guaranteed Obligation. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other Loan Party of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. The guarantee made by the Borrower hereunder relates solely to the Secured Swap
Obligations and Secured Cash Management Obligations of the Restricted Subsidiaries of the Borrower.

          Section 13.02 Guarantee of Payment. Each Guarantor and the Borrower further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of collection, and waives any
right to require that any resort be had by the Administrative Agent or any other Secured Party to any security
held for the payment of the Guaranteed Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the Borrower or any other
person.

        Section 13.03 Special Guaranty to Confer ECP Status. The Borrower, unconditionally and
irrevocably, with respect to each other Guarantor, guarantees such Guarantor’s guarantee under Section
2(a) of any Secured Swap Agreement. The obligations of the Borrower under this Section 13.03 shall
remain in full force and effect until Payment in Full. The Borrower intends that this Section 13.03 and
Section 2(a) shall be deemed to constitute, a guarantee or other agreement for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

       Section 13.04 No Limitations. Except for termination or release of a Guarantor’s obligations
hereunder as expressly provided for in Section 12.16 hereof, the obligations of each Guarantor hereunder


                                                     106
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19      Filed 11/08/19        Page 349 of 449



shall not be subject to any reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be subject to any defense or set
off, counterclaim, recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise (other than defense of payment or
performance). Without limiting the generality of, or the exception in, the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by (and each Guarantor
hereby waives, to the fullest extent permitted by law, any defense arising out of or relating to): (i) the
failure of the Administrative Agent or any other Secured Party to assert any claim or demand or to exercise
or enforce any right or remedy under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor under this Guaranty; (iii)
the release of, or the failure to perfect any security interest in, or the exchange, substitution, release or any
impairment of, any security held by the Administrative Agent or any other Secured Party for the Guaranteed
Obligations; (iv) any default, failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations; (v) any other act or omission that may or might in any manner or to any extent vary the risk of
any Guarantor or otherwise operate as a discharge of any Guarantor as a matter of law or equity (other than
Payment in Full); (vi) any illegality, lack of validity or enforceability of any Guaranteed Obligation; (vii)
any change in the corporate existence, structure or ownership of the Borrower, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or its assets or any resulting
release or discharge of any Guaranteed Obligation (other than Payment in Full); (viii) the existence of any
claim, set-off or other rights that the Guarantor may have at any time against the Borrower, the
Administrative Agent, or any other corporation or person, whether in connection herewith or any unrelated
transactions; provided that nothing herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim; and (ix) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Administrative Agent that might
otherwise constitute a defense to, or a legal or equitable discharge of, the Borrower or any other Loan Party
(other than Payment in Full). Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to exchange, waive or release any
or all such security (with or without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Guaranteed Obligations, all without affecting the obligations
of any Guarantor hereunder. The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with the Borrower or any other Loan Party or exercise any
other right or remedy available to them against the Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been Paid in Full.

         Section 13.05 Reinstatement. Notwithstanding the provisions of Section 12.16 or anything
herein or in any other Loan Document to the contrary, the Borrower and each Guarantor agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other Loan Party, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or similar officer for, the Borrower
or any other Loan Party or any substantial part of its property, or otherwise, all as though such payment had
not been made.

       Section 13.06 Contribution; Subrogation. Upon payment by any Guarantor or the Borrower of
any sums to the Administrative Agent as provided above, all rights of such Guarantor against the Borrower

                                                      107
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS            Doc 19     Filed 11/08/19       Page 350 of 449



or Loan Party arising as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be fully subordinated to the indefeasible Payment in Full.

         Section 13.07 Information. Each Guarantor and the Borrower assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Administrative Agent nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances or risks.

        Section 13.08 Taxes. The provisions of Section 5.03 shall apply mutatis mutandis to all payments
by the Guarantors of the Guaranteed Obligations.

         Section 13.09 Limitation of Liability. Each Guarantor, and by its acceptance of this Guaranty,
the Administrative Agent and each other Secured Party, hereby confirms that it is the intention of all such
Persons that this Guaranty and the Guaranteed Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to the extent applicable
to this Guaranty and the Guaranteed Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the other Secured Parties and the Guarantors hereby irrevocably agree
that the Guaranteed Obligations of each Guarantor under this Guaranty at any time shall be limited to the
maximum amount as will result in the Guaranteed Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

        Section 13.10       Indemnity; Subrogation and Subordination.

                (a)      Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to Section 13.10(c)), the
Borrower agrees that (i) in the event a payment shall be made by any Guarantor under this Guaranty in
respect of any Obligation of the Borrower, the Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (ii) in the event any assets of any Guarantor shall
be sold pursuant to this Guaranty or any other Security Instrument to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an amount equal to the greater
of the book value or the fair market value of the assets so sold.

                 (b)     Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 13.10(c)) that, in the event a payment shall be made by any other Guarantor
hereunder in respect of any Obligation or assets of any other Guarantor shall be sold pursuant to any
Security Instrument to satisfy any Obligation owed to any Secured Party and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as provided in Section
13.10(a), the Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Guarantor on the date hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party hereto pursuant to Section
8.11 of the Credit Agreement, the date of the supplement hereto executed and delivered by such Guarantor).
Any Contributing Guarantor making any payment to a Claiming Guarantor pursuant to this Section 13.10(b)
shall be subrogated to the rights of such Claiming Guarantor under Section 13.10(a) to the extent of such
payment. The provisions of this Section 13.10(b) shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and each Guarantor shall remain

                                                     108
LEGAL_US_E # 144284119.14
              Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 351 of 449



liable to the Administrative Agent and the other Secured Parties for the full amount guaranteed by such
Guarantor hereunder.

                 (c)      Subordination. Notwithstanding any provision of this Guaranty to the contrary, all
rights of the Guarantors under Sections 13.10(a) and 13.10(b) and all other rights of indemnity, contribution
or subrogation of any Guarantor under applicable law or otherwise shall be fully subordinated until Payment
in Full. Notwithstanding any payment or payments made by any of the Guarantors hereunder or any set-
off or appropriation or application of funds of any of the Guarantors by any Secured Party, no Guarantor
shall be entitled to be subrogated to any of the rights of the Administrative Agent or any other Secured
Party against the Borrower or any other Guarantor or any collateral security or guarantee or right of offset
held by any Secured Party for the payment of the Obligations until Payment in Full, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder until Payment in Full. If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time prior to Payment in Full, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the other Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
paid to the Administrative Agent to be credited and applied against the Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement. No failure on the part of the Borrower
or any Guarantor to make the payments required by Sections 13.10(a) and 13.10(b) (or any other payments
required under applicable law or otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder

        Section 13.11 Representations and Warranties. Each Guarantor hereby represents and warrants
to the Administrative Agent and each Lender that:

                 (a)     the representations and warranties set forth in Article VII as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party are true and correct in all material
respects (except that any representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects after giving effect to such qualification), provided
that each reference in each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this clause, be deemed to be a reference to such Guarantor’s knowledge.

                 (b)      on the date hereof, the correct legal name of such Guarantor, all names and trade
names that such Guarantor has used in the last five (5) years, such Guarantor's jurisdiction of organization
and each jurisdiction of organization of such Guarantor over the last five (5) years, organizational number,
taxpayor identification number, and the location(s) of such Guarantor's chief executive office or sole place
of business over the last five years are specified on Schedule 1.1(a).

                                  [SIGNATURES BEGIN NEXT PAGE]




                                                     109
LEGAL_US_E # 144284119.14
            Case 19-12347-BLS         Doc 19      Filed 11/08/19     Page 352 of 449



       The parties hereto have caused this Agreement to be duly executed as of the day and year first
above written.


 BORROWER:                                        ARSENAL RESOURCES DEVELOPMENT
                                                  LLC


                                                  By:
                                                  Name:
                                                  Title:




                           [Signature Page to RBL DIP Credit Agreement]
Case 19-12347-BLS   Doc 19     Filed 11/08/19     Page 353 of 449



                               CITIBANK, N.A., as Administrative Agent


                               By:
                               Name:
                               Title:




          [Signature Page to RBL DIP Credit Agreement]
Case 19-12347-BLS   Doc 19     Filed 11/08/19     Page 354 of 449



                               CITIBANK, N.A., as Lender and Issuing Bank


                               By:
                               Name:
                               Title:




          [Signature Page to RBL DIP Credit Agreement]
Case 19-12347-BLS   Doc 19     Filed 11/08/19     Page 355 of 449




                               [ ], as a Lender


                               By:
                               Name:
                               Title:




          [Signature Page to RBL DIP Credit Agreement]
              Case 19-12347-BLS     Doc 19     Filed 11/08/19       Page 356 of 449



                                      ANNEX I
                              REFINANCED LOAN AMOUNTS



             Name of Lender                 Applicable Percentage           Commitment
 Citibank, N.A.                                   20.690%                  $9,310,500.00
 BMO Harris Bank, N.A.                            27.586%                  $12,413,700.00
 Société Générale                                 20.690%                  $9,310,500.00
 CIT Finance LLC                                  17.241%                  $7,758,450.00
 The Huntington National Bank                      6.897%                  $3,103,650.00
 Goldman Sachs Bank USA                            3.448%                  $1,511,600.00
 Mercuria Energy Company, LLC                      3.448%                  $1,511,600.00
         TOTAL:                                   100.00%                  $45,000,000.00


                                  ANNEX II
               NEW MONEY LOAN COMMITMENTS AND LC ISSUANCE LIMITS

      Name of Lender        Applicable Percentage       Commitment          LC Issuance Limit
 Citibank, N.A.                   20.690%              $9,310,500.00          $5,000,000.00
 BMO Harris Bank, N.A.            27.586%              $12,413,700.00              ---
 Société Générale                 20.690%              $9,310,500.00               ---
 CIT Finance LLC                  17.241%              $7,758,450.00               ---
 The Huntington National           6.897%              $3,103,650.00               ---
 Bank
 Goldman Sachs Bank USA            3.448%               $1,511,600.00                 ---
 Mercuria         Energy           3.448%               $1,511,600.00                 ---
 Company, LLC
         TOTAL:                   100.00%              $45,000,000.00          $5,000,000.00




                                         Annex I - 1
LEGAL_US_E # 144284119.14
Case 19-12347-BLS    Doc 19   Filed 11/08/19   Page 357 of 449



                          Annex 2

                    New Equity Term Sheet
            Case 19-12347-BLS        Doc 19     Filed 11/08/19    Page 358 of 449


                                            Annex 2

                                   New Equity Term Sheet

This New Equity Term Sheet is attached to and made a part of the Arsenal Energy Holdings LLC
Restructuring Term Sheet dated November 6, 2019 (the “Restructuring Term Sheet”), is
incorporated therein for all purposes and is also made a part of and incorporated into the
Restructuring Support Agreement dated November 6, 2019 (the “Restructuring Support
Agreement”) to which the Restructuring Term Sheet is attached. This New Equity Term Sheet
sets forth the terms, conditions, and requirements to be satisfied prior to certain Consenting
Stakeholders (such parties, as identified on the signature pages to the Restructuring Support
Agreement, the “New Capital Parties”) funding their respective portion of $100,000,000 in cash
(the “New Equity Capital”) in exchange for the issuance by Reorganized Arsenal on the Plan
Effective Date of Class A Units of New Common Equity equal to, in aggregate, 33.7 percent of
the New Common Equity (or 43.9 percent of the New Common Equity if the Seller Noteholders
vote to reject the Plan) issued on the Plan Effective Date (and subject to any dilution by a
Management Incentive Plan). The amount of each New Capital Party’s New Equity Capital
commitment is set forth on its signature page to the Restructuring Support Agreement.

Capitalized terms used but not initially defined in this New Equity Term Sheet shall have the
meaning hereinafter ascribed to such terms, or if not defined in this New Equity Term Sheet, such
terms shall have the meaning ascribed to such terms in the Term Sheet or Restructuring Support
Agreement (including an Annex affixed thereto), as applicable.


Gathering Agreements:        Subject to and without limiting any of the Consenting RBL Lenders’
                             rights, the Consenting Term Loan Lenders’ rights, or the Consenting
                             Seller Noteholders’ rights under Section 10.01(s) of the
                             Restructuring Support Agreement, the Company’s Gathering
                             Agreements will either be (1) rejected or (2) amended, assumed
                             and/or assigned on terms acceptable to the New Capital Parties in
                             their sole discretion; provided that, the EQM Gathering Agreement
                             and the Fullstream Gathering Agreement shall be assumed on the
                             amended terms described in Exhibit F to the Restructuring Support
                             Agreement.

Conditions of the
New Equity Commitment:       The obligation of each of the New Capital Parties to provide the
                             New Equity Capital is subject to the prior or concurrent satisfaction
                             of the following conditions:

                             (i) Plan Effective Date Occurrence. The Plan Effective Date and
                             the Restructuring Transactions related thereto shall have occurred,
                             or shall be deemed to have occurred, in accordance with the terms
                             and conditions in the Plan, the Plan Supplement and in the
                             Confirmation Order.
              Case 19-12347-BLS        Doc 19     Filed 11/08/19     Page 359 of 449


                               (ii) Approval of Organizational Documents.          The New
                               Organizational/Governance Documents shall be in full force and
                               effect.

                               (iii) Governmental Approvals. All waiting periods imposed by any
                               governmental entity or antitrust authority in connection with the
                               transactions contemplated by the Restructuring Support Agreement
                               shall have terminated or expired and all authorizations, approvals,
                               consents or clearances under any antitrust laws or otherwise
                               required by any governmental entity in connection with the
                               transactions contemplated by the Restructuring Support Agreement
                               shall have been obtained or filed.

                               (iv) No Legal Impediment to Issuance. No law or order shall have
                               become effective or been enacted, adopted or issued by any
                               governmental entity that prohibits the implementation of the Plan or
                               the transactions contemplated by the Restructuring Support
                               Agreement.

                               (v) No Material Adverse Effect. Since the Agreement Effective Date
                               under the Restructuring Support Agreement, there shall not have
                               occurred, and there shall not exist, any Material Adverse Effect (as
                               defined below).

                               (vi) Minimum Liquidity of the Company. The Company Parties, on
                               a consolidated basis, shall have at least $40 million in available
                               liquidity as of the Plan Effective Date after taking into account any
                               disbursements necessary to consummate the Restructuring
                               Transactions and after giving effect to the consummation of the
                               Plan.

                               (vii) Exit Facility. The New RBL Facility shall have become
                               effective and shall be in an aggregate principal amount of no less
                               than $130 million.

                               (viii) Restructuring Support Agreement. The Restructuring Support
                               Agreement shall not have been terminated as to the New Capital
                               Parties.


“Material Adverse Effect” means any event, change, effect, circumstance, occurrence,
development, condition, result, state of facts or change of facts (each, an “Event”) occurring after
the date hereof that, individually or together with all other Events, has had or would reasonably be
expected to have a material and adverse effect on the business, results of operations or condition
(financial or otherwise) of the Company Parties, or the properties, assets, finances or liabilities of
the Company Parties, taken as a whole; provided that “Material Adverse Effect” shall not include
any Event occurring after the date hereof and arising out of or resulting from: (a) conditions or
effects that generally affect persons or entities comparable in size and scale to the Company Parties

                                                  2
Active 42025354
              Case 19-12347-BLS         Doc 19     Filed 11/08/19      Page 360 of 449


engaged in the industries, businesses, markets (financial or otherwise) or geographic areas in which
the Company Parties operate taking into consideration any Event that is related to the operations of
the Company Parties in the specific geographical and geological areas in which they operate,
(b) general economic conditions in regions and markets in which the Company Parties operate,
(c) regional, national or international political or social conditions, including acts of war, terrorism
or natural disasters, escalation or material worsening of hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or terrorist attack upon
the United States or its territories, possessions, diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (d) financial, banking, securities, credit,
or commodities markets, prevailing interest rates or general capital markets conditions, (e) changes
in United States generally accepted accounting principles, (f) changes in Laws, orders, or other
binding directives issued by any governmental entity, (g) the taking of any action or any inaction
required by this Agreement, the Restructuring Term Sheet, the DIP Term Sheet, the Equity Term
Sheet, the Governance Term Sheet, the Plan, or any action or inaction in connection with the
Chapter 11 Cases, including the commencement, announcement and pendency of the Chapter 11
Cases, (h) the execution, announcement or performance of this Agreement or the other transaction
agreements contemplated by this Agreement or the transactions contemplated hereby or thereby
(including any act or omission of the Company Parties expressly required or prohibited, as
applicable, by this Agreement or such other Agreement), or (i) any action or inaction consented to
or requested by the Consenting Stakeholders; provided, further, that exceptions set forth in clauses
(a), (b), (c) and (d) of this definition shall not apply to the extent that such Event is
disproportionately adverse to the Company Parties, taken as a whole, as compared to other
companies comparable in size and scale to the Company Parties operating in the industries and
same geographical areas in which the Company Parties operate.




                                                   3
Active 42025354
Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 361 of 449



                         Annex 3

               New RBL Facility Term Sheet
              Case 19-12347-BLS          Doc 19      Filed 11/08/19       Page 362 of 449
                                                                                       Execution Version
CONFIDENTIAL

                           ARSENAL RESOURCES DEVELOPMENT LLC

                                     EXIT REVOLVING FACILITY

                               Summary of Principal Terms and Conditions
                                 _______________________________

                Set forth below is a statement of the principal indicative terms and conditions for the exit
revolving loan facility to be made available to the Borrower (as defined below) and used as described under
“Purpose and Availability”. It does not purport to summarize all terms of the Credit Documentation (as
defined below).

 I. Parties and Transactions

 Borrower:                               Arsenal Resources Development LLC, a Delaware limited
                                         liability company (the “Borrower”), a direct wholly-owned
                                         subsidiary of Arsenal Resource Development Holdings 1, LLC
                                         (“Holdings”).

 Pre-Petition RBL Credit Agreement:      That certain Credit Agreement, dated as of December 21, 2018,
                                         among the Borrower, as the borrower thereunder, the lenders
                                         party thereto, and Citibank, N.A., as administrative agent (as
                                         amended, modified, refinanced and/or restated prior to the date
                                         hereof, the “Pre-Petition RBL Credit Agreement”).

 Existing DIP Credit Agreement:          That certain Senior Secured Super-Priority Debtor-In-
                                         Possession Credit Agreement, dated on or around the Petition
                                         Date, among the Borrower, as the borrower thereunder, the
                                         lenders party thereto, and Citibank, N.A., as administrative agent
                                         (as amended, modified, refinanced and/or restated prior to the
                                         date hereof, the “Existing DIP Credit Agreement”).

 Transactions:                           In connection with the Restructuring Transactions (as defined in
                                         the Restructuring Support Agreement to which this Exit
                                         Revolving Facility Summary of Principal Terms and Conditions
                                         is attached (the “RSA”)), the Borrower intends, among other
                                         things, that on the Plan Effective Date (as such term is defined
                                         in the RSA):

                                         (a) the Borrower will obtain the Revolving Facility described
                                         herein;

                                         (b) (i) all existing indebtedness of the Borrower under the
                                         Existing DIP Credit Agreement will be refinanced or repaid in
                                         full, all commitments in respect thereof terminated, and all
                                         security and guaranties in respect thereof discharged and
                                         released and (ii) all existing indebtedness of the Borrower under
                                         the Pre-Petition RBL Credit Agreement will be refinanced or
                                         repaid in full, all commitments in respect thereof terminated, and
                                         all security and guaranties in respect thereof discharged and
                                         released (clauses (i) and (ii), collectively, the “Refinancing”);


                                                     1
LEGAL_US_E # 144719406.9
               Case 19-12347-BLS   Doc 19      Filed 11/08/19       Page 363 of 449



                                   (c) (i) Holdings will issue the Class A Units and the Borrower
                                   will receive the proceeds of the New Capital Commitment (as
                                   defined in the Restructuring Term Sheet), in each case, in
                                   accordance with the terms of the New Equity Term Sheet (as
                                   defined in the RSA) and (ii) all indebtedness under the Term
                                   Loans and the Seller Notes (each as defined in the RSA) shall be
                                   cancelled and extinguished; and

                                   (d) the Borrower shall pay the fees and expenses in connection
                                   with the foregoing (the “Transaction Costs”).

                                   The foregoing transactions (including payment of the
                                   Transaction Costs) are collectively referred to herein as the
                                   “Transactions”.

 Guarantors:                       Holdings and each of the Borrower’s existing and subsequently
                                   acquired or organized direct and indirect wholly-owned
                                   domestic material restricted subsidiaries (other than any
                                   unrestricted subsidiaries, captive insurance companies and not-
                                   for-profit subsidiaries) (the “Guarantors”; the Guarantors and
                                   the Borrower, the “Credit Parties”) shall unconditionally
                                   guarantee, on a joint and several basis (the “Guarantees”), all
                                   obligations of the Credit Parties (the “Obligations”) under (a) the
                                   Revolving Facility and (b) each interest rate or commodity price
                                   protection or other hedging arrangements and cash management
                                   agreements entered into (i) with a Lender (as defined below) or
                                   an agent under the Revolving Facility or any affiliate of a Lender
                                   or agent under the Revolving Facility at the time of the entering
                                   into of such arrangements or (ii) prior to the Closing Date (as
                                   defined in the Commitment Letter) with a person that on the
                                   Closing Date becomes a Lender or an agent under the Revolving
                                   Facility, or an affiliate thereof, in each case. to the extent
                                   otherwise permitted by applicable law, regulation and, to the
                                   extent existing on the Closing Date (or applicable acquisition
                                   date), contractual provisions and to the extent such guarantee
                                   would not result in material adverse tax consequences as
                                   reasonably determined by the Borrower.

 Lead Arranger and Bookrunner:     Citi (as defined below) (the “Arranger”).

                                   “Citi” shall mean Citigroup Global Markets Inc., Citibank, N.A.,
                                   Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
                                   their affiliates as may be appropriate to consummate the
                                   Transactions contemplated hereby.

 Administrative Agent:             Citi (in its capacity as administrative agent, the “Administrative
                                   Agent”).

 Lenders:                          As set forth in the commitment letter (the “Commitment Letter”)
                                   to which this Summary of Principal Terms and Conditions is
                                   attached (such lenders, the “Lenders”).


                                              2
LEGAL_US_E # 144719406.9
                Case 19-12347-BLS   Doc 19      Filed 11/08/19       Page 364 of 449



 Majority Lenders:                  Lenders holding more than 50.0% of the aggregate amount of
                                    the Loans (as defined below) and participations in Letters of
                                    Credit (as defined below) and unused Commitments (as defined
                                    below) under the Revolving Facility (the “Majority Lenders”).

 Required Lenders:                  Lenders holding not less than 66.67% of the aggregate amount
                                    of the Loans and participations in Letters of Credit and unused
                                    Commitments under the Revolving Facility (the “Required
                                    Lenders”).

 II. Facility

 Exit Revolving Facility:           A senior secured first lien reserve-based revolving credit facility
                                    (the “Revolving Facility”; the definitive financing
                                    documentation with respect thereto, subject to the
                                    Documentation Principles (as defined below), the “Credit
                                    Documentation”) having a maximum aggregate credit amount of
                                    $200.0 million (the commitments under Revolving Facility,
                                    which are subject to the Borrowing Base (as defined below) then
                                    in effect, the “Commitments”; the loans thereunder, the
                                    “Loans”).

 Initial Borrowing Base:            The Borrowing Base shall be $130.0 million on the Closing Date
                                    until the completion of the Initial Redetermination, subject to
                                    any permitted interim redetermination and any required interim
                                    adjustments to the Borrowing Base, in each case, as more fully
                                    set forth herein; provided that no interim redeterminations will
                                    occur prior to the completion of the Initial Redetermination.

 Closing Date:                      The date of the consummation of the Refinancing and the
                                    satisfaction or waiver of the Initial Conditions (the “Closing
                                    Date”).

 Maturity Date:                     The Revolving Facility will mature, and lending Commitments
                                    will terminate, on April 1, 2023 (the “Maturity Date”).

                                    The Credit Documentation shall provide the right for individual
                                    Lenders under the Revolving Facility to agree to extend the
                                    maturity date of their outstanding Loans upon the request of the
                                    Borrower and without the consent of any other Lender (it being
                                    understood that each Lender under the tranche that is being
                                    extended shall have the opportunity to participate in such
                                    extension on the same terms and conditions as each other Lender
                                    under such tranche).

 Ranking:                           The Revolving Facility will be senior secured on a first priority
                                    basis with the Collateral (as defined below).

 Purpose and Availability:          The proceeds of Loans will be used by the Borrower (i) for the
                                    Refinancing and (ii) for working capital and other general
                                    corporate purposes (which may include consummating the
                                    Transactions and paying transaction costs, fees and expenses in

                                               3
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19      Filed 11/08/19        Page 365 of 449



                                  connection therewith). Subject to the Borrowing Base then in
                                  effect and satisfaction of the conditions precedent set forth
                                  herein, Loans will be available on and after the Closing Date and
                                  at any time before the final maturity of the Revolving Facility,
                                  in minimum principal amounts as set forth in the Credit
                                  Documentation. Amounts repaid under the Revolving Facility
                                  may be reborrowed.

                                  Extensions of credit under the Revolving Facility will be
                                  available in an amount equal to the lesser of (x) the
                                  Commitments and (y) the then-applicable Borrowing Base at
                                  such time, in each case, after giving effect to all outstanding
                                  borrowings of Loans, unreimbursed Letter of Credit drawings
                                  and outstanding Letters of Credit thereunder.

 Borrowing Base:                  The borrowing base (the “Borrowing Base”) shall be the loan
                                  value to be assigned to the proved reserves attributable to the
                                  Borrower’s and the Guarantors’ oil and gas properties located in
                                  the United States (the “Borrowing Base Properties”). The
                                  Borrowing Base will be redetermined on a semi-annual basis,
                                  with the parties having the right to interim unscheduled
                                  redeterminations as described below. Scheduled Borrowing
                                  Base redeterminations will be on a semi-annual basis on or about
                                  April 1st and October 1st, based upon a reserve report evaluating
                                  such proved reserves as of the immediately preceding January
                                  1st and July 1st, respectively; provided that the initial
                                  redetermination of the Borrowing Base following the Closing
                                  Date shall occur on or about the earlier of (i) the first anniversary
                                  of the Closing Date and (ii) April 1, 2021 (the “Initial
                                  Redetermination”). The January 1st reserve report will be
                                  prepared by certain approved petroleum engineering firms as set
                                  forth in the Credit Documentation or other independent
                                  petroleum engineering firms reasonably acceptable to the
                                  Administrative Agent and such reserve report will be
                                  accompanied by a 12-month cash flow and capital expenditure
                                  forecast, and the July 1st reserve report will be prepared
                                  internally by the Borrower in a form reasonably acceptable to
                                  the Administrative Agent.

                                  Based in part on the reserve report, the Administrative Agent
                                  shall, within 15 days after receipt of such report (or such later
                                  date, within 30 days thereof, as the Borrower and Administrative
                                  Agent may agree), make an initial determination of the
                                  Borrowing Base and promptly notify the Lenders and the
                                  Borrower of such determination. Within 15 days after receipt of
                                  such proposed amounts, each Lender will, in good faith in
                                  accordance with its customary oil and gas lending criteria as its
                                  exists at such time, approve or reject the Administrative Agent’s
                                  initial determination of the Borrowing Base. In the case of any
                                  decreases in, or reaffirmations of, the Borrowing Base, if at the
                                  end of such 15-day period, any Lender has not communicated its


                                              4
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19      Filed 11/08/19        Page 366 of 449



                                  approval or disapproval in writing to the Administrative Agent,
                                  it shall be deemed to have approved the Administrative Agent’s
                                  initial determination of the Borrowing Base, unless the
                                  Administrative Agent and Borrower otherwise agree. Any
                                  increase in the Borrowing Base shall require (a) the consent of
                                  all Lenders, each acting in good faith in accordance with its
                                  customary oil and gas lending criteria as it exists at such time
                                  and (b) the consent of the Borrower. The consent of the
                                  Required Lenders, each acting in good faith in accordance with
                                  its customary oil and gas lending criteria as it exists at such time,
                                  will be required for decreases in, or reaffirmations of, the
                                  Borrowing Base; provided that the Borrower on any
                                  redetermination date may elect to reduce the Borrowing Base.

                                  Following the completion of the Initial Redetermination, the
                                  Borrower may request two additional unscheduled Borrowing
                                  Base redeterminations during any calendar year and the
                                  Administrative Agent, at the request of the Required Lenders,
                                  may request two additional unscheduled Borrowing Base
                                  redeterminations during any calendar year. The Borrower shall
                                  also have the right to request customary additional interim
                                  redeterminations in connection with material acquisitions as set
                                  forth in the Credit Documentation.

                                  In addition to the foregoing, the Borrowing Base will be subject
                                  to interim adjustments in connection with (subject to certain
                                  customary exceptions as set forth in the Credit Documentation):

                                  (a) the incurrence of unsecured or subordinated debt and junior
                                  lien debt;

                                  (b) the termination of hedging arrangements;

                                  (c) sales of oil and gas properties, including, without limitation,
                                  the pipeline assets owned by or equity interest in Midstream (as
                                  defined below) (such interim adjustments pursuant to clauses
                                  (a), (b) and (c), collectively, the “Specified Interim Borrowing
                                  Base Adjustments”); and

                                  (d) unresolved title deficiencies on the oil and gas properties
                                  evaluated in the most recent reserve report to the extent such title
                                  information is required to be provided pursuant to the “Title
                                  Information” Affirmative Covenant.

                                  The thresholds for Borrowing Base adjustments in connection
                                  with clauses (b) and (c) above will be set at 5.0% of the
                                  Borrowing Base in the aggregate for all such events, determined
                                  from the later of the most recent scheduled redetermination date
                                  and the last date of any such adjustments of the Borrowing Base
                                  (and in the case of clause (b), giving effect to any hedging
                                  arrangements executed during such period, including those
                                  executed substantially concurrently with the taking of any such

                                              5
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19      Filed 11/08/19       Page 367 of 449



                                  action); provided that in the case of any adjustment pursuant to
                                  clause (c) above, the Borrower shall have the right (but not the
                                  obligation) to provide updated reserve engineering to be
                                  considered in connection with such adjustment.

                                  The Borrowing Base adjustment in connection with clause (a)
                                  above, will (i) in the case of any such incurrence of unsecured,
                                  subordinated or junior lien debt prior to the completion of the
                                  Initial Redetermination, reduce the Borrowing Base by an
                                  amount equal to the product of 1.0 multiplied by the stated
                                  principal amount of such unsecured, subordinated or junior lien
                                  debt and (ii) in the case of any such incurrence of unsecured,
                                  subordination or junior lien debt from and after the completion
                                  of the Initial Redetermination, reduce the Borrowing Base by an
                                  amount equal to the product of 0.25 multiplied by the stated
                                  principal amount of such unsecured, subordinated debt and
                                  junior lien debt.

 Letters of Credit:               Up to $10.0 million of the Revolving Facility shall be available
                                  for the issuance of letters of credit (the “Letters of Credit”) by
                                  Citi and one or more Revolving Lenders that agree to serve in
                                  the capacity as an issuing bank (in such capacity, each an
                                  “Issuing Lender”); provided, however, the fronting exposure in
                                  respect of Letters of Credit shall be borne by each Issuing Lender
                                  on a pro rata basis. No Letter of Credit shall have an expiration
                                  date after the earlier of (a) one (1) year (or eighteen (18) months
                                  with respect to Letters of Credit issued for the benefit of the
                                  Texas Railroad Commission) or such longer period as the
                                  Issuing Lender may agree after the date of issuance and (b) five
                                  (5) business days prior to the final maturity of the Revolving
                                  Facility; provided that any Letter of Credit with a one-year (or
                                  eighteen (18) months, with respect to Letters of Credit issued for
                                  the benefit of the Texas Railroad Commission) tenor may
                                  provide for the renewal thereof for additional one-year or
                                  eighteen month, as applicable, periods or such longer periods as
                                  the Issuing Lender may agree (which shall in no event extend
                                  beyond the date referred to in clause (b) above, except to the
                                  extent the applicable Letter of Credit is cash collateralized or
                                  backstopped in a manner reasonably acceptable to the applicable
                                  Issuing Lender).

                                  Drawings under any Letter of Credit shall be reimbursed by the
                                  Borrower (whether with its own funds or with the proceeds of
                                  Loans (with any borrowings of Loans for such purpose not being
                                  subject to the conditions to borrowing)), within one business
                                  day. To the extent that the Borrower does not so reimburse the
                                  Issuing Lender within one business day, the Lenders under the
                                  Revolving Facility shall be irrevocably and unconditionally
                                  obligated to reimburse the Issuing Lender on a pro rata basis
                                  based on their respective Commitments.



                                             6
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19      Filed 11/08/19        Page 368 of 449



 Interest Rates and Fees:         As set forth on Annex I hereto.

 III. Collateral

 Security:                        The Obligations and Guarantees shall, subject to the exceptions
                                  set forth in the Credit Documentation, be ratably secured, subject
                                  to permitted liens, by a perfected first priority lien on the assets
                                  as described below (the “Collateral”):

                                         A perfected pledge of all the capital stock directly held
                                          by the Borrower or any Guarantor in (a) any wholly-
                                          owned restricted subsidiary (which pledge, in the case
                                          of the capital stock of any foreign subsidiary of a U.S.
                                          entity or of a U.S. entity substantially all of whose assets
                                          consist of capital stock and/or indebtedness of one or
                                          more foreign subsidiaries and any other assets incidental
                                          thereto, shall be limited to 65% of the voting stock and
                                          100% of the non-voting stock of such foreign subsidiary
                                          or such U.S. entity, as the case may be) and (b) Arsenal
                                          Midstream LLC (“Midstream”);

                                         A first priority, perfected lien on the Borrowing Base
                                          Properties comprising not less than 90.0% of with
                                          respect to proved reserves, the PV-10 of the oil and gas
                                          properties evaluated in the most recently completed
                                          reserve report delivered to the Administrative Agent and
                                          after giving effect to exploration and production
                                          activities, acquisitions, dispositions and production;

                                         A first priority, perfected lien and security interest on
                                          deposit accounts, securities accounts and commodities
                                          accounts of the Borrower and the Guarantors in a
                                          manner consistent with the Pre-Petition RBL Credit
                                          Agreement;

                                         A first priority, perfected lien and security interest on
                                          substantially all hedging agreements of the Borrower
                                          and the Guarantors; and

                                         A first priority, perfected lien and security interest on
                                          (a) substantially all other personal property (including,
                                          without limitation, property of Midstream, general
                                          intangibles, accounts, investment property and
                                          intellectual property (including, but not limited to, such
                                          assets and property related to the Borrowing Base
                                          Properties)) of the Borrower and the Guarantors and
                                          (b) all pipelines owned by Midstream.

                                  The Borrower shall provide title information (including
                                  customary title opinions or reports or other documents)
                                  consistent with usual and customary standards for the


                                              7
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19      Filed 11/08/19       Page 369 of 449



                                  geographic regions in which the Borrowing Base Properties are
                                  located, taking into account the size, scope and number of leases
                                  and wells of the Borrower and the Guarantors, in respect of at
                                  least 90.0% of the aggregate net present value of the Borrowing
                                  Base Properties (the “Title Diligence Obligation”).

                                  Notwithstanding anything to the contrary, the Collateral shall
                                  not include (a) those assets as to which the Administrative Agent
                                  shall determine in its reasonable discretion that the costs of
                                  obtaining such security interest are excessive in relation to the
                                  value of the security to be afforded thereby and (b) those assets
                                  over which the granting of security interests in such assets would
                                  be prohibited by contract (to the extent existing on the Closing
                                  Date or upon the acquisition of a subsidiary, and in each case,
                                  not in contemplation thereof), applicable law or regulation or the
                                  organizational documents of any non-wholly owned subsidiary
                                  (including permitted liens, leases and licenses) (in each case,
                                  after giving effect to the applicable anti-assignment provisions
                                  of the Uniform Commercial Code), or to the extent that such
                                  security interests or the granting thereof would result in material
                                  adverse tax consequences as reasonably determined by the
                                  Borrower. The Borrower and its restricted subsidiaries will not
                                  be required to take any action with respect to the perfection of
                                  security interests in motor vehicles or other assets subject to
                                  certificates of title.

                                  Notwithstanding anything to the contrary in the foregoing, no
                                  actions in any non-U.S. jurisdiction shall be required in order to
                                  create any security interests in assets located or titled outside of
                                  the U.S. or to perfect any security interests in such assets,
                                  including any intellectual property registered in any non-U.S.
                                  jurisdiction (it being understood that there shall be no security
                                  agreements or pledge agreements governed under the laws of
                                  any non-U.S. jurisdiction).

 IV. Certain Payment Provisions

 Optional Prepayments and         Optional prepayments of borrowings under the Revolving
 Reductions in Commitments:       Facility, and optional reductions of the unutilized portion of the
                                  Commitments, will be permitted at any time, in minimum
                                  principal amounts as set forth in the Credit Documentation,
                                  without premium or penalty, subject to reimbursement of the
                                  Lenders’ redeployment costs in the case of a prepayment of
                                  LIBOR borrowings other than on the last day of the relevant
                                  interest period.

 Mandatory Prepayments:           If, between scheduled Borrowing Base determinations, there
                                  occurs a Specified Interim Borrowing Base Adjustment, the
                                  Borrower shall eliminate any Borrowing Base Deficiency (as
                                  defined below) resulting from such adjustment on the third
                                  business day after the Required Lenders determine the


                                              8
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19     Filed 11/08/19       Page 370 of 449



                                  appropriate adjustment to the Borrowing Base and the Borrower
                                  receives the proceeds associated with such Specified Interim
                                  Borrowing Base Adjustment. In addition to the foregoing, in the
                                  event the Borrower or any of its restricted subsidiaries incurs
                                  junior lien, unsecured or subordinated indebtedness prior to the
                                  completion of the Initial Redetermination, 100% of the net cash
                                  proceeds of any such incurrence of indebtedness shall be
                                  required to be applied to repay the Loans and permanently
                                  reduce the Commitments pro rata among the Lenders on a dollar-
                                  for-dollar basis within one business day of the incurrence
                                  thereof.

                                  Other than the prepayments set forth above, if the Borrowing
                                  Base or Commitments at any time are less than the outstanding
                                  principal balance of the Revolving Facility (including the
                                  aggregate amount of all issued and outstanding Letters of Credit
                                  (including all unreimbursed disbursements on any Letter of
                                  Credit but excluding all Letters of Credit that have been cash
                                  collateralized or backstopped in a manner reasonably
                                  satisfactory to the Issuing Lender)) (a “Borrowing Base
                                  Deficiency”), the Borrower will eliminate such deficiency by
                                  one or a combination of the following methods and, within 10
                                  business days after being notified of the deficiency, indicate by
                                  written notice to the Administrative Agent, its election to do one
                                  or a combination of the following:

                                  (i)     prepay such Borrowing Base Deficiency within 30 days
                                          of such election;

                                  (ii)    prepay such Borrowing Base Deficiency in six equal
                                          consecutive monthly installments (with the first
                                          installment to occur 30 days after the Borrower receives
                                          notice of such Borrowing Base Deficiency) and, in
                                          connection therewith, dedicate a sufficient amount of
                                          monthly cash flow from the oil and gas properties of the
                                          Borrower to satisfy such payments;

                                  (iii)   provide new reserve and engineering reports (and, to the
                                          extent necessary to satisfy mortgage coverage
                                          requirements, perfected security interests) on properties
                                          not evaluated previously, the value of which shall be
                                          sufficient to cover such Borrowing Base Deficiency (or
                                          remaining portion thereof), and otherwise reasonably
                                          acceptable to the Administrative Agent, within 30 days
                                          of such election; or

                                  (iv)    a combination of the foregoing options (i), (ii) and (iii)
                                          sufficient to eliminate such Borrowing Base Deficiency.




                                             9
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS        Doc 19      Filed 11/08/19       Page 371 of 449



                                       Except as expressly set forth above, any mandatory prepayment
                                       made by the Borrower shall not require or trigger a reduction of
                                       the Commitments under the Revolving Facility.

 Application of Prepayments:           All optional prepayments applicable to the Revolving Facility
                                       shall be applied to the Loans of each Lender on a pro rata basis.

 V. Certain Conditions

 Conditions Precedent to the Closing   The availability of the initial borrowing under the Revolving
 Date:                                 Facility on the Closing Date shall be conditioned only upon
                                       satisfaction or waiver of the conditions set forth in Exhibit B
                                       (such requirements, the “Initial Conditions”).



 Conditions Precedent to Borrowings    Conditions precedent to each borrowing or issuance under the
 after the Closing Date:               Revolving Facility will be (a) the absence of any default or event
                                       of default at the time of such borrowing, (b) the accuracy in all
                                       material respects of all representations and warranties and (c) the
                                       delivery of a borrowing notice.

 VI. Documentation

 Documentation Principles:             The Credit Documentation shall be negotiated in good faith and
                                       shall contain only those conditions, mandatory prepayments,
                                       prepayment premiums (if any), representations, warranties,
                                       covenants and events of default expressly set forth in this
                                       Summary of Principal Terms and Conditions (applicable to
                                       Holdings, the Borrower and each of its restricted subsidiaries, as
                                       applicable) and, except as set forth herein, those terms and
                                       conditions usual for facilities and transactions of this type and
                                       which will be based on, and give due regard to, the Pre-Petition
                                       RBL Credit Agreement and related credit documentation, in
                                       each case, as modified to reflect the Transactions and the terms
                                       and conditions set forth herein or as otherwise mutually agreed
                                       and with standards, limitations, qualifications, thresholds,
                                       exceptions, “baskets” and grace and cure periods and other
                                       changes necessary to be agreed upon in order to take into account
                                       (i) the Plan, (ii) the post-bankruptcy business, operational and
                                       strategic requirements of Holdings, the Borrower and its
                                       subsidiaries in light of their capitalization, size, geographic
                                       location and business industries and practices and (iii) the
                                       Borrower’s proposed business plan and financial model after
                                       giving effect to the Transactions; provided that, except as
                                       expressly set forth herein, prior to the completion of the Initial
                                       Redetermination, the thresholds, exceptions and baskets shall be
                                       set as if a Restructuring Completion Date under the Pre-Petition
                                       RBL Credit Agreement had not occurred. The principles set
                                       forth in this paragraph are referred to as the “Documentation
                                       Principles”.


                                                  10
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS    Doc 19     Filed 11/08/19       Page 372 of 449



 VII. Certain Documentation
 Matters

 Representations and Warranties:   Limited to the following representations and warranties (to be
                                   applicable to Holdings (in certain customary cases), the
                                   Borrower and its restricted subsidiaries):

                                   1.      Organization; Powers.

                                   2.      Authority; Enforceability.

                                   3.      Approvals; No Conflicts.

                                   4.      Financial Condition; No Material Adverse Change.

                                   5.      Litigation.

                                   6.      Environmental Matters.

                                   7.      Compliance with Laws.

                                   8.      Investment Company Act.

                                   9.      Taxes.

                                   10.     ERISA.

                                   11.     Disclosure; No Material Misstatements.

                                   12.     Subsidiaries.

                                   13.     Location of Business and Offices.

                                   14.     Properties; Maintenance of Properties; Title; Etc.

                                   15.     Gas Imbalances, Prepayments.

                                   16.     Marketing of Production.

                                   17.     Swap Agreements.

                                   18.     Use of Loans and Letters of Credit.

                                   19.     Solvency.

 Affirmative Covenants:            Limited to the following affirmative covenants (to be applicable
                                   to Holdings (in certain customary cases), the Borrower and its
                                   restricted subsidiaries):

                                   1.      Financial Statements of the Borrower and its restricted
                                           subsidiaries; Other Information.

                                   2.      Notice of Material Events.


                                             11
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19   Filed 11/08/19       Page 373 of 449



                                  3.    Existence; Conduct of Business.

                                  4.    Payment of Tax Obligations.

                                  5.    Operation and Maintenance of Properties.

                                  6.    Insurance.

                                  7.    Books and Records; Inspection Rights.

                                  8.    Compliance with Laws.

                                  9.    Environmental Matters.

                                  10.   Further Assurances.

                                  11.   Reserve Reports.

                                  12.   Compliance with the Title Diligence Obligation.

                                  13.   Additional Collateral; Additional Guarantors.

                                  14.   ERISA Compliance.

                                  15.   Swap Agreements.

                                  16.   Marketing Activities.

                                  17.        Unrestricted Subsidiaries; Designation and Re-
                                        Designation.

                                  18.   On or prior to the date that is thirty (30) days after the
                                        Closing Date (subject to extension (i) by the
                                        Administrative Agent as may be reasonably agreed or
                                        (ii) for a period to be agreed in the event that the
                                        counterparties to the hedge agreements are unable to
                                        hedge within such initial time period), the Borrower
                                        shall have entered into hedge agreements that are
                                        reasonably satisfactory to the Administrative Agent (it
                                        being understood that hedge agreements which are
                                        substantially similar to the hedge agreements existing
                                        pursuant to the Pre-Petition RBL Credit Agreement
                                        shall be deemed to be reasonably satisfactory to the
                                        Administrative Agent), in each case, for notional
                                        volumes equaling at least 80% of the reasonably
                                        anticipated hydrocarbon production from the Credit
                                        Parties’ total proved developed producing reserves (as
                                        such production is projected by the most recently
                                        delivered reserve report) for a period of at least 12
                                        months following the Closing Date.




                                           12
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19     Filed 11/08/19        Page 374 of 449



 Negative Covenants:              Limited to the following negative covenants (to be applicable to
                                  Holdings (in the case of the passive holdings covenant set forth
                                  below), the Borrower and its restricted subsidiaries):

                                  1.      Debt (provided that there shall be a debt basket for the
                                          incurrence of any unsecured, subordinated and/or junior
                                          lien debt, subject to (i) the Borrowing Base adjustment
                                          and mandatory prepayment provisions set forth herein,
                                          (ii) there being no default or event of default at the time
                                          of any such incurrence and (iii) compliance with the
                                          Financial Covenants (set forth below) calculated on a
                                          pro forma basis).

                                  2.      Liens.

                                  3.      Dividends, Distributions and Redemptions (which
                                          covenant shall include a basket exception for, among
                                          other things, (a) customary tax and overhead payment
                                          distributions to the extent (i) attributable to Holdings’
                                          ownership of the Borrower and its subsidiaries or
                                          (ii) relating to ordinary course Holdings operating
                                          expenses, but limited, in the case of this clause (ii) to an
                                          amount to be agreed, and (b) following the completion
                                          of the Initial Redetermination, a restricted payments
                                          basket for dividends, distributions on or redemptions of
                                          capital stock and unsecured or subordinated debt or
                                          junior lien debt, subject to (i) there being no default or
                                          event of default, (ii) the Borrower having available,
                                          undrawn Commitments, calculated on a pro forma basis,
                                          equal to or greater than 17.5% of the then-effective
                                          Borrowing Base, (iii) compliance with a Consolidated
                                          Total Net Leverage Ratio (as defined below) of less than
                                          2.75:1.00, calculated on a pro forma basis, and (iv) there
                                          being no Borrowing Base Deficiency after giving effect
                                          to such dividends, distributions or redemptions (the
                                          “Restricted Payment Conditions”).

                                  4.      Investments, Loans and Advances; provided that,
                                          following the completion of the Initial Redetermination,
                                          there shall be an investment basket for investments,
                                          loans and advances, subject to the Restricted Payments
                                          Conditions.

                                  5.      Nature of Business; International Operations.

                                  6.      Limitation on Operating Leases.

                                  7.      Mergers, Etc.

                                  8.      Sale of Properties.



                                            13
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19     Filed 11/08/19        Page 375 of 449



                                  9.      Transactions with Affiliates.

                                  10.     No Foreign Subsidiaries.

                                  11.     Negative Pledge Agreements; Dividend Restrictions.

                                  12.     Gas Imbalances; Take-or-Pay or Other Prepayments.

                                  13.     Swap Agreements (it being understood that the
                                          Borrower and its restricted subsidiaries shall be
                                          permitted to enter into (a) hedging arrangements with
                                          respect to notional volumes not to exceed 85% of the
                                          reasonably anticipated hydrocarbon production of its
                                          and its restricted subsidiaries’ proved reserves for a
                                          period not exceeding 60 months from the date of entry
                                          into any such hedging arrangement, where compliance
                                          with such threshold shall be determined as of the date
                                          the latest such hedging arrangement is entered into
                                          based on the most recently delivered reserve reports,
                                          subject to updates, (b) hedge interest rate risk in a
                                          manner that is not speculative in nature and (c)
                                          incremental hedging arrangements in respect of
                                          reasonably anticipated projected production from oil
                                          and gas properties to be acquired not to exceed 15% of
                                          the reasonably anticipated hydrocarbon production of
                                          the Borrower and its restricted subsidiaries prior to such
                                          acquisition (based on the most recently delivered
                                          reserve report) for a period not exceeding 36 months
                                          from the date any such incremental hedging
                                          arrangement is created, during the period from (i) the
                                          date on which the Borrower or a restricted subsidiary
                                          signs a definitive acquisition agreement in connection
                                          with such acquisition to (ii) the earliest of (A) the date
                                          such acquisition is consummated, (B) the date such
                                          acquisition is terminated and (C) 90 days after such
                                          definitive acquisition agreement was executed (or such
                                          longer period as to which the Administrative Agent may
                                          agree)). It is understood that the foregoing limitations
                                          on the amount of commodity hedges that may be put in
                                          place shall not restrict the ability of the Borrower and its
                                          subsidiaries to enter into puts, floors and basis
                                          differential swaps.

                                  14.     Passive nature of Holdings.

 Unrestricted Subsidiaries:       The Credit Documentation will contain provisions pursuant to
                                  which, subject to customary pro forma compliance with the
                                  Borrowing Base (and subject to limitations on investments,
                                  loans, advances to, and other investments in unrestricted
                                  subsidiaries as described in the immediately following proviso),
                                  the Borrower will be permitted to designate, subject to
                                  compliance with the investment covenant, any existing or

                                            14
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19      Filed 11/08/19        Page 376 of 449



                                  subsequently acquired or organized subsidiary as an
                                  “unrestricted subsidiary” and subsequently re-designate any
                                  such unrestricted subsidiary as a restricted subsidiary; provided
                                  that the applicable investment basket for the designation of such
                                  unrestricted subsidiaries shall (i) only be available following the
                                  Initial Redetermination, (ii) be capped at an amount to be agreed
                                  upon and (iii) in any case subject to the Restricted Payment
                                  Conditions. Unrestricted subsidiaries will not be subject to the
                                  representations and warranties, affirmative or negative
                                  covenants or event of default provisions of the Credit
                                  Documentation and the results of operations and indebtedness of
                                  unrestricted subsidiaries will not be taken into account for
                                  purposes of determining any financial ratio or covenant
                                  contained in the Credit Documentation and assets of unrestricted
                                  subsidiaries will not be included in the Borrowing Base.

 Financial Covenants:             1.      Maximum Consolidated Total Net Leverage Ratio for
                                  the Borrower and its restricted subsidiaries of 3.75:1.00 (the
                                  “Leverage Ratio”), with testing to be done quarterly (on a rolling
                                  four quarter basis) commencing with the first fiscal quarter
                                  ending after the Closing Date.

                                  Subject to the Documentation Principles, Consolidated Total Net
                                  Leverage Ratio (and the financial definitions included therein)
                                  will be defined in the Credit Documentation to be the ratio of
                                  total net debt to consolidated adjusted EBITDAX (but which
                                  shall, in any event (i) be calculated net of up to $25.0 million of
                                  unrestricted cash and cash equivalents of the Credit Parties as of
                                  the Closing Date, subject to step-ups of $5.0 million for every
                                  $50 million increase in the Borrowing Base and (ii) include the
                                  maximum face amount of all issued and outstanding letters of
                                  credit that are not cash collateralized in the calculation of
                                  consolidated indebtedness); provided that (a) fees, expenses and
                                  other restructuring transaction costs which are incurred through
                                  the date that is 120 days following the Closing Date, in
                                  connection with the Transactions, the Chapter 11 Cases (as
                                  defined in the RSA) and the other transactions contemplated
                                  hereby or thereby and other non-recurring costs and expenses
                                  and (b) certain expenses attributable to Arsenal Water LLC from
                                  the provision of water services to the Borrower and its restricted
                                  subsidiaries, will each be permitted to be added back when
                                  calculating consolidated adjusted EBITDAX.

                                  For purposes of calculating the Consolidated Total Net Leverage
                                  Ratio, (A) for the first full fiscal quarter ending after the Closing
                                  Date, consolidated adjusted EBITDAX shall be calculated by
                                  multiplying consolidated adjusted EBITDAX for such fiscal
                                  quarter by 4, (B) for the period of the first two full fiscal quarters
                                  ending after the Closing Date, consolidated adjusted EBITDAX
                                  shall be calculated by multiplying consolidated adjusted
                                  EBITDAX for such two fiscal quarters by 2, and (C) for the


                                             15
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19      Filed 11/08/19       Page 377 of 449



                                  period of the first three full fiscal quarters ending after the
                                  Closing Date, consolidated adjusted EBITDAX shall be
                                  calculated by multiplying consolidated adjusted EBITDAX for
                                  such three fiscal quarters by 4/3.

                                  2.       Minimum Current Ratio (and the financial definitions
                                  included therein) will be defined in the Credit Documentation
                                  (subject to the Documentation Principles) to be the ratio of
                                  consolidated current assets to consolidated current liabilities of
                                  not less than 1.00:1.00, with testing to be done quarterly (on a
                                  rolling four quarter basis) commencing with the first fiscal
                                  quarter ending after the Closing Date.

                                  3.       The PV-10 of the oil and gas properties constituting
                                  proved developed producing reserves (as evaluated in the most
                                  recently completed reserve report delivered to the
                                  Administrative Agent and after giving effect to exploration and
                                  production activities, acquisitions, dispositions and production)
                                  shall be no less than 1.50x total funded indebtedness (net of cash
                                  equivalents) of the Borrower, with testing to be done quarterly
                                  (on a rolling four quarter basis) commencing with the first fiscal
                                  quarter ending after the Closing Date and ending upon the
                                  occurrence of the Initial Redetermination (it being understood
                                  that such covenant shall not be required to be tested from and
                                  after the date of the Initial Redetermination).

                                  4.     Liquidity (to be defined in a manner consistent with the
                                  Documentation Principles) shall not, at any time, be less than
                                  $10.0 million.

                                  For purposes of determining compliance with the foregoing
                                  financial covenants, any equity contribution (which equity shall
                                  be common equity or other qualified equity interests on terms
                                  and conditions reasonably acceptable to the Administrative
                                  Agent) made, directly or indirectly, to the Borrower after the last
                                  day of a fiscal quarter and on or prior to the day that is 12
                                  business days after the day on which financial statements are
                                  required to be delivered for such applicable fiscal quarter (or,
                                  solely in the case of the Liquidity covenant set forth above,
                                  within five business days after the breach thereof), will, at the
                                  request of the Borrower, be included in the calculation of
                                  EBITDAX, and current assets and/or Liquidity, as applicable,
                                  for the purposes of determining compliance with the applicable
                                  financial covenants (any such equity contribution so included in
                                  the calculation of one or more financial covenants, a “Specified
                                  Equity Contribution”); provided that (a) in each four fiscal
                                  quarter period, there shall be at least two fiscal quarters in which
                                  no Specified Equity Contribution is made, (b) the amount of any
                                  Specified Equity Contribution shall be no greater than the
                                  amount required to cause the Borrower and its subsidiaries to be
                                  in pro forma compliance with the financial covenants, (c) there


                                             16
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19     Filed 11/08/19       Page 378 of 449



                                  shall be no more than four Specified Equity Contributions during
                                  the life of the Revolving Facility, (d) all Specified Equity
                                  Contributions shall be disregarded for all purposes under the
                                  Credit Documentation other than for determining compliance
                                  with the financial covenants and (e) there shall be no pro forma
                                  reduction of indebtedness in connection with such Specified
                                  Equity Contribution for the fiscal quarter with respect to which
                                  such Specified Equity Contribution was made.

 Events of Default:               While continuing, limited to the following Events of Default:

                                  1.      Failure to pay principal when due.

                                  2.      Failure to pay any reimbursement obligation, interest,
                                          fees or any other amount when due, subject to a five (5)
                                          day grace period.

                                  3.      Representations and warranties materially incorrect
                                          when given.

                                  4.      Failure to comply with negative covenants, certain
                                          hedging obligations set forth in the Credit
                                          Documentation, maintain the Borrower’s existence or
                                          deliver notice of a default or event of default and certain
                                          information about the Credit Parties (with cure periods
                                          as set forth in the Credit Documentation).

                                  5.      Failure to comply with other provisions (with notice and
                                          cure periods as set forth in the Credit Documentation).

                                  6.      Cross-acceleration and cross-default to debt aggregating
                                          the greater of (a) $10.0 million and (b) 7.5% of the
                                          Borrowing Base by the Borrower or any of its significant
                                          subsidiaries (or a group of the Borrower’s restricted
                                          subsidiaries that taken as a whole would constitute a
                                          significant subsidiary of the Borrower).

                                  7.      Bankruptcy or insolvency with respect to Holdings, the
                                          Borrower or any of its significant subsidiaries (or a
                                          group of the Borrower’s restricted subsidiaries that
                                          taken as a whole would constitute a significant
                                          subsidiary of the Borrower).

                                  8.      Failure of Holdings, the Borrower or any of its
                                          significant subsidiaries (or a group of the Borrower’s
                                          restricted subsidiaries that taken as a whole would
                                          constitute a significant subsidiary of the Borrower) to
                                          pay final and non-appealable judgments aggregating in
                                          excess of the greater of (a) $10.0 million and (b) 7.5%
                                          of the Borrowing Base.




                                            17
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19      Filed 11/08/19         Page 379 of 449



                                  9.       Credit Documentation ceases to be valid and
                                           enforceable or create a valid and perfected lien except as
                                           permitted or due any action or omission by the
                                           Administrative Agent.

                                  10.      Change of Control (to be defined in a manner to be
                                           reasonably agreed).

                                  11.      ERISA.

                                  12.      Certain matters relating to Holdings.

 Voting:                          Amendments and waivers of the Credit Documentation will
                                  require the approval of the Majority Lenders, except that (a) the
                                  consent of each directly and adversely affected Lender shall be
                                  required with respect to: (i) increases in Commitments,
                                  (ii) reductions of principal, interest or fees, (iii) extensions of
                                  scheduled amortization, final maturity or other payment dates,
                                  (iv) releases of all or substantially all of the Collateral (other than
                                  in connection with any permitted sale of the Collateral) or
                                  Guarantees (other than in connection with a release or sale of the
                                  relevant Guarantor permitted by the Credit Documentation) and
                                  (v) changes to the Required Lender and Majority Lender
                                  definitions and the amendment provisions of the Credit
                                  Documentation and (b) the consent of the Required Lenders shall
                                  be required with respect to any redetermination which does not
                                  increase the Borrowing Base and the consent of all Lenders shall
                                  be required with respect to any redetermination which increases
                                  the Borrowing Base (it being understood that (x) a scheduled
                                  redetermination or the delivery of a reserve report may be
                                  postponed with the consent of the Majority Lenders and (y) the
                                  Commitments of a Lender may not be increased without its
                                  written consent). The Administrative Agent and the Borrower
                                  may agree to amend, modify or supplement the Credit
                                  Documentation from time to time, without the consent of any
                                  Lender or the Majority Lenders, as may be necessary to correct,
                                  amend, cure or resolve any ambiguity, omission, defect,
                                  typographical error, inconsistency or other manifest error
                                  therein, add collateral or otherwise enhance the rights and
                                  benefits of the Lenders, make administrative or operational
                                  changes not adverse to any Lender or adhere to local law or to
                                  the reasonable advice of local counsel.

                                  For avoidance of doubt: (a) amendments and waivers of the
                                  financial covenants (or any of financial definitions included in
                                  (and for purposes of) the financial covenants) will require only
                                  the consent of the Majority Lenders and (b) the Credit
                                  Documentation may be amended in order to modify any
                                  provision relating to pro rata sharing of payments among the
                                  Lenders (and, in any case, any provision requiring pro rata



                                             18
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS      Doc 19      Filed 11/08/19       Page 380 of 449



                                     payments or sharing of payments in connection with “amend and
                                     extend” transactions) with the consent of the Majority Lenders.

                                     In the event a prohibited lender becomes a Lender or participant
                                     despite the restrictions in the Credit Documentation preventing
                                     such occurrence, the voting and other rights of such prohibited
                                     lender shall be limited as set forth in the Credit Documentation
                                     (in their capacity as a lender or participant). No prohibited
                                     lender shall, in any event, be permitted to attend any lender
                                     conference calls or meetings or receive any related information.

                                     The Credit Documentation shall include customary “yank-a-
                                     bank” provisions relating to non-consenting Lenders and
                                     prohibited lenders and customary defaulting lender provisions.

 Assignment and Participation:       After the Closing Date, the Lenders will have the right to assign
                                     Loans and Commitments under the Revolving Facility: (a) to
                                     Lenders holding Commitments under the Revolving Facility and
                                     affiliates of such Lenders and (b) to other financial institutions,
                                     not constituting a prohibited lender with the consent, not to be
                                     unreasonably withheld or delayed, of the Administrative Agent,
                                     each Issuing Lender and, so long as no event of default shall have
                                     occurred and be continuing, the Borrower. Minimum aggregate
                                     assignment level (except to other Lenders) of $5.0 million and
                                     increments of $1.0 million in excess thereof will apply to
                                     assignments of Loans and Commitments under the Revolving
                                     Facility.

                                     Each Lender will have the right to sell participations in its rights
                                     and obligations under the Credit Documentation to financial
                                     institutions that are not prohibited lenders (so long as the list of
                                     prohibited lenders is made available to all Lenders) without
                                     restriction and in accordance with applicable law. Voting rights
                                     of participants shall be limited to matters set forth in clause (a)
                                     of the first paragraph of “Voting” above.

 Yield Protection, Taxes and Other Subject to the Documentation Principles, usual and customary
 Deductions, Etc.:                 for facilities and transactions of this nature.

 EU Bail-in Provisions:              Subject to the Documentation Principles, usual and customary
                                     for facilities and transactions of this nature.

 QFC Provisions:                     Subject to the Documentation Principles, usual and customary
                                     for facilities and transactions of this nature.

 Expenses and Indemnification:       Subject to the Documentation Principles, usual and customary
                                     for facilities and transactions of this nature.

 Governing Law and Forum:            State of New York (except with respect to any mortgages, where
                                     in each case the governing law shall be the law of State where




                                                19
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19     Filed 11/08/19       Page 381 of 449



                                  the properties that are the subject of the applicable mortgage are
                                  located).

 Counsel to the Arranger and
 Administrative Agent:            Paul Hastings LLP.




                                             20
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS          Doc 19      Filed 11/08/19        Page 382 of 449


                                                ANNEX I
                             Senior Secured First Lien Revolving Facility
                                       Interest Rates and Fees
All capitalized terms used herein but not defined herein shall have the meanings provided in the term sheet
to which this Annex I is attached.
 Interest Rates:                   The Borrower will be entitled to make borrowings based on ABR plus
                                   the Applicable Margin or LIBOR plus the Applicable Margin.

                                   “Applicable Margin” and “Commitment Fee Rate” will be determined
                                   based upon the Borrowing Base Utilization Percentage (to be defined
                                   in the Credit Documentation) then being utilized, as follows:

                                     Borrowing        < 25%       ≥ 25%      ≥ 50%      ≥ 75%      ≥ 90%
                                        Base                       and        and        and
                                     Utilization                  < 50%      < 75%      < 90%
                                     Percentage
                                       LIBOR          3.00%       3.25%       3.50%      3.75%     4.00%
                                       Margin
                                    ABR Margin        2.00%       2.25%       2.50%      2.75%     3.00%
                                    Commitment        0.50%       0.50%       0.50%      0.50%     0.50%
                                     Fee Rate


                                   The Borrower may elect interest periods of 1, 2, 3 or 6 months (or if
                                   available to all Lenders, 12 months or a period shorter than 1 month)
                                   for LIBOR borrowings.

                                   Calculation of interest shall be on the basis of actual days elapsed in a
                                   year of 360 days (or 365 or 366 days, as the case may be, in the case of
                                   ABR Loans based on the prime rate). Interest will be payable in arrears
                                   (a) for Loans accruing interest at a rate based on LIBOR, at the end of
                                   each interest period (or every 90 days in arrears for interest periods
                                   greater than 90 days) and on the applicable maturity date and (b) for
                                   Loans accruing interest based on the ABR, quarterly in arrears and on
                                   the applicable maturity date.

                                   “ABR” means the highest of (a) the rate that the Administrative Agent
                                   announces from time to time as its prime or base commercial lending
                                   rate, as in effect from time to time, (b) the Federal Funds Effective Rate
                                   plus ½ of 1% and (c) LIBOR for a one-month interest period plus 1%.

                                   LIBOR is the London interbank offered rate for dollars, adjusted for
                                   customary Eurodollar reserve requirements, if any.

                                   The Credit Documentation will contain customary replacement LIBOR
                                   provisions reasonably acceptable to the Administrative Agent and the
                                   Borrower.

 Upfront Fees:                     The Borrower shall pay an upfront fee (the “Upfront Fee”) in an
                                   amount equal to 0.45% of the Borrowing Base in effect on the Closing

                                                Annex I-1
LEGAL_US_E # 144719406.9
              Case 19-12347-BLS   Doc 19      Filed 11/08/19      Page 383 of 449


                            Date, which Upfront Fee shall be earned, due and payable in full on the
                            Closing Date and shall be paid to each Lender ratably in accordance
                            with its Commitment in respect of the Revolving Facility as in effect
                            on the Closing Date.

 Default Rate:              The applicable interest rate plus 2% per annum on amounts overdue,
                            payable upon demand.

 Commitment Fees:           An amount computed on a daily basis equal to the Commitment Fee
                            Rate for the relevant day multiplied by the undrawn portion of the
                            Borrowing Base on such day, payable quarterly in arrears.

 Letter of Credit Fees:     The Borrower shall pay a fee on all outstanding Letters of Credit at a
                            per annum rate equal to the Applicable Margin then in effect with
                            respect to LIBOR Loans under the Revolving Facility on the face
                            amount of each such Letter of Credit. Such fee shall be shared ratably
                            among the Lenders participating in the Revolving Facility and shall be
                            payable quarterly in arrears.

                            Fronting fee equal to 0.125% per annum. Customary administrative,
                            issuance, amendment, payment and negotiation charges shall be
                            payable to the Issuing Lender for its own account.




                                         Annex I-2
LEGAL_US_E # 144719406.9
               Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 384 of 449


                                                                                                    Exhibit B

                            ARSENAL RESOURCES DEVELOPMENT LLC
                                  EXIT REVOLVING FACILITY
                                      Conditions Precedent


       Capitalized terms used but not defined in this Exhibit B shall have the meanings set forth in the
 Summary of Principal Terms and Conditions to which this Exhibit B is attached.

          The Closing Date and the making of the initial extensions of credit under the Revolving Facility
 will be subject to the satisfaction of only the following conditions precedent:

          1.       The Administrative Agent shall have received: (a) the Credit Documentation, which shall,
in each case, be consistent with the terms of the Summary of Principal Terms and Conditions to which this
Exhibit B is attached, shall have been executed and delivered by each of parties thereto, including all
documents and instruments required to create and perfect the Administrative Agent’s security interest in the
Collateral, (b) customary officer’s closing certificates (including incumbency certificates of officers),
organizational documents, customary evidence of authorization and good standing certificates in
jurisdictions of formation/organization, in each case, with respect to the Credit Parties, (c) customary legal
opinions related to the Loan Documents, including an opinion on no conflicts with applicable laws in
addition to other customary opinions, (d) a solvency certificate (with respect to the Borrower and its
subsidiaries on a consolidated basis as of the Closing Date after giving effect to the Transactions
contemplated to occur on the Closing Date) certified by a senior authorized financial officer of the Borrower,
(e) a customary borrowing notice and (f) such other documents and instruments as are customary for
transactions of this type (including evidence of insurance in accordance with the Credit Documentation).

          2.       The Administrative Agent and the Lenders shall have received the Upfront Fee and all
other accrued fees and all reasonable and documented out-of-pocket costs and expenses due and payable by
the Borrower to the Administrative Agent, the Arranger and the Lenders on or prior to the Closing Date
pursuant to the terms of the Commitment Letter and the Agency Fee Letter (as defined in the Commitment
Letter), and in the case of expenses, to the extent invoiced at least one business days prior to the Closing
Date.

          3.      After the making of the Loans on the Closing Date, the application of the proceeds thereof
and after giving effect to the other Transactions contemplated hereby, the Borrower and the Guarantors shall
have aggregate liquidity (which shall include cash and cash equivalents and the amount of unused
Commitments) of not less than $40.0 million.

          4.      After the making of the Loans on the Closing Date, the application of the proceeds thereof
and after giving effect to the other Transactions contemplated hereby, the Borrower and the Guarantors shall
have unused availability under the Revolving Facility of not less than 20% of the Borrowing Base.

          5.       The Administrative Agent shall have received an internal reserve report dated as of a recent
date, prepared in a manner consistent with (or otherwise reasonably acceptable to the Administrative Agent)
the last reserve report prepared by an independent third party engineer and delivered to the administrative
agent under the Pre-Petition RBL Credit Agreement.

          6.       All actions necessary to establish that the Administrative Agent will have a perfected first
priority security interest in the Collateral (as described in the section titled “Collateral” in the Summary of
Principal Terms and Conditions) shall have been taken, including: (a) delivery of counterparts and exhibits
for mortgages or deeds of trust, as applicable, which are necessary and appropriate for filing in the


                                                  Annex I-1
 LEGAL_US_E # 144719406.9
               Case 19-12347-BLS             Doc 19      Filed 11/08/19        Page 385 of 449


appropriate jurisdictions and (b) the Borrower’s execution and delivery of control agreements in connection
with its deposit accounts, commodities accounts or securities accounts (other than excluded accounts to be
agreed), as applicable.

          7.      The Administrative Agent shall have received from the Borrower title information
(including customary title opinions or reports or other documents) consistent with usual and customary
standards for the geographic regions in which the Borrowing Base Properties are located, taking into account
the size, scope and number of leases and wells of the Borrower and the Guarantors, in respect of at least
90.0% of the aggregate net present value of the Borrowing Base Properties.

         8.       The occurrence of the “Plan Effective Date” and the entry of a Confirmation Order (as
defined in the RSA) in form and substance reasonably satisfactory to the Administrative Agent with respect
to the Plan (as defined in the RSA) (it being understood and agreed that the Confirmation Order shall be
deemed reasonable satisfactory to the Administrative Agent so long as the Bankruptcy Court approves the
Plan (and does not modify, amend or supplement the Plan to the extent that such modification, amendment
or supplement would require the consent of the Consenting RBL Lenders as set forth in the RSA), which
Confirmation Order shall be in full force and effect, final and non-appealable, and shall not have been
vacated, reversed, or stayed or modified or amended without the consent of the Administrative Agent in its
reasonable discretion.)

         9.        The Administrative Agent and each Lender who has requested the same shall have
received, at least three (3) business days prior to the Closing Date: (a) all documentation and other
information regarding the Borrower in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, and (b) to the extent applicable, in connection
with “beneficial ownership” rules and regulations, a customary certification regarding beneficial ownership
or control of the Borrower in a form reasonably satisfactory to the Administrative Agent and each requesting
Lender, in the case of clauses (a) and (b), to the extent reasonably requested in writing at least ten (10)
business days prior to the Closing Date.

          10.    (i) The Borrower shall have received the proceeds of the New Capital Commitment in
accordance with the terms of the New Equity Term Sheet and (ii) the Refinancing shall have occurred, in
each case, substantially contemporaneously with the proceeds of the initial funding under the Revolving
Facility.

         11.     All representations and warranties shall be true and correct in all material respects with the
same effect as though made on and as of such date, except in the case of any representation and warranty
which (a) expressly relates to a given date, such representation and warranty shall be true and correct in all
material respects as of the respective date and (b) is qualified by a materiality or material adverse effect
standard in which case such representation and warranty shall be true and correct in all respects.

         12.      No default or event of default under the Credit Documentation shall have occurred that is
continuing.

          13.      Since the Execution Date (as defined in the RSA), there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material Adverse Effect. As used
herein, “Material Adverse Effect” shall mean any event, change, effect, circumstance, occurrence,
development, condition, result, state of facts or change of facts (each, an “Event”) occurring after the date
hereof that, individually or together with all other Events, has had or would reasonably be expected to have
a material and adverse effect on the business, results of operations or condition (financial or otherwise) of
the Borrower or the Guarantors, or the properties, assets, finances or liabilities of the Borrower or the
Guarantors, taken as a whole; provided that “Material Adverse Effect” shall not include any Event occurring
after the date hereof and arising out of or resulting from: (a) conditions or effects that generally affect persons

                                                     Annex I-2
 LEGAL_US_E # 144719406.9
               Case 19-12347-BLS            Doc 19       Filed 11/08/19       Page 386 of 449


or entities comparable in size and scale to the Borrower or the Guarantors engaged in the industries,
businesses, markets (financial or otherwise) or geographic areas in which the Borrower or the Guarantors
operate, taking into consideration any Event that is related to the operations of the Borrower or the
Guarantors in the specific geographical and geological areas in which they operate, (b) general economic
conditions in regions and markets in which the Borrower or the Guarantors operate, (c) regional, national or
international political or social conditions, including acts of war, terrorism or natural disasters, escalation or
material worsening of hostilities, whether or not pursuant to the declaration of a national emergency or war,
or the occurrence of any military or terrorist attack upon the United States or its territories, possessions,
diplomatic or consular offices or upon any military installation, equipment or personnel of the United States,
(d) financial, banking, securities, credit, or commodities markets, prevailing interest rates or general capital
markets conditions, (e) changes in United States generally accepted accounting principles, (f) changes in
laws, orders, or other binding directives issued by any governmental entity, (g) the taking of any action or
any inaction required by the RSA (including the Restructuring Term Sheet, the DIP Term Sheet, the Equity
Term Sheet, the Governance Term Sheet, the Plan, or any action or inaction in connection with the Chapter
11 Cases, including the commencement, announcement and pendency of the Chapter 11 Cases, in each case,
with such defined terms as defined in the RSA), (h) the execution, announcement or performance of this
Agreement or the other transaction agreements contemplated by the RSA or the transactions contemplated
hereby or thereby (including any act or omission of the Borrower or the Guarantors expressly required or
prohibited, as applicable, by the RSA), or (i) any action or inaction consented to or requested by the
Consenting Stakeholders (as defined in the RSA); provided, further, that exceptions set forth in clauses (a),
(b), (c) and (d) of this definition shall not apply to the extent that such Event is disproportionately adverse
to the Borrower or the Guarantors, taken as a whole, as compared to other companies comparable in size and
scale to the Borrower or the Guarantors operating in the industries and same geographical areas in which the
Borrower or the Guarantors operate.

          14.     Entry by the Bankruptcy Court of an order (which order may be the Confirmation Order
(as defined in the RSA)) approving the Revolving Facility and all related documentation (including, for the
absence of doubt, this Commitment Letter and the Agency Fee Letter), in form and substance satisfactory to
the Administrative Agent, which order shall: (i) specifically provide that the right to receive all amounts due
and owing, including indemnification obligations, the fees and other payments as set forth herein and in the
Agency Fee Letter, and reimbursement of all reasonable costs and expenses incurred in connection with the
transactions contemplated herein and as set forth herein and in the Agency Fee Letter, shall be entitled to
priority as administrative expense claims under Sections 503(b) and 507(a)(1) of the Bankruptcy Code,
regardless of whether the Closing Date occurs (except to the extent the payment of such fee or amount is
expressly subject to the occurrence of the Closing Date by the terms of the Commitment Letter or Agency
Fee Letter) and (ii) be in full force and effect, final and non-appealable, and shall not have been have been
vacated, reversed, or stayed or modified or amended without the consent of the Administrative Agent in its
reasonable discretion.




                                                    Annex I-3
 LEGAL_US_E # 144719406.9
Case 19-12347-BLS    Doc 19   Filed 11/08/19   Page 387 of 449



                          Annex 4

                    Governance Term Sheet
              Case 19-12347-BLS      Doc 19     Filed 11/08/19    Page 388 of 449


                                            Annex 3

                                   Governance Term Sheet

This Governance Term Sheet is attached to and made a part of the Arsenal Energy Holdings LLC
Restructuring Term Sheet dated November 6, 2019 (the “Term Sheet”), is incorporated therein for
all purposes and is also made a part of and incorporated into the Restructuring Support Agreement
dated November 6, 2019 to which the Term Sheet is attached. This Governance Term Sheet is
intended to reflect the Restructuring Transaction that will be implemented under the Plan, to be
effective on the Plan Effective Date, relative to the post-Plan Effective Date governance of
reorganized Arsenal Resources Development Holdings 1 LLC (“Arsenal” or the “Company”).

Capitalized terms used but not initially defined in this Governance Term Sheet shall have the
meaning hereinafter ascribed to such terms, or if not defined in this Governance Term Sheet, such
terms shall have the meaning ascribed to such terms in the Term Sheet or Restructuring Support
Agreement (including any Annex affixed thereto), as applicable.

Amended Operating
Agreement:                   Pursuant to the Plan to be confirmed by Bankruptcy Court, on the
                             Plan Effective Date, the Members (defined below) will enter into an
                             Amended and Restated Operating Agreement (the “Amended
                             Operating Agreement”) of Arsenal, the primary terms of which are
                             included in this Term Sheet. Entities owning or holding Units
                             (defined below) in Arsenal on the Plan Effective Date and from time
                             to time thereafter are referred to herein each as a “Member” and,
                             collectively, the “Members”. Entities owning or holding Class A
                             Units in Arsenal on or from time to time thereafter are referred to
                             herein each as a “Class A Member” and collectively, the “Class A
                             Members”.

Units:                       After giving effect to the issuance of the New Common Equity and
                             the New Equity Issuance, on the Plan Effective Date, the Company
                             will have one class of membership interests designated as “Class A
                             Units” and may designate additional classes of units, including as
                             part of the MIP, all which shall collectively be referred to as the
                             “Units”.

                             On the Plan Effective Date, the following number of Class A Units
                             (the “Exchange Units”) shall be issued to the Consenting Seller
                             Noteholders and Consenting Term Loan Lenders (collectively,
                             the “Initial Members”) in connection with the consummation of the
                             Restructuring Transactions as follows: (a) 111,651,357 Class A
                             Units to Chambers Energy Capital II, LP (“CEC II”), (b) 13,673,282
                             Class A Units to Chambers Energy Capital II TE, LP (“CEC II TE”),
                             (c) 25,780,361 Class A Units to Chambers Energy Capital III, LP
                             (“CEC III”, and together with CEC II and CEC II TE, “Chambers”),
                             (d) 128,321,603 Class A Units to Mercuria Energy Company, LLC
                             (or its nominee) (“Mercuria”), and (e) 22,783,397 Class A Units to


Active 42025354
           Case 19-12347-BLS   Doc 19     Filed 11/08/19     Page 389 of 449


                        LR-Mountaineer Holding, L.P. (“Lime Rock”). The Class A Units
                        will be voting Units.

                        The Company acknowledges and agrees that the Class A Units will
                        be issued in compliance with Section 1145 of the Bankruptcy Code
                        or under another applicable exemption to registration under the
                        Securities Act.

                        On or as soon as reasonably practicable following the Plan Effective
                        Date, Reorganized Arsenal will create a management incentive plan
                        (the “MIP”) that will reserve a percentage to be determined by the
                        Board (acting in its sole discretion) of up to 10% of the equity of
                        Reorganized Arsenal, on a fully diluted basis, for issuance to
                        employees of Reorganized Arsenal (which may be in the form of a
                        combination of profits interests and/or full-value Unit awards, as
                        determined by the Board in its sole discretion) (the “MIP Units”).
                        The New Board shall consult with the CEO of Reorganized Arsenal
                        in respect of the allocation of the MIP Units among employees
                        (other than allocation reserved for the CEO).

Additional Capital
Raise:                  In addition to the Exchange Units, Arsenal shall issue on the Plan
                        Effective Date, in exchange for $100,000,000 of cash, additional
                        Class A Units (the “New Equity Units”) to Chambers and Mercuria
                        as follows: Chambers and Mercuria shall purchase 115,384,615
                        New Equity Units and 38,461,538 New Equity Units, respectively,
                        for $100,000,000, such purchase price to be paid 75% by Chambers
                        and 25% by Mercuria; provided that, without limiting or releasing
                        their commitments in the Restructuring Support Agreement,
                        Chambers and Mercuria shall have the right to syndicate the New
                        Equity Units to their respective limited partners and/or other
                        managed accounts, which syndicated parties shall be deemed
                        Affiliates of Chambers or Mercuria, as applicable, solely for Voting
                        Manager appointment purposes as set forth below (unless such
                        parties otherwise qualify as such).

Board:                  The power to manage the business and affairs of Arsenal shall be
                        vested in a board of managers (the “Board”, and any such member
                        of the Board, a “Manager”). The composition of the initial Board
                        shall consist of four (4) Managers: three (3) voting Managers (the
                        “Voting Managers”), one (1) Manager appointed by each of
                        Chambers, Mercuria and Lime Rock; and one (1) non-voting
                        Manager (the “Observing Manager”), who shall be the CEO;
                        provided, however, the Observing Manager shall not be a director,
                        officer, employee or other representative (in any capacity) of either
                        Chambers, Mercuria or Lime Rock, or any Related Party to any of
                        the foregoing. Each Initial Member shall be entitled to appoint and
                        remove a Voting Manager for so long as it (together with its
                        Affiliates) is not in default of any of its obligations under the
                                          2
Case 19-12347-BLS    Doc 19     Filed 11/08/19     Page 390 of 449


             Amended Operating Agreement and either (a) holds five percent
             (5%) (or, if less, then such percent ownership outstanding by Lime
             Rock immediately prior to the one-time transfer of its interest to a
             Lime Rock Transferee) or more of the issued and outstanding Class
             A Units or (b) has not transferred or sold at least fifty percent (50%)
             of the Class A Units it held on the Plan Effective Date to an
             unaffiliated Entity. The Voting Manager appointed by each Initial
             Member shall have the right to be appointed to any committees of
             the Board. For purposes hereof, “Affiliates” shall mean, with
             respect to any Entity, any other Entity which, directly or indirectly,
             controls, or is controlled by, or is under common control with, such
             Entity (for this purpose, “control” (including, with its correlative
             meanings, “controlled by” and “under common control with”) shall
             mean the possession, directly or indirectly, of the power to direct or
             cause the direction of management or policies of an Entity, whether
             through the ownership or voting of securities or partnership or other
             ownership interests, by contract or otherwise). For the avoidance of
             doubt, if two or more Key Holders are Affiliates, such Key Holders
             shall be entitled to collectively appoint only one (1) Voting Manager
             who shall be deemed to represent the collective interests of all such
             Key Holders.

             On or prior to the thirty-six (36) month anniversary of the Plan
             Effective Date, Lime Rock may make a one-time transfer of its right
             as an Initial Member to appoint a Voting Manager to any purchaser
             of all, but not less than all, of the Class A Units held by Lime Rock
             (such transferee, a “Lime Rock Transferee”); provided, that (i) for
             the avoidance of doubt, such Lime Rock Transferee will not be
             deemed an Initial Member (and any transferee of such Lime Rock
             Transferee will not be a Key Holder for any purpose unless it
             otherwise qualifies as such), and (ii) the Lime Rock Transferee’s
             right to appoint a Voting Manager shall terminate on the earliest to
             occur of (a) the Lime Rock Transferee (together with its Affiliates)
             defaulting on any of its obligations under the Amended Operating
             Agreement and (b) the Lime Rock Transferee selling any portion of
             its Class A Units such that the total percentage of Class A Units it
             holds after any such transfer is less than the percentage of Class A
             Units it received in the transfer from Lime Rock.

             In addition to the initial Voting Managers, any new Class A Member
             that is not an Affiliate of an Initial Member and that becomes a Key
             Holder shall be entitled to appoint one (1) additional Voting
             Manager to the Board for so long as such new Class A Member
             remains a Key Holder. Each Voting Manager shall have a number
             of votes equal to the number of Class A Units held by the Class A
             Member that appointed such Voting Manager as of the time of any
             applicable vote (collectively, the “Voting Units”), subject in all



                                3
             Case 19-12347-BLS   Doc 19     Filed 11/08/19      Page 391 of 449


                          cases to the foregoing provisions relative to Key Holders who are
                          Affiliates.

                          A quorum shall be constituted by the participation of at least two (2)
                          Voting Managers holding a majority of the Voting Units of all
                          Managers. The affirmative vote of a majority of the Voting Units
                          entitled to be voted by all of the Voting Managers present and
                          entitled to vote at a meeting at which a quorum is present shall be
                          the act of the Board (“Board Approval”), unless the express
                          provisions of the Amended Operating Agreement or any applicable
                          law requires that the composition of the Voting Members required
                          to constitute a quorum for any such vote shall state otherwise.
                          Written notice shall be provided at least two (2) business days in
                          advance of any Board meeting. Each Member entitled to appoint a
                          Voting Manager shall have the right to appoint a designee employed
                          by such Member or its Affiliates in place of such Member’s absent
                          Voting Manager. Notwithstanding the foregoing, the Board may
                          take any action that may be taken at any meeting, without prior
                          notice and without a vote, by written consent signed by the Voting
                          Managers whose vote would be required to take such action at a duly
                          called meeting at which a quorum is present; provided, however,
                          that the Board shall provide a copy of any such executed written
                          consent to any Voting Managers who did not execute such written
                          consent within two (2) business days following the execution of
                          such written consent.

Key Holder:               For purposes of the Amended Operating Agreement, any Member
                          shall be a “Key Holder” for so long as such member meets either of
                          the following criteria:

                          (1)     such Member owns or holds at least ten percent (10%) of the
                          issued and outstanding Class A Units; or

                          (2)    such Member is (a) an Initial Member and (b) entitled to
                          appoint a Voting Manager.

Required
Approvals:                Board Approvals

                          Board Approval will generally be required for actions taken by
                          Arsenal, subject to delegation of authority as to certain day-to-day
                          activities to be undertaken by Arsenal’s management team.

                          Majority-Plus Approvals

                          Notwithstanding the foregoing, Board Approval, including the
                          affirmative vote of at least two (2) Voting Managers (“Majority-Plus
                          Approval”), will be required for Arsenal or any of its subsidiaries to
                          take any of the following actions:
                                            4
Case 19-12347-BLS   Doc 19     Filed 11/08/19     Page 392 of 449



             (1)    consummating any merger, consolidation or other business
             combination, including, but not limited to, effecting (a) subject to
             the Key Holder Approval right below, a Drag-Along Transaction
             (defined below) or (b) other final exit event;
             (2)    consenting to an Approved Budget (defined below);

             (3)     other than in connection with a Permitted Acquisition or
             Permitted Disposition, consummating any material acquisition or
             divestiture;
                     (a)     “Permitted Acquisition” means acquisitions of assets
             or businesses (including through an equity purchase) that (i) do not
             involve consideration in excess of $20,000,000 in the aggregate for
             the fiscal year or (ii) are contemplated by an Approved Budget and
                     (b)     “Permitted Disposition” means disposition of assets
             or businesses (including through an equity sale) of Arsenal or one
             of its subsidiaries that does not involves consideration in excess of
             $20,000,000 in the aggregate for the fiscal year;
             (4)     (a) creating any new subsidiaries (other than wholly-owned
             subsidiaries) or issuing any equity securities in such subsidiaries
             other than Arsenal or its wholly-owned subsidiaries or (b) entering
             into any partnership or joint venture that would reasonably be
             expected to require payments from, or result in revenues to, the
             Company Parties, individually or in the aggregate, in excess of
             $20,000,000 in any calendar year;
             (5)    taking any action with respect to the management incentive
             plan which requires Board Approval pursuant to the terms thereof;
             and
             (6)    any voluntary dissolution, liquidation or winding up.

             Key Holder Approvals

             Additionally, notwithstanding the foregoing, the affirmative vote of
             each Key Holder will be required for Arsenal or any of its
             subsidiaries to take any of the following actions (such consent, “Key
             Holder Approval”):

             (1)      (a) incurring indebtedness for borrowed money or granting
             a lien on any material assets except for certain customary exceptions
             (e.g., (i) under pre-existing agreements (e.g., any exit lending
             facility) approved by the Board or implemented as part of the Plan,
             (ii) intercompany arrangements or (iii) trade payables, credit or
             similar indebtedness), (b) lending money (other than customary
             trade debt and accounts receivable) or (c) entering into any
             guarantees, in each case, for amounts equal to or greater than RBL
             borrowing base plus $20,000,000, individually or in the aggregate,
                               5
Case 19-12347-BLS    Doc 19     Filed 11/08/19     Page 393 of 449


             in any transaction or series of related transactions in any calendar
             year;

             (2)     authorizing or issuing any equity securities (other than in
             accordance with the previously approved management incentive
             plan, unless Board Approval is otherwise required thereunder) with
             a value equal to or greater than $20,000,000, individually or in the
             aggregate, in any transaction or series of related transactions in any
             calendar year; provided that the Arsenal valuation cannot be less
             than $296,000,000 at the time of such issuance;

             (3)    effecting an initial public offering (an “IPO”);

             (4)     (a) entering into any transportation, minimum volume
             commitment or similar contract that would reasonably be expected
             to require payments from, or result in revenues to, the Company
             Parties, individually or in the aggregate, in excess of $20,000,000 in
             any calendar year or (b) entering into any supplement, modification,
             amendment or restatement of, or agreeing to any written waiver of
             any material economic terms under, any such contract;

             (5)    voluntarily filing for bankruptcy or similar relief;

             (6)    changing Arsenal’s or its subsidiaries’ independent public
             accountants or auditors; and

             (7)    changing its tax classification.

             Board Approval will be required to amend Arsenal’s or its
             subsidiaries’ governing documents; provided that, in addition to
             such affirmative action:

             (1)      Any amendment that would change the rights or obligations
             of any Member in its capacity as a holder of a specific class of Units
             in a disproportionate and adverse manner (other than in a de minimis
             non-economic respect) as compared to other Members holding the
             same class of Units shall also require the consent of the holders of
             at least a majority of the class of the Units so disproportionately and
             adversely affected;
             (2)     Other than in connection with the creation and issuance of a
             new class of Units, any amendment that would change the rights or
             obligations of a particular class of Units in a manner that would be
             reasonably likely to disproportionately and adversely affect the
             economic rights of such class of Units as compared to the rights and
             obligations specific to any other class of Units shall also require the
             consent of the holders of at least a majority of the class of Units so
             disproportionately and adversely affected; and
             (3)  Any amendment that would impose a material obligation on
             a Member shall also require the consent of such Member.
                                6
             Case 19-12347-BLS   Doc 19     Filed 11/08/19     Page 394 of 449



                          Approval of Related Party Transactions

                          (1)    For a period of three (3) years after the Plan Effective Date,
                          any transaction between Arsenal or any of its subsidiaries, on the
                          one hand, and any Member or Affiliate of any Member (other than
                          Arsenal and its subsidiaries), on the other hand, shall require the
                          affirmative vote of a majority of the Voting Units held by Managers
                          appointed by unaffiliated Members; and

                          (2)     Thereafter, any transaction between Arsenal or any of its
                          subsidiaries, on the one hand, and any Member or Affiliate of any
                          Member (other than Arsenal and its subsidiaries), on the other hand,
                          shall require Key Holder Approval.

Budgets:                  On the Plan Effective Date, the Board, with Key Holder Approval,
                          will approve an initial budget to cover the periods from the Plan
                          Effective Date through the end of the calendar year 2020.
                          Thereafter, Arsenal will develop subsequent annual budgets to be
                          approved by Majority-Plus Approval (each, an “Approved
                          Budget”). If any subsequent annual budget is not approved by
                          Majority-Plus Approval, such budget may be approved by Board
                          Approval; provided that such budget may not include any increase
                          of any previously budgeted item in excess of five percent (5%) of
                          the amount set forth for such item in the prior annual budget or
                          require capital from any third party (other than under any agreement
                          previously entered into by the Company and for which, if required
                          hereunder, proper approvals have been previously obtained). For the
                          avoidance of doubt, separate Key Holder Approval shall be required
                          for any actions contemplated by a budget that would otherwise
                          require Key Holder Approval hereunder.

Transfers:                Units will be transferable by the holders thereof only in compliance
                          with the drag-along, tag-along and/or right of first offer
                          requirements of the Amended Operating Agreement, in each case if
                          applicable, or as otherwise may be approved by Board Approval,
                          subject to customary exceptions for affiliate transfers and estate
                          planning and similar purposes (“Permitted Transfers”). MIP Units
                          will be subject to such restrictions on transfer as may be determined
                          by the Board in connection with the approval of the MIP.

Right of First Offer:     Prior to a qualified IPO (to be further defined in the Amended
                          Operating Agreement), each Key Holder shall have customary
                          rights of first offer with respect to any proposed sales of Class A
                          Units by any other Class A Member. Each Key Holder will have
                          fifteen (15) days following receipt of a written notice from a Class
                          A Member of any such proposed sale in which to provide a written
                          binding offer to purchase such Class A Units, which offer shall
                          include the price in cash to be paid for such Class A Units. If the

                                            7
           Case 19-12347-BLS    Doc 19     Filed 11/08/19      Page 395 of 449


                        offering Class A Member elects to accept any such offer, then the
                        Class A Member and the Key Holder shall consummate the purchase
                        and sale of the Class A Units within fifteen (15) days following such
                        acceptance. If no Key Holder provides a written binding purchase
                        offer within such fifteen (15) day period, or if the Class A Member
                        does not find the proposed price in any offers to be acceptable, then
                        the Class A Member will have one hundred and eighty (180) days
                        from the expiration of the foregoing fifteen (15) day period in which
                        to complete the sale of the Class A Units to a third party, provided
                        that the purchase price paid in any such sale shall be greater than the
                        highest price offered by any Key Holder for such Class A Units.

Tag-Along Rights:       Prior to a qualified IPO, if one or more Class A Members desire to
                        sell, transfer or assign their Class A Units representing, on an
                        aggregate basis at least twenty-five percent (25%) of the then issued
                        and outstanding Class A Units to any Entity or group of Entities,
                        each other Class A Member shall have the right to sell, transfer or
                        assign its pro rata portion of Class A Units in such sale transaction.
                        Customary terms and conditions related to notice, participation and
                        approval shall be incorporated into the Amended Operating
                        Agreement.

Drag-Along Rights:      Prior to a qualified IPO, the Board (with Majority-Plus Approval),
                        will have the right to effect a sale of Arsenal, whether by merger,
                        consolidation, sale of all or substantially all of the assets of Arsenal
                        and its subsidiaries or all of the Units in Arsenal without the
                        approval of any other Member in its capacity as such
                        (a “Drag-Along Transaction”). Proceeds from a Drag-Along
                        Transaction may include proceeds that are subject to earn-outs or
                        similar arrangements and will be distributed in accordance with the
                        Amended Operating Agreement. Customary terms and conditions
                        related to (a) notice, participation and approval and
                        (b) representations and warranties, covenants and indemnification
                        (which shall be on a several, and not joint, basis) shall be
                        incorporated into the Amended Operating Agreement.

Preemptive Rights:      Prior to a qualified IPO, each Class A Member shall have customary
                        preemptive rights to participate in the sale of additional equity
                        securities of Arsenal pro rata based on their respective ownership
                        of outstanding Class A Units. Notwithstanding the foregoing,
                        preemptive rights will not apply to: (a) the New Equity Units,
                        (b) MIP Units, (c) equity securities issued in connection with a
                        merger, consolidation, acquisition or similar business combination,
                        (d) equity securities issued in connection with any split, dividend or
                        similar recapitalization by the Company, or (e) equity securities
                        issued in connection with any debt financing or equipment leasing
                        arrangements.



                                           8
           Case 19-12347-BLS   Doc 19      Filed 11/08/19     Page 396 of 449


Information Rights:     The Company shall provide the following information to each Key
                        Holder:

                        (1)    within one hundred and twenty (120) days following the end
                        of each fiscal year, annual audited financial statements prepared in
                        accordance with GAAP by an independent accounting firm
                        approved by the Board, including the auditor’s letters to the Board;

                        (2)      within ninety (90) days following the end of each calendar
                        year, (i) a third party reserve report describing proved, probable and
                        possible reserves prepared by an independent reserve engineering
                        firm approved by the Board, and (ii) all tax information required to
                        be provided to the Members, including but not limited to Schedules
                        K-1;

                        (3)     within sixty (60) days following the end of each quarter other
                        than Arsenal’s fourth quarter of each fiscal year, quarterly unaudited
                        financial statements;

                        (4)     within thirty (30) days following the end of Arsenal’s second
                        quarter, an updated reserve report prepared by the appropriate
                        management team members of Arsenal based upon pricing and other
                        assumptions specified by the Board;

                        (5)    within forty-five (45) days following the end of each month,
                        (i) a management report discussing the financial condition and
                        operations of Arsenal for the most recent period ended for which
                        such information is available, and (ii) a call with management to
                        discuss the financials and any significant issues, events, and
                        investment opportunities encountered in the preceding month and
                        expected in the coming month;

                        (6)    by December 1 of each year, an annual capital and operating
                        budget for the coming year, as approved in accordance with the
                        Amended Operating Agreement;

                        (7)     by February 15 following the end of each year, a good faith
                        estimate prepared by Arsenal of Arsenal’s estimated full-year tax
                        position for the preceding calendar year, and subsequently by March
                        31, a revised “extension” estimate of Arsenal’s estimated tax
                        position for such preceding calendar year;

                        (8)     promptly, and in any event within five (5) business days,
                        upon the occurrence of any of the following, notification of
                        (i) material defaults under Arsenal’s Material Contracts, and (ii) the
                        filing of any material litigation by or against Arsenal or its
                        subsidiaries or any material regulatory or other governmental
                        investigations;



                                          9
           Case 19-12347-BLS        Doc 19     Filed 11/08/19     Page 397 of 449


                            (9)     at least three (3) days prior to scheduled quarterly Board
                            meetings, copies of the materials provided to the Board containing
                            a description of the business activities that took place during the
                            quarter, a plan for the upcoming quarter, any material issues or
                            events, operational and financial performance versus budget, and
                            any other analyses as may be requested by the Board; and

                            (10) any additional information that may be reasonably
                            requested.

Arsenal Opportunities;
Member Duties:              Each Member, its Affiliates and any Voting Manager designated by
                            the foregoing (other than holders of MIP Units) shall be entitled to
                            pursue corporate opportunities that may be in conflict with those of
                            Arsenal and its subsidiaries except to the extent an opportunity is
                            presented to a Voting Manager appointee solely in his or her
                            position as a Voting Manager. Neither any Member nor any Voting
                            Manager will have any fiduciary duties to Arsenal, its subsidiaries
                            or any Member or other Member, as the case may be, in its capacity
                            as a Member or a Manager.

Fees and Expenses:          Legal and other reasonable and documented professional fees and
                            expenses of each of the Initial Members incurred in connection with
                            the preparation, negotiation and implementation of the Amended
                            Operating Agreement and related transactions shall, in each case, be
                            paid or reimbursed by Arsenal; provided, however, to the extent any
                            of the foregoing are deemed to be Professional Fee Claims under the
                            Plan or requests for compensation or expense reimbursement for
                            making substantial contribution to the Chapter 11 Cases, each of the
                            foregoing shall not be reimbursable by Arsenal until deemed
                            allowed by the Bankruptcy Court. Subsequent to the Plan Effective
                            Date, the legal and other reasonable professional fees and expenses
                            of each Member shall be borne solely by such Member and not be
                            reimbursable by Arsenal or its subsidiaries. The Amended
                            Operating Agreement will provide that reasonable travel and board
                            expenses incurred by the Voting Managers shall be reimbursed by
                            Arsenal.

Lender Relationship:        No provision in the Amended Operating Agreement shall be deemed
                            to restrict any actions taken or to be taken by a Member or its
                            Affiliates in its role as a lender to Arsenal or its subsidiaries, as
                            applicable, including, but not limited to, being a lender to any of the
                            foregoing under any credit facility contemplated to be put in place
                            with Arsenal or any of its subsidiaries on the Plan Effective Date.

Other Terms and Conditions: The Amended Operating Agreement will not contain terms or
                            conditions which would give the impression or lead to a conclusion
                            that Arsenal (or any of its subsidiaries) is or is intended to be
                            structured as an investment fund, investment vehicle, management

                                              10
          Case 19-12347-BLS    Doc 19     Filed 11/08/19     Page 398 of 449


                       fund or other similar vehicle or that the Board is or is intended to be
                       or act in any manner as a fund advisor, fund advisory board,
                       financial advisor for any investment fund, investment vehicle,
                       management fund or other similar vehicle, notwithstanding the
                       composition, objectives investments or other business(es) of any
                       one or more of its Members.

Governing Law:         Delaware.




                                         11
Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 399 of 449



                         Annex 5

             Exculpation and Release Language
               Case 19-12347-BLS                Doc 19       Filed 11/08/19          Page 400 of 449



          1.       “Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) Reorganized Arsenal; (c) the RBL Lenders; (d) the Term Loan Lenders; (e) holders of the Seller Notes; (f) each
Agent; (g) the Consenting Stakeholders; (h) the New Capital Parties; (i) each current and former Affiliate of each
Entity in clause (a) through (h); and (j) each Related Party of each Entity in clause (a) through (h).
          2.        “Related Party” means, collectively, with respect to any Entity or Person, including each Released
Party and Exculpated Party, such Entity or Person’s, current, former and future affiliates, member firms and associated
entities, and with respect to each of the foregoing, their affiliates, current and former directors, current and former
managers, current and former officers, equity holders (regardless of whether such interests are held directly or
indirectly), affiliated investment funds or investment vehicles, predecessors, participants, successors, assigns,
subsidiaries, affiliates, managed accounts or funds, partners, limited partners, general partners, principals, members,
management companies, fund advisors, employees, agents, trustees, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives, and other professionals.
         3.         “Released Party” means, each of, and in each case in its capacity as such: (a) the Debtors; (b) the
Reorganized Debtors; (c) the RBL Lenders; (d) the Term Loan Lenders; (e) holders of the Seller Notes; (f) each Agent;
(g) each Consenting Stakeholder; (h) the New Capital Parties; (i) each holder of an equity interest in AEH; (j) each
current and former Affiliate of each Entity in clause (a) through (i); and (k) each Related Party of each Entity in clause
(a) through (i); provided that any holder of a Claim or Interest that votes against the Plan (to the extent eligible to
vote), objects to the Plan, or objects to or opts out of the third party releases contained therein, shall not be a “Released
Party.”
          4.       “Releasing Party” means, each of, and in each case in its capacity as such: (a) the Debtors; (b) the
Reorganized Debtors; (c) the RBL Lenders; (d) the Term Loan Lenders; (e) holders of the Seller Notes; (f) each Agent;
(g) each Consenting Stakeholder; (h) each holder of an equity interest in AEH; (i) each holder of a Claim entitled to
vote to accept or reject the Plan that (1) votes to accept the Plan or (2) votes to reject the Plan or does not vote to
accept or reject the Plan but does not affirmatively elect to “opt out” of being a Releasing Party by timely objecting
to the Plan’s third-party release provisions; (j) each holder of a Claim or Interest that is Unimpaired and presumed to
accept the Plan; (k) each holder of a Claim or Interest that is deemed to reject the Plan that does not affirmatively elect
to “opt out” of being a Releasing Party by timely objecting formally or informally in writing to the Plan’s third-party
release provisions; (l) the New Capital Parties; (m) each current and former Affiliate of each Entity in clause (a)
through (l); and (n) each Related Party of each Entity in clause (a) through (l).


                                                             * * *
    A. Exculpation
          Except as otherwise specifically provided in the Plan, to the fullest extent authorized by applicable law,
no Exculpated Party shall have or incur, and each Exculpated Party is released and exculpated from any Cause
of Action for any claim related to any act or omission in connection with, relating to, or arising out of, the
Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, amendment, or filing or
termination of the Restructuring Support Agreement and related transactions, the Disclosure Statement, the
Plan (including, for the avoidance of doubt, the Plan Supplement), the RBL Credit Agreement, the RBL
Facility, the Term Loan Credit Agreement, the Term Loan Facility, the Seller Notes, the Seller Note Documents,
the DIP Facility Documents, the DIP Facility, the New RBL Facility Documents, the New RBL Facility, the
New Equity Issuance, or any Restructuring Transaction, contract, instrument, release or other agreement or
document relating to the foregoing created or entered into before or during the Chapter 11 Cases, any
preference, fraudulent transfer, or other avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code
or other applicable law, the Chapter 11 Cases (including the filing thereof), the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance of
securities pursuant to the Plan (including the New Common Equity), or the distribution of property under the
Plan or any other related agreement, except for claims related to any act or omission that is determined in a
Final Order to have constituted actual fraud, willful misconduct or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. Notwithstanding anything to the contrary in the foregoing, the
              Case 19-12347-BLS             Doc 19       Filed 11/08/19        Page 401 of 449



exculpation set forth above shall not operate to waive or release the rights of any Entity to enforce this Plan,
the Restructuring Support Agreement, any Restructuring Transaction, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the Plan or any claim or
obligation arising under the Plan. The Exculpated Parties have, and upon completion of the Plan shall be
deemed to have, participated in good faith and in compliance with the applicable laws with regard to the
solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on
account of such distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan.
    B. Releases by the Debtors
         Pursuant to section 1123(b) and any other applicable provisions of the Bankruptcy Code, for good and
valuable consideration provided by each of the Released Parties, the adequacy of which is hereby confirmed,
on and after the Plan Effective Date, each Released Party and its respective assets and property are, and are
deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and forever, released and
discharged by the Debtors, Reorganized Arsenal, and the Debtors’ Estates, in each case on behalf of themselves
and their Related Parties, and any and all other Entities who may purport to assert any Cause of Action,
directly or derivatively, by, through, for, or because of the foregoing Entities, from any and all Causes of Action,
including any derivative claims asserted on behalf of the Debtors, whether known or unknown, foreseen or
unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract, tort, or otherwise,
that the Debtors, Reorganized Arsenal, or the Debtors’ Estates would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the holder of any claim or Cause of Action
against, or interest in, a Debtor or other Entity (or that any holder of any claim, interest, or Cause of Action
could have asserted on behalf of the Debtors), based on or relating to, or in any manner arising from, in whole
or in part, the Debtors, the Debtors’ capital structure, the assertion or enforcement of rights and remedies
against the Debtors, the Debtors’ in or out of court restructuring efforts, intercompany transactions between
or among a Debtor and another Debtor, and/or an Affiliate of a Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, execution, amendment, or filing of the Restructuring Support
Agreement, the Disclosure Statement, the Plan (including, for the avoidance of doubt, the Plan Supplement),
the RBL Credit Agreement, the RBL Facility, the Term Loan Credit Agreement, the Term Loan Facility, the
Seller Notes, the Seller Note Documents, the DIP Facility Documents, the DIP Facility, the New RBL Facility
Documents, the New RBL Facility, the New Equity Issuance, or any Restructuring Transaction, contract,
instrument, release, or other agreement or document created or entered into before or during the Chapter 11
Cases, any preference, fraudulent transfer, or other avoidance claim arising pursuant to chapter 5 of the
Bankruptcy Code or other applicable law, the Chapter 11 Cases (including the filing thereof), the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including the
issuance or distribution of securities pursuant to the Plan (including the New Common Equity), or the
distribution of property under the Plan or any other related agreement, the business or contractual
arrangements between any Debtor and any Released Party, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Plan Effective Date related or relating to
any of the foregoing. Notwithstanding anything to the contrary in the foregoing, the releases set forth above
do not release any post Plan Effective Date obligations of any party or Entity under the Plan, the Restructuring
Support Agreement, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the releases described in the Plan by the Debtors, Reorganized Arsenal, and the
Debtors’ Estates, which includes by reference each of the related provisions and definitions contained in this
Plan, and further, shall constitute its finding that each release described in the Plan is: (1) in exchange for the
good and valuable consideration provided by the Released Parties, a good faith settlement and compromise of
such Causes of Action; (2) in the best interest of the Debtors, Reorganized Arsenal, and the Debtors’ Estates
              Case 19-12347-BLS            Doc 19       Filed 11/08/19       Page 402 of 449



and all holders of Interests and Causes of Action; (3) fair, equitable, and reasonable; (4) given and made after
due notice and opportunity for hearing; and (5) subject to the terms and provisions herein, a bar to the Debtors,
Reorganized Arsenal, and the Debtors’ Estates asserting any Cause of Action, or liability related thereto, of
any kind whatsoever, against any of the Released Parties or their assets and property.
    C. Third Party Releases
         Pursuant to section 1123(b) and any other applicable provisions of the Bankruptcy Code, and except
as otherwise expressly set forth in this Plan or the Confirmation Order, on and after the Plan Effective Date,
in exchange for good and valuable consideration provided by each of the Released Parties, the adequacy of
which is hereby confirmed, each Released Party and its respective assets and property are, and are deemed to
be, hereby conclusively, absolutely, unconditionally, irrevocably and forever, released and discharged by each
Releasing Party, in each case on behalf of themselves and any and all other Entities who may purport to assert
any Cause of Action, directly or derivatively, by, through, for, or because of the foregoing Entities, from any
and all Causes of Action, whether known or unknown, foreseen or unforeseen, matured or unmatured, existing
or hereafter arising, in law, equity, contract, tort, or otherwise, including any derivative claims asserted on
behalf of the Debtors, that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part, the Debtors, the
Debtors’ in or out of court restructuring efforts, intercompany transactions between or among a Debtor,
another Debtor and/or an Affiliate of a Debtor, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, execution, amendment, or filing of the Restructuring Support Agreement, the
Disclosure Statement, the Plan (including, for the avoidance of doubt, the Plan Supplement), the RBL Credit
Agreement, the RBL Facility, the Term Loan Credit Agreement, the Term Loan Facility, the Seller Notes, the
Seller Note Documents, the DIP Facility Documents, the DIP Facility, the New RBL Facility Documents, the
New RBL Facility, the New Equity Issuance, or any Restructuring Transaction, contract, instrument, release,
or other agreement or document relating to any of the foregoing, created or entered into before or during the
Chapter 11 Cases, any preference, fraudulent transfer, or other avoidance claim arising pursuant to chapter 5
of the Bankruptcy Code or other applicable law, the Chapter 11 Cases (including the filing thereof), the pursuit
of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including
the issuance or distribution of securities pursuant to the Plan (including the New Common Equity), or the
distribution of property under the Plan or any other related agreement, the business or contractual
arrangements between any Debtor and any Released Party, or upon any other related act or omission,
transaction, agreement, event, or other occurrence taking place on or before the Plan Effective Date related or
relating to any of the foregoing. Notwithstanding anything to the contrary in the foregoing, the releases set
forth above do not release (a) any post Plan Effective Date obligations of any party or Entity under the Plan,
the Restructuring Support Agreement, any Restructuring Transaction, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the Plan, or any Claim or
obligation arising under the Plan or (b) any Person from any claim or Causes of Action related to an act or
omission that is determined in a Final Order by a court of competent jurisdiction to have constituted actual
fraud, willful misconduct, or gross negligence by such Person
Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 403 of 449



                        Exhibit C

                        The Plan
Case 19-12347-BLS    Doc 19    Filed 11/08/19   Page 404 of 449



                          The Plan

          [see Exhibit A to the Disclosure Statement]
            Case 19-12347-BLS        Doc 19     Filed 11/08/19    Page 405 of 449



                                        EXHIBIT D-1

                                     Joinder Agreement

       The undersigned (the “Joining Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the “Agreement”),
by and among Arsenal Energy Holdings LLC and its affiliates and subsidiaries bound thereto and
the Consenting Stakeholders, and agrees to be bound by the terms and conditions thereof as a
Consenting Stakeholder, and shall be deemed a “Consenting Stakeholder” and a [“Consenting
Term Loan Lender”/“Consenting Seller Noteholder”/ “Consenting RBL Lender” / Consenting
Equity Holder”] under the terms of the Agreement.

        The Joining Party specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date first set
forth below.

Date Executed:
______________________________________
Name:
Title:
Address:
E-mail address(es):



 Aggregate Amounts Beneficially Owned or Managed on Account of:
 Seller Notes
 Term Loans
 RBL Loans
 Equity Interests


[JOINING PARTY]

_____________________
Name:
Title:
            Case 19-12347-BLS        Doc 19     Filed 11/08/19    Page 406 of 449



                                        EXHIBIT D-2

                              Provision for Transfer Agreement

        The undersigned (“Transferee”) hereby acknowledges that it has read and understands the
Restructuring Support Agreement, dated as of __________ (the “Agreement”), by and among
Arsenal Energy Holdings LLC and its affiliates and subsidiaries bound thereto and the Consenting
Stakeholders, including the transferor to the Transferee of any Company Claims/Interests (each
such transferor, a “Transferor”), and agrees to be bound by the terms and conditions thereof to
the extent the Transferor was thereby bound, and shall be deemed a “Consenting Stakeholder” and
a [“Consenting Term Loan Lender” / “Consenting Seller Noteholder” / Consenting RBL Lender /
Consenting Equity Holder] under the terms of the Agreement.

        The Transferee specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of the
Transfer, including the agreement to be bound by the vote of the Transferor if such vote was cast
before the effectiveness of the Transfer discussed herein.

Date Executed:
______________________________________
Name:
Title:
Address:
E-mail address(es):



 Aggregate Amounts Beneficially Owned or Managed on Account of:
 Seller Notes
 Term Loans
 RBL Loans
 Equity Interests


[TRANSFEREE]

______________________________________
Name:
Title:
                  Case 19-12347-BLS               Doc 19        Filed 11/08/19          Page 407 of 449



                                                       EXHIBIT D-3

                      Provision for Transfer Agreement for Consenting RBL Lender

        The undersigned (“Transferee”) hereby acknowledges that it has read and understands the
Restructuring Support Agreement, dated as of __________ (the “Agreement”), by and among
Arsenal Energy Holdings LLC and its affiliates and subsidiaries bound thereto and the Consenting
Stakeholders, including the transferor to the Transferee of any Company Claims/Interests (each
such transferor, a “Transferor”), and agrees to be bound by the terms and conditions thereof, other
than Section 4.03(a) and Section 4.03(b) thereof, to the extent the Transferor was thereby bound,
and shall be deemed a “Consenting Stakeholder” and a [“Consenting Term Loan Lender” /
“Consenting Seller Noteholder” / Consenting RBL Lender / Consenting Equity Holder] under the
terms of the Agreement.

        The Transferee specifically agrees to be bound by the terms and conditions of the
Agreement as set forth above and makes all representations and warranties contained therein as of
the date of the Transfer, including the agreement to be bound by the vote of the Transferor if such
vote was cast before the effectiveness of the Transfer discussed herein.

         [The Transferor specifically agrees that, notwithstanding the transfer contemplated hereby,
it will continue to be bound by the terms and conditions of Section 4.03(b), whereby it has agreed
to provide commitments in respect of the DIP Facility in the principal amount set forth on its
signature page to the Agreement. The Transferor agrees that, notwithstanding the transfer
contemplated hereby, Section 4.03(b) is a binding and enforceable agreement with respect to the
commitments under the DIP Facility, it being acknowledged and agreed that the commitments
provided under the Agreement are subject solely to the conditions precedent set forth in the DIP
Credit Agreement.]1

Date Executed:
______________________________________
Name:
Title:
Address:
E-mail address(es):



    Aggregate Amounts Beneficially Owned or Managed on Account of:
    Seller Notes
    Term Loans
    RBL Loans

1   Bracketed paragraph to be removed only if prior written consent of Company Parties and RBL Agent is received.
            Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 408 of 449



 Equity Interests


[TRANSFEREE]

______________________________________
Name:
Title:



[TRANSFEROR]

______________________________________
Name:
Title:
              Case 19-12347-BLS         Doc 19   Filed 11/08/19   Page 409 of 449



                                           EXHIBIT E

                           Form of UtiKey Transition Services Agreement




 002129-0004-11363-Active.32017508.23                                       10/31/2019 11:33 PM

002129-0004-11363-Active.32017508.32                                       11/06/2019 8:33 PM
            Case 19-12347-BLS         Doc 19     Filed 11/08/19    Page 410 of 449
                                                                             Execution Version



                          TRANSITION SERVICES AGREEMENT

                 This Transition Services Agreement (this “Agreement”), dated as of November 7,
2019 (the “Effective Date”), is by and between (i) Arsenal Resources LLC, a West Virginia
limited liability company (“Service Provider”) and (ii) Arsenal Resources Holdings LLC, a
Delaware limited liability company (“ARH”), and UtiKey LLC, a Delaware limited liability
company (“UtiKey” and together with ARH, “Service Recipient”). Service Provider and Service
Recipient each are sometimes referred to herein as a “Party” and together are sometimes referred
to as the “Parties.” Certain terms are defined below, while others are defined in Annex I
(Defined Terms).

                                          RECITALS

               WHEREAS, UtiKey is a wholly-owned subsidiary of ARH, and Service Recipient
has resolved to wind down the business and affairs of UtiKey; and

               WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions pursuant to which Service Provider shall provide or cause to be provided the
Services (as defined below) to Service Recipient for the time period set forth herein for purposes
of winding down the business and affairs of UtiKey.

               NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements in this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which the Parties hereby acknowledge, the Parties hereby agree as follows:

                                          ARTICLE I

                                           SERVICES

               Section 1.1    Services to be Provided.

                (a)     Subject to the terms and conditions of this Agreement, and in
consideration of the Fees payable by Service Recipient pursuant to ARTICLE II, during the
Services Period, Service Provider shall provide, or cause to be provided, to Service Recipient,
the services described on Schedule A attached hereto (each, a “Service”, and collectively, the
“Services”). “Services Period” means the period commencing as of the Effective Date and,
subject to earlier termination pursuant to ARTICLE III, continuing until the date the Services are
completed.

               (b)     Notwithstanding the contents of Schedule A, Service Provider agrees to
respond in good faith to any reasonable request by Service Recipient for any additional services
that are necessary to wind down the business and affairs of Service Recipient and which are not
currently contemplated in Schedule A, at a price to be agreed upon after good faith negotiations
between the Parties. Any such additional services so provided by Service Provider shall
constitute Services under this Agreement and be subject in all respect to the provisions of this
Agreement as if fully set forth on Schedule A as of the date hereof.

               Section 1.2    Employees and Contractors. Service Provider shall be responsible
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 411 of 449



for the appointment of the appropriate Personnel to carry out and perform the Services. At all
times during the provision of Services, Personnel shall continue to be solely an employee, agent
or contractor, as applicable, of Service Provider and shall not, unless otherwise agreed in writing
by Service Provider and Service Recipient, become an employee, agent or contractor of Service
Recipient, and such Personnel shall not be entitled to receive any compensation, benefits,
perquisites or privileges from Service Recipient, unless otherwise agreed in writing by Service
Provider and Service Recipient. Service Recipient shall not be responsible for paying any
employment taxes, salary and incidental appointment and employment costs, as may be required
by applicable Law with respect to any such Personnel. Notwithstanding the foregoing to the
contrary, any and all Personnel of Service Recipient shall, for all purposes of this Agreement and
the Services, remain the Representatives of Service Recipient and shall not, in any manner or
fashion, become or be deemed to become a Representative of Service Provider for any purposes
hereunder or in the performance of the Services. All such Representatives of the Service
Recipient shall have no authority to bind or otherwise commit Service Provider to perform any
Services or any other obligations, in any manner.

                Section 1.3     Use of Affiliates and Vendors. Service Provider may use any of its
Affiliates or a qualified third party provider (each a “Vendor” and collectively, “Vendors”) to
provide the Services; provided, however, that (a) Service Provider shall remain responsible at all
times for the performance of Services by its Affiliates under this Agreement and (b) a Vendor
may only be used by Service Provider following the written consent of Service Recipient, such
consent not to be unreasonably withheld, delayed or conditioned.

                Section 1.4     Standard of Care. Service Provider shall perform the Services and
its other obligations hereunder in a commercially reasonable manner and with the degree of skill
and judgment normally exercised by a reasonably prudent operator consistent with industry
practices in the oil and gas industry and in material compliance with this Agreement and
applicable Law, without willful misconduct or gross negligence. Except as set forth in this
Agreement, Service Provider makes no, and Service Recipient represents that it has not received
or relied upon, any other guarantee, representation or warranty of any kind (whether express or
implied) regarding any of the Services provided hereunder. Except as set forth in this Agreement,
Service Provider expressly disclaims all, and Service Recipient expressly represents that it has
not and is not relying upon, any other guarantees, representations and warranties of any nature
whatsoever, whether statutory, oral, written, express or implied, including any warranties of
merchantability or fitness for a particular purpose and any warranties arising from course of
dealing or usage of trade. Subject to the other provisions of this Agreement, Service Provider
shall only be obligated to provide Services in a commercially reasonable manner.

                Section 1.5   Responsibility for Errors. Without limiting Section 5.2, Service
Provider is responsible to Service Recipient for errors or omissions in Services caused by Service
Provider or Vendor and as a non-exclusive remedy to Service Recipient, Service Provider shall
re-perform or cause the re-performance of such Services or furnish correct information, payment
or adjustments in the Services, in each case at no additional cost or expense to Service Recipient
if Service Recipient promptly advises Service Provider of such error or omission.
Notwithstanding the foregoing, but without limiting Section 5.2, Service Provider shall not be
obligated to re-perform or cause the re-performance of such Services or furnish correct
information, payment or adjustments in the Services at no additional cost or expense to Service


                                                -2-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19     Page 412 of 449



Recipient if the error or omission was directly or indirectly caused by the (i) provision of
inaccurate or incomplete information by, or (ii) gross negligence or willful misconduct of,
Service Recipient or its Personnel.

               Section 1.6     Cooperation; Alternatives. Unless otherwise provided for in this
Agreement, the Parties shall use reasonable best efforts to cooperate with each other in all
matters relating to the provision of the Services, including to obtain any consents or licenses
from third parties that Service Provider reasonably believes are necessary for the provision of the
Services, as applicable, and each of the Parties shall use their respective reasonable best efforts
to cause each of their respective employees, contractors or agents to reasonably cooperate to the
extent required for effective delivery of the Services.

                Section 1.7    TSA Contact. Each Party shall designate a contact person (each, a
“TSA Contact”), as set forth on Schedule B, to facilitate communications and performance with
respect to this Agreement and the Services and to ensure that this Agreement is fulfilled
consistently with the intent of the Parties as of the date hereof. Unless otherwise authorized in
writing or specified in the specific Schedule related to a Service, the Parties shall direct all
communications relating to this Agreement and the Services to the TSA Contact for the other
Party. The TSA Contact for each Party shall meet (in person or via telephone or video
conference) at least bi-weekly during the Services Period, or more often as otherwise determined
necessary by the Parties, in order to discuss the progress of the Services and fulfilment of each
Party’s obligations hereunder. Each Party shall have the right at any time and from time to time
to replace its TSA Contact by written notice to the other Party in accordance with Section 6.3,
following which Schedule B shall be automatically amended to reflect such Party’s new TSA
Contact.

                 Section 1.8    Records. During the term of this Agreement and for one (1) year
thereafter, Service Provider and Service Recipient shall each use commercially reasonable efforts
to maintain complete and accurate records related to any Service provided, Fees invoiced and
payments made hereunder (the “Service Records”); provided that if Service Provider at any time
offers in writing to transfer the Service Records in Service Provider’s possession to Service
Recipient, Service Recipient shall have sixty (60) days thereafter to take possession of the
Service Records, after which Service Provider shall no longer have an obligation to retain, and
may thereafter delete or destroy, such Service Records. Upon reasonable advance notice, and
subject to ARTICLE IV, each Party in possession of Service Records shall use commercially
reasonable efforts to permit the other Party or its Representatives, as applicable, reasonable
access to or, at the requesting Party’s expense, copies of, such Service Records during regular
business hours; provided that (a) such access shall not disrupt the normal operations of such first
Party’s business and (b) nothing herein shall require any Party to provide to the other Party, its
Affiliates or its Representatives with access to or copies of any information to the extent that
such access to or the provision of such information would violate any applicable Law or
contractual obligation (including any Law or contractual obligation relating to the collection,
transfer, storage, disposal, use, processing and disclosure of personally identifiable information);
provided, further, that such first Party and its Affiliates shall use commercially reasonable efforts
to provide such information in a manner that does not violate such Law or is in accordance with
such agreement.



                                                -3-
            Case 19-12347-BLS          Doc 19    Filed 11/08/19     Page 413 of 449



                                          ARTICLE II

                       CHARGES AND PAYMENTS FOR SERVICES

                 Section 2.1    Compensation. As consideration for the provision of the Services,
Service Recipient shall pay, or cause to be paid, to Service Provider or its designee(s) the fee for
such Services as set forth on Schedule A (the “Service Fees”). In addition to the Service Fees, in
the event that Service Provider or any of its Affiliates incurs reasonable and documented out-of-
pocket expenses in the provision of any Service, including, without limitation, payments to third-
party service providers or subcontractors, but excluding payments made to employees of Service
Provider or any of its Affiliates pursuant to Section 1.2 (such included expenses, collectively,
“Out-of-Pocket Costs” and together with the Service Fees, the “Fees”), Service Recipient shall
reimburse Service Provider for all such Out-of-Pocket Costs in accordance with Section 2.2.
Service Provider shall obtain Service Recipient’s prior written consent for Out-of-Pocket Costs
prior to their incurrence (such consent not to be unreasonably withheld).

               Section 2.2     Payments. Service Recipient shall pay Service Fees in arrears in
accordance with Section 2.1. Any payments pursuant to this Agreement shall be made in U.S.
Dollars within thirty (30) calendar days after the date of receipt by Service Recipient of an
invoice.

               Section 2.3    Taxes.

                (a)    Service Provision Taxes. The Parties hereby acknowledge that the Fees
specified in Schedule A include all applicable taxes, including sales, use, excise, value-added,
business, service, goods and services, consumption, withholding and other similar taxes or duties.
Notwithstanding anything in this Section 2.3 to the contrary, each Party shall be responsible for
its own income, gross receipts and franchise taxes, employment taxes and real or personal
property taxes.

               (b)    Withholding. Service Recipient shall be entitled to withhold and deduct
from the Fees payable the amount of any taxes that Service Recipient is required under
applicable Law to withhold and deduct therefrom.

                                          ARTICLE III

                                        TERMINATION

                Section 3.1    Termination for Convenience. Except as otherwise set forth on
Schedule A and subject to the next sentence, Service Recipient, upon 5 days’ prior written notice
to Service Provider, may reduce or terminate for Service Recipient’s convenience any individual
Service. Service Recipient may not reduce or terminate an individual Service if such early
reduction or termination would prevent Service Provider, its Affiliates or Vendors from
performing another Service that is not also being terminated. If Service Recipient’s early
reduction or termination of any Service results in Service Provider having to pay any out-of-
pocket fees or expenses to a third party (including termination charges), Service Recipient shall
reimburse Service Provider for such charges, if Service Recipient is notified prior to the



                                                -4-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19     Page 414 of 449



incurrence of such charges. Upon notification of such charges, Service Recipient, at its sole
discretion, may choose to continue, reduce or terminate the applicable Service. After 18 months
from the date hereof, Service Provider, upon 5 days’ prior written notice to Service Recipient,
may immediately terminate this Agreement or its obligations with respect to any individual
Service, in each case at its sole discretion. In connection with any early reduction or termination
of Services by Service Recipient in accordance with the provisions of this Section 3.1, Service
Recipient and Service Provider shall coordinate in good faith regarding the early termination or
continuation of preexisting service contracts with Vendors.

               Section 3.2     Mutual Termination Rights.

                (a)     Subject to the next sentence, either Party may terminate (i) an individual
Service in the event of a material breach of this Agreement with respect to such Service by the
other Party if such material breach is curable by the breaching Party and the breaching Party fails
to cure the breach within 20 days following its receipt of written notice of the breach from the
non-breaching Party or (ii) this Agreement in the event of an assignment with respect to which
the non-assigning Party has not consented in accordance with Section 6.2. If a material breach is
not curable by the breaching Party, the non-breaching Party may immediately terminate any
Service to which the breach relates following the non-breaching Party’s delivery of written
notice to the breaching Party pursuant to Section 6.3. Notwithstanding anything herein to the
contrary, Service Recipient’s failure to pay, or cause to be paid, any Fees when due and payable
shall not constitute a breach of the terms of this Agreement if there exists a good faith
disagreement regarding such Fees.

               (b)     Except as otherwise provided herein, the obligation of Service Provider to
provide, or cause to be provided, any Service shall cease on the earliest to occur of (i) the date on
which such Service is completed or (ii) the date on which such Service is terminated in
accordance with the terms of this ARTICLE III. This Agreement shall automatically terminate
without notice, and all provisions of this Agreement shall become null and void and of no further
force and effect, except for the provisions set forth in Section 3.3 and Section 6.4, on the date on
which Service Provider does not have any obligation to provide any Service under this
Agreement.

               Section 3.3    Obligations on Termination. Upon termination of this Agreement,
Service Provider shall invoice Service Recipient for all outstanding Out-of-Pocket Costs
rendered through the effective date of termination of this Agreement and, within thirty (30) days
following receipt of such invoice, Service Recipient shall pay all outstanding Out-of-Pocket
Costs.

                                          ARTICLE IV

                                      CONFIDENTIALITY

                 Section 4.1    Confidential Information. “Confidential Information” means any
nonpublic information whether disclosed in oral, written, visual, electronic or other form, that
(a) one Party or one of its Affiliates (the “Disclosing Party”) discloses to the other Party or one
of its Affiliates (the “Receiving Party”), including information received as a result of data or


                                                 -5-
            Case 19-12347-BLS          Doc 19      Filed 11/08/19     Page 415 of 449



system access during the term of this Agreement, (b) relates to or is disclosed in connection with
this Agreement and (c) is or reasonably should be understood by the Receiving Party to be
confidential or proprietary to the Disclosing Party (whether or not such information is marked
“Confidential” or “Proprietary”).

                 Section 4.2    Treatment of Confidential Information. The Receiving Party shall
(a) restrict disclosure of the Disclosing Party’s Confidential Information to its and its Affiliates’
Personnel with a need to know such Confidential Information to fulfill its obligations under this
Agreement, (b) instruct those Personnel of their obligation not to disclose the Confidential
Information or use the Confidential Information except to fulfill the Receiving Party’s
obligations under this Agreement and (c) protect the Confidential Information, and require those
Personnel to protect it, using the same degree of care as the Receiving Party uses with its own
Confidential Information, but no less than reasonable care. The Receiving Party shall notify the
Disclosing Party as soon as reasonably practicable after obtaining knowledge of any disclosure,
or suspected disclosure, of any Confidential Information to a third party in a manner prohibited
by applicable Law or the terms of this Agreement.

                Section 4.3    Liability for Unauthorized Disclosure. The Receiving Party shall
be liable to the Disclosing Party for any unauthorized disclosure of Confidential Information in
violation of this Agreement by it, its Affiliates and any of its or its Affiliates’ current or former
Personnel.

               Section 4.4    Return or Destruction. Without limiting the foregoing, when any
Confidential Information is no longer needed for the purposes contemplated by this Agreement,
the Receiving Party shall, promptly upon the request of the Disclosing Party, either return such
Confidential Information in tangible form or certify to the other Party that it has destroyed such
Confidential Information.

                Section 4.5     Exceptions to Confidential Treatment. The obligations under
Section 4.2 do not apply to any information that the Receiving Party can demonstrate (a) was
disclosed to the Receiving Party by a third party without an obligation of confidentiality to the
Disclosing Party, its Affiliates or any other third party, as applicable, (b) is or becomes available
to the public other than by disclosure by the Receiving Party or its Affiliates in violation of this
Agreement or (c) was or is independently developed by the Receiving Party or its Affiliates
without use of the Disclosing Party’s Confidential Information.

                Section 4.6    Protective Arrangement. A Receiving Party may disclose the
Disclosing Party’s Confidential Information upon the advice of the Receiving Party’s legal
counsel that (a) such information is required to be disclosed by Law or the rules and regulations
of any applicable Governmental Authority and the Receiving Party has complied with this
Section 4.6 or (b) such information is required to be disclosed in response to a valid subpoena or
Order of a court or other Governmental Authority of competent jurisdiction or other valid legal
process and the Receiving Party has complied with this Section 4.6. Prior to any such disclosure,
the Receiving Party shall give the Disclosing Party, to the extent legally permitted and
reasonably practicable, prompt prior written notice of such disclosure and an opportunity to
contest such disclosure, and the Receiving Party shall use commercially reasonable efforts to
cooperate, at the expense of the Receiving Party, in seeking any reasonable protective


                                                  -6-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 416 of 449



arrangements requested by the Disclosing Party. If such appropriate protective order or other
remedy is not obtained, the Receiving Party may furnish, or cause to be furnished, only that
portion of such information that the Receiving Party is advised by legal counsel is legally
required to be disclosed. The Receiving Party shall take commercially reasonable steps to ensure
that confidential treatment is accorded such information.

                Section 4.7    Ownership of Information. Except as otherwise provided in this
Agreement, all Confidential Information provided by or on behalf of a Party (or its Affiliates)
that is provided to the other Party or its Affiliates shall remain the property of the Disclosing
Party and nothing herein shall be construed as granting or conferring rights of license or
otherwise in any such Confidential Information.

                                          ARTICLE V

                   INDEMNIFICATION; LIMITATION OF LIABILITY

                Section 5.1     Indemnification by Service Recipient. Notwithstanding anything
to the contrary in Section 5.4, Service Recipient shall defend, indemnify and hold harmless
Service Provider and its Affiliates and its Vendors and Personnel (each, a “Service Provider
Indemnitee”) from and against any and all Damages of every kind and nature to the extent
caused by or resulting from a third party claim whatsoever kind or character, including
reasonable out-of-pocket attorneys’ fees and expenses arising out of or directly or indirectly
relating to the Service Provider’s performance of this Agreement, except for any such Damages
arising out of or directly or indirectly relating to any fraud, gross negligence or willful
misconduct of Service Provider, EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR
IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT
LIABILITY OR OTHER LEGAL FAULT OF THE SERVICE PROVIDER, ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, PARTNERS,
MEMBERS, SHAREHOLDERS OR REPRESENTATIVES (collectively, the “Service
Recipient Claims”).

                Section 5.2     Indemnification by Service Provider. Notwithstanding anything to
the contrary in Section 5.4, Service Provider shall defend, indemnify and hold harmless Service
Recipient and its Affiliates and Personnel (each, a “Service Recipient Indemnitee”) from and
against any and all Damages actually incurred or suffered by Service Recipient Indemnitee of
every kind and nature to the extent caused by or resulting from a third party claim arising from or
relating to: (a) a breach of any provision of this Agreement by Service Provider (including
pursuant to Section 1.3), its Affiliates or any of their respective Personnel; or (b) the gross
negligence, willful misconduct or fraud of Service Provider, its Affiliates or any of their
respective Personnel in the performance (or non-performance) of the Services (the “Service
Provider Claims”). Notwithstanding the obligations set forth above in this Section 5.2, Service
Provider shall not defend, indemnify or hold harmless Service Recipient Indemnitees to the
extent that such Service Provider Claims set forth in clauses (a)-(b) of this Section 5.2 were
caused by: (i) a breach of any provision of this Agreement by Service Recipient, its Affiliates or
any of their respective Personnel or (ii) the gross negligence, willful misconduct or fraud of
Service Recipient, its Affiliates or Personnel in the performance (or non-performance) of this



                                                -7-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19      Page 417 of 449



Agreement. Service Recipient Claims and Service Provider Claims are each individually
referred to as a “Claim.”

                Section 5.3     Procedure. In the event of a Claim that arises from a third party
claim, the indemnified Party shall give the indemnifying Party prompt notice in writing of the
Claim; but the failure to provide such notice shall not release the indemnifying Party from any of
its obligations under this ARTICLE V, except to the extent the indemnifying Party is materially
prejudiced by such failure. Upon receipt of such notice, the indemnifying Party shall be entitled
to assume and control the defense of the Claim at its expense and through counsel of its choice
that is reasonably satisfactory to the indemnified Party, and shall give notice of its intention to do
so to the indemnified Party within thirty (30) days of the receipt of such notice from the
indemnified Party; provided, however, that the indemnifying Party shall not, without the prior
written consent of the indemnified Party, (a) enter into any settlement or compromise with
respect to any Claim or consent to the entry of any judgment that does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to applicable Service Provider
Indemnitee or Service Recipient Indemnitee of a written release from all liability in respect of
the Claim or (b) enter into any settlement or compromise with respect to any Claim in any
manner that may adversely affect the applicable Service Provider Indemnitee or Service
Recipient Indemnitee other than as a result of money damages or other monetary payments that
are indemnified hereunder. The applicable Service Provider Indemnitee or Service Recipient
Indemnitee shall have the right at its own cost and expense to employ separate counsel and
participate in the defense of any Claim.

            Section 5.4 Limitation of Liability. IN NO EVENT WILL SERVICE
PROVIDER AND ITS AFFILIATES’ LIABILITY ARISING OUT OF THIS AGREEMENT
EXCEED THE AMOUNT OF THE COMPENSATION ACTUALLY PAID BY SERVICE
RECIPIENT TO THE SERVICE PROVIDER HEREUNDER. EXCEPT FOR (A)
LIABILITIES THAT ARE PAYABLE BY THE APPLICABLE INDEMNIFIED PARTY IN
CONNECTION WITH A THIRD PARTY CLAIM IN ACCORDANCE WITH THIS
AGREEMENT OR (B) A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS
UNDER THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY, NOR ITS
AFFILIATES OR ITS OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, CONTRACTORS OR REPRESENTATIVES, BE LIABLE FOR ANY
CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, OR PUNITIVE DAMAGES OR
LOST PROFITS HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY ARISING
IN ANY WAY OUT OF THIS AGREEMENT. EXCEPT AS OTHERWISE LIMITED IN
THIS SECTION 5.4, SERVICE PROVIDER AND ITS AFFILIATES’ LIABILITY UNDER
THIS AGREEMENT AND THE SERVICES PROVIDED PURSUANT HERETO SHALL BE
LIMITED TO (1) SERVICE PROVIDER’S OBLIGATION TO RE-PERFORM A SERVICE
(IF SERVICE PROVIDER IS THEN CAPABLE OF PROVIDING SUCH SERVICE
PURSUANT TO THE TERMS OF THIS AGREEMENT AS DETERMINED BY THE
SERVICE PROVIDER IN ITS REASONABLE DISCRETION) OR FURNISH CORRECT
INFORMATION, PAYMENT OR ADJUSTMENT IN THE SERVICES AT NO ADDITIONAL
COST OR EXPENSE TO SERVICE RECIPIENT IF SERVICE RECIPIENT PROMPTLY
ADVISES SERVICE PROVIDER OF SUCH ERROR OR OMISSION AND (2) OTHER
SPECIFIC PERFORMANCE (OR OTHER EQUITABLE RELIEF) AS PROVIDED IN Section
6.8.


                                                 -8-
            Case 19-12347-BLS          Doc 19      Filed 11/08/19    Page 418 of 449




                                          ARTICLE VI

                                       MISCELLANEOUS

                Section 6.1    Amendment; Waiver. No amendment, modification or discharge
of this Agreement, and no waiver hereunder, shall be valid or binding unless set forth in writing
and duly executed by each Party. Any such waiver shall constitute a waiver only with respect to
the specific matter described in such writing and shall in no way impair the rights of the Party
granting such waiver in any other respect or at any other time. Neither the waiver by any of the
Parties of a breach of or a default under any of the provisions of this Agreement, nor the failure
by any of the Parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. No course of dealing between or among the Parties shall be deemed
effective to modify, amend or discharge any part of this Agreement or any rights to payment of
any Party under or by reason of this Agreement.

                Section 6.2     Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated, in whole or in part, by either
Party without the prior written consent of the other Party, and any purported assignment or
delegation in contravention of this Section 6.2 shall be null and void and of no force and effect.
Notwithstanding the preceding sentence, either Party may assign any or all of its rights and
obligations under this Agreement to an Affiliate, so long as the assigning Party will remain liable
to the non-assigning Party for the performance of the assigning Party’s obligations hereunder.
Subject to the preceding sentences of this Section 6.2, this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the Parties and their respective successors
and permitted assigns.

                Section 6.3     Notices. Any notice, consent or other communication required or
permitted under this Agreement shall be in writing and shall be delivered (a) in person, (b) via
e-mail or (c) by a nationally recognized courier for overnight delivery service. A notice or
communication shall be deemed to have been effectively given (i) if in person, upon personal
delivery to the Party to whom the notice is directed, (ii) if via e-mail, on the date of successful
transmission and (iii) if by nationally recognized courier, one Business Day after delivery to such
courier. Rejection or other refusal to accept or inability to deliver because of changed address of
which no notice has been received shall also constitute receipt. Any such notice, election,
demand, request or response shall be addressed as follows:

               If to Service Provider, then to:

                       Arsenal Resources LLC
                       6031 Wallace Road Ext., Suite 300
                       Wexford, PA 15090
                       Attention: Craig Lavender, General Counsel
                       E-mail: craig.lavender@arsenalresources.com



                                                  -9-
            Case 19-12347-BLS          Doc 19       Filed 11/08/19   Page 419 of 449



                       with a copy (which shall not constitute notice) to:

                       Simpson Thacher & Bartlett LLP
                       425 Lexington Avenue
                       New York, NY 10017
                       Attention: Michael Torkin; Nicholas Baker
                       E-mail: michael.torkin@stblaw.com; nbaker@stblaw.com

               If to Service Recipient, then to:

                       Arsenal Resources Holdings LLC
                       First Reserve
                       600 Travis, Suite 6000
                       Houston, TX 77002
                       Attention: Trevor Tamlyn
                       Facsimile: (832) 667-9536
                       E-mail: Trevor.Tamlyn@firstreserve.com

                       with a copy (which shall not constitute notice) to:

                       Cleary Gottlieb Steen & Hamilton LLP
                       One Liberty Plaza
                       New York, New York 10006
                       Attention: Sean A. O’Neal and Jane VanLare
                       Facsimile: (212) 225-3999
                       E-mail: soneal@cgsh.com; jvanlare@cgsh.com

                Section 6.4    Survival. Each term of this Agreement that would, by its nature,
survive the termination or expiration of this Agreement shall so survive, including the obligation
of either Party to pay all amounts accrued hereunder and including the provisions of Section 1.5
(Responsibility for Errors; Delays); Section 1.8 (Records); Section 3.3 (Obligations on
Termination); ARTICLE IV (Confidentiality);ARTICLE V (Indemnification; Limitation of
Liability); Section 6.3 (Notices); Section 6.4 (Survival); Section 6.5 (Parties in Interest; No Third
Party Beneficiaries); Section 6.6 (Severability); Section 6.7 (Entire Agreement; Interpretation);
Section 6.10 (No Agency); Section 6.11 (Construction and Interpretation); Section 6.13 (Dispute
Resolution); and Section 6.14 (Governing Law; Jurisdiction and Forum; Waiver of Jury Trial).

                Section 6.5      Parties in Interest; No Third Party Beneficiaries. Except for the
indemnification rights under this Agreement of any Service Provider Indemnitee or Service
Recipient Indemnitee in their respective capacities as such, or unless otherwise expressly
specified herein, nothing in this Agreement shall confer any rights, benefits, remedies,
obligations, liabilities or claims hereunder upon any Person not a Party or permitted assignee of a
Party.

               Section 6.6     Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this Agreement, or the


                                                   -10-
            Case 19-12347-BLS          Doc 19      Filed 11/08/19     Page 420 of 449



application thereof to any Person or any circumstance, is invalid or unenforceable, (a) a suitable
and equitable provision shall be substituted therefor in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability.

                Section 6.7    Entire Agreement; Interpretation. This Agreement (including the
Annex and Schedules hereto) contain all of the terms, conditions and representations and
warranties agreed to by the Parties relating to the subject matter of this Agreement and supersede
all prior and contemporaneous agreements, understandings, negotiations, correspondence,
undertakings and communications of the Parties or their representatives, oral or written,
respecting such subject matter. Each of the Parties acknowledge that it has been represented by
legal counsel in connection with this Agreement. Accordingly, any rule of Law or any legal
decision that would require interpretation of any claimed ambiguities in this Agreement against
the drafting party has no application and is expressly waived.

                 Section 6.8    Specific Performance. The Parties acknowledge and agree that
(a) irreparable injury, for which monetary damages, even if available, would not be an adequate
remedy, will occur in the event that any of the provisions of this Agreement are not performed in
accordance with the specific terms hereof or are otherwise breached, and (b) the non-breaching
Party or Parties shall therefore be entitled, in addition to any other remedies that may be
available, to obtain (without the posting of any bond) specific performance of the terms of this
Agreement by the breaching Party or Parties. If any Legal Proceeding is brought by the non-
breaching Party or Parties to enforce this Agreement, the Party in breach shall waive the defense
that there is an adequate remedy at law.

                Section 6.9      Force Majeure. Service Provider shall use commercially
reasonable efforts to provide, or cause to be provided, the Services without interruption.
Notwithstanding the foregoing, neither Party shall be responsible to the other for any delay in or
failure of performance of its obligations under this Agreement, to the extent such delay or failure
is caused by events or circumstances outside of such Party’s control which could not be avoided
or otherwise mitigated using commercially reasonable efforts to perform, including if attributable
to any act of God, act of terrorism, fire, war, embargo or other governmental act or riot (each, a
“Force Majeure Event”); provided, however, that the Party affected thereby gives the other Party
prompt written notice of the occurrence of any event which is likely to cause (or has caused) any
delay or failure setting forth its best estimate of the length of any delay and any possibility that it
shall be unable to resume performance; provided, further, that said affected Party shall use its
commercially reasonable efforts to prevent, mitigate and expeditiously overcome the effects of
that event and resume performance. Service Recipient is not required to pay for those Services
that are not performed, to the extent such Services are not performed, due to excused
performance in a Force Majeure Event or otherwise.

                Section 6.10 No Agency. Nothing in this Agreement creates (or shall be
claimed or intended to create) a relationship of agency, partnership or employer/employee
between Service Provider and Service Recipient and it is the intent and desire of the Parties that
the relationship be and be construed as that of independent contracting parties and not as agents,
partners, joint venturers or a relationship of employer/employee.


                                                 -11-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 421 of 449



                Section 6.11 Construction and Interpretation. For purposes of this Agreement,
(a) when calculating the period of time before which, within which or following which any act is
to be done or step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded. If the last day of such period is a day other than a
Business Day, the period in question shall end on the next succeeding Business Day; (b) any
reference in this Agreement to “dollars” or to “$” means U.S. dollars; (c) any reference in this
Agreement to gender includes all genders, and words importing the singular number also include
the plural and vice versa; (d) the provision of a table of contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are for convenience
of reference only and shall not affect or be utilized in the construction or interpretation of this
Agreement. All references in this Agreement to any “Section,” “Article,” “Schedule,” or
“Exhibit” are to the corresponding Section, Article, Schedule, or Exhibit of or to this Agreement
unless otherwise specified; (e) words such as “herein,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear, unless the
context otherwise requires; (f) the word “extent” and the phrase “to the extent” when used in this
Agreement shall mean the degree to which a subject or other thing extends, and such word or
phrase shall not merely mean “if”; (g) the word “including” or any variation thereof means
“including, without limitation,” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it; and (h) references to
“any” shall mean “any and all,” and “or” is used in the inclusive sense of “and/or.”

               Section 6.12 Counterparts. This Agreement may be executed in any number of
counterparts (including via electronic transmission in portable document format (pdf)) with the
same effect as if the signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Agreement. This Agreement shall
become effective when, and only when, each Party shall have received a counterpart hereof
signed by the other Party. Delivery of an executed counterpart hereof by means of electronic
transmission in portable document format (pdf) shall have the same effect as delivery of a
physically executed counterpart in person.

               Section 6.13   Dispute Resolution.

                (a)     Negotiation. If a dispute, controversy or claim (“Dispute”) arises
between the Parties relating to the interpretation or performance of this Agreement, within 10
days from a written request from a TSA Contact of a Party to the TSA Contact of the other Party,
such TSA Contacts, who shall have the authority to resolve the matter, shall meet to attempt in
good faith to negotiate a resolution of the Dispute prior to pursuing other available remedies.
The date of the initial meeting between the TSA Contacts shall be referred to herein as the
“Dispute Resolution Commencement Date.” Any discussions and correspondence relating to
trying to resolve such Dispute by meetings between TSA Contacts shall be treated as
Confidential Information developed for the purpose of settlement and shall be exempt from any
discovery or production, if any, in connection with any resolution of such Dispute and shall not
be admissible as evidence in such Dispute resolution. If any Dispute is not resolved by the TSA
Contacts within 30 calendar days from the Dispute Resolution Commencement Date pursuant to
this Section 6.13(a), the Dispute shall be resolved by the courts set forth in Section 6.13 of this
Agreement.



                                               -12-
            Case 19-12347-BLS          Doc 19     Filed 11/08/19     Page 422 of 449



                (b)     Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties shall continue to honor all commitments, including Service Provider’s
obligation to provide the Services and Service Recipient’s obligation to make payments, under
this Agreement during the course of Dispute resolution pursuant to the provisions of this Section
6.13.

               Section 6.14    Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.

                (a)     This Agreement and all matters arising out of or relating to this Agreement
or any of the transactions contemplated hereby, including all rights of the Parties (whether
sounding in contract, tort, common or statutory law, equity or otherwise), shall be interpreted,
construed and governed by and in accordance with the internal Laws of the State of Ohio without
giving effect to any choice or conflict of law provision or rule (whether of the State of Ohio or
any other jurisdiction) that would cause the application of the Law of any jurisdiction other than
those of the State of Ohio.

                (b)     Subject to Section 6.13, each of the Parties (i) consents to submit itself to
the exclusive jurisdiction of the Bankruptcy Court for the District of Delaware in any Legal
Proceeding arising out of or relating to this Agreement or any of the transactions contemplated
by this Agreement, (ii) agrees that all claims in respect of any such Legal Proceeding may be
heard and determined in any such court, (iii) agrees that it shall not attempt to deny or defeat
such jurisdiction by motion or other request for leave from any such court, (iv) agrees not to
bring any Legal Proceeding arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement (whether in contract, tort, common or statutory law, equity or
otherwise) in any other court and (v) agrees that a final judgment in any such Legal Proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any Legal Proceeding brought in accordance with this
Section 6.14.

            (c)  EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY (i) CERTIFIES THAT NO REPRESENTATIVE OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER, (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.14(c),
(iii) UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER
AND (iv) MAKES THIS WAIVER VOLUNTARILY.

                           [Remainder of page left intentionally blank]




                                                -13-
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 423 of 449



               IN WITNESS WHEREOF, the Parties have caused their respective duly
authorized representatives to execute this Agreement effective as of the date first written above.



                                                     Arsenal Resources LLC


                                                     By: ________________________________
                                                          Name:
                                                          Title:



                                                     Arsenal Resources Holdings LLC


                                                     By: ________________________________
                                                          Name:
                                                          Title:



                                                     UtiKey LLC


                                                     By: ________________________________
                                                          Name:
                                                          Title:




                       [Signature Page to Transition Services Agreement]
            Case 19-12347-BLS         Doc 19     Filed 11/08/19     Page 424 of 449



                                             Annex I

                                       DEFINED TERMS

               The following defined terms used in this Agreement will have the meanings
ascribed to them below. Other terms are defined in the body of this Agreement to which this
Annex I is attached. All defined terms include the singular and the plural form of such terms.

                 “Affiliate” means, when used with respect to any Party, any Person who is an
“affiliate” of that party within the meaning of Rule 405 promulgated under the Securities Act.

              “Business Day” means any day ending at 11:59 p.m. (Eastern Time) other than a
Saturday or Sunday or other day on which banks are required or authorized to close in the City of
New York.

                “Damages” means all claims, actions, causes of action, liabilities, damages, fines,
penalties, costs or expenses (including, without limitation, court costs and reasonable
consultants’ and attorneys’ fees).

               “Governmental Authority” means any supranational, national, federal, state, local,
provincial, municipal, foreign or other government or quasi-governmental authority or any
department, regulatory or administrative agency, commission, board, subdivision, bureau,
agency, instrumentality, court or other tribunal of any of the foregoing.

               “Law” or “Laws” means any domestic or foreign laws, statutes, ordinances, rules
(including rules of common law), regulations, codes, Orders or legally enforceable requirements
enacted, issued, adopted, or promulgated by any Governmental Authority.

                 “Legal Proceeding” means any civil, criminal or administrative actions, claims,
audits, suits, hearings, arbitrations or mediations or other proceedings by or before any
Governmental Authority, arbitor or mediator.

               “Licenses and Permits” means all grants, authorizations, licenses, permits,
variances, consents or certificates issued pursuant to any Governmental Authority.

               “Order” means any order, judgment, injunction, award, decree or writ adopted or
imposed by, including any consent decree, settlement agreement or similar written agreement
with, any Governmental Authority.

               “Person” means any individual, corporation (including not-for-profit), general or
limited partnership, limited liability company, joint venture, estate, trust, association,
organization, Governmental Authority or other entity of any kind or nature.

                “Personnel” means the officers, managers, directors, employees, agents, suppliers,
licensors, licensees, contractors, subcontractors, advisors (including attorneys, accountants,
technical consultants or investment bankers) and other representatives, from time to time, of a
Party and its Affiliates; provided that the Personnel of any Service Provider shall not be deemed
            Case 19-12347-BLS        Doc 19    Filed 11/08/19     Page 425 of 449



Personnel of Service Recipient and the Personnel of Service Recipient shall not be deemed
Personnel of Service Provider.

               “Representative” means with respect to any Person, such Person’s directors,
officers, employees, investment bankers, attorneys, accountants and other advisors or
representatives.

               “Soinski Wells” means the six wells located in Ohio identified as follows:
(1) Soinski 99-04-06 Well No. 201 (API No. 34133244400100 and/or API No.
34133244400000); (2) Soinski 99-04-06 Well No. 202 (API No. 34133244410000); (3) Soinski
211-214 Well No. 211 (API No. 34133244460000); (4) Soinski 211-214 Well No. 212 (API No.
34133244440000); (5) Soinski 211-214 Well No. 213 (API No. 34133244430000); and (6)
Soinski 211-214 Well No. 214 (API No. 34133244450000 and/or API No. 34133244450100).




                                              -2-
                                  Case 19-12347-BLS         Doc 19     Filed 11/08/19    Page 426 of 449



                                                                 Schedule A

                                                                 SERVICES

 Service                         Service Description                            Services Period                      Fees
 Wind-     Service Provider shall complete (or cause to be completed) all           From the     Service Fees in the amount of $25,000.00
 Down      tasks necessary to wind down the business and affairs of              Effective Date per month and for all Out-of-Pocket
Activities Service Recipient, including, but not limited to, the following:     until completion Costs.
                                                                                 of all Services
               Plug and Abandonment: Service Provider shall plug and                            If the total amount for all Out-of-Pocket
                abandon the Soinski Wells, including fully restoring the                         Costs incurred is less than $750,000.00
                related surface locations, in accordance with all applicable                     (such lower amount, the “Cost Savings
                Laws, Licenses and Permits, and contractual agreements                           Amount”), Service Provider shall be
                related to the ownership and operation of the Soinski Wells                      entitled to receive an amount equal to (i)
                and the lands on, in, and under which they are located,                          $750,000.00 minus (ii) the Cost Savings
                including without limitation obtaining any and all permits                       Amount (the “Cost Savings Incentive
                and authorizations (whether regulatory or otherwise),                            Payment”).
                providing all notices (including notices to working interest
                owners as required by the Joint Operating Agreement                               If, and only if, the Service Provider
                between Mountaineer Keystone, LLC, Reserve Energy                                 completes all Services within 120
                Exploration Company (“Reserve”), Summit Petroleum                                 calendar days from the Effective Date and
                Company, Inc. (“Summit” and together with Reserve, the                            the total Out-of-Pocket Costs are equal to
                “Third Party Well Owners”), and Utikey, dated April 27,                           or less than $750,000.00, Service
                2012 (the “JOA”)) and reports to regulatory agencies and                          Provider shall be entitled to an additional
                others, and removing associated appurtenances, equipment,                         incentive payment in the amount of
                and facilities, as may be required by such Laws, Licenses                         $100,000.00.
                and Permits, and contractual agreements. The plug and
                abandonment services under this Agreement shall                                   In the event Service Provider is
                commence no later than two (2) weeks after the Effective                          reimbursed for any Out-of-Pocket Costs
                Date.                                                                             from one or more of the Third Party Well
                                                                                                  Owners, Service Provider shall remit 50%
               Transfer of Acreage: Service Provider shall sell, transfer or                     of such reimbursed funds to Service
                otherwise dispose of all acreage owned by Service                                 Recipient.
                      Case 19-12347-BLS         Doc 19     Filed 11/08/19   Page 427 of 449



    Recipient, including without limitation each lease subject to
    the JOA. After the Soinski Wells have been plugged and
    abandoned, with the surface locations fully restored,
    pursuant to this Schedule A, Service Provider shall conduct
    reasonable efforts to sell each lease owned by Service
    Recipient for a market rate. For any lease(s) sold, Service
    Provider shall cause all parties with a working interest in
    the sold lease(s) to execute an assignment of said lease(s) to
    the purchaser and file said assignment in the Portage
    County, Ohio Recorder's Office. If, after conducting
    reasonable efforts, Service Provider is not able to sell any
    of the leases owned by Service Recipient within 3 months,
    then Service Provider shall cause all parties with a working
    interest in said lease(s) to execute releases of the lease(s)
    and file said releases in the Portage County, Ohio
    Recorder’s Office.

   Notice to and Reimbursement from Third Party Well
    Owners: Service Provider shall provide notice of plug and
    abandon activities to all landowners and interest holders of
    the Soinski Wells, including the Third Party Well Owners.
    Service Provider shall pursue reimbursement from the
    Third Party Well Owners, for their share of the costs and
    expenses associated with the plugging and abandonment
    activities contemplated herein.

   Other Wind Down Activities: Service Provider shall
    complete all other tasks to wind down the assets and
    liabilities, excluding cash, of Service Recipient




                                                          -2-
             Case 19-12347-BLS    Doc 19     Filed 11/08/19   Page 428 of 449



                                        Schedule B

                                    TSA CONTACT

For Service Provider:

Name: Craig Lavender

Email: craig.lavender@arsenalresources.com

Phone: [●]



For Service Recipient:

Name: Trevor Tamlyn

Email: Trevor.Tamlyn@firstreserve.com

Phone: (832) 667-7366
Case 19-12347-BLS   Doc 19   Filed 11/08/19   Page 429 of 449



                        EXHIBIT F

       Amended Terms of Certain Gathering Agreements
                             Case 19-12347-BLS          Doc 19      Filed 11/08/19      Page 430 of 449

Fullstream Term Sheet

              > 15 years
   Term
              > Acreage dedication life of lease


Dedications   > Acreage dedication to gather all gas produced from Arsenal’s Marcellus properties in the Simpson area



 Gathering    > $0.18 /Mmbtu minimum



Compression   > $0.15 /Mmbtu


Compression
Lease Pass-   > Actual Lease expense
  Through

              > Additional 10% of realized prices above $2.30 for any month where average realized price closes above $2.30, subject to
   POP
                $0.25 cap (e.g. at $3.50, increase of $0.12 /Mmbtu)


              > 1.25% LAUF
   FL&U
              > Actual fuel consumed

  Minimum
  Volume      > None
Commitments
                             Case 19-12347-BLS          Doc 19      Filed 11/08/19   Page 431 of 449

EQM Term Sheet

   Term       > Extend to 12/31/2030


  Minimum     > 90% of PDP
  Volume
Commitments   > Amounts shown on following page


Dedications   > None


              > Reservation Fee: $0.25 / Mmbtu
Gathering &   > Overrun: $0.15 / Mmbtu
Compression
   Rates      > Islay (RX): IT as available, incremental $0.25 / Mmbtu
              > Traveler (Rover): IT as available, incremental $0.25 / Mmbtu


   FL&U       > 0.5% LAUF



   Other      > Payment of Sept., Oct., and Nov. (prepay) amounts
EQM Term Sheet   (Cont’d)
            Case 19-12347-BLS Doc 19                Filed 11/08/19   Page 432 of 449

Minimum Volume Commitments

         Illustrative Company Counter
       Company MVC    Goff + Comet
                                        MVCs % of
Year     Proposal     PDP Forecast
                                          PDP
        (Mmbtu/d)      (Mmbtu/d)
2020     80,000          89,164           90%
2021     65,000          74,535           87%
2022     55,000          65,210           84%
2023     50,000          58,499           85%
2024     45,000          53,325           84%
2025     40,000          49,150           81%
2026     40,000          45,671           88%
2027     35,000          42,681           82%
2028     35,000          40,034           87%
2029     30,000          37,614           80%
2030     30,000          35,358           85%
Case 19-12347-BLS   Doc 19   Filed 11/08/19      Page 433 of 449



             Exhibit C to Disclosure Statement

                     Structure Chart
                             Case 19-12347-BLS          Doc 19        Filed 11/08/19     Page 434 of 449



Corporate Organizational Structure

                                                            Equity Holders




                                                               Arsenal
                           Seller Notes                  Energy Holdings LLC


                                                           Arsenal Resources
                                                       Intermediate Holdings LLC


                            Term Loan                     Arsenal Resources                           Existing
                            Guarantor                        Energy LLC                         Midstream Contracts


                            Seller Note                   Arsenal Resources
                            Guarantor                   Development Holdings 2



                                                          Arsenal Resources
                        Term Loan Facility              Development Holdings 1



                                                          Arsenal Resources
                           RBL Facility                   Development LLC




         Arsenal Gas               Arsenal Midstream           Mar Key             Arsenal Resources         River Ridge Energy
        Marketing LLC                    LLC                    LLC                       LLC                  Holdings, LLC



                                   Ulysses Gathering                                                         River Ridge Energy,
       Arsenal Water LLC                                                                                             LLC
                                         LLC




                                                             River Ridge             River Ridge               Seneca-Upshur
                                                          Pennsylvania, LLC         Operating, LLC             Petroleum, LLC



                                                                                                                                   1
Case 19-12347-BLS   Doc 19    Filed 11/08/19     Page 435 of 449



             Exhibit D to Disclosure Statement

                    Financial Projections
              Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 436 of 449



                                                 EXHIBIT D
                                            Financial Projections
For purposes of demonstrating feasibility of the Plan, the Debtors have prepared the forecasted consolidated
financial projections (the “Financial Projections”) for the Reorganized OpCo Debtors for the fiscal years
2020 through 2023 (the “Projection Period”). The Financial Projections were prepared based on
assumptions made by the Debtors’ management as to the future performance of the Reorganized OpCo
Debtors, and reflect management’s judgment and expectations regarding their future operations and
financial position. The Financial Projections are subject to inherent risks and uncertainties, most of which
are difficult to predict and many of which are beyond management’s control, incident to the exploration for
and development, production, and sale of natural gas. Factors that may cause actual results to differ from
expected results include:
1. fluctuations in natural gas prices and the Reorganized OpCo Debtors’ ability to hedge against
   movements in prices;
2. the uncertainty inherent in estimating reserves, future net revenues, and discounted future cash flows;
3. the timing and amount of future production of natural gas;
4. changes in the availability and cost of capital;
5. environmental, drilling and other operating risks, including liability claims as a result of natural gas
   operations;
6. proved and unproved drilling locations and future drilling plans; and
7. the effects of existing and future laws and governmental regulations, including environmental,
   hydraulic fracturing, and climate change regulation.
Should one or more of the risks or uncertainties referenced above or in the Disclosure Statement occur, or
should underlying assumptions prove incorrect, actual results and plans could differ materially from those
expressed in the Financial Projections. Further, new factors could cause actual results to differ materially
from those described in the Financial Projections, and it is not possible to predict all such factors, or to the
extent to which any such factor or combination of factors may cause actual results to differ from those
contained in the Financial Projections. The Financial Projections herein are not, and must not be viewed as,
a representation of fact, prediction or guaranty of Reorganized OpCo Debtors’ future performance.
The Financial Projections have not been audited or reviewed by a registered independent accounting firm,
and were not prepared with a view toward compliance with the guidelines of the Securities and Exchange
Commission, the American Institute of Certified Public Accountants, or the Financial Accounting
Standards Board (“FASB”), particularly for reorganization accounting. The Projections should be read in
conjunction with the significant assumptions, qualifications, and notes set forth below.
THE DEBTORS PREPARED THE PROJECTIONS WITH THE ASSISTANCE OF THEIR ADVISERS.
EXCEPT FOR PURPOSES OF THE DISCLOSURE STATEMENT, THE DEBTORS DO NOT PUBLISH
PROJECTIONS OF THEIR ANTICIPATED FINANCIAL POSITION OR RESULTS OF OPERATIONS.
MOREOVER, THE FINANCIAL PROJECTIONS CONTAIN CERTAIN STATEMENTS THAT ARE
“FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995. THESE STATEMENTS ARE SUBJECT TO A NUMBER OF
ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH WILL BE BEYOND THE
CONTROL OF THE REORGANIZED OPCO DEBTORS, INCLUDING THE IMPLEMENTATION OF
THE PLAN, THE CONTINUING AVAILABILITY OF SUFFICIENT BORROWING CAPACITY OR
OTHER FINANCING TO FUND OPERATIONS, ACHIEVING OPERATING EFFICIENCIES,
EXISTING AND FUTURE GOVERNMENTAL REGULATIONS AND ACTIONS OF
             Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 437 of 449



GOVERNMENTAL BODIES, INDUSTRY-SPECIFIC RISK FACTORS, AND OTHER MARKET AND
COMPETITIVE CONDITIONS. HOLDERS OF CLAIMS ARE CAUTIONED THAT THE FORWARD-
LOOKING STATEMENTS SPEAK AS OF THE DATE MADE AND ARE NOT GUARANTEES OF
FUTURE PERFORMANCE. ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER
MATERIALLY FROM THE EXPECTATIONS EXPRESSED OR IMPLIED IN THE FORWARD-
LOOKING STATEMENTS, AND THE DEBTORS AND REORGANIZED OPCO DEBTORS
UNDERTAKE NO OBLIGATION TO UPDATE ANY SUCH STATEMENTS.
THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL SPECIFICITY, ARE
NECESSARILY BASED ON A VARIETY OF ESTIMATES AND ASSUMPTIONS WHICH, THOUGH
CONSIDERED REASONABLE BY THE DEBTORS, MAY NOT BE REALIZED AND ARE
INHERENTLY SUBJECT TO SIGNIFICANT BUSINESS, ECONOMIC, INDUSTRY, REGULATORY,
LEGAL, MARKET, AND FINANCIAL UNCERTAINTIES AND CONTINGENCIES, MANY OF
WHICH ARE BEYOND THE REORGANIZED OPCO DEBTORS’ CONTROL. THE DEBTORS
CAUTION THAT NO REPRESENTATIONS CAN BE MADE OR ARE MADE AS TO THE
ACCURACY OF THE PROJECTIONS OR TO THE REORGANIZED OPCO DEBTORS’ ABILITY TO
ACHIEVE THE PROJECTED RESULTS. SOME ASSUMPTIONS INEVITABLY WILL BE
INCORRECT. MOREOVER, EVENTS AND CIRCUMSTANCES OCCURRING AFTER THE DATE
ON WHICH THE DEBTORS PREPARED THESE PROJECTIONS MAY BE DIFFERENT FROM
THOSE ASSUMED, OR, ALTERNATIVELY, MAY HAVE BEEN UNANTICIPATED, AND THUS
THE OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A
MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. EXCEPT AS OTHERWISE
PROVIDED IN THE PLAN OR THE DISCLOSURE STATEMENT, THE DEBTORS AND
REORGANIZED OPCO DEBTORS, AS APPLICABLE, DO NOT INTEND AND UNDERTAKE NO
OBLIGATION TO UPDATE OR OTHERWISE REVISE THE PROJECTIONS TO REFLECT EVENTS
OR CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE HEREOF OR TO REFLECT
THE OCCURRENCE OF UNANTICIPATED EVENTS. THEREFORE, THE FINANCIAL
PROJECTIONS MAY NOT BE RELIED UPON AS A GUARANTEE OR OTHER ASSURANCE OF
THE ACTUAL RESULTS THAT WILL OCCUR. IN DECIDING WHETHER TO VOTE TO ACCEPT
OR REJECT THE PLAN, HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN MUST
MAKE THEIR OWN DETERMINATIONS AS TO THE REASONABLENESS OF SUCH
ASSUMPTIONS AND THE RELIABILITY OF THE FINANCIAL PROJECTIONS AND SHOULD
CONSULT WITH THEIR OWN ADVISERS.
  I.    OVERVIEW

The Debtors are a Pittsburgh, Pennsylvania-based independent gas company engaged in the acquisition and
development of natural gas resources in the Appalachian Basin.

 II.    ACCOUNTING AND PRESENTATION POLICIES

The Financial Projections have been prepared using accounting policies that are generally consistent with
those applied in the Debtors’ historical financial statements (GAAP consolidated basis). The Financial
Projections have not been prepared under the intention of compliance with published guidelines of the SEC,
the American Institute of Certified Public Accountants, the FASB, or any other standard-setting body. The
Financial Projections do not include adjustments or write-downs related to the predecessor Debtors’
extinguishment of debt or other liabilities. The projected financial information does not reflect the impact
of fresh start accounting, which could result in material changes to the projected values.
                Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 438 of 449



The Financial Projections do not reflect the formal implementation of reorganization accounting pursuant
to FASB Accounting Standards Codification Topic 852, Reorganizations (“ASC 852”). Overall, the
implementation of ASC 852 may or may not have a material impact on the underlying economics of the
Plan.

III.       METHODOLOGY

The Financial Projections were prepared using a bottoms-up approach incorporating multiple sources of
statistical analyses, including regional, geological, stratigraphic and well-level analyses from the Debtors’
operations. The projections should be read in conjunction with the significant assumptions, qualifications,
and notes set forth below.

IV.        ASSUMPTIONS

The Financial Projections include projected financial statements on a consolidated basis for 2020–2023
assuming that the Effective Date of the Plan is December 31, 2019.

 V.        GENERAL ASSUMPTIONS

       A. Total Revenue
          Total revenue consists of production revenue and other revenue. Production revenue is generated
          from the exploration for and development, production, and sale of natural gas. Other revenue
          amounts include proceeds received from hedging activities.

       B. Commodity Pricing
          Natural gas price assumptions are based on October 25, 2019 New York Mercantile Exchange
          forward pricing. Management estimates realized pricing based on forecasted gas differentials,
          derived from forward pricing as traded on the Intercontinental Exchange, for each producing area.

       C. Other
          The Financial Projections include forecasts with respect to the Company’s joint interest venture
          partner based on the current agreement with that counterparty, but is subject to change based on
          mutual agreement.

           In the current agreement, the joint interest partner, IOG, has indicated a preference to the Debtors
           to participate at terms consistent with the existing Joint Development Agreement through the next
           two well pads to be developed.

       D. Lease Operating Expenses
          Lease operating expenses for the Reorganized OpCo Debtors’ reserves are forecasted at the well
          level and are expected to be approximately $0.12 per mmcf over the Projection Period.

       E. Production Taxes
          Production and property taxes include severance and ad-valorem taxes, and are forecasted at the
          well level based on tax rates applicable in the jurisdiction of production.

       F. Transportation Costs
          Transportation costs consist of gathering, processing, and trunkline expenses, liquids handling
          charges, and transportation charges. Midstream rates are based on negotiated agreements that are
          subject to approval as part of the Plan, and market transportation terms where appropriate, which
          Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 439 of 449



     are subject to change.

G. General and Administrative Expenses
   General and administrative (“G&A”) expenses primarily consist of personnel costs, rent, insurance,
   and other corporate overhead costs necessary to manage operations and comply with regulatory
   requirements. The Reorganized OpCo Debtors’ projected G&A expenses are based on the current
   development and operational plans, and exclude non-cash expenses.

H. Other Income/Expenses
   Other income/expenses primarily consist of the ARD Water EBITDA contribution, which
   represents the cash flow that is retained through the ownership of the Neptune Water Line, a 17-
   mile, 20-inch pipeline used to source fresh water for the Debtors’ completions operations.

I.   Capital Expenditures
     Capital expenditures include all capital costs incurred to acquire, develop and produce the
     Company’s assets, which include future well pad construction, drilling, completions, facilities and
     pipeline installation investment. All projections are net of the Company’s interests in the properties
     developed.

J. Changes in Net Working Capital
   Working capital accounts, including receivables and payables, change pursuant to levels of
   operating activity and the terms realized with various operating partners such as gas purchasers and
   vendors. Other cash expenses consist of cash expenses related to non-operating activities.

K. Cash Interest Expense
   Cash interest includes estimated interest disbursements payable on the Reorganized OpCo Debtors’
   outstanding debt.

L. Capital Structure
   The Financial Projections assume a new-money investment and post-emergence capital structure
   consisting of:
      • A new Reserve Based Loan (“RBL”) with a $130 million borrowing base
      • $100 million new equity proceeds received on the Effective Date
      Case 19-12347-BLS            Doc 19     Filed 11/08/19      Page 440 of 449



        REORGANIZED OPCO DEBOTORS’ FINANCIAL PROJECTIONS


                                                          Fiscal Year
($ in 000's)                             2020         2021          2022          2023

  Net Sales (MMcf)                        39,152       39,895           41,324     42,547
  Net Sales (MMcf/d)                       107.3        109.3            113.2      116.6

Total Revenue                            $80,096      $79,885       $85,043       $89,140
(-) Lease Operating                       (4,683)      (4,886)       (5,019)       (5,145)
(-) Production Taxes                      (3,746)      (3,780)       (4,068)       (4,302)
(-) Transportation Costs                 (20,638)     (22,479)      (23,870)      (25,063)
(-) General & Administrative             (14,056)     (12,275)      (12,546)      (12,826)
(+ / -) Other Income/(Expenses)              341        6,555         3,344         1,739
Consolidated EBITDAX                     $37,315      $43,021       $42,884       $43,544

(+ / -) Capital Expenditures, Net         $6,181      ($60,263)    ($46,695)      ($30,781)
(+ / -) Changes in Net Working Capital       111          (193)       4,347         (1,603)
Unlevered Cash Flow                      $43,607      ($17,436)          $537     $11,160
(-) Cash Interest Expense, Net              (4,179)     (4,546)         (4,606)     (4,744)
Levered Cash Flow                        $39,429      ($21,981)     ($4,069)       $6,416
Beginning Cash                            10,000       10,000        10,000        10,000
(+ / -) RBL Draw/(Paydown)               (39,429)      21,981         4,069        (6,416)
Ending Cash                              $10,000      $10,000       $10,000       $10,000
Memo:
RBL Balance                              $52,682      $74,663       $78,732       $72,316
RBL Availability                          77,318       55,337        51,268        57,684
Liquidity Available                      $87,318      $65,337       $61,268       $67,684

RBL Utilization                             40.5%       57.4%           60.6%       55.6%
Case 19-12347-BLS   Doc 19   Filed 11/08/19      Page 441 of 449



             Exhibit E to Disclosure Statement

                    Liquidation Analysis
             Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 442 of 449



                                               EXHIBIT E

                                           Liquidation Analysis

THE DEBTORS MAKE NO REPRESENTATIONS OR WARRANTIES REGARDING THE
ACCURACY OF THE ESTIMATES AND ASSUMPTIONS CONTAINED HEREIN OR IN THE
DISCLOSURE STATEMENT OR A CHAPTER 7 TRUSTEE’S ABILITY TO ACHIEVE
FORECASTED RESULTS. IF THE CHAPTER 11 CASES ARE CONVERTED TO A CHAPTER 7
LIQUIDATION, ACTUAL RESULTS COULD VARY MATERIALLY FROM THE ESTIMATES AND
PROJECTIONS SET FORTH IN THIS LIQUIDATION ANALYSIS. THE DEBTORS RESERVE ALL
RIGHTS TO SUPPLEMENT, MODIFY OR AMEND THE LIQUIDATION ANALYSIS SET FORTH
HEREIN.
NOTHING CONTAINED IN THIS LIQUIDATION ANALYSIS IS INTENDED TO BE OR
CONSTITUTES A CONCESSION, ADMISSION OR ALLOWANCE BY THE DEBTORS (OR ANY
OTHER PARTY) OR OF ANY CLAIMS BY OR AGAINST THE DEBTORS. THE ESTIMATED
AMOUNT OF ALLOWED CLAIMS SET FORTH HEREIN SHOULD NOT BE RELIED UPON FOR
ANY OTHER PURPOSE, INCLUDING ANY DETERMINATION OF THE VALUE OF ANY
DISTRIBUTION TO BE MADE ON ACCOUNT OF ALLOWED CLAIMS OR ALLOWED EQUITY
INTERESTS UNDER THE PLAN, OTHER THAN THE PRESENTATION OF A HYPOTHETICAL
LIQUIDATION ANALYSIS. ACCORDINGLY, THE ASSET VALUES, AMOUNTS AND/OR
PRIORITY OF ALLOWED CLAIMS IN THIS LIQUIDATION ANALYSIS COULD DIFFER
MATERIALLY FROM THE AMOUNTS SET FORTH IN THE PLAN, THE DISCLOSURE
STATEMENT OR ANY OF THE CHAPTER 11 CASES.


1) Introduction
        The Debtors, with the assistance of their restructuring, legal, and financial advisors have prepared
this hypothetical liquidation analysis (this “Liquidation Analysis”) in connection with the Plan and
Disclosure Statement. The analysis permits parties in interest to evaluate whether the Plan satisfies the
requirements of section 1129(a)(7) of the Bankruptcy Code, also referred to as the “best interests of
creditors” test. The test requires that each Holder of an Impaired Allowed Claim or Equity Interest must
either:
    i)      accept the Plan; or
    ii)     receive or retain under the Plan property of a value, as of the Effective Date, that is not less
            than the amount that such Holder would receive if the Debtors were liquidated under chapter 7
            of the Bankruptcy Code.
To substantiate these findings, the Bankruptcy Court must:
    i)      estimate the cash proceeds (the “Liquidation Proceeds”) a Chapter 7 trustee (the “Trustee”)
            would generate if each Debtor’s Chapter 11 Case was converted to a chapter 7 case on the
            Effective Date and the assets of such Debtor’s Estate were liquidated;
    ii)     determine the distribution (the “Liquidation Distribution”) each holder of a Claim or Equity
            Interest would receive from the Liquidation Proceeds under the priority scheme dictated in
            chapter 7 of the Bankruptcy Code; and
    iii)    compare each Holder’s Liquidation Distribution to such Holder’s distribution under the Plan if
            it were confirmed and consummated.
             Case 19-12347-BLS             Doc 19      Filed 11/08/19       Page 443 of 449



Accordingly, asset values discussed herein may be different than amounts referred to in the Plan and the
Disclosure Statement.


2) Process and Assumption Overview
        This Liquidation Analysis was prepared by the Debtors with the assistance of their advisors and
assumes that the Debtors’ assets would be liquidated in a jointly administered but nonconsolidated basis.
This analysis has been prepared assuming that the Chapter 11 Cases are converted to cases under chapter 7
of the Bankruptcy Code on or about December 31, 2019 (the “Conversion Date”). The Debtors have
assumed that the liquidation would occur over a three-month time period in order sell substantially all of
the Debtors’ assets, monetize and collect receivables and other assets on the pro forma balance sheet, and
administer and wind-down the Estates.
         Except as otherwise noted herein, this Liquidation Analysis is based upon the Debtors’ projected
consolidated balance sheets as of December 31, 2019, which values are assumed to be representative of the
Debtors’ assets and liabilities. Any projected balance sheet amounts presented in this Liquidation Analysis
are intended to be a proxy for actual balances on the Conversion Date. In addition, this Liquidation Analysis
incorporates certain adjustments to account for the effects of the chapter 7 liquidation process, including
post-conversion operating cash flow, costs of winding down the Debtors’ Estates, employee-related costs,
and professional and trustee fees.
         This Liquidation Analysis assumes that, on the Conversion Date, the Bankruptcy Court would
appoint a Trustee who would sell the assets of the Estates and distribute the cash proceeds, net of liquidation
related costs, to creditors in accordance with relevant bankruptcy law. To maximize recovery in an
expedited process, this analysis assumes that the Trustee’s initial step would be to develop a liquidation
plan to generate proceeds from the sale of the Debtors’ assets for distribution to creditors. This Liquidation
Analysis assumes the appointed Trustee will retain lawyers and other necessary advisors to assist in the
liquidation.
         All assets are contemplated to be sold within the three-month wind-down period. Asset values in
the liquidation process are assumed to be driven by, among other things:
        •   the time frame in which the assets are marketed and sold;
        •   the potential loss of key personnel;
        •   forward commodity price curves;
        •   partner and vendor reaction;
        •   current market conditions; and
        •   the general forced nature of the sale
         The cessation of business in a liquidation is likely to trigger certain claims that otherwise would
not exist under a Plan absent a liquidation. Examples of these kinds of claims include various potential
employee claims (such as potential severance or WARN Act claims), new bonding or letters of credit for
plugging and abandonment (“P&A”) liabilities, executory contracts, litigation, and unexpired lease
rejection damages in addition to other potential claims. Such Claims could be material and can receive
administrative or priority payment status. Priority claims would be paid in full from the Liquidation
Proceeds before the balance would be made available to general unsecured claims.
         No recovery or related litigation costs have been attributed to any potential avoidance actions under
the Bankruptcy Code, including potential preferences or fraudulent transfer actions due to, among other
issues, the cost of such litigation, the uncertainty of the outcome and anticipated disputes regarding these
matters. Additionally, the Liquidation Analysis does not include estimates for tax consequences, both



                                                      2
             Case 19-12347-BLS            Doc 19       Filed 11/08/19       Page 444 of 449



Federal and state, that may be triggered upon the liquidation and sale of assets; tax consequences could be
material.
3) Distribution of Net Proceeds to Claimants
       Any available net proceeds would be allocated to Holders of Claims and Equity interests in
accordance with section 726 of the Bankruptcy Code, which provides for the following strict priority:
        •   Liquidation Adjustments - includes estimated fees paid to the United States Trustee, wind-
            down costs, Trustee fees and expenses and fees and expenses of advisors and brokers including
            those retained by the Trustee;
        •   Superpriority and Structurally Senior Claims - includes Claims arising under the DIP Facility
            and estimated Claims from counterparties that are able to assert liens on corresponding assets,
            including certain trade vendors as well as taxing authorities;
        •   Secured Claims - includes estimated Claims arising under the Debtors’ secured funded debt;
        •   Administrative Claims - includes estimated chapter 11 non-lien vendor Claims, including
            Claims for post-petition accounts payable, post-petition accrued expenses, taxes, and employee
            obligations, Claims arising under section 503(b)(9) of the Bankruptcy Code, and certain
            unsecured Claims entitled to priority under section 507 of the Bankruptcy Code;
        •   General Unsecured Claims - includes estimated deficiency claims arising from the Debtors’
            funded debt and chapter 11 prepetition trade Claims, and numerous other types of prepetition
            liabilities; and
        •   Equity Interests - includes estimated Equity Interests in the Debtors.
     Under the absolute priority rule, no junior creditor would receive any distributions until all senior
creditors are paid in full, and no equity holder would receive any distribution until all creditors are paid in
full. The assumed distributions to creditors as reflected in the Liquidation Analysis are estimated in
accordance with the absolute priority rule.
     When considering the generation of cash proceeds and the distribution thereof, the Debtors believe that
the present value of distributions, to the extent available, may be further reduced because such distributions
in a Chapter 7 may not occur until well after the three-month period assumed in the analysis. Moreover, in
the event that litigation becomes necessary to resolve claims asserted in a Chapter 7, distributions to
creditors may be further delayed, which both decreases the present value of those distributions and increases
administrative expenses that could diminish the liquidation proceeds available to creditors. The effects of
this potential delay on the value of distributions under this Liquidation Analysis have not been considered
in this analysis.


4) Conclusion
        The determination of hypothetical proceeds from this liquidation is a highly uncertain process
involving the extensive use of estimates and assumptions, which, while considered reasonable by the
Debtors and the Debtors’ advisors, are inherently subject to significant business, economic, and competitive
uncertainties and contingencies beyond the control of the Debtors.
         This analysis was prepared before any applicable deadline for filing Claims against the Debtors’
Estates, and so the Debtors have not had an opportunity to fully evaluate potential Claims against the
Debtors or to adjudicate such Claims before the Bankruptcy Court. Accordingly, the amount of the final
Allowed Claims against the Debtors’ Estates may differ from the Claim amounts used in this Liquidation
Analysis. Additionally, asset values discussed herein may be different than amounts referred to in the Plan,
which presumes the reorganization of the Debtors’ assets and liabilities under chapter 11 of the Bankruptcy



                                                      3
                  Case 19-12347-BLS                     Doc 19          Filed 11/08/19                Page 445 of 449



Code. The estimated liquidation recoveries and proceeds waterfall are presented herein as a summary of
each individual Debtor with their estimated recoveries.
        The Debtors determined, as summarized in the table below, upon the Effective Date, the Plan will
provide all Holders of Impaired Claims and Equity Interests with a recovery (if any) that is not less than
what they would otherwise receive pursuant to a liquidation of the Debtors under chapter 7 of the
Bankruptcy Code and thus believe the Plan satisfies the requirement of section 1129(a)(7) of the Bankruptcy
Code.


Summary of Recoveries
$ in millions

                                                                                                                        Projected Mid
                                                                                        Projected
        Class                              Claim/Equity Interest                                      Plan Recovery      Liquidation    Pass/ Fail
                                                                                         Claims
                                                                                                                          Recovery

        6A             OpCo RBL Claims                                                  $     145.0              100%           76.3%           Pass
      3B, 5A           Term Loan Claims                                                       242.3    Less than 100%            0.0%           Pass
      1A, 4A           Seller Notes Claims                                                    129.8    Less than 100%            0.0%           Pass
        7A             Other Secured Claims1                                                    0.0              100%            0.0%           Pass
        7B             Other Priority Claims                                                    1.7              100%            0.0%           Pass
        3A             ARE Gathering Agreement Claims                                          U/L     Less than 0.1%            0.0%           Pass
1B, 2A, 3C, 4B, 5B     General Unsecured Claims: AEH, ARIH, ARE, ARDH2, ARDH1 2                 0.0        0% / 100%             0.0%           Pass
                                                      3
        6B 4C, 5C,
1C, 2B, 3D,            General Unsecured Claims: OpCo                                           5.0              100%            0.0%           Pass
        6C             Equity Interests                                                         -                  0%            0.0%           N/A
        7C             Intercompany Interest                                                    -                 N/A            0.0%           N/A
        7D             Section 510(b) Claims                                                   N/A                 0%            0.0%           N/A

1
  Other Secured Claims are presumed to receive their collateral or distribution equivalent to that, and therefore, would expect a recovery of
  100%. The Debtors are not aware of Other Secured Claims in this case.
2
  To the best of the Debtors’ knowledge and belief, there are no General Unsecured Claims against AEH, ARIH, ARE, ARDH2, or ARDH1
   (other than the ARE Gathering Agreement Claims and the Term Loan Claims).
3
  Amount does not include potential OpCo RBL Deficiency Claims that may be asserted in a liquidation.




                                                                        4
                   Case 19-12347-BLS                         Doc 19          Filed 11/08/19         Page 446 of 449



The following table summarizes the Liquidation Analysis for the Debtors, presented on a
consolidated basis. The Liquidation Analysis should be reviewed with the accompanying “Specific
Notes to the Liquidation Analysis” set forth on the following pages.


                                                                   Liquidation Proceeds

 $ in millions                                                Pro Forma
                                                                  BS               Recovery Estimate %             Recovery Estimate $
                                                     Notes      12/31/19         Low      Mid       High         Low          Mid          High
     Current Assets
     Cash                                             [1]      $       2.3       100.0%   100.0%   100.0%    $     2.3    $     2.3    $     2.3
     Accounts Receivable, Gas Sales                   [2]             10.4        90.0%    95.0%   100.0%          9.3          9.8         10.4
     Accounts Receivable, Joint Interest Billings     [3]              7.5         0.0%     0.0%   100.0%            -            -          7.5
     Prepaid And Other Current Assets                 [4]              2.2        50.0%    55.0%    60.0%          1.1          1.2          1.3
     Total Current Assets                                             22.3        56.9%    59.7%    96.0%         12.7         13.3         21.4

     Long Term Assets
     O&G Properties                                   [5]            831.9        16.7%    17.7%    19.3%        138.7        147.6        160.6
     Derivative Assets                                [6]             10.9       100.0%   100.0%   100.0%         10.9         10.9         10.9
     Other PP&E                                       [7]              2.2        20.0%    30.0%    40.0%          0.4          0.6          0.9
     Other Assets                                     [8]              6.2         0.0%     0.0%     0.0%          -            -            -
     Total Long Term Assets                                          851.3        17.6%    18.7%    20.3%        150.0        159.2        172.4
 Gross Liquidated Assets                                       $     873.6       18.6%    19.8%      22.2%   $ 162.7      $ 172.6      $ 193.9
 Less Liquidation Costs
  Wind Down Costs                                     [9]                                                         (5.3)        (5.3)        (5.3)
  Chapter 7 Trustee Fees                             [10]                                                         (4.5)        (4.8)        (5.2)
  Chapter 7 Professional Fees                        [11]                                                         (3.8)        (4.0)        (4.3)
 Total Liquidation Adjustments                                                                               $ (13.6)     $ (14.1)     $ (14.9)

 Net Liquidated Assets                                                                                       $ 149.1      $ 158.4      $ 179.0

                                                       Summary of Estimated Claims Recovery

                                                               Estimated           Recovery Estimate %             Recovery Estimate $
                              1                                          2
     Claims and Recoveries                                      Claims           Low      Mid       High         Low          Mid          High
     Structurally Senior Claims                      [12]              5.2       100.0%   100.0%   100.0%          5.2          5.2          5.2
     Superpriority Professional Carve-Out Claims     [13]              8.1       100.0%   100.0%   100.0%          8.1          8.1          8.1
     DIP Claims                                      [14]             34.3       100.0%   100.0%   100.0%         34.3         34.3         34.3
     OpCo RBL Claims                                 [15]            145.0        69.9%    76.3%    90.5%        101.4        110.7        131.2
     Term Loan Claims                                [16]            242.3         0.0%     0.0%     0.0%          0.0          0.0          0.0
     Seller Notes Claims                             [17]            129.8         0.0%     0.0%     0.1%          0.1          0.1          0.1
     Other Secured Claims                            [18]                -         0.0%     0.0%     0.0%            -            -            -
     Other Priority Claims                           [19]              1.7         0.0%     0.0%     0.0%            -            -            -
     Unsecured Admin Claims                          [20]              0.7         0.0%     0.0%     0.0%            -            -            -
     General Unsecured Claims
                                  3
        RBL Deficiency Claims                        [21]             34.3        0.0%     0.0%      0.0%          -            -            -
        ARE Gathering Agreement Claims               [22]             U/L         0.0%     0.0%      0.0%          -            -            -
        Other General Unsecured Claims               [23]              5.0        0.0%     0.0%      0.0%          -            -            -
      Total General Unsecured Claims                                  39.3        0.0%     0.0%      0.0%          -            -            -
     Existing AEH Equity Interests                   [24]                -        0.0%     0.0%      0.0%          -            -            -
                                                               $     572.2       26.1%    27.7%     31.3%    $ 149.1      $ 158.4      $ 179.0
 1
     Reflects impact of intercompany balances.
 2
     Estimated claims total does not include RBL deficiency claim.
 3
     Claim is based on midpoint recovery estimate.




                                                                             5
            Case 19-12347-BLS           Doc 19      Filed 11/08/19       Page 447 of 449




                       SPECIFIC NOTES TO THE LIQUIDATION ANALSIS


Liquidation Proceeds
Gross Liquidation Proceeds


   1. Cash & Cash Equivalents: Pro-forma cash estimate as of December 31, 2019. The projected cash
      balance is net of accrued payroll and revenue payable. All projected cash and equivalents on hand
      have an expected recovery of 100%.

   2. Accounts Receivable, Gas Sales: Gas production amounts are assumed to be highly collectible
      based on counterparty credit quality and payment history. Receipts are related to sale of natural
      gas, due within 30 days following the month of production. Outstanding receivables have an
      expected recovery range of 90% to 100%.

   3. Accounts Receivable, Joint Interest Billing: Joint interest billing receivables arise from billing an
      entity who owns partial interests in a concentrated number of wells the Debtors operates.
      Outstanding joint interest receivables have an expected recovery of 0% to 100%. Low range
      contemplates that counterparty may not pay due to potential offsets and/or disputes.

   4. Prepaid and Other Current Assets: Includes prepaid expenses, inventory and notes and other
      receivables. The recovery range is estimated at 50% to 60% for each of the assets:
          a. Prepaid Expenses - comprised of prepayments made on account of expenses, insurance,
              and deposits, with total net book value of $1.7 million.
          b. Inventory - consists of production equipment, including casings, equipment, and structures,
              with total net book value of $0.5 million.

   5. O&G Properties: This Liquidation Analysis assumes that the Trustee sells or otherwise monetizes
      the reserves and associated equipment owned by the Debtors, in logical regional or geological
      packages, or on a piecemeal basis, with sales to buyers during the three-month period. The
      estimated values realized for such assets reflect, among other things, the following factors:
          a. long-term supply and demand fundamentals for natural gas;
          b. projected natural gas prices;
          c. production and operating performance for each asset;
          d. operating and maintenance costs for each asset; and
          e. capital and environmental expenditure requirements.

               In assessing the liquidation value of the reserves, the Debtors considered a range of
       discount rates across stratified reserve categories including proved developed producing, proved
       developed non-producing, and proved undeveloped reserves, in addition to assessing the Debtors’
       other land and pipeline assets. The reserves reviewed were a roll-forward of the Debtors’ internal
       reserve report and valued as of January 1, 2020.

                Due to the appointment of a Trustee and the Debtors’ assumed insufficient liquidity and
       access to capital to maintain, develop, or expand production and future reserves, sale values of gas
       and pipeline assets would be depressed and would likely result in a valuation discount relative to
       “fair value.” This Liquidation Analysis assumes an estimated range of gross liquidation proceeds




                                                    6
            Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 448 of 449



       from gas property and pipeline assets between approximately $138.7 million and $160.6 million,
       resulting in an expected recovery range between 16.7% and 19.3%.

   6. Derivative Assets: At the Conversion Date, derivative asset value is estimated to be $10.9 million
      based on the October 25, 2019 New York Mercantile Exchange forward pricing. The derivative
      value has an expected recovery of 100%.

   7. Other PP&E: Represents vehicles, furniture and fixtures, a field office building and other
      equipment. Liquidated assets have been depreciated according to accounting policies by the
      Debtors, and in a liquidation would be expected to be sold at a further discount. As a result, Other
      PP&E assets are assumed to have a blended recovery in the range of 20% to 40% of net book value.

   8. Other Assets: Includes capitalization of debt discount and issuance expenses incurred with the
      issuance of long-term debt. The Liquidation Analysis assumes no recovery.



Chapter 7 Liquidation Adjustments

   9. Wind Down Costs: The total Wind Down Costs are estimated to be approximately $5.3 million,
      which includes personnel and overhead costs. For those employees that are retained during the
      liquidation process, the analysis includes estimated salary, retention, and severance expense.

   10. Chapter 7 Trustee Fees: This would be limited to the fee guidelines in Section 326(a) of the
       Bankruptcy Code. The Liquidation Analysis includes trustee fees of 3.0% of entity gross
       Liquidation Proceeds excluding cash and accounts receivable.

   11. Chapter 7 Professional Fees: This includes the estimated cost for advisors, attorneys and other
       professionals retained by the Trustee. In this Liquidation Analysis, chapter 7 professional fees are
       estimated to be $3.8 million to $4.3 million. These fees are applied on a pro rata basis across Debtor
       entities based on the estimated Liquidation Proceeds available to each Estate. However, this amount
       can fluctuate based on length and complexity of the wind-down process and could be substantially
       greater than the amounts assumed herein.



Claims & Recoveries

Superpriority and Structurally Senior Claims

   12. Structurally Senior Payables: Includes estimated Claims from counterparties that can assert liens
       on corresponding assets, including those accounted for in post-petition accounts payable and post-
       petition accrued expenses.

   13. Superpriority Professional Carve-out Claims: Includes Allowed Professional fees incurred prior to
       notice of conversion to a chapter 7 liquidation for each professional retained by the court pursuant
       to sections 327, 328, or 363 of the Bankruptcy Code, and the DIP Facility Carve-Out.

   14. DIP Claims: This Liquidation Analysis assumes that the outstanding principal balance on the DIP
       Facility would be $34.3 million on the Conversation Date based on the cash flow budget. The
       Liquidation Analysis provides that the repayment of the outstanding principal under the DIP



                                                     7
             Case 19-12347-BLS            Doc 19      Filed 11/08/19       Page 449 of 449



        Facility would be done on a pro rata basis across Debtor entities based on the estimated Liquidation
        Proceeds available at each of the Debtors’ Estates.


Secured Claims

    15. OpCo RBL Claims: This Liquidation Analysis assumes that the outstanding principal balance under
        the RBL Facility is approximately $145.0 million, which assumes that the issued and outstanding
        letter of credit will be drawn and therefore constitute OpCo RBL Claims. Implied Liquidation
        Proceeds to claimants would range from $101.4 million to $131.2 million which represents 69.9%
        and 90.5% recovery of the total RBL Claims, with a mid-point recovery of 76.3%.

    16. Term Loan Claims: This Liquidation Analysis assumes that the outstanding principal balance under
        the Term Loan Facility is approximately $242.3 million, and projects that there would be de
        minimis recovery for the Term Loan Claims.

    17. Seller Notes Claims: This Liquidation Analysis assumes that the outstanding principal balance
        under the Seller Notes is approximately $129.8 million, and projects that there would be de minimis
        recovery for the Seller Notes Claims.

    18. Other Secured Claims: Other Secured Claims are estimated to be zero and receive no recovery.

    19. Other Priority Claims: Other Priority Claims are estimated to be $1.7 million and include accrued
        and unpaid property and other taxes. The Liquidation Analysis projects that there would be no
        recovery for the Other Priority Claims.


Unsecured Chapter 11 Administrative Claims

    20. Administrative Claims: These Claims consist of post-petition unsecured trade vendor claims that
        are unable to assert statutory liens against collateral. The Liquidation Analysis assumes $0.7 million
        in such Claims as of the Conversion Date, and projects that there would be no recovery.

    21. RBL Deficiency Claims: Represents the deficiency balance on the RBL Facility, which is entitled
        to receive distributions along with other general unsecured claimants. This Liquidation Analysis
        projects that there would be no recovery.

    22. ARE Gathering Agreement Claims: This Liquidation Analysis does not ascribe a specific value to
        potential claims Gathering Agreement Counterparties could assert if Gathering Agreements are
        rejected. These Claims are structurally subordinated to the RBL Facility, Term Loan Facility, and
        Seller Notes, and therefore would get no recovery.

    23. Other General Unsecured Claims: This Liquidation Analysis assumes $5.0 million in other general
        unsecured Claims, and projects that there would be no recovery for such Claims.

Equity Interests

    24. Existing AEH Equity Interests: Existing AEH Equity Interests are projected to receive no recovery.




                                                      8
